Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 1 of 669 PageID #: 5439




                            EXHIBIT 1
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 2 of 669 PageID #: 5440



                          EXHIBIT 1 TO THE PRE-TRIAL ORDER

                       JOINT STATEMENT OF STIPULATED FACTS


 I.     The Parties

        1.      Plaintiff Allergan Sales, LLC is a Delaware corporation having a principal place

 of business at 5 Giralda Farms, Madison, New Jersey 07940.

        2.      Plaintiff Forest Laboratories Holdings, Ltd. is an Irish corporation having a

 principal place of business at Cumberland House, 1 Victoria Street, Hamilton HM11, Bermuda.

        3.      Plaintiff Allergan USA, Inc. is a Delaware corporation having a principal place of

 business at 5 Giralda Farms, Madison, New Jersey 07940 (referred to herein, together with

 Allergan Sales, LLC and Forest Laboratories Holdings, Ltd. as “Allergan”).

        4.      Plaintiff Ironwood Pharmaceuticals, Inc. (“Ironwood”) is a Delaware corporation

 having a principal place of business at 100 Summer Street, Suite 2300, Boston, MA 02110.

        5.      Defendant Teva Pharmaceuticals USA, Inc. (“Teva”) is a Delaware corporation

 having a principal place of business at 1090 Horsham Road, North Wales, Pennsylvania 19454.

        6.      Defendant Sandoz Inc. (“Sandoz”) is a Colorado corporation having a place of

 business at 100 College Road West, Princeton, New Jersey 08540.

 II.    The Patents-in-Suit

        7.      The Patents-in-Suit are U.S. Patent Nos. 7,304,036 (“the ’036 patent”), 7,371,727

 (“the ’727 patent”), 7,704,947 (“the ’947 patent”), 8,080,526 (“the ’526 patent”), 8,748,573 (“the

 ’573 patent”), and 8,802,628 (“the ’628 patent”).

        8.      Allergan and Ironwood are the sole owners of the ’573 and ’628 patents.

        9.      Ironwood is the sole owner of the ’036, ’727, ’947, and ’526 patents.

        10.     Allergan is the exclusive licensee of the ’036, ’727, ’947, and ’526 patents.



                                                  1
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 3 of 669 PageID #: 5441



         11.     Pursuant to D.I. 279, the asserted claims of the Patents-in-Suit are set forth in the

 following table. Defendants have stipulated to infringement of those claims, to the extent they

 are valid and enforceable, for each respective ANDA:

  Patents-in-Suit   Teva ANDA 209568            Teva ANDA 211255            Sandoz ANDA 209630
                    (D.I. 279 at ¶¶ 4-5)        (D.I. 279, at ¶¶ 6-7)       (D.I. 279, at ¶¶ 8-9)
  ’036 patent       claims 2, 9, 33 37, 39,     claims 2, 9, 39, 43, 44     claims 2, 9, 33, 37, 39,
                    43, 44                                                  43, 44
  ’727 patent       claims 3, 6                 claims 3, 6                 claims 3, 6
  ’947 patent       claims 2, 4, 14             claims 2, 4, 14             claims 2, 4, 14
  ’526 patent       claims 1, 2                 claims 1, 2                 claims 1, 2
  ’573 patent       claims 1, 2, 7, 8           not asserted                claims 1, 2, 7, 8
  ’628 patent       claims 1, 16, 17, 20,       not asserted                claims 1, 16, 17, 20, 21
                    21

 Thus, there is no issue of infringement for the parties to try or for the Court to decide at trial.

         12.     Defendants have stipulated that the commercial manufacture, use, and sale of

 Linzess® brand linaclotide capsules (145 μg and 290 μg) is covered by claims 2, 9, 33, 37, 39,

 43, and 44 of the ’036 patent, claims 3 and 6 of the ’727 patent, claims 2, 4, and 14 of the ’947

 patent, claims 1 and 2 of the ’526 patent, claims 1-2 and 7-8 of the ’573 patent, and claims 1, 16,

 17, 20, and 21 of the ’628 patent. (D.I. 279, at ¶ 10.)

         13.     Defendants have stipulated that the commercial manufacture, use, and sale of

 Linzess® brand linaclotide capsules (72 μg) is covered by claims 2, 9, 39, 43, and 44 of the ’036

 patent, claims 3 and 6 of the ’727 patent, claims 2, 4, and 14 of the ’947 patent, and claims 1 and

 2 of the ’526 patent. (D.I. 279, at ¶ 11.)

         A.       The ’036 Patent

         14.     The ’036 patent issued from U.S. Patent Application No. 10/796,719 filed on

 March 9, 2004.

         15.     The ’036 patent claims priority to U.S. Utility Patent Application Ser. No.

 10/766,735, filed January 28, 2004, U.S. Provisional Patent Application Ser. No. 60/443,098,


                                                    2
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 4 of 669 PageID #: 5442



 filed on Jan. 28, 2003, U.S. Provisional Patent Application Ser. No. 60/471,288, filed on May 15,

 2003, and U.S. Provisional Patent Application Ser. No. 60/519,460, filed on Nov. 12, 2003.

        16.     The ’036 patent, titled “METHODS AND COMPOSITIONS FOR THE

 TREATMENT OF GASTROINTESTINAL DISORDERS,” issued on December 4, 2007.

        17.     The named inventors listed on the face of the ’036 patent are Mark G. Currie,

 Shalina Mahajan-Miklos, Thea Norman, and G. Todd Milne.

         B.     The ’727 Patent

        18.     The ’727 patent issued from U.S. Patent Application No. 10/899,806, filed on July

 27, 2004.

        19.     The ’727 patent claims priority to U.S. Utility Patent Application Ser. No.

 10/845,895, filed May 14, 2004, U.S. Utility Patent Application Ser. No. 10/796,719, filed Mar.

 9, 2004, U.S. Utility Patent Application Ser. No. 10/766,735, filed Jan. 28, 2004, U.S. Provisional

 Patent Application Ser. No. 60/443,098, filed on Jan. 28, 2003, U.S. Provisional Patent

 Application Ser. No. 60/471,288, filed on May 15, 2003, and U.S. Provisional Patent Application

 Ser. No. 60/519,460, filed on Nov. 12, 2003.

        20.     The ’727 patent, titled “METHODS AND COMPOSITIONS FOR THE

 TREATMENT OF GASTROINTESTINAL DISORDERS,” issued on May 13, 2008.

        21.     The named inventors listed on the face of the ’727 patent are Mark G. Currie,

 Shalina Mahajan-Miklos, Angelika Fretzen, Li Jing Sun, Thea Norman, and G. Todd Milne.

         C.     The ’947 Patent

        22.     The ’947 patent issued from U.S. Patent Application No. 11/930,696, filed on

 October 31, 2007.

        23.     The ’947 patent claims priority to U.S. Patent Application Ser. No. 10/766,735,




                                                 3
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 5 of 669 PageID #: 5443



 filed Jan. 28, 2004, U.S. Provisional Patent Application Ser. No. 60/443,098, filed on Jan. 28,

 2003, U.S. Provisional Patent Application Ser. No. 60/471,288, filed on May 15, 2003, and U.S.

 Provisional Patent Application Ser. No. 60/519,460, filed on Nov. 12, 2003.

        24.       The ’947 Patent, entitled “METHODS AND COMPOSITIONS FOR THE

 TREATMENT OF GASTROINTESTINAL DISORDERS,” issued on April 27, 2010.

        25.       The named inventors listed on the face of the ’947 patent are Mark G. Currie,

 Shalina Mahajan-Miklos, Thea Norman, and G. Todd Milne.

        D.        The ’526 Patent

        26.       The ’526 patent issued from U.S. Patent Application No. 12/754,138, filed on

 April 5, 2010.

        27.       The ’526 patent claims priority to U.S. Patent Application Ser. No. 11/930,696,

 filed Oct. 31, 2007, now U.S. Pat. No. 7,704,947, U.S. Patent Application Ser. No. 10/766,735,

 filed Jan. 28, 2004, now abandoned, U.S. Provisional Patent Application Ser. No. 60/443,098,

 filed on Jan. 28, 2003, U.S. Provisional Patent Application Ser. No. 60/471,288, filed on May 15,

 2003, and U.S. Provisional Patent Application Ser. No. 60/519,460, filed on Nov. 12, 2003.

        28.       The ’526 Patent, entitled “METHODS AND COMPOSITIONS FOR THE

 TREATMENT OF GASTROINTESTINAL DISORDERS,” issued on December 20, 2011.

        29.       The named inventors listed on the face of the ’526 patent are Mark G. Currie,

 Shalina Mahajan-Miklos, Thea Norman, and G. Todd Milne.

        E.        The ’573 Patent

        30.       The ’573 patent issued from U.S. Patent Application No. 12/851,330, filed on

 August 5, 2010.

        31.       The ’573 patent claims priority to U.S. Provisional Patent Application Ser. No.




                                                 4
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 6 of 669 PageID #: 5444



 61/231,725, filed on Aug. 6, 2009.

        32.     The ’573 Patent, titled “FORMULATIONS COMPRISING LINACLOTIDE,”

 issued on June 10, 2014.

        33.     The named inventors listed on the face of the ’573 patent are Angelika Fretzen,

 Steven Witowski, Alfredo Grossi, Hong Zhao, Mahendra Dedhiya, and Yun Mo.

         F.     The ’628 Patent

        34.     The ’628 patent issued from U.S. Patent Application No. 12/541,410, filed on

 August 14, 2009.

        35.     The ’628 patent claims priority to U.S. Provisional Patent Application Ser. No.

 61/089,422, filed Aug. 15, 2008, U.S. Provisional Patent Application Ser. No. 61/273,332, filed

 Aug. 3, 2009, and U.S. Provisional Patent Application Ser. No. 61/231,725, filed Aug. 6, 2009.

        36.     The ’628 Patent, titled “STABLE SOLID FORMULATION OF A GC-C

 RECEPTOR AGONIST POLYPEPTIDE SUITABLE FOR ORAL ADMINISTRATION,”

 issued on August 12, 2014.

        37.     The named inventors listed on the face of the ’628 patent are Angelika Fretzen,

 Steven Witowski, Alfredo Grossi, Hong Zhao, Mahendra Dedhiya, and Yun Mo.

 III.   Plaintiffs’ NDA and Linzess®

        38.     Allergan holds New Drug Application (“NDA”) 202-811 for Linzess® brand

 linaclotide capsules.

        39.     NDA No. 202-811 for Linzess® brand linaclotide capsules was approved by the

 United States Food and Drug Administration (“FDA”) on August 30, 2012.

        40.     Plaintiffs listed the ’036, ’727, ’947,’526, ’573, and ’628 patents in the FDA’s

 Approved Drug Products with Therapeutic Equivalence Evaluations (“Orange Book”) in




                                                5
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 7 of 669 PageID #: 5445



 connection with NDA No. 202-811.




                                       6
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 8 of 669 PageID #: 5446




                            EXHIBIT 2
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 9 of 669 PageID #: 5447



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

   ALLERGAN SALES, LLC, FOREST          )
   LABORATORIES HOLDINGS, LTD.,         )
   ALLERGAN USA, INC., and IRONWOOD     )
   PHARMACEUTICALS, INC.                )
                                        )
                    Plaintiffs,         )   C.A. No. 16-1114 (RGA)
                                        )   Consolidated
              v.                        )
                                        )
   TEVA PHARMACEUTICALS USA, INC.       )
   and SANDOZ INC.,                     )
                                        )
                    Defendants.         )

             PRETRIAL ORDER EXHIBIT 2: PLAINTIFFS' STATEMENT
              OF ISSUES OF FACT THAT REMAIN TO BE LITIGATED
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 10 of 669 PageID #: 5448



                                                 TABLE OF CONTENTS

                                                                                                                                       Page

  I.     BACKGROUND ................................................................................................................ 3

  II.    PATENTS-IN-SUIT ........................................................................................................... 5

  III.   DEFENDANTS CANNOT PROVE THAT THE ASSERTED CLAIMS OF THE
         '036, '727, '947, AND '526 PATENTS ARE INVALID ..................................................... 6

         B.        Priority Date ............................................................................................................ 6

         C.        Level Of Skill In The Art ........................................................................................ 6

         D.        Defendants Cannot Prove That The Asserted Claims Of The '036, '727,
                   '947, And '526 Patents Are Invalid Under 35 U.S.C. § 103.................................... 7

                   1.         The '036, '727, '947, And '526 Patents Are Not Obvious ........................... 7

                              (a)        A POSA Would Not Have Targeted GC-C To Develop A
                                         Treatment For IBS-C And CIC With Any Reasonable
                                         Expectation Of Success................................................................... 8

                              (b)        A POSA Would Not Have Selected STcore As A Lead
                                         Compound With Any Reasonable Expectation Of Success ......... 10

                              (c)        A POSA Would Not Have Sought To Insert A Proteolytic
                                         Cleavage Site Into STcore With Any Reasonable
                                         Expectation Of Success................................................................. 13

                              (d)        A POSA Would Not Have Substituted Tyrosine For
                                         Leucine At The 9 Position Of STcore With Any
                                         Reasonable Expectation Of Success ............................................. 14

                              (e)        If One Chose STcore As The Lead Compound, A POSA
                                         Would Have Substituted Other Amino Acids At Various
                                         Positions Of STcore To Modify Biological Activity .................... 19

                              (f)        A POSA Would Not Have Sought To Treat Pain
                                         Associated With IBS-C Using A GC-C Receptor Agonist
                                         With Any Reasonable Expectation Of Success ............................ 20

                   2.         Objective Indicia Of Non-Obviousness .................................................... 22

         E.        Defendants Cannot Prove That Any Of The Asserted Claims Of The '036,
                   '727, '947, And '526 Patents Are Invalid Under 35 U.S.C. § 112 ......................... 24




                                                                     i
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 11 of 669 PageID #: 5449



                1.         The Asserted Claims Of The '036, '727, And '947 Patents Are
                           Sufficiently Described .............................................................................. 24

                2.         Claims 33, 37, 39, And 43-44 Of The '036 Patent Are Enabled ............... 26

  IV.   DEFENDANTS CANNOT PROVE THAT THE ASSERTED CLAIMS OF THE
        '573 AND '628 PATENTS ARE INVALID ..................................................................... 27

        B.      Priority Date .......................................................................................................... 28

        C.      Level Of Skill In The Art ...................................................................................... 28

        D.      Defendants Cannot Prove That The Asserted Claims Of The '573 And '628
                Patents Are Invalid Under 35 U.S.C. § 103 .......................................................... 29

                1.         The '573 And '628 Patents Are Not Obvious ............................................ 29

                           (a)        Formulating A Shelf-Stable Peptide Is A Complex And
                                      Unpredictable Process ................................................................... 29

                           (b)        Developing A Shelf-Stable Formulation Of Linaclotide
                                      Required Undue Experimentation................................................. 32

                           (c)        A POSA Would Not Have Selected Leucine To Stabilize
                                      Linaclotide With Any Reasonable Expectation Of Success ......... 36

                           (d)        A POSA Would Not Have Selected Calcium To Stabilize
                                      Linaclotide With Any Reasonable Expectation Of Success ......... 38

                           (e)        A POSA Would Not Have Combined Leucine And
                                      Calcium To Stabilize Linaclotide With Any Reasonable
                                      Expectation Of Success................................................................. 39

                2.         Objective Indicia Of Non-Obviousness .................................................... 41




                                                                 ii
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 12 of 669 PageID #: 5450



         Pursuant to Local Rule 16.3(c)(4), Plaintiffs Allergan Sales, LLC, Forest Laboratories

  Holdings, Ltd., Allergan USA, Inc., (collectively, "Allergan") and Ironwood Pharmaceuticals,

  Inc. ("Ironwood") (Allergan and Ironwood, collectively, "Plaintiffs") submit the following

  Statement of Issues of Fact That Remain to Be Litigated. Each of the asserted Patents-in-Suit is

  presumed by statute to be valid (35 U.S.C. § 282) and stipulated by Defendants to be infringed.

  (D.I. 279.) Accordingly, Plaintiffs do not have the burden of proving any facts at trial to prevail

  in this action. Nonetheless, Plaintiffs intend to dispute the issues of fact identified herein. This

  Statement is not intended to be exhaustive and, in addition to what is set forth herein, Plaintiffs

  reserve the right to prove any facts identified in the pleadings, fact and expert discovery, and any

  of the accompanying statements of facts and legal issues to be litigated at trial. Plaintiffs further

  reserve the right to dispute and rebut any facts asserted by any Defendant at trial.

         Plaintiffs expressly incorporate by reference each of the facts and opinions set forth in the

  following expert reports, and the documents cited within, in their entirety as if fully set forth

  herein: Rebuttal Expert Report of Kim E. Barrett, Ph.D., dated January 17, 2019; Rebuttal

  Expert Report of Lin Chang, M.D., dated January 17, 2019; Rebuttal Expert Report of William

  DeGrado, Ph.D., dated January 18, 2019; Rebuttal Expert Report of Professor Alexander M.

  Klibanov, dated January 17, 2019; and, Second Rebuttal Expert Report of Professor Alexander

  M. Klibanov, dated September 20, 2019.

         Plaintiffs' identification of the Issues of Fact That Remain to Be Litigated is based in part

  on their current understanding of the arguments Defendants Teva Pharmaceuticals USA, Inc.

  ("Teva") and/or Sandoz Inc. ("Sandoz") (Teva and Sandoz, collectively, "Defendants") are likely

  to make, based upon the pleadings and discovery in the action to date. Defendants Statement of
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 13 of 669 PageID #: 5451



  Issues of Fact to Be Litigated (PTO Exhibit 3)1 includes dozens of pieces of alleged prior art that

  cannot possibly be presented during the 3-day trial. Defendants have not indicated which

  references and prior art combinations Defendants will actually rely upon at trial, or explained

  any reason to combine with respect to those unidentified combinations. As Plaintiffs have

  explained in the meet and confer process, by including so many prior art references in

  Defendants' PTO sections, Plaintiffs do not believe that Defendants have properly disclosed what

  defenses they will actually present at trial. Plaintiffs reserve the right to rebut any facts set forth

  in Defendants' Statement of Issues of Fact to Be Litigated at trial and in post-trial briefing.

  Plaintiffs also reserve the right to rebut any facts set forth in the expert reports served by

  Defendants, facts elicited at trial, and facts presented in any post-trial briefing by Defendants.

  To the extent Defendants attempt to introduce different or additional facts to meet their burden of

  proof or to rebut any of Plaintiffs' proofs, Plaintiffs reserve the right to object to and/or contest

  those facts, and to present any and all arguments in response to those facts.

          If the Court determines that any issue identified in this list as an issue of fact is more

  properly considered an issue of law, Plaintiffs incorporate such issues by reference into their

  Statement of Issues of Law That Remain To Be Litigated. Similarly, if the Court decides that

  issues that Plaintiffs have designated as issues of law are issues of fact, Plaintiffs incorporate

  those issues by reference into this Statement of Issues of Fact That Remain to Be Litigated.




  1
    Defendants' Statement of Issues of Fact to Be Litigated (PTO Exhibit 3) appears to be a
  compilation of the Defendants' expert reports served in this case and amounts to over 400 pages.
  Plaintiffs dispute each of these issues and expressly incorporate by reference Plaintiffs' rebuttal
  expert reports, and the documents cited within, in their entirety as if fully set forth herein in
  response to Defendants' Statement.


                                                     2
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 14 of 669 PageID #: 5452



  I.     BACKGROUND

         1.      This is a Hatch-Waxman case regarding six patents protecting Linzess®: U.S.

  Patent Nos. 7,304,036 ("the '036 patent"), 7,371,727 ("the '727 patent"), 7,704,947 ("the '947

  patent"), 8,080,526 ("the '526 patent"), 8,748,573 ("the '573 patent"), and 8,802,628 ("the '628

  patent") (collectively, the "Patents-in-Suit").

         2.      Linzess® is a guanylate cyclase-C ("GC-C") agonist that is indicated in adults for

  treatment of irritable bowel syndrome with constipation ("IBS-C") and chronic idiopathic

  constipation ("CIC"). Linzess® is the first GC-C agonist to be approved by the U.S. Food and

  Drug Administration ("FDA") for use as a human therapeutic.

         3.      The active ingredient in Linzess® is linaclotide, which is a 14-amino acid peptide

  with the following amino acid sequence, wherein the three "S-S" indications denote the presence

  of three disulfide bonds:




         4.      Linaclotide is a novel peptide that was first invented by Ironwood scientists and

  first described in the priority applications leading to the '036, '727, '947, and '526 patents asserted

  in this case. No prior art to these patents discloses linaclotide.

         5.      After a decade of failures pursuing other approaches, Dr. Currie and his team at

  Ironwood developed linaclotide by making multiple modifications to an ST peptide. ST peptides

  are heat-stable enterotoxins produced by bacteria such as E. coli that are well known to induce

  severe diarrhea, pain, and potential death in humans. Surprisingly, linaclotide was able to




                                                     3
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 15 of 669 PageID #: 5453



  effectively serve as a human therapeutic without causing these devastating side effects, and in

  fact was even unexpectedly found to reduce pain.

         6.      Functional bowel disorders ("FBDs") such as irritable bowel syndrome ("IBS")

  and CIC are highly prevalent disorders found worldwide. IBS and CIC are multifactorial

  complex conditions that are diagnosed by symptom criteria because there is no objective reliable

  diagnostic test or marker. The causes of IBS-C and CIC were unknown at the priority date for

  the asserted patents and remain unknown today.

         7.      IBS is characterized by recurrent abdominal pain associated with defecation or a

  change in bowel habits, in the absence of structural or biochemical abnormalities in the

  gastrointestinal tract. IBS-C is a subtype of IBS in which constipation is the predominant

  disorder in bowel habits.

         8.      CIC is characterized by difficult, infrequent, or incomplete defecation without any

  known underlying disorder. Although patients with CIC do not meet the full IBS-C criteria,

  abdominal pain and/or bloating may be present.

         9.      Millions of people are affected by IBS-C and CIC. Indeed, about 2% of the U.S.

  population suffer from IBS-C, while anywhere between 2-28% of the U.S. population suffer

  from CIC. IBS-C and CIC affect the quality of life and work productivity of these millions of

  people due to limitations arising from physical problems, bodily pain, mental health, limitations

  arising from emotional problems, vitality, and social functioning and, as a result, cost the U.S.

  over $1.5 billion a year.

         10.     Prior to its approval, the FDA reviewers for Linzess® recognized that there was an

  unmet medical need for treatments for patients with IBS-C or CIC.




                                                   4
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 16 of 669 PageID #: 5454



            11.     Linzess® is currently one of only a handful of FDA-approved drugs on the market

  that treat IBS-C and CIC. Indeed, at the time it was first approved in 2012, Linzess® was only

  the second approved drug available on the market to treat IBS-C and CIC and the only approved

  drug for use in men with these conditions.

  II.       PATENTS-IN-SUIT

            12.     Plaintiffs assert the following claims of the Patents-in-Suit against Defendants

  Teva and Sandoz in this case with respect to their proposed generic 145 μg and 290 μg

  linaclotide capsules: Claims 2, 9, 33, 37, 39, and 43-44 of the '036 patent, claims 3 and 6 of the

  '727 patent, claims 2, 4, and 14 of the '947 patent, claims 1-2 of the '526 patent, claims 1-2 and 7-

  8 of the '573 patent, and claims 1, 16-17, and 20-21 of the '628 patent. Plaintiffs assert the

  following claims of the Patents-in-Suit against Teva in this case with respect to its proposed

  generic 72 μg linaclotide capsules: Claims 2, 9, 39, and 43-44 of the '036 patent, claims 3 and 6

  of the '727 patent, claims 2, 4, and 14 of the '947 patent, and claims 1-2 of the '526 patent.2

            13.     The '036, '727, '947, and '526 patents generally describe peptides, including

  linaclotide, and pharmaceutical compositions comprising peptides, including linaclotide, that

  activate the GC-C receptor, and methods for treating IBS and other gastrointestinal disorders and

  conditions using those peptides and pharmaceutical compositions. The asserted claims of the

  '036, '727, '947, and '526 patents in this case include compound claims, composition claims,

  method of treatment claims, and method of making claims, all comprising a peptide sequence

  that includes linaclotide.

            14.     The '573 and '628 patents generally describe stable solid oral formulations

  comprising linaclotide. The asserted claims of the '573 and '628 patents in this case are generally



  2
        Defendants have stipulated to infringement of the asserted claims as set forth in D.I. 279.


                                                      5
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 17 of 669 PageID #: 5455



  directed to room temperature stable, solid oral compositions comprising linaclotide, a calcium

  cation, and leucine, and methods of treating chronic constipation or constipation-predominant

  IBS using those compositions.

  III.   DEFENDANTS CANNOT PROVE THAT THE ASSERTED CLAIMS OF THE
         '036, '727, '947, AND '526 PATENTS ARE INVALID

         15.     The '036, '727, '947, and '526 patents are presumed by statute to be valid.

         16.     Many of the references Defendants cite against the '036 patent, the '727 patent, the

  '947 patent, and/or the '526 patent were before the U.S. Patent and Trademark Office during

  examination of the applications or during reexamination.

         B.      Priority Date

         17.     The '036, '727, '947, and '526 patents are entitled to a priority date no later than

  January 28, 2003, the filing date of the earliest provisional application to which these patents

  claim priority. At the latest, the '036 patent issued from a utility application filed on March 9,

  2004, the '727 patent issued from a utility application filed on July 27, 2004, the '947 patent

  issued from a utility application filed on October 31, 2007, and the '526 patent issued from a

  utility application filed on April 5, 2010.

         C.      Level Of Skill In The Art

         18.     The pertinent art for the '036, '727, '947, and '526 patents is the field of research

  and development of peptide drugs for the use in gastrointestinal disorders.

         19.     A person of ordinary skill in the art of the '036, '727, '947, and '526 patents as of

  the date of invention for each of the asserted claims would have had an M.D. and/or a Ph.D. in

  pharmacology, molecular biology, structural biology, biology, biochemistry, medicinal

  chemistry, chemistry, chemical engineering, or a related field, along with one to two years of

  experience in those areas. Alternatively, a person of ordinary skill in the art would have had a



                                                    6
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 18 of 669 PageID #: 5456



  Master's Degree in pharmacology, molecular biology, structural biology, biology, biochemistry,

  medicinal chemistry, chemistry, chemical engineering, or a related field, along with four to five

  years of experience in those areas. Alternatively, a person of ordinary skill in the art would have

  had a Bachelor's Degree in pharmacology, molecular biology, structural biology, biology,

  biochemistry, medicinal chemistry, chemistry, chemical engineering, or a related field, along

  with six to seven years of experience in those areas.

          D.     Defendants Cannot Prove That The Asserted Claims Of The '036, '727, '947,
                 And '526 Patents Are Invalid Under 35 U.S.C. § 103

                 1.      The '036, '727, '947, And '526 Patents Are Not Obvious

          20.    Plaintiffs expressly incorporate by reference, as if fully set forth herein, each of

  the facts and opinions set forth in the following expert reports with respect to the nonobviousness

  of the asserted claims of the '036, '727, '947, or '526 patents: the Rebuttal Expert Report of Kim

  E. Barrett, Ph.D., dated January 17, 2019; the Rebuttal Expert Report of Lin Chang, M.D., dated

  January 17, 2019; and the Rebuttal Expert Report of William DeGrado, Ph.D., dated January 18,

  2019.

          21.    Defendants cannot prove by clear and convincing evidence that any of the

  asserted claims of the '036, '727, '947, or '526 patents would have been obvious to a person of

  ordinary skill in the art ("POSA") under 35 U.S.C. § 103.

          22.    References asserted by the Defendants against the '036, '727, '947, or '526 patents

  do not qualify as (a) analogous art and/or (b) prior art.

          23.    None of the prior art relied upon by Defendants, alone or in combination, renders

  obvious any of the asserted claims of the '036, '727, '947, or '526 patents.




                                                    7
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 19 of 669 PageID #: 5457



                         (a)     A POSA Would Not Have Targeted GC-C To Develop A
                                 Treatment For IBS-C And CIC With Any Reasonable
                                 Expectation Of Success

          24.     At the time of the inventions of the '036, '727, '947, and '526 patents, drug design,

  including for gastrointestinal drugs, was a complex and unpredictable art.

          25.     The peptides recited in the asserted claims of the '036, '727, '947, and '526 patents,

  including linaclotide, are GC-C agonists.

          26.     When these GC-C agonists bind to the GC-C receptor, they activate the GC-C

  receptor. Activation of the GC-C receptor results in an increase in both intracellular and

  extracellular concentrations of cyclic guanosine monophosphate ("cGMP").

          27.     Elevation in intracellular cGMP stimulates secretion of chloride and bicarbonate

  into the intestinal lumen, mainly through activation of the cystic fibrosis transmembrane

  conductance regulator ("CFTR") ion channel, resulting in increased intestinal fluid and

  accelerated transit.

          28.     Before the inventions of the '036, '727, '947, and '526 patents, no GC-C agonist

  had ever been used to make a human therapeutic, much less a gastrointestinal human therapeutic.

          29.     A POSA at the time of the invention of the '036, '727, '947, and '526 patents

  would not have had any reason to target the GC-C receptor to develop a gastrointestinal human

  therapeutic, including for IBS-C and CIC, with any reasonable expectation of success.

          30.     Based on the prior art, a POSA would have looked to the classes of compounds

  that had already been approved or were already in development for a lead compound for further

  research.

          31.     At the relevant time pharmaceutical companies were researching at least the

  following types of compounds for treatment of IBS-C: 5-HT3 antagonists; 5-HT4 agonists;

  5 lipoxygenase inhibitors; β-3 adrenoreceptor agonists; CCK inhibitors; corticotropin releasing


                                                    8
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 20 of 669 PageID #: 5458



  factor 1 receptor antagonists; lipocortins synthesis agonists; muscarinic antagonists; neurokinin

  antagonists; opioid agonists; and VL-4 antagonists. Other targets included the SST2 receptor,

  NK receptors, NK-1 antagonist, somatostatin receptors, and CRF-1 receptors. Of these potential

  targets, the field was primarily focused on the 5HT-4 (serotonin) pathway.

         32.     A POSA seeking to develop new therapies for IBS-C or CIC at the relevant time

  would have been aware that 5-HT4 (serotonin) receptor agonists such as the drug Zelnorm®

  (tegaserod)—a 5-HT4 receptor partial agonist—were already on the market for these conditions.

         33.     The FDA-approved label for Zelnorm® stressed the importance of serotonin,

  teaching a POSA that: "Serotonin has been shown to be involved in regulating motility, visceral

  sensitivity and intestinal secretion. Investigations suggest an important role of serotonin Type-4

  (5-HT4) receptors in the maintenance of gastrointestinal functions in humans."

         34.     A POSA would have further been aware that at the relevant time, the

  pharmaceutical industry had been largely focused on small molecule drugs, such as Zelnorm®

  (tegaserod), and had only a scant history with proteins or peptides as therapeutics.

         35.     A POSA at the relevant time would therefore have first sought to improve on

  known drugs such as Zelnorm® (tegaserod), for example, by maximizing potency and by

  minimizing any possible off-target activity. A POSA would not have looked to develop a

  peptide therapeutic that worked in a completely different pathway by a completely different

  mechanism.

         36.     Indeed, a POSA at the time of the invention of the '036, '727, '947, and '526

  patents would not have been attempting to treat constipation by targeting the GC-C receptor with

  an agonist, or otherwise to modulate secretions. Instead, a POSA at the relevant time seeking to

  develop a treatment for constipation would have focused on the only FDA-approved drug,




                                                   9
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 21 of 669 PageID #: 5459



  Zelnorm® (tegaserod), and other targets that affected motility and/or on visceral sensitivity in

  IBS-C, such as the motilin pathway and opioid receptors.

         37.     Researchers who were focused on motility to treat constipation were looking at

  pro-kinetic agents to speed up the transit of materials through the gastrointestinal tract, primarily

  in the large intestine. Such agents included agents that targeted 5-HT (serotonin) receptors and

  hormones. Other constipation treatments were also examined with the goal of increasing

  motility in the gut, for example, motilin pathways and opioid receptors.

         38.     Even if a POSA were looking to modulate secretions as a treatment for IBS-C or

  CIC, such a POSA would not have attempted to do so indirectly by targeting GC-C, but rather

  would have attempted to do so directly through, for example, CFTR or chloride channels.

         39.     For example, a POSA seeking to develop new therapies for IBS-C or CIC at the

  relevant time would have been aware that the drug Amitiza® (lubiprostone) was under

  development. Although Amitiza®'s mechanism of action was not clear at the relevant time,

  human clinical trials purportedly showed an effect on the CLC chloride channel and modification

  of secretion. Based on this preliminary human clinical data, a POSA would have understood that

  to the extent that Amitiza® modified secretion, it did so by directly acting on the CFTR and/or

  chloride channels, further suggesting to a POSA that one should investigate compounds that

  modulate secretions directly rather than indirectly.

         40.     Any argument that a POSA would have targeted GC-C to develop a treatment for

  IBS-C and/or CIC is based on hindsight.

                         (b)     A POSA Would Not Have Selected STcore As A Lead
                                 Compound With Any Reasonable Expectation Of Success

         41.     The GC-C agonist peptides recited in the asserted claims of the '036, '727, '947,

  and '526 patents, including linaclotide, are analogs of ST peptides.



                                                   10
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 22 of 669 PageID #: 5460



         42.       ST peptides are heat-stable enterotoxins produced by bacterial strains such as

  enterotoxic and enteroaggressive E. coli.

         43.       ST peptides are often considered "super agonists" of the GC-C receptor because

  they stimulate it to such an extent that they induce severe diarrhea and cause debilitating pain in

  many mammalian species, including humans.

         44.       Severe diarrhea caused by E. coli ST toxins can lead to severe dehydration, which

  can ultimately lead to death or can make the individual susceptible to infection by other

  organisms.

         45.       Diarrhea caused by agents such as E. coli is one of the world's top infectious

  killers, in particular affecting children in third world countries and causing an estimated 5

  million human deaths annually.

         46.       The below chart compares the amino acid sequence of STh (i.e., the ST peptide

  produced by E. coli in humans) and linaclotide, using standard single letter amino acid

  abbreviations:

                   1   2   3   4   5   6   7   8   9     10 11 12 13 14 15 16 17 18 19

   STh             N S S N Y C C E L C                      C    N    P    A    C   T    G      C   Y

   Linaclotide                         C C E Y C            C    N    P    A    C   T    G      C   Y


  STh(6-19) is known as STcore and is even more toxic than the full length STh.

         47.       A POSA at the time of the invention of the '036, '727, '947, and '526 patents

  would not have been motivated to develop a treatment for IBS-C or CIC based on toxic ST

  peptides at all, let alone with any reasonable expectation of success, for several reasons.

         48.       First, the harmful properties of ST peptides were well-known at the time of the

  invention. A POSA would have been very concerned about the toxicity of a drug based on an ST



                                                    11
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 23 of 669 PageID #: 5461



  peptide and would not have chosen an ST peptide as a lead compound, let alone STcore, which a

  POSA would have understood to be even more toxic than full length ST. This is particularly true

  because the route of administration of the potential therapeutic based on the toxic ST peptide is

  the same route through which the ST toxin causes severe and sometimes lethal diarrhea. A

  POSA at the time would not have wanted to treat one serious gastrointestinal condition—IBS-C

  or CIC—by inducing a different one—diarrhea.

         49.     Second, a POSA would have doubted that any peptide-based agonist would reach

  the site of action without being degraded. To be effective in treating constipation by stimulating

  secretion, a peptide would need to persist into the colon, but there was a significant risk that the

  peptide would encounter stability issues in the gut.

         50.     Third, a toxin such as an ST peptide would be expected to have a very small

  therapeutic window (if any), which would pose a major concern for a POSA. Threading the

  needle between efficacy and safety is extremely problematic when trying to achieve efficacy

  with an agent that has potential toxicity and a duration of action of less than 24 hours.

         51.     If a POSA at the relevant time were attempting to make a treatment based on a

  GC-C receptor agonist, a POSA would have begun with guanylin and uroguanylin—endogenous

  ligands (i.e., proteins produced naturally in the body) for the GC-C receptor—and modified them

  to try to develop a therapeutic.

         52.     Guanylin and uroguanylin were known to activate the GC-C receptor and would

  not have posed the same toxicity concerns as ST peptides. These compounds also might have

  provided a much larger potential therapeutic window than ST peptides.

         53.     Possible modifications to guanylin and uroguanylin for the development of a

  human therapeutic could have included: (1) mutation of the chymotrypsin site in guanylin to




                                                   12
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 24 of 669 PageID #: 5462



  render it resistant to proteolytic cleavage; (2) mutation of uroguanylin to alter its potency and

  activity at varying pH. A POSA would have considered almost any modification to the

  endogenous peptides before considering a toxin.

         54.     Any argument that a POSA would have selected STcore as a lead compound is

  based on hindsight.

                         (c)     A POSA Would Not Have Sought To Insert A Proteolytic
                                 Cleavage Site Into STcore With Any Reasonable Expectation
                                 Of Success

         55.     Even if a POSA sought to develop a drug based on the toxic STcore peptide, a

  POSA would not have sought to shorten the lifetime of STcore by introducing a proteolytic

  cleavage site and would not have had any reasonable expectation of success in doing so.

         56.     The onset of action of STcore (STh(6-19)) is about one to two hours, and its

  duration is approximately 9-10 hours. Proteolytic cleavage at a substituted site in STcore would

  decrease the lifetime of the peptide in the system.

         57.     There was no evidence at the time of the inventions of the '036, '727, '947, and

  '526 patents that a drug with a short lifetime would have been effective to treat IBS-C and CIC.

         58.     Typically, a POSA would attempt to achieve the ideal of making a drug that has a

  duration of action sufficient to provide an effect over 24 hours for once a day dosing. Shortening

  the duration of action of a drug results in a brief peak of activity followed by a long "trough" in

  which the drug is no longer active. The long trough runs the risk of insufficient efficacy and the

  high peak runs the risk of compromised safety due to target-based toxicity.

         59.     Rather than shortening the lifetime of STcore, a POSA seeking to develop a drug

  based on STcore would have wanted to extend the duration of STcore to about a day to provide

  once-a-day dosing without large peaks or troughs.




                                                   13
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 25 of 669 PageID #: 5463



         60.     Even if a POSA would have attempted to modify STcore to shorten its lifetime

  through proteolytic degradation, a POSA would not have chosen to insert a chymotrypsin

  cleavage site into STcore.

         61.     Chymotrypsin is active in the small intestine. Therefore, if chymotrypsin

  cleavage actually occurred, the drug might be present at a higher concentration in the upper gut

  and a low concentration in the lower gut as it progressively encounters chymotrypsin. A POSA

  would have understood that such an effect would not be desirable.

         62.     Chymotrypsin cleavage is dependent on food intake. A POSA would not have

  considered this type of cleavage as a preferred approach for a reliable or desirable method of

  controlling the toxicity of an ST peptide to make a drug.

         63.     A POSA would not have reasonably expected chymotrypsin to cleave STcore

  before its disulfide bonds were reduced, which reduction would inactivate chymotrypsin as well.

         64.     Any argument that a POSA would have sought to insert a proteolytic cleavage site

  into STcore is based on hindsight.

                        (d)     A POSA Would Not Have Substituted Tyrosine For Leucine At
                                The 9 Position Of STcore With Any Reasonable Expectation
                                Of Success

         65.     Even if a POSA sought to introduce a chymotrypsin site into STcore to reduce its

  potency, a POSA would not have substituted a tyrosine (Tyr, Y) for the leucine (Leu, L) at the 9

  position of STcore and would have had no reasonable expectation of success in doing so for

  several reasons.

         66.     First, a POSA at the relevant time would not have believed the Leu9 position in

  the N-terminal region of STcore to be accessible to chymotrypsin cleavage.

         67.     The three-dimensional aqueous crystalline structure of the ST peptide is similar to

  a knotted ball, held tightly together by the three disulfide bonds. The N-terminal region,


                                                  14
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 26 of 669 PageID #: 5464



  particularly the Leu9 position, is part of a tightly constrained region, involving all three disulfide

  bonds and two loops, in the middle of this ball.

         68.     A POSA would have recognized that for a protease such as chymotrypsin to

  cleave the peptide at the amide bond between Leu9 and Cys10, it would be necessary to disrupt

  the three-dimensional structure, and extend out the peptide to expose various sites to enzymatic

  cleavage. Only if the amide bonds in the ST peptide adopt an extended conformation to fit into

  the chymotrypsin binding site will cleavage occur at an appreciable rate. The chain, however,

  cannot be extended when it is bunched up into a disulfide-bonded tertiary structure.

         69.     Without knowing the equilibrium constant for disulfide formation under the

  conditions of the intestinal lumen, it cannot be predicted whether the disulfides of ST would or

  would not be reduced to any significant extent.

         70.     Moreover, amino acid substitutions to disulfide-rich peptides distant from the

  disulfide in question were known to have large effects on the equilibrium constant for disulfide

  formation, which introduces additional uncertainty. Individual disulfides in disulfide-rich

  proteins were known to have different reduction potentials, so it could not be predicted which

  would be reduced most easily.

         71.     It is likely that the disulfides in ST peptides were difficult to reduce. The ST

  toxin has evolved in enteric bacteria over millions of years to function in the intestinal tract of

  their hosts. The biological activity of ST depends on forming the appropriate three-dimensional

  structure, which in turn, depends critically on the formation of the disulfides. Thus, a POSA

  would have reason to believe that the equilibrium constants for disulfide formation in ST are

  evolutionarily poised to minimize the formation of inactive reduced peptides.




                                                     15
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 27 of 669 PageID #: 5465



          72.    Also, a POSA would not expect to see potent intestinal activity when purified ST

  analogues were administered orally if the peptide was easily reduced, given the fact that the

  reduced form is inactive and also because there are many proteases that can act on linear peptides

  in the gut.

          73.    Thus, a POSA would not conclude that the three disulfides of ST would be easily

  reduced to generate a linear reduced peptide that could be acted on by chymotrypsin, just

  because a Tyr was introduced into the peptide.

          74.    A POSA would have understood that a Tyr for Leu substitution at position 9

  would not expose the backbone at that location and therefore would not result in proteolytic

  cleavage.

          75.    Second, a POSA would have been aware that the bacterial toxin EAST1 produced

  by E. coli with homology to ST has a chymotrypsin cleavage site in the region of the Leu in ST

  and nonetheless is toxic and causes diarrhea in human beings and animals. A POSA would

  therefore not have believed that inserting a chymotrypsin cleavage site at that position in STcore

  would have reduced its toxicity.

          76.    Third, a POSA would have preferred the C-terminal region over the N-terminal

  region of STcore as a location for a putative proteolytic site.

          77.    Unlike the N-terminal region, which is constrained by two loops, the C-terminal

  region is part of only one loop. The loop in the C-terminal region is larger and hence more

  accessible to cleavage.

          78.    Thr16 in the C-terminal region would have been a much more likely choice for a

  POSA as a location for a Tyr substitution than Leu9. A POSA would have recognized that in

  homologous peptides of the ST family, such as Y. entero ST and V. cholera ST, a potential




                                                   16
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 28 of 669 PageID #: 5466



  chymotrypsin cleavage site, phenylalanine (Phe, F), is already present. Therefore, a POSA

  seeking to insert a chymotrypsin site into STcore would have sought to introduce such a site at

  the Thr16 position.

         79.     Fourth, a POSA at the relevant time would not have understood Tyr to be

  preferred over other possible chymotrypsin cleavage sites such as Phe or Trp.

         80.     A POSA would have understood that chymotrypsin has no preference for Tyr

  over Phe or Trp.

         81.     Moreover, a POSA would have understood that Leu itself is a chymotrypsin

  cleavage site. Given that Leu is already present in STcore, and that the peptide is resistant to

  proteolytic cleavage, a POSA would not have sought to replace Leu with a different

  chymotrypsin cleavage site such as Tyr, Phe, or Trp. Instead, a POSA would have understood

  that the 9 position would not be readily accessible to proteolytic cleavage, given its location

  within two disulfide bonded rings.

         82.     Similarly, substituting Lys for Leu at position 9 yields an ST analog that retains

  substantial activity, about one-fifth the enterotoxicity of ST. Given that Lys is the canonical

  residue for cleavage by trypsin, a POSA would have expected proteolysis (in the gut) if the ring

  were not so rigid and the 9 position in the peptide were accessible to proteases.

         83.     Fifth, a POSA at the relevant time would not have understood Tyr and Leu to

  have similar hydrophilicity.

         84.     Examination of the hydrophilicity and hydrophobicity scales available to a POSA

  at the relevant time demonstrates that judgments about relative hydrophilicity, hydrophobicity, or

  substitutability of amino acids were highly dependent on the scale that was used.




                                                   17
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 29 of 669 PageID #: 5467



         85.     A POSA would not have been able to come to any definitive conclusion based on

  the varying relative values for Leu and Tyr among these different hydrophilicity and

  hydrophobicity scales.

         86.     At the relevant time, there were many hydrophobicity scales available to a POSA.

  Depending on which scale was chosen, a POSA would come to very different conclusions about

  the similarity of Leu to Tyr. In only one scale are Leu and Tyr considered to be similar, while

  the others indicate that the two residues are quite different in polarity.

         87.     Even if a POSA substituted Tyr for the Leu at the 9 position in the N-terminal

  region of STcore, there was no reasonable expectation of success that this substitution would

  have produced a useful therapeutic.

         88.     For example, there was no reasonable expectation of success that the modified

  peptide would be able to bind to the GC-C receptor and stimulate intestinal fluid secretion, and

  do so in a controlled way that was therapeutic, instead of toxic like STcore. A POSA would not

  have been able to extrapolate from results in the prior art about binding obtained with a Pap

  substitution to the effect of a Tyr substitution on binding and activity.

         89.     Moreover, a POSA would not have reasonably expected a Tyr substituted at the 9

  position to have been accessible to proteolytic cleavage. A POSA at the relevant time would

  have understood that this putative cleavage site would be situated within two macrocycles, and

  also that it would be located in the smallest and most knotted segment of the peptide.

         90.     To the extent that a POSA sought to test whether a Tyr substituted at the 9

  position would be accessible to chymotrypsin and result in proteolytic cleavage of the peptide, an

  in vitro proteolytic stability assay would have indicated that a Tyr at the 9 position is not in fact

  accessible and that no such cleavage occurs.




                                                    18
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 30 of 669 PageID #: 5468



            91.   During development of linaclotide, an in vitro stability study showed that

  linaclotide "is resistant to many proteases and conditions found in the gut and intestine." In this

  study, linaclotide "was incubated with chymotrypsin, trypsin, pepsin, aminopeptidase,

  carboxypeptidase A, and simulated gastric fluid (SGF) at pH 1.0." The results showed that only

  carboxypeptidase A was able to proteolyze linaclotide, by cleaving off the carboxy-terminal

  tyrosine—there was no cleavage at the 9 position, and no cleavage by chymotrypsin.

            92.   A POSA would therefore not have had a reasonable expectation of success in

  achieving proteolytic cleavage by chymotrypsin of an ST peptide with a Tyr substituted at the 9

  position.

            93.   Any argument that a POSA would have substituted tyrosine for leucine at the 9

  position of STcore is based on hindsight.

                         (e)     If One Chose STcore As The Lead Compound, A POSA Would
                                 Have Substituted Other Amino Acids At Various Positions Of
                                 STcore To Modify Biological Activity

            94.   Even if one were to assume a POSA would substitute amino acids of STcore (and

  a POSA would not have), a POSA would have made changes to the amino acid structure other

  than with a Tyr substituted at the 9 position to modify the biological activity of the resulting ST

  analog.

            95.   A POSA would have known that one could substitute the amino acid residues in

  the Asn-Pro-Ala ("NPA") portion of ST core, while maintaining biological activity of the

  peptide.

            96.   For example, guanylin, one of the endogenous agonists of the GC-C receptor,

  lacks the NPA site, suggesting that this site can be modified without destroying activity.




                                                   19
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 31 of 669 PageID #: 5469



         97.     Similarly, multiple prior art references, including those cited by Defendants, teach

  a POSA that one can make various substitutions in the NPA region and still retain biological

  activity similar to STcore.

         98.     To the extent a POSA would have considered mutating the N-terminal region, the

  prior art would direct a POSA to mutate Glu at position 8, rather than Leu at position 9. For

  example, the prior art teaches that analogs with Ala substitutions at Glu retain greater biological

  activity than the same substitution at Leu. Indeed, the prior art teaches that Leu is one of the

  three least mutable amino acids, with only Cys and Trp ranking below.

                         (f)        A POSA Would Not Have Sought To Treat Pain Associated
                                    With IBS-C Using A GC-C Receptor Agonist With Any
                                    Reasonable Expectation Of Success

         99.     Following the invention of linaclotide, studies revealed that Linzess® had

  unexpectedly proven to be effective in treating the intestinal pain and discomfort associated with

  patients suffering from IBS-C or CIC.

         100.    A POSA at the relevant time would not have expected a GC-C agonist such as

  Linzess® to have been effective in treating pain, including from IBS-C or CIC.

         101.    Abdominal discomfort or pain are part of the diagnostic criteria for IBS-C. Pain

  can also be present in patients with CIC.

         102.    No prior art cited by Defendants discloses that any GC-C agonist, including an ST

  peptide, has an effect on pain.

         103.    The intestine can be thought of as a tube, with a lining of intestinal epithelial

  cells. There are no pain fibers in the intestinal lumen or in the intestinal epithelium. To reach

  pain fibers from the intestinal lumen, it is necessary to pass through the intestinal epithelium to

  the connective tissue outside the intestine.




                                                   20
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 32 of 669 PageID #: 5470



          104.    It is not possible for proteins and peptides (such as Linzess®) to pass through the

  epithelium to reach the pain fibers outside the intestine.

          105.    First, proteins and peptides taken up into epithelial cells are degraded by

  intracellular proteases. Therefore, these proteins and peptides cannot readily be absorbed in

  intact form through the epithelial cells from the lumen to reach the pain fibers outside the

  intestine.

          106.    Second, there are tight junctions made up of proteins that fill the intercellular

  space between adjacent epithelial cells that line the intestine. The tight junctions prevent larger

  molecules such as proteins or peptides from passing from the lumen to the pain fibers outside the

  intestine.

          107.    Therefore, the effect of Linzess® on pain must be the result of some type of

  signaling pathway that sends a signal from the lumenal side of the intestinal epithelium through

  the epithelial cells and out to the pain fibers.

          108.    A POSA, however, would not have expected cGMP production in the intestinal

  epithelial cells resulting from activation of the GC-C receptor by Linzess® to signal to pain fibers

  outside the intestine. cGMP is not lipid soluble and would be expected to stay within the cell

  where it is produced.

          109.    It was wholly unexpected that activation by Linzess® of the GC-C receptor on the

  lumenal side of the epithelial cells would lead to secretion of cGMP on the other side of the cells,

  and that this secretion of cGMP would exert an anti-nociceptive effect (i.e., an effect that blocks

  the detection of pain and discomfort) on the pain fibers.

          110.    The FDA Cross-Discipline Review and the Medical Review concluded that

  "Linaclotide showed clinical benefit in decreasing abdominal pain," and the Risk Assessment




                                                     21
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 33 of 669 PageID #: 5471



  Review stated that it "may also result in reduced visceral pain secondary to decrease in pain-fiber

  activity."

           111.   Before the pain studies related to Linzess® following the invention of linaclotide,

  the GC-C pathway was not understood to be involved in gastrointestinal pain pathways.

           112.   Moreover, it was surprising that the efficacy data for Linzess® appeared to be

  superior to those of Zelnorm® (tegaserod), a serotonin 5-HT4 receptor agonist, which was

  thought to work on pain pathways and would have been expected to treat pain associated with

  IBS-C.

           113.   The effectiveness of Linzess® on pain cannot be explained through effects on

  bowel habits. Abdominal pain associated with IBS-C and CIC is only weakly correlated with

  bowel habits.

           114.   The mechanism through which Linzess® appears to treat pain and discomfort was

  not understood until 2013. The elucidation of this mechanism of action on pain has led to a new

  and better understanding of gastrointestinal pain.

           115.   Any argument that a POSA would have sought to treat pain associated with IBS-

  C using a GC-C receptor agonist is based on hindsight.

                  2.     Objective Indicia Of Non-Obviousness

           116.   Multiple objective indicia of non-obviousness confirm that the asserted claims of

  the '036, '727, '947, and '526 patents would not have been obvious in light of the cited prior art

  references. Relevant objective indicia of nonobviousness include unexpected results, skepticism,

  teaching away, long-felt but unsolved need, failure of others, praise, and acquiescence/licensing.

           117.   Various properties of linaclotide, compositions containing linaclotide, and the use

  of linaclotide for treating IBS-C and CIC—as embodied by Linzess®—were unexpected

  compared to the prior art. For example, it was unexpected that linaclotide and compositions of


                                                   22
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 34 of 669 PageID #: 5472



  Linzess® would safely and effectively treat IBS-C and CIC, including the intestinal pain and

  discomfort associated with these disorders, given linaclotide's structural similarity to ST peptides

  and STcore (the more toxic biological core of ST peptides) expressed by E. coli.

         118.    Many, including the FDA and experienced scientists in the field, expressed

  skepticism that linaclotide could safely treat IBS-C and CIC without undue side effects.

         119.    The prior art generally and specifically taught away from developing a GC-C

  agonist, especially an ST peptide, for the treatment of patients suffering from IBS-C or CIC.

  Instead, at the time of the claimed inventions, pharmaceutical companies and researchers were

  pursuing development of vastly different compounds and different mechanisms of action.

         120.    Prior to the time of the invention, there was a long-felt, but unsolved need for a

  safe and effective treatment for people suffering from IBS-C and CIC and, in particular, a

  treatment that also treated the pain associated with these conditions. The only FDA-approved

  treatment for IBS-C available at the time of the claimed inventions, Zelnorm® (tegaserod), was

  approved for "short-term treatment of women" only. At the time of the FDA approval of

  Linzess® in 2012, there was only one approved drug on the market to treat IBS-C and CIC—

  Amitiza® (lubiprostone)—and it was also restricted to use in women for IBS-C. Over-the-

  counter ("OTC") treatments for constipation that were available at the time of the invention—

  such as laxatives, stool softeners, and suppositories—are not satisfactory treatment options for

  people suffering from IBS-C or CIC. In particular, these OTC products are intended to treat

  people with periodic episodes of constipation and are not designed to be used chronically.

  Moreover, OTC laxatives do not help reduce pain and, in fact, can cause pain by causing

  cramping and other side effects.




                                                  23
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 35 of 669 PageID #: 5473



          121.   Prior to the invention of the asserted claims of the '036, '727, '947, and '526

  patents, the pharmaceutical industry had searched for a solution to treat IBS-C and failed to

  develop a reliable treatment for patients. Numerous companies had identified drug candidates

  for potential treatment of IBS-C and embarked on extensive research programs. Many of those

  products progressed into Phase I through Phase III clinical trials, but ultimately failed to obtain

  FDA approval and were never marketed in the United States.

          122.   Since its approval Linzess® has been praised by both industry and practitioners.

  For example, the American Gastroenterological Association (AGA) provided a strong

  recommendation for using linaclotide in patients with IBS-C based on high-quality evidence.

          123.   Allergan exclusively licenses the '036, '727, '947, and '526 patents for the

  development and marketing of Linzess® in the United States through a Collaboration Agreement

  between Forest Laboratories, Inc. and Microbia, Inc. (now, Ironwood) dated September 12,

  2007.

          124.   There is a nexus between this evidence of objective indicia of non-obviousness

  and the inventions recited in the asserted claims of the '036, '727, '947, and '526 patents.

  Defendants have stipulated that Linzess® 72 μg, 145 μg, and 290 μg linaclotide capsules are

  commercial embodiments of, and are coextensive with, the asserted claims of the '036, '727,

  '947, and '526 patents. (D.I. 279, at ¶¶10-11.)

          E.     Defendants Cannot Prove That Any Of The Asserted Claims Of The '036,
                 '727, '947, And '526 Patents Are Invalid Under 35 U.S.C. § 112

                 1.      The Asserted Claims Of The '036, '727, And '947 Patents Are
                         Sufficiently Described

          125.   Plaintiffs expressly incorporate by reference as if fully set forth herein each of the

  facts and opinions set forth in the Rebuttal Expert Report of William DeGrado, Ph.D., dated




                                                    24
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 36 of 669 PageID #: 5474



  January 18, 2019, that the asserted claims of the '036, '727, and '947 patents are adequately

  described.

         126.    The asserted claims of the '036, '727, and '947 patents are not invalid for lack of

  written description.

         127.    The specification of the '036, '727, and '947 patents provides the complete amino

  acid sequence of linaclotide.

         128.    The specification of the '036, '727, and '947 patents provides substantial

  additional description of the claimed peptide, including its disulfide or other internal crosslinks.

  For example, the specification describes the specific disulfide bonds in the fully folded peptide:

  "When fully folded, disulfide bonds are present between: Cys6 and Cys11; Cys7 and Cys15; and

  Cys10 and Cys18." The specification further states:

                 The peptides of the invention, like the bacterial ST peptides, have
                 six Cys residues. These six Cys residues form three disulfide bonds
                 in the mature and active form of the peptide. If the six Cys residues
                 are identified, from the amino to carboxy terminus of the peptide, as
                 A, B, C, D, E, and F, then the disulfide bonds form as follows: A-
                 D, B-E, and C-F. The formation of these bonds is thought to be
                 important for GC-C receptor binding.

  Thus, the specification expressly describes peptides with the native disulfide bonds. In contrast,

  it does not describe peptides with non-native disulfide bonds.

         129.    The specification of the '036, '727, and '947 patents further sets out multiple

  descriptions and in vitro and in vivo working examples that demonstrate how to prepare the

  claimed peptide, elucidate the mode of action of the claimed peptide, and demonstrate the

  effectiveness and pharmacokinetic properties of the claimed peptide as a therapeutic for

  conditions such as IBS-C and CIC.

         130.    It would have been well known to a POSA at the relevant time that peptides will

  equilibrate to a native or most stable conformation.


                                                   25
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 37 of 669 PageID #: 5475



         131.    STcore has a stable conformation in nature.

         132.    A POSA at the relevant time seeking to develop a therapeutic for conditions such

  as IBS-C and CIC would have understood that unstable, short-lived isomers of the peptide would

  not have been suitable therapeutics. For this reason also, a POSA would have understood the

  specification of the '036, '727, and '947 patents to be directed to stable isomers of the claimed

  peptides.

         133.    The asserted claims of the '036, '727, and '947 patents are sufficiently described in

  the specification and meet the written description requirement.

                 2.      Claims 33, 37, 39, And 43-44 Of The '036 Patent Are Enabled

         134.    Plaintiffs expressly incorporate by reference as if fully set forth herein each of the

  facts and opinions set forth in the Rebuttal Expert Report of William DeGrado, Ph.D., dated

  January 18, 2019, that the claims 33, 37, 39, and 43-44 of the '036 patent are enabled.

         135.    Claims 33, 37, 39, and 43-44 of the '036 patent are not invalid for lack of

  enablement.

         136.    A POSA would be able to practice the inventions recited in these claims without

  undue experimentation given the guidance provided in the '036 patent.

         137.    Claims 33, 37, 39, and 43-44 of the '036 patent relate to methods for

  administering to patients suffering from various conditions an effective amount of a

  pharmaceutical composition comprising the claimed peptide.

         138.    The specification of the '036 patent provides substantial additional description of

  the claimed peptide, including its disulfide or other internal crosslinks. For example, the

  specification describes the specific disulfide bonds in the fully folded peptide: "When fully

  folded, disulfide bonds are present between: Cys6 and Cys11; Cys7 and Cys15; and Cys10 and

  Cys18." The specification further states:


                                                   26
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 38 of 669 PageID #: 5476



                 The peptides of the invention, like the bacterial ST peptides, have
                 six Cys residues. These six Cys residues form three disulfide bonds
                 in the mature and active form of the peptide. If the six Cys residues
                 are identified, from the amino to carboxy terminus of the peptide, as
                 A, B, C, D, E, and F, then the disulfide bonds form as follows: A-
                 D, B-E, and C-F. The formation of these bonds is thought to be
                 important for GC-C receptor binding.

  Thus, the specification expressly describes peptides with the native disulfide bonds. In contrast,

  it does not describe peptides with non-native disulfide bonds.

         139.    The specification of the '036 patent provides multiple descriptions and in vitro

  and in vivo working examples that demonstrate how to prepare the claimed peptide, elucidate the

  mode of action of the claimed peptide, and demonstrate the effectiveness and pharmacokinetic

  properties of the claimed peptide as a therapeutic for conditions such as IBS-C and CIC. These

  descriptions and working examples enable the full scope of the claimed methods of treatment.

         140.    It would have been well known to a POSA at the relevant time that peptides will

  equilibrate to a native or most stable conformation.

         141.    STcore has a stable conformation in nature.

         142.    A POSA at the relevant time seeking to develop a therapeutic for conditions such

  as IBS-C and CIC would have understood that unstable, short-lived isomers of the peptide would

  not have been suitable for use as therapeutics. For this reason also, a POSA would have

  understood the specification of the '036 patent to be directed to peptides folded into stable

  isomers.

         143.    Claims 33, 37, 39, and 43-44 of the '036 patent are sufficiently enabled by the

  disclosure in the specification and satisfy the enablement requirement.

  IV.    DEFENDANTS CANNOT PROVE THAT THE ASSERTED CLAIMS OF THE
         '573 AND '628 PATENTS ARE INVALID

         144.    The '573 and '628 patents are presumed by statute to be valid.



                                                   27
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 39 of 669 PageID #: 5477



         145.    Many of the references Defendants cite against the '573 and/or the '628 patent

  were before the U.S. Patent and Trademark Office during examination of the applications.

         B.      Priority Date

         146.    The '573 patent is entitled to a priority date no later than August 6, 2009, the

  filing date of the earliest provisional application to which this patent claims priority. At latest,

  the '573 patent issued from a utility application filed on August 5, 2010.

         147.    The '628 patent is entitled to a priority date no later than August 15, 2008, the

  filing date of the earliest provisional application to which this patent claims priority. At latest,

  the '628 patent issued from a utility application filed on August 14, 2009.

         C.      Level Of Skill In The Art

         148.    The pertinent art for the '573 and '628 patents is the field of drug formulation,

  development, and/or use of therapeutic agents, including potential treatments for gastrointestinal

  ("GI") disorders.

         149.    A person of ordinary skill in the art of the '573 and '628 patents as of the date of

  invention for each of the asserted claims would have had (i) an M.D. degree and/or a Ph.D.

  degree in pharmacology, biology (or a sub-discipline thereof), chemistry (or a subdiscipline

  thereof), chemical engineering (or a sub-discipline thereof), or a related discipline, along with

  one to two years of experience in pharmaceutical formulations, or (ii) a Master's degree in the

  aforementioned disciplines along with four to five years of experience in pharmaceutical

  formulations, or (iii) a Bachelor's degree in the aforementioned disciplines along with six to

  seven years of experience in pharmaceutical formulations.




                                                    28
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 40 of 669 PageID #: 5478



           D.     Defendants Cannot Prove That The Asserted Claims Of The '573 And '628
                  Patents Are Invalid Under 35 U.S.C. § 103

                  1.      The '573 And '628 Patents Are Not Obvious

           150.   Plaintiffs expressly incorporate by reference each of the facts and opinions set

  forth in the Rebuttal Expert Report of Professor Alexander M. Klibanov, dated January 17, 2019,

  and the Second Rebuttal Expert Report of Professor Alexander M. Klibanov, dated September

  20, 2019, including the documents cited within each report, in their entirety as if fully set forth

  herein with respect to the nonobviousness of the asserted claims of the '573 and '628 patents.

           151.   Defendants cannot prove by clear and convincing evidence that any of the

  asserted claims of the '573 or '628 patents would have been obvious to a POSA under 35 U.S.C.

  § 103.

           152.   References asserted by the Defendants against the '573 or '628 patents do not

  qualify as (a) analogous art and/or (b) prior art.

           153.   None of the prior art relied upon by Defendants, alone or in combination, renders

  obvious any of the asserted claims of the '573 or '628 patents.

                          (a)     Formulating A Shelf-Stable Peptide Is A Complex And
                                  Unpredictable Process

           154.   At the time of the inventions of the '573 and '628 patents, peptide formulation was

  a complex and unpredictable art.

           155.   One of the major challenges in developing a successful pharmaceutical protein or

  peptide therapeutic, such as linaclotide, is creating a formulation that is shelf-stable. Shelf-

  stability requires that, for a sufficient length of time prior to administration, i.e., during

  manufacturing, storing, and distributing the drug, the protein or peptide not appreciably undergo

  deleterious physical or chemical degradation reactions. A lack of adequate stability can lead to,

  among other things, drastically diminished efficacy and adverse immune responses in the patient.


                                                       29
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 41 of 669 PageID #: 5479



          156.    There was no reasonable expectation that a POSA, at the time of the invention

  (and even today), when provided with a new therapeutic protein or peptide such as linaclotide,

  would be able to develop a suitably stable pharmaceutical composition without undue

  experimentation.

          157.    A pharmaceutical formulator, faced with the task of developing a stable

  pharmaceutical composition containing a protein or peptide such as linaclotide, would need to

  consider numerous variables and engage in a research project of uncertain outcome.

          158.    One of the most important variables is the unique degradation pathways of a

  given protein or peptide and each pathway's relative level of importance. Degradation pathways

  and their relative roles are highly unpredictable because they are specific to, and dependent upon,

  individual peptides and experimental conditions. Peptides and proteins often have numerous

  potential degradation pathways.

          159.    Identifying all of a protein or peptide's degradation pathways is difficult and

  constitutes undue experimentation with no reasonable expectation of success. It is even more

  difficult to determine which of a protein or peptide's many degradation pathways are most

  impactful for instability.

          160.    Peptide degradation reactions greatly accelerate as the temperature is raised.

  Attempting to formulate a peptide to be stable at room temperature is a very different and

  generally more arduous endeavor than attempting to formulate the same peptide to be stored in a

  refrigerator.

          161.    Once a protein or peptide's degradation pathways are identified, a POSA would

  have next needed to identify which stabilizing excipients to include in the formulation and the

  amounts of each one. A POSA would have also considered numerous formulation variables




                                                   30
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 42 of 669 PageID #: 5480



  including, for example, pH, stabilizers, solubilizers, antioxidants, buffers, tonicity modifiers, and

  bulking agents.

         162.    Even with an understanding of a peptide's degradation pathways and their relative

  roles, developing a shelf-stable peptide formulation is difficult and unpredictable, requiring

  extensive testing and analysis, with no reasonable expectation of success.

         163.    Based on information gathered from examining a peptide of interest and its

  degradation pathways, a POSA then would have to prepare multiple formulations for testing.

         164.    A POSA would not have known what formulation components would have had a

  stabilizing effect on a particular peptide, let alone in what amounts.

         165.    There was a large number of potentially stabilizing excipients and concentrations

  of those excipients available to a POSA.

         166.    In general, the conditions found to be effective for stabilizing one peptide would

  not necessarily be predictive of how to stabilize another peptide. For example, excipients found

  to stabilize a protein such as hGH (comprising 191 amino acid residues) cannot be assumed to

  stabilize linaclotide (a 14-amino acid peptide).

         167.    Moreover, the components and parameters of a pharmaceutical formulation do not

  work in isolation but instead are interdependent upon one another. Accordingly, changing one or

  more of these variables can profoundly affect both the stability of the peptide in the formulation

  and the overall viability of the formulation as a therapeutically effective composition. For

  example, teachings about formulating in aqueous environments are not directly transferable to

  solid formulations.




                                                     31
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 43 of 669 PageID #: 5481



          168.   Developing a suitable formulation of a therapeutic peptide such as linaclotide

  would have been (and remains today) a complex balancing act involving the consideration of

  each parameter in light of the formulation as a whole, rather than in isolation.

          169.   The claimed compositions were the result of years of failed efforts and involved

  using calcium and leucine, two excipients never before used in any peptide formulation in the

  prior art.

                         (b)     Developing A Shelf-Stable Formulation Of Linaclotide
                                 Required Undue Experimentation

          170.   As of the time of the invention of the '573 and '628 patents, little to no

  information relating to degradation of linaclotide was publicly available, let alone the crucial

  knowledge regarding its degradation pathways, their relative roles, and their relevance to

  formulate linaclotide into a stable solid composition.

          171.   As of the time of the invention of the '573 and '628 patents, there also was no

  publicly available information relating to the potential degradation behavior of ST peptides,

  including STcore.

          172.   To develop a stable solid formulation of linaclotide, a POSA would have needed

  to engage in extensive characterization of linaclotide, as well as its potential degradants, and

  conduct thorough pre-formulation studies.

          173.   A POSA would have known that there are numerous categories of degradation

  pathways that may affect peptides, including, for example: hydrolysis/cleavage of peptide

  bonds; various oxidation reactions; racemization of amino acid residues; deamidation; beta-

  elimination of disulfide bonds; covalent aggregation; noncovalent aggregation; adsorption to

  surfaces; disulfide interchange; photodegradation; glycation and carbamylation; and acetylation

  products.



                                                   32
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 44 of 669 PageID #: 5482



         174.    This extensive experimentation would include determining the relative

  contributions of these various potential pathways to the degradation of linaclotide.

         175.    Only after this extensive experimentation could a POSA begin rationally creating

  test formulations of linaclotide and studying those formulations for stability.

         176.    Before the invention of the Linzess® formulation as described in the '573 and '628

  patents, there was only one other FDA-approved peptide therapeutic orally delivered in a solid

  form—desmopressin acetate, also known as DDAVP.

         177.    DDAVP tablets included desmopressin acetate, lactose, potato starch, magnesium

  stearate, and povidone.

         178.    To the extent a POSA were to consider cyclosporine soft gelatin capsules a solid,

  oral dosage form (and one would not), Sandimmmune® brand soft gelatin capsules included

  cyclosporine, alcohol, corn oil, gelatin, glycerol, polyoxyethalated glycolysed glycerides, and

  sorbitol. Noral® brand soft gelatin capsules included cyclosporin, alcohol, corn oil-mono-di-

  triglycerides, polyoxyl 40 hydrogenated castor oil, DL-α-tocopherol, gelatin, glycerol, and

  propylene glycol.

         179.    The search for a formulation of linaclotide that was stable at room temperature

  took several years. In Phase I, IIa, and IIb clinical trials, linaclotide was stored as a frozen

  solution, or as a frozen lyophilized powder, or as a refrigerated capsule formulation because no

  room-temperature-stable solid linaclotide formulation had yet been developed.

         180.    As a result of their extensive work to formulate a room-temperature-stable solid

  linaclotide formulation for oral administration, the inventors of the '573 and '628 patents

  discovered and then focused on eliminating three specific degradation pathways occurring in

  solid linaclotide formulations.




                                                    33
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 45 of 669 PageID #: 5483



          181.    A first identified degradation pathway for linaclotide—commonly referred to as

  deamidation—involves formation of a hydrolysis product where the Asn7 residue of linaclotide

  is replaced by Asp7.

          182.    Deamidation and the extent of deamidation of linaclotide was unexpected.

          183.    Not all asparagine residues in a peptide are prone to deamidation.

          184.    The Asn7 residue of linaclotide is followed by a proline (Pro, P) residue, which is

  a bulky and sterically constraining amino acid residue. Peptides with this amino acid sequence

  were known to be resistant to deamidation.

          185.    A second degradation pathway of linaclotide involves formation of a degradation

  product the inventors eventually determined to be an imidazolidinone product called Cys1-IMD.

          186.    The formation of Cys1-IMD and the extent of formation of Cys1-IMD was

  unexpected.

          187.    A third degradation pathway of linaclotide involves the formation of an oxidation

  product through the insertion of an oxygen atom into at least one of the six sulfur atoms present

  in the three disulfide bridges of linaclotide.

          188.    Oxidation and the extent of oxidation of linaclotide was unexpected.

          189.    It was a significant and unpredictable discovery that the inventors of the

  Formulation Patents determined that these three particular degradation pathways played a

  primary role in the instability of linaclotide.

          190.    Many other degradation reactions could have played a significant role in the

  instability of linaclotide.




                                                    34
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 46 of 669 PageID #: 5484



          191.    There would have been no way to predict in advance that the deamidation, Cys1-

  IMD, and oxidation degradation pathways would have been the main drivers of linaclotide

  instability.

          192.    Defendants' arguments relating to the expected degradation pathways of

  linaclotide are incorrect.

          193.    A POSA would not have expected any of the following four potential degradation

  pathways alleged by Defendants to affect linaclotide: (1) Asn hydrolysis (i.e., deamidation); (2)

  oxidation of cysteine amino acid side chain(s); (3) covalent or non-covalent aggregation; or (4)

  N-methyl derivative formation via reaction with formaldehyde.

          194.    A POSA seeking to develop a stable solid peptide formulation would have

  understood that significant experimentation was required to determine which of many

  degradation pathways were involved in destabilizing linaclotide and which of those pathways

  were most responsible for the instability.

          195.    For example, the inventors of the '573 and '628 patents found that covalent or

  non-covalent aggregation was not a major degradation pathway in linaclotide.

          196.    Following many failed excipient studies, the inventors of the '573 and '628 patents

  discovered that the salt calcium chloride dihydrate appeared to limit the degree of oxidation of

  linaclotide and slightly decreased the formation of Cys1-IMD, but had no appreciable effect on

  deamidation.

          197.    The inventors of the '573 and '628 patents further discovered that leucine strongly

  decreased the formation of Cys1-IMD, but increased deamidation.




                                                   35
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 47 of 669 PageID #: 5485



          198.    In combining calcium chloride dihydrate and leucine, the inventors discovered

  that this combination surprisingly limited all three degradation products and provided a strong

  stabilizing effect on linaclotide.

          199.    Finally, potential degradation of a peptide resulting in N-methyl derivative

  formation via reaction with formaldehyde is rare.

          200.    Even if a POSA were concerned about potential degradation of linaclotide via

  reaction with formaldehyde, a POSA would have known to avoid potential sources of

  formaldehyde and that many pharmaceutically acceptable excipients that did not contain trace

  amounts of formaldehyde were available.

          201.    Real world evidence, including excipient compatibility studies, demonstrated that

  linaclotide was susceptible to oxidation, formation of a linaclotide-related impurity Cys1-IMD,

  and deamidation (hydrolysis).

          202.    Defendants' arguments relating to the expected degradation pathways of

  linaclotide are based on hindsight.

                          (c)     A POSA Would Not Have Selected Leucine To Stabilize
                                  Linaclotide With Any Reasonable Expectation Of Success

          203.    A POSA would not have had any reason to select leucine to stabilize linaclotide

  with any reasonable expectation of success.

          204.    A POSA would not have considered several of the prior art references cited by

  Defendants for allegedly disclosing leucine as a stabilizer to be within the scope of the art

  relevant to preparing a shelf-stable oral formulation of linaclotide.

          205.    No prior art reference cited by Defendants teaches that leucine, alone or in

  combination with any other excipients, would successfully stabilize ST peptides such as STcore.




                                                   36
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 48 of 669 PageID #: 5486



          206.    No prior art reference cited by Defendants teaches that leucine, alone or in

  combination with any other excipients, would successfully stabilize linaclotide.

          207.    No prior art reference cited by Defendants teaches that leucine was known to

  stabilize peptides, let alone specifically linaclotide.

          208.    No prior art reference cited by Defendants teaches that leucine addresses the

  deamidation degradation pathway that plays a significant role in linaclotide's stability. Indeed,

  the inventors of the '573 and '628 patents found that leucine increased deamidation of linaclotide.

          209.    No prior art reference cited by Defendants teaches that leucine addresses the

  Cys1-IMD degradation pathway that plays a significant role in linaclotide's stability.

          210.    No prior art reference cited by Defendants teaches that leucine addresses the

  oxidation degradation pathway that plays a significant role in linaclotide's stability.

          211.    Even assuming that leucine was known to stabilize peptides, a POSA would have

  had no reason to select leucine over the many alternative potential stabilizing techniques and/or

  excipients discussed in the prior art.

          212.    A POSA would have considered other types of known stabilizers rather than

  amino acids.

          213.    To the extent that a POSA would have selected an amino acid as a stabilizer for

  linaclotide, at least tryptophan, norleucine, phenylalanine, and tyrosine are more hydrophobic

  than leucine.

          214.    To the extent that a POSA would have selected an amino acid as a stabilizer for

  linaclotide, at least arginine or lysine are more hydrophilic that leucine.

          215.    Prior art references cited by Defendants teach away from selecting leucine in

  favor of other amino acids and/or other types of excipients.




                                                     37
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 49 of 669 PageID #: 5487



         216.    Real world evidence, including excipient compatibility studies, showed that

  leucine alone increased the hydrolysis of linaclotide (conversion of Asn7 to Asp7) and decreased

  the formation of Cys1-IMD.

         217.    Any argument that a POSA would have selected leucine to stabilize linaclotide is

  based on hindsight.

                         (d)     A POSA Would Not Have Selected Calcium To Stabilize
                                 Linaclotide With Any Reasonable Expectation Of Success

         218.    A POSA would not have had any reason to select calcium to stabilize linaclotide

  with any reasonable expectation of success.

         219.    No prior art reference cited by Defendants teaches that calcium, alone or in

  combination with any other excipients, would successfully stabilize ST peptides such as STcore.

         220.    No prior art reference cited by Defendants teaches that calcium, alone or in

  combination with any other excipients, would successfully stabilize linaclotide.

         221.    No prior art reference cited by Defendants teaches that calcium addresses the

  Cys1-IMD degradation pathway that plays a significant role in linaclotide's stability.

         222.    No prior art reference cited by Defendants teaches that calcium addresses the

  oxidation degradation pathway that plays a significant role in linaclotide's stability.

         223.    Even assuming that a POSA would have had a reason to select a divalent cation to

  stabilize peptides, a POSA would have had no reason to select calcium over any other divalent

  cation, or over the many alternative potential stabilizing techniques discussed in the prior art.

         224.    Prior art references cited by Defendants teach away from selecting calcium in

  favor of other divalent cations and/or other types of excipients.




                                                   38
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 50 of 669 PageID #: 5488



          225.    Prior art references cited by Defendants teach away from selecting calcium to

  stabilize linaclotide because calcium would protect linaclotide administered to patients from

  degradation by gastrointestinal proteases and would increase absorption of the peptide.

          226.    Prior art references cited by Defendants teach away from selecting calcium to

  stabilize linaclotide because calcium causes constipation.

          227.    Real world evidence, including excipient compatibility studies, showed that

  calcium alone limited the degree of oxidation of linaclotide, decreased the formation of a Cys1-

  IMD, and had no effect on deamidation (hydrolysis) of linaclotide.

          228.    Any argument that a POSA would have selected calcium to stabilize linaclotide is

  based on hindsight.

                          (e)     A POSA Would Not Have Combined Leucine And Calcium To
                                  Stabilize Linaclotide With Any Reasonable Expectation Of
                                  Success

          229.    A POSA would not have had any reason to combine leucine and calcium to

  stabilize linaclotide with any reasonable expectation of success.

          230.    No prior art reference cited by Defendants teaches combining leucine and calcium

  to stabilize any peptide, much less an ST peptide such as STcore.

          231.    No prior art reference cited by Defendants teaches combining leucine and calcium

  to stabilize any peptide, let alone specifically linaclotide.

          232.    Real world evidence, including excipient compatibility studies, showed that

  leucine alone increased the hydrolysis of linaclotide (conversion of Asn7 to Asp7) and decreased

  the formation of Cys1-IMD while calcium alone limited the degree of oxidation of linaclotide,

  decreased the formation of a Cys1-IMD, and had no effect on deamidation (hydrolysis) of

  linaclotide. However, the combination of calcium and leucine unexpectedly limited these

  pathways and degradant formation.


                                                    39
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 51 of 669 PageID #: 5489



          233.   Even assuming that leucine and calcium were known to stabilize peptides, a

  POSA would have had no reason to select this combination of excipients over the many

  alternative potential stabilizing techniques discussed in the prior art.

          234.   There would have been no way for a POSA to reasonably predict what excipients

  and their combinations and amounts would have worked to stabilize linaclotide, much less would

  have been optimal, in any given situation.

          235.   In addition, potential stabilizing approaches could have been combined with each

  other in many ways. Individual excipients could have been employed together at different

  concentrations and under various environmental conditions. The overall number of

  combinations available to a POSA would have been many thousands.

          236.   Coupling these many possible options with the unpredictability of the ultimate

  outcome, undue experimentation would have been required to determine which combination of

  stabilizing excipients could successfully stabilize linaclotide.

          237.   Even if a POSA were to identify a combination of excipients that exhibited

  suppression of the degradation pathways of linaclotide, there would have been no reasonable

  expectation that such a combination would have resulted in a sufficiently stable linaclotide

  formulation to be commercially viable or pharmaceutically useful.

          238.   Even if a POSA had a reason to combine leucine and calcium to stabilize

  linaclotide, undue experimentation would be required to determine the ratios of leucine and

  calcium that would have been effective in stabilizing linaclotide.

          239.   No prior art reference cited by Defendants teaches combining leucine and calcium

  to stabilize any peptide, let alone linaclotide, at the claimed molar ratios of Ca2+, leucine, and

  linaclotide.




                                                    40
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 52 of 669 PageID #: 5490



         240.    Any argument that a POSA would have selected a combination of leucine and

  calcium to stabilize linaclotide at the claimed molar ratios is based on hindsight.

         241.    No prior art reference cited by Defendants teaches combining leucine and calcium

  to stabilize any peptide, let alone linaclotide, at the claimed weight percentages of Ca2+, leucine,

  and linaclotide.

         242.    Any argument that a POSA would have selected a combination of leucine and

  calcium to stabilize linaclotide at the claimed weight percentages is based on hindsight.

         243.    No prior art reference cited by Defendants teaches combining leucine and calcium

  to stabilize any peptide, let alone linaclotide, along with a polymer selected from polyvinyl

  pyrrolidone, polyvinyl alcohol, hydroxylpropyl methyl cellulose, or mixtures thereof at the

  claimed weight percentages.

         244.    Any argument that a POSA would have selected a combination of leucine and

  calcium to stabilize linaclotide, along with a polymer selected from polyvinyl pyrrolidone,

  polyvinyl alcohol, hydroxylpropyl methyl cellulose, or mixtures thereof, is based on hindsight.

                 2.      Objective Indicia Of Non-Obviousness

         245.    Multiple objective indicia of non-obviousness confirm that the asserted claims of

  the '573 or '628 patents would not have been obvious in light of the cited prior art references.

  Relevant objective indicia of nonobviousness unexpected results, failure of others, skepticism,

  acquiescence/licensing, teaching away3, and copying.




  3
    This secondary consideration is fully supported by the October 17, 2019 testimony of Pardeep
  K. Gupta, Ph.D and references that he has relied upon. For example, the prior art taught away
  from choosing excipients that may worsen a disease and taught away from using calcium and
  leucine in favor of other known excipients. (See, e.g., 10/17/2019 Depo. Tr. at 49:18-50:17,
  55:23-56:22, 65:8-66:20, 67:5-69:14, 76:10-77:3; Gupta Exs. 2-5; Gupta Ex. 6; Gupta Ex. 32;
  Yanagawa '336.)


                                                   41
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 53 of 669 PageID #: 5491



          246.      The inventors found that the combination of Ca2+ and leucine provided

  unexpected stabilizing effects on all of linaclotide's three main degradation pathways: disulfide

  oxidation, Asn7 deamidation, and formation of Cys1-IMD. The inventors of the '573 and '628

  patents tested, among many other things, the effects of Ca2+ on linaclotide, the effects of leucine

  on linaclotide, and the effects of the combination of Ca2+ and leucine on linaclotide. Ca2+

  appeared to limit the degree of oxidation of linaclotide and slightly decreased the formation of

  Cys1-IMD, but had no appreciable effect on deamidation. Leucine strongly decreased the

  formation of Cys1-IMD, but increased deamidation. The combination of Ca2+ and leucine,

  however, limited all three degradation products and provided a strong stabilizing effect on

  linaclotide. In view of the fact (i) that Ca2+ had no effect on the deamidation of linaclotide when

  used on its own, and (ii) that leucine increased the deamidation of linaclotide when used on its

  own, it was unexpected that the combination of Ca2+ and leucine decreased the deamidation rate

  of linaclotide.

          247.      The search for a formulation of linaclotide that was stable at room temperature

  took several years. During that multi-year search, many people employed or otherwise retained

  by Ironwood and/or Allergan other than the inventors of the '573 and '628 patents tried to solve

  the problem of formulating a room temperature stable, solid oral formulation of linaclotide but

  failed. Certain generic companies also tried to develop a room temperature, solid oral

  formulation of linaclotide using excipients other than leucine and calcium but failed.

          248.      During the multi-year search for a room temperature stable, solid oral formulation

  of linaclotide, some expressed skepticism that such a formulation could ever be developed.




                                                    42
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 54 of 669 PageID #: 5492



         249.    Allergan and Ironwood exclusively cross-license the '628 and '573 patents for the

  development and marketing of Linzess® through a Collaboration Agreement between Forest

  Laboratories, Inc. and Microbia, Inc. (now, Ironwood) dated September 12, 2007.

         250.




         251.    There is a nexus between this evidence of objective indicia of non-obviousness

  and the inventions recited in the asserted claims of the '573 and '628 patents. Defendants have

  stipulated that Linzess® 145 μg and 290 μg linaclotide capsules are commercial embodiments of,

  and are coextensive with, the asserted claims of the '573 and '628 patents. (D.I. 279, at ¶10.)




                                                   43
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 55 of 669 PageID #: 5493




                             EXHIBIT 3
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 56 of 669 PageID #: 5494



                                              EXHIBIT 3

          DEFENDANTS’ STATEMENT OF ISSUES OF FACT TO BE LITIGATED

                                   PRELIMINARY STATEMENT

         Defendants Teva Pharmaceuticals USA, Inc. (“Teva”) and Sandoz, Inc. (“Sandoz”)

  (collectively, “Defendants”) submit this Statement of Issues of Fact. To the extent that any issue

  in Defendants’ Statement of Issues of Law is deemed to be an issue of fact, it should be so

  considered and is incorporated herein by reference. To the extent that any issue presented below

  is more properly considered an issue of law, it should be so considered and will be incorporated

  by reference in Defendants’ Statement of Issues of Law. Defendants may prove any matter

  identified in the reports of their expert witnesses and intend to present at trial such additional

  support contained in their experts’ reports regarding the invalidity of the asserted claims that is not

  expressly set forth herein. Defendants reserve their rights to supplement this Statement of Issues

  of Fact, as necessary.




                                                    1
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 57 of 669 PageID #: 5495



     U.S. PATENT NOS. 7,304,036, 7,731,727, 7,704,947, 8,080,526, 8,743,573, 8,802,628 –
                                     INVALIDITY

    I.   INTRODUCTION

              A. THE PEPTIDE PATENTS

         1.       The asserted claims of U.S. Patent Nos. 7,304,036 (the “’036 patent”) (DTX-

  001), 7,371,727 (the “’727 patent”) (DTX-003), 7,704,947 (the “’947 patent”) (DTX-005) and

  8,080,526 (the “’526 patent”) (DTX-009) are obvious because, in view of the prior art at the time

  of the invention, a person of ordinary skill in the art (“POSA”) would have been motivated to

  make a derivative of an ST peptide, and pharmaceutical compositions thereof, for use in treating

  patients with constipation-related disorders, such as IBS-C (irritable bowel syndrome with

  constipation) and CIC (chronic idiopathic constipation).

         2.       More specifically, the prior art taught that guanylate cyclase C (“GC-C”)

  agonists could be used to treat constipation, and a POSA would have selected the ST core (i.e.,

  STh(6–19)) as a lead compound because, among other things, ST peptides were known to be

  molecular mimics for both guanylin and uroguanylin (i.e., the endogenous hormones that act on

  the GC-C receptor in the intestine), with pH independent activity and enhanced stability in the

  gut due to their three disulfide bonds, and the ST core was known to be more heat-stable and

  resistant to denaturation than the full-length peptide. To reduce the risk of adverse effects, such

  as diarrhea, a POSA would have been motivated to modify the ST core with a tyrosine residue as

  a proteolytic cleavage site to facilitate the peptide’s inactivation and degradation in vivo. A POSA

  would have been motivated to substitute tyrosine at the position of leucine in the ST core because

  this analog (i.e., [Tyr9]STh(6–19)) would have been reasonably expected to efficiently bind to

  and activate the GC-C receptor and the peptide’s degradant products would not have been


                                                   2
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 58 of 669 PageID #: 5496



  expected to have significant biological activity.

         3.        It would have been routine for a POSA to synthesize [Tyr9]STh(6–19), make a

  pharmaceutical composition of [Tyr9]STh(6–19), and determine an effective dose to administer

  for the treatment of patients with constipation-related disorders. Moreover, no unexpected results

  or other secondary considerations overcome this clear case of obviousness.

         4.        The asserted claims of the ’036, ’947, and ’727 patents lack sufficient written

  description under 35 U.S.C. § 112 because they do not specify the disulfide pairings that provide

  the claimed peptides with the molecular conformation critical for biological activity, and the

  specification does not convey to a POSA that the inventors were in possession of the

  embodiments of the claimed peptides with alternative disulfide pairings and covalent cross-links.

  In addition, claims 33, 37, 39, and 43–44 of the ’036 patent are not enabled under 35 U.S.C. § 112

  because they are directed to administration of an effective amount of a pharmaceutical

  composition comprising the claimed peptides that do not specify the disulfide pairings critical for

  biological activity. A POSA would understand that embodiments of the claimed peptides with

  alternative disulfide pairings and covalent cross-links would have different biological activity,

  and a POSA would have to engage in undue experimentation to determine an effective amount

  of the different embodiments to administer for treating constipation-related disorders, such as

  IBS-C and CIC.

              B. THE FORMULATION PATENTS

         5.        The asserted claims of U.S. Patent Nos. 8,802,628 (the “’628 patent”) and

  8,743,573 (the “’573 patent”) are obvious because, in view of the prior art at the time of the

  invention, a POSA would have been motivated to create a solid oral dosage form of linaclotide

  comprising leucine and a calcium cation to improve the stability of the drug under long-term and
                                                      3
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 59 of 669 PageID #: 5497



  accelerated storage conditions, and would have had a reasonable expectation of success in doing

  so.

         6.       More specifically, the prior art provided a POSA with rational strategies for

  developing a suitably stable linaclotide formulation without undue experimentation. These

  strategies include identifying the causes and mechanisms of protein or peptide instability and

  identifying methods to manage them. Based on the prior art teachings, a POSA would have

  understood that linaclotide is susceptible to certain degradation pathways that would contribute

  its instability (i.e., deamidation, reaction with formaldehyde, and chemical aggregation). A POSA

  would have been motivated to minimize linaclotide’s degradation by adding leucine and a

  calcium cation, with a reasonable expectation that these excipients would manage linaclotide’s

  expected degradation and improve overall stability. A POSA would have reasonably expected

  that linaclotide, unlike many other therapeutic proteins, was an instrinsically stable peptide, and

  it would have required only routine experimentation for a POSA to test and confirm the stability

  of a lincalotide solid dosage form comprising leucine and a calcium cation.

   II.   INVALIDITY OF THE PEPTIDE PATENTS

              A. PEPTIDE PATENTS IN SUIT

                     1. U.S. Patent No. 7,304,036 (“’036 Patent”)

                             a. ’036 Patent Claims


         7.       The ‘036 patent, titled “Methods and Compositions for the Treatment of

  Gastrointestinal Disorders,” issued on or about December 4, 2007, from U.S. Application No.

  10/796,719 (the “’719 application”), filed March 9, 2004. The ’719 application is a continuation-

  in-part of U.S. Application No. 10/766,735 (the “’735 application”), filed January 28, 2004. The

  ’036 patent purports to claim priority back to three provisional patent applications filed on
                                                4
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 60 of 669 PageID #: 5498



  January 28, 2003 (No. 60/443,098), May 15, 2003 (No. 60/471,288), and November 12, 2003

  (No. 60/519,460). The named inventors of the ’036 patent are Mark G. Currie, Shalina Mahajan-

  Miklos, Thea Norman, and G. Todd Milne. The ’036 patent will expire on August 30, 2026,

  according to the Orange Book listing for Linzess®. (See Orange Book Listing for Linzess® (DTX-

  185, DTX-186, and DTX-187) at 2.)

         8.       The earliest possible priority date for the ’036 patent is January 28, 2003.

         9.       Claims 2, 9, 33, 37, 39, 43, and 44 of the ’036 patent are at issue in this case.

  The text of those claims are below:

                       2. A purified peptide consisting of the amino acid sequence:
                       Cys Cys Glu Tyr Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr
                       (SEQ ID NO:31).1

                       9.    A pharmaceutical composition comprising:
                            (a) a purified peptide consisting of the amino acid
                              sequence: Cys Cys Glu Tyr Cys Cys Asn Pro Ala
                              Cys Thr Gly Cys Tyr (SEQ ID NO:31); and
                            (b) a pharmaceutically acceptable carrier or excipient.

                       33. A method for treating a patient suffering from irritable
                       bowel syndrome, the method comprising administering to
                       the patient an effective of amount of the pharmaceutical
                       composition of claim 9.

                       37. The method of any of claims 33-36 wherein the patient
                       is suffering from constipation-predominant irritable bowel
                       syndrome.

                       39. A method for treating constipation in a patient, the
                       method comprising administering to the patient an
                       effective amount of the pharmaceutical composition of
                       claim 9.


  1
   The sequence of amino acids recited in claims 2 and 9 of the ’036 patent (also identified as SEQ
  ID NO:31) is the same sequence of amino acids for linaclotide, as identified in the drug labeling
  for Linzess®.
                                                   5
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 61 of 669 PageID #: 5499



                         43. The method of any of claims 39-42 wherein the patient
                         is suffering from chronic constipation.

                         44. The method of any of claims 39-42 wherein the patient
                         is suffering from idiopathtic constipation.

      (DTX-001 at 107:48–110:51.)

                              b. ’036 Patent Specification2

            10.     The “Summary of the Invention” section in the specification of the ’036 patent

  states:

                    The present invention features compositions and related
                    methods for treating IBS and other gastrointestinal disorders
                    and conditions . . . and disorders associated with constipation,
                    e.g., constipation and disorders associated with constipation,
                    e.g., constipation associated with use of opiate pain killers, post-
                    surgical constipation, and constipation associated with
                    neuropathic disorders as well as other conditions and disorders.
                    The compositions feature peptides that activate the guanylate
                    cyclase-C (GC-C) receptor.

      (DTX-001 at 2:11–25) (bold emphasis added).) The summary further explains that in the case

      of IBS and other gastrointestinal disorders, the peptides are useful because: “they can

      increase gastrointestinal motility” (DTX-001 at 2:29–31); “they can decrease inflammation”

      (DTX-001 at 2:32–34); and “they can decrease gastrointestinal pain or visceral pain” (DTX-

      001 at 2:35–38.)

            11.     The detailed description of the invention in the specification explains that the

  GC-C receptor was known as a key regulator of fluid and electrolyte balance in the intestine, and

  that stimulation of the GC-C receptors leads to increased intestinal motility:

                   The peptides of the invention bind to the intestinal guanylate
                   cyclase (GC-C) receptor, a key regulator of fluid and electrolyte
                   balance in the intestine. When stimulated, this receptor, which is
  2
    These same (or similar) disclosures can be found in the specifications of the ’727, ’947, and
  ’526 patents.
                                                 6
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 62 of 669 PageID #: 5500



                located on the apical membrane of the intestinal epithelial surface,
                causes an increase in intestinal epithelial cyclic GMP (cGMP).
                This increase in cGMP is believed to cause a decrease in water and
                sodium absorption and an increase in chloride and potassium ion
                secretion, leading to changes in intestinal fluid and electrolyte
                transport and increased intestinal motility. The intestinal GC-C
                receptor possesses an extracellular ligand binding region, a
                transmembrane region, an intracellular protein kinase-like region
                and a cyclase catalytic domain. Proposed functions for the GC-C
                receptor are fluid and electrolyte homeostasis, the regulation of
                epithelial cell proliferation and the induction of apoptosis
                (Shalubhai 2002 Curr Opin Drug Dis Devel 5:261–268).

  (DTX-001 at 22:3–19 (emphasis added).)

         12.     The detailed description of the invention further explains that the GC-C receptor

  was known to be activated by guanylin, uroguanylin and lymphoguanylin, and that ST peptides

  were known to be 10–100 times more potent than these GC-C agonists:

                In humans, the GC-C receptor is activated by guanylin (Gn) (U.S.
                Pat. No. 5,96,097), uroguanylin (Ugn) (U.S. Pat. No. 5,140,102) and
                lymphoguanylin (Forte et al. 1999 Endocrinology 140:1800-1806).
                Interestingly, these agents are 10-100 fold less potent than a class of
                bacterially derived peptides, termed ST (reviewed in Giannella 1996
                J Lab Clin Med 125:173-181). ST peptides are considered
                superagonists of GC-C and are very resistant to proteolytic
                degradation.

  (DTX-001 at 22:38–46.)

         13.     The detailed description of the invention also notes that STs were known to be

  capable of stimulating the enteric nervous system and may have both analgesic and anti-

  inflammatory effects:

                ST peptide is capable of stimulating the enteric nervous system
                (Rolfe et al., 1994, J Physiolo 475: 531-537; Rolfe et al. 1999 Gut
                44: 615-619; Nzegwu et al. 1996 Exp Physiol 81: 313-315). Also,
                cGMP has been reported to have antinociceptive effects in multiple
                animal models of pain (Lazaro Ibanez et al. 2001 Eur J Pharmacol
                426: 39-44; Soares et al. 2001 British J Pharmacol 134: 127-131;
                Jain et al. 2001 Brain Res 909:170-178; Amarante et al. 2002 Eur J
                                                  7
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 63 of 669 PageID #: 5501



                 Pharmacol 454:19–23). Thus, GC-C agonists may have both an
                 analgesic as well an anti-inflammatory effect.

  (DTX-001 at 22:47–56.)

         14.      The detailed description of the invention states that:

                 The peptides of the invention, like the bacterial ST peptides, have
                 six Cys residues. These six Cys residues form three disulfide bonds
                 in the mature and active form of the peptide. If the six Cys residues
                 are identified, from the amino to carboxy terminus of the peptide, as
                 A, B, C, D, E, and F, then the disulfide bonds form as follows: A-D,
                 B-E, and C-F. The formation of these bonds is thought to be
                 important for GC-C receptor binding. Certain of the peptides of the
                 invention include a potentially functional chymotrypsin cleavage
                 site, e.g., a Trp, Tyr or Phe located between either Cys B and Cys D
                 or between Cys E and Cys F. Cleavage at either chymotrypsin
                 cleavage site reduces or eliminates the ability of the peptide to bind
                 to the GC-C receptor.

  (DTX-001 at 24:15–27.)

         15.      The detailed description of the invention further states that:

                 A number of the useful peptides are based on the core sequence: Cys
                 Cys Glu Leu Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr (SEQ ID
                 NO:29). To create a variant having a potentially functional
                 chymotrypsin cleavage site capable of inactivating the peptide,
                 either the Leu (underlined) or the Thr (underlined) can be replaced
                 by Trp, Phe, or Tyr or both the Leu and the Thr can be replaced
                 (independently) Trp, Phe or Tyr. . .. The core sequence can be
                 optionally preceded by Asn Ser Ser Asn Tyr or Asn.

  (DTX-001 at 25:4–17.)

         16.      The specification explains that the peptides “can be produced either in bacteria

  including, without limitation, E. Coli, or other existing systems for peptide or protein production

  . . . or they can be chemically synthesized.” (DTX-001 at 28:27–34.) Example 1 in the

  specification describes the preparation of “Variant ST Peptides and Wild-Type ST Peptide.” (See

  id. at 30:13–32:9.)

                                                   8
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 64 of 669 PageID #: 5502



         17.      More specifically, Example 1A describes the recombinant preparation of a

  variant ST Peptide referred to as MD-915 and a wild-type ST peptide referred to as MM-416776.

  (DTX-001 at 30:18–31:54.) Example 1B identifies the variant ST peptides (MD-915; MD-1100;

  MD-416774) and wild-type ST peptide (MM-416776) synthesized by a peptide synthesis

  company. (Id. at 31:55–32:3.) The amino acid sequences of these peptides are shown below:

  MM-416776: Asn Ser Ser Asn Tyr Cys Cys Glu Leu Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr
  MD-915: Asn Ser Ser Asn Tyr Cys Cys Glu Tyr Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr
  MM-416774: Cys Cys Glu Leu Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr
  MD-1100: Cys Cys Glu Tyr Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr

  (Id. at 25:20–24 (SEQ ID NO:26; MM-416776), 25:31–34 (SEQ ID NO:28; MD-915), 25:36–37

  (SEQ ID NO:29; MM-416774), and 25:43-44 (SEQ ID NO:31; MD-1100).) Figure 1a purports to

  depict the results of LCMS analysis of MM-416776 and MD-915, and Figures 1b and 1c purport

  to depict the results of LCMS analysis of synthetic MD-1100 and the blank. (Id. at 21:34–37.)

         18.      Example 2 in the specification describes experiments conducted to show the

  ability of MD-915, MM-416776, and MD-1100 to activate intestinal GC-C. (DTX-001 at 31:10–

  46.) The experiments were conducted in an assay employing the T84 human colon carcinoma

  cell line, and cyclic GMP was measured by EIA according to procedures in the Cayman Chemical

  Cyclic GMP EIA kit. (Id. at 31:15–19, 31:37–39.) Figure 2, reproduced below, shows the

  experimental results:




                                                 9
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 65 of 669 PageID #: 5503




  (Id. at Fig. 2.)

          19.        Example 3 in the specification describes experiments conducted to determine

  whether the peptides increase the rate of gastrointestinal transit in a murine gastrointestinal transit

  assay. (DTX-001 at 32:50–33:39.) Figures 3a and 3b, reproduced below, purport to show the

  assay results for recombinant MM-416776 and synthetically manufactured MD-1100 in

  comparison to Zelnorm®:




                                                    10
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 66 of 669 PageID #: 5504




  (Id. at Fig. 3a; see also id. at 33:15–19.)




  (Id. at Fig. 3b; see also id. at 33:15–19.) Figure 4a, reproduced below, purports to show that the

  intestinal transit rate increases with an increasing dose of either recombinantly synthesized MM-

  416776 or MD-915:




                                                 11
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 67 of 669 PageID #: 5505




  (Id. at Fig. 4a; see also id. at 33:20–23.) Figure 4b, reproduced below, purports to show the results

  of a study demonstrating both chemically synthesized MD-416776 or MD-1100 increase intestinal

  transit rates more than either Tris buffer alone or an equivalent dose of Zelnorm®:




  (Id. at Fig. 4b; see also id. at 33:23–27.) Figure 4c, reproduced below, purports to show the results

  of a study demonstrating that both chemically synthesized MD-1100 and Zelnorm® are effective

  in the assay upon chronic dosing (daily for five days):




                                                   12
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 68 of 669 PageID #: 5506




  (Id. at Fig. 4c; see also id. at 33:35–39.)

          20.         Example 4 in the specification describes experiments conducted with MD-915,

  MD-1100, MM-416776, and Zelnorm® in a suckling mice assay for measuring intestinal

  secretion. (DTX-001 at 33:40–34:3.) Figures 5a and 5b, reproduced below, purport to show the

  dose response curves for MM-416776 and MD-1100 in comparison to Zelnorm®, respectively.

  (Id. at 33:55–58.)




  (Id. at Fig. 5a.)


                                                   13
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 69 of 669 PageID #: 5507




  (Id. at Fig. 5b.) Figure 6a, reproduced below, purports to show the dose response curves for

  recombinantly generated MM-416776 and MD-915:




  (Id. at Fig. 6a; see also id. at 33:63–65.) Figure 6b, reproduced below, purports to show the dose

  response curves for chemically synthesized MD-915, MM-1100 and MM-416776 and wild-type

  ST:



                                                 14
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 70 of 669 PageID #: 5508




  (Id. at Fig. 6b; see also id. at 33:67–34:3.)

          21.      The specification of the ’036 patent further describes experiments in both

  inflammatory and non-inflammatory animal models of visceral hyperalgesia to distension to

  investigate the effects of the peptide on visceral pain in IBS. (DTX-001 at 34:5–11.) More

  specifically, the specification describes experiments in: (1) a Trinitrobenzenesulphonic Acid

  (TNBS)-Induced Rectal Allodynia Model; (2) a Stress-Induced Hyperalgesia Model; and (3) a

  Phenylbenzoquinone-Induced Writhing Model. (Id. at 34:5–35:33.)

          22.      In the TNBS-Induced Rectal Allodynia Model, electrodes were implanted in the

  abdomens of male wistar rats and the electrical activity of abdominal striated muscle was

  recorded by EMG after TNBS was administered to induce rectal inflammation. (DTX-001 at

  34:14–30.) The rats were placed in plastic tunnels where their mobility was severely limited for

  several days before colorectal distension (CRD) was induced. (Id. at 34:34–37.) The experimental

  compounds (i.e., MD-1100 and vehicle) were administered one hour before the CRD was induced

                                                  15
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 71 of 669 PageID #: 5509



  step-wise by inflating a balloon in the animal’s anus (15 mmHG steps for 5 minutes, from 0 to

  60 mmHG). (Id. at 34:37–48.) The number of spike bursts corresponding to abdominal

  contraction were measured per 5-minute period. (Id. at 34:49–50.) The results of the experiment

  are shown in Figure 7 reproduced below:




  (Id. at Fig. 7.)

            23.      Experiments in a Stress-Induced Hyperalgesia Model are described in the

  specification but no experimental results are reported in the ’036 patent. (DTX-001 at 34:62–

  35:12.)

            24.      In the Phenylbenzoquinone-Induced Writhing Model, “one hour after oral dosing

  with a test compound, e.g., a peptide, morphine or vehicle, 0.02% phenylbenzoquinone (PBQ)

  solution (12.5 mL/kg) is injected by intraperitoneal route into the mouse.” (DTX-001 at 35:19–

  22.) “The number of stretches and writhings are recorded from the 5th to the 10th minute after

  PBQ injection, and can also be counted between the 35th and 40th minute and between the 60th

  and 65th minute to provide a kinetic assessment.” (Id. at 35:22–26.) Figures 8a and 8b, reproduced

  below, show the experimental results for MD-915 and MD-1100 in comparison to Indomethacin

  (a non-steroidal anti-inflammatory drug with known pain control activity):
                                                 16
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 72 of 669 PageID #: 5510




  (Id. at Fig. 8a.)




  (Id. at Fig. 8b.)

          25.         Example 5 in the specification describes competitive binding assay experiments

  performed to determine the affinity of MD-1100 for GC-C receptors found in rat intestinal

  mucosa. (DTX-001 at 35:48–36:18.) According to the specification, the assay “was performed

  based on the method of Giannella et al. (Am. J. Physiol. 245: G492–G498) between [125I] labeled

  MM-416776 and MD-1100.” (Id. at 36:1–3.) The results of the experiment are shown in Figure

  9 reproduced below:

                                                    17
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 73 of 669 PageID #: 5511




  (Id. at Fig. 9.)

          26.        Example 6 describes experiments performed to study the pharmacokinetics and

  absorbability of MD-1100 in mice. (DTX-001 at 36:20–37:2.) Figures 10a and 10b, reproduced

  below, show absorption data for intravenously and orally administered MD-1100 as detected by

  LCMS and determined by ELISA, respectively:




                                                  18
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 74 of 669 PageID #: 5512



                     2. U.S. Patent No. 7,731,727 (“’727 Patent”)

         27.       The ’727 patent, titled “Methods and Compositions for the Treatment of

  Gastrointestinal Disorders,” issued on or about May 13, 2008, from U.S. Application No.

  10/899,806 (the “’806 application”) filed July 27, 2004. The ’806 application is a continuation-in-

  part of U.S. Application No. 10/845,895 (the “’895 application”), which is a continuation-in-part

  of the ’719 application, which is a continuation-in-part of the ’735 application filed on January 28,

  2004. The ’727 patent purports to claim priority back to three provisional patent applications filed

  on January 28, 2003 (No. 60/443,098), May 15, 2003 (No. 60/471,288), and November 12, 2003

  (No. 60/519,460). The named inventors of the ’727 patent are Mark G. Currie, Shalina Mahajan-

  Miklos, Angelika Fretzen, Li Jing Sun, Thea Norman, and G. Todd Milne. The ’727 patent will

  expire on January 28, 2024, according to the Orange Book listing for Linzess®. (See Orange Book

  Listing for Linzess® (DTX-185, DTX-186, and DTX-187) at 2.)

         28.       The earliest possible priority date for the ’727 patent is January 28, 2003.

         29.       SEQ ID NO:3 in the ’727 patent is: Cys Glu Tyr Cys Asn Pro Ala Cys Thr Gly

  Cys Tyr. (DTX-003 at Fig. 11-1.)

         30.       Claims 3 and 6 of the ’727 patent are at issue in this case. The text of those claims

  are below:

                         [1. A method for preparing a purified peptide comprising
                         SEQ ID NO:3, the method comprising:
                           (a) Chemically synthesizing a peptide comprising the amino acid
                               sequence of SEQ ID NO:3; and
                           (b) purifying the peptide.]3

                        3. The method of claim 1 wherein the peptide consists of

  3
   SEQ ID. NO:3 recited in these claims refers to the same sequence of amino acids for linaclotide,
  as identified in the drug labeling for Linzess®.
                                                   19
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 75 of 669 PageID #: 5513



                        the amino acid sequence of SEQ ID NO:3.

                        6. A purified peptide prepared by the method of claim 1.

  (DTX-003 at 65:46–66:50.)

                      3. U.S. Patent No. 7,704,947 (“’947 Patent”)

         31.      The ’947 patent, titled “Methods and Compositions for the Treatment of

  Gastrointestinal Disorders,” issued on or about April 27, 2010, from U.S. Application No.

  11/930,696 (the “’696 application”) filed October 31, 2007. The ’696 application is a divisional

  of the ’735 application. The ’947 patent purports to claim priority back to three provisional patent

  applications filed on January 28, 2003 (No. 60/443,098), May 15, 2003 (No. 60/471,288), and

  November 12, 2003 (No. 60/519,460). The named inventors of the ’947 patent are Mark G. Currie,

  Shalina Mahajan-Miklos, Thea Norman, and G. Todd Milne. The ’947 patent will expire on

  January 28, 2024, according to the Orange Book listing for Linzess®. (See Orange Book Listing

  for Linzess® (DTX-185, DTX-186, and DTX-187) at 2.)

         32.      The earliest possible priority date for the ’947 patent is January 28, 2003.

         33.      Claims 2, 4, and 14 of the ’947 patent are at issue in this case. The text of those

  claims are below:

                        2. The polypeptide of claim 1 consisting of the amino acid
                        sequence Cys Cys Glu Xaa Cys Cys Asn Pro Ala Cys Thr
                        Gly Cys Tyr wherein Xaa is selected from Phe, Trp or Tyr
                        (SEQ ID NO:125).4

                        4.   The polypeptide according to claim 2, which is purified.

                        14. A pharmaceutical composition comprising the
                        polypeptide of claim 2 and a pharmaceutically acceptable

  4
    The sequence of amino acids recited in these claims (also referred to as SEQ ID NO:125)—with
  the “Xaa” being Tyr—refers to the same sequence of amino acids for linaclotide, as identified in
  the drug labeling for Linzess®.
                                                   20
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 76 of 669 PageID #: 5514



                        carrier or excipient.

      (DTX-005 at 85:16–86:33.)

                     4. U.S. Patent No. 8.080,526 (“’526 Patent”)

           34.     The ’526 patent, titled “Methods and Compositions for the Treatment of

  Gastrointestinal Disorders,” issued on or about December 20, 2011, from U.S. Application No.

  12/754,138 (the “’138 application”) filed April 5, 2010. The ’138 application is a divisional of the

  ’696 application, which is a divisional application of the ’735 application. The ’526 patent purports

  to claim priority back to three provisional patent applications filed on January 28, 2003 (No.

  60/443,098), May 15, 2003 (No. 60/471,288), and November 12, 2003 (No. 60/519,460). The

  named inventors of the ’526 patent are Mark Currie, Shalina Mahajan-Miklos, Thea Norman, and

  G. Todd Milne. The ’526 patent will expire on January 28, 2024, according to the Orange Book

  listing for Linzess®. (See Orange Book Listing for Linzess® (DTX-185, DTX-186, and DTX-187)

  at 2.)

           35.     The earliest possible priority date for the ’526 patent is January 28, 2003.

           36.     Claims 1 and 2 of the ’526 patent are at issue in this case. The text of those claims

  are below:

                        1. A peptide consisting of the amino acid sequence Cys6
                        Cys7 Glu8 Tyr9 Cys10 Cys11 Asn12 Pro13 Ala14 Cys15
                        Thr16 Gly17 Cys18 Tyr19 (SEQ ID NO: 31), wherein
                        disulfide bonds are present between Cys6-Cys11, Cys7-
                        Cys15, and Cys10-Cys18.5

                        2. A pharmaceutical composition comprising the peptide of
                        claim 1 and a pharmaceutically acceptable carrier or
                        excipient.


  5
    The sequence of amino acids recited in this claim (also referred to as SEQ ID NO:31) refers to
  the same sequence of amino acids for linaclotide, as identified in the drug labeling for Linzess®.
                                                    21
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 77 of 669 PageID #: 5515



   (DTX-009 at 83:20–84:22.)

               B. INVALIDITY PURSUANT TO 35 U.S.C. § 103

                     1. Person of Ordinary Skill in the Art

         37.       A POSA during the relevant time period would have a fairly high level of

  education and skill. Such skilled artisans would be those familiar with the fields, or having access

  to those familiar with the fields, of peptide or protein chemistry, pharmaceutical formulations

  comprising polypeptides or proteins, and methods for treating various gastrointestinal (“GI”)

  disorders including constipation, and would include physicians, biochemists, cellular biologists,

  molecular biologists, microbiologists, medicinal chemists, pharmaceutical chemists, formulation

  chemists, and peptide or protein chemists involved in research and development of

  pharmaceutical formulations, including the use of peptides in such formulations, who have a

  Master’s, and/or Ph.D., and/or M.D. degree and several years of experience in the field. The

  amount of experience in the field would depend upon the level of formal education and particular

  experience with peptides, proteins, pharmaceutical formulations, and/or treating patients.

         38.       A POSA would typically work as part of a multi-disciplinary team and draw upon

  not only his or her own skills, but also take advantage of certain specialized skills of others in the

  team to solve a given problem. For example, a peptide chemist, a clinician having experience in

  treating GI disorders such as constipation and IBS, and a pharmaceutical chemist with experience

  in the formulation of pharmaceutical compositions, may be part of the team. Therefore, in

  performing the inquiries of an obviousness determination, the prior art must be viewed from the

  perspective of such a skilled person at the relevant time, who would easily have understood the

  prior art references referred to herein and would have the capacity to draw inferences from them.



                                                    22
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 78 of 669 PageID #: 5516




                     2. Relevant Technical Background

         39.      The following background on the underlying technology and terminology assists

  in the understanding of the pertinent prior art and relevant medical concepts.

                             a. Peptide chemistry and the development of peptides as
                                therapeutic treatments

         40.      Peptides are short, linear chains of alpha-amino carboxylic acids (“amino acids”)

  linked by amide (“peptide”) bonds. In the context of peptide chemistry, the term amino acid is

  used to refer to alpha-amino carboxylic acids. The peptide bond is a special type of amide bond,

  formed between the alpha-carbonyl carbon atom of one amino acid and the alpha-amino nitrogen

  atom of a second amino acid. In a formal sense, such a peptide bond can be formed by reaction

  of the alpha-carboxyl group of one amino acid and the alpha-amino group of a second amino

  acid, with the elimination of a molecule of water.

         41.      Amino acids are organic compounds having the general formula NH2-CHR-

  COOH, where R is a side chain chemical moiety specific to each amino acid. The general formula

  of an amino acid is shown below:




  The table below identifies the names of common amino acids found in peptides, as well as the

  structure of their side chains and one and three letter codes:


                                                   23
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 79 of 669 PageID #: 5517




  The amino acid names, as well as the three-letter and one-letter abbreviations, come from the

  International Union of Pure and Applied Chemistry (“IUPAC”), the official body that determines

  the nomenclature of chemical compounds.

         42.     The 20 common amino acids are conveniently grouped as follows: glycine (Gly,

  R=H) and alanine (Ala, R=CH3) have small side chains; serine (Ser, R=CH2OH), threonine (Thr,

  R= CH(CH3)OH), and cysteine (Cys, R= CH2SH) have nucleophiles in their side chains; amino

  acids with hydrophobic (non-aromatic) side chains are valine (Val), leucine (Leu), isoleucine
                                               24
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 80 of 669 PageID #: 5518



  (Ile), methionine (Met), and proline (Pro). Proline has a secondary alpha-amine in which the side

  chain is joined to the alpha-N atom. Aromatic side chain amino acids are pheylalanine (Phe),

  tyrosine (Tyr), and tryptophan (Trp). Aspartic acid (Asp) and glutamic acid (Glu) have side chain

  acidic carboxyl groups. Asparagine (Asn) and glutamine (Gln) have side chain amide groups.

  Amino acids with basic side chains are histidine (His), lysine (Lys), and arginine (Arg).

         43.      Nineteen of the twenty amino acids listed above are chiral molecules: that is,

  they exist in otherwise identical mirror image forms that are non-superimposable (enantiomers).

  An example is shown for alanine (Ala):




  In peptide chemistry, the mirror image forms of an amino acid are designated as either the L- or D-

  enantiomer, as shown in the case of alanine (above). The amino acid glycine (Gly) is achiral: its

  mirror image forms are identical. Peptides derived from ribosomal translation invariably contain

  only L-amino acids and glycine (Gly), unless modified post-translationally.

         44.      In writing the structure of a peptide, the sequence of amino acids is written from

  left-to-right, with the amino terminus (N-terminus) of the peptide on the left and the carboxyl

  terminus (C-terminus) on the right. When three-letter codes are used to describe the chemical

  structure of a peptide, they are joined by hyphens that represent the peptide bond (e.g., Leu-Ala-

  Gly-Val). The presence of an additional hydrogen atom at the N-terminus and the presence of a

  hydroxyl group at the C-terminus are implied.


                                                  25
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 81 of 669 PageID #: 5519



         45.       Peptides are found in nature and have a diverse range of biological activities,

  including receptor activation. The peptide binds to the receptor protein in order to activate it.

  Different peptides are specific to different receptors. Typically, a particular peptide will bind

  tightly to just one receptor protein in an organism. Such highly selective receptor binding is

  referred to as “receptor specificity.”

         46.       Peptide chemists are concerned with the chemistry of peptide molecules,

  including the chemical (covalent) structure of peptides and how that structure determines the

  chemical and physical properties of a peptide molecule. Chemical properties include ionization

  of functional groups at different values of pH (pH is a measure of the acidity of a water solution),

  and other properties of functional groups present in the peptide molecule. The peptide chain

  backbone is flexible. Physical properties include the shape that the peptide adopts under different

  conditions. In order to bind to a receptor protein, a peptide molecule may adopt a special shape

  (“conformation”), so peptide chemists are concerned with conformational properties of peptides.

         47.       Peptide molecules may contain pairs of cysteine (Cys) residues that are linked in

  disulfide bonds. Disulfide bonds stabilize the folded shape of a peptide molecule and stabilize the

  peptide, and may contribute to the fold adopted by the peptide.

         48.       Peptide molecules have been developed as human therapeutics. In some

  instances, a peptide that has a natural function in humans is used as a therapeutic agent, e.g.,

  oxytocin. In other examples, a naturally occurring peptide with a known and desirable biological

  activity was used as a starting point, e.g., captopril. (See Pennington, Peptide Therapeutics from

  Venom: Current Status and Potential, 26 BIOORGANIC & MED. CHEM., 2738, 2739 (2018) (DTX-

  136) (“In the 1970’s, the blockbuster angiotensin converting enzyme (ACE) inhibitor captopril

  (Fig. 3) was developed based on bradykinin-potentiating peptides (BPF) isolated from the venom
                                                   26
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 82 of 669 PageID #: 5520



  of Bothrops jararaca, a pit viper endemic to southeastern South America.”); see also, Silberstein

  et al., 40(6) HEADACHE 445, 445 (Abstract) (2000) (“Silberstein”) (DTX-055) (disclosing

  botulinum toxin type A, 25 U, as a safe treatment that significantly reduces migraine frequency,

  migraine severity, acute medication usage, and associated vomiting).)

         49.        Peptide drug development is different in a number of respects from drug

  discovery for small, non-peptide molecules. Traditional approaches used by medicinal chemists

  to discover new small molecule drugs include: (1) identification of a small molecule secondary

  metabolite from natural sources, or from a chemical library of synthetic molecules, by random

  screening using in vitro assays in order to find a lead compound; (2) making changes to a lead

  compound based on structure-activity relationships to improve its potency; and (3) if the structure

  of the biological target molecule is known, using computer-aided drug design to develop a small,

  non-peptide molecule that will bind to that target and elicit the desired response. This last

  approach is most effective for developing antagonist drug leads.

         50.        For peptide drug development, often a natural peptide can serve as a starting

  point in drug design, particularly for the development of a peptide agonist: a peptide ligand that

  binds to a cell-surface receptor and that modulates cell function and physiological response(s).

  The properties of the natural peptide may need to be modified to make it a more effective drug.

  The modifications may include tuning the peptide’s susceptibility to proteolytic degradation and

  tuning the potency of the peptide. In designing or redesigning a peptide of natural origin to have

  properties suitable for its intended use as a therapeutic, the peptide chemist considers the

  following factors:

               a. the covalent structure of the peptide (i.e., the sequence of amino acids; the presence
                  of covalent modifications such as acetylation of the N-terminus or a C-terminal
                  carboxamide; disulfide bonds, if present);
                                                    27
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 83 of 669 PageID #: 5521



                 b. side chain functional groups present in the peptide;

                 c. the conformational properties of the natural peptide molecule;

                 d. truncation of the natural peptide at one or both ends, while retaining activity;

                 e. conformational restraints, such as disulfide bonds and/or the presence of proline
                    (Pro) or glycine (Gly) residues, which can affect the backbone conformation of the
                    peptide;

                 f. assays to determine the activity of the modified peptide, including receptor binding,
                    second messenger, and whole animal assays;

                 g. the physiological compartment to which the peptide drug is to be delivered for its
                    intended action, and the physiological compartments that the peptide will
                    experience in reaching that site;

                 h. possible immune reactions to the peptide drug; and

                 i. the toxicity of the peptide.

           51.        Based on published data from the development of a broad range of peptides as

  therapeutics, the general features of a systematic approach to modifying the properties of a

  peptide for use as a drug are well established. (See, e.g., Hruby V.J., Designing Peptide Receptor

  Agonists and Antagonists, 1 Nat. Rev. Drug Discovery, 847, 848–49 (2002) (“Hruby”) (DTX-

  123).)

                                b. The human gastrointestinal (GI) tract

           52.        The gastrointestinal (“GI”) tract refers to the organ system within humans that

  takes in food, digests it into simple forms, absorbs nutrients into the bloodstream and expels the

  remains as waste. (E.g., Thomas F. Burks, HUMAN PHARMACOLOGY: MOLECULAR TO CLINICAL

  801–14 (2d ed. 1994) (“Burks 1994”) (DTX-152).) The human GI tract starts at the mouth and

  ends at the anus. The component organs of the GI tract include the esophagus, the stomach, the

  small intestine, and the colon (also known as the large intestine), ending in the rectum. (E.g., id.

  at 802.) Also considered part of the GI tract, although anatomically adjacent to it, are accessory
                                                      28
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 84 of 669 PageID #: 5522



  organs, including the salivary glands, liver, gallbladder, and pancreas.

          53.      The walls of the GI tract contain layers of circular and longitudinal smooth muscle

  responsible for intestinal movement. The innermost layer of the GI tract is called the mucosa

  across which nutrients are absorbed and fluid and electrolytes move. The interior space of the GI

  tract is referred to as the lumen. The contents of the lumen (or “luminal contents”) include ingested

  food and fluid, natural secretions of the GI tract (such as bicarbonate, pancreatic juices, and bile),

  and bacteria. (E.g., id. at 802–03, 807–08, 810–11.)

          54.      A graphical representation of the human GI tract is shown below:




  (Id. at 802.)

          55.      Food enters the mouth where it is masticated and moistened. It travels down the

  esophagus to the stomach where it is mechanically broken down by churning and mixing. Acid

  and enzymes are added for further digestion particularly of proteins. The storage capacity of the

                                                    29
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 85 of 669 PageID #: 5523



  stomach serves to deliver contents into the small intestine in a regulated gradual manner. In the

  small intestine, partially digested food is mixed with bile and pancreatic juices so that proteins,

  fats, and carbohydrates can be further broken down into small enough components to allow

  absorption into the blood stream. Residual unabsorbed foodstuffs and fluid pass into the colon

  where excess water is absorbed and the luminal contents are prepared for elimination as feces.

         56.      Luminal contents are propelled through the GI tract by a series of synchronized

  muscular contractions known as peristalsis. The other important type of intestinal muscular

  movement is segmental contractions. Segmental contractions close and reopen the lumen along

  short segments of the GI tract to improve mixing of food with digestive enzymes and allow greater

  contact time with the gut surface epithelium to facilitate absorption.

         57.      The normal functioning of the GI tract is partly under the control of the enteric

  nervous system. The enteric nervous system consists of nerve pathways that innervate and control

  the smooth muscle and mucosa of the GI tract. (E.g., id. at 801, 808.) The enteric nervous system

  functions outside the consciousness of a person and, as such, is part of the autonomic nervous

  system.

                                       i.    The small intestine

         58.      In the course of 24 hours, a person will ingest approximately 2.5 liters of fluid

  and saliva, which passes into the stomach. The stomach produces an additional 1.5 liters in the

  form of acid, mucous, and pepsin. Gastric contents are delivered through the pyloric sphincter to

  the small intestine where ultimately another 5 liters of fluid will be added (including bile,

  pancreatic, and intestinal secretions). Significant absorption of nutrients, fluid, and electrolytes

  occurs through the mucosa of the small intestine so that only 1.5 liters of fluid enters the large

  intestine. (E.g., K. Ewe, Intestinal Transport in Constipation and Diarrhea, 36: Suppl. 1
                                                   30
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 86 of 669 PageID #: 5524



  PHARMACOLOGY 73, 74, Fig. 1 (1988) (“Ewe 1988”) (DTX-036).)

         59.       Anatomically, the roughly 20-feet-long small intestine connects the stomach and

  the colon, and includes the duodenum, jejunum, and ileum. Below is a graphical representation:




  (NIH – National Institute of Diabetes and Digestive and Kidney Diseases (DTX-455).)

         60.       The duodenum is the first shorter segment of the small intestine, which receives

  partially digested food and acid from the stomach. Gastric storage capacity and the regulatory

  actions of the pyloric sphincter deliver controlled amounts of contents to the duodenum.

  Bicarbonate is secreted to help neutralize gastric acid. The duodenum receives pancreatic enzymes

  from the pancreas and bile from the liver and gallbladder, which aid in digestion and absorption.

  Pancreatic enzymes such as trypsin, lipase, and amylase break down proteins, fats, and

  carbohydrates, respectively, into their smaller components so that they can be absorbed farther

  downstream.

         61.       Following the duodenum are the jejunum and ileum, which make up most of the

  small intestine. These parts of the small intestine are largely responsible for the absorption of fats

  and other nutrients. Coordinated propulsive contractions (peristalsis) are the “assembly line”


                                                    31
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 87 of 669 PageID #: 5525



  moving the materials downstream. Segmental contractions facilitate mixing of food with digestive

  enzymes and increase contact time for improved absorption. Absorption is also enhanced by the

  vast surface area made up of folds and the finger-like villi, and microvilli. The intestinal cells

  release mucus, which lubricates the intestinal contents, and water, which helps dissolve the

  digested fragments. After adequate digestion, the nutrients are small enough to pass across

  individual epithelial cells of the intestinal lining to be absorbed into the blood stream. Most of the

  fluid previously ingested and secreted into the GI tract is absorbed in the small intestine as well.

                                       ii.   The large intestine

         62.       After passing through the small intestine, the food then enters the 5-feet-long large

  intestine or colon. The large intestine consists of the cecum and ascending (right) colon, the

  transverse colon, the descending (left) colon, and the sigmoid colon (which is connected to the

  rectum):




  (Figure adapted from The Merck Manual, available at https://www.merckmanuals.com. (DTX-
  141))

         63.       The pouch-like cecum (which includes the appendix) at the beginning of the

  ascending colon is the point at which the ileum (the last portion of the small intestine) joins the

  large intestine. Very little nutrient absorption takes place in the colon, but colonic epithelium is
                                                    32
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 88 of 669 PageID #: 5526



  particularly efficient at water and electrolyte absorption. The approximate 1.5 liters that enters the

  colon each day is reduced to 1/10 of that by the time it reaches the rectum as formed stool.

  Undigested debris and dietary fiber are extensively fermented by colonic bacteria contributing to

  gas production (flatus). Bacterial biomass, water, fiber, and undigested foodstuffs make up feces.

          64.      By the time stool has reached the sigmoid colon, it is formed. The sigmoid colon

  collects and stores stool until it is time for expulsion. Filling of the sigmoid colon, with subsequent

  peristaltic movement into the rectum, leads to defecation. Meal ingestion also sends a signal to the

  colon, stimulating motility and the urge to defecate (the gastrocolonic reflex). Ideally, stool has

  form and bulk, allowing rectal and abdominal contractions to propel the feces out through a relaxed

  anal sphincter during the bear-down maneuver. Stool that is small, dry, or firm is difficult to expel.

                              c. pH gradient in the GI tract

          65.      In general, gastric pH is highly acidic (mean pH 1.8 ± 0.6). The proximal small

  intestine, which is located immediately after the stomach, has a slightly acidic pH (mean pH 6.6

  ± 0.5). The mean pH then gradually increases to a mildly alkaline level (mean pH 7.5 ± 0.5),

  followed by a fall in pH in the cecum (mean pH 6.4 ± 0.4). The pH then rises progressively from

  the right (mean pH 6.3 ± 0.6) to the left colon (mean pH 7.1 ± 0.7). (E.g., DF Evans et al.,

  Measurement of Gastrointestinal pH Profiles in Normal Ambulant Human Subjects, 29 GUT

  1035, 1035, 1038–40 (1988) (“Evans 1988”) (DTX-140).)

          66.      Below is an exemplary figure and study results from the literature, which shows

  the typical gastrointestinal pH profile measured in a normal human subject:




                                                    33
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 89 of 669 PageID #: 5527




  (Id. at 1038, 1039.)
                             d. Proteases in the GI tract

         67.      Proteases, which are also known as proteinases and peptidases, are enzymes that

  catalyze the cleavage of proteins through the hydrolysis of peptide bonds. Of all our organ

  systems, the gastrointestinal tract contains the highest levels of endogenous and exogenous

  proteases. (E.g., Silvia Amadesi et al., Protease-Activated Receptors: Protease Signaling in the

  Gastrointestinal Tract, 4 CURRENT OPINION IN PHARMACOLOGY 551, 551 (2004) (“Amadesi”)

  (DTX-138).) Proteases in the GI tract are known to “regulate neurotransmission, secretion,

  motility, epithelial permeability and intestinal inflammation.” (Id. at 551.)

         68.      The proteases that affect the GI tract can be luminal, circulating, secreted,

  intracellular, intramembrane, or pericellular enzymes. A few representative examples of the many

  proteases present in the gut are: endogenous lumen proteases (e.g., trypsin, chymotrypsin,

  elastase, carboxypeptidase); brush-border proteases (e.g., enteropeptidase, dipeptidyl peptidase,

  aminopeptidases); immune cell proteases (e.g., tryptase, chymase, granzymes, matrix

  metalloproteinases, plasminogen activators, zonulin); proteases from the circulation (e.g.,

  plasminogen, plasminogen activators, coagulation factors); and intestinal epithelial cell proteases
                                                   34
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 90 of 669 PageID #: 5528



  (e.g., zonulin, matriptase, prostasin, matrix metalloproteinases). (E.g., id. at 552, 554.)

           69.     Protein digestion begins in the stomach where pepsinogen is secreted and then

  converted by stomach acid into the active enzyme pepsin. Partially digested proteins enter the

  proximal small bowel where they are further broken down for ultimate absorption into the blood

  stream. This occurs by a series of steps beginning with secretion of pancreatic protease precursors

  directly into the duodenal lumen. These are transformed into active proteases by enterokinases

  secreted from the gut wall. Trypsinogen is converted to trypsin which, in turn, converts other

  inactive pancreatic enzyme precursors into their active counterparts (i.e., chymotrypsinogen to

  chymotrypsin). (E.g., id. at 553.) These break down the partially digested proteins into component

  amino acids, which can easily be absorbed across the epithelial surface of the small intestine and

  into the bloodstream. (E.g., id. at 553, 556.)

           70.     Intestinal proteases are known to cleave and/or inactivate compounds in the gut.

  Chymotrypsin is an example of one such protease, which has been shown to cleave and inactivate

  the intestinal hormone guanylin in vivo. (E.g., Richard N. Greenberg et al., Comparison of Effects

  of Uroguanylin, Guanylin, and Escherichia coli Heat-Stable Enterotoxin STa in Mouse Intestine

  and Kidney, 45:5 J. INVESTIGATIVE MEDICINE 276–84, 279–80 (1997 (“Greenberg 1997”) (DTX-

  043).)

                             e. Regulation of intestinal function by receptors in the gut

           71.     Receptors in the gut are membrane surface proteins with unique conformations

  for specific binding of chemical signal substances capable of triggering changes in the cell’s

  behavior.

           72.     Physicians for more than 50 years have been taught in medical school that

  intestinal toxins produced by gastrointestinal infections (classically cholera) bind to receptors in
                                                    35
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 91 of 669 PageID #: 5529



  the gut, leading to intestinal secretion and the prototypical secretory diarrhea. The general

  mechanism has been well-studied and understood. The toxin in the GI tract binds to the receptor

  on the surface of the cell wall, ultimately leading to increased adenylate cyclase activity, increasing

  the intracellular concentration of cyclic AMP. (E.g., George H. Sack et al., Gastric Acidity in

  Cholera and Noncholera Diarrhea, 47 BULL. WORLD HEALTH ORG. 31–36 (1972) (“Sack 1972”)

  (DTX-144).) This ultimately results in secretion of water and electrolytes into the intestinal lumen,

  which causes diarrhea (“rice water stool”) and potentially severe dehydration. (E.g., DTX-036 at

  76; DTX-152 at 807–08.) Laxatives are known to act via this mechanism too. (E.g., DTX-152 at

  807, 810.) For example, the stimulant laxative bisacodyl (Dulcolax) acts, in part, by activating

  adenylate cyclase within the enterocyte (cells lining the intestinal mucosa), which increases

  intracellular cAMP concentration, leading to active secretion of Cl⁻ and HCO3⁻; passive efflux of

  Na⁺, K⁺, and water; and inhibition of Na⁺ and Cl⁻ into the enterocyte. (E.g., Ratnaike RN et al.,

  Mechanisms of Drug-Induced Diarrhea in the Elderly, 13 DRUG AGING 245–53 (1998)

  (“Ratnaike 1998”) (DTX-142); see also, e.g., DTX-152 at 807, 810.)

          73.      In an analogous manner, the bacterial enterotoxin ST of E. coli binds and activates

  the guanylate cyclase-C (GC-C) receptors, leading to intestinal secretion by a similar mechanism.

  (E.g., Kunwar Shailubhai, Therapeutic Applications of Guanylate Cyclase-C Receptor Agonists,

  5(2) CURRENT OPINION       IN   DRUG DISCOVERY & DEVELOPMENT 261–68 (2002) (“Shailubhai

  2002”) (DTX-057).) The GC-C receptor is located on the apical membrane of the intestinal

  epithelial surface, and it regulates fluid and electrolyte balance in the intestine. (E.g., id. at 263;

  see also, e.g., DTX-001 at 22:3–19.) Stimulation of GC-C receptors leads to an increase in

  intestinal epithelial cyclic GMP (cGMP), which is understood to cause a decrease in water and

  sodium absorption and an increase in chloride and potassium ion secretion, leading to changes in
                                                    36
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 92 of 669 PageID #: 5530



  intestinal fluid and electrolyte transport and increased intestinal motility. (E.g., DTX-057 at 262,

  Fig. 1; see also, e.g., DTX-001 at 22:3–19.)

         74.       The ST peptide is a GC-C agonist that has potent effects in both the small and

  large intestine—it stimulates or induces net secretion in the small intestine, and reduces the

  absorptive capacity of the colon. For example, Qian explains that “GC-C messenger RNA and

  STa-binding sites are uniformly expressed throughout the intestine.” (Xun Qian et al., Expression

  of GC-C, a Receptor- Guanylate Cyclase, and Its Endogenous Ligands Uroguanylin and

  Guanylin along the Rostrocaudal Axis of the Intestine, 141:9 ENDOCRINOLOGY 3210, 3210, 3218

  Fig. 8 (2000) (“Qian”) (DTX-134).) This is illustrated in the figure below:




  (DTX-134 at 3218.) Qian also explains that “GC-C- mediated cGMP synthesis peaks at the

  proximal and distal extremes of the intestine (duodenum and colon), but is nearly absent in the

  middle (ileum).” (Id. at 3210.) This is illustrated in the figured below:




                                                   37
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 93 of 669 PageID #: 5531




  (Id. at 3220 (Fig. 10(a).) Similarly, Cohen 1988 discusses “the possibility that the human colon

  may contribute to ST-mediated secretion by demonstrating the existence of ST receptors and ST

  activation of guanylate cyclase.” (Mitchell B. Cohen et al., Age-Related Differences in Receptors

  for Escherichia coli Heat-Stable Enterotoxin in the Small and Large Intestine of Children, 94

  GASTROENTEROLOGY 367, 372 (1988) (“Cohen 1988”) (DTX-346).) Thus, prior to 2003, the

  literature suggested that “the colon may significantly contribute to the host’s diarrheal response to

  STa by a decreased absorptive capacity in the face of increased intestinal fluid secretion.” (Adam

  G. Mezoff et al., Escherichia coli Enterotoxin (STa) Binds to Receptors, Stimulates Guanyl

  Cyclase, and Impairs Absorption in Rat Colon, 102 GASTROENTEROLOGY 816, 821 (1992)

  (“Mezoff 1992”) (DTX-347).)

         75.     Since before 2003, it was known that the GC-C receptor in humans is activated by

  the guanylin family of peptides. For example, Shailubhai 2002 explains that “Uroguanylin,

  guanylin, lymphoguanylin and bacterial enterotoxin ST are structurally related peptides that

  activate common guanylate cyclase signaling molecules and, via cyclic GMP (cGMP), regulate

  water and ion homeostasis in a variety of tissues and organs, including the gastrointestinal (GI)

  tract, kidneys, lung, prostate, etc.” (E.g., DTX-057 at 261). This is also acknowledged in the

  specifications of the Patents in Suit:



                                                   38
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 94 of 669 PageID #: 5532



         In humans, the GC-C receptor is activated by guanylin (Gn) (U.S. Pat. No.
         5,96,097), uroguanylin (Ugn) (U.S. Pat. No. 5,140,102) and lymphoguanylin
         (Forte et al. 1999 Endocrinology 140:1800-1806). Interestingly, these agents are
         10-100 fold less potent than a class of bacterially derived peptides, termed ST
         (reviewed in Gian[n]ella 1995 J Lab Clin Med 125:173-181). ST peptides are
         considered super agonists of GC-C and are very resistant to proteolytic
         degradation.

  (DTX-001 at 22:38–46) (bold emphasis added). Moreover, according to the Patents in Suit, ST

  peptides were known to be “capable of stimulating the enteric nervous system” and “may have

  both an analgesic as well as an anti-inflammatory effect.” (E.g., Ex. 1, DTX-001 at 22:47–56).

         76.    The study of ST peptides and the elucidation of their cGMP-regulating activity led

  to the discovery of the endogenous hormones guanylin and uroguanylin. For example, Qian

  disclosed:

         One member of the rGC family, a peptide-sensitive cyclase called GC-C, controls
         cGMP synthesis in intestinal epithelial cells. GC-C was first recognized because it
         is pathologically targeted by a bacterially produced peptide toxin, the heat-stable
         enterotoxin (STa). Binding of STa to an extracellular (intraluminal) domain of GC-
         C enhances cGMP synthesis in epithelial target cells. The subsequent increase in
         cGMP levels stimulates electrogenic chloride secretion via the cystic fibrosis
         transmembrane conductance regulator (CFTR) chloride channel and also inhibits
         neutral sodium chloride uptake. This leads to the luminal accumulation of sodium
         chloride and water and thus to a severe form of diarrhea commonly referred to as
         traveler’s diarrhea.

         Toxin-induced diarrhea promotes rapid transfer of pathogens from one host to
         another, thus providing toxigenic bacteria with a reproductive advantage. In
         contrast, the diarrhea has adverse health and reproductive consequences for the host
         . . .. Surprisingly, despite this strongly negative selective pressure, GC-C has been
         evolutionarily conserved in a wide variety of animal species, suggesting that it must
         play a critical role in some aspect of intestinal physiology. One suggestion
         consistent with this idea is that GC-C serves not only as a toxin receptor, but also,
         like other rGCs, as a receptor for one or more endogenous peptide hormones.

  (DTX-134 at 3210.)

         Below is a depiction of a cross-section of the intestine showing the mode of action of the

  guanylin family of peptides in the lumen:
                                                  39
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 95 of 669 PageID #: 5533




  (DTX-057 at 262 (Fig. 2).)

         77.      A more detailed discussion of what was known about ST peptides and the

  guanylin family of peptides is provided in the subsections below.

                                      i.   Background on ST peptides

         78.      By 1980, Escherichia coli (ETEC) was known to produce a heat-labile

  enterotoxin (LT) and a heat-stable enterotoxin (ST). (See, e.g., R. Sack, Enterotoxigenic

  Escherichia coli: Identification and Characterization, 142(2) J. OF INFECTIOUS DISEASES 279–

  86, 280 (August 1980) (“Sack 1980”) (DTX-116) (“To date only two well-recognized

  enterotoxins are known to be produced by E. Coli, although others are suspected. These two

  enterotoxins, one heat-labile (LT) and the other heat-stable (ST), have both been highly purified,

  and their physiologic and biochemical mechanisms of action have been well characterized.”).)

  LT peptides were known to activate adenylate cyclase and produce “prolonged hypersecretion

  after lag,” and ST peptides were known to activate guanylate cyclase and produce “rapid-onset,

  short-lived hypersecretion.” (Id. (Table 1).) Diarrhea was reported to be “more severe and of

  longer duration in persons harboring organisms that produced both LT and ST, as compared with

  those organisms producing only ST.” (Id. at 281.)
                                                  40
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 96 of 669 PageID #: 5534



         79.        ST peptides were extensively studied after they were discovered. ST strains of

  porcine origin (STp or STIa) and human origin (STh or STIb) were identified and reported to

  have 18 and 19 amino acids, respectively. (See, e.g., T. Hirayama, Heat-Stable Enterotoxin of

  Escherichia coli, BACTERIAL TOXINS AND VIRULENCE FACTORS IN DISEASE 281–96, 282 (Joel

  Moss et al. eds., 1995) (“Handbook of Natural Toxins”) (DTX-044).) These two strains have

  been referred to collectively as STa. (Id.) The sequence of amino acid residues in these two strains

  is shown below:




  (Id. (emphasis added).) STp and STh were known to be highly homologous from the Cys (C)

  residue near the N-terminal to the Cys (C) residue at the C-terminal, as indicated by the area inside

  the box of the figure above with the distinct amino acid residues highlighted. This common region

  contains six Cys residues and three disulfide bonds that provide the molecular conformation.

         80.        Aimoto chemically synthesized shorter analogs of STh (STh 6–19) and reported

                                                   41
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 97 of 669 PageID #: 5535



  that this peptide had higher heat-stability and more biological activity than the full-length peptide.

  (See Aimoto et al., Chemical Synthesis of a Highly Potent and Heat-stable Analog of an

  Enterotoxin Produced by a Human Strain of Enterotoxigenic Escherichia coli, 112(1) BIOCHEM.

  BIOPHY. RES. COMMUN. 320, 326 (1983) (“Aimoto”) (DTX-028).) The time course of fluid

  secretion in suckling mice caused by native STh and synthetic STh (6–19) is shown below:




  (Id. at 324 (Figure 4).) Aimoto reported that STh (6–19) was the thermodynamically stable and

  biologically active site of the toxin. (Id. at 326.) Ikemura reported similar findings. (See Haruo

  Ikemura et al., Heat-Stable Enterotoxin (STh) of Human Enterotoxigenic Escherichia coli (Strain

  SK-1). Structure-Activity Relationship, 57 BULL. CHEMICAL SOC’Y JAPAN 2550, 2556 (1984)

  (“Ikemura”) (DTX-046) (“[S]ynthetic STh(6–19] lacking five N-terminal amino acid residues of

  STh showed higher heat-stability than synthetic or native STh, as reported in a previous paper.

  These results suggest that the sequence consisting of 13 amino acid residues from the Cys residue

  near the N-terminus to the C-terminal Tyr residue is essential for the heat-stability of the toxin.”).)

         81.       Yoshimura subsequently prepared a series of STh and STp analogs lacking the
                                                    42
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 98 of 669 PageID #: 5536



  C-terminal Tyr residue to determine the effect of this residue on activity and heat stability. (See

  Shoko Yoshimura et al., Essential Structure for Full Enterotoxigenic Activity of Heat-Stable

  Enterotoxin Produced by Enterotoxigenic Escherichia coli, 181 FEBS LETTERS 138, 139 (1985)

  (“Yoshimura”) (DTX-063) (“To elucidate the minimum structure of ST essential for its full

  biological activity and to determine the effect of the C-terminal Tyr residue on ST activity and

  heat stability, we first prepared several analogues of STh and STp lacking a C-terminal Tyr

  residue, as shown in table 1.”).) The analogs prepared by Yoshimura and their biological activity

  are shown below in Table 1:




  (Id. at 140.) Yoshimura reported that the C-terminal Tyr residue does not affect the biological or

  immunological properties of STh or STp. (Id. (“These results indicate that removal of the C-

  terminal Tyr residue does not affect the biological or immunological properties of STh or STp and

  that the sequences (STh[6-18] and STp [5-17]) with 13 amino acid residues from the Cys residue

  near the N-terminus to the Cys residue near the C-terminus have full biological activity.”).)
                                                  43
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 99 of 669 PageID #: 5537



         82.      Greenberg 1983 reported that thiol and disulfide compounds reduce the secretory

  response to ST peptides:

                 We examined the effects of disulfide and thiol compounds on
                 Escherichia coli heat-stable enterotoxin (ST) and cyclic GMP-
                 induced secretion. Both cystamine and cystine (disulfide
                 compounds) reduced the secretory responses to submaximal doses
                 of ST in suckling mice (at 0.5 μmol per mouse) and reduced ST
                 activation of guanylate cyclase (by 33 to 73% at 1 mM). In higher
                 doses, cystamine completely eradicated a maximally effective ST
                 dose as well. In addition, the sulfhydryl (thiol) compounds
                 cysteamine, cysteine, and acetylcysteine strikingly reduced the
                 secretory response and the guanylate cyclase response to ST.
                 Neither the disulfide nor the thiol compounds tested reduced cyclic
                 GMP-induced secretion. These studies suggest that disulfide and
                 thiol compounds both block ST-induced secretion before its
                 activation of guanylate cyclase. Taken with the work of others, these
                 findings suggest that disulfide compounds may alter the oxidation
                 reduction state of a cell or act directly on the guanylate cyclase
                 enzyme, whereas thiol compounds may inactivate ST itself by
                 breaking its disulfide bridges, or it may alter guanylate cyclase
                 activation by ST.

  (Richard N. Greenberg et al., Reduction of the Secretory Response to Escherichia coli Heat-Stable

  Enterotoxin by Thiol and Disulfide Compounds, 41(1) INFECTION & IMMUNITY 174, 174 (Abstract)

  (1983) (“Greenberg 1983”) (DTX-113).)

         83.      Cohen 1986 reported that the small intestine of immature rats was particularly

  sensitive to ST peptides due in part to an increased number of ST receptors:

                 In summary, there is an increased sensitivity and response to ST-
                 mediated small intestinal secretion in the developing rat.
                 Furthermore, the role of the jejunum in the secretory response
                 appears foremost in the developing rat. Analysis of the kinetics of
                 binding of ST to its enterocyte receptor indicates that there are an
                 increased number of equally avid receptors for ST in the jejunum of
                 the 14-day-old rat compared with the jejunum of the adult rat. There
                 does not appear to be a difference in the degree or sensitivity of
                 guanylate cyclase activation by ST between the developing and
                 adult rat. An increased number of ST receptors in the developing
                 intestine may, in part, account for the increased secretory response
                                                  44
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 100 of 669 PageID #: 5538



                  in the immature animal. However, further studies are needed to
                  clarify the intracellular events that occur after ST binding to
                  examine the possibility of developmental differences in intracellular
                  response to ST.

   (See Mitchell B. Cohen et al., The Immature Rat Small Intestine Exhibits an Increased Sensitivity

   and Response to Escherichia coli Heat-Stable Enterotoxin, 20(6) PEDIATRIC RESEARCH 555, 559

   (1986) (emphasis added) (“Cohen 1986”) (DTX-343).)

          84.      Cohen 1988 reported that infant children similarly had a greater number of ST

   receptors, and that this number rapidly decreased with age:

                  We examined small and large intestinal specimens from children of
                  various ages for the presence of E. coli heat-stable enterotoxin
                  receptors and determined whether the number of receptors or the
                  binding affinity of these receptors was related to the age of the child.
                  We observed specific binding of 125I-heat-stable enterotoxin to all
                  small intestinal and colonic specimens. However, a greater number
                  of receptors per microgram of membrane protein were present in
                  infants and the number of receptors rapidly decreased with
                  increasing age. We also observed that increased heat-stable
                  enterotoxin stimulation of guanylate cyclase was correlated with
                  increased receptor density. We suggest that a greater number of
                  gastrointestinal receptors for heat-stable enterotoxin, capable of
                  activating more guanylate cyclase, may contribute to the increased
                  severity of diarrhea noted in young children exposed to
                  enterotoxigenic E. coli.

   (DTX-346 at 367 (Abstract).) Figures 2(A) and 2(B) below show the reported correlation between

   age and binding capacity of small intestinal and colonic membranes for 125I-ST:




                                                    45
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 101 of 669 PageID #: 5539




   (Id. at 370.) Cohen 1988 raised the possibility that the human colon may contribute to ST-mediated

   secretion “by demonstrating the existence of colonic ST receptors, and ST activation of guanylate

   cyclase.” (Id. at 372.)

           85.      Cohen and Giannella reported the results of a study conducted to correlate the

   ST-induced secretory response with the degree of ST inactivation in the adult and 14-day-old rat

   jejunum. (See Mitchell B. Cohen and Ralph A. Giannella, Jejunal Toxin Inactivation Regulates

   Susceptibility of the Immature Rat to STa, 102(2) GASTROENTEROLOGY 1988, 1988 (1992)

   (“Cohen & Giannella”) (DTX-348) (“We have previously observed that over a broad dose range,

   the immature rat jejunum has an increased sensitivity and responsiveness to STa when compared

   with the jejunum of the adult rat. We have also previously shown that the adult rat jejunum rapidly

   inactivates STa. This STa inactivation results in cessation of net jejunal secretion . . .. Therefore,

   we sought to determine whether age-related differences in toxin inactivation account for an

   increased responsiveness of the immature rat to STa-induced secretion. Our specific aims were to

   correlate STa-induced secretory response with the degree of STa inactivation in the adult and 14

   day-old (immature) rat jejunum.”).) The time course of ST-induced secretion in intestinal loops
                                                 46
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 102 of 669 PageID #: 5540



   of 14-day-old and adult rats is shown below:




   (Id. at 1990.) This figure shows that in the adult rats (open circles) there was a prompt secretory

   response that peaked at 30 minutes and diminished to virtually zero at 180 minutes. (Id.) By

   comparison, in the 14-day-old rat jejunum (shaded circles) the secretory response was present at

   30 minutes but continued to increase until 180 minutes (the last time point tested). (Id.) This study

   suggested that the lack of protective antibodies in human infants may contribute to their increased

   attack rate of diarrheal disease. (Id. at 1995 (“Several factors, including increased exposure to

   pathogens due to fecal-oral contamination and the lack of protective antibodies, may contribute to

   this increased attack rate of diarrheal disease in infants. The human infant also has an increased

   number of receptors for STa and an increased STa-mediated guanylate cyclase response. If our
                                                    47
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 103 of 669 PageID #: 5541



   observations in the rat jejunum of age-related differences in host defense against STa (toxin

   inactivation) are paralleled in the human, they would provide another complementary explanation

   for the increased sensitivity and response of the human infant to toxigenic diarrhea.”).)

           86.      Mezoff reported the results of a study conducted to determine the contribution of

   the colon to ST-mediated diarrheal disease. (DTX-347 at 816.) Mezoff explains that “STa has

   been thought to primarily affect the small bowel; however, we have previously shown the

   presence of STa receptors and STa-mediated guanyl cyclase activation in human colonic mucosa.”

   (Id.) The study reported in Mezoff compared STa binding, STa-induced guanyl cyclase

   activation, and STa-induced net water flux in the colon and ileum. (Id.) The results of the study

   suggested that the colon may significantly contribute to the host’s diarrheal response:

                   In summary, we have shown that the colon contains all the necessary
                   components to respond to STa, including STa receptors and STa-
                   stimulated guanyl cyclase activity. In addition, on the basis of our
                   data we suggest that the colon may significantly contribute to the
                   host’s diarrheal response to STa by a decreased absorptive capacity
                   in the face of increased small intestinal fluid secretion.

   (Id. at 821.)

           87.      Researchers evaluated numerous ST derivatives to analyze the effects on activity

   of amino acid substitutions and disulfide bond variations, and to determine the binding region of

   the peptide. Carpick 1991 reported that derivatives of STh(6-18) were synthesized to “examine

   the contributions of the individual amino acids in the sequence to the biological activity” of the

   peptide. (Bruce W. Carpick & Jean Gariépy, Structural Characterization of Functionally

   Important Regions of the Escherichia coli Heat-Stable Enterotoxin STIb, 30 BIOCHEMISTRY

   4803, 4803 (1991) (“Carpick 1991”) (DTX-031).) Carpick 1991 explains that STh contains six

   cysteine residues that form three disulfide bridges and reports that the peptide has been modeled

                                                   48
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 104 of 669 PageID #: 5542



   as a series of three consecutive reverse turns. (Id.) Figure 1 shows the location of the disulfide

   bonds and the boundaries of the three turn regions:




   (Id. at 4804.) Figure 2 shows the amino acid sequences of the ST analogs prepared for the study:




   (Id.) The biological properties of the synthetic analogs are summarized in Table 1:




                                                   49
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 105 of 669 PageID #: 5543




   (Id. at 4805.) Carpick 1991 reported that “[t]wo substitutions in the central-turn region . . . [Asn12

   to Ala, and Ala14 to D-Ala] resulted in a large decrease or loss of receptor binding activity . . .

   pointing out the functional importance of this region,” whereas “replacements at other sites showed

   moderate to slight reductions in biological activity.” (Id. at 4803 (Abstract).)

          88.      The Handbook of Natural Toxins reported that “Yamasaki et al. synthesized

   analogues of STh[6–19] with single amino acid replacements at positions 12, 13, and 14 and

   examined their activities” to identify the amino acids that are important for enterotoxic activity.

   (See DTX-044 at 283.) Table 1 shows the biological activity of the analogs with replacements at

   position 12:




                                                    50
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 106 of 669 PageID #: 5544




   (Id.) All of the derivatives had less biological activity than STh(6–19). Table 2 shows the

   biological activity of analogs with replacements at position 13:




   (Id. at 284.) All of the derivatives had less biological activity than STh(6–19). Table 3 shows the

   biological activity of analogs with replacements at position 14:




                                                   51
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 107 of 669 PageID #: 5545




   (Id.) All of the derivatives had less biological activity than STh(6–19). The Handbook of Natural

   Toxins reported that “[a]ll three amino acids in positions 12, 13, and 14 play an important role in

   the enterotoxicity of STa.” (Id. at 285.)

          89.       Table 4 of the Handbook of Natural Toxins disclosed the biological activity of

   ten synthetic analogues of STh with one or two disulfide bonds:




                                                   52
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 108 of 669 PageID #: 5546



   (DTX-044 at 285–86.) The Handbook of Natural Toxins reported that “the spatial structure of STh

   with a disulfide bond between Cys-7 and Cys-15 and between Cys-6 and Cys-11 or Cys-10 and

   Cys-18 is essential for the enterotoxigenic activity of STh.” (Id. at 285.)

          90.      The Handbook of Natural Toxins disclosed the schematic ribbon drawing of the

   polypeptide backbone of STh(6-18) shown below:




   (DTX-044 at 287; see also id. at 285 (“A CPK model and schematic ribbon drawing (Fig. 2) of a

   short analogue of STh with 13 amino acids was constructed by Yamasaki et al. (1988a) from its

   three disulfide bonds (Hidaka et al., 1988) and nuclear Overhauser effects (NOE) data obtained by

   two-dimensional 1H-NMR spectroscopy.”).) The Handbook of Natural Toxins explains:

                  The main chain of the peptide is seemingly folded in a twisted-8
                  shape, and there are two loop structures consisting of two turns
                  between amino ac ids 9- 11 and 12-15. The three disulfide bonds are
                  located in the hinge region binding these two turns between residues
                  9-11 and 12-15. These two loops presumably stabilize the spatial
                  structure of STh. From the results shown in Tables l-4, it is assumed
                  that cleavage of the disulfide bond between Cys-6 and Cys-11 or
                  Cys-10 and Cys-18 does not appreciably disrupt the spatial structure
                  necessary for expression of enterotoxic activity, and the twisted-8
                  structure shown in Figure 2 is still maintained, at least partially.
                  However, cleavage of the disulfide bond between Cys-7 and Cys-15
                  may completely loosen the spatial conformation of STh, because
                  peptide 2 in Table 4 was completely in active. Cleavage of any two

                                                    53
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 109 of 669 PageID #: 5547



                   of the disulfide bonds shown in Figure 2 may completely disrupt the
                   structure fixed by the hinge region. Therefore, a twisted-8 structure
                   of the main chain seems important for expression of the
                   enterotoxicity of STh or for stabilization of the spatial structure of
                   the peptide chain from Cys-7 to Cys-15.

   (Id. at 285.)

            91.     Hirayama reported that the “core sequences” of STh(6-18) and STp(5-17) “have

   the same toxic activities as the entire sequences of STh and STp, respectively, and are more stable

   to heat treatment than native toxins.” (T. Hirayama & A. Wada, HANDBOOK OF EXPERIMENTAL

   PHARMACOLOGY, BACTERIAL PROTEIN TOXINS 577–93, 579 (K. Aktories & I. Just eds., 2000)

   (“Hirayama”) (DTX-114).) Hirayama disclosed that the minimum effective doses of synthetic

   STh(6-18) and STp(5-17) were 0.4 pmol and 0.5 pmol in the fluid-accumulation test in suckling

   mice. (Id.) The model of STa receptor binding and cell signaling reported in Hirayama is shown

   below:




   (Id. at 580.)
                                                    54
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 110 of 669 PageID #: 5548




          92.      Hasegawa synthesized three ST analogs with a photoreactive amino acid, p-

   azido-L-phenylalanine (PAP), to determine the region of ST which binds to the receptor protein.

   (See Makoto Hasegawa et al., Identification of a Binding Region on Escherichia coli Heat-Stable

   Enterotoxin to Intestinal Guanylyl Cyclase C, 4 LETTERS PEPTIDE SCI. 1, 1–2 (1997)

   (“Hasegawa”) (DTX-045).) The positions of the PAP substitutions are shown in the figure below:




   (Id. at 2.) The binding affinity of the ST analogs were evaluated in a competitive binding assay

   against STp (4-17) and the experimental results are shown in the figure below:




                                                   55
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 111 of 669 PageID #: 5549




   (Id. at 8.) The order of the binding affinity to the receptor protein was reported to be [Pap8]STp(4-

   17) (closed triangles in the figure above) ≥ [Pap15]STp(4-17) (open circles in the figure above) >>

   [Pap11]STp(4-17) (open triangles in the figure above). (Id. at 9.) The figure below shows a CPK

   model of the structure of STp(5-17) with the PAP residue substitutions:




                                                    56
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 112 of 669 PageID #: 5550



   (Id.) Hasegawa reported that Pro12 and Ala13 are critical for the toxic activity or receptor binding

   (id. at Fig. 7), and that the data from the study “clearly demonstrate that the region of the ST

   molecule encompassing the Asn11 residue directly interacts with the receptor.” (Id. at 1 (Abstract).)

          93.        Wolfe disclosed a model developed using Comparative Molecular Field Analysis

   (“COMFA”) to predict the primary interactions between GC-C agonists and their receptor. (See

   Henry R. Wolfe & Scott A. Waldman, A Comparative Molecular Field Analysis (COMFA) of the

   Structural Determinants of Heat-Stable Enterotoxins Mediating Activation of Guanylyl Cyclase

   C, 45 J. MEDICINAL CHEMISTRY 1731, 1731 (2002) (“Wolfe”) (DTX-061).) According to Wolfe,

   the model predicts that:

               “[T]he amino terminus of the toxin is unimpeded by receptor
                interactions, consistent with the relative tolerance of STa and its
                analogues to N-terminal modifications, with little loss in potency.” (Id.
                at 1732);

               “[T]he backbone of Cys5-Cys6-Glu7-Leu8 adopts a conformation that
                tightly interacts with a hydrophobic region of GC-C to achieve
                maximum potency (Figure 3). Within this region, the receptor protein
                appears to make intimate contact with the peptide backbone and the β
                carbons of Cys5 and Cys6, as well as the alkyl side chains of Glu7 and
                Leu8. The primary site of electrostatic interactions within this model is
                derived from residue Glu7 . . . [w]hereas side chain mutations of Leu8
                have only minimal effect . . ..” (Id.);

               “[B]inding and/or agonist activity is mediated [by] the tetrapeptide
                Cys14-Ala15-Gly16-Cys17, which appears to interact with a hydrophobic
                pocket on the receptor via the side chains of Cys14, Ala15, and Gly16
                (Figure 3) . . .. [I]t appears that whereas the C-terminal tetrapeptide
                (residues 15-18) of STa may play a role in receptor affinity, it is not
                critical for agonism, since analogues lacking this region still retain
                agonist activity, albeit at reduced potency.” (Id. at 1733.)

          94.        In sum, by January of 2003, a POSA would have had a great deal of background

   information on ST peptides and would have understood that:

               ST peptides activate guanylate cyclase and were known to produce
                                                  57
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 113 of 669 PageID #: 5551



                rapid-onset, short-lived hypersecretion;

               ST strains of porcine origin were referred to as STp or STIa, and that
                the 18 amino acid sequence and disulfide pairings of STp were known;

               ST strains of human origin were referred to as STh or STIb, and that the
                19 amino acid sequence and disulfide pairings of STh were known;

               STh and STp were referred to collectively as STa;

               There were well-known assays and models for evaluating the binding
                affinity and activity of ST peptides;

               Thiol and disulfide compounds reduce the secretory response to ST
                peptides;

               Infant children and immature rats were particularly sensitive to ST
                peptides because they had an increased number of ST receptors;

               ST peptides have activity in both the small intestine and colon;

               Numerous derivatives of ST peptides had been prepared and the
                structure activity relationship of ST peptides was relatively well-
                characterized;

               The N-terminal amino acid residues (i.e., the residues leading up to the
                first Cys (c) residue) of ST peptides are not essential for biological
                activity, and removal of these N-terminal residues increases the
                thermodynamic stability of the peptide;

               The main chain of an ST peptide (i.e., without the N-terminal residues
                leading to the first Cys-residue) folds into a twisted-8 shape that
                interacts with the receptor at the Asn(N), Pro (P), and Ala (A) residues
                in the central region; and

               Amino acid substitutions in the central region of the main chain of an
                ST peptide (i.e., Asn (N), Pro (P), and Ala (A)) significantly reduces the
                biological activity of the peptides, whereas substitutions outside of this
                region result in more moderate reductions in biological activity.

                                         ii.   Background on the guanylin family of peptides

          95.        ST peptides were known to be part of a larger guanylin family of peptides that

   also includes guanylin, uroguanylin, and lymphoguanylin. For example, the guanylin family of
                                                 58
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 114 of 669 PageID #: 5552



   peptides is depicted below:




   (Leonard R. Forte, Guanylin Regulatory Peptides: Structures, Biological Activities Mediated by

   Cyclic GMP and Pathobiology, 81 REGULATORY PEPTIDES 25, 34 (1999) (“Forte 1999”) (DTX-

   112).) The major structural differences that distinguish these peptides from one another are the

   number of disulfide bonds. Lymphoguanylin has one disulfide bond, uroguanylin and guanylin

   have two disulfide bonds, and ST peptides have three disulfide bonds.

          96.      As previously explained, the study of ST peptides and the elucidation of their

   cGMP-regulating activity led to the discovery of guanylin and uroguanylin. (See, e.g., DTX-134

   at 3210.) An exemplary model of the GC-C signaling pathway provided in the literature for ST

   peptides, guanylin and uroguanylin is below:




                                                  59
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 115 of 669 PageID #: 5553




   (Masamitsu Nakazato, Guanylin Family: New Intestinal Peptides Regulating Electrolyte and

   Water Homeostasis, 36 J. GASTROENTEROL. 219, 222 (2001) (“Nakazato”) (DTX-049).)

          97.       It was known that uroguanylin and guanylin have complimentary mRNA

   expression patterns along the rostrocaudal axis of the intestinal tract. For example, Qian reported

   that uroguanylin’s mRNA is predominantly expressed in the small intestine, as illustrated in the

   figure below:




   (See DTX-134 at 3212 (Fig. 1(a)).) Guanylin’s mRNA is expressed in a complimentary manner in

   the distal small intestine and colon, as illustrated in the figure below:




                                                     60
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 116 of 669 PageID #: 5554




   (See DTX-134 at 3213 (Fig. 2(a)).)

          98.       It was known that guanylin and uroguanylin cooperatively regulate GC-C

   activity in a pH dependent fashion, with uroguanylin being more potent at an acidic pH of 5.0

   and guanylin being more potent at an alkaline pH of 8.0:

                   A wide range of mucosal acidity occurs within the intestinal lumen
                   during digestion. At an acidic mucosal pH of 5.0, uroguanylin was
                   100-fold more potent than guanylin, but at an alkaline pH of 8.0,
                   guanylin was more potent than uroguanylin in stimulating
                   intracellular cGMP production and transepithelial chloride
                   secretion. Uroguanylin and guanylin appear to cooperatively
                   regulate the guanylyl cyclase activity of a common set of mucosal
                   receptors in a pH-dependent fashion.

   (DTX-049 at 222.) The pH dependent activity of guanylin and uroguanylin is illustrated in the

   figure below:




                                                  61
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 117 of 669 PageID #: 5555




   (DTX-112 at 32 (caption reproduced on the side of the figure).)

          99.       It was known that the pH-dependent activity of guanylin and uroguanylin

   corresponds to their distribution along the gastrointestinal tract:

                  The activity of guanylin and uroguanylin is pH-dependent. In
                  cultured T84 cells guanylin is 10-fold more potent in elevating cGMP
                  at pH 8 than at pH 5, whereas uroguanylin is more potent in acidic
                  than in alkaline conditions. In alkaline environment guanylin is
                  more potent than uroguanylin and the opposite is observed in acidic
                  conditions . . .. These relationships correspond with peptides
                  distribution along gastrointestinal tract. Uroguanylin, which is
                  highly expressed in duodenum, is probably the main regulatory
                  peptide in this segment which receives acidic chyme from the
                  stomach, and by stimulating HCO3− secretion may contribute to
                  neutralization of luminal fluid. In addition, uroguanylin is resistant
                  to chymotrypsin present in large amounts in duodenum. When one
                  moves distally toward alkaline environment of distal small intestine
                  and colon, guanylin becomes more active.




                                                     62
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 118 of 669 PageID #: 5556



   (See J. Beltowski, Guanylin and Related Peptides, 52(3) J. PHYSIOLOGY & PHARMACOLOGY 351,

   362 (2001) (“Beltowski”) (DTX-133).) ST peptides, by contrast, were reported to be “slightly

   more potent in acidic than in alkaline pH,” but “more potent than either guanylin or uroguanylin

   in both acidic and alkaline conditions.” (Id.)

          100.     It was also known that guanylin, unlike ST and uroguanylin, was sensitive to

   chymotrypsin at its internal tyrosine or phenylalanine residues:

                  Uroguanylin and ST have an internal asparagine, whereas guanylin
                  peptides have an aromatic residue at this position. The asparagine
                  makes uroguanylin and ST peptides quite resistant to attack by
                  chymotrypsin, while guanylin is readily cleaved and inactivated by
                  hydrolysis of peptide bonds COOH-terminal to the tyrosine or
                  phenylalanine residues of guanylin. In contrast, prouroguanylin is
                  activated by chymotrypsin cleavage of the precursor in vitro, thus
                  releasing a biologically active uroguanylin peptide. Endoproteases
                  such as chymotrypsin may serve as prouroguanylin converting
                  enzymes for in vivo activation of prouroguanylin in target tissues.
                  However, chymotrypsin-mediated inactivation of guanylin and
                  proguanylin suggests that both active guanylin and its precursor
                  could be functionally inactivated in the small intestine by this
                  pancreatic protease. Chymotrypsin is also abundant in the
                  intestinal lumen during digestion revealing that this enzyme could
                  be involved in an inactivation pathway for guanylin after
                  secretion, binding to receptor-GCs and subsequent release and
                  entry of guanylin into the intestinal lumen.

   (See DTX-112 at 27 (emphasis added).) Other researchers had observed guanylin’s sensitivity to

   chymotrypsin degradation.

          101.     For example, Carpick 1993 reported the results of a study conducted to test the

   mechanistic association of guanylate cyclase activation with diarrhea by synthesizing guanylin

   and a guanylin analog (N9P10 guanylin) and comparing their biological activity with synthetic

   STIb(6-18). (See Bruce W. Carpick & Jean Gariépy, The Escherichia coli Heat-Stable

   Enterotoxin Is a Long-Lived Superagonist of Guanylin, 61 INFECTION & IMMUNITY, 4710, 4710

                                                    63
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 119 of 669 PageID #: 5557



   (Abstract) (1993) (“Carpick 1993”) (DTX-032).) As shown in Figure 1 below, N9P10 guanylin

   replaced the Tyr-Ala residues of guanylin at positions 12 and 13 with Asn-Pro (i.e., the amino

   acid residues at the corresponding positions of ST1b(6-18)):




   (Id. at 4711.) Protease digestion experiments were included as part of the study. (Id.) Carpick 1993

   reported that “guanylin is rapidly inactivated by chymotrypsin compared with N9P10 guanylin and

   ST Ib(6-18)” and that “replacement of Tyr-Ala with Asn-Pro in N9P10 guanylin restored both

   properties of enterotoxicity and protease resistance.” (Id. at 4713.)

          102.     Lymphoguanylin was the most recently discovered member of the guanylin

   family of peptides. It was identified by cDNA cloning from opossom spleen, and was reported to

   have potency and efficacy comparable to uroguanylin:

                  Recently, the third member of guanylin peptide family has been
                  identified by cDNA cloning from opossum spleen and has been
                  named lymphoguanylin. Complementary DNA encodes 109
                  aminoacid preprohormone (preprolymphoguanylin) which
                  demonstrates 84% homology with opossum preprouroguanylin and
                  40% homology with opossum preproguanylin. This prohormone is
                  predicted to be cleaved to 15-residue active peptide containing only
                  three cysteines (unlike in other peptides lymphoguanylin contains
                  tyrosine at its C-terminus). Therefore it is possible to form only one
                                                    64
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 120 of 669 PageID #: 5558



                  disulfide bridge within this molecule. Synthetic lymphoguanylin
                  containing SS bond between 4th and 12th residue is less potent
                  agonist than either guanylin or uroguanylin. Lymphoguanylin
                  analogue with cysteine to serine substitution at 7th position has been
                  synthetized [sic]. This substitution eliminates the possibility of
                  alternative SS bond alignments and facilitates the formation of
                  single SS bridge and proper folding of the peptide. The potency and
                  efficacy of this analogue is comparable to uroguanylin.

   (See, e.g., DTX-133 at 353.) Lymphoguanylin was known to be more similar to uroguanylin than

   to guanylin because it: (1) shares a higher degree of homology with uroguanylin; (2) possesses

   two acidic glutamate residues near its N-terminus; and (3) contains an internal asparagine at the

   position occupied by aromatic amino acid in guanylin, which makes it resistant to chymotrypsin

   digestion. (Id.) The highest levels of lymphoguanylin mRNA were reported to be found in

   opossum heart and renal cortex, followed by renal medulla, spleen, thymus, and testis. (Id.)

          103.     In sum, by January 2003, a POSA would have understood that:

             ST peptides were known to be part of a larger guanylin family of
              peptides that includes guanylin, uroguanylin, and lymphoguanylin;

             The study of ST peptides and the elucidation of their cGMP-regulating
              activity led to the discovery of the endogenous peptides guanylin,
              uroguanylin, and lymphoguanylin;

             ST peptides were known to have three disulfide bonds, whereas
              guanylin and uroguanylin were known to have two disulfide bonds, and
              lymphguanylin was known to have only one disulfide bond;

             Uroguanylin and guanylin were known to have a complimentary pattern
              of expression, with uroguanylin being more predominantly expressed in
              the proximal intestine (i.e., jejunum and ileum) and guanylin being more
              predominantly expressed in the distal intestine (i.e., ileum, cecum, and
              colon);

             Uroguanylin and guanylin were known to have pH-dependent activity,
              whereas ST peptides were known to have pH-independent activity;

             Guanylin was known to be sensitive to degradation by proteases such as
              chymotrypsin, whereas uroguanylin and ST peptides were known to
                                                 65
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 121 of 669 PageID #: 5559



                have protease resistance; and

               Lymphoguanylin was the most recently discovered member of the
                guanylin family of peptides, and lymphoguanylin was reported to be
                more similar to uroguanylin than guanylin.

                               f. Functional Gastrointestinal Disorders (“FGIDs”)

            104.     Functional gastrointestinal disorders, or FGIDs, are characterized by a variable

   combination of chronic or recurrent symptoms attributable to the GI tract (e.g., pain, nausea,

   vomiting, bloating, diarrhea, constipation) not explained by structural or biochemical

   abnormalities.

            105.     In the mid-1980s, the Multinational Working Teams to Develop Diagnostic

   Criteria for Functional Gastrointestinal Disorders (“Rome Committees”) developed consensus

   criteria for FGIDs and published them in Gastroenterology International. These documents were

   eventually updated and compiled into a book as the “Rome Criteria.” (D.A. Drossman, The

   Functional Gastrointestinal Disorders and the Rome II Process, 45 (Suppl II) GUT II1–II5, II1

   (1999) (“Drossman 1999”) (DTX-139).) This first iteration later became known as Rome I, when

   the second-generation (Rome II) diagnostic criteria for FGIDs was published in 2000. The

   treatise, “Rome II: The Functional Gastrointestinal Disorders,” provides an overview of

   functional GI disorders, including epidemiology, diagnostic criteria, clinical features, and

   treatment. (Douglas A. Drossman, ROME II: THE FUNCTIONAL GASTROINTESTINAL DISORDERS:

   DIAGNOSIS, PATHOPHYSIOLOGY AND TREATMENT: A MULTINATIONAL CONSENSUS (2d ed. 2000)

   (“Rome II”) (DTX-143).)6 The Rome criteria is a list of symptoms amongst which a specified

   minimum number allows a diagnosis of a particular FGID. (Id. at 654.)



   6
       This treatise was most recently updated in 2016 as Rome IV.
                                                    66
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 122 of 669 PageID #: 5560



           106.      GI tract problems related to the small intestine and colon (including IBS) may

   manifest as abnormal or altered bowel habits. Two frequently encountered abnormal bowel habits

   are diarrhea and constipation, which result from abnormal intestinal motility and fluid balance.

   (E.g., DTX-036 at Abstract.) The small intestine allows for rapid equilibrium of osmolality (e.g.,

   water and electrolyte balance), while the large intestine preserves water and electrolytes once

   they have been absorbed. (Id.) Constipation and diarrhea are clinical symptoms of abnormalities

   in stool frequency and consistency due to a variety of causes. Both are caused by abnormalities

   in intestinal motility and transport of electrolytes and water. (Id. at 74.) Small abnormalities in

   absorption and secretion, especially in the distal intestinal area, can lead to constipation or

   diarrhea. (Id.)

           107.      Functional diarrhea involves the frequent recurrent passage of loose or watery

   stools without abdominal pain or intervening constipation. (E.g., DTX-143 at 644.) Diarrhea may

   be caused by excessive fluid in the intestinal lumen that cannot be completely reabsorbed before

   elimination. (E.g., DTX-152 at 807–08 (“Diarrhea results from excessive fluid in the lumen of

   the intestine; this generates rapid, high-volume flow and overwhelms the absorptive capacity of

   the colon.”).) The intestinal mucosa secretes fluid into the intestinal lumen in response to various

   stimuli, such as the chemical composition of the luminal contents or motility effects. (Id. at 808.)

   If the amount of fluid in the lumen exceeds the ability of the small intestine and colon to reabsorb

   it, the stool will be loose and watery, with resultant diarrhea. (Id.)

           108.      In comparison, functional constipation may be caused by net excessive

   absorption of water by the colon mucosa from the luminal contents. Excessive absorption of water

   increases the viscosity of the luminal contents, which in turn slows the flow of the contents

   through the GI tract, resulting in a hard and dry stool. In addition, “[t]he underproduction of water
                                                     67
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 123 of 669 PageID #: 5561



   might result in thick mucus, leading to intestinal blockage or constipation.” (E.g., DTX-057 at

   262.)

           109.    Slow-transit is another general mechanism that may lead to constipation. (E.g.,

   L.R. Schiller, Review Article: The Therapy of Constipation, 15 ALIMENT PHARMACOL. THER.

   749, 749 (2001) (“Schiller 2001”) (DTX-056).) In slow-transit constipation, peristalsis fails to

   move luminal contents through the colon at a normal rate so stool solids stay in the intestine for

   a longer time. (E.g., id.) As a result, stool solids are extensively degraded by intestinal bacteria

   and salt and water are further absorbed from the solids, leading to reduced stool weight and stool

   frequency. (E.g., id.) The National Institutes of Health reports that, as of 2000, the overall

   prevalence of chronic constipation in the general population was approximately 63 million

   people. (Digestive Diseases Statistics for the United States – Glossary, NATIONAL INSTITUTES OF

   HEALTH at 2, https://www.niddk.nih.gov/health-information/health-statistics/digestive-diseases

                   (“NIH Glossary”) (DTX-153).)

           110.    Irritable bowel syndrome, or IBS, is the most common FGID. The National

   Institutes of Health reports that, as of 1998, the overall prevalence of IBS in the general

   population was approximately 15.3 million people. (Id. at 4.) The primary symptoms of IBS are

   chronic recurrent abdominal pain and alterations in bowel function, which can present as diarrhea

   or constipation, or can alternate between the two. (E.g., Michael Camilleri et al., Efficacy and

   Safety of Alosetron in Women with Irritable Bowel Syndrome: A Randomised, Placebo-

   Controlled Trial, 355 THE LANCET 1035, 1035 (Mar. 2000) (“Camilleri 2000”) (DTX-030).)

           111.    In general, functional constipation refers to a group of functional disorders which

   present as persistent difficult, infrequent, or seemingly incomplete defecation. (E.g., DTX-143 at

   644.) Today, chronic idiopathic constipation (“CIC”) generally refers to constipation for which
                                                    68
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 124 of 669 PageID #: 5562



   no cause is identifiable. Constipation-predominant IBS (referred to today as “IBS-C”) refers to

   IBS characterized by constipation symptoms.

           112.     The below figure shows the Rome II criteria for the diagnosis of functional bowel

   disorders as of 2003:




   (DTX-143, Appendix A: Diagnostic Criteria at 662–63.)

           113.     Treatment for constipation should be safe and effective. In general, this should

   include increasing stool frequency and ease of elimination, avoiding straining, minimizing

   abdominal discomfort and bloating, and avoiding side effects. Medical therapies for constipation

   aim at increasing bulk and water content of stool solids and/or increasing intestinal secretion or

   motility. (E.g., DTX-056 at Abstract.) Treatment with laxatives such as dietary fiber supplements

   add additional solid material and water to stools, resulting in increased stool weight and softer

   feces. (Id. at 750.)
                                                   69
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 125 of 669 PageID #: 5563



          114.      Treatments for constipation include over-the-counter laxatives, particularly

   osmotic agents (i.e., milk of magnesia and polyethylene glycol) and dietary fiber supplements.

   These treatments draw fluid into the gut lumen and add water to stools, thereby increasing stool

   frequency. (Id.) Beyond simple fiber supplements, osmotic agents have been the standard first-

   line treatment in my practice (and in most practices) since well before 2003, and are the most

   commonly used.

          115.      Stimulant laxatives can also be used to treat constipation by stimulating intestinal

   epithelial nerve or smooth muscle cells, which can inhibit intestinal absorption, promote intestinal

   secretion, or stimulate motility and reduce transit time. (Id.)

                      3. Scope and Content of the Prior Art

          116.    The references identified below are prior art to the ’036, ’727, ’947, and ’526

   patents, because they published and/or were available to skilled persons before the earliest claimed

   priority dates of the ’036, ’727, ’947, and ’526 patents. Exemplary teachings and disclosures of

   these prior art references are provided below.7

                              a. The ’931 Patent

          117.    U.S. Patent No. 4,545,931 (the “’931 patent”) (DTX-021) issued on October 8,

   1985, and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. The ’931 patent was not

   before the United States Patent and Trademark Office (“Patent Office”) during the prosecution of

   the ’036, ’727, ’947 and ’526 patents.

          118.    The ’931 patent is directed to “a synthetic polypeptide corresponding to heat-stable

   enterotoxin of Escherichia coli. and more particularly to synthetic polypeptides that comprise


   7
    The Technical Background above, Section II(C), discusses disclosures and teachings of the prior
   art that are incorporated herein by reference.
                                                  70
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 126 of 669 PageID #: 5564



   principal determinant domains responsible for the immunogenicity of the E. coli heat-stable

   enterotoxin.” (See DTX-021 at 1:7–12.) The invention is described in the abstract as follows:

                  [t]he synthetic polypeptide includes at least 14 amino acids in the
                  sequence, from amino-terminus to carboxy-terminus, represented
                  by       the       formula:       CysCysGluLeuCysCysTyr(Asn)-
                  ProAlaCysAla(Thr)GlyCysAsn(Tyr) wherein the amino acid in
                  parentheses may replace the immediately preceding amino acid
                  residue, and at least one intramolecular disulfide bond formed
                  between the Cys residues.

   (Id. at Abstract.) The specification notes that “at least one intramolecular cysteine disulfide bond

   is required for immunological activity.” (Id. at 10:29–31.)

          119.    The specification explains that the “present invention, relating to synthetically

   produced ST, has overcome the problem of using ST derived from natural sources in that synthetic

   ST can be made in large quantitites and in purified form, and has properties similar to those

   described for pure ST obtained by bacterial growth of a human ETEC strain.” (Id. at 2:21–26.) The

   specification further explains that “[i]t is known that naturally occurring, biologic ST contains six

   Cys residues which form three intramolecular disulfide bonds of cysteine residues” and that others

   had shown the disulfide bonds to be “necessary for the functioning of naturally occurring ST.” (Id.

   at 7:29–34.) According to the specification:

                  Two of the six Cys residues of ST may theoretically combine in
                  fifteen different ways to form a disulfide bond of one cysteine
                  residue. Six possible combinations of paired Cys residues remain for
                  the formation of a second disulfide bond, and thereafter only one
                  combination is left for the third disulfide bond. Thus, there are a total
                  of ninety (15x6x1) theoretically possible secondary structural
                  isomers of each primary amino acid residue sequence of ST that
                  contains six Cys residues and two or three disulfide bonds.

   (Id. at 7:35–44.) However, the specification notes that because of the “practical difficulty” of

   forming disulfide bonds “between pairs of contiguous Cys residues” there are “considerably fewer

                                                     71
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 127 of 669 PageID #: 5565



   than ninety secondary structural isomers containing two or three disulfide bonds.” (Id. at 7:45–

   50.)

                               b. The ’101 Patent

           120.    U.S. Patent No. 4,554,101 (the “’101 patent”) (DTX-132) issued on November 19,

   1985, and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. The ’101 patent was not

   before the Patent Office during the prosecution of the ’036, ’727, ’947 and ’526 patents.

           121.    The ’101 patent disclosed that leucine, tyrosine, and glutamic acid have

   hydrophilicity values of -1.8, -2.3, and 3.0±1, respectively, as shown in the chart below:




   (See DTX-132 at 2:1–20.)

                               c. The ’670 Patent

           122.    U.S. Patent No. 5,489,670 (the “’670 patent”) (DTX-022) issued on February 6,

   1996, and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. The ’670 patent was

   submitted in an Information Disclosure Statement to the Patent Office during the prosecution of

   the ’036, ’727, ’947, and/or ’526 patents, but it was not cited by the Examiner during prosecution.

           123.    The ’670 patent disclosed human uroguanylin and taught that uroguanylin may act

   as a laxative and be useful in patients suffering from constipation due to its ability to elicit chloride
                                                      72
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 128 of 669 PageID #: 5566



   secretion and decrease water absorption:

                  Human uroguanylin has been further demonstrated to act in an
                  isolated intestinal rat preparation to stimulate an increase in short
                  circuit current. This action is believed to be the physiologic driving
                  force for eliciting chloride secretion and ultimately decreased water
                  absorption. The human uroguanylin may thus act as a laxative and
                  be useful in patients suffering from constipation, e.g. cystic fibrosis
                  patients who suffer with severe intestinal complications from
                  constipation.

   (DTX-022 at 2:16–25.)

                              d. The ’888 Patent

          124.    U.S. Patent No. 5,518,888 (the “’888 patent”) (DTX-023) issued on May 21, 1996,

   and is 102(b) prior art to the ’036, ’727, ’947 and ’526 patents. The ’888 patent was not before the

   Patent Office during the prosecution of the ’036, ’727, ’947 and ’526 patents, but it was cited in

   an Information Disclosure Statement to the Patent Office in the inter partes reexamination of the

   ’947 patent.

          125.    The ’888 patent is directed to “compounds which comprise a moiety that binds to

   the ST receptor conjugated to a therapeutic or imaging moiety.” (DTX-023 at 1:17–19.) According

   to the specification, “[t]hese conjugated compounds include ST receptor binding moieties which

   do not bind to cells of normal tissue in the body except cells of the intestinal tract since the cells

   of other tissues do not possess ST receptors.” (Id. at 7:5–9.) The ’888 patent reports that “Native

   ST isolated from E. coli is 18 or 19 amino acids in length,” and “[t]he smallest ‘fragment’ of ST

   which retains activity is the 13 amino acid core peptide extending torward the carboxy terminal

   from cysteine 6 to cysteine 18 (of the 19 amino acid form).” (Id. at 8:5–10.)

          126.    SEQ ID NO:37 is disclosed as a peptide exhibiting ST activity:




                                                    73
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 129 of 669 PageID #: 5567




   (DTX-023 at col. 63; Claim 16.) A POSA would have understood that SEQ ID NO:37 is STh(6–

   19). The specification of the ’888 patent further disclosed that:

                  Those having ordinary skill in the art can readily design and produce
                  derivatives having substantially identical amino acid sequences of
                  ST peptides with deletions and/or insertions and/or conservative
                  substitutions of amino acids. For example, following what are
                  referred to as Dayhof’s rules for amino acid substitutions (Dayhof,
                  M. D. (1978) Nat. Biomed Res. Found., Washington, D.C. Vol. 5,
                  supp. 3), amino acid residues in a peptide sequence may be
                  substituted with comparable amino acid residues. Such substitutions
                  are well-known and based the upon charge and structural
                  characteristics of each amino acid. Derivatives include fragments of
                  ST receptor binding peptides with deletions and/or insertions and/or
                  conservative substitutions.

   (Id. at 9:45–57.)

          127.    The ’888 patent further disclosed that “[t]he present invention provides

   pharmaceutical compositions that comprise the conjugated compounds of the invention and

   pharmaceutically acceptable carriers or diluents.” (Id. at 16:43–45.) The ’888 patent further

   explains that the “pharmaceutical composition of the present invention may be formulated by one

   having ordinary skill in the art.” (Id. at 16:46–47.) According to the specification “[s]uitable

   pharmaceutical carriers are described in Remington’s Pharmaceutical Sciences, A. Osol, a

   standard reference text in the field, which is incorporated herein by reference.” (Id. at 16:48–51.)




                                                    74
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 130 of 669 PageID #: 5568



                              e. The ’097 Patent

          128.     U.S. Patent No. 5,969,097 (the “’097 patent”) (DTX-109) issued on October 19,

   1999, and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. The ’097 patent was

   submitted in an Information Disclosure Statement to the Patent Office during the prosecution of

   the ’036, ’727, ’947, and/or ’526 patents, but it was not cited by the Examiner during prosecution.

          129.     The ’097 patent disclosed human guanylin. (See DTX-109 at 1:4–8, Fig. 1.) The

   ’097 patent taught that human guanylin should act as a laxative and be useful in for treating

   constipation:

                   Synthetic human guanylin caused a concentration dependent
                   increase in T84 cell cyclic GMP (FIG. 3a). Comparison of the
                   activity of human guanylin with rat guanylin indicated that these two
                   peptides possess a similar relative potency to activate intestinal
                   guanylate cyclase. Both human and rat guanylin were about one
                   order of magnitude less potent than STa. A similar profile of relative
                   potency for displacing [125I]-STa specific binding from T84 cells
                   was also observed with STa being most potent and human and rat
                   guanylin equipotent (FIG. 3b). Thus, the data indicate that the heat
                   stable enterotoxin is more potent at stimulating intestinal guanylate
                   cyclase than either human or rat guanylin and that all of these
                   peptides share common binding sites.

                                             *       *       *

                   The major biological actions of guanylin in the intestine are the
                   stimulation of chloride and water secretion and the inhibition of
                   sodium and water absorption. Thus, guanylin should act as a
                   laxative agent for the treatment of constipation. Evidence
                   supporting this proposal is based on the studies cited concerning
                   STa, a structural mimic of guanylin, and data that we have obtained
                   with isolated rat colons.

   (See DTX-109 at 5:66–6:12, 6:21–34 (emphasis added).)

                              f. Shailubhai & Currie

          130.     International Publication No. WO 01/25266 A1 (“Shailubhai & Currie”) (DTX-


                                                    75
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 131 of 669 PageID #: 5569



   024) published on April 12, 2001, and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents.

   Shailubhai & Currie was submitted in an Information Disclosure Statement to the Patent Office

   during the prosecution of the ’036, ’727, ’947, and/or ’526 patents, but it was not cited by the

   Examiner during prosecution.

          131.    Shailubhai & Currie disclosed that “[b]inding of uroguanylin or guanylin to the

   guanylin cyclase receptor stimulates the intracellular production of the cGMP ultimately resulting

   in the stimulation of salt and water secretion into the intestinal lumen . . .. Uroguanylin has been

   found to stimulate increases in cyclic GMP levels in a manner similar to another family of heat

   stable enterotoxins (STs) secreted by pathogenic strains of E. coli . . ..” (DTX-024 at 3:13–25.)

   Shailubhai & Currie further disclosed that “[u]roguanylin is believed to regulate fluid and

   electrolyte transport in a manner similar to guanylin and the STs in the GI tract. Therefore, as

   mentioned in previous publications the human uroguanylin may act as a laxative and be useful in

   patient [sic] suffering from constipation.” (Id. at 4:3–8.)

          132.    Shailubhai & Currie also taught that derivative peptides with similar biological

   properties can be made by substituting amino acids with similar hydrophilicity:

                  Like amino acids can also be substituted on the basis of
                  hydrophilicity. U.S. Patent No. 4,554,101 discloses that the greatest
                  local average hydrophilicity of a protein, as governed by the
                  hydrophilicity of its adjacent amino acids, correlates with a
                  biological property of the protein. The following hydrophilicity
                  values have been assigned to amino acids: arginine/lysine (+3.0);
                  aspartate/glutamate (+3.0 ±1); serine (+0.3); asparagine/glutamine
                  (+0.2); glycine (0); threonine (-0.4); proline (-0.5 ±1);
                  alanine/histidine (-0.5); cysteine (-1.0); methionine (-1.3); valine (-
                  1.5); leucine/isoleucine (-1.8); tyrosine (-2.3); phenylalanine (-2.5);
                  and tryptophan (-3.4). Thus, one amino acid in a peptide,
                  polypeptide, or protein can be substituted by another amino acid
                  having a similar hydrophilicity score and still produce a resultant
                  protein having similar biological activity, i.e., still retaining correct
                  biological function. In making such changes, amino acids having
                                                     76
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 132 of 669 PageID #: 5570



                  hydropathic indices within ±2 are preferably substituted for one
                  another, those within ±1 are more preferred, and those within ±0.5
                  are most preferred.

   (Id. at 14:12–31).

                              g. Shailubhai ’628

          133.    U.S. Patent Application Publication No. 2003/0073628 A1 (“Shailubhai ’628”)

   (DTX-025) was filed on March 28, 2002, and published on April 17, 2003, and is at least 102(e)

   prior art to the ’036, ’727, ’947, and ’526 patents.8 Shailubhai ’628 was submitted in an

   Information Disclosure Statement to the Patent Office during the prosecution of the ’036, ’727,

   ’947, and/or ’526 patents, but it was not cited by the Examiner during the prosecution.

          134.    Shailubhai ’628 disclosed that uroguanylin, guanylin, and ST peptides bind to the

   GC-C receptor and regulate fluid and electrolyte transfer in the GI tract:

                  Uroguanylin, guanylin and bacterial ST peptides are structurally
                  related peptides that bind to a guanylate cyclase receptor and
                  stimulate intracellular production of cyclic guanosine
                  monophosphate (cGMP). This results in the activation of the cystic
                  fibrosis transmembrane conductance regulator (CFTR), an apical
                  membrane channel for efflux of chloride from enterocytes lining the
                  intestinal tract. Activation of CFTR and the subsequent
                  enhancement of transepithelial secretion of chloride leads to
                  stimulation of sodium and water secretion into the intestinal lumen.
                  Therefore, by serving as paracrine regulators of CFTR activity,
                  cGMP receptor agonists regulate fluid and electrolyte transport in
                  the GI tract.

   (DTX-025 at 1 [0003].) Shailubhai ’628 further disclosed that uroguanylin-type agonists should

   be useful in treating inflammatory diseases of the bowel:

                  Recent reports have also suggested that the CFTR channel is
                  involved in the transport and maintenance of reduced glutathione,
                  an antioxidant that plays an important role in protecting against

   8
     Shailubhai ’628 would be 102(b) and/or 102(a) prior art to the ’036, ’727, ’947, and ’526 patents,
   if Plaintiffs cannot claim priority to Jan. 28, 2003.
                                                     77
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 133 of 669 PageID #: 5571



                   inflammation caused by oxidative stress. Enhancement of
                   intracellular levels of cGMP by way of guanylate cyclase activation
                   or by way of inhibition of cGMP-specific phosphodiesterase would
                   be expected to down-regulate these inflammatory stimuli. Thus,
                   uroguanylin-type agonists should be useful in the prevention and
                   treatment of inflammatory diseases of the lung (e.g., asthma), bowel
                   (e.g., ulcerative colitis and Crohn’s disease), pancreas and other
                   organs.

   (Id. at 1 [0009].)

                              h. Albano

           135.    Fabio Albano et al., Structural and Functional Features of Modified Heat-Stable

   Toxins Produced by Enteropathogenic Klebsiella Cells, 48 PEDIATRIC RES. 685 (2000) 685–89

   (“Albano”) (DTX-026), published in 2000 and is 102(b) prior art to the ’036, ’727, ’947, and ’526

   patents. Albano was not before the Patent Office during the prosecution of the ’036, ’727, ’947,

   and ’526 patents, but it was cited in an Information Disclosure Statement to the Patent Office in

   the inter partes reexamination of the ’947 patent.

           136.    Albano disclosed the chemical structure and function of the ST fragments that were

   generated by different proteolytic processing of the original E. coli ST1b (i.e., STh). (DTX-026 at

   687–88.) Albano taught that ST analogs without the C-terminal residues Thr-Gly-Cys-Tyr would

   have significant biological activity. (See DTX-026 at 688 (Table 1, Toxin A-2) and Figure 3.)

                              i. Appel

           137.    Walter Appel, Chymotrypsin: Molecular and Catalytic Properties, 19 CLINICAL

   BIOCHEM. 317–22 (1986) (“Appel”) (DTX-027), published in 1986 and is 102(b) prior art to the

   ’036, ’727, ’947, and ’526 patents. Appel was not before the Patent Office during the prosecution

   of the ’036, ’727, ’947, and ’526 patents, but it was cited in an Information Disclosure Statement

   to the Patent Office in the inter partes reexamination of the ’947 patent.


                                                   78
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 134 of 669 PageID #: 5572



          138.    Appel disclosed that chymotrypsin hydrolyses proteins and peptide bonds and has

   a high selectivity for Tyr, Phe, and Trp:

                  Physiologically, chymotrypsin hydrolyses peptide bonds in proteins
                  and polypeptides. The equilibrium is far on the side of hydrolysis.
                  The carboxylic side of amino acids with aromatic side groups like
                  tyrosine, tryptophan and, phenylalanine are predominantly attacked.

   (DTX-027 at 318.)

                              j. Aimoto

          139.    Saburo Aimoto et al., Chemical Synthesis of a Highly Potent and Heat-Stable

   Analog of an Enterotoxin Produced by a Human Strain of Enterotoxigenic Escherichia coli, 112

   BIOCHEMICAL & BIOPHYSICAL RES. COMM. 320–26 (1983) (“Aimoto”) (DTX-028), published in

   1983 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Aimoto was not before the

   Patent Office during the prosecution of the ’036, ’727, ’947, and ’526 patents, but it was cited by

   the Patent Office during the inter partes reexamination of the ’947 patent.

          140.    Aimoto chemically synthesized shorter analogs of STh (i.e., STh 6–19) and

   reported that this peptide had higher heat-stability and more biological activity than the full-length

   peptide. (DTX-028 at 326.) The time course of fluid secretion in suckling mice caused by native

   STh and synthetic STh (6–19) is shown below:




                                                    79
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 135 of 669 PageID #: 5573




   (Id. at 324 (Figure 4).) Aimoto reported that STh (6–19) was the thermodynamically stable and

   biologically active site of the toxin. (Id. at 326.)

                               k. Aye-Kyaw

           141.    Aye-Kyaw et al., Intracellular Distribution of Radio-labelled Enterotoxigenic

   Escherichia coli Heat-Stable Toxin (STa) in the Intestine of Suckling Rat, 13(4) J. DIARRHOEAL

   DIS. RES. 232–34 (1995) (“Aye-Kyaw”) (DTX-115), published in 1995 and is 102(b) prior art to

   the ’036, ’727, ’947, and ’526 patents. Aye-Kyaw was not before the Patent Office during the

   prosecution of the ’036, ’727, ’947, and ’526 patents.

           142.    Aye-Kyaw conducted a study on the in vivo uptake of radio-labelled STa by the

   different subcellular fractions of the intestine of suckling rats. (DTX-115 at 232–33.) Aye-Kyaw

   reports that:

                   STa could be subjected to intracellular digestion by lysosome. This
                   is supported by the finding that the labelled STa was preferably
                   associated with the mitochondrial-lysosomal fraction (Table II)
                   among other subcellular organelles. The supportive evidence for
                   such a finding has also been reported earlier that STa mainly affects
                                                      80
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 136 of 669 PageID #: 5574



                   intestinal lysosome during the course of its secretory action. It may
                   be of interest to note that other diarrhoeal toxins, like cholera toxin
                   and E. coli heat-labile toxin, did not affect lysosome, which may be
                   the reasons that cholera toxin and E. coli heat-labile toxin apparently
                   escape intracellular digestion by lysosome and have prolonged
                   physiological action in contrast to STa, the physiological action of
                   which was reported to be short-lived, possibly as a result of the toxin
                   inactivation by lysosomal enzymes.

   (Id. at 234 (internal citations omitted).)

                               l. Baillie

           143.    Thomas A. Baillie, Drug Metabolites in Safety Testing, 182 TOXICOLOGY &

   APPLIED PHARMACOLOGY 188–96 (2002) (“Baillie”) (DTX-163), published in 2002 and is at least

   102(a) prior art to the ’036, ’727, ’947, and ’526 patents. Baillie was not before the Patent Office

   during the prosecution of the ’036, ’727, ’947, and ’526 patents.

           144.    Baillie disclosed that “[i]n the course of modern drug development, there are four

   areas in which issues pertaining to drug metabolites need to be addressed, namely (1) drug

   metabolites as components of (plasma) drug assays, (2) drug metabolites in bioavailablity studies,

   (3) drug metabolites in bioequiavalence studies, and (4) drug metabolites in safety testing.” (Id. at

   188.) Baillie reports that “[t]his overview focuses on metabolites in preclinical safety assessments”

   and that the “discussion is restricted to small molecules given by the oral route of administration,”

   but notes that “many of the concepts could be incorporated in the development of biotechnology-

   derived macromolecules and/or drugs given by nonoral routes.” (Id. at 188–89.) Baillie taught that

   “[i]f an important active metabolite circulates in humans, then it should be included as part of the

   validated bioanalytical assay, at least in some of the safety studies evaluated in each species for

   toxicity and in an appropriate clinical study at the efficacious clinical dose.” (Id. at 194.)




                                                     81
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 137 of 669 PageID #: 5575



                             m. Beltowski

          145.    J. Beltowski, Guanylin and Related Peptides, 52(3) J. PHYSIOLOGY                AND

   PHARMACOLOGY 351–75 (2001) (“Beltowski”) (DTX-133), published in 2001 and is 102(b) prior

   art to the ’036, ’727, ’947, and ’526 patents. Beltowski was not before the Patent Office during the

   prosecution of ’036, ’727, ’947, and ’526 patents.

          146.    Beltowski disclosed that the activity of guanylin and uroguanylin is pH-dependent.

                  The activity of guanylin and uroguanylin is pH-dependent. In
                  cultured T84 cells guanylin is 10-fold more potent in elevating cGMP
                  at pH 8 than at pH 5, whereas uroguanylin is more potent in acidic
                  than in alkaline conditions. In alkaline environment guanylin is
                  more potent than uroguanylin and the opposite is observed in acidic
                  conditions. STa is slightly more potent in acidic than in alkaline pH
                  but the difference is not so striking as in the case of endogenous
                  peptides. STa is, however, more potent than either guanylin or
                  uroguanylin in both acidic and alkaline conditions.

   (DTX-133 at 362.) Beltowski further disclosed that lymphoguanylin is a third member of the

   guanylin peptide family that is more similar to guanylin than to uroguanylin:

                  Thus, the family of guanylin-related peptides can be divided into
                  three subfamilies containing three (bacterial enterotoxins), two
                  (guanylin and uroguanylin) or one (lymphoguanylin) disulfide
                  bonds. Lymphoguanylin is, however, more similar to uroguanylin
                  than to guanylin because: 1) aminoacid sequence of its prohormone
                  demonstrates higher degree of homology to the former peptide, 2)
                  possesses two acidic glutamate residues near its N-terminus, 3)
                  contains internal asparagine at the position occupied by aromatic
                  aminoacid in guanylin molecule, which makes lymphoguanylin
                  resistant to chymotrypsin digestion.

   (Id. at 353–54.)

                             n. Burks 1994

          147.    Thomas F. Burks, “Gastrointestinal Drugs” in HUMAN PHARMACOLOGY:

   MOLECULAR TO CLINICAL, 801–14 (2d ed. 1994) (“Burks 1994”) (DTX-152), published in 1994


                                                   82
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 138 of 669 PageID #: 5576



   and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Burks 1994 was not before the

   Patent Office during the prosecution of the ’036, ’727, ’947, and ’526 patents.

          148.    Burks 1994 disclosed that “secretory laxatives . . . increase secretion of fluid and

   electrolytes into the lumen of the bowel by the intestinal mucosa, resulting in fluid accumulation

   and a watery luminal content that flows rapidly through the small and large intestines.” (DTX-152

   at 810.) Burks 1994 reports that some secretory laxatives increase the flow of chloride, sodium,

   and water into the intestines, and also that it was “believed that some secretory laxatives directly

   or indirectly stimulate adenylate cyclase activity, thereby increasing intracellular cAMP

   concentrations . . ..” (DTX-152 at 807.)

                             o. Camilleri 2000

          149.    Michael Camilleri et al., Efficacy and Safety of Alosetron in Women with Irritable

   Bowel Syndrome: A Randomised, Placebo-Controlled Trial, 355 LANCET 1035–40 (Mar. 2000)

   (“Camilleri 2000”) (DTX-030), published in 2000 and is 102(b) prior art to the ’036, ’727, ’947,

   and ’526 patents. Camilleri 2000 was not before the Patent Office during the prosecution of the

   ’036, ’727, ’947, and ’526 patents.

          150.    Camilleri 2000 reports the results of a randomized, placebo controlled trial on the

   efficacy and safety of alosetron (an antagonist of the 5-HT3 receptor) in women with IBS. (Id. at

   1035.) Camilleri 2000 disclosed that the primary symptoms of IBS are chronic recurrent abdominal

   pain and alterations in bowel function, which can present as diarrhea or constipation, or can

   alternate between the two. (Id. at 1035.)

                             p. Camilleri 2001

          151.    M. Camilleri, Review Article: Tegasorod, 15 ALIMENT PHARMACOL. THER. 277–89

   (2001) (“Camilleri 2001”) (DTX-164), published in 2001 and is 102(b) prior art to the ’036, ’727,

                                                   83
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 139 of 669 PageID #: 5577



   ’947, and ’526 patents. Camilleri 2001 was not before the Patent Office during the prosecution of

   the ’036, ’727, ’947, and ’526 patents.

          152.    Camilleri 2001 is a review article on tegasorod. (Id. at 277.) Camilleri 2001 reports

   that in Phase III clinical studies, tegasorod showed only modest therapeutic gains over placebo and

   disclosed that “[a]pproximately 12% of tegaserod-treated patients developed diarrhea . . ..” (Id. at

   286–87.)

                             q. Captropil

          153.    Captropil is an angiotensin converting enzyme (ACE) inhibitor developed in the

   1970s that is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Captropil was not before

   the Patent Office during the prosecution of the ’036, ’727, ’947, and ’526 patents.

          154.    Captropil was developed based on bradykinin-potentiating peptides (BPF) isolated

   from the venom of Bothrops jararaca, a pit viper endemic to southeastern South America. (See

   Pennington, Peptide Therapeutics from Venom: Current Status and Potential, 26 BIOORGANIC &

   MED. CHEM., 2738–58, 2739 (2018) (DTX-136) (“In the 1970’s, the blockbuster angiotensin

   converting enzyme (ACE) inhibitor captopril (Fig. 3) was developed based on bradykinin-

   potentiating peptides (BPF) isolated from the venom of Bothrops jararaca, a pit viper endemic to

   southeastern South America.”).)

                             r. Carpick 1991

          155.    Bruce W. Carpick & Jean Gariépy, Structural Characterization of Functionally

   Important Regions of the Escherichia coli Heat-Stable Enterotoxin STIb, 30 BIOCHEMISTRY 4803–

   09 (1991) (“Carpick 1991”) (DTX-031), published in 1991 and is 102(b) prior art to the ’036, ’727,

   ’947, and ’526 patents. Carpick 1991 was not before the Patent Office during the prosecution of

   the ’036, ’727, ’947, and ’526 patents.

                                                   84
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 140 of 669 PageID #: 5578



          156.    Carpick 1991 synthesized derivatives of STh(6-18) to “examine the contributions

   of the individual amino acids in the sequence to the biological activity” of the peptide. (DTX-031

   at 4803.) Carpick 1991 explains that STh contains six cysteine residues that form three disulfide

   bridges and reports that the peptide has been modeled as a series of three consecutive reverse turns.

   (Id.) Figure 1 shows the location of the disulfide bonds and the boundaries of the three turn regions:




   (Id. at 4804.) Figure 2 shows the amino acid sequences of the ST analogs prepared for the study:




                                                    85
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 141 of 669 PageID #: 5579




   (Id.) The biological properties of the synthetic analogs are summarized in Table 1:




   (Id. at 4805.) Carpick 1991 reports that “[t]wo substitutions in the central-turn region . . . [Asn12

   to Ala, and Ala14 to D-Ala] resulted in a large decrease or loss of receptor binding activity . . .

   pointing out the functional importance of this region,” whereas “replacements at other sites showed

   moderate to slight reductions in biological activity.” (Id. at 4803 (Abstract).)

                              s. Carpick 1993

          157.    Bruce W. Carpick & Jean Gariépy, The Escherichia coli Heat-Stable Enterotoxin

   Is a Long-Lived Superagonist of Guanylin, 61 INFECTION & IMMUNITY 4710–15 (1993) (“Carpick

                                                    86
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 142 of 669 PageID #: 5580



   1993”) (DTX-032), published in 1993 and is 102(b) prior art to the ’036, ’727, ’947, and ’526

   patents. Carpick 1993 was not before the Patent Office during the prosecution of the ’036, ’727,

   ’947, and ’526 patents, but it was cited in an Information Disclosure Statement in the inter partes

   reexamination of the ’947 patent.

          158.    Carpick 1993 compared the biological activities of synthetic guanylin, a guanylin

   analog (N9P10 guanylin), and STh(6-18) to test the mechanistic association of guanylate cyclase

   activation with diarrhea. (See DTX-032 at 4710 (Abstract).) Carpick 1993 reported that:

                  [G]uanylin is able to inhibit the binding of a radiolabeled ST I
                  analog to rat intestinal cells but causes diarrhea in infant mice only
                  at doses at least 4 orders of magnitude higher than that of ST Ib(6-
                  18). In contrast, N9P10 guanylin was enterotoxic in mice at much
                  lower doses than guanylin but proved to be a weaker inhibitor of
                  radiolabeled ST I than guanylin in the receptor binding assay. The
                  pattern of guanylate cyclase activation observed for ST Ib(6-18) and
                  the two guanylin analogs parallels the results observed in the
                  receptor binding assay rather than those observed in the diarrheal
                  assay. Treatment of guanylin with chymotrypsin or lumenal fluid
                  derived from newborn mouse intestines results in a rapid loss of
                  binding activity.

   (Id.) According to Carpick 1993, these “results suggest[ed] that ST I enterotoxins may represent

   a class of long-lived superagonists of guanylin.” (Id.)

          159.    Moreover, Carpick 1993 taught that guanylin’s tyrosine residue is susceptible to

   protease digestion:

                  The tyrosine-alanine segment present in the sequence of guanylin is
                  the only site absent in ST I enterotoxins which represents a segment
                  potentially susceptible to protease digestion (putative chymotryptic
                  site [Fig. 1]). Figure 5A shows that guanylin is rapidly inactivated
                  by chymotrypsin compared with N9P10 guanylin and ST Ib(6-18).
                  Similar results in terms of loss of receptor binding activity were
                  observed when guanylin was exposed to lumenal fluid recovered for
                  small intestines of suckling mice (Fig. 5B) or treated with filtrates
                  of infant mouse intestinal tissues (Fig. 5C). The replacement of Tyr-
                  Ala with Asn-Pro in N9P10 guanylin restored both properties of
                                                    87
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 143 of 669 PageID #: 5581



                  enterotoxicity and protease resistance. The long-lived nature of ST
                  I enterotoxins may thus be partially responsible for their ability to
                  chronically activate the intestinal guanylate cyclase, causing an
                  ensuing diarrheal response.

   (DTX-032 at 4713.)

                             t. Chang 2002

          160.    Chang et al., Evolving Pathophysiological Model of Functional Gastrointestinal

   Disorders: Implications for Treatment, Suppl. 587 EUR. J. SURG. 3–9 (2002) (“Chang 2002”)

   (DTX-366), published in 2002 and is 102(a) prior art to the ’036, ’727, ’947, and ’526 patents.

   Chang 2002 was not before the Patent Office during the prosecution of the ’036, ’727, ’947, and

   ’526 patents. Chang 2002 disclosed that constipation drugs that do not operate through activation

   of the GC-C receptor were known to reduce pain. (Id. at 6 (“Tegaserod [Zelnorm] improves overall

   GI symptoms, abdominal discomfort or pain, bloating and stool frequency and consistency in

   female patients with constipation-predominant IBS.”).)

                             u. Cohen 1986

          161.    Mitchell B. Cohen et al., The Immature Rat Small Intestine Exhibits an Increased

   Sensitivity and Response to Escherichia coli Heat-Stable Enterotoxin, 20(6) PEDIATRIC RESEARCH

   555–60 (1986) (“Cohen 1986”) (DTX-343), published in 1986 and is 102(b) prior art to the ’036,

   ’727, ’947, and ’526 patents. Cohen 1986 was not before the Patent Office during the prosecution

   of the ’036, ’727, ’947, and ’526 patents.

          162.    Cohen 1986 reported that the small intestine of immature rats was particularly

   sensitive to ST peptides due in part to an increased number of ST receptors:

                  In summary, there is an increased sensitivity and response to ST-
                  mediated small intestinal secretion in the developing rat.
                  Furthermore, the role of the jejunum in the secretory response
                  appears foremost in the developing rat. Analysis of the kinetics of

                                                   88
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 144 of 669 PageID #: 5582



                  binding of ST to its enterocyte receptor indicates that there are an
                  increased number of equally avid receptors for ST in the jejunum of
                  the 14-day-old rat compared with the jejunum of the adult rat. There
                  does not appear to be a difference in the degree or sensitivity of
                  guanylate cyclase activation by ST between the developing and
                  adult rat. An increased number of ST receptors in the developing
                  intestine may, in part, account for the increased secretory response
                  in the immature animal. However, further studies are needed to
                  clarify the intracellular events that occur after ST binding to
                  examine the possibility of developmental differences in intracellular
                  response to ST.

   (See DTX-343 at 559 (emphasis added).)

                             v. Cohen 1988

          163.    Mitchell B. Cohen et al., Age-Related Differences in Receptors for Escherichia coli

   Heat-Stable Enterotoxin in the Small and Large Intestine of Children, 94(2) GASTROENTEROLOGY

   367–73 (1988) (“Cohen 1988”) (DTX-346), published in 1988 and is 102(b) prior art to the ’036,

   ’727, ’947, and ’526 patents. Cohen 1988 was not before the Patent Office during the prosecution

   of the ’036, ’727, ’947, and ’526 patents.

          164.    Cohen 1988 examined “small and large intestinal specimens from children of

   various ages for the presence of E. coli heat-stable enterotoxin receptors” and observed the

   “binding of 125I-heat-stable enterotoxin to all . . . specimens” to determine “whether the number of

   receptors or the binding affinity of these receptors was related to the age of the child.” (DTX-346

   at 367 (Abstract).) Cohen 1988 reports that “a greater number of receptors per microgram of

   membrane bound protein were present in infants and the number of receptors decreased with

   increasing age.” (Id.) According to Cohen 1988, “a greater number of gastrointestinal receptors for

   heat-stable enterotoxin, capable of activating more guanylate cyclase, may contribute to the

   increased severity of diarrhea noted in young children exposed to enterotoxigenic E. coli.” (Id.)

   Figure 2 shows the correlation between age and binding capacity of small intestinal and colonic
                                                   89
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 145 of 669 PageID #: 5583



   membranes for ST:




   (Id. at 370.)

                              w. Cohen 1989

           165.    Mitchell B. Cohen et al., Differences in jejunal and ileal response to E. coli

   enterotoxin: possible mechanisms, 257 (1) AM. J. PHYSIOLOGY-GASTROINTESTINAL AND LIVER

   PHYSIOLOGY G118–123 (Jul. 1989) (“Cohen 1989”) (DTX-345), published in 1989 and is 102(b)

   prior art to the ’036, ’727, ’947, and ’526 patents. Cohen 1989 was not before the Patent Office

   during the prosecution of the ’036, ’727, ’947, and ’526 patents.

           166.    Cohen 1989 reported that the ileum is more sensitive and responsive to ST-

   mediated secretion than the jejunum. (See DTX-345 at G118.) Figure 1 below shows the time

   course of net ST induced secretion in rat jejunal and ileal ligated loops:




                                                    90
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 146 of 669 PageID #: 5584




   (Id. at G119.) Cohen 1989 suggested that ST may be inactivated or absorbed from the jejunum to

   a greater extent than in the ileum:

                  In summary, there is a strong correlation between differences in the
                  secretory response observed in the jejunum and ileum and the rate
                  and degree of STa inactivation and/or absorption at these sites.
                  Because continued receptor occupancy may be required for
                  sustained secretion, greater and more rapid loss of fully active STa
                  from the jejunum may result in the more rapid termination of STa-
                  induced secretion in the jejunum. It is possible that the severity of
                  STa-induced diarrheal disease is related to the ability of the intestine
                  to inactivate STa and terminate secretion.

   (Id. at G122.) Cohen 1989 notes that others had demonstrated that “in patients with acute

   undifferentiated diarrhea in the tropics, the magnitude of jejunal secretion was greater than that in

   the ileum,” but that “[n]o similar studies in humans are available to describe the secretory response

   of jejunum and ileum to STa.” (Id.)

                              x. Cohen 1990

          167.    Mitchell B. Cohen et al., E. Coli Heat-stable Enterotoxin (STa) Induced Secretion:

                                                    91
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 147 of 669 PageID #: 5585



   Differences Between Adult Rat Jejunum and Ileum Correlate with Differences in Metabolic Fate

   of STa, ADVANCES     IN   RES.   ON   CHOLERA   AND   RELATED DIARRHEAS, 99–104 (7th ed., 1990)

   (“Cohen 1990”) (DTX-344), published in 1990 and is 102(b) prior art to the ’036, ’727, ’947, and

   ’526 patents. Cohen 1990 was not before the Patent Office during the prosecution of the ’036,

   ’727, ’947, and ’526 patents.

          168.    Cohen 1990 reports that “the STa-mediated secretory pathways are present in both

   the ileum and jejunum,” and that the “ileum is much more sensitive and responsive to STa than is

   the jejunum.” (DTX-344 at 99.) Cohen 1990 conducted a study to “test the hypotheses that STa is

   inactivated or absorbed in the intestine, and that these processes occur to a greater extent in the

   ileum and jejunum.” (Id.) Based on the study, the authors concluded that “STa is inactivated and/or

   absorbed in the intestine, and that these processes occur to a different extent in the ileum and

   jejunum . . .. [The] greater disappearance of STa or alteration of STa in the jejunum may result in

   termination of secretion.” (Id. at 103.)

                              y. Cohen & Giannella

          169.    Mitchell B. Cohen and Ralph A. Giannella, Jejunal Toxin Inactivation Regulates

   Susceptibility of the Immature Rat to STa, 102(2) GASTROENTEROLOGY 1988–96 (1992) (“Cohen

   & Giannella”) (DTX-348), published in 1992 and is 102(b) prior art to the ’036, ’727, ’947, and

   ’526 patents. Cohen & Giannella was not before the Patent Office during the prosecution of the

   ’036, ’727, ’947, and ’526 patents, but it was cited in an Information Disclosure Statement in the

   inter partes reexamination of the ’947 patent.

          170.    Cohen & Giannella disclosed that “the immature rat jejunum has an increased

   sensitivity and responsiveness to STa” in comparison to adult rat jejunum which “rapidly

   inactivates STa.” (DTX-348 at 1988.) Cohen & Giannella conducted a study to “determine whether
                                                     92
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 148 of 669 PageID #: 5586



   age-related differences in toxin inactivation account for an increased responsiveness of the

   immature rat to STa-induced secretion,” and to “correlate the STa-induced secretory response with

   the degree of STa inactivation in the adult and 14-day-old (immature) rat jejunum.” (Id.) The

   researchers also “sought to determine whether inactivation of the STa occurs in the intestinal

   lumen, at the BBM, or within the enterocyte.” (Id.)

          171.    Figure 1 disclosed the time course of jejunal secretion induced by 5 µmol/L STa

   and a control injection of saline in 14-day-old and adult rats.




   (DTX-348 at 1990.) Figure 1 shows that in adult rats “there was a prompt secretory response that

   reached maximal intensity at 30 minutes” and “diminished at all subsequent time points” until “the

   response was virtually zero” at 180 minutes. (Id.) Figure 1 also shows that in 14-day-old rats the



                                                    93
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 149 of 669 PageID #: 5587



   “STa-induced secretion was also present at 30 minutes and then increased until a maximal value

   was obtained between 90–180 minutes (the last time point tested).” (Id.)

           172.     In the discussion of results, the authors reported:

                    We have shown that in the immature jejunum, there is both
                    persistence of biologically active STa and continued STa-induced
                    secretion. In contrast, in the adult jejunum there is inactivation of
                    STa and cessation of secretion. These data are consistent with our
                    hypothesis that the increased sensitivity and response to STa in the
                    immature rat jejunum result from the continued presence of
                    biologically active STa. We also showed that STa is partially altered
                    by incubation with luminal fluid or pancreatic fluid. After exposure
                    of STa to luminal fluid alone, there is both an alteration of the HPLC
                    profile as well as a decrease in the biological activity of STa. A
                    change in the HPLC profile but not the binding ability of
                    radiolabeled STa occurs after incubation with BBM alone. A
                    completely inactive species is generated only after incubation of STa
                    with jejunal organ culture. Thus, while the inactivation process is
                    probably multifactorial, involving the luminal environment and the
                    BBM, it is likely that complete toxin inactivation requires the
                    participation of the enterocyte. It appears that metabolism of STa by
                    luminal fluid and by the BBM is similar in the adult and immature
                    rat; however, there appears to be reduced or delayed metabolism of
                    STa by the enterocyte in the immature rat.

   (DTX-348 at 1994.) The authors further explained:

                    Enterotoxigenic E. coli cause more frequent and more severe
                    diarrheal illness in the first few months of life. Several factors,
                    including increased exposure to pathogens due to fecal-oral
                    contamination and the lack of protective antibodies, may contribute
                    to this increased attack rate of diarrheal disease in infants. The
                    human infant also has an increased number of receptors for STa and
                    an increased STa-mediated guanylate cyclase response. If our
                    observations in the rat jejunum of age-related differences in host
                    defense against STa (toxin inactivation) are paralleled in the human,
                    they would provide another complementary explanation for the
                    increased sensitivity and response of the human infant to toxigenic
                    diarrhea.

   (Id. at 1995.)



                                                      94
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 150 of 669 PageID #: 5588



                               z. Cuppoletti

           173.     Cuppoletti et al., Recombinant and Native Intestinal Cell ClC-2 Cl- Channels Are

   Activated by RU-0211, Suppl. 122:4 GASTROENTEROLOGY A-538 (2002) (“Cuppoletti”) (DTX-

   372), published in 2002 and is at least 102(a) prior art to the ’036, ’727, ’947, and ’526 patents.

   Cuppoletti was not before the Patent Office during the prosecution of the ’036, ’727, ’947, and

   ’526 patents.

           174.     Cuppoletti taught that RU-0211 “was under development for the treatment of bowel

   dysfunction.” (Id. at A-538.) Cuppoletti disclosed that “RU-0211 increases intestinal water

   secretion and intestinal fluid Cl- concentrations . . ..” (Id. at A-538.)

                               aa. Dahm & Jones

           175.     Lawrence J. Dahm and Dean P. Jones, Rat Jejunum Controls Luminal Thiol-

   Risulfide Redox, AM. SOC. FOR NUTRITIONAL SCIENCES 2739–45 (2000) (“Dahm & Jones”) (DTX-

   110), published in 2000 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Dahm &

   Jones was not before the Patent Office during the prosecution of the ’036, ’727, ’947, and ’526

   patents.

           176.     Dahm & Jones taught that “[d]isulfide reduction may facilitate protein digestion by

   disrupting disulfide-linked peptides.” (DTX-110 at 2744.) Dahm & Jones conducted a study “to

   determine whether the isolated, vascularly perfused jejunum, free from biliary thiols, could reduce

   intraluminal glutathione disulfide (GSSG) to glutathione (GSH).” (Id.) Dahm & Jones determined

   that “the rat intestinal epithelium contains a mechanism to reduce a disulfide to maintain luminal

   thiol-disulfide redox,” (id. at 2740), and that reduction decreased from proximal to distal jejunum.

   (Id. at 2744.)



                                                      95
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 151 of 669 PageID #: 5589



                              bb. Dayhoff

          177.    M.O. Dayhoff et al., A Model of Evolutionary Change in Proteins, ATLAS            OF

   PROTEIN SEQUENCE AND STRUCTURE 345–52 (1978) (“Dayhoff”) (DTX-351), published in 1978

   and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Dayhoff was not before the Patent

   Office during the prosecution of the ’036, ’727, ’947, and ’526 patents, but it was cited in an

   Information Disclosure Statement in the inter partes reexamination of the ’947 patent.

          178.    Dayhoff examined the amino acid exchanges seen in closely related proteins and

   derived matrices that describe the amino acid replacement probabilities. (DTX-351 at 345.) Figure

   84 is a log odds matrix showing the groups of chemically similar amino acids that tend to replace

   one another. (Id. at 351.) The exchange of tyrosine and leucine has a score of -1 in Figure 84,

   which indicates that this is a conservative substitution. (Id. at 352.)

                              cc. Dreyfus

          179.    Lawrence A. Dreyfus and Donald C. Robertson, Solubilization and Partial

   Characterization of the Intestinal Receptor for Escherichia coli Heat-Stable Enterotoxin, 46(2)

   INFECTION AND IMMUNITY 537–43 (Nov. 1984) (“Dreyfus”) (DTX-035), published in 1984 and is

   102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Dreyfus was not before the Patent Office

   during the prosecution of the ’036, ’727, ’947, and ’526 patents.

          180.    Dreyfus disclosed results of studying binding of STa to and activation of guanylate

   cyclase in rat intestinal epithelial cells and brush border membranes. (DTX-035 at 537 (Abstract).)

   Dreyfus generally disclosed that “rates of guanylate cyclase activation [by STa] described in this

   report correlated with binding kinetics.” (Id. at 541.)

                              dd. Drossman 1999

          181.    D.A. Drossman, The Functional Gastrointestinal Disorders and the ROME II

                                                     96
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 152 of 669 PageID #: 5590



   Process, 45 GUT (Suppl II), II1-II5 (1999) (“Drossman 1999”) (DTX-139), published in 1999 and

   is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Drossman 1999 was submitted in an

   Information Disclosure Statement to the Patent Office during the prosecution of the ’036, ’727,

   ’947, and ’526 patents, but it was not cited by the Examiner during prosecution.

          182.    Drossman 1999 reports that “[t]he Multinational Working Teams to Develop

   Diagnostic Criteria for Functional Gastrointestinal Disorders (Rome Committees) began in the

   mid-1980s as a series of committees that developed consensus criteria for over 20 FGIDs and

   published them in Gastroenterology International. These documents were eventually updated and

   compiled into a book as the Rome Criteria.” (Id. at II1.)

                             ee. Rome II

          183.    Douglas A. Drossman, Rome II: The Functional Gastrointestinal Disorders:

   Diagnosis, Pathophysiology and Treatment: A Multinational Consensus (2d ed. 2000) (“Rome II”)

   (DTX-143), published in 2000 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents.

   Rome II was not before the Patent Office during the prosecution of the ’036, ’727, ’947, and ’526

   patents. Rome II disclosed criteria for the diagnosis of functional bowel disorders. (DTX-143,

   Appendix A: Diagnostic Criteria at 662–63.)

                             ff. Dürr

          184.    H.K. Dürr et al., Fecal Chymotryspin: Study on Some Chracteristics of the Enzyme,

   17 DIGESTION 396–402 (1978) (“Dürr”) (DTX-154), published in 1978 and is 102(b) prior art to

   the ’036, ’727, ’947, and ’526 patents. Dürr was not before the Patent Office during the prosecution

   of the ’036, ’727, ’947, and ’526 patents.

          185.    Dürr disclosed that fecal chymotrypsin has proved to be a valuable tool in the

   screening for exorine pancreatic insufficiency. (Id. at 396.) Dürr reports that as much as 50% of

                                                   97
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 153 of 669 PageID #: 5591



   the pancreatic chymotrypsin output may be recovered in feces, which “indicates mechanisms

   stabilizing the enzyme during the intestinal passage.” (Id. at 401.)

                              gg. Eberle

          186.    D. Eberle et al., Rapid Oxidation in Vitro of Endogenous and Exogenous

   Glutathione in Bile of Rats, 266(5) J. OF BIOLOGICAL CHEM. 2115–17 (Mar. 10, 1981) 2115–17

   (“Eberle”) (DTX-111), published in 1981 and is 102(b) prior art to the ’036, ’727, ’947, and ’526

   patents. Eberle was not before the Patent Office during the prosecution of the ’036, ’727, ’947,

   and ’526 patents.

          187.    Eberle explains that “[c]ontroversy has existed concerning the relative contribution

   of oxidized and reduced glutathione to total glutathione efflux from the liver into bile” and reports

   that “the preponderance of GSSG in bile in the normal state reported by others represents a

   postexcretory in vitro artifact.” (DTX-111 at 2115 (Abstract).) Eberle determined “the true

   contribution of GSH and GSSG to total biliary efflux” by inhibiting the oxidation by acidification

   of bile during collection. (Id.) Table I shows that bile contains GSH in the mM range. (Id. at 2116.)

                              hh. Evans 1988

          188.    D.F. Evans et al., Measurement of Gastrointestinal pH Profiles in Normal

   Ambulant Human Subjects, 29 GUT 1035–41 (1988) (“Evans 1988”) (DTX-140), published in

   1988 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Evans 1988 was not before

   the Patent Office during the prosecution of the ’036, ’727, ’947, and ’526 patents.

          189.    Evans 1988 disclosed measurements of gastrointestinal pH profiles in normal

   ambulant human subjects. (Id. at 1035.) Figure 3 (reproduced below) shows the gastrointestinal

   pH profile from a normal subject and Table 2 (reproduced below) disclosed the results and

   statistics of pH measurements in normal subjects:

                                                    98
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 154 of 669 PageID #: 5592




   (Id. at 1038, 1039.)

                             ii. Ewe 1988

          190.    K. Ewe, Intestinal Transport in Constipation and Diarrhea, 36: Suppl. 1

   PHARMACOLOGY 73–84 (1988) (“Ewe 1988”) (DTX-036), published in 1988 and is 102(b) prior

   art to the ’036, ’727, ’947, and ’526 patents. Ewe was not before the Patent Office during the

   prosecution of the ’036, ’727, ’947, and ’526 patents.

          191.    Ewe 1998 taught that constipation and diarrhea result from abnormal intestinal

   motility and fluid balance. (DTX-036 at 73 (Abstract).) Ewe 1998 disclosed that the small

   intestine allows for rapid equilibrium of osmolality (e.g., water and electrolyte balance), while

   the large intestine preserves water and electrolytes once they have been absorbed. (Id.)

          192.    Ewe 1998 reports that “[f]ormerly, diarrhea and constipation were attributed to

   disordered motility” and that “[t]his concept changed in the late 1960s and early 1970s when the

   secretory effect of cholera toxin was recognized and studied in more detail.” (Id. at 73.) Ewe

   1998 explains that constipation and diarrhea are clinical symptoms of abnormalities in stool

   frequency and consistency due to a variety of causes. (Id. at 74.) Both are caused by


                                                   99
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 155 of 669 PageID #: 5593



   abnormalities in intestinal motility and transport of electrolytes and water. (Id.) Small

   abnormalities in absorption and secretion, especially in the distal intestinal area, can lead to

   constipation or diarrhea. (Id.)

                              jj. Forte 1999

          193.    Leonard R. Forte, Guanylin Regulatory Peptides: Structures, Biological Activities

   Mediated by Cyclic GMP and Pathobiology, 81 REGULATORY PEPTIDES 25–39 (1999) (“Forte

   1999”) (DTX-112) published in 1999 and is 102(b) prior art to the ’036, ’727, ’947, and ’526

   patents. Forte 1999 was submitted in an Information Disclosure Statement to the Patent Office

   during the prosecution of the ’036, ’727, ’947, and/or ’526 patents, but it was not cited by the

   Examiner during prosecution.

          194.    Forte 1999 disclosed that while STs appear to be “somewhat more potent” than

   either guanylin or uroguanylin, all three peptides bind to and activate guanylate cyclase receptors

   in the intestine, leading to increased cGMP synthesis, which in turn increases intestinal fluid and

   electrolyte secretion. (DTX-112 at 30.) Forte disclosed that STs contain six cysteines, which form

   three disulfide bonds and appear to be required for the function of the peptide. (Id. at 27.)

   According to Forte 1999, guanylin and uroguanylin contain four cysteines forming two disulfide

   bonds, which may contribute to the lower potency of guanylin and uroguanylin compared to the

   STs. (Id.)

          195.    Forte 1999 further disclosed the sequence for active forms of guanylin,

   uroguanylin, and E. coli ST. (Id. at 34 (Fig. 3).) Forte notes that uroguanylin and E. coli ST have

   an internal asparagine, whereas guanylin has an aromatic residue at this position. (Id. at 27.)

   According to Forte 1999, the asparagine makes uroguanylin and ST peptide resistant to attack by

   chymotrypsin, while guanylin is readily cleaved and inactivated by chymotrypsin-mediated
                                                  100
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 156 of 669 PageID #: 5594



   hydrolysis, suggesting that guanylin could be inactivated in the small intestine by this pancreatic

   protease. (Id.) Forte 1999 also disclosed that chymotrypsin is abundant in the intestinal lumen

   during digestion, and thus could be involved in inactivating guanylin after entry of guanylin into

   the intestinal lumen. (Id.)

          196.    In addition, Forte 1999 disclosed that the guanylate cyclase activation activity of

   the STs is not affected by pH variations over a wide range (pH 5–8), while the guanylate cyclase

   activation activity of guanylin and uroguanylin changes under different pH. (DTX-112 at 32.)

   Forte 1999 reports that the apical face of enterocytes lining the intestinal lumen has variable

   surface pH microdomains caused by localized differences in H+ and HCO- concentrations along

   the crypt to villus axis. (Id.) Forte 1999 disclosed that pH variations from 5.0 to 8.0 have no impact

   on the fluid stimulation activity of the STs. In contrast, the fluid stimulation activity of guanylin

   and uroguanylin varies under different pH: uroguanylin is active in stimulating fluid secretion

   under acidic but not basic conditions, while guanylin is active in stimulating fluid secretion under

   basic but not acidic conditions. (Id.)

                                 kk. Frantz

          197.    J. C. Frantz et al., Binding of Escherichia coli Heat-Stable Enterotoxin to Rat

   Intestinal Cells and Brush Border Membranes, 43(2) INFECTION          AND IMMUNITY     622–30 (Feb.

   1984) (“Frantz”) (DTX-038), published in 1984 and is 102(b) prior art to the ’036, ’727, ’947, and

   ’526 patents. Frantz was not before the Patent Office during the prosecution of the ’036, ’727,

   ’947, and ’526 patents.

          198.    Frantz disclosed the binding properties of STa with isolated rat intestinal epithelial

   cells and brush border membranes. Frantz taught that STa binds to a specific high affinity receptor

   and initiates a transmembrane signal to activate guanylate cyclase. (DTX-038 at 623.) Frantz also
                                                    101
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 157 of 669 PageID #: 5595



   taught that “rates of binding were similar to rates of activation of guanylate cyclase in isolated

   intestinal epithelial cells and brush border membranes treated with STa.” (Id. at 627.)

                              ll. Gariepy I

          199.    Jean Gariépy et al., Structure of the Toxic Domain of the Escherichia coli Heat-

   Stable Enterotoxin ST I, 25 BIOCHEMISTRY 7854–66 (1986) (“Gariepy I”) (DTX-039) published

   in 1986 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Gariepy I was not before

   the Patent Office during the prosecution of the ’036, ’727, ’947, and ’526 patents.

          200.    Gariepy I disclosed, inter alia, the following:

                  [a]ctive fragments of the heat-stable enterotoxin ST I of Escherichia
                  coli were chemically synthesized with the sequence Cys-Cys-Glu-
                  Leu-Cys-Cys-Asn-Pro-Ala-Cys-Thr-Gly-Cys-(Tyr) and studied by
                  proton (1H NMR) and carbon-13 (13C NMR) nuclear magnetic
                  resonance spectroscopy.

   (See DTX-039 at 7854 (Abstract); see also id. at 7865.) Gariepy I notes that “[t]he mode of action

   of ST I is linked to its ability to activate particulate guanylate cyclase in the brush border membrane

   of intestinal epithelial cells.” (Id. at 7854.) Further, Gariepy I disclosed that two active analogues,

   abbreviated ST Ib(6-18) and ST Ib(6–19), that had been previously chemically synthesized have

   similar activity compared to the native ST I. In particular, Gariepy I disclosed that “[t]he secretory

   activity in suckling mice and the receptor-binding function of these analogues are equipotent with

   those of native ST I,” and “[t]hese analogues therefore contain all the structural information

   responsible for the toxin’s functions.” (Id.)

                              mm.         Gariepy II

          201.    Jean Gariépy et al., Importance of disulfide bridges in the structure and activity of

   Escherichia coli enterotoxin ST1b, 84 PROC. NATL. ACAD. SCI. USA 8907–11 (Dec. 1987)

   (“Gariepy II”) (DTX-040), published in 1987 and is 102(b) prior art to the ’036, ’727, ’947, and

                                                    102
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 158 of 669 PageID #: 5596



   ’526 patents. Gariepy II was not before the Patent Office during the prosecution of the ’036, ’727,

   ’947, and ’526 patents.

          202.    Gariepy II disclosed that a 13-amino acid sequence of the E. coli STh encodes its

   receptor-binding and diarrheal functions. (DTX-040 at 8907 (Abstract).) This sequence includes

   six cysteines involved in three intramolecular disulfide bridges. (Id.) Gariepy II disclosed

   construction of STh analogues that lack two of the six cysteines, and reports disulfide bonds

   between Cys-7 and Cys-15, Cys-6 and Cys-11, and Cys-10 and Cys-18, the preceding disulfide

   bonds being ranked in descending order of importance in terms of their respective contribution to

   the activity of the STh. (Id. at 8911.)

                              nn. Gariepy & Schoolnik

          203.    Jean Gariépy and Gary K. Schoolnik, Design of a photoreactive analogue of the

   Escherichia coli heat-stable enterotoxin STIb: Use in identifying its receptor on rat brush border

   membranes, 83 PROC. NATL. ACAD. SCI. USA 483–87 (January 1986) (“Gariepy & Schoolnik”)

   (DTX-041), published in 1986 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents.

   Gariepy & Schoolnik was not before the Patent Office during the prosecution of the ’036, ’727,

   ’947, and ’526 patents.

          204.    Gariepy & Schoolnik disclosed the solid-phase peptide synthesis and purification

   of a 19-amino acid enterotoxic analogue of STI, identified as STIb. (DTX-041 at 483.) Gariepy &

   Schoolnik further disclose that “the enterotoxic domain [of heat-stable enterotoxins] is confined

   to a highly conserved C-terminal segment of 13 amino acids.” (Id.; see also id. at 485.)

                              oo. Giannella 1995

          205.    Ralph A. Giannella, Escherichia coli heat-stable enterotoxins, guanylins, and their

   receptors: What are they and what do they do?, J. LAB CLIN. MED. 125(2):173–81 (Feb. 1995)

                                                   103
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 159 of 669 PageID #: 5597



   (“Giannella 1995”) (DTX-042), published in 1995 and is 102(b) prior art to the ’036, ’727, ’947,

   and ’526 patents. Giannella 1995 was submitted in an Information Disclosure Statement to the

   Patent Office and cited by the examiner during the prosecution of the ’036, ’727, ’947, and/or ’526

   patents.

          206.    Giannella 1995 disclosed that STh(6–19) activates guanylate cyclase receptors in a

   fast and reversible manner. The onset of the fluid stimulating activity is rapid, happening within

   minutes. (DTX-042 at 174.) Giannella 1995 also disclosed the amino acid sequence of STh, STp,

   guanylin, and uroguanylin. (Id. at Fig. 1.)

                              pp. Greenberg 1983

          207.    Richard N. Greenberg et al., Reduction of the Secretory Response to Escherichia

   coli Heat-Stable Enterotoxin by Thiol and Disulfide Compounds, 41(1) INFECTION AND IMMUNITY

   174–80 (July 1983) (“Greenberg 1983”) (DTX-113), published in 1983 and is 102(b) prior art to

   the ’036, ’727, ’947, and ’526 patents. Greenberg 1983 was not before the Patent Office during

   the prosecution of the ’036, ’727, ’947, and ’526 patents.

          208.    Greenberg 1983 disclosed the results of experiments conducted to examine “the

   effects of disulfide and thiol compounds on Escherichia coli heat-stable enterotoxin (ST) and

   cyclic GMP-induced secretion.” (DTX-113 at 174 (Abstract).) Greenberg 1983 reports that:

                  Both cystamine and cystine (disulfide compounds) reduced the
                  secretory responses to submaximal doses of ST in suckling mice (at
                  0.5, µmol per mouse) and reduced ST activation of guanylate
                  cyclase (by 33 to 73% at 1 mM). In higher doses, cystamine
                  completely eradicated a maximally effective ST dose as well. In
                  addition, the sulfhydryl (thiol) compounds cysteamine, cysteine,
                  and acetylcysteine strikingly reduced the secretory response and the
                  guanylate cyclase response to ST.




                                                  104
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 160 of 669 PageID #: 5598



   (Id.) The authors note that these findings along with the work of others “suggest that disulfide

   compounds may alter the oxidation reduction state of a cell or act directly on the guanylate cyclase

   enzyme, whereas thiol compounds may inactivate ST itself by breaking its disulfide bridges, or it

   may alter guanylate cyclase activation by ST.” (Id.)

                             qq. Greenberg 1997

          209.    Richard N. Greenberg et al., Comparison of Effects of Uroguanylin, Guanylin, and

   Escherichia coli Heat-Stable Enterotoxin STa in Mouse Intestine and Kidney: Evidence that

   Uroguanylin Is an Intestinal Natriuretic Hormone, 45 J. INVESTIGATIVE MED. 276–83 (1997)

   (“Greenberg 1997”) (DTX-043), published in 1997 and is 102(b) prior art to the ’036, ’727, ’947,

   and ’526 patents. Greenberg 1997 was not before the Patent Office during the prosecution of the

   ’036, ’727, ’947, and ’526 patents.

          210.    Greenberg 1997 disclosed results of a study evaluating the effects of STa, guanylin,

   and uroguanylin in intestinal fluid secretion. It disclosed that orally administered STa and

   uroguanylin stimulated intestinal fluid secretion in mouse in vivo, whereas orally administered

   guanylin, even at the highest dose used in Greenberg’s experiments, did not stimulate intestinal

   fluid secretion. (DTX-043 at 276 (Abstract).) Greenberg 1997 also disclosed that intestinal

   proteases, such as chymotrypsin, cleave and inactivate guanylin, thus markedly reduce the in vivo

   potency of guanylin relative to uroguanylin and STs. (Id. at 279–80.)

                             rr. Hamra 1996

          211.    Hamra et al., Prouroguanylin and Proguanylin: Purification from Colon, Structure,

   and Modulation of Bioactivity by Proteases, 107(1) Endocrinology 257–265 (1996) (“Hamra

   1996”) (DTX-391) published in 1996 and is 102(b) prior art to the ’036, ’727, ’947, and ’526

   patents. Hamra 1996 was not before the Patent Office during the prosecution of the ’036, ’727,

                                                   105
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 161 of 669 PageID #: 5599



   ’947, and ’526 patents, but it was cited in an Information Disclosure Statement in the inter partes

   reexamination of the ’947 patent.

          212.    Hamra 1996 reports that uroguanylin and guanylin have different potency in the

   “microclimate at the surface of enterocytes” that ranges “from less than 6.0 to greater than 8.0”

   and suggests that both peptides may be required to effectively regulate GC-C activity over this

   broad range of luminal pH:

                  Our previous work has shown that uroguanylin and guanylin differ
                  greatly with respect to their biochemical and pharmacologic
                  properties (4). Uroguanylin is a highly potent agonist for GC-C in
                  T84 cells when tested at an acidic extracellular pH of 5.5, conditions
                  under which guanylin was found to be about 50-fold less potent than
                  uroguanylin (4). In contrast, guanylin was more potent than
                  uroguanylin at an alkaline extracellular pH of 8.0. Because the pH
                  of the aqueous microclimate at the surface of enterocytes ranges
                  from less than 6.0 to greater than 8.0 (25-27), and uroguanylin
                  and guanylin occur together in the same intestinal segments (4),
                  these two different peptide agonists may be required to effectively
                  regulate GC-C activity and enterocyte transport over this broad
                  range of luminal pH.

   (Id. at 264 (emphasis added).) Hamra 1996 further disclosed that “[u]roguanylin was found, in

   vitro, to be resistant to inactivation by chymotrypsin, whereas this intestinal protease was shown

   to inactivate guanylin by cleavage at its aromatic residue.” (Id.)

                              ss. Hamra 1997

          213.    Hamra et al., Regulation of intestinal uroguanylinyguanylin receptor-mediated

   responses by mucosal acidity, 94 PHARMACOLOGY 2705–2710 (1997) (“Hamra 1997”) (DTX-378)

   published in 1997 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Hamra 1997

   was not before the Patent Office during the prosecution of the ’036, ’727, ’947, and ’526 patents,

   but it was cited in an Information Disclosure Statement in the inter partes reexamination of the

   ’947 patent.
                                                   106
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 162 of 669 PageID #: 5600



           214.     Hamra 1997 explains the effect pH has on the binding affinity of guanylin and

   uroguanylin:

                    Mucosal acidity markedly increases the potency of uroguanylin,
                    while rendering guanylin ineffective in the stimulation of cGMP
                    accumulation and transepithelial chloride secretion. In sharp
                    contrast, a mucosal pH of 8.0 substantially increases the potency
                    of guanylin, while diminishing the potency of uroguanylin. This
                    striking effect of mucosal pH on agonist potencies was explained by
                    the corresponding shifts in affinities of guanylin and uroguanylin for
                    binding to receptors on T84 cells at the mucosal pH values of 5.0
                    versus pH 8.0. As a result, the affinities of guanylin and
                    uroguanylin for binding to these receptors undergo pH-dependent
                    shifts by as much as 100-fold. Thus, variation in mucosal acidity
                    within the physiological limits observed at the surface of the
                    intestinal mucosa (21–24) influences the activation of receptors by
                    uroguanylin and guanylin.

   (Id. at 2709 (emphasis added).)

           215.     Hamra 1997 taught that removal of three amino acids at the N-terminus of

   uroguanylin eliminated its responsiveness to pH changes by reducing its unique potency in acidic

   conditions:

                    Thus, uroguanylin98–109 did not exhibit an increase in the affinity of
                    this peptide for binding to receptors on T84 cells at acidic versus
                    alkaline pH. This observation is consistent with the similar potencies
                    measured at pH 5.0 compared with pH 8.0 for the cGMP
                    accumulation response to uroguanylin98–109. We conclude that the
                    unique acidic amino acids at the N terminus of uroguanylin are
                    required for the increased binding affinities, and accordingly, the
                    enhanced potencies of uroguanylin in the stimulation of target cell
                    responses under the acidic conditions of pH 5.0–5.5 maintained at
                    the mucosal surface of T84 cells in this model epithelium.

   (Id. at 2708.)

           216.     Hamra 1997 explains that “[e]nteric bacteria have evolved a single peptide toxin

   that serves as a molecular mimic for both of the intestinal hormones, uroguanylin and guanylin.

   The remarkable potencies of ST peptides compared with the potencies of the enteric hormones is
                                                     107
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 163 of 669 PageID #: 5601



   caused by higher affinities for ST binding to the intestinal receptors for uroguanylin and guanylin.”

   (Id. at 2710.)

                              tt. Handbook of Natural Toxins

           217.     Toshiya Hirayama, Heat-Stable Enterotoxin of Escherichia coli, in BACTERIAL

   TOXINS   AND     VIRULENCE FACTORS   IN   DISEASE 281–96 (Joel Moss et al. eds., 1995) 281–96

   (“Handbook of Natural Toxins”) (DTX-044) published in 1995 and is 102(b) prior art to the ’036,

   ’727, ’947, and ’526 patents. The Handbook of Natural Toxins was not before the Patent Office

   during the prosecution of the ’036, ’727, ’947, and ’526 patents.

           218.     The Handbook of Natural Toxins disclosed that ST1b has also been referred to as

   STh because it was originally found in E. coli isolated from humans. (See DTX-044 at 282.) The

   Handbook of Natural Toxins further disclosed the biological activities of analogs of STh(6–19)

   with replacements at positions 12, 13, and 14, as well as the biological activities of analogs of

   STh(6-18) with one or two disulfide bonds. (See id. at 283–86 (Tables 1–4).)

                              uu. Hasegawa

           219.     Makoto Hasegawa et al., Identification of a Binding Region on Escherichia coli

   Heat-Stable Enterotoxin to Intestinal Guanylyl Cyclase C, 4 LETTERS PEPTIDE SCI. 1–11 (1997)

   (“Hasegawa”) (DTX-045) published in 1997 and is 102(b) prior art to the ’036, ’727, ’947, and

   ’526 patents. Hasegawa was submitted in an Information Disclosure Statement to the Patent Office

   during the prosecution of the ’036, ’727, ’947, and/or ’526 patents, and it was cited by the

   Examiner in the inter partes reexamination of the ’947 patent.

           220.     Hasegawa disclosed that STp region spanning from Cys(5) to Cys(17) is highly

   homologous among members of the ST family. (DTX-045 at 2.) Hasegawa further disclosed that

   this region contains three disulfide bonds, between Cys(5) and Cys(10), Cys(6) and Cys(14), and

                                                   108
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 164 of 669 PageID #: 5602



   Cys(9) and Cys(17), which occur in all of the known STs and which are essential for the full

   activity of ST. (Id.) Hasegawa further disclosed that X-ray crystallography of this domain of STp

   shows that it consists of three structural segments: a 310 helix in the N-terminal region (Cys(5)-

   Cys(9)), a type I β-turn in the central region (Asn(11)-Cys(14)), and a type II β-turn in the C-

   terminal region (Cys(14)-Cys(17)). (Id.) Hasegawa notes that previous studies concluded that the

   central segment which contains the β-turn structure represents a contact region for the receptor

   protein. (Id.) It also disclosed that the three amino acid residues of the central region, Asn(11)-

   Pro(12)-Ala(13), are conserved among the ST family, and that the replacement of these three

   amino acid residues by others dramatically decreases binding activity to the receptor. (Id. at 10,

   Fig. 1.)

              221.   Hasegawa synthesized modified STp(4-17) peptides by introducing a photo-

   chromophore, p-azidophenylalanine (Pap), into three different regions of STp(4-17). (Id. at

   Abstract, Fig. 1.) Hasegawa concludesd that the internal region of the ST peptide encompassing

   Asn(11) directly interacts with the receptor. (Id. at 1 (Abstract).) Hasegawa also taught that the

   binding affinity of the STp(4-17) analogue in which Leu(8) was replaced with Pap was higher than

   the analogue in which Ala(15) was replaced with Pap, which itself has a much higher binding

   affinity compared to the analogue in which Asn(11) was replaced with Pap. (Id. at 9.)

                               vv. Hirayama

              222.   T. Hirayama & A. Wada, Heat-Stable Enterotoxin of Escherichia Coli, in 145

   HANDBOOK OF EXP. PHARMACOLOGY, BACTERIAL PROTEIN TOXINS 577–93 (K. Aktories & I. Just

   eds., 2000) (“Hirayama”) (DTX-114) published in 2000 and is 102(b) prior art to the ’036, ’727,

   ’947, and ’526 patents. Hirayama was not before the Patent Office during the prosecution of the

   ’036, ’727, ’947, and ’526 patents.
                                                  109
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 165 of 669 PageID #: 5603



          223.    Hirayama     disclosed    the    full-length   amino   acid   sequence   for   STh

   (AsnSerSerAsnTyrCysCysGluLeuCysCysAsnProAlaCysThrGluCysTyr), and notes that the 13

   amino acid residues from Cys-6 to Cys-18 “constitute[] the active domain essential for full

   enterotoxicity.” (DTX-114 at 578.) Hirayama goes on to disclose that a truncated peptide,

   comprising the 13 amino acid residues of STh from Cys-6 to Cys-18, has the same toxic activity

   as native STh, is more stable to heat treatment than the native peptide, and has the same minimum

   effective dose (0.4 pmol) as the native STh. (Id. at 579–80.)

                             ww.           Hruby

          224.    Victor J. Hruby, Designing Peptide Receptor Agonists and Antagonists, 1(11)

   NATURE REVIEW DRUG DISCOVERY 847–58 (Nov 2002) (“Hruby”) (DTX-123) published in 2002

   and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Hruby was not before the Patent

   Office during the prosecution of the ’036, ’727, ’947, and ’526 patents.

          225.    Hruby taught that “a robust strategy has been developed for the design of peptides

   as drugs, drug candidates and biological tools.” (DTX-123 at 847.) Hruby disclosed that the

   strategies require “careful consideration of both the structural and conformational features of

   peptides and detailed analyses of their biological activities, including binding, second-messenger,

   tissue and whole-animal assays.” (Id. at 848.) Hruby reports that the “strategies have had a great

   deal of success.” (Id.)

                             xx. Johanson 2002

          226.    Johanson et al., Efficacy and Safety of a Novel Compound, RU-0211, for the

   Treatment of Constipation, Suppl. 122:4 GASTROENTEROLOGY, A-315 (2002) (“Johanson 2002”)

   (DTX-365) published in 2002 and is at least 102(a) prior art to the ’036, ’727, ’947, and ’526

   patents. Johanson 2002 was not before the Patent Office during the prosecution of the ’036, ’727,

                                                    110
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 166 of 669 PageID #: 5604



   ’947, and ’526 patents.

           227.      Johanson 2002 disclosed that RU-0211 is “a chloride channel opener which

   increases intestinal water secretion” that had been studied in a clinical trial “for the treatment of

   constipation.” (Id. at A-315.) Johanson 2002 reported that RU-0211 increased the number of bowel

   movements per week, decreased constipation-related symptoms, and was well-tolerated in a

   clinical trial:

                     Results: 129 subjects were randomized of which 127 received at
                     least one dose of active drug or placebo. The overwhelming majority
                     of subjects were female and Caucasian. Intent-to-Treat (ITT)
                     analysis demonstrated a statistically significant increase in the
                     average weekly number of spontaneous BMs during weeks 1 and 2
                     for the 48 and 72 mcg doses when compared with placebo.
                     Furthermore, significantly more subjects receiving the 48 and 72
                     mcg doses of RU-0211 experienced a BM on the first day of
                     treatment. Statistically significant improvements were also observed
                     in stool consistency, bloating, and global assessment of constipation
                     severity among subjects receiving RU-0211. The most common
                     adverse events (AE) were nausea, headache, diarrhea and bloating.
                     With the exception of nausea, the incidence of AEs was similar
                     among treatment and placebo groups. Although nausea increased in
                     a dose dependant fashion, only 4 subjects withdrew due to nausea
                     and these were equally distributed among the treatment groups.
                     Withdrawals due to lack of efficacy occurred only in the placebo
                     group. Conclusions: The results of this randomized, controlled,
                     clinical trial demonstrate that RU-0211, at doses of 48 and 72 mcg,
                     increases the average number of BMs/wk, decreases constipation
                     related symptoms, and is well tolerated.

   (Id.)

                                yy. Ikemura

           228.      Haruo Ikemura et al., Heat-Stable Enterotoxin (STh) of Human Enterotoxigenic

   Escherichia coli (Strain SK-1). Structure-Activity Relationship, 57 BULL. CHEMICAL SOC’Y JAPAN

   2550–56 (1984) (“Ikemura”) (DTX-046) published in 1984 and is 102(b) prior art to the ’036,

   ’727, ’947, and ’526 patents. Ikemura was not before the Patent Office during the prosecution of
                                                     111
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 167 of 669 PageID #: 5605



   the ’036, ’727, ’947, and ’526 patents.

           229.    Ikemura disclosed that STh(6–19) lacking five N-terminal amino acid residues of

   STh has a higher heat-stability than synthetic or native STh. (DTX-046 at 2556.) Ikemura also

   demonstrates that STh(5-19) lacking four N-terminal amino acid residues of STh has the same

   heat-stability as that of synthetic or native STh. (Id.) Ikemura also disclosed that it is difficult to

   obtain a large amount of the STh toxin from the culture supernatant of the bacteria and reports a

   method for chemical synthesis of STh in large quantity. (Id. at 2550.) Ikemura further taught that

   the STh peptides were made in large quantities by solid phase synthesis and were confirmed to be

   pure by HPLC. (Id. at 2552, Fig. 2, 2553.)

                               zz. Ladunga

           230.    Istvan Ladunga and Randall F. Smith, Amino Acid Substitutions Preserve Protein

   Folding by Conserving Steric and Hydrophobicity Properties, 10(3) PROTEIN ENGINEERING 187–

   96 (1997) (“Ladunga”) (DTX-352) published in 1997 and is 102(b) prior art to the ’036, ’727,

   ’947, and ’526 patents. Ladunga was not before the Patent Office during the prosecution of the

   ’036, ’727, ’947, and ’526 patents, but it was cited in an Information Disclosure Statement to the

   Patent Office in the inter partes reexamination of the ‘947 patent.

           231.    Ladunga presents “a comprehensive analysis of amino acid substitution patterns . . .

   and conservation of physiochemical properties in alignments of protein sequences.” (DTX-352 at

   187.) Ladunga reports that leucine “is involved in 16 of the 80 most frequent multiple-residue”

   substitution patterns, and disclosed that leucine “easily replaces (or is replaced by) other

   hydrophobic residues and even hydrophilic ones that have extended side chains (serine, threonine,

   tyrosine, glutamine, lysine, etc.).” (Id. at 194.)



                                                        112
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 168 of 669 PageID #: 5606



                              aaa.        Lloyd-Williams

           232.    P. Lloyd-Williams et al., Chemical Approaches to the Synthesis of Peptides and

   Proteins, 19-93, 209-36 (1997) (“Lloyd-Williams”) (DTX-047) published in 1997 and is 102(b)

   prior art to the ’036, ’727, ’947, and ’526 patents. Lloyd-Williams was not before the Patent Office

   during the prosecution of the ’036, ’727, ’947, and ’526 patents.

           233.    Lloyd-Williams disclosed that “[t]he advantages of [solid-phase peptide synthesis]

   over classical synthesis in solution are those of simplicity and speed of execution.” (DTX-047 at

   219.) Lloyd-Williams further disclosed methods for synthesizing peptides comprising disulfide

   bridges. (Id. at 214–23.) Lloyd-Williams states:

                   Disulfide bridges reduce the flexibility of a peptide, making it more
                   rigid and decreasing the number of conformations available to it in
                   solution. Such conformational constraint is often necessary for
                   biological activity, which may be lost if the disulfide is disrupted.
                   Structural stabilization by disulfide bridge formation can also be
                   introduced into nonnatural peptides. This allows the design and
                   preparation of rigid artificial molecules, usually with enhanced
                   thermal stability, that can be used to probe specific aspects of
                   peptide structure or function.

   (Id. at 209.)

                              bbb.        Lu

           234.    Wuyuan Lu et al., Binding of Amino Acid Side-chains to S1 Cavities of Serine

   Proteinases, 266 J. MOL. BIOL. 441–61 (1997) (“Lu”) (DTX-126) published in 1997 and is 102(b)

   prior art to the ’036, ’727, ’947, and ’526 patents. Lu was not before the Patent Office during the

   prosecution of the ’036, ’727, ’947, and ’526 patents. Lu taught that chymotrypsin has a preference

   for tyrosine over phenylalanine. (DTX-126 at 443 (Table 1).)

                              ccc.        Marx

           235.    Marx et al., One Peptide, Two Topologies: Structure and Interconversion

                                                   113
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 169 of 669 PageID #: 5607



   Dynamics of Human Uroguanylin Isomers, 52 J. Pept. Res. 229–40 (1998) (“Marx”) (DTX-389)

   published in 1998 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Marx was not

   before the Patent Office during the prosecution of the ’036, ’727, ’947, and ’526 patents.

           236.    Marx reported that guanylin and uroguanylin undergo an isomerization between

   two defined topological states that distinguish these peptides from all other known peptide

   hormones:

                  In conclusion, the fact that uroguanylin and guanylin undergo an
                  isomerization between two defined topological states distinguishes
                  these peptides from all other known peptide hormones. This
                  structural and dynamic characteristic may be a feature of other
                  bioactive multiple disulfide-bridged peptides and proteins.

   (Id. at 238–39.) Marx reported that the isomers of guanylin and uroguanylin had different

   interconversion kinetics:

                  A fundamental difference between uroguanylin and guanylin is the
                  velocity of inter-conversion between the respective isomers. Both
                  guanylin isomers are present simultaneously in an equimolar
                  ratiounder any conditions. In contrast, the conversion between
                  uroguanylin isomers follows significantly slower kinetics and is
                  hindered substantially by the carboxy-terminal leucine. Therefore,
                  the two isomers of human uroguanylin may exist physiologically in
                  a nonequimolar ratio.

   (Id. at 239.) Marx determined that isoform A was bioactive for the GC-C, but noted that isoform

   B could also have a distinct functional role:

                  From this study, the bioactive isomer concerning the stimulation of
                  GC-C could be assigned unambiguously to isomer A. Although the
                  topological stereoisomerism and the interconversion of uroguanylin
                  isomer B is suitable for isomer B to function as a storage form of
                  isomer A, a distinct functional role of the B-type isomers cannot be
                  excluded.

   (Id.)



                                                   114
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 170 of 669 PageID #: 5608



                              ddd.       McCole 2002

           237.     McCole et al., Transactivation of the Epidermal Growth Factor Receptor in

   Colonic Epithelial Cells by Carbachol Requires Extracellular Release of Transforming Growth

   Factor-α, 277 J. BIOL. CHEM. 42603–42612 (2002) (“McCole 2002”) (DTX-330) published in

   2002 and is at least 102(a) prior art to the ’036, ’727, ’947, and ’526 patents. McCole 2002 was

   not before the Patent Office during the prosecution of the ’036, ’727, ’947, and ’526 patents.

   McCole 2002 disclosed that insufficient chloride secretion occurs in cystic fibrosis. (Id. at

   42603.)

                              eee.       Mezoff

           238.     Adam G. Mezoff et al., Escherichia coli Enterotoxin (STa) Bind to Receptors,

   Stimulate Guanyl Cyclase, and Impairs Absorption in Rat Colon, 102(3) GASTROENTEROLOGY

   816–22 (March 1992) (“Mezoff”) (DTX-347) published in 1992 and is 102(b) prior art to the

   ’036, ’727, ’947, and ’526 patents. Mezoff was not before the Patent Office during the

   prosecution of the ’036, ’727, ’947, and ’526 patents.

           239.     Mezoff notes that “the colon has the ability to respond to STa” and conducted a

   study to “test the hypothesis that the colon significantly contributes to STa-mediated diarrheal

   disease” by “compar[ing] STa binding, STa-induced guanyl cyclase activation, and STa-induced

   net water flux in the colon and ileum.” (DTX-347 at 816.) Mezoff reports that:

                   [T]he colon contains all the necessary components to respond to
                   STa, including STa receptors and STa-stimulated guanyl cyclase
                   activity. In addition, on the basis of our data we suggest that the
                   colon may significantly contribute to the host’s diarrheal response
                   to STa by a decreased absorptive capacity in the face of increased
                   small intestinal fluid secretion.

   (Id. at 821.)


                                                  115
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 171 of 669 PageID #: 5609



                                fff. Nakazato

           240.       Masamitsu Nakazato, Guanylin Family: New Intestinal Peptides Regulating

   Electrolyte and Water Homeostasis, 36 J. GASTROENTEROLOGY 219–25 (2001) (“Nakazato”)

   (DTX-049) published in 2001 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents.

   Nakazato was not before the Patent Office during the prosecution of the ’036, ’727, ’947, and

   ’526 patents.

           241.       Nakazato disclosed, inter alia, a review of peptides belonging to the guanylin

   family. Among these are heat-stable enterotoxins which are “produced by pathogenic bacteria

   [and] have close structural similarities to guanylin and uroguanylin.” (DTX-049 at 219.)

   According to Nakazato, the heat-stable enterotoxins “use this mimicry to act on [guanylyl

   cyclase-C], causing life-threatening secretory diarrhea.” (Id.) Nakazato states that “[heat-stable

   enterotoxins] were shown to bind to intestinal receptor-guanylyl cyclase (GC-C) in the brush

   border membrane, which subsequently leads to the activation of guanylyl cyclase.” (Id.) Nakazato

   also disclosed:

                     [a] major structural difference between the guanlyin family peptides
                     and [heat-stable enterotoxins] is the number of cysteines and
                     disulfide bonds: guanylin and uroguanylin have four cysteines and
                     two disulfide bridges compared with STs, with six cysteines and
                     three disulfides. These disulfides are indispensable for optimal
                     peptide potencies in the stimulation of cGMP production in vitro.
                     The potency of the stimulation of guanylyl cyclase activity, in
                     descending order, is [heat-stable enterotoxins], uroguanylin, and
                     guanylin. An additional pair of cysteine residues in [heat-stable
                     enterotoxins] may contribute to their apparently higher potencies.

   (Id. at 220.)

           242.       Nakazato also provides the following model of action:




                                                     116
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 172 of 669 PageID #: 5610




   (DTX-049 at 222.)

                                 ggg.   Niu

          243.     Chien-Hua Niu & Yuan-Yuan Chiu, FDA Perspective on Peptide Formulation

   and Stability Issues, 87 J. PHARMACEUTICAL SCI. 1331–34 (1998) (“Niu”) (DTX-051) published

   in 1998 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Niu was not before the

   Patent Office during the prosecution of the ’036, ’727, ’947, and ’526 patents.

          244.     Niu disclosed that in contrast to conventional synthetic pharmaceuticals, peptides

   demonstrate more complex chemical modifications and are often more susceptible to

   denaturation and degradation. (DTX-051 at 1331.) Niu taught generally that the extent of

   chemical and physical degradation of peptides depends on multiple factors, including

   temperature. (Id. at 1333.)

                                 hhh.   2002 PDR

          245.     The Physicians’ Desk Reference 1007 (56th Ed. 2002) (“2002 PDR”) (DTX-169)

   published in 2002 and is at least 102(a) prior art to the ’036, ’727, ’947, and ’526 patents. The

   2002 PDR was not before the Patent Office during the prosecution of the ’036, ’727, ’947, and

   ’526 patents.

                                                  117
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 173 of 669 PageID #: 5611



          246.      The 2002 PDR disclosed the prescribing information for the constipation

   medication Kristalose. (Id. at 1007.) The 2002 PDR further disclosed that diarrhea is an adverse

   event for Kristalose. (Id.)

                                 iii. Poulopoulou

          247.      Cornelia Poulopoulou & Linda M. Nowak, Extracellular 3’,5’ Cyclic Guanosine

   Monophosphate Inhibits Kainate-Activated Responses in Cultured Mouse Cerebellar Neurons,

   286 J. PHARMACOLOGY & EXPERIMENTAL THERAPEUTICS 99–109 (1998) (“Poulopoulou”)

   (DTX-159) published in 1998 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents.

   Poulopoulou was not before the Patent Office during the prosecution of the ’036, ’727, ’947, and

   ’526 patents. Poulopoulou taught “that there are direct inhibitory effects of extracellular cGMP

   on a large group of excitatory synapses in the CNS—effects that need to be taken into account

   when investigators utilize membrane-permeable cGMP analogs.” (Id. at 99 (abstract).)

                                 jjj. Qian

          248.      Xun Qian et al., Expression of GC-C, A Receptor-Guanylate Cyclase, and Its

   Endogenous Ligands Uroguanylin and Guanylin along the Rostrocaudal Axis of the Intestine,

   141(9) ENDOCRINOLOGY 3210–3224 (2000) (“Qian”) (DTX-134) published in 2000 and is 102(b)

   prior art to the ’036, ’727, ’947, and ’526 patents. Qian was not before the Patent Office during

   the prosecution of the ’036, ’727, ’947, and ’526 patents.

          249.      Qian reports that “GC-C, an intestinally expressed rGC, was initially cloned by

   homology as an orphan receptor,” and that the search for its ligands yielded STa and the

   endogenous peptides uroguanylin and guanylin.” (DTX-134 at 3210.) Qian investigated whether

   the distribution of the GC-C matches that of its endogenous ligands in the rat intestine and

   reported the findings below:

                                                    118
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 174 of 669 PageID #: 5612



                   We established that 1) uroguanylin is essentially restricted to small
                   bowel; 2) guanylin is very low in proximal small bowel, increasing
                   to prominent levels in distal small bowel and throughout colon; 3)
                   GC-C messenger RNA and STa-binding sites are uniformly
                   expressed throughout the intestine; and 4) GC-C-mediated cGMP
                   synthesis peaks at the proximal and distal extremes of the intestine
                   (duodenum and colon), but is nearly absent in the middle (ileum).
                   These observations suggest that GC-C’s activity may be
                   posttranslationally regulated, demonstrate that the distribution of
                   GC-C is appropriate to mediate the actions of both uroguanylin and
                   guanylin, and help to refine current hypotheses about the
                   physiological role(s) of these peptides.

   (Id.)

                              kkk.        Rabenstein

           250.     Dallas L. Rabenstein & Pauline L. Yeo, Kinetics and Equilibria of the Formation

   and Reduction of the Disulfide Bonds in Arginine-Vasopressin and Oxytocin by Thiol/Disulfide

   Interchange with Glutathione and Cysteine, 59 J. ORG. CHEM. 4223–29 (1994) (“Rabenstein”)

   (DTX-160) published in 1994 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents.

   Rabenstein was not before the Patent Office during the prosecution of the ’036, ’727, ’947, and

   ’526 patents.

           251.     Rabenstein reports that “[t]hiol/disulfide interchange reactions provide a

   mechanism for the reversible formation of disulfide bonds in biological systems.” (Id. at 4223.)

   Rabenstein further explains that the “reversible formation of disulfide bonds is [] utilized in

   biology as a cellular defense system, to regulate metabolism, and to transport reducing

   equivalents.” (Id.) Rabenstein disclosed a reaction scheme of “the stepwise kinetics for reduction

   and formation of the peptide disulfide bonds by thiol/disulfide interchange. . ..” (Id. at 4227.)

                              lll. Ratnaike 1998

           252.     Ratnaike et al., Mechanisms of Drug-Induced Diarrhea in the Elderly, 13 DRUG


                                                   119
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 175 of 669 PageID #: 5613



   AGING 245–253 (1998) (“Ratnaike 1998”) (DTX-142) published in 1998 and is 102(b) prior art

   to the ’036, ’727, ’947, and ’526 patents. Ratnaike 1998 was not before the Patent Office during

   the prosecution of the ’036, ’727, ’947, and ’526 patents.

          253.      Ratnaike 1998 disclosed that secretagogues bisacodyl, misoprostol, and

   chenodeoxycholic acid “impair fluid absorption by activating adenylate cyclase within the

   small intestinal enterocyte which increases the level of cyclic AMP. This causes active secretion

   of Cl- and HCO3-, passive efflux of Na+, K+ and water and inhibition of Na- and Cl- into the

   enterocyte.” ( Id. at 246.)

                                 mmm.    Remington 2000

          254.      REMINGTON: THE SCIENCE AND PRACTICE OF PHARMACY (Alfonso R. Gennaro

   ed., 20th ed. 2000) (“Remington 2000”) (DTX-052) published in 2000 and is 102(b) prior art to

   the ’036, ’727, ’947, and ’526 patents. Remington 2000 was not before the Patent Office during

   the prosecution of the ’036, ’727, ’947, and ’526 patents.

          255.      Remington 2000 disclosed components of pharmaceutical compositions, in

   addition to the active ingredient, that a skilled artisan would routinely use, such as a

   pharmaceutically acceptable carrier. (DTX-052 at 858.)

                                 nnn.    Roussel 1992

          256.      A.J. Roussel et al., Myoelectric Activity of the Small Intestine in Enterotoxin-

   Induced Diarrhea of Calves, 53:7 AM. J. VET. RES. 1145–1148 (July 1992) (“Roussel 1992”)

   (DTX-053) published in 1992 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents.

   Roussel 1992 was not before the Patent Office during the prosecution of the ’036, ’727, ’947, and

   ’526 patents.

          257.      Roussel 1992 conducted a study “to evaluate the effect of STa on jejunal and
                                                  120
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 176 of 669 PageID #: 5614



   ileal myoelectric activity in healthy neonatal calves.” (Id. at 1145.) Roussel 1992 reports that

   “[s]mall intestinal motility patterns of healthy calves have been carefully studied and are similar

   to those of non-ruminant species.” (Id.) The experimental results suggest “that enterotoxin-

   induced diarrhea of calves is accompanied by increased total spiking activity and minute rhythms

   in the distal portion of the jejunum and ileum.” (Id. at 1145 (abstract).)

                              ooo.        Sack 1972

          258.      George H. Sack et al., Gastric Acidity in Cholera and Noncholera Diarrhea, 47

   BULL. WORLD HEALTH ORG. 31–36 (1972) (“Sack 1972”) (DTX-144) published in 1972 and is

   102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Sack 1972 was not before the Patent

   Office during the prosecution of the ’036, ’727, ’947, and ’526 patents.

          259.      Sack 1972 disclosed that “cholera enterotoxin alters the function of a variety of

   tissues and indicate that its effects on water and electrolyte transport by the small bowel are

   mediated by an alteration in the activity of adenyl cyclase in the mucosal membrane with a

   resultant change in tissue levels of cyclic 3’5’-adenosine monophosphate (cyclic AMP).” (Id. at

   31 (internal citations omitted).)

                              ppp.        Sack 1980

          260.      R. Bradley Sack, Enterotoxigenic Escherichia coli: Identification and

   Characterization, 142(2) J.    OF INFECTIOUS   DISEASES 279–86 (August 1980) (“Sack 1980”)

   (DTX-116) published in 1980 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents.

   Sack 1980 was not before the Patent Office during the prosecution of the ’036, ’727, ’947, and

   ’526 patents.

          261.      Sack 1980 disclosed that the physiological action of ST is characterized by

   “[r]apid onset, short-lived hypersecretion.” (DTX-116 at 280.) Sack 1980 further explains that:

                                                    121
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 177 of 669 PageID #: 5615



                   Strains of ETEC can produce either one or both of the enterotoxins
                   [i.e., LT or ST], depending on the plasmid(s) they carry. It has been
                   shown that the clinical disease caused by strains of ETEC correlated
                   with these types of enterotoxins produced by the isolates. The
                   diarrhea was more severe and of longer duration in persons
                   harboring organisms that produced both LT and ST, as compared
                   with those with organisms producing only ST.

   (Id. at 281.)

                              qqq.        Sato

           262.     Takashi Sato et al., Structural Characteristics for Biological Activity of Heat-

   Stable Enterotoxin Produced by Enterotoxigenic Escherichia coli: X-ray Crystallography of

   Weakly Toxic and Nontoxic Analogs, 33 BIOCHEMISTRY 8641–8650 (1994) (“Sato”) (DTX-054)

   published in 1994 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Sato was not

   before the Patent Office during the prosecution of the ’036, ’727, ’947, and ’526 patents.

           263.     Sato disclosed that the structure of STp consists of three segments: an N-terminal

   310 helix, a central type I β-turn, and a C-terminal type II β–turn, which are stabilized by three

   intramolecular disulfide bond. (DTX-054 at 8641.) The three pairs of disulfide bonds form

   between amino acid positions 6 and 11, 7 and 15, and 10 and 18. (DTX-054 at 8642.) Sato further

   disclosed that replacing amino acid residues in the type I β-turn segment located in the central

   region of the STp, including Asn(11), Pro(12), and Ala(13), results in marked reduction of the

   biological activity. (Id. at 8641–42.) Sato’s data strongly suggest that the STp central region

   consisting of Asn(11), Pro(12), and Ala(13) is part of the interface that binds a pocket on the GC-

   C receptor. (Id. at 8649.) Sato’s data further confirm previous findings that Asn(11), Pro(12), and

   Ala(13) are among the most important residues for STp’s activity, and that the activity of STp is

   less affected by substitutions of Leu(8), because this residue is located on the opposite side of

   Ala(13). (Id.) Further, the disclosed structure by Sato shows that Leu(8) is on the surface of the

                                                   122
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 178 of 669 PageID #: 5616



   properly folded ST peptide. (Id. at 8646 (Fig. 5a).)

                              rrr.       Silberstein

          264.     Stephen Silberstein et al., Botulinum Toxin Type A as a Migraine Preventive

   Treatment, 40 HEADACHE 445–50 (2000) (“Silberstein”) (DTX-055) published in 2000 and is

   102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Silberstein was not before the Patent

   Office during the prosecution of the ’036, ’727, ’947, and ’526 patents.

          265.     Silberstein disclosed a migraine preventive treatment using botulinum toxin type

   A, a neurotoxin produced by the bacterium Clostridium botulinum and is the most acutely toxic

   substance known. Silberstein notes that botulinum toxin type A has been used clinically for a

   number of disorders believed to be due to overactive striated or smooth muscles, such as cervical

   dystonia, blepharospasm, spasticity, rectal sphincter spasm with fissure, and achalasia. (DTX-

   055 at 445.) Silberstein reports that pericranial injection of botulinum toxin type A, 25 U, is a

   safe treatment that significantly reduces migraine frequency, migraine severity, acute medication

   usage, and associated vomiting. (Id. at 445 (Abstract).)

                              sss. Schellenberger 1991

          266.     Volker Schellenberger et al., The Specificity of Chymotrypsin, A Statistical

   Analysis of Hydrolysis Data, 199 EUR. J. BIOCHEM. 623–36 (1991) (“Schellenberger 1991”)

   (DTX-131) published in 1991 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents.

   Schellenberger was not before the Patent Office during the prosecution of the ’036, ’727, ’947,

   and ’526 patents.

          267.     Schellenberger 1991 aimed to “collect all available quantitative data on the

   chymotryptic hydrolysis of series of amino acids . . . in order to extract overall information on

   the specificity of the enzyme.” (DTX-131 at 623.) Schellenberger 1991 taught that chymotrypsin

                                                   123
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 179 of 669 PageID #: 5617



   has a preference for tyrosine over phenylalanine. (Id. at 635 (Figure 2).)

                               ttt. Schellenberger 1994

           268.      Volker Schellenberger et al., Role of the S’ Subsites in Serine Protease Catalysis,

   33 BIOCHEMISTRY 4251–57 (1994) (“Schellenberger 1994”) (DTX-161) published in 1994 and is

   102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Schellenberger 1994 was not before the

   Patent Office during the prosecution of the ’036, ’727, ’947, and ’526 patents.

           269.      Schellenberger 1994 disclosed that chymotrypsin would not cleave the bond

   between an aromatic amino acid and proline. (Id. at 4251.)

                               uuu.        Schmidt

           270.      R. Schmidt, Dose-finding Studies in Clinical Drug Development, 34 EUR. J.

   CLIN. PHARMACOL. 15-19 (1988) (“Schmidt”) (DTX-137) published in 1988 and is 102(b) prior

   art to the ’036, ’727, ’947, and ’526 patents. Schmidt was not before the Patent Office during the

   prosecution of the ’036, ’727, ’947, and ’526 patents.

           271.      Schmidt disclosed that a “correct dose-finding study is of the utmost importance

   during clinical development of a new drug.” (DTX-137 at 15.) According to Schmidt, the dose-

   finding study must define the no-effect dose, the mean effective dose, and the maximal effective

   dose so that “the optimal therapeutic dose range can be selected” when tolerability is taken into

   account.” (Id.)

                               vvv.        Schiller 2001

           272.      L.R. Schiller, Review Article: The Therapy of Constipation, 15 ALIMENT

   PHARMACOL. THER. 749–763 (2001) (“Schiller 2001”) (DTX-056) published in 2001 and is

   102(b) prior art to the ’036, ’727, ’947, and ’526 patents. Schiller 2001 is cited in the specification

   of the ’036, ’727, ’947, and/or ’526 patents.

                                                     124
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 180 of 669 PageID #: 5618



           273.     Schiller 2001 disclosed, inter alia, that medical therapies for constipation aim at

   increasing bulk and water content of stool solids and/or increasing intestinal secretion or motility.

   (E.g., DTX-056 at Abstract.) Schiller 2001 broadly defines laxatives as “agents that ad bulk to

   intestinal contents, that retain water within the bowel lumen by virtue of osmotic effects, or that

   stimulate intestinal secretion or motility, thereby increasing the frequency and ease of

   defecation.” (DTX-056 at 749.) Schiller 2001 disclosed that an “increase in intraluminal volume

   due to the presence of increased solids and obligated water is thought to stimulate motility and

   accelerate the transit of luminal contents through the colon, thus increasing stool weight.” (Id. at

   751.)

           274.     Schiller 2001 reports that three well-known types of laxatives—bulking or

   hydrophilic agents, osmotic agents, and stimulant laxatives—increase the amount of water in the

   stool. (DTX-056 at 750.) Specifically, osmotic agents were known to “reduce fluid absorption by

   the intestine by providing poorly absorbed osmotically active substances that hold additional

   water intraluminally, thereby increasing the water content of stools.” (Id.) Schiller 2001 refers to

   bisacodyl as a “stimulant laxative,” which was known to inhibit water absorption in the intestines.

   (Id. at 755.)

                              www.        Shailubhai 2002

           275.     Kunwar Shailubhai, Therapeutic Applications of Guanylate Cyclase-C Receptor

   Agonists, 5(2) CURRENT OPINION        IN   DRUG DISCOVERY & DEVELOPMENT 261–268 (2002)

   (“Shailubhai 2002”) (DTX-057) published in 2002 and is at least 102(a) prior art to the ’036,

   ’727, ’947, and ’526 patents. Shailubhai 2002 was submitted in an Information Disclosure

   Statement to the Patent Office during the prosecution of the ’036, ’727, ’947, and/or ’526 patents,

   but it was not cited by the Examiner during the prosecution of these patents.
                                                    125
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 181 of 669 PageID #: 5619



          276.     Shailubhai 2002 disclosed that heat-stable enterotoxins “activate common

   guanylate cyclase signaling molecules and, via cyclic GMP (cGMP), regulate water and ion

   homeostasis in a variety of tissues and organs, including the gastrointestinal (GI) tract.” (DTX-

   057 at 261.) According to Shailubhai 2002, the endogenous agonists of the guanylate cyclase-C

   (GC-C) receptor, uroguanylin and guanylin, “stimulate intracellular production of cGMP, which

   activates CFTR, the chloride channel . . .. [which] leads to activation of ion efflux (Cl - and K+)

   and secretion of water into the intestinal lumen.” (Id. at 261–62.) Shailubhai 2002 goes on to

   disclose that “[t]he underproduction of water might result in thick mucus, leading to intestinal

   blockage or constipation. On the other hand, excessive amount of fluid secretion in the intestine

   can overwhelm the absorptive capacity of mucus, leading to diarrhea.” (Id. at 262.)

                             xxx.        Shimonishi

          277.     Yasutsugu Shimonishi et al., Mode of Disulfide Bond Formation of a Heat-Stable

   Enterotoxin (STh) Produced by a Human Strain of Enterotoxigenic Escherichia coli, 215 FEBS.

   LETTERS 165–70 (1987) (“Shimonishi”) (DTX-058) published in 1987 and is 102(b) prior art to

   the ’036, ’727, ’947, and ’526 patents. Shimonishi was submitted in an Information Disclosure

   Statement to the Patent Office during the prosecution of the ’036, ’727, ’947, and/or ’526 patents,

   but it was not cited by the Examiner during the prosecution of these patents.

          278.     Shimonishi disclosed the three disulfide bonds in the STh peptide, which form

   between the following cysteine pairs: Cys(6) and Cys(11), Cys(7) and Cys(15), and Cys(10) and

   Cys(18). (DTX-058 at 165 (Abstract).) STh and STp have the same disulfide bonds. (Id. at 170.)

   Shimonishi further disclosed that reduction of the disulfide bonds in ST peptides results in loss

   of biological activity, indicating that the tertiary structure formed by the disulfide bonds is

   necessary for biological activity of ST peptides. (Id. at 168.) Moreover, Shimonishi disclosed the
                                                   126
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 182 of 669 PageID #: 5620



   synthesis of STh(6-18). (Id. at 165.) Shimonishi reports that synthesis was “performed manually

   by the solid-phase method,” and that the peptides were “purified by HPLC on a reversed-phase

   column.” (Id. at 167–68.) In addition, Shimonishi disclosed that STh(6-18), which differs from

   the native 19 amino acid peptide in that it lacks the N-terminal amino acids AsnSerSerAsnTyr

   and the C-terminal amino acid Tyr, has the same toxic activities as native STh. (Id. at 168.)

                              yyy.       Tabb

          279.     J.S. Tabb et al., Characterization of p-Azidophenylalanine as a System L

   Substrate and a Photoaffinity Probe, 45 FEDERATION PROC. 1940 (1986) (“Tabb”) (DTX-060)

   published in 1986 and is prior art to the ’036, ’727, ’947, and ’526 patents. Tabb was not before

   the Patent Office during the prosecution of the ’036, ’727, ’947, and ’526 patents, but it was cited

   in an Information Disclosure Statement in the inter partes reexamination of the ’947 patent. Tabb

   disclosed that p-azidophenylalanine “is a photosensitive tyrosine analog.” (DTX-060 at 1940.) A

   POSA would understand that PAP and tyrosine have the molecular structures shown below:




                              zzz.       White

          280.     FMOC SOLID PHASE PEPTIDE SYNTHESIS,          A   PRACTICAL APPROACH (Weng C.

   Chan and Peter D. White eds., 2000) 9–114 (“White”) (DTX-135) published in 2000 and is 102(b)

   prior art to the ’036, ’727, ’947, and ’526 patents. White was not before the Patent Office during

                                                   127
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 183 of 669 PageID #: 5621



   the prosecution of the ’036, ’727, ’947, and ’526 patents.

          281.     White disclosed a practical approach to Fmoc solid phase peptide synthesis.

   Figure 1 of White, reproduced below, illustrates the principles of solid phase synthesis:




   (DTX-135 at 10.) White explains this approach as follows:

                  The C-terminal amino acid residue of the target peptide is attached
                  to an insoluble support via its carboxyl group. Any functional
                  groups in amino acid side chains must be masked with permanent
                  protecting groups that are not affected by the reactions conditions
                  employed during peptide chain assembly. The temporary protecting
                  group masking the α-amino group during the initial resin loading is
                  removed. An excess of the second amino add is introduced, with the
                  carboxy group of this amino acid being activated for amide bond
                  formation through generation of an activated ester or by reaction
                  with a coupling reagent. After coupling, excess reagents are
                  removed by washing and the protecting group removed from the N-
                  terminus of the dipeptide, prior to addition of the third amino acid
                  residue. This process is repeated until the desired peptide sequence
                  is assembled. In a final step, the peptide is released from the support
                  and the side-chain protecting groups are removed. Generally, side-

                                                   128
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 184 of 669 PageID #: 5622



                  chain protecting groups are removed and the assembled peptide
                  released under the same conditions.

   (Id. at 9–10.) The Fmoc approach to solid phase peptide synthesis is further illustrated below:




   (Id. at 13.) White also illustrates synthetic approaches to the formation of disulfide bonds:




                                                   129
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 185 of 669 PageID #: 5623




   (Id. at 92.) The techniques disclosed in White were well-known in the art by January 2003.

                               aaaa.       Wolfe

             282.    Henry R. Wolfe & Scott A. Waldman, A Comparative Molecular Field Analysis

   (COMFA) of the Structural Determinants of Heat-Stable Enterotoxins Mediating Activation of

   Guanylyl Cyclase C, 45 J. MEDICINAL CHEMISTRY 1731–34 (2002) (“Wolfe”) (DTX-061)

   published in 2002 and is 102(b) prior art to the ‘036, ’727, ’947, and ’526 patents. Wolfe was not

   before the Patent Office during the prosecution of the ‘036, ’727, ’947, and ’526 patents, but it

   was cited in an Information Disclosure Statement in the inter partes reexamination of the ’947

   patent.

             283.    Wolfe studied the relationship between the structure of heat-stable enterotoxins

   (STas) and “their measured potencies to induce intestinal secretion.” (See DTX-061 at 1731.)

   According to Wolfe:

                    The COMFA model predicts that the backbone of Cys5-Cys6-Glu7-
                    Leu8 adopts a conformation that tightly interacts with a hydrophobic
                    region of GC-C to achieve maximum potency (Figure 3). Within this
                    region, the receptor appears to makes [sic] intimate contact with the
                                                     130
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 186 of 669 PageID #: 5624



                    peptide backbone and the β carbons of Cys5 and Cys6, as well as the
                    alkyl side chains of Glu7 and Leu8. The primary site of electrostatic
                    interactions within the model is derived from residue Glu7, which is
                    typically occupied by polar or charged residues in potent analogues
                    but is intolerant to isomerization. Similarly, neither Cys6 nor Leu8
                    can tolerate a D-amino acid substitution without a dramatic drop in
                    efficacy. Whereas side chain mutations of Leu8 have only minimal
                    effect, the Cys6-14 disulfide cannot be replaced without a complete
                    loss of efficacy, suggesting that it has a key role in maintaining the
                    biologically active structure.

   (Id. at 1732.)

                               bbbb.       Woodworth

           284.      Thasia G. Woodworth & Jean C. Nichols, Recombinant Fusion Toxins – A New

   Class of Targeted Biologic Therapeutics, in IMMUNOCONJUGATE THERAPY               OF   HEMATOLOGIC

   MALIGNANCIES 145–160 (Steven T. Rosen & Timothy M. Kuzel eds., 1993) (“Woodworth”)

   (DTX-062) published in 1993 and is 102(b) prior art to the ’036, ’727, ’947, and ’526 patents.

   Woodworth was not before the Patent Office during the prosecution of the ’036, ’727, ’947, and

   ’526 patents.

           285.      Woodworth disclosed that toxins such as diphtheria toxin and Pseudomonas

   exotoxin have been developed as therapeutics and evaluated in patients. For example,

   Woodworth disclosed that DAB486IL-2, the first fusion toxin to be evaluated in clinical trials, is

   a single-chain polypeptide composed of sequences for human interleukin-2 (IL-2) and the

   enzymatic and membrane translocation domains of diphtheria toxin. (DTX-062 at 145.) As

   another example, Woodworth disclosed Phase I clinical trials that were initiated for two other

   fusion toxins, each of these based on a Pseudomonas exotoxin template. (Id. at 146.)

                               cccc.       Yoshimura

           286.      Shoko Yoshimura et al., Essential Structure for Full Enterotoxigenic Activity of


                                                     131
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 187 of 669 PageID #: 5625



   Heat-Stable Enterotoxin Produced by Enterotoxigenic Escherichia coli, 181 FEBS LETTERS 183–

   42 (1985) (“Yoshimura”) (DTX-063) published in 1985 and is 102(b) prior art to the ’036, ’727,

   ’947, and ’526 patents. Yoshimura was not before the Patent Office during the prosecution of the

   ’036, ’727, ’947, and ’526 patents, but it was cited in an Information Disclosure Statement in the

   inter partes reexamination of the ’947 patent.

           287.       Yoshimura disclosed that removal of the last amino acid residue, Tyr, at the C-

   terminal end of STh(6–19) does not have much impact on the biological activity or heat stability

   of STh(6–19). (DTX-063 at 139–40.) STh(6-18) and STh(6–19) have the same amino acid

   sequence except that STh(6-18) does not have the last amino acid residue (Tyr) at the C terminus

   of the peptide.

                               dddd.      Zelnorm Package Insert

           288.       Zelnorm (tegaserod) was approved by the FDA in 2002 and the Zelnorm Package

   Insert is at least 102(a) prior art to the ’036, ’727, ’947, and ’526 patents. The Zelnorm Package

   Insert was not before the Patent Office during the prosecution of the ’036, ’727, ’947, and ’526

   patents.

           289.      Zelnorm was indicated for the short-term treatment of women with irritable bowel

   syndrome (IBS) whose primary bowel symptom is constipation. (See Zelnorm Package Insert,

   DTX-326 at 5, 11.) Zelnorm was known to be a 5-HT4 receptor partial agonist that was reported

   to “stimulate[] the peristaltic reflex and intestinal secretion, as well as inhibit[] visceral

   sensitivity.” (Id. at 2.)




                                                    132
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 188 of 669 PageID #: 5626



                      4. Analysis Applicable to All Asserted Claims of The ’036, ’727, ’947, And
                         ’526 Patents

                              a. A POSA would have been motivated to develop a GC-C agonist
                                 as a treatment for constipation-related disorders at the time of
                                 the invention

          290.     As explained in more detail below, a POSA would have been motivated to

   develop a GC-C agonist as a treatment for constipation-related disorders at the time of the

   invention because: (a) increasing intestinal secretion was a known way to address constipation

   (see, e.g., Johanson et al., Efficacy and Safety of a Novel Compound, RU-0211, for the Treatment

   of Constipation, Suppl. 122(4) GASTROENTEROLOGY A-315, A-315 (2002) (“Johanson 2002”)

   (DTX-365)); (b) activating the GC-C receptor was a known way to increase intestinal secretion

   (see, e.g., DTX-049 at 219, 222 (Figure 2); see also DTX-042 at 179, Figure 6; DTX-057 at 261

   (abstract); DTX-043 at 276); and (c) the prior art expressly taught that GC-C agonists should act

   as laxatives and be useful in treating patients suffering from constipation (see, e.g., U.S. Patent

   No. 5,489,670 (“’670 patent”), DTX-022 at 2:6–24 (“[T]he novel peptide of this invention

   [human uroguanylin] is an endogenous stimulator of intestinal guanylate cyclase . . . The human

   uroguanylin may thus act as a laxative and be useful in patients suffering from constipation, e.g.

   cystic fibrosis patients who suffer with severe intestinal complications from constipation.”); U.S.

   Patent No. 5,969,097 (“’097 patent”), DTX-109 at 6:21–34 (“The major biological actions of

   guanylin in the intestine are the stimulation of chloride and water secretion and the inhibition of

   sodium and water absorption. Thus, guanylin should act as a laxative agent for the treatment of

   constipation.”); International Publication No. WO 01/25266 A1 (“Shailubhai & Currie”), DTX-

   024 at 3:13–4:8 (“Uroguanylin is believed to regulate fluid and electrolyte transport in a manner

   similar to guanylin and the STs in the GI tract. Therefore, as mentioned in previous publications


                                                   133
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 189 of 669 PageID #: 5627



   the human uroguanylin may act as a laxative and be useful in patient [sic] suffering from

   constipation.”).)

                                          i.   Secretion was a known way to address constipation

          291.         A POSA would have been motivated to increase secretion to the GI tract in order

   to treat constipation. As stated above, a POSA would have known that constipation was not solely

   the result of a motility disorder, but also abnormal fluid balance in the intestines. In fact,

   according to Ewe 1998, diarrhea and constipation had earlier been thought to be the result of a

   motility disorder, but in the late 1960s and 1970s, the field began to focus more on secretion.

   (DTX-036 at 73.) The paper states that “[m]inor changes” in the fluid equilibrium of the GI tract

   “may cause diarrhea or constipation.” (Id; see also id. at 74 (“It becomes evident that small

   derangements of absorption and secretion, especially distally, will lead to functional disturbances

   called diarrhea or constipation.”).)

          292.         Ewe 1998 explains that because “the tight epithelium of the colon preserves

   electrolytes and water once they have been absorbed . . ., small changes of net fluid transport in

   the colon in either direction will lead to diarrhea or constipation since there is no compensating

   mechanism behind it.” (Id. at 73.) Importantly, Ewe 1998 explains that mediators of chloride

   secretion, like cAMP, are “involved in the regulation of transintestinal electrolyte and water

   movements . . ..” (Id.) Ewe 1998 also explains that laxatives regulate water movements and

   electrolytes through mechanisms like mediating chloride secretion. (Id.) Shailubhai 2002 also

   disclosed that “[t]he underproduction of water might result in thick mucus, leading to intestinal

   blockage or constipation.” (DTX-057 at 262.)

          293.         Known therapies for constipation have long aimed at increasing bulk and water

   content of stools and/or increasing intestinal secretion or motility. Over-the-counter laxatives,
                                                     134
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 190 of 669 PageID #: 5628



   like milk of magnesia, polyethylene glycol, and fiber supplements, were known to increase

   secretion and add water to stools in order to increase stool frequency. (DTX-056 at 750; DTX-

   152 at 807.) In fact, Burks 1994 defined an entire category of laxatives as “secretory laxatives”

   that “increase secretion of fluid and electrolytes into the lumen of the bowel by the intestinal

   mucosa, resulting in fluid accumulation and a watery luminal content that flows rapidly through

   the small and large intestines.” (DTX-152 at 810.)

           294.     A POSA would have known that some laxatives work by increasing secretion

   and limiting absorption of water in the intestines. Three well-known types of laxatives—bulking

   or hydrophilic agents, osmotic agents, and stimulant laxatives—increase the amount of water in

   the stool. (DTX-056 at 750.) Specifically, osmotic agents were known to “reduce fluid absorption

   by the intestine by providing poorly absorbed osmotically active substances that hold additional

   water intraluminally, thereby increasing the water content of stools.” (Id.)

           295.     Schiller refers to bisacodyl as a “stimulant laxative,” which was known to inhibit

   water absorption in the intestines. (DTX-056 at 755.) In fact, Burks refers to stimulant laxatives

   as another name for secretory laxatives and characterizes bisacodyl as a secretory laxative. (Id.

   at 810.)

           296.     Ralph Giannella, M.D., who provided a declaration on behalf of the patentee in

   the inter partes reexamination of the ’947 patent, testified at deposition that it was known as of

   2003 that “[f]luid intake may help having bowel movements.” (Giannella Dep. Tr. (DTX-582) at

   25:3–10; 25:19– 26:2.) He also testified that bowel movements result when the colon does not

   reabsorb all of the fluid that enters it from the small intestine. (Id. at 58:23–59:5.)

           297.     A POSA would have understood that motility and secretion are closely related

   and would have been motivated to focus on one or both. In fact, Schiller 2001 broadly defined
                                                     135
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 191 of 669 PageID #: 5629



   laxatives as “agents that ad bulk to intestinal contents, that retain water within the bowel lumen

   by virtue of osmotic effects, or that stimulate intestinal secretion or motility, thereby increasing

   the frequency and ease of defecation.” (DTX-056 at 749.) Slow transit was known to cause over-

   absorption of salt and water from stool, which reduces stool frequency and weight, making

   defecation more difficult. (Id.) A POSA would have known that an “increase in intraluminal

   volume due to the presence of increased solids and obligated water is thought to stimulate motility

   and accelerate the transit of luminal contents through the colon, thus increasing stool weight.”

   (Id. at 751.) In order for stool to be properly evacuated from the body, it needs to be of a certain

   consistency so that the intestinal muscle can move it appropriately. Furthermore, the purpose of

   modulating intestinal motility is to regulate the amount of fluid in the stools and absorption of

   fluid by the gut. Slow motility results in small, dry stools, a problem that secretion into the colon

   can address.

          298.      At the time of the invention, it was known that Amitiza, known as RU-0211,

   increased intestinal secretion and was being developed as a treatment for constipation. In fact,

   Johanson 2002 taught that “RU-0211, a chloride channel opener which increases intestinal water

   secretion used for the treatment of constipation,” showed a statistically significant increase in

   average weekly bowel movements. (Id. at A-315.) Cuppoletti et al., Recombinant and Native

   Intestinal Cell ClC-2 C - Channels Are Activated by RU-0211, 122(4) (1 Suppl.)

   GASTROENTEROLOGY A-538 (2002) (“Cuppoletti 2002”) (DTX-372) also taught that to treat

   “bowel dysfunction,” “RU-0211 increases intestinal water secretion and intestinal fluid Cl-

   concentrations . . ..” (Id. at A-538.) Therefore, a POSA would have understood that the drug

   shown to be efficacious in treating constipation in these studies operated by increasing secretion.

   Regardless of whether the exact mechanism by which Amitiza increases secretion was clear, there
                                                    136
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 192 of 669 PageID #: 5630



   was no dispute that the drug increased secretion into the GI tract in order to treat constipation.

          299.     While the potential for side effects must be taken into consideration, a POSA

   would not have ruled out treatments for constipation that increased secretion merely out of

   concern for diarrhea. The potential for a medication to cause side effects is a known risk of almost

   any treatment. Indeed, a common side effect of treatments for diarrhea that reduce fluid in stools

   is constipation. A POSA would understand that modifications to drugs or dosage may be

   necessary to minimize those risks.

          300.     For example, the website for Imodium®, a common diarrhea medication, states

   that the product “slow[s] the movement of fluid through the gut. As a result, there is a greater

   overall absorption and a decrease in stool volume.” (See Imodium FAQs about Diarrhea

   Symptoms & Treatment, JOHNSON & JOHNSON, https://www.imodium.com/faq (DTX-168).)

   Therefore, some patients will experience constipation as a result of taking Imodium. Despite this

   risk of constipation, patients still take antidiarrheal medications that thicken stools to treat

   diarrhea. Similarly, a POSA would understand that treating constipation could result in looser

   stools and diarrhea, but that would not prevent patients from treating their constipation.




          301.     Diarrhea is indeed a side effect of constipation medications. For example,

   according to the prescribing information for Amitiza, which received FDA approval in 2006,

   among CIC patients, “[a]pproximately 12% of patients who received Amitiza experienced

   diarrhea,” compared to 1% on placebo. (See Amitiza Prescribing Information, DTX-167 at 5.)
                                                   137
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 193 of 669 PageID #: 5631



   The prescribing information for the constipation medication Kristalose, which has long been used

   to treat constipation and chronic constipation, disclosed the following adverse events, including

   diarrhea:




   (PHYSICIANS’ DESK REFERENCE 1007, 1007 (56th Ed. 2002) (DTX-169).)

            302.    Zelnorm (tegaserod) was another treatment for constipation known at the time of

   the invention. Zelnorm (tegaserod) was approved by the FDA in 2002 for the short-term treatment

   of women with irritable bowel syndrome (IBS) whose primary bowel symptom is constipation.

   (See Zelnorm Package Insert, DTX-326 at 5, 11.) Zelnorm was known to be a 5-HT4 receptor

   partial agonist that was reported to “stimulate[] the peristaltic reflex and intestinal secretion, as

   well as inhibit[] visceral sensitivity.” (Id. at 2.) The Phase III study results reported for tegasorod

   showed only modest therapeutic gains over placebo and disclosed that “[a]pproximately 12% of

   tegaserod-treated patients developed diarrhea . . ..” (See M. Camilleri, Review Article:

   Tegasorod, 15 ALIMENT PHARMACOL. THER. 277, 286–287 (2001) (“Camilleri 2001”) (DTX-

   164).)

            303.    According to the Linzess® prescribing information, “Diarrhea was the most

   common adverse reaction of LINZESS-treated patients in the pooled IBS-C and CIC double-

   blind placebo-controlled trials.” (DTX-019 at LINZ_0023420 (§ 5.2 Linzess Prescribing

   Information).) In fact, the prescribing information reports that in clinical trials of the 290 mcg

   dose, for example, “20% of LINZESS-treated patients reported diarrhea compared to 3% of
                                                     138
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 194 of 669 PageID #: 5632



   placebo-treated patients.” (Id. at -421; see also Table 1.) The comparable number was 16% for

   the 145 mcg dose. (Id. at -422.) Therefore, some risk of diarrhea would not discourage a POSA

   from pursuing a particular treatment for constipation.

                                       ii.   Activating the GC-C receptor was a known way to
                                             increase intestinal secretion

          304.     A POSA trying to induce secretion into the GI tract in order to treat constipation

   would have been motivated to activate the GC-C receptor.

          305.     It was known that other receptor agonists resulted in secretion into the GI tract.

   As stated above, it has long been known that certain intestinal toxins, like cholera, bind to

   receptors in the GI tract, leading to secretion. Specifically, Ewe 1988 taught that secretagogues

   that increase cyclic AMP (cAMP) levels, like cholera and prostaglandins, lead to secretion of

   chloride in the GI tract. (DTX-036 at 81.) And while it was known that activation of receptors

   increased the level of cAMP and could cause diarrhea, Ratnaike 1998 also taught that this

   mechanism of action was used by therapeutic agents. (DTX-142 at 248.) Ratnaike disclosed that

   secretagogues bisacodyl, misoprostol, and chenodeoxycholic acid “impair fluid absorption by

   activating adenylate cyclase within the small intestinal enterocyte which increases the level of

   cyclic AMP.” ( Id. at 246.) Burks 1994 taught that some secretory laxatives increase the flow

   of chloride, sodium, and water into the intestines, and also that it was “believed that some

   secretory laxatives directly or indirectly stimulate adenylate cyclase activity, thereby increasing

   intracellular cAMP concentrations . . ..” (DTX-152 at 807; see also Ex. 40, Simon et al.,

   Interactions of Laxatives with Enzymes of Cyclic AMP Metabolism from Human Colonic

   Mucosa, 10 EUR. J. CLINICAL INVESTIGATION 231, 233 (1980) (“Simon 1980”) (DTX-170)

   (teaching that the laxative dioctyl sodium sulfosuccinate, or Ducosate, results in an increase in


                                                   139
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 195 of 669 PageID #: 5633



   cyclic AMP in the GI tract).)

          306.     Similarly, Ewe 1988 taught that secretagogues “which increase cGMP such as

   heat-stable toxins” also stimulate chloride secretion. (DTX-036 at 81 (emphasis added).)

   Therefore, it was known that activating the GC-C receptor, which would stimulate the production

   of cGMP, would act like other secretagogues that are cAMP agonists.

          307.     Researchers often pursue multiple drugs that use varying pathways to treat a

   given medical condition. The vast number of over-the-counter laxatives, which have been

   available for decades, operate through different mechanisms, shows that a POSA would have

   explored multiple avenues to treat constipation. For example, Amitiza was known as a chloride

   channel opener that increases intestinal secretion which was being developed as a treatment for

   constipation. (See, e.g., DTX-365 at A-315; DTX-372 at A-358.)

          308.     It was known that Amitiza, known as RU-0211, treated constipation by

   increasing secretion. In fact, Johanson et al., Efficacy and Safety of a Novel Compound, RU-0211,

   for the Treatment of Constipation, Suppl. 122:4 GASTROENTEROLOGY A-315 (2002) (DTX-365)

   taught that “RU-0211, a chloride channel opener which increases intestinal water secretion used

   for the treatment of constipation, showed a statistically significant increase in average weekly

   bowel movements.” Cuppoletti et al., Recombinant and Native Intestinal Cell ClC-2 C - Channels

   Are Activated by RU-0211, l Suppl. 122:4 GASTROENTEROLOGY A-538 (2002) (DTX-372)

   also taught that to treat “bowel dysfunction,” “RU-0211 increases intestinal water secretion and

   intestinal fluid Cl- concentrations . . ..” Therefore, a POSA would have understood that the drug

   shown to be efficacious in treating constipation in these studies operated by increasing secretion.

   Regardless of whether the exact mechanism by which Amitiza increases secretion was clear, there

   was no doubt that the drug increased secretion into the GI tract in order to treat constipation.
                                                   140
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 196 of 669 PageID #: 5634



          309.      Mayer et al., Evolving Pathophysiological Model of Functional Gastrointestinal

   Disorders: Implications for Treatment, Suppl. 587 EUR. J. SURG. 3–9 (2002) (“Chang 2002”)

   (DTX-366) would not teach a POSA to ignore the prior art that does teach the activation of the

   GC-C receptor to treat patients suffering from constipation. (See, e.g., DTX-022 at 2:6–24; DTX-

   109 at 6:21–34; DTX-024 at 3:13–4:8.) Chang 2002 is not directed to constipation but

   “functional gastrointestinal disorders” more broadly. Chang 2002 does not mention the GC-

   C receptor and has no bearing on the other references that do disclose that activating the GC-

   C receptor leads to secretion. The article also does not appear to be exhaustive. In fact, it does

   not even specifically discuss treatment of CIC.

          310.      The AGA Slidesheet similarly discusses other physiological mechanisms, not the

   GC-C receptor. One of the mechanisms that the slideshow, which discusses IBS generally and

   not constipation specifically, disclosed to treat IBS is secretion.

          311.      The slideshow is titled “Irritable Bowel Syndrome.” It is not focused specifically

   on IBS-C or constipation more generally. (DTX-386 at 1.) Because the slideshow is focused on

   IBS, not IBS-C or CIC, it is more heavily weighted toward addressing pain than constipation.

   There is no indication that it is intended to be a comprehensive survey of constipation treatments,

   as it does not even reference common laxatives like milk of magnesium or Miralax. (See id.)

          312.      Nevertheless, the document still shows that a POSA would have been motivated

   to activate the GC-C receptor to treat constipation. The slideshow disclosed physiologic routes

   that lead to secretion. (Id. at 14.) On page 15, the slideshow indicates that “Decreased secretion”

   can lead to “Constipation potential.” In fact, on page 40, the slideshow indicates that serotonin

   mediates motility, sensation/perception, and secretion in the GI tract. The image shows that a

   POSA would have been motivated to activate the GC-C receptor in order to treat constipation.
                                                     141
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 197 of 669 PageID #: 5635




          313.     The image places motility and secretion as the same target. Second, like the slides

   above, this slide demonstrates that as of about 2002, Dr. Chang viewed increasing secretion as a

   viable treatment for IBS, if not constipation. Therefore, these slides show that as of 2002, Dr.

   Chang was contemplating treatments for IBS generally that mediated secretion in the GI tract.

                                      iii.   The prior art expressly taught that GC-C agonists
                                             should act as laxatives and be useful in treating
                                             patients suffering from constipation

          314.     A POSA would have been motivated to develop a GC-C agonist as a treatment

   for constipation-related disorders at the time of the invention because the prior art expressly

   taught that GC-C agonists should act as laxatives and be useful in treating patients suffering from

   constipation. For example, the ’670 patent issued in 1996 and taught that human uroguanylin

                                                   142
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 198 of 669 PageID #: 5636



   stimulates the GC-C receptor and should act as a laxative and be useful in patients suffering from

   constipation:

                   [T]he novel peptide of this invention [human uroguanylin] is an
                   endogenous stimulator of intestinal guanylate cyclase. It has been
                   found to stimulate increases in cyclic GMP levels in a manner
                   similar to guanylin and the STs. As such regulator, it is useful for
                   the control of intestinal absorption. It has potential to regulate fluid
                   and electrolyte transport. Human uroguanylin also has been found
                   to displace heat stable enterotoxin binding to cultured T84 human
                   colon carcinoma cells. This cell line is known to selectively respond
                   to the toxin in a very sensitive manner with an increase in
                   intracellular cyclic GMP.

                   Human uroguanylin has been further demonstrated to act in an
                   isolated intestinal rat preparation to stimulate an increase in short
                   circuit current. This action is believed to be the physiologic driving
                   force for eliciting chloride secretion and ultimately decreased water
                   absorption. The human uroguanylin may thus act as a laxative and
                   be useful in patients suffering from constipation, e.g. cystic
                   fibrosis patients who suffer with severe intestinal complications
                   from constipation.

   (See DTX-022 at 2:6–24 (emphasis added).) The ’097 patent issued in 1999 and similarly taught

   that human guanylin stimulated GC-C and should act as a laxative and be useful in patients

   suffering from constipation:

                   Synthetic human guanylin caused a concentration dependent
                   increase in T84 cell cyclic GMP (FIG. 3a). Comparison of the
                   activity of human guanylin with rat guanylin indicated that these
                   two peptides possess a similar relative potency to activate intestinal
                   guanylate cyclase. Both human and rat guanylin were about one
                   order of magnitude less potent than STa. A similar profile of relative
                   potency for displacing [125I]-STa specific binding from T84 cells
                   was also observed with STa being most potent and human and rat
                   guanylin equipotent (FIG. 3b). Thus, the data indicate that the heat
                   stable enterotoxin is more potent at stimulating intestinal guanylate
                   cyclase than either human or rat guanylin and that all of these
                   peptides share common binding sites.

                                              *       *       *

                                                     143
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 199 of 669 PageID #: 5637



                  The major biological actions of guanylin in the intestine are the
                  stimulation of chloride and water secretion and the inhibition of
                  sodium and water absorption. Thus, guanylin should act as a
                  laxative agent for the treatment of constipation. Evidence
                  supporting this proposal is based on the studies cited concerning
                  STa, a structural mimic of guanylin, and data that we have obtained
                  with isolated rat colons.

   (See DTX-109 at 5:66–6:12, 6:21–34 (emphasis added).) In addition, Shailubhai & Currie

   published in 2001 and taught that human uroguanylin binds to the GC-C receptor and should act

   as a laxative and be useful in treating constipation:

                  Binding of uroguanylin or guanylin to the guanylin cyclase receptor
                  stimulates the intracellular production of the cGMP ultimately
                  resulting in the stimulation of salt and water secretion into the
                  intestinal lumen . . .. Uroguanylin is believed to regulate fluid and
                  electrolyte transport in a manner similar to guanylin and the STs in
                  the GI tract. Therefore, as mentioned in previous publications the
                  human uroguanylin may act as a laxative and be useful in patient
                  [sic] suffering from constipation.

   (See DTX-024 at 3:13–4:8 (emphasis added).)

          315.     A POSA would have understood that ongoing research in the area had made the

   GC-C receptor a well-defined target in 2003. For example, an early model of the mechanism for

   inducing secretion by way of the GC-C was published by Ralph Giannella in 1995:




                                                    144
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 200 of 669 PageID #: 5638



   (See DTX-042 at 179.) This model was subsequently refined to further elucidate chloride secretion

   through the CFTR, as shown in the figure below published in 2001:




   (See DTX-049 at 222.) Moreover, the location of the drug target was further characterized. For

   example, the distribution of GC-C mRNA along the axis of the intestine shown below was

   published by Qian in 2000:




   (See DTX-134 at 3218.) Qian also reported that “GC-C mediated cGMP synthesis peaks at the

   proximal and distal extremes of the intestine (duodenum and colon), but is nearly absent in the

   middle (ileum),” (id. at 3210), as illustrated in the figure below:

                                                    145
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 201 of 669 PageID #: 5639




   (Id. at 3220 (Fig. 10(a).) As a result of these studies, a POSA would have understood that the GC-

   C receptor was a well-defined and promising drug target for treating constipation-related disorders

   as of 2003.

                              b. A POSA would have selected STh(6–19) as a lead compound at
                                 the time of the invention

          316.      As explained in more detail below, at the time of the invention, a POSA would

   have understood that a GC-C agonist should have effects all along the gut, including in the colon,

   in order to mitigate the colon’s potent absorptive capacity, and sufficient stability to persist into

   the colon after oral administration. A POSA would have selected the ST core (i.e., STh(6–19))

   as a lead compound at the time of the invention because: (a) ST peptides were known to induce

   secretion and reduce absorption in the GI tract; (b) ST peptides had been extensively studied and

   their structure-activity relationship was well-characterized; (c) ST peptides were known to be

   molecular mimics for both guanylin and uroguanylin, with pH independent activity and enhanced

   stability in the gut due to their three disulfide bonds; and (d) the ST core was known to have a

   single defined folded conformation and reported to be more heat-stable and resistant to

   denaturation than the full-length peptide. A POSA would have understood that a lead compound

   with high potency like the ST core would present more opportunities for optimization than

   guanylin or uroguanylin.


                                                    146
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 202 of 669 PageID #: 5640



                                           i.   ST peptides were known to activate the GC-C
                                                receptor, and induce secretion and reduce absorption
                                                in the GI tract

            317.       As stated above, the GC-C receptor was known to be a key regulator of intestinal

   function as of 2003. It was known that ST peptides are part of the guanylin family of peptides

   and that they induce secretion in the GI tract “via activation of guanylate cyclase and generation

   of cGMP, which inhibits the coupled influx of Na⁺ and Cl⁻ and stimulates Cl⁻ secretion.” (See,

   e.g., DTX-042 at 174; DTX-049 at 219 (“STs act on GC-C, produce a second messenger, cGMP,

   and elicit the stimulation of Cl- secretion and the inhibition of Na+ and H2O absorption, thereby

   causing secretory diarrhea.”).) In addition, a POSA would have known that while ST peptides

   appear to be “somewhat more potent” than either guanylin or uroguanylin, all three peptides bind

   to and activate GC-C receptors in the intestine, leading to increased cGMP synthesis, which in

   turn increases intestinal fluid and electrolyte secretion. (E.g., DTX-112 at 30.)

            318.       The ST-mediated secretory pathway was known to be present in the ileum and

   jejunum, with the ileum being more sensitive to ST peptides than the jejunum. (E.g., Mitchell B.

   Cohen et al., E. Coli Heat-Stable Enterotoxin (STa) Induced Secretion: Differences Between

   Adult Rat Jejunum and Ileum Correlate with Differences in Metabolic Fate of STa, 7 ADVANCES

   IN   RES.   ON   CHOLERA   AND   RELATED DIARRHEAS 99, 99 (1990) (“Cohen 1990”) (DTX-344).)

   Further, it was reported in the prior art that the jejunum inactivates the ST peptide to a greater

   extent than the ileum, resulting in “termination of secretion.” (Id. at 103.)

            319.       ST peptides were known to induce secretion and decrease absorption in the

   colon. (E.g., DTX-347 at 821.) Mezoff 1992 notes that “the colon has the ability to respond to

   STa,” and the authors conducted a study to “test the hypothesis that the colon significantly

   contributes to STa-mediated diarrheal disease” by “comparing STa binding, STa-induced guanyl
                                                     147
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 203 of 669 PageID #: 5641



   cyclase activation, and STa-induced net water flux in the colon and ileum.” (Id. at 816.) Mezoff

   reports that:

                    [T]he colon contains all the necessary components to respond
                    to STa, including STa receptors and STa-stimulated guanyl
                    cyclase activity. In addition, on the basis of our data we suggest
                    that the colon may significantly contribute to the host’s
                    diarrheal response to STa by a decreased absorptive capacity in
                    the face of increased small intestinal fluid secretion.

    (Id. at 821) (bold emphasis added).)

           320.     Based on the prior art, a POSA would have understood that ST peptides exhibit

   short-lived hypersecretion effects in the intestine, with rapid, reversible onset and offset of action.

   For example, a POSA would have understood from Cohen & Giannella 1992 that secretory

   responses in adult rats reached maximal intensity at 30 minutes and diminished to virtually zero

   at 180 minutes. (See DTX-348 at 1990 (Fig. 1).) In addition, Giannella 1995 taught that when rat

   jejunum were perfused in vivo with STa, it was observed that “water transport is rapidly inhibited

   and net secretion results,” but once perfusion was ceased, “the transport defect is promptly and

   totally reversible.” (DTX-042 at 174.) According to Giannella 1995, “[b]oth the onset and offset

   of STa action occurs within minutes.” (Id. at 174.)

           321.     This same effect was observed in Aye-Kyaw 1995, which reported results that

   “seem to be consistent with the short-lived hyper-secretory action of the toxin.” (DTX-115 et al.,

   Intracellular Distribution of Radio-labelled Enterotoxigenic Escherichia coli Heat-Stable Toxin

   (STa) in the Intestine of Suckling Rat, 13(4) J. DIARRHOEAL DIS. RES. 232, 232 (Dec. 1995)

   (“Aye-Kyaw 1995”) (DTX-115).) In addition, Aye-Kyaw 1995 suggested that the physiological

   action of the ST peptide is short-lived, in part due to deactivation of the ST peptide by lysosomal

   enzymes:


                                                     148
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 204 of 669 PageID #: 5642



                   STa could be subjected to intracellular digestion by lysosome.
                   This is supported by the finding that that labelled STa was
                   preferably associated with the mitochondrial-lysosomal fraction
                   (Table II) among other subcellular organelles. The supportive
                   evidence for such a finding has also been reported earlier that
                   STa mainly affects the intestinal lysosome during the course of
                   its secretory action. It may be of interest to note that other
                   diarrhoeal toxins, like cholera toxin and E. coli heat-labile
                   toxin, did not affect lysosome, which may be the reason that
                   cholera toxin and E. coli heat-labile toxin apparently escape
                   intracellular digestion by lysosome and have prolonged
                   physiological action in contrast to STa, the physiological action
                   of which was reported to be short-lived, possibly as a result of
                   toxin inactivation by lysosomal enzymes.

   (Id. at 234.)

                                       ii.   The extent of intestinal fluid secretion would have
                                             been highly relevant to a POSA seeking to develop a
                                             treatment for constipation

           322.    The extent of intestinal fluid secretion produced by ST peptides would have been

   highly relevant to a POSA seeking to develop a treatment for constipation. At a basic level, in

   order for stool to be properly evacuated from the body, it needs to be of a certain consistency so

   that the intestinal muscle can move it appropriately. Knowing this basic fact, a POSA would have

   readily recognized the effect that water content and/or intestinal secretion or motility would have

   on achieving the desired stool consistency, and the import of that effect in seeking to induce a

   bowel movement in a patient with constipation. (E.g., DTX-056 at 749.) Ewe 1988 taught that

   “[a]n increase in fluid content may result from increased net secretion or from impaired

   absorption or both.” (DTX-036 at 75.)

           323.    A POSA would have understood that the secretory effects discussed above to

   indicate that ST peptides and guanylin may produce laxative effects. (See, e.g., DTX-109 at 6:23–

   28 (“guanylin should act as a laxative agent for the treatment of constipation. Evidence supporting

                                                   149
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 205 of 669 PageID #: 5643



   this proposal is based on the studies cited concerning STa, a structural mimic of guanylin, and

   data that we have obtained with isolated rat colons.”); DTX-024 at 4:6–8 (“human uroguanylin

   may act as a laxative and be useful in patient[s] suffering from constipation.”); DTX-022 at 2:20–

   25 (“The human uroguanylin may thus act as a laxative and be useful in patients suffering from

   constipation.”); U.S. Patent Pub. No. 2003/0073628 ¶ [0018] (published 2003) (“Shailubhai

   ’628”) (DTX-025) (disclosing E. coli ST peptide as a preferred peptide agonist in a method of

   treating an inflammatory disorder in a mammalian gastrointestinal tract, such as Crohn’s disease

   or ulcerative colitis); DTX-049 at 219 (“Heat-stable enterotoxins produced by pathogenic

   bacteria have close structural similarities to guanylin and uroguanylin, and they use this mimicry

   to act on GC-C . . . STs act on GC-C, produce a second messenger, cGMP, and elicit the

   stimulation of Cl⁻ secretion and the inhibition of Na⁺ and H2O absorption . . ..”), 222 Fig. 2.)

   Inducing secretion into the intestines is exactly what laxatives were known to do. (See DTX-152

   at 807.) U.S. Patent No. 5,969,097 taught that because guanylin stimulates chloride and water

   secretion and inhibits sodium and water absorption, “guanylin should act as a laxative agent for

   the treatment of constipation.” (DTX-109 at 6:21–25.) The patent based this statement “on the

   studies cited concerning STa, a structural mimic of guanylin . . . .” (Id. at 6:25–26.) Similarly,

   U.S. Patent No. 5,489,670 taught that uroguanylin was believed to increase chloride secretion

   and decrease water absorption. (DTX-022 at 2:16–20.) Via this mechanism, “[t]he human

   uroguyanylin may thus act as a laxative and be useful in patients suffering from constipation, e.g.

   cystic fibrosis patients who suffer with severe intestinal complications from constipation.” (Id.

   at 2:20–24; see also DTX-024 at 4:5–8 (“Therefore, as mentioned in previous publications the

   human uroguyanylin may act as a laxative and be useful in patient [sic] suffering from

   constipation.”).)
                                                   150
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 206 of 669 PageID #: 5644



          324.      Barret et al., Chloride Scretion by the Intestinal Eptithelium, 62 ANN. REV.

   PHYSIOLOGY (2000) (“Barrett 2000”) (DTX-329), did not suggest that a POSA would not have

   thought to modulate secretion in order to treat constipation.

          325.      First, there was ongoing research that would have motived a POSA to use an ST

   peptide as a laxative. (See, e.g., DTX-109; DTX-024.)

          326.      Second, Barrett 2000 was not an exhaustive survey. The section of the paper

   titled “Agonists and Antagonists of Chloride Secretion and Their Mechanisms of Action” states,

   “In this section we do not attempt to provide a comprehensive catalogue of all mediators with

   reported chloride secretory actions.” (DTX-329 at 550.)

          327.      Third, Barrett 2000 discloses that regulating chloride secretion has therapeutic

   benefits. See, e.g., id. at 536 (“a congenital deficiency in intestinal chloride secretion, occurring

   in cystic fibrosis, is accompanied by intestinal obstruction and malabsoprtion”), 561 (“The

   converse of disease that results from excessive chloride secretion, the manifestations of cystic

   fibrosis are thought to result, at least primarily, from a failure to secrete sufficient amounts of

   chloride and thus a failure to hydrate mucosal surfaces adequately.”) Barrett 2000 discussed

   secretagogues that operated by activating cAMP, which cholera also activates, and cGMP, which

   the guanylin family of peptides activate. Id. at 550–54. The paper explains that “[s]ecretory

   responses to cGMP are reminiscent of those evoked by cAMP in terms of their magnitude and

   kinetics . . . .” Id. at 553. Therefore, the paper would have informed a POSA that cGMP has a

   similar secretory effect as cAMP, which was a known route of action for laxative secretagogues

   (see, e.g., DTX-152 at 807), and would have motivated a POSA to target the GC-C receptor with

   an ST peptide.

          328.      Fourth, Barrett 2000 merely didclosed proposed therapeutic strategies for
                                                    151
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 207 of 669 PageID #: 5645



   regulating chloride secretion, and does not criticize treatment that increased secretion through

   activation of the GC-C reception.

          329.     A POSA would have understood that STs stimulate intestinal fluid secretion after

   oral administration. For example, Greenberg 1997 disclosed the experimental results of an in vivo

   study that evaluated the effects of STa, guanylin, and uroguanylin on intestinal fluid secretion.

   (DTX-043 at Abstract.) In particular, based on the in vivo study results disclosed in Greenberg

   1997, it was shown that orally administered ST peptide and uroguanylin stimulated intestinal

   fluid secretion in mouse in vivo. (Id. at Abstract, 276.) In contrast, Greenberg 1997 reports that

   orally administered guanylin “did not stimulate intestinal fluid secretion in the suckling mouse,

   even at the highest dose.” (Id. at Abstract, 276 (emphasis added).) In addition, a POSA would

   have further understood from Greenberg 1997 that intestinal proteases, such as chymotrypsin,

   have been shown to cleave and inactivate guanylin, “thus markedly reducing the in vivo potency

   of guanylin relative to uroguanylin” and to ST peptide. (Id. at 279, 280.) In view of Greenberg

   1997’s experimental results showing that guanylin did not stimulate intestinal fluid secretion—

   and knowing the role and effect of intestinal secretion with respect to constipation—a POSA

   would have been dissuaded from seeking to further develop guanylin as a potential treatment for

   constipation.

          330.     In comparison, a POSA would have understood from several prior-art references

   that ST peptides had been shown to stimulate fluid secretion and inhibit water absorption in the

   intestine. (E.g.,DTX-109 at 6:8–12, 6:21–30; see also, e.g., DTX-042 at 174.) Further, a POSA

   would have understood that ST peptides had been shown to affect intestinal motility in the distal

   portion of the jejunum and ileum when administered to animals. (E.g., A.J. Roussel et al.,

   Myoelectric Activity of the Small Intestine in Enterotoxin-Induced Diarrhea of Calves, 53:7 AM.
                                                  152
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 208 of 669 PageID #: 5646



   J. VET. RES. 1145, Abstract (July 1992) (“Roussel 1992”) (DTX-053).) Based at least on this

   information that was known in the prior art, a POSA would have considered the extent of the ST

   peptide’s fluid secretion in the gut, and effect on intestinal motility, to be highly relevant in

   developing a potential treatment for constipation.

                                      iii.   A POSA would have selected an ST peptide as a lead
                                             compound because ST peptides had been extensively
                                             studied and the structure activity relationship of this
                                             peptide was well-characterized

           331.    A POSA would have selected an ST peptide as a lead compound because ST

   peptides had been extensively studied and the structure activity relationship of this peptide was

   well-characterized. For example, the amino acid sequences between the N-terminal and C-

   terminal Cys residues in an ST peptide were known to be thermodynamically stable and the

   biologically active site of the peptide. (See, e.g., DTX-028 at 326 (“The present finding that the

   C-terminal 14 amino acid peptide, synthesized in the present work [STh(6–19)], was highly

   potent and heat-stable suggests that this sequence constitutes the thermodynamically stable and

   biologically active site of the toxin.”); DTX-046 at 2556 (“synthetic STh[6–19] showed higher

   heat-stability than synthetic or native STh . . .”); DTX-063 at 140 (“These results indicate that

   removal of the C-terminal Tyr residue does not affect the biological or immunological properties

   of STh or STp and that the sequences (STh[6-18] and STp[5-17]) with 13 amino acid residues from

   the Cys residue near the N-terminus to the Cys residue near the C-terminus have full biological

   activity.”).)

           332.    As shown below, the active domain of an ST peptide was known to consist of six

   Cys residues and three disulfide bonds that constrain the molecular conformation:




                                                  153
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 209 of 669 PageID #: 5647




   (See DTX-044 at 282 (Figure 1).) The active domain was known to consist of three segments: an

   N-terminal region (STh Cys(C)6-Cys(C)10); a central region (STh Asn(N)12-Cys(C)15); and a C-

   terminal region (STh Cys(C)15-Cys(C)18). (See DTX-045 at 2.) The active domain was known to

   fold into the twisted-8 shape shown below:




   (See DTX-044 at 287.) The active domain was reported to bind to the GC-C receptor as shown

   below:




                                                154
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 210 of 669 PageID #: 5648




   (DTX-114 at 580.)

          333.     The asparagine (Asn, N) residue in the central region of the peptide’s active

   domain was known to directly interact with the receptor. (See DTX-045 at 1.) STh(6–19) analogs

   with amino acid replacements at positions 12, 13, and 14 were known to decrease or abolish the

   biological activity of the peptides. (See DTX-044 at 283–84 (Tables 1–3).) STh(6-18) analogs

   with amino acid replacements at positions outside the central binding region were reported to

   have moderate to slight reductions in biological activity. (See DTX-031 at 4803 (Abstract), 4805

   (Table I.).) Thus, the prior art characterizing ST peptides would have provided the POSA with

   considerable guidance on the properties of potential ST derivatives.

                                      iv.   A POSA would have selected an ST peptide as a lead
                                            compound because they were known to be molecular
                                            mimics for both guanylin and uroguanylin with pH
                                            independent activity and enhanced stability in the gut
                                            due to their three disulfide bonds

          334.     A fundamental concept within the POSA’s general knowledge is the potent
                                              155
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 211 of 669 PageID #: 5649



   ability of the colon to reabsorb excessive fluid generated by the small intestine. Because of this,

   a POSA would have considered a peptide shown to have effects in the small intestine alone to be

   insufficient. Ideally, a POSA would have found it beneficial for a constipation treatment to also

   be active in the colon, in order to mitigate the colon’s potent absorptive capacity. Therefore, in

   seeking to develop a new treatment for constipation, a POSA would have been motivated to

   identify an active agent that is pH independent, such that it has effects all along the gut.

          335.      A POSA seeking to develop a new treatment for constipation would have

   considered information known in the prior art about the possible effect that pH may have on the

   biological activity of an agent, such as a peptide, to be highly relevant. For example, Nakazato

   reports that guanylin and uroguanylin cooperatively regulate GC-C activity in a pH dependent

   fashion, with uroguanylin being more potent at an acidic pH of 5.0 and guanylin being more

   potent at an alkaline pH of 8.0. (DTX-049 at 222.) In comparison, a POSA would have known

   that the biological activity of ST peptides is not affected by pH variations over a wide range. For

   example, Forte 1999 disclosed that pH variations from approximately 5.0 to 8.0 (the range of pH

   values across the intestine) have no impact on the biological activity of the STs. (DTX-112 at 32,

   Fig. 2.) In contrast, Greenberg 1997 reports that orally administered guanylin “did not stimulate

   intestinal fluid secretion in the suckling mouse, even at the highest dose.” (Ex. 18, DTX-043,

   Abstract at 276) (emphasis added). In addition, a POSA would have further understood from

   Greenberg 1997 that intestinal proteases, such as chymotrypsin, have been shown to cleave and

   inactivate guanylin, “thus markedly reducing the in vivo potency of guanylin relative to

   uroguanylin” and to ST peptide. (Ex. 18, DTX-043 at 279, 280). In my opinion, in view of

   Greenberg 1997’s experimental results showing that guanylin did not stimulate intestinal fluid

   secretion—and knowing the role and effect of intestinal secretion with respect to constipation—
                                                    156
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 212 of 669 PageID #: 5650



   a POSA would have been dissuaded from seeking to further develop guanylin as a potential

   treatment for constipation.

          336.     Thus, it would have been well understood that small changes in the GI pH profile

   may impact dosage form performance, drug dissolution, and/or drug absorption. Because of this,

   a POSA would have found it important to know and understand the range of usual values for GI

   pH and how that pH varies under normal physiological conditions. Thus, a POSA would have

   recognized and appreciated that consistent biological activity over a wide pH range, like that

   shown with the ST peptides, would be a highly desirable property for a constipation treatment.

          337.     It was known in the art that the pH-dependent activity of guanylin and

   uroguanylin corresponds to their distribution along the GI tract:

                   The activity of guanylin and uroguanylin is pH-dependent. In
                   cultured T84 cells guanylin is 10-fold more potent in elevating
                   cGMP at pH 8 than at pH 5, whereas uroguanylin is more potent
                   in acidic than in alkaline conditions. In alkaline environment
                   guanylin is more potent than uroguanylin and the opposite is
                   observed in acidic conditions. . .. These relationships correspond
                   with peptides distribution along gastrointestinal tract.
                   Uroguanylin, which is highly expressed in duodenum, is
                   probably the main regulatory peptide in this segment which
                   receives acidic chyme from the stomach, and by stimulating
                   HCO3− secretion may contribute to neutralization of luminal
                   fluid. In addition, uroguanylin is resistant to chymotrypsin
                   present in large amounts in duodenum. When one moves distally
                   toward alkaline environment of distal small intestine and colon,
                   guanylin becomes more active.

   (DTX-133 at 362.)

          338.     A POSA would have understood that the biological activity of uroguanylin was

   optimized for the environment of the small intestine, and that the biological activity of guanylin

   was optimized for the environment of the distal small intestine and colon. For example,

   uroguanylin’s mRNA is predominantly expressed in the small intestine, as illustrated in the figure
                                                  157
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 213 of 669 PageID #: 5651



   below:




   (See DTX-134 at 3212 (Fig. 1(a)).) Guanylin’s mRNA is expressed in a complimentary manner in

   the distal small intestine and colon, as illustrated in the figure below:




   (See DTX-134 at 3213 (Fig. 2(a)).)

            339.    A POSA would have selected an ST peptide as a lead compound because ST

   peptides were known to serve as a molecular mimic for both guanylin and uroguanylin and have

   pH independent activity that would advantageously provide biological activity in both the small

   intestine and colon. (See, e.g., Hamra et al., Regulation of intestinal uroguanyliny/guanylin

   receptor-mediated responses by mucosal acidity, 94 PHARMACOLOGY 2705, 2710 (1997)

   (“Hamra 1997”) (DTX-378) (“Enteric bacteria have evolved a single peptide toxin that serves as

                                                    158
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 214 of 669 PageID #: 5652



   a molecular mimic for both of the intestinal hormones, uroguanylin and guanylin. The remarkable

   potencies of ST peptides compared with the potencies of the enteric hormones is caused by higher

   affinities for ST binding to the intestinal receptors for uroguanylin and guanylin.”).) Moreover, a

   POSA would have understood that ST peptides are more resistant to degradation in the gut than

   guanylin or uroguanylin because they have an additional disulfide bond, as illustrated in the figure

   below:




   (See, e.g., DTX-112 at 34.) A POSA would have therefore viewed an ST peptide as a preferable

   lead compound to guanylin or uroguanylin because a derivative of an ST peptide would be more

   likely to persist into the colon.

            340.    A POSA would have understood that an ST peptide is a preferable lead

   compound to guanylin or uroguanylin because a lead compound with high potency provides more

   opportunities for optimization than a lead compound with lower potency. A POSA would have

   understood that a derivative of a more potent lead compound would be more likely to retain in

   vivo activity than a derivative of a less potent lead compound. For example, experiments in the

   suckling mouse assay showed that STa stimulated intestinal fluid secretion while much higher
                                              159
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 215 of 669 PageID #: 5653



   doses of guanylin had no effect:




   (See DTX-043 at 278.) A POSA in the art would have understood that by selecting a lead

   compound with high potency, derivatives would be likely to have in vivo potency and research

   efforts could be focused on improving disfavored properties, such as in vivo lifetime. By contrast,

   a POSA would have been uncertain whether a derivative of a low potency lead compound, like

   guanylin, would have any in vivo effect at all.

          341.      A POSA would have understood that the biological activity of naturally

   occurring peptides has been optimized by evolution and that derivatives of naturally occurring

   peptides would be likely to have reduced binding affinity or potency. Carpick 1993 illustrates

   this point by showing that proteolytic insensitive analogs of guanylin have reduced binding

   affinity for the GC-C receptor. As shown below, Carpick 1993 synthesized an analog of guanylin

   (i.e., N9P10 guanylin) with substitutions to make it proteolytic resistant:




                                                     160
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 216 of 669 PageID #: 5654




   (DTX-032 at 4711.) Replacing the amino acids of guanylin that make it susceptible to proteolytic

   degradation with the proteolytic insensitive amino acids of ST peptides significantly reduced the

   binding affinity of the peptide, as shown in the figure below:




   (Id. at 4712.) Table 1 shows that the 50% inhibitory concentration (IC50) of N9P10 guanylin was an

   order of magnitude higher than it was for guanylin:




                                                  161
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 217 of 669 PageID #: 5655




   (Id.)

           342.    Hamra 1997 further illustrates this point by showing that pH independent analogs

   of uroguanylin have reduced potency. Hamra 1997 taught that removal of three amino acids at

   the N-terminus of uroguanylin eliminates its responsiveness to pH changes by reducing the

   peptide’s unique potency in acidic conditions:

                  Thus, uroguanylin98–109 did not exhibit an increase in the affinity of
                  this peptide for binding to receptors on T84 cells at acidic versus
                  alkaline pH. This observation is consistent with the similar potencies
                  measured at pH 5.0 compared with pH 8.0 for the cGMP
                  accumulation response to uroguanylin98–109. We conclude that the
                  unique acidic amino acids at the N terminus of uroguanylin are
                  required for the increased binding affinities, and accordingly, the
                  enhanced potencies of uroguanylin in the stimulation of target cell
                  responses under the acidic conditions of pH 5.0–5.5 maintained at
                  the mucosal surface of T84 cells in this model epithelium.

   (DTX-378 at 2708.) The reduced potency of the pH insensitive analog of uroguanylin is

   illustrated in Figure 5 below:




                                                    162
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 218 of 669 PageID #: 5656




   (Id. at 2709 (Figure 5).) Figure 5 shows that concentrations of 10-6 uroguanylin produced over 200

   pmoles of cGMP per well (upper figure) while truncated uroguanylin98–109 produced only about

   20–25 pmoles per well at pH 5.0 (lower figure) at this concentration. Figure 1 shows that the

   potency of uroguanylin98–109 is similar to guanylin at pH 5.0:




   (Id. at 2707.) The amount of cGMP produced by guanylin [10-6] at pH 5.0 is about 20–25 pmols.

          343.     In addition, a POSA would have understood that guanylin and uroguanylin were


                                                  163
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 219 of 669 PageID #: 5657



   not ideal lead compounds because they were known to have two different isoforms with different

   biological activity. For example, Marx reported that guanylin and uroguanylin undergo an

   isomerization between two defined topological states that distinguish these peptides from all

   other known peptide hormones:

                  In conclusion, the fact that uroguanylin and guanylin undergo an
                  isomerization between two defined topological states distinguishes
                  these peptides from all other known peptide hormones. This
                  structural and dynamic characteristic may be a feature of other
                  bioactive multiple disulfide-bridged peptides and proteins.

   (See Marx et al., One Peptide, Two Topologies: Structure and Interconversion Dynamics of

   Human Uroguanylin Isomers, 52 J. PEPT. RES. 229, 238–39(1998) (“Marx”) (DTX-389).) Marx

   reported that the isomers of guanylin and uroguanylin had different interconversion kinetics:

                  A fundamental difference between uroguanylin and guanylin is the
                  velocity of inter-conversion between the respective isomers. Both
                  guanylin isomers are present simultaneously in an equimolar ratio
                  under any conditions. In contrast, the conversion between
                  uroguanylin isomers follows significantly slower kinetics and is
                  hindered substantially by the carboxy-terminal leucine. Therefore,
                  the two isomers of human uroguanylin may exist physiologically in
                  a nonequimolar ratio.

   (Id. at 239.) Marx determined that isoform A was bioactive for the GC-C, but noted that isoform

   B could also have a distinct functional role:

                  From this study, the bioactive isomer concerning the stimulation of
                  GC-C could be assigned unambiguously to isomer A. Although the
                  topological stereoisomerism and the interconversion of uroguanylin
                  isomer B is suitable for isomer B to function as a storage form of
                  isomer A, a distinct functional role of the B-type isomers cannot be
                  excluded.

   (Id.) A POSA would prefer a lead compound like the ST core that does not have the isomeric

   issues presented by guanylin and uroguanylin. (Id. at 230 (uroguanylin and guanylin “are

   characterized by two disulfide bonds . . . which are crucial for biological activity . . .. This
                                                   164
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 220 of 669 PageID #: 5658



   structural element leads to the existence of two distinct topological isoforms of each peptide. The

   enterotoxin ST exhibits an equivalent pattern of disulfides, but has an additional disulfide loop

   which may enhance its conformational rigidity.”) (internal citations omitted).)

          344.        Further, a POSA would have expected an ST peptide to have an appropriate

   therapeutic window. First, a POSA would have understood that a GC-C agonist does not need to

   have an extended duration of action to “provide an effect over 24 hours for once a day dosing”

   to be useful as a treatment for constipation. A POSA would have understood that constipation

   related disorders could be treated by stimulating net secretion in the intestine and inhibiting

   reabsorption in the colon to facilitate a bowel movement. A POSA would not be trying to induce

   constant secretion, merely sufficient secretion to induce more weekly bowel movements. For

   example, the efficacy of RU-0211 was evaluated as a treatment for constipation by its ability to

   increase the average number of bowel movements per week and decrease constipation related

   symptoms. (See DTX-365 at A-315 (“This study examined the safety and efficacy of RU-0211,

   a chloride channel opener which increases intestinal water secretion, for the treatment of

   constipation. . . . The results of this randomized, controlled, clinical trial demonstrate that RU-

   0211, as does of 48 and 72 mcg, increases the average number of BMs/week, decreases

   constipation related symptoms, and is well tolerated.”). Thus, a POSA would have understood

   that a GC-C agonist does not need to be active for 24 hours to stimulate a bowel movement and

   be useful as a treatment for constipation.

          345.        Second, a POSA would have understood that the therapeutic window for an ST

   peptide would not be defined by plasma concentrations because GC-C agonists act locally and

   the drug target is concentrated in the proximal small intestine and colon. (See DTX-134 at 3220

   (Figure 10(a)).)
                                                   165
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 221 of 669 PageID #: 5659



          346.     Further, a POSA would have expected ST peptides to have a duration in adult

   humans much shorter than the 9-10 hour duration of action reported in Aimoto for infant mice.

   Aimoto shows that ST peptides cause fluid accumulation (calculated as the ratio of the weight of

   the entire intestine to that of the rest of the body) that peaks in 6 hours after 3 mouse units (1

   mouse unit is defined as the minimal amount of sample that gives a fluid accumulation ratio of

   over 0.09) were administered to suckling mice. (See DTX-028 at 324 and 322). A POSA would

   have understood that immature animals (e.g., suckling mice) have increased sensitivity to ST

   peptides due to a greater number of GC-C receptors, and a potential lack of protective antibodies.

   A person of ordinary skill in the art would have understood that ST peptides have a shorter

   duration of biological activity in mature animals. For example, Figure 1 of Cohen & Giannella

   shows that ST peptides have a short-lived bolus of activity in adult rats. (DTX-348 at 1990.)

   Based on the prior art, POSA would have expected ST peptides to have an appropriate therapeutic

   window in adult humans because the magnitude of this short-lived bolus of secretion could be

   controlled by adjusting the dose of peptide administered. For example, Figure 4 of Gariepy II

   shows a dose-dependent reduction in guts to carcass weight ratio of suckling mice with reduced

   concentrations of STh(6-18). (See DTX-040 at 8909.)

          347.     Therefore, a POSA would have been motivated to select an ST peptide as a lead

   compound for developing a therapeutic agent for treating constipation-based disorders.

                                       v.    A POSA would have selected STh(6–19) as a lead
                                             compound because it was known to be more heat-
                                             stable than the full-length peptide

          348.     A POSA would have known that peptide drugs should have thermal stability

   because heat-stable peptides resist denaturation and tend to retain their activity under storage

   conditions. (See, e.g., Chien-Hua Niu & Yuan-Yuan Chiu, FDA Perspective on Peptide
                                                  166
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 222 of 669 PageID #: 5660



   Formulation and Stability Issues, 87 J. PHARMACEUTICAL SCI. 1331, 1333 (1998) (“Niu”) (DTX-

   051).) Therefore, a POSA would have looked to minimize the chances of peptide degradation by

   starting with the most heat-stable ST peptide.

          349.     STh(6–19) was known to be more heat-stable than the full-length peptide. (See

   DTX-028 at 326 (teaching that STh(6–19) “constitutes the thermodynamically stable and

   biologically active site” of the STh peptide); DTX-046 at 2556 (teaching that STh(6–19) has

   higher heat-stability than synthetic or native STh, while STh(5-19), lacking four N-terminal

   amino acid residues of STh, showed the same heat-stability as that of the synthetic STh).) A

   POSA would have selected STh(6–19) as a lead compound for development as a treatment for

   constipation-related disorders because it would be more resistant to denaturation under storage

   conditions than the full-length peptide. (See, e.g., DTX-044 at 283–84 (Tables 1–3) (disclosing

   derivatives of STh(6–19).)

                             c. A POSA would have been motivated to modify STh(6–19) to
                                make [Tyr9]STh(6–19) for use in treating constipation-related
                                disorders at the time of the invention

                                       i.    A POSA seeking to develop a treatment for
                                             constipation-related disorders would have been
                                             motivated to avoid a hyperstimulatory effect

          350.     In seeking to develop a treatment for constipation, a POSA would have been

   motivated to avoid a potential hyperstimulatory effect. In doing so, a POSA would have

   considered known biological mechanisms.

          351.     A POSA would have known that the continuous effect of peptidessecreted by E.

   coli in the intestinal lumen produces a secretory diarrhea. (E.g., DTX-112 at Abstract.) A POSA

   concerned about causing diarrhea as a side effect of administering an ST peptide would want the

   drug to have a potent effect that did not continue so long to be dangerous to the patient. Thus, a

                                                    167
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 223 of 669 PageID #: 5661



   POSA would have known that it would be important to moderate those diarrheal effects, and

   would consider well-known approaches for doing so, such as reducing the dose or reducing the

   peptide’s duration of action.

                                        ii.   A POSA would have been motivated to modify
                                              STh(6–19) with a tyrosine residue as a proteolytic
                                              cleavage site to reduce the peptide’s duration of
                                              action

          352.      At the time of the invention, a POSA have would have understood that a peptide

   agonist of the GC-C receptor only needs to be active for long enough to provide the desired effect

   (i.e., stimulating net secretion in the small intestine, and reducing absorption in the large

   intestine). A POSA would have understood that it would not be necessary—or desirable—to

   induce constant secretion, merely sufficient secretion to induce more weekly bowel movements.

          353.      At the time of the invention, ST peptides were known to produce “short-lived

   hypersecretion” in the intestine. (See, e.g., DTX-116 at 280 (Table 1), 281; DTX-115 at 232

   (Abstract) (“Results of the study also seem to be consistent with the short-lived hyper-secretory

   action of the toxin.”); DTX-042 at 174 (“The mechanisms of STa-induced secretion have been

   extensively studied. When the rat jejunum is perfused in vivo with STa (Fig. 2), water transport

   is rapidly inhibited and net secretion results. With cessation of STa perfusion, the transport defect

   is promptly and totally reversible. Both the onset and offset of STa action occurs within

   minutes.”).) Figure 1 of Cohen & Giannella, reproduced below, shows the short-lived bolus of

   activity that ST peptides have in mature animals (open circles):




                                                    168
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 224 of 669 PageID #: 5662




   (DTX-348 at 1990.) A POSA would have understood that the magnitude of this bolus of secretion

   could be controlled by adjusting the dose of peptide administered. For example, Figure 4 of

   Gariepy II shows a dose-dependent reduction in guts to carcass weight ratio of suckling mice with

   reduced concentrations of STh(6-18):




                                                 169
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 225 of 669 PageID #: 5663



   (See Jean Gariépy et al., Importance of disulfide bridges in the structure and activity of Escherichia

   coli enterotoxin ST1b, 84 PROC. NATL. ACAD. SCI. USA 8907, 8909 (Dec. 1987) (“Gariepy II”)

   (DTX-040).) To minimize the risk of adverse events, such as diarrhea, a POSA would have been

   motivated to modify STh(6–19) to insert a proteolytic cleavage site to control the peptide’s

   duration of action by facilitating the peptide’s inactivation and degradation.

          354.    STh(6–19) contains three disulfide bonds that constrain the conformation of the

   peptide. Peptides that contain disulfide bonds were known to be resistant to enzymatic digestion.

   A POSA would have known that the intestinal epithelium releases thiol compounds, such as GSH

   and cysteine, to the lumen to reduce disulfide bonds, and thus make the peptide more susceptible

   to digestion by proteolytic enzymes. (See Lawrence J. Dahm and Dean P. Jones, Rat Jejunum

   Controls Luminal Thiol-Risulfide Redox, AM. SOC. NUTRITIONAL SCI’S 2739, 2793 (abstract),

   2794 (2000) (“Dahm & Jones”) (DTX-110) (“Disulfide reduction may facilitate protein digestion

   by disrupting disulfide-linked peptides”); see also D. Eberle et al., Rapid Oxidation in Vitro of

   Endogenous and Exogenous Glutathione in Bile of Rats, 256(5) J. BIOLOGICAL CHEMISTRY 2115,

   2116 (Mar. 10, 1981) (DTX-111) (bile contains GSH in the mM range).)

          355.      A POSA would have known that the redox state of the intestinal lumen in the GI

   tract is maintained by a redox system involving the reduced and oxidized forms of glutathione

   and cysteine. Overall a reducing potential is maintained. In such an environment, a peptide

   containing disulfide bonds, like the ST core, will exist in an equilibrium state that comprises fully

   oxidized, partially reduced, and reduced forms of the peptide. If the peptide contains a site for

   proteolytic degradation, that site will be cleaved in the reduced forms of the peptide.

          356.      At the time of the invention, a POSA would have known that a peptide bond next

   to the aromatic residues tyrosine (Tyr, Y) and phenylalanine (Phe, F) of guanylin is susceptible
                                                    170
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 226 of 669 PageID #: 5664



   to enzymatic digestion by chymotrypsin. (See, e.g., DTX-043 at 281 (“Uroguanylin is more

   closely related in structure to bacterial STas than is guanylin because of the conserved asparagine

   (Figure 1). In contrast, guanylin peptides have an aromatic residue, tyrosine or phenylalanine,

   instead of the asparagine (a polar, uncharged residue). This feature of opossum, rat, mouse, and

   human forms of guanylin makes these peptides sensitive to cleavage and inactivation by

   chymotrypsin, because aromatic residues in opossum and rat guanylin are cleavage sites for this

   protease.”); DTX-112 at 27 (“The asparagine makes uroguanylin and ST peptides quite resistant

   to attack by chymotrypsin, while guanylin is readily cleaved and inactivated by hydrolysis of

   peptide bonds COOH-terminal to the tyrosine or phenylalanine residues of guanylin.”).) A POSA

   would have known that chymotrypsin has a preference for tyrosine rather than phenylalanine.

   (See, e.g., Wuyuan Lu et al., Binding of Amino Acid Side-chains to S1 Cavities of Serine

   Proteinases, 266 J. MOL. BIOL. 441, 443 (Table 1) (1997) (“Lu”) (DTX-126); Volker

   Schellenberger et al., The Specificity of Chymotrypsin, a Statistical Analysis of Hydrolysis Data,

   199 EUR. J. BIOCHEM. 623, 635 (Figure 2) (1991) (“Schellenberger”) (DTX-131); see also DTX-

   027 at 318 (“[C]hymotrypsin hydrolyses peptide bonds in proteins and polypeptides. . .. The

   carboxylic side of amino acids with aromatic side groups like tyrosine, tryptophan and,

   phenylalanine are predominantly attacked.”).) Therefore, a POSA would have been motivated to

   modify the ST core with a tyrosine residue as a proteolytic cleavage site to facilitate the peptide’s

   inactivation and degradation.

          357.    A POSA would have expected that the three disulfide bonds of an ST peptide would

   be difficult to reduce. A POSA would have reasonably expected that inserting a chymotrypsin

   cleavage site into the ST core would disrupt the equilibrium state of the peptide in the reducing

   environment of the intestine. (See, e.g., Dallas L. Rabenstein & Pauline L. Yeo, Kinetics and
                                                    171
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 227 of 669 PageID #: 5665



   Equilibria of the Formation and Reduction of the Disulfide Bonds in Arginine-Vasopressin and

   Oxytocin by Thiol/Disulfide Interchange with Glutathione and Cysteine, 59 J. ORG. CHEM. 4223,

   4227 (1994) (“Rabenstein”) (DTX-160); DTX-043 at 281; H.K. Dürr et al., Fecal Chymotryspin:

   Study on Some Chracteristics of the Enzyme, 17 DIGESTION 396, 401 (1978) (“Dürr”) (DTX-154).)

   Chymotrypsin cleavage of the amino acid backbone of the ST core when the peptide is in its

   reduced form will cause more of the peptide to be converted from its oxidized active form to its

   inactive reduced form. The reduced form of the peptide would be degraded by chymotrypsin to

   result in more peptide conversion and continuing degradation.

          358.    A POSA would have understood that the risk of an adverse event being caused by

   an ST derivative would be reduced by facilitating the inactivation and degradation of the peptide

   with a chymotrypsin cleavage site. Moreover, a POSA would have understood that a derivative of

   the ST core with a conservative amino acid substitution outside of the central binding region would

   likely have reduced potency. (See DTX-031 at 4803 (Abstract) (“Two substitutions in the central-

   turn region of the molecule . . . resulted in a large decrease or less of receptor binding activity as

   compared to native STIb(6-18), pointing out the functional importance of this region. Analogues

   containing replacements at other site showed moderate to slight reductions in biological

   activity.”).) Therefore, a POSA would have reasonably expected that a derivative of the ST core

   with a chymotrypsin cleavage site could be used to treat patients with constipation-related

   disorders.

                                       iii.   A POSA would have been motivated to modify
                                              STh(6–19) to make [Tyr9]STh(6–19) at the time of
                                              the invention

          359.    A POSA would have been motivated to develop an ST derivative with high receptor

   binding affinity. At the time of the invention, a POSA would have understood that the asparagine
                                                    172
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 228 of 669 PageID #: 5666



   (Asn, N), proline (Pro, P) and alanine (Ala, A) residues in the central region of the ST core are

   important to the peptide’s ability to bind to the GC-C receptor, as illustrated in the figure below:




   (DTX-114 at 580.) A POSA would have understood that the best way for achieving an ST

   derivative with high receptor binding affinity was to avoid the central binding region and to make

   substitutions in either the N-terminal or C-terminal region of the ST core.

          360.    Consistent with what a POSA would have expected, STh(6-19) derivatives with

   aromatic amino acid residues in the positions of asparagine (Asn, N), proline (Pro, P) and alanine

   (Ala, A) were known to have reduced biological activity. The Handbook of Natural Toxins shows

   that STh(6-19) derivatives with aromatic residues (Phe, F) at the positions of asparagine (Asn, N),

   proline (Pro, P) and alanine (Ala, A) in the central binding region significantly reduced the

   biological activity of the peptide. (See DTX-044 at 284 (Tables 2 and 3).) Thus, the POSA would

   have known that the aromatic residue tyrosine should not be substituted into the central binding

   region of STh(6-19).

          361.    A POSA would have understood that the tyrosine residue could be inserted into

   either the N-terminal or C-terminal regions of an ST peptide, as illustrated below:




                                                   173
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 229 of 669 PageID #: 5667




   (DTX-044 at 287 (modified)). A POSA would have reasonably expected that a derivative of

   STh(6–19) with a conservative tyrosine substitution outside of the central binding region would

   bind to and activate the GC-C receptor. (See DTX-031 at 4803 (Abstract) (“[STh(6-18)]

   [a]nalogues containing replacements at other sites [i.e., outside of the central binding region]

   showed moderate to slight reductions in biological activity.”).)

          362.    A POSA would have further understood that degradant products of the derivative

   of the ST core should not have significant biological activity because these degradant products

   would need to be characterized during the drug development and approval process. (See, e.g.,

   Thomas A. Baillie, Drug Metabolites in Safety Testing, 182 TOXICOLOGY & APPLIED

   PHARMACOLOGY 188, 189 (2002) (“Baillie”) (DTX-163).) It was known in the art that the central

   disulfide bond in the ST core was necessary for biological activity. (See, e.g., DTX-044 at 285

   (“[A] disulfide bond between Cys-7 and Cys-15 is necessary for the enterotoxicity of STh and the

   active center of STh is located in a peptide from Cys-7 to Cys-15 . . .. Therefore, the spatial

   structure of STh with a disulfide bond between Cys-7 and Cys-15 and between Cys-6 and Cys-11

   or Cys-10 and Cys-18 is essential for the enterotoxigenic activity or STh.”) (emphasis added).) It

   was also known in the art that the necessary disulfide bond in the center of the ST core, and at least

   one of the other two disulfide bonds important to the molecular conformation, were essential for

                                                    174
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 230 of 669 PageID #: 5668



   the biological activity of the peptide. (Id.) The necessary and important disulfide bonds in the ST

   core are illustrated in the figure below:




   (See id. at 282 (modified with emphasis added).) A POSA would have been motivated to design

   the derivative of the ST core so that its degradant products would not be able to form two of the

   disulfide bonds essential for biological activity.

          363.    As illustrated below, cleavage at a position in the N-Terminal region of the ST core

   would produce a degradant product that cannot form two of the disulfide bonds essential for

   biological activity:




                                                    175
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 231 of 669 PageID #: 5669




   (See DTX-044 at 282 (emphasis added).) By contrast, cleavage in the C-terminal region of the ST

   core would produce a degradant product that could form two of the disulfide bonds essential for

   biological activity:




   (See id. (emphasis added).) Therefore, a POSA would have understood that the proteolytic

   cleavage site, tyrosine, should be substituted into the N-Terminal region of the STcore.

          364.    There are two positions in the N-terminal region of the ST core that the POSA

   would have considered for the tyrosine substitution, the positions of glutamic acid (Glu, E) and

   leucine (Leu, L) shown below:

                                                  176
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 232 of 669 PageID #: 5670




   (See id. (emphasis added).) A POSA would have preferred to substitute tyrosine at the position of

   leucine because these residues have more similar hydrophilicity. (See U.S. Patent No. 4,554,101

   (the “’101 patent”), DTX-132 at 2:1–20 (hydrophilicity values of leucine, tyrosine, and glutamic

   acid are -1.8, -2.3, and 3.0±1); DTX-024 at 14 (“Thus, one amino acid in a peptide, polypeptide,

   or protein can be substituted by another amino acid having a similar hydrophilicity score and still

   produce a resultant protein having similar biological activity, i.e., still retaining correct biological

   function. In making such changes, amino acids having hydropathic indices within ±2 are preferably

   substituted for one another, those within ±1 are more preferred, and those within ±0.5 are most

   preferred.”); see also DTX-351 at 351–52 (exchange of tyrosine and leucine has a score of -1 in

   Figure 84, which indicates that this is a conservative substitution); (Istvan Ladunga and Randall

   F. Smith, Amino Acid Substitutions Preserve Protein Folding By Conserving Steric and

   Hydrophobicity Properties, 10(3) PROTEIN ENG’G 187–96 (1997) (“Ladunga”), DTX-352 at 194

   (leucine “easily replaces (or is replaced by) other hydrophobic residues and even hydrophilic ones

   that have extended side chains (serine, threonine, tyrosine, glutamine, lysine, etc.)”).) Therefore,


                                                     177
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 233 of 669 PageID #: 5671



   a POSA would have understood that substituting tyrosine for leucine would result in a derivative

   that would likely have similar biological activity to the ST core.

          365.    In sum, by January 2003, a POSA familiar with the structure activity relationship

   of ST peptides would have understood that: (a) Tyrosine (Tyr) should not be substituted as a

   proteolytic cleavage site in the central binding region of the ST core because it would potentially

   disrupt the peptide’s ability to bind to the GC-C receptor and significantly reduce the biological

   activity of the peptide; (b) Tyrosine (Tyr) should preferably be substituted as a proteolytic cleavage

   site in the N-terminal region of the ST core because cleavage in the C-terminal region of the ST

   core would likely produce a degradant product with significant biological activity; and (c) Tyrosine

   (Tyr) should preferably be substituted as a proteolytic cleavage site at the position of leucine in

   the N-terminal region of the ST core because leucine and tyrosine have more similar hydrophilicity

   and this substitution would be expected to produce a peptide with similar biological activity.

          366.    As further explained in Section II(B)(5), [Tyr9]STh(6–19) would have been

   obvious to a POSA at the time of the invention in view of the teachings of Hasegawa, Sato, Carpick

   1991, Albano, and/pr Wolfe. Briefly, Hasegawa demonstrates that an aromatic substitution at the

   position of leucine in an ST derivative (i.e., [Pap8]STp(4-17)) would efficiently bind to the GC-C

   receptor. Hasegawa synthesized three ST analogs with Pap substitutions at the positions of leucine,

   asparagine, and alanine shown below:




                                                    178
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 234 of 669 PageID #: 5672




   (DTX-045 at 2.) Pap is an analog of tyrosine with a similar aromatic side chain, as shown below:




   (See DTX-060 at 1940 (“p-Azidophenylalanine (azphe) is a photosensitive tyrosine analog that

   produces a highly reactive nitrene upon UV irradiation.”).) The binding affinity of the ST analogs

   were evaluated in a competitive binding assay against STp(4-17) and the experimental results are

   shown in the figure below:




                                                  179
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 235 of 669 PageID #: 5673




   (DTX-045 at 8.) The order of the binding affinity to the receptor protein was reported to be

   [Pap8]STp(4-17) (closed triangles in the figure above) ≥ [Pap15]STp(4-17) (open circles in the

   figure above) >> [Pap11]STp(4-17) (open triangles in the figure above). (Id. at 9.) In view of the

   disclosures of Hasegawa, a POSA would have been motivated to substitute tyrosine at the position

   of leucine in the ST core because this analog (i.e., [Tyr9]STh(6–19)) would have been reasonably

   expected to efficiently bind to and activate the GC-C receptor without producing degradant

   products that have significant biological activity.

          367.    Sato taught that the amino acids in the central binding region of an ST peptide (i.e.,

   the N(Asn)-P(Pro)-A(Ala) amino acid residues) are the most important residues for the peptide’s

   activity, and that substitutions outside of this region have less of an impact on activity. Sato

   synthesized weakly toxic and nontoxic analogs of STp to evaluate the structural characteristics

   important for biological activity using X-ray crystallography. (See DTX-054 at 8641 (Abstract).)

   Sato reported that the structure of STp consists of three segments, an N-terminal 310 helix, a central

   type I β-turn, and a C-terminal type II β–turn, which are stabilized by three intramolecular disulfide

   bonds. Id. Sato disclosed that:



                                                    180
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 236 of 669 PageID #: 5674



                  The receptor binding region of the toxin estimated from the spatial
                  arrangement of the atoms is mainly constituted from the side chain
                  and main chain of Asn11 and Pro12 in addition to Ala13, compatible
                  with previous findings that Asn11, Pro12, and Ala11 are the most
                  important residues for the activity (Takeda et al., 1991) and that the
                  toxicity of STp is less affected by substitution of Glu7, Leu8, and
                  Gly16, which are located on the opposite side of Ala13 (DTX-063 et
                  al., 1986; Carpick & Gariepy, 1991).

   (Id. at 8649.) Moreover, Sato taught that:

                  The disulfide linkage not found in guanylin corresponds to the
                  bridge in the N-terminal segment of ST that is important for making
                  a rigid pillar, it is considered that the rigidity of the N-terminal
                  segment is important for ST to maintain its enterotoxicity under the
                  severe physiological conditions in intestinal organs of the host
                  animal. This idea is supported by the fact that guanylin is rapidly
                  degraded by components in the intestinal tract of infant mice,
                  whereas ST is strongly resistant to digestion by them.”

   (Id. at 8650 (internal citations omitted).) In view of the disclosures of Sato, a POSA would have

   been motivated to substitute tyrosine at the position of leucine in the ST core because this analog

   (i.e., [Tyr9]STh(6–19)) would have been reasonably expected to efficiently bind to and activate

   the GC-C receptor without producing degradant products that have significant biological activity.

          368.    Carpick 1991 similarly taught that the amino acids in the central binding region of

   an ST peptide (i.e., the N(Asn)-P(Pro)-A(Ala) amino acid residues) are the most important residues

   for the peptide’s activity, and that substitutions outside of this region have less of an impact on

   activity. Carpick 1991 synthesized analogs of STh(6-18) with amino acid substitutions at positions

   8, 9, 10, 12, 13, 14, 17 and 18, and evaluated the biological properties of the analogs. (See DTX-

   031 at 4804 (Figure 2) and 4805 (Table 1).) Carpick 1991 reported that substitutions in the central

   turn region of ST(6-18) (i.e., Asn12 to Cys15) “resulted in a large decrease or loss of receptor

   binding activity” whereas “replacements at other sites showed moderate to slight reductions in

   biological activity.” (Id. at 4803 (Abstract).) In view of the disclosures of Carpick 1991, a POSA
                                                   181
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 237 of 669 PageID #: 5675



   would have been motivated to substitute tyrosine at the position of leucine in the ST core because

   this analog (i.e., [Tyr9]STh(6–19)) would have been reasonably expected to efficiently bind to and

   activate the GC-C receptor without producing degradant products that have significant biological

   activity.

           369.   Albano disclosed that a closely related homologue of STh without the C-terminal

   residues (i.e., Thr-Gly-Cys-Tyr), referred to as Toxin A-2, has significant biological activity. The

   amino acid sequence of Toxin A-2 is shown in Table 1 below:




   (See DTX-026 at 688.) The biological activity of Toxin A-2 is shown in the figure below:




   (See DTX-026 at 688.) In view of the disclosures of Albano, a POSA would have been motivated

   to substitute tyrosine in the N-terminal region of the ST core at the position of leucine because this

                                                    182
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 238 of 669 PageID #: 5676



   analog (i.e., [Tyr9]STh(6–19)) would have been reasonably expected to efficiently bind to and

   activate the GC-C receptor without producing degradant products that have significant biological

   activity.

           370.   Wolfe developed a COMFA model to predict the primary interactions between GC-

   C agonists and their receptor and confirms that leucine would have been the preferred region in

   the N-terminal region of STh(6–19) for substitution of tyrosine as a proteolytic cleavage site. (See

   DTX-061 at 1732 (the model predicts “that the backbone of Cys5-Cys6-Glu7-Leu8 adopts a

   conformation that tightly interacts with a hydrophobic region of GC-C to achieve maximum

   potency.”; “[t]he primary site of electrostatic interaction within the model is derived from residue

   Glu7,” whereas “side chain mutations of Leu8 have only minimal effect.”).) In view of the

   disclosures of Wolfe, a POSA would have been motivated to substitute tyrosine at the position of

   leucine in the ST core because this analog (i.e., [Tyr9]STh(6–19)) would have been reasonably

   expected to efficiently bind to and activate the GC-C receptor without producing degradant

   products that have significant biological activity.

                                       iv.    It would have been routine for a POSA to prepare
                                              [Tyr9]STh(6–19)

           371.   Preparing [Tyr9]STh(6–19) would have been routine for a POSA. For example,

   Aimoto synthesized and purified STh and STh(6–19) in the early 1980s. (See DTX-028 at 320

   (“[W]e synthesized STh . . . and confirmed the synthetic peptide had the same biological and

   physio-chemical properties as those of the native ST.”), 321 (“We report the chemical synthesis of

   a shorter analog of STh, which has the same sequence as that of the 14 amino acid residue from

   the C-terminal end of STh . . ..”), 323 (“A shorter synthetic analog of STh, STh(6–19), was purified

   by chromatography on DEAE-Sephadex A-25 under similar conditions to those for synthetic


                                                   183
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 239 of 669 PageID #: 5677



   STh.”).) Aimoto disclosed a method of synthesizing STh(6–19). (Id. at 322.)

          372.    It would have been routine for a POSA to synthesize and purify an analog of STh(6–

   19) with a Tyr substitution at position 9. For example, Carpick 1991 synthesized analogs of STh(6-

   18) with amino acid substitutions at positions 8, 9, 10, 12, 13, 14, 17 and 18. (See DTX-031 at

   4804 (Figure 2).) Carpick 1991 disclosed that the analogs were synthesized using solid-phase

   methods and purified. (Id. at 4803–04.) Hasegawa synthesized and purified a derivative of ST with

   the tyrosine analog Pap at the position of Leu8 (i.e., [Pap8]STp(4-17)). (See DTX-045 at 2 (Figure

   1).) Hasegawa disclosed a synthetic scheme for preparing a representative derivative (i.e.,

   [Pap11]STp(4-17). (Id. at 3, 4, 6.)

          373.    Thus, there were well-known methods for synthesizing and purifying STh(6–19)

   and analogs of ST peptides with amino acid substitutions, including analogues with side chain

   aromatic amino substitutions at the position of Leu. It would have been routine for a POSA to

   synthesize and purify [Tyr9]STh(6–19) and a POSA would have had more than a reasonable

   expectation of success. (See, e.g., FMOC SOLID PHASE PEPTIDE SYNTHESIS, A PRACTICAL

   APPROACH 9-114, 9-13 (Weng C. Chan & Peter D. White eds., 2000) (“White”) (DTX-135)

   (disclosing principles of Fmoc solid phase peptide synthesis), 91–92 (disclosing synthetic

   approaches to the formation of disulfide bridges); Paul Lloyd-Williams et al., CHEMICAL

   APPROACHES     TO THE   SYNTHESIS     OF   PEPTIDES   AND   PROTEINS 19-93, 209-36 (1997) (“Lloyd-

   Williams”) (DTX-047) at 19 (“[T]he advantages of [solid-phase peptide synthesis] over classical

   synthesis in solution are those of simplicity and speed of execution.”), 209 and 214–23 (disclosing

   methods for synthesizing peptides with disulfide bridges).)




                                                     184
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 240 of 669 PageID #: 5678



                                       v.   It would have been routine for a POSA to evaluate
                                            [Tyr9]STh(6–19) in receptor binding and activation
                                            assays and in animal models

          374.    It would have been routine for a POSA to evaluate the efficacy and safety of

   [Tyr9]STh(6–19) at the time of the invention. In general terms the process consists of evaluating

   the peptide: in receptor binding assays; receptor activation (second messenger) assays; and animal

   models of increasing relevance to the desired physiological effect. In parallel with these assays,

   toxicity studies in animals would be carried out. (See, e.g., DTX-123 at 848 (“In any case, robust

   strategies for the design of peptide ligands (‘ligand-based drug design’) have been developed that

   require careful consideration of both the structural and conformational features of peptides and

   detailed analyses of their biological activities, including binding, second-messenger, tissue and

   whole-animal assays. Such strategies have had a great deal of success.”).) The different

   components of this process could be contracted out to organizations that specialize in such assays,

   models, and toxicity studies.

          375.    There were well-known GC-C receptor binding assays. (See, e.g., DTX-022 at

   2:57–64 (“Fig. 3(b) Displacement of      125
                                                  I-STa specific binding from T84 cells by human

   uroguanylin, human guanylin and STa. . .. Specific binding (%) was determined by dividing the

   specifically bound 125I-STa at each ligand concentration by the specifically bound 125I-STa in the

   absence of ligands.”); DTX-109 at 2:18–21 (Fig. 3(b) “Competition inhibition of [125I]-STa

   binding. Unlabeled STa (E), human guanylin (J), or rat guanylin (H) were added in increasing

   concentrations using [125I]-STa as described in Methods.”).) There were also well-known receptor

   activation assays for measuring stimulation of the secondary messenger cGMP. (See, e.g., DTX-

   022 at 2:53–55 (“FIG. 3(a) Concentration-response effect of synthetic human uroguanylin, human

   guanylin and E. coli ST5-18 (STa) on cyclic GMP levels in T84 cells.”); DTX-109 at 2:15-17 (Fig.
                                                    185
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 241 of 669 PageID #: 5679



   3(a) “Activity in the T84 cell bioassay. As determined by analysis of the effects of the peptides on

   intracellular cyclic GMP levels.”).) It would have been routine for a POSA to evaluate

   [Tyr9]STh(6–19) in these assays to determine that it binds to and activates the GC-C receptor.

           376.    In addition, animal models relevant to the desired physiological effect of induced

   net secretion had been established. (See, e.g., DTX-063 at 139 (“Enterotoxigenic activity was

   assayed by measuring the amount of sample required to cause fluid accumulation in the intestine

   of 2-4-day-old suckling mice 4 h after its administration, as in [6]. The fluid accumulation ratio of

   each animal was calculated as the ratio of the weight of the entire intestine to that of the rest of the

   body. . ..”) and 140 (Table 1) (minimum effective dose of STh(6–19) was 0.6 ng); DTX-031 at

   4805 (Figure 4) (“Dose-response curves for the administration of STIb(6-18) analogue dilutions

   to newborn suckling mice. A quantitative assessment of the diarrheal response in mice is reported

   in terms of the gut-to-carcass ration (G:C), which was calculated as described under Experimental

   Procedures.”); DTX-044 at 283 (“Shimonishi and coworkers chemically synthesized STh, STp,

   and their analogues and examined their biological and immunological properties. . .. Activity of

   synthetic STa and its analogues in the fluid accumulation assay in suckling mice showed that the

   core sequences (STh[6-18] and STp[5-17]) have the same toxicity as the holotoxins and are more

   stable to heat. The minimum effective doses (MED) of the synthetic peptides were 0.4 pmol for

   STh[6-18] and 0.5 pmol for STp[5-17], which corresponded to those of native STh and STp.”);

   Greenberg at 278 (Figure 2) (guts-to-carcass ratio per ng peptide (i.e., STa, uroguanylin, guanylin)

   administered per mouse).) It would have been routine for a POSA to evaluate [Tyr9]STh(6–19) in

   these animal models to determine the net secretion induced by the amount of administered peptide.

           377.    A POSA would have used the data from the assays and animal models to guide the

   clinical development of [Tyr9]STh(6–19) for the treatment of patients with constipation-related
                                                     186
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 242 of 669 PageID #: 5680



   disorders.

                                     vi.    A POSA would have been motivated to make a
                                            pharmaceutical composition of [Tyr9]STh(6–19) and
                                            would have had a reasonable expectation of success
                                            in doing so

          378.   A POSA would have understood that [Tyr9]STh(6–19) would need to be formulated

   into a pharmaceutical composition for use in treating patients. Pharmaceutical compositions

   facilitate the storage, distribution, and administration of active pharmaceutical ingredients.

   Therefore, a POSA would have been motivated to combine [Tyr9]STh(6–19) with one or more

   pharmaceutically acceptable carriers or excipients in a pharmaceutical composition. (See, e.g.,

   DTX-023 at 16:43–51 (“[T]he present invention provides pharmaceutical compositions that

   comprise the conjugated compounds of the invention [i.e., a peptide moiety that binds to the ST

   receptor conjugated to a therapeutic or imaging moiety] and pharmaceutically acceptable carriers

   or diluents. The pharmaceutical composition of the present invention may be formulated by one

   having ordinary skill in the art. Suitable pharmaceutical carriers are described in Remington’s

   Pharmaceutical Sciences, A. Osol, a standard reference text in the field., which is incorporated

   herein by reference.”); see also DTX-052 at 858–63 (disclosing pharmaceutical excipients and

   carriers routinely used by POSA for preparing oral solid dosage forms).)

          379.   A POSA would understand that a pharmaceutical composition would generally

   include an amount of the active pharmaceutical ingredient that when properly administered would

   constitute an effective dose. A POSA would understand that the effective dose of the active

   pharmaceutical ingredient is evaluated as part of a “dose-finding study.” (See R. Schmidt, Dose-

   finding studies in clinical drug development, 34 EUR. J. CLIN PHARMACOL. 15, 15 (1988)

   (“Schmidt”) (DTX-137).) The objective of a dose-finding study is to “satisfy the requirement that


                                                 187
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 243 of 669 PageID #: 5681



   patients be exposed only to the quantity of drug that they really need.” (Id.) Determining an

   effective dose is thus a matter of routine experimentation.

          380.    A POSA would have been motivated to find an effective amount of a therapeutic

   agent, and would have been able to do so by routine experimentation. A POSA would have

   routinely included one or more pharmaceutically acceptable excipients in a pharmaceutical

   formulation, in addition to a therapeutically effective amount of the active ingredient. Therefore,

   a POSA would have routinely formulated a pharmaceutical composition containing an effective

   amount of [Tyr9]STh(6–19) with one or more pharmaceutically acceptable carriers or excipients,

   and a POSA would have had a reasonable expectation of success in doing so.

                                      vii.   A POSA would have had a reasonable expectation of
                                             success in making [Tyr9]STh(6–19), formulating
                                             compositions of this peptide, and using these
                                             compositions to treat patients with conditions such as
                                             IBS, IBS-C, chronic constipation, and idiopathic
                                             constipation.

          381.    A POSA would have reasonably expected that [Tyr9]STh(6–19), and

   pharmaceutical compositions thereof, could be made and used to treat patients with constipation-

   related disorders.

          382.    A POSA would have reasonably expected that [Tyr9]STh(6–19) would bind to and

   activate the GC-C receptor because the prior art demonstrated that an ST derivative with an

   aromatic substitution at the position of leucine has high receptor binding affinity. (See, e.g., DTX-

   045 at 2 and 8.) A POSA would have reasonably expected that [Tyr9]STh(6–19) would have

   sufficient stability in the gut to persist into the colon because it is stabilized by three disulfide

   bonds. (See, e.g., DTX-112 at 34.)

          383.    A POSA would have reasonably expected [Tyr9]STh(6–19) to produce a short-lived


                                                   188
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 244 of 669 PageID #: 5682



   bolus of intestinal secretion in adult humans. (See, e.g., DTX-348 at 1990, Figure 1.) A POSA

   would have reasonably expected that [Tyr9]STh(6–19) could be used to treat patients with

   constipation-related disorders because the magnitude of the bolus of activity could be controlled

   by adjusting the dose, and the duration of the bolus of activity would be controlled by the

   chymotrypsin cleavage site. (See, e.g., DTX-040 at 8909 (Figure 4); DTX-043 at 281 (“guanylin

   peptides have an aromatic residue, tyrosine or phenylalanine, instead of the asparagine (a polar,

   uncharged residue). This feature of opossum, rat, mouse, and human forms of guanylin makes

   these peptides sensitive to cleavage and inactivation by chymotrypsin, because aromatic residues

   in opossum and rat guanylin are cleavage sites for this protease.”); DTX-112 at 27 (“The

   asparagine makes uroguanylin and ST peptides quite resistant to attack by chymotrypsin, while

   guanylin is readily cleaved and inactivated by hydrolysis of peptide bonds COOH-terminal to the

   tyrosine or phenylalanine residues of guanylin.”).)

          384.    Therefore, a POSA would have reasonably expected that pharmaceutical

   compositions of [Tyr9]STh(6–19) could be made and used to treat patients with constipation-

   related disorders.

                        5. The Asserted Claims of the ’036 Patent Would Have Been Obvious

                              a. Claim 2 of the ’036 Patent

          385.    Claim 2 of the ’036 patent recites:

                  2.    A purified peptide consisting of the amino acid sequence: Cys Cys Glu
                  Tyr Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr (SEQ ID NO:31).

   As shown below, the amino acid sequence recited in claim 2 is a derivative of STh(6–19) with a

   tyrosine (Y) residue at the position of leucine (L):

                  STh(6–19)               CCELCCNPACTGCY
                  SEQ ID NO:31            CCEYCCNPACTGCY

                                                   189
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 245 of 669 PageID #: 5683




   Claim 2 of the ’036 patent would have been obvious to a POSA at the time of the invention in

   view of the background knowledge of a POSA in combination with one or more of the Method of

   Treatment references described below and one or more of the [Tyr9]STh(6–19) references

   described below.

          386.    At the time of the invention, a POSA would have been motivated to develop a GC-

   C agonist as a treatment for constipation-related disorders (e.g., IBS, IBS-C, constipation, chronic

   constipation, idiopathic constipation) based on the teachings of the ’097 patent, Nakazato,

   Shailubhai, Shailubhai & Currie, Shailubhai ’628, the ’670 patent, Greenberg, Ewe 1988, Sack

   1980, Beltowski, and/or Giannella (collectively, the “Method of Treatment References”). The

   teachings of these references are briefly summarized below:

         ’097 Patent: “The major biological actions of guanylin in the intestine are the stimulation
          of chloride and water secretion and the inhibition of sodium and water absorption. Thus,
          guanylin should act as a laxative agent for the treatment of constipation. Evidence
          supporting this proposal is based on the studies cited concerning STa, a structural mimic
          of guanylin, and data that we have obtained with isolated rat colons.” (See DTX-109 at
          6:21–34.)

         Nakazato: “The regulation of intestinal salt and water transport is critical to the
          maintenance of fluid volume. Control of this life-sustaining activity is mediated by the
          concerted actions of hormones, neurotransmitters, and locally acting factors. Guanylin and
          uroguanylin are novel peptides that were first isolated from rat jejunum and opossum urine,
          respectively. They bind to and activate guanylyl cyclase-C (GC-C) receptors to regulate
          intestinal and renal fluid and electrolyte transport through the second messenger, cyclic
          guanosine 3’,5’-monophosphate (GMP). Heat-stable enterotoxins [i.e., ST peptides]
          produced by pathogenic bacteria have close structural similarities to guanylin and
          uroguanylin, and they use this mimicry to act on GC-C . . ..” (See DTX-049 at 219.)

         Shailubhai: “Binding of these peptide hormones [i.e., uroguanylin, guanylin,
          lymphoguanylin and bacterial enterotoxin ST] to the GC-C receptor stimulates intracellular
          production of cyclic guanosine monophosphate (cGMP), resulting in the activation of the
          cystic fibrosis transmembrane conductance regulator (CFTR), the apical membrane
          channel for efflux of chloride from enterocytes lining the gastrointestinal (GI) tract.
          Activation of CFTR chloride channel, and the subsequent enhancement of transepithelial
          efflux of Cl- and K+ ions leads to secretion of water into the intestinal lumen.” (See DTX-
                                                   190
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 246 of 669 PageID #: 5684



          057 at 261.) “Water secretion into the lumen of intestine is essential for normal coating of
          mucin, which protects gastric mucosa from mechanical damage and the harmful effects of
          acidity in the GI tract . . .. The underproduction of water might result in thick mucus,
          leading to intestinal blockage or constipation.” (Id. at 262.)


         Shailubhai & Currie: “Binding of uroguanylin or guanylin to the guanylin cyclase
          receptor stimulates the intracellular production of the cGMP ultimately resulting in the
          stimulation of salt and water secretion into the intestinal lumen . . .. Uroguanylin has been
          found to stimulate increases in cyclic GMP levels in a manner similar to another family of
          heat stable enterotoxins (STs) secreted by pathogenic strains of E. coli. . ..” (See DTX-024
          at 3:13–25.) “Uroguanylin is believed to regulate fluid and electrolyte transport in a manner
          similar to guanylin and the STs in the GI tract. Therefore, as mentioned in previous
          publications the human uroguanylin may act as a laxative and be useful in patient [sic]
          suffering from constipation.” (Id. at 4:3–8.)

         Shailubhai ’628: “Uroguanylin, guanylin and bacterial ST peptides are structurally related
          peptides that bind to a guanylate cyclase receptor and stimulate intracellular production of
          cyclic guanosine monophosphate (cGMP). This results in the activation of the cystic
          fibrosis transmembrane conductance regulator (CFTR), an apical membrane channel for
          efflux of chloride from enterocytes lining the intestinal tract. Activation of CFTR and the
          subsequent enhancement of transepithelial secretion of chloride leads to stimulation of
          sodium and water secretion into the intestinal lumen. Therefore, by serving as paracrine
          regulators of CFTR activity, cGMP receptor agonists regulate fluid and electrolyte
          transport in the GI tract.” (DTX-025 at 1 [0003]). “Recent reports have also suggested that
          the CFTR channel is involved in the transport and maintenance of reduced glutathione, an
          antioxidant that plays an important role in protecting against inflammation caused by
          oxidative stress. Enhancement of intracellular levels of cGMP by way of guanylate cyclase
          activation or by way of inhibition of cGMP-specific phosphodiesterase would be expected
          to down-regulate these inflammatory stimuli. Thus, uroguanylin-type agonists should be
          useful in the prevention and treatment of inflammatory diseases of the lung (e.g., asthma),
          bowel (e.g., ulcerative colitis and Crohn’s disease), pancreas and other organs.” (Id. at 1
          [0009].)

         ’670 patent: “[Human uroguanylin] has been found to stimulate increases in cyclic GMP
          levels in a manner similar to guanylin and the STs. As such regulator, it is useful for the
          control of intestinal absorption. It has potential to regulate fluid and electrolyte transport .
          . .. Human uroguanylin has been further demonstrated to act in an isolated intestinal rat
          preparation to stimulate an increase in short circuit current. This action is believed to be
          the physiologic driving force for eliciting chloride secretion and ultimately decreased water
          absorption. The human uroguanylin may thus act as a laxative and be useful in patients
          suffering from constipation, e.g. cystic fibrosis patients who suffer with severe intestinal
          complications from constipation.” (See DTX-022 at 2:8–12, 16–25.)

         Greenberg 1997: “Uroguanylin and guanylin are intestinal peptides that activate a
                                                   191
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 247 of 669 PageID #: 5685



          receptor-guanylate cyclase [i.e., GC-C], which is also a receptor for Escherichia coli heat-
          stable enterotoxin (STa). These peptides may have a role in the body’s regulation of fluid
          and electrolytes.” (DTX-043 at 276.) “The results of our studies demonstrate that STa
          exerts its diarrheal effects in the intestine by molecular mimicry, serving as a bacteria-
          derived member of the peptide family that also contains the intestinal peptides, uroguanylin
          and guanylin. In addition, the reduced potency of guanylin compared to uroguanylin is
          caused by its susceptibility to proteases such as chymotrypsin.” (Id. at 280.)

         Ewe 1988: Ewe 1998 taught that constipation and diarrhea result from abnormal intestinal
          motility and fluid balance. (DTX-036 at 73 (Abstract).) Ewe 1998 disclosed that the small
          intestine allows for rapid equilibrium of osmolality (e.g., water and electrolyte balance),
          while the large intestine preserves water and electrolytes once they have been absorbed.
          (Id.) Ewe 1998 reports that “[f]ormerly, diarrhea and constipation were attributed to
          disordered motility” and that “[t]his concept changed in the late 1960s and early 1970s
          when the secretory effect of cholera toxin was recognized and studied in more detail.”
          (Id. at 73.) Ewe 1998 explains that constipation and diarrhea are clinical symptoms of
          abnormalities in stool frequency and consistency due to a variety of causes. (Id. at 74.)
          Both are caused by abnormalities in intestinal motility and transport of electrolytes and
          water. (Id.) Small abnormalities in absorption and secretion, especially in the distal
          intestinal area, can lead to constipation or diarrhea. (Id.)

         Sack 1980: Sack 1980 disclosed that the physiological action of ST is characterized by
          “[r]apid onset, short-lived hypersecretion.” (DTX-116 at 280.) Sack 1980 further explains
          that: “Strains of ETEC can produce either one or both of the enterotoxins [i.e., LT or ST],
          depending on the plasmid(s) they carry. It has been shown that the clinical disease caused
          by strains of ETEC correlated with these types of enterotoxins produced by the isolates.
          The diarrhea was more severe and of longer duration in persons harboring organisms that
          produced both LT and ST, as compared with those with organisms producing only ST.”
          (Id. at 281.)

         Beltowski: “Guanylin and uroguanylin are short peptides homologous to heat-stable
          enterotoxins of Escherichia coli and other coterie bacteria. Guanylin and uroguanylin are
          synthetized from the respective preproeptides mainly in gastrointestinal mucosa and are
          secreted both into intestinal lumen and into the blood. Luminally secreted peptides
          stimulate chloride and bicarbonate secretion in the intestine through the mechanism
          involving guanylate cyclase C receptor, cyclic GMP, protein kinase G and cystic fibrosis
          transmembrane conductance regulator (CFTR) chloride channel.” (DTX-133 at Abstract.)
          Beltowski disclosed that the activity of guanylin and uroguanylin is pH-dependent: “The
          activity of guanylin and uroguanylin is pH-dependent. In cultured T84 cells guanylin is 10-
          fold more potent in elevating cGMP at pH 8 than at pH 5, whereas uroguanylin is more
          potent in acidic than in alkaline conditions. In alkaline environment guanylin is more potent
          than uroguanylin and the opposite is observed in acidic conditions. STa is slightly more
          potent in acidic than in alkaline pH but the difference is not so striking as in the case of
          endogenous peptides. STa is, however, more potent than either guanylin or uroguanylin in
          both acidic and alkaline conditions.” (DTX-133 at 362.)
                                                  192
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 248 of 669 PageID #: 5686




         Giannella 1995: “The mechanisms of STa-induced fluid secretion have been extensively
          studied. When the rat jejunum is perfused in vivo with STa (Fig. 2), water transport is
          rapidly inhibited and net secretion results. With cessation of STa perfusion, the transport
          defect is promptly and totally reversible. Both the onset and offset of STa action occurs
          within minutes . . .. STa-induced secretion occurs via activation of guanylate cyclase and
          generation of cGMP, which inhibits the coupled influx of Na+ and Cl- and stimulates Cl-
          secretion. Others have noted the rapid onset of action of STa, its effects on the colon, and
          the possible involvement of serotonin and the enteric nervous system.” (See DTX-042 at
          174.) “Recently an endogenous ligand called guanylin has been extracted from mammalian
          intestine and shown to bind to the STa receptor. A similar peptide, called uroguanylin, has
          been found in human and animal urine. It is likely that guanylin and uroguanylin are indeed
          endogenous ligands for the STa receptor and may be modulators of Cl- secretion in the
          intestine, kidney, and perhaps in other organs.” (Id. at 179.)

          387.    A POSA would have been familiar with the background art on ST peptides,

   guanylin, uroguanylin, and lymphoguanylin described above. As explained in detail in Section

   II(B)(2), a POSA familiar with this background art would have been motivated to select STh(6–

   19) as a lead compound for development as a treatment for constipation-related disorders for the

   reasons summarized below:

         ST peptides were known to induce secretion and reduce absorption in the GI tract;

         ST peptides had been extensively studied and the characterization of their structure activity
          relationship would have provided a POSA with considerable guidance on the properties of
          potential ST derivatives;

         ST peptides were known to be molecular mimics for both guanylin and uroguanylin, with
          pH independent activity and enhanced stability in the gut due to their three disulfide bonds;
          and

         the ST core was known to have a single defined folded conformation and reported to be
          more heat-stable and resistant to denaturation than the full-length peptide.

          388.    A POSA familiar with the background art on ST peptides, guanylin, uroguanylin,

   and lymphoguanylin would have been motivated to modify STh(6–19) with a tyrosine residue as

   a proteolytic cleavage site for the reasons explained in Section II(B)(4). As previously explained

   in Section II(B)(4), a POSA would have reasonably expected that modifying STh(6–19) with a

                                                  193
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 249 of 669 PageID #: 5687



   proteolytic cleavage site, preferably tyrosine, would tune the peptide’s activity and facilitate the

   peptide’s inactivation and degradation by proteolytic enzymes to reduce the risk of adverse effects,

   such as diarrhea.

           389.   As previously explained, a POSA familiar with the background art on the structure

   activity relationship of ST peptides would have understood that: (a) Tyrosine (Tyr) should not be

   substituted as a proteolytic cleavage site in the central binding region of the ST core because it

   would potentially disrupt the peptide’s ability to bind to the GC-C receptor and significantly reduce

   the biological activity of the peptide; (b) Tyrosine (Tyr) should preferably be substituted as a

   proteolytic cleavage site in the N-terminal region of the ST core because cleavage in the C-terminal

   region of the ST core would likely produce a degradant product with significant biological activity;

   and (c) Tyrosine (Tyr) should preferably be substituted as a proteolytic cleavage site at the position

   of leucine in the N-terminal region of the ST core because leucine and tyrosine have similar

   hydrophilicity and this substitution would be expected to produce a peptide with similar biological

   activity.

           390.   As previously explained, a POSA would have been motivated to substitute tyrosine

   at the position of leucine in STh(6–19) based on the teachings of Handbook of Natural Toxins, Lu,

   Hasegawa, Sato, Carpick 1991, Albano, and/or Wolfe (collectively, the “[Tyr9]STh(6–19)

   References”). The teachings of these references are briefly summarized below:

          Handbook of Natural Toxins: The Handbook of Natural Toxins disclosed that ST1b has
           also been referred to as STh because it was originally found in E. coli isolated from humans.
           (See DTX-044 at 282.) The Handbook of Natural Toxins further disclosed the biological
           activities of analogs of STh(6–19) with replacements at positions 12, 13, and 14, as well
           as the biological activities of analogs of STh(6-18) with one or two disulfide bonds. (See
           id. at 283–86 (Tables 1–4).)

          Lu: Lu taught that chymotrypsin has a preference for tyrosine over phenylalanine. (DTX-
           126 at 443 (Table 1).)
                                                    194
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 250 of 669 PageID #: 5688




         Hasegawa: Hasegawa taught an ST derivate with a Pap substitution at the position of
          leucine will efficiently bind with the GC-C receptor. (See DTX-045 at 4 (Figure 2), at 8
          (Figure 6) and 9 (“The order of the binding affinity to the receptor protein was reported to
          be [Pap8]STp(4-17) ≥ [Pap15]STp(4-17) >> [Pap11]STp(4-17).”).) A POSA would have
          understood that Pap is an analog of tyrosine, and that an ST derivative with tyrosine at the
          position of leucine would efficiently bind to the GC-C receptor. While Hasegawa shows
          that an aromatic substitution at the position of alanine in the C-terminal region of an ST
          derivative would also efficiently bind to the GC-C receptor, a POSA would have
          understood that the proteolytic cleavage site should not be in the C-terminal region because
          the degradant product(s) would likely have significant biological activity. Moreover,
          Hasegawa demonstrates that a POSA would have viewed leucine as the preferable position
          in the N-terminal region of an ST peptide for an aromatic amino acid substitution. (See
          DTX-045 at 2 (Figure 2).) Thus, a POSA would have been motivated to prepare
          [Tyr9]STh(6–19) based on the teachings of Hasegawa.

         Sato: Sato taught that the “receptor binding region” of ST peptides “estimated from the
          spatial arrangement of the atoms is mainly constituted from the side chain and main chain
          of Asn11 and Pro12 in addition to Ala13, compatible with previous findings that Asn11, Pro12,
          and Ala11 are the most important residues for the activity and that the toxicity of STp is
          less affected by substitution of Glu7, Leu8, and Gly16, which are located on the opposite
          side of Ala13.” (See DTX-054 at 8649 (internal citations omitted).) Sato taught further that
          “the disulfide linkage not found in guanylin corresponds to the bridge in the N-terminal
          segment of ST that is important for making a rigid pillar, it is considered that the rigidity
          of the N-terminal segment is important for ST to maintain its enterotoxicity under the
          severe physiological conditions in intestinal organs of the host animal” because “guanylin
          is rapidly degraded by components in the intestinal tract of infant mice, whereas ST is
          strongly resistant to digestion by them.” (Id. at 8650 (internal citations omitted).)
          Therefore, a POSA would have understood that the tyrosine substitution should be made
          outside of the central binding region of STh(6–19), in the N-terminal region of STh(6–19)
          to minimize the possibility of a degradant product with significant biological activity, and
          at the position of leucine because tyrosine and leucine have similar hyrophilicity. Thus, a
          POSA would have been motivated to prepare [Tyr9]STh(6–19) based on the teachings of
          Sato.

         Carpick 1991: Carpick 1991 taught that substitutions in the central turn region of ST(6-
          18) (i.e., Asn12 to Cys15) “resulted in a large decrease or loss of receptor binding activity”
          whereas “replacements at other sites showed moderate to slight reductions in biological
          activity.” (See DTX-031 at 4803, 4804 (Figure 2), and 4805 (Table 1).) Therefore, a POSA
          would have understood that the tyrosine substitution should be made outside of the central
          binding region of STh(6–19), in the N-terminal region of STh(6–19) to minimize the
          possibility of a degradant product with significant biological activity, and at the position
          of leucine because tyrosine and leucine have similar hyrophilicity. Thus, a POSA would
          have been motivated to prepare [Tyr9]STh(6–19) based on the teachings of Carpick 1991.


                                                   195
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 251 of 669 PageID #: 5689



             Albano: Albano taught that ST analogs without the C-terminal residues Thr-Gly-Cys-Tyr
              would have significant biological activity. (See DTX-026 at 688 (Table 1, Toxin A-2) and
              Figure 3.) Thus, a POSA would have understood that the proteolytic cleavage site tyrosine
              should be substituted outside of the central binding region of STh(6–19) and at a position
              in the N-terminal region to minimize the possibility of a degradant product with significant
              biological activity. A POSA would have understood that the tyrosine substitution in the N-
              terminal region of STh(6–19) should be at the position of leucine because tyrosine and
              leucine have more similar hyrophilicity. Thus, a POSA would have been motivated to
              prepare [Tyr9]STh(6–19) based on the teachings of Albano.

             Wolfe: Wolfe taught that a COMFA model of ST peptides predicts that “the amide
              backbone of Cys5-Cys6-Glu7-Leu8, the β carbon atoms of Cys5-Cys6, and the sized chains
              of Pro12, Ala13, and Ala15 comprise the primary interactions of GC-C agonists with the
              receptor surface.” (DTX-061 at 1731.) Wolfe also taught “that the backbone of Cys5-Cys6-
              Glu7-Leu8 adopts a conformation that tightly interacts with a hydrophobic region of GC-C
              to achieve maximum potency,” and that “[t]he primary site of electrostatic interaction
              within the model is derived from residue Glu7,” whereas “side chain mutations of Leu8
              have only minimal effect.” (DTX-061 at 1732.) Therefore, a POSA would have understood
              that the tyrosine substitution should be made outside of the central binding region of
              STh(6–19), in the N-terminal region of STh(6–19) to minimize the possibility of a
              degradant product with significant biological activity, and at the position of leucine. Thus,
              a POSA would have been motivated to prepare [Tyr9]STh(6–19) based on the teachings of
              Wolfe.

              391.   Claim 2 of the ’036 patent would have been obvious to a POSA at the time of the

   invention in view of the background knowledge of a POSA in combination with one or more of

   the Method of Treatment References and one or more of the [Tyr9]STh(6–19) References

   described above. All of these references would have been known to a POSA at the time of the

   invention because they relate to the GC-C receptor and GC-C agonists. A POSA would have been

   motivated to combine the teachings of these references because they are in a common field of art

   and teach a POSA how to optimize the characteristics of a well-known peptide for therapeutic

   utility.

              392.   As shown below, combining the knowledge of a POSA with one or more of the

   teachings of the Method of Treatment References and one or more of the [Tyr9]STh(6–19)

   References results in a peptide having the amino acid sequence recited in claim 2 of the ’036
                                                      196
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 252 of 669 PageID #: 5690



   patent:

                    STh(6–19)               CCELCCNPACTGCY
                    [Tyr9]STh(6–19)         CCEYCCNPACTGCY
                    SEQ ID NO:31            CCEYCCNPACTGCY

   As previously explained, it would have been routine for a POSA to synthesize and purify

   [Tyr9]STh(6–19) and a POSA would have had more than a reasonable expectation of success in

   doing so. Thus, claim 2 of the ’036 patent would have been obvious to a POSA at the time of the

   invention.

                                                      ***

             393.   Claim 2 of the ’036 patent would have been obvious to a POSA in further view of

   Aimoto, Gariepy I, and/or Ikemura (collectively, the “STh(6–19) References”). As previously

   explained, a POSA would have been motivated to select STh(6–19) as a lead compound. The

   teachings of the STh(6–19) References described below would have motivated a person or

   ordinary skill in the art to select STh(6–19) as a lead compound:

             Aimoto: Aimoto disclosed the amino acid sequence of STh and STp, and that STh(6–19)
             comprises the heat-stable and biologically active domain of STh. (DTX-028 at 321, 326.)
             Aimoto further taught that STh(6–19) is resistant to proteinase digestion and is more heat-
             stable than the full-length peptide. (Id. at 324–25.)

             Gariepy I: Gariepy I disclosed that “[a]ctive fragments of the heat-stable enterotoxin ST I
             of Escherichia coli were chemically synthesized with the sequence Cys-Cys-Glu-Leu-Cys-
             Cys-Asn-Pro-Ala-Cys-Thr-Gly-Cys-(Tyr) and studied by proton (1H NMR) and carbon-13
             (13C NMR) nuclear magnetic resonance spectroscopy.” (See DTX-039 at 7854 (Abstract);
             see also id. at 7865.) Gariepy I further disclosed that STh(6-18) and STh(6–19) were
             chemically synthesized and that “[t]hese analogues contain all the structural information
             responsible for the toxin’s functions.” (Id. at 7854.)

             Ikemura: Ikemura disclosed that “[s]ynthetic STh[5-19] . . . showed the same heat-
             stability as that of synthetic STh,” but the “toxicity of STh[5-19] was found to decrease with
             the duration of heat-treatment.” (DTX-046 at 2556.) Ikemura further disclosed that
             “synthetic STh[6–19] . . . showed higher heat-stability than synthetic or native STh.” (Id.)
             Ikemura reports that the “enhanced structural stability of STh[6–19] may be due to

                                                      197
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 253 of 669 PageID #: 5691



          decreased perturbation of the molecule on heating as a result of loss of the five N-terminal
          amino acid residues.” (Id.)

          394.    Claim 2 of the ’036 patent would have been obvious to a POSA at the time of the

   invention in view of the background knowledge of a POSA in combination with one or more of

   the Method of Treatment References, one or more of the STh(6–19) References, and one or more

   of the [Tyr9]STh(6–19) References described above. All of these references would have been

   known to a POSA at the time of the invention because they relate to the GC-C receptor and GC-C

   agonists. A POSA would have been motivated to combine the teachings of these references

   because they are in a common field of art and teach a POSA how to optimize the characteristics of

   a well-known peptide for therapeutic utility.

          395.    As shown below, combining the background knowledge of a POSA with the

   teachings of one or more of the Method of Treatment References, one or more of the STh(6–19)

   References, and one or more of the [Tyr9]STh(6–19) References results in a peptide having the

   amino acid sequence recited in asserted claim 2 of the ’036 patent:

                  STh(6–19)              CCELCCNPACTGCY
                  [Tyr9]STh(6–19)        CCEYCCNPACTGCY
                  SEQ ID NO:31           CCEYCCNPACTGCY

   As previously explained, it would have been routine for a POSA to synthesize and purify

   [Tyr9]STh(6–19) and a POSA would have had more than a reasonable expectation of success in

   doing so. Thus, claim 2 of the ’036 patent would have been obvious to a POSA at the time of the

   invention.

                                                   ***

          396.    Claim 2 of the ’036 patent would have been obvious to a POSA in further view of

   Carpick 1993, Forte and/or Greenberg 1997 (collectively, the “Proteolytic Cleavage Site

                                                   198
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 254 of 669 PageID #: 5692



   References”). As previously explained, each of these references disclosed that ST peptides are not

   sensitive to proteolytic digestion like guanylin and would have motivated a POSA to modify

   STh(6–19) to insert a proteolytic cleavage site to facilitate the inactivation and degradation of the

   peptide. The teachings of these references are briefly summarized below:

          Carpick 1993: Carpick 1993 disclosed that “guanylin is able to inhibit the binding of a
          radiolabeled ST I analog to rat intestinal cells but causes diarrhea in infant mice only at
          doses at least 4 orders of magnitude higher than that of ST Ib(6-18),” and that “[t]reatment
          of guanylin with chymotrypsin or lumenal fluid derived from newborn mouse intestines
          resulted in a rapid loss of binding activity.” (DTX-032 at 4710 (Abstract).) Carpick 1993
          reports that “these results suggest that ST I enterotoxins may represent a class of long-lived
          superagonists of guanylin.” (Id.) Carpick 1993 further disclosed that guanylin is susceptible
          to protease digestion at the tyrosine residue. (Id. at 4713 (“The tyrosine-alanine segment
          present in the sequence of guanylin is the only site absent in ST I enterotoxins which
          represents a segment potentially susceptible to protease digestion (putative chymotryptic
          site [Fig. 1]). Figure 5A shows that guanylin is rapidly inactivated by chymotrypsin
          compared with N9P10 guanylin and ST Ib(6-18). Similar results in terms of loss of receptor
          binding activity were observed . . .. The replacement of Tyr-Ala with Asn-Pro in N9P10
          guanylin restored both properties of enterotoxicity and protease resistance.”).)

          Greenberg 1997: Greenberg 1997 disclosed that “guanylin is an ineffective agonist in vivo
          relative to uroguanylin or STa when these peptides are administered orally to suckling mice
          because of proteolytic cleavage and inactivation of guanylin by chymotrypsin and possibly
          by other proteases in the GI tract.” (DTX-043 at 280.) Greenberg 1997 taught that:
          “[u]roguanylin is more closely related in structure to bacterial STas than is guanylin
          because of the conserved asparagine (Figure 1). In contrast, guanylin peptides have an
          aromatic residue, tyrosine or phenylalanine, instead of the asparagine (a polar, uncharged
          residue). This feature of opossum, rat, mouse, and human forms of guanylin makes these
          peptides sensitive to cleavage and inactivation by chymotrypsin, because aromatic residues
          in opossum and rat guanylin are cleavage sites for this protease.” (Id. at 281.)

          Forte: Forte disclosed that “[t]he asparagine makes uroguanylin and ST peptides quite
          resistant to attack by chymotrypsin, while guanylin is readily cleaved and inactivated by
          hydrolysis of peptide bonds COOH-terminal to the tyrosine or phenylalanine residues of
          guanylin.” (DTX-112 at 2.)

          397.    Claim 2 of the ’036 patent would have been obvious to a POSA at the time of the

   invention in view of the background knowledge of a POSA in combination with one or more of

   the Method of Treatment References, one or more of the STh(6–19) References, one or more of

                                                   199
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 255 of 669 PageID #: 5693



   the Proteolytic Cleavage Site References, and one or more of the [Tyr9]STh(6–19) References

   described above. All of these references would have been known to a POSA at the time of the

   invention because they relate to the GC-C receptor and GC-C agonists. A POSA would have been

   motivated to combine the teachings of these references because they are in a common field of art

   and teach a POSA how to optimize the characteristics of a well-known peptide for therapeutic

   utility.



              398.   As shown below, combining the knowledge of a POSA with the teachings of one

   or more of the Method of Treatment References, one or more of the STh(6–19) References, one or

   more of the Proteolytic Cleavage Site References, and one or more of the [Tyr9]STh(6–19)

   References results in the amino acid sequence recited in claim 2 of the ’036 patent:

                     STh(6–19)              CCELCCNPACTGCY
                     [Tyr9]STh(6–19)        CCEYCCNPACTGCY
                     SEQ ID NO:31           CCEYCCNPACTGCY

   As previously explained, it would have been routine for a POSA to synthesize and purify

   [Tyr9]STh(6–19) and a POSA would have had more than a reasonable expectation of success in

   doing so. Thus, claim 2 of the ’036 patent would have been obvious to a POSA at the time of the

   invention.

                                b. Claim 9 of the ’036 Patent

              399.   Claim 9 of the ’036 patent recites:

                     9.      A pharmaceutical composition comprising: (a) a purified peptide consisting
                     of the amino acid sequence: Cys Cys Glu Tyr Cys Cys Asn Pro Ala Cys Thr Gly
                     Cys Tyr (SEQ ID NO:31); and (b) a pharmaceutically acceptable carrier or
                     excipient.




                                                     200
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 256 of 669 PageID #: 5694



   Claim 9 would have been obvious to a POSA at the time of the invention because it is directed to

   pharmaceutical compositions of the peptides recited in claim 2.

          400.    As previously explained for claim 2 of the ’036 patent, the peptides recited in claim

   9 of the ’036 patent would have been obvious to a POSA at the time of the invention. A POSA

   would have been motivated to synthesize and purify [Tyr9]STh(6–19) for use in treating patients

   with constipation-related disorders (e.g., IBS, IBS-C, constipation, chronic constipation,

   idiopathic constipation) and would have had more than a reasonable expectation of success in

   doing so. As explained in Section II(B)(4)(c), a POSA would have been motivated to make a

   pharmaceutical composition containing an effective amount of [Tyr9]STh(6–19) and would have

   had a reasonable expectation of success in doing so.

          401.    Therefore, claim 9 of the ’036 patent would have been obvious to a POSA at the

   time of the invention.

                             c. Claims 33, 37, 39, 43, and 44 of the ’036 Patent

          402.    Claims 33, 37, 39, 43, and 44 of the ’036 patent recite:

                  33.   A method for treating a patient suffering from irritable bowel syndrome, the
                  method comprising administering to the patient an effective of amount of the
                  pharmaceutical composition of claim 9.

                  37.    The method of any of claims 33-36 wherein the patient is suffering from
                  constipation-predominant irritable bowel syndrome.

                  39.     A method for treating constipation in a patient, the method comprising
                  administering to the patient an effective amount of the pharmaceutical composition
                  of claim 9.

                  43.    The method of any of claims 39-42 wherein the patient is suffering from
                  chronic constipation.

                  44.    The method of any of claims 39-42 wherein the patient is suffering from
                  idiopathic constipation.


                                                  201
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 257 of 669 PageID #: 5695



   Claims 33, 37, 39, 43, and 44 would have been obvious to a POSA at the time of the invention

   because they are directed to methods of treating patients suffering from IBS, C-IBS, constipation,

   chronic constipation, and idiopathic constipation with an effective amount of the pharmaceutical

   compositions recited in claim 9.

          403.    As previously explained for claim 9 of the ’036 patent, a POSA would have been

   motivated to make a pharmaceutical composition containing an effective amount of [Tyr9]STh(6–

   19) and would have had a reasonable expectation of success in doing so. As previously explained

   in Section II(B)(4)(c), a POSA would have reasonably expected that a pharmaceutical composition

   of [Tyr9]STh(6–19) would be useful in treating patients with constipation-related disorders (e.g.,

   IBS, IBS-C, constipation, chronic constipation, idiopathtic constipation).

          404.    Therefore, claims 33, 37, 39, 43, and 44 of the ’036 patent would have been obvious

   to a POSA at the time of the invention.

                       6. The Asserted Claims of the ’727 Patent Would Have Been Obvious

          405.    The asserted claims of the ’727 patent are recited below:

                  3.     The method of claim 1 wherein the peptide consists of the amino acid
                  sequence of SEQ ID NO:3.

                  6.      A purified peptide prepared by the method of claim 1.

   Claims 3 and 6 of the ’727 patent depend from unasserted claim 1 recited below:

                  1.    A method for preparing a purified peptide comprising SEQ ID NO:3, the
                  method comprising:

                          (a) chemically synthesizing a peptide comprising the amino acid sequence
                          of SEQ ID NO:3; and (b) purifying the peptide.

   SEQ ID NO:3 in the ’727 patent is Cys Cys Glu Tyr Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr.

   (See DTX-003 at Figure 11-1.)


                                                  202
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 258 of 669 PageID #: 5696



            406.   As shown below, SEQ ID NO:3 claimed in claims 1, 3, and 6 of the ’727 patent is

   a derivative of STh(6–19) with a tyrosine (Y) residue at the position of leucine (L):

                   STh(6–19)              CCELCCNPACTGCY
                   SEQ ID NO:3            CCEYCCNPACTGCY

   Claims 1, 3, and 6 of the ’727 patent would have been obvious to a POSA at the time of the

   invention in view of the background knowledge of a POSA in combination with one or more of

   the Method of Treatment References and one or more of the [Tyr9]STh(6–19) previously described

   for the reasons explained below.

            407.   A POSA at the time of the invention would have been motivated to develop a GC-

   C agonist as a treatment for patients with constipation-related disorders (e.g., IBS, IBS-C,

   constipation, chronic constipation, idiopathic constipation) based on the teachings of one or more

   of the Method of Treatment References. The teachings of these references are briefly summarized

   below:

           ’097 Patent: “The major biological actions of guanylin in the intestine are the stimulation
            of chloride and water secretion and the inhibition of sodium and water absorption. Thus,
            guanylin should act as a laxative agent for the treatment of constipation. Evidence
            supporting this proposal is based on the studies cited concerning STa, a structural mimic
            of guanylin, and data that we have obtained with isolated rat colons.” (See DTX-109 at
            6:21–34.)

           Nakazato: “The regulation of intestinal salt and water transport is critical to the
            maintenance of fluid volume. Control of this life-sustaining activity is mediated by the
            concerted actions of hormones, neurotransmitters, and locally acting factors. Guanylin and
            uroguanylin are novel peptides that were first isolated from rat jejunum and opossum urine,
            respectively. They bind to and activate guanylyl cyclase-C (GC-C) receptors to regulate
            intestinal and renal fluid and electrolyte transport through the second messenger, cyclic
            guanosine 3’,5’-monophosphate (GMP). Heat-stable enterotoxins [i.e., ST peptides]
            produced by pathogenic bacteria have close structural similarities to guanylin and
            uroguanylin, and they use this mimicry to act on GC-C . . .” (See DTX-049 at 219.)

           Shailubhai: “Binding of these peptide hormones [i.e., uroguanylin, guanylin,
            lymphoguanylin and bacterial enterotoxin ST] to the GC-C receptor stimulates intracellular
            production of cyclic guanosine monophosphate (cGMP), resulting in the activation of the
                                                   203
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 259 of 669 PageID #: 5697



          cystic fibrosis transmembrane conductance regulator (CFTR), the apical membrane
          channel for efflux of chloride from enterocytes lining the gastrointestinal (GI) tract.
          Activation of CFTR chloride channel, and the subsequent enhancement of transepithelial
          efflux of Cl- and K+ ions leads to secretion of water into the intestinal lumen.” (See DTX-
          057 at 261.) “Water secretion into the lumen of intestine is essential for normal coating of
          mucin, which protects gastric mucosa from mechanical damage and the harmful effects of
          acidity in the GI tract . . .. The underproduction of water might result in thick mucus,
          leading to intestinal blockage or constipation.” (Id. at 262.)

         Shailubhai & Currie: “Binding of uroguanylin or guanylin to the guanylin cyclase
          receptor stimulates the intracellular production of the cGMP ultimately resulting in the
          stimulation of salt and water secretion into the intestinal lumen . . .. Uroguanylin has been
          found to stimulate increases in cyclic GMP levels in a manner similar to another family of
          heat stable enterotoxins (STs) secreted by pathogenic strains of E. coli . . .” (See DTX-024
          at 3:13–25.) “Uroguanylin is believed to regulate fluid and electrolyte transport in a manner
          similar to guanylin and the STs in the GI tract. Therefore, as mentioned in previous
          publications the human uroguanylin may act as a laxative and be useful in patient [sic]
          suffering from constipation.” (Id. at 4:3–8.)

         Shailubhai ’628: “Uroguanylin, guanylin and bacterial ST peptides are structurally related
          peptides that bind to a guanylate cyclase receptor and stimulate intracellular production of
          cyclic guanosine monophosphate (cGMP). This results in the activation of the cystic
          fibrosis transmembrane conductance regulator (CFTR), an apical membrane channel for
          efflux of chloride from enterocytes lining the intestinal tract. Activation of CFTR and the
          subsequent enhancement of transepithelial secretion of chloride leads to stimulation of
          sodium and water secretion into the intestinal lumen. Therefore, by serving as paracrine
          regulators of CFTR activity, cGMP receptor agonists regulate fluid and electrolyte
          transport in the GI tract.” (DTX-025 at 1 [0003].) “Recent reports have also suggested that
          the CFTR channel is involved in the transport and maintenance of reduced glutathione, an
          antioxidant that plays an important role in protecting against inflammation caused by
          oxidative stress. Enhancement of intracellular levels of cGMP by way of guanylate cyclase
          activation or by way of inhibition of cGMP-specific phosphodiesterase would be expected
          to down-regulate these inflammatory stimuli. Thus, uroguanylin-type agonists should be
          useful in the prevention and treatment of inflammatory diseases of the lung (e.g., asthma),
          bowel (e.g., ulcerative colitis and Crohn’s disease), pancreas and other organs.” (Id. at 1
          [0009].)

         ’670 patent: “[Human uroguanylin] has been found to stimulate increases in cyclic GMP
          levels in a manner similar to guanylin and the STs. As such regulator, it is useful for the
          control of intestinal absorption. It has potential to regulate fluid and electrolyte transport .
          . .. Human uroguanylin has been further demonstrated to act in an isolated intestinal rat
          preparation to stimulate an increase in short circuit current. This action is believed to be
          the physiologic driving force for eliciting chloride secretion and ultimately decreased water
          absorption. The human uroguanylin may thus act as a laxative and be useful in patients
          suffering from constipation, e.g. cystic fibrosis patients who suffer with severe intestinal
                                                   204
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 260 of 669 PageID #: 5698



          complications from constipation.” (See DTX-022 at 2:8–12, 16–25.)

         Greenberg 1997: “Uroguanylin and guanylin are intestinal peptides that activate a
          receptor-guanylate cyclase [i.e., GC-C], which is also a receptor for Escherichia coli heat-
          stable enterotoxin (STa). These peptides may have a role in the body’s regulation of fluid
          and electrolytes.” (DTX-043 at 276.) “The results of our studies demonstrate that STa
          exerts its diarrheal effects in the intestine by molecular mimicry, serving as a bacteria-
          derived member of the peptide family that also contains the intestinal peptides, uroguanylin
          and guanylin. In addition, the reduced potency of guanylin compared to uroguanylin is
          caused by its susceptibility to proteases such as chymotrypsin.” (Id. at 280.)

         Ewe 1988: Ewe 1998 taught that constipation and diarrhea result from abnormal intestinal
          motility and fluid balance. (DTX-036 at 73 (Abstract).) Ewe 1998 disclosed that the small
          intestine allows for rapid equilibrium of osmolality (e.g., water and electrolyte balance),
          while the large intestine preserves water and electrolytes once they have been absorbed.
          (Id.) Ewe 1998 reports that “[f]ormerly, diarrhea and constipation were attributed to
          disordered motility” and that “[t]his concept changed in the late 1960s and early 1970s
          when the secretory effect of cholera toxin was recognized and studied in more detail.”
          (Id. at 73.) Ewe 1998 explains that constipation and diarrhea are clinical symptoms of
          abnormalities in stool frequency and consistency due to a variety of causes. (Id. at 74.)
          Both are caused by abnormalities in intestinal motility and transport of electrolytes and
          water. (Id.) Small abnormalities in absorption and secretion, especially in the distal
          intestinal area, can lead to constipation or diarrhea. (Id.)

         Sack 1980: Sack 1980 disclosed that the physiological action of ST is characterized by
          “[r]apid onset, short-lived hypersecretion.” (DTX-116 at 280.) Sack 1980 further explains
          that: “Strains of ETEC can produce either one or both of the enterotoxins [i.e., LT or ST],
          depending on the plasmid(s) they carry. It has been shown that the clinical disease caused
          by strains of ETEC correlated with these types of enterotoxins produced by the isolates.
          The diarrhea was more severe and of longer duration in persons harboring organisms that
          produced both LT and ST, as compared with those with organisms producing only ST.”
          (Id. at 281.)

         Beltowski: “Guanylin and uroguanylin are short peptides homologous to heat-stable
          enterotoxins of Escherichia coli and other coterie bacteria. Guanylin and uroguanylin are
          synthetized from the respective preproeptides mainly in gastrointestinal mucosa and are
          secreted both into intestinal lumen and into the blood. Luminally secreted peptides
          stimulate chloride and bicarbonate secretion in the intestine through the mechanism
          involving guanylate cyclase C receptor, cyclic GMP, protein kinase G and cystic fibrosis
          transmembrane conductance regulator (CFTR) chloride channel.” (DTX-133 at Abstract.)
          Beltowski disclosed that the activity of guanylin and uroguanylin is pH-dependent: “The
          activity of guanylin and uroguanylin is pH-dependent. In cultured T84 cells guanylin is 10-
          fold more potent in elevating cGMP at pH 8 than at pH 5, whereas uroguanylin is more
          potent in acidic than in alkaline conditions. In alkaline environment guanylin is more potent
          than uroguanylin and the opposite is observed in acidic conditions. STa is slightly more
                                                  205
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 261 of 669 PageID #: 5699



          potent in acidic than in alkaline pH but the difference is not so striking as in the case of
          endogenous peptides. STa is, however, more potent than either guanylin or uroguanylin in
          both acidic and alkaline conditions.” (DTX-133 at 362.)

         Giannella 1995: “The mechanisms of STa-induced fluid secretion have been extensively
          studied. When the rat jejunum is perfused in vivo with STa (Fig. 2), water transport is
          rapidly inhibited and net secretion results. With cessation of STa perfusion, the transport
          defect is promptly and totally reversible. Both the onset and offset of STa action occurs
          within minutes . . .. STa-induced secretion occurs via activation of guanylate cyclase and
          generation of cGMP, which inhibits the coupled influx of Na+ and Cl- and stimulates Cl-
          secretion. Others have noted the rapid onset of action of STa, its effects on the colon, and
          the possible involvement of serotonin and the enteric nervous system.” (See DTX-042 at
          174.) “Recently an endogenous ligand called guanylin has been extracted from mammalian
          intestine and shown to bind to the STa receptor. A similar peptide, called uroguanylin, has
          been found in human and animal urine. It is likely that guanylin and uroguanylin are indeed
          endogenous ligands for the STa receptor and may be modulators of Cl- secretion in the
          intestine, kidney, and perhaps in other organs.” (Id. at 179.)

          408.   A POSA would have been familiar with the background art on ST peptides,

   guanylin, uroguanylin, and lymphoguanylin described above. As explained in detail in Section

   II(B)(2), a POSA familiar with this background art would have been motivated to select STh(6–

   19) as a lead compound for development as a treatment for patients with constipation-related

   disorders (e.g., IBS, IBS-C, constipation, chronic constipation, idiopathic constipation) for the

   reasons summarized below:

         ST peptides were known to induce secretion and reduce absorption in the GI tract;

         ST peptides had been extensively studied and the characterization of their structure activity
          relationship would have provided a POSA with considerable guidance on the properties of
          potential ST derivatives;

         ST peptides were known to be molecular mimics for both guanylin and uroguanylin, with
          pH independent activity and enhanced stability in the gut due to their three disulfide bonds;
          and

         the ST core was known to have a single defined folded conformation and reported to be
          more heat-stable and resistant to denaturation than the full-length peptide.

          409.   A POSA familiar with the background art on ST peptides, guanylin, uroguanylin,


                                                  206
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 262 of 669 PageID #: 5700



   and lymphoguanylin would have been motivated to modify STh(6–19) with a tyrosine residue as

   a proteolytic cleavage site for the reasons explained in Section II(B)(4). As explained in Section

   II(B)(4), a POSA would have reasonably expected that modifying STh(6–19) with a proteolytic

   cleavage site, preferably tyrosine, would tune the peptide’s activity and facilitate the peptide’s

   inactivation and degradation by proteolytic enzymes to reduce the risk of adverse effects, such as

   diarrhea.

           410.   As previously explained, a POSA familiar with the background art on the structure

   activity relationship of ST peptides would have understood that: (a) Tyrosine (Tyr) should not be

   substituted as a proteolytic cleavage site in the central binding region of the ST core because it

   would potentially disrupt the peptide’s ability to bind to the GC-C receptor and significantly reduce

   the biological activity of the peptide; (b) Tyrosine (Tyr) should preferably be substituted as a

   proteolytic cleavage site in the N-terminal region of the ST core because cleavage in the C-terminal

   region of the ST core would likely produce a degradant product with significant biological activity;

   and (c) Tyrosine (Tyr) should preferably be substituted as a proteolytic cleavage site at the position

   of leucine in the N-terminal region of the ST core because leucine and tyrosine have similar

   hydrophilicity and this substitution would be expected to produce a peptide with similar biological

   activity.

           411.   As previously explained, a POSA would have been motivated to substitute tyrosine

   at the position of leucine in STh(6–19) based on the teachings of Hasegawa, Sato, Carpick 1991,

   Albano, and/or Wolfe (collectively, the “[Tyr9]STh(6–19) References”). The teachings of these

   references are briefly summarized below:

          Handbook of Natural Toxins: The Handbook of Natural Toxins disclosed that ST1b has
           also been referred to as STh because it was originally found in E. coli isolated from humans.
           (See DTX-044 at 282.) The Handbook of Natural Toxins further disclosed the biological
                                                    207
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 263 of 669 PageID #: 5701



          activities of analogs of STh(6–19) with replacements at positions 12, 13, and 14, as well
          as the biological activities of analogs of STh(6-18) with one or two disulfide bonds. (See
          id. at 283–86 (Tables 1–4).)

         Lu: Lu taught that chymotrypsin has a preference for tyrosine over phenylalanine. (DTX-
          126 at 443 (Table 1).)

         Hasegawa: Hasegawa taught an ST derivate with a Pap substitution at the position of
          leucine will efficiently bind with the GC-C receptor. (See DTX-045 at 4 (Figure 2), at 8
          (Figure 6) and 9 (“The order of the binding affinity to the receptor protein was reported to
          be [Pap8]STp(4-17) ≥ [Pap15]STp(4-17) >> [Pap11]STp(4-17).”).) A POSA would have
          understood that Pap is an analog of tyrosine, and that an ST derivative with tyrosine at the
          position of leucine would efficiently bind to the GC-C receptor. While Hasegawa shows
          that an aromatic substitution at the position of alanine in the C-terminal region of an ST
          derivative would also efficiently bind to the GC-C receptor, a POSA would have
          understood that the proteolytic cleavage site should not be in the C-terminal region because
          the degradant product(s) would likely have significant biological activity. Moreover,
          Hasegawa demonstrates that a POSA would have viewed leucine as the preferable position
          in the N-terminal region of an ST peptide for an aromatic amino acid substitution. (See
          DTX-045 at 2 (Figure 2).) Thus, a POSA would have been motivated to prepare
          [Tyr9]STh(6–19) based on the teachings of Hasegawa.

         Sato: Sato taught that the “receptor binding region” of ST peptides “estimated from the
          spatial arrangement of the atoms is mainly constituted from the side chain and main chain
          of Asn11 and Pro12 in addition to Ala13, compatible with previous findings that Asn11, Pro12,
          and Ala11 are the most important residues for the activity and that the toxicity of STp is
          less affected by substitution of Glu7, Leu8, and Gly16, which are located on the opposite
          side of Ala13.” (See DTX-054 at 8649 (internal citations omitted).) Sato taught further that
          “the disulfide linkage not found in guanylin corresponds to the bridge in the N-terminal
          segment of ST that is important for making a rigid pillar, it is considered that the rigidity
          of the N-terminal segment is important for ST to maintain its enterotoxicity under the
          severe physiological conditions in intestinal organs of the host animal” because “guanylin
          is rapidly degraded by components in the intestinal tract of infant mice, whereas ST is
          strongly resistant to digestion by them.” (Id. at 8650 (internal citations omitted).)
          Therefore, a POSA would have understood that the tyrosine substitution should be made
          outside of the central binding region of STh(6–19), in the N-terminal region of STh(6–19)
          to minimize the possibility of a degradant product with significant biological activity, and
          at the position of leucine because tyrosine and leucine have similar hyrophilicity. Thus, a
          POSA would have been motivated to prepare [Tyr9]STh(6–19) based on the teachings of
          Sato.

         Carpick 1991: Carpick 1991 taught that substitutions in the central turn region of ST(6-
          18) (i.e., Asn12 to Cys15) “resulted in a large decrease or loss of receptor binding activity”
          whereas “replacements at other sites showed moderate to slight reductions in biological
          activity.” (See DTX-031 at 4803, 4804 (Figure 2), and 4805 (Table 1).) Therefore, a POSA
                                                   208
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 264 of 669 PageID #: 5702



              would have understood that the tyrosine substitution should be made outside of the central
              binding region of STh(6–19), in the N-terminal region of STh(6–19) to minimize the
              possibility of a degradant product with significant biological activity, and at the position
              of leucine because tyrosine and leucine have similar hyrophilicity. Thus, a POSA would
              have been motivated to prepare [Tyr9]STh(6–19) based on the teachings of Carpick 1991.

             Albano: Albano taught that ST analogs without the C-terminal residues Thr-Gly-Cys-Tyr
              would have significant biological activity. (See DTX-026 at 688 (Table 1, Toxin A-2) and
              Figure 3.) Thus, a POSA would have understood that the proteolytic cleavage site tyrosine
              should be substituted outside of the central binding region of STh(6–19) and at a position
              in the N-terminal region to minimize the possibility of a degradant product with significant
              biological activity. A POSA would have understood that the tyrosine substitution in the N-
              terminal region of STh(6–19) should be at the position of leucine because tyrosine and
              leucine have more similar hyrophilicity. Thus, a POSA would have been motivated to
              prepare [Tyr9]STh(6–19) based on the teachings of Albano.

             Wolfe: Wolfe taught that a COMFA model of ST peptides predicts that “the amide
              backbone of Cys5-Cys6-Glu7-Leu8, the β carbon atoms of Cys5-Cys6, and the sized chains
              of Pro12, Ala13, and Ala15 comprise the primary interactions of GC-C agonists with the
              receptor surface.” (DTX-061 at 1731.) Wolfe also taught “that the backbone of Cys5-Cys6-
              Glu7-Leu8 adopts a conformation that tightly interacts with a hydrophobic region of GC-C
              to achieve maximum potency,” and that “[t]he primary site of electrostatic interaction
              within the model is derived from residue Glu7,” whereas “side chain mutations of Leu8
              have only minimal effect.” (DTX-061 at 1732.) Therefore, a POSA would have understood
              that the tyrosine substitution should be made outside of the central binding region of
              STh(6–19), in the N-terminal region of STh(6–19) to minimize the possibility of a
              degradant product with significant biological activity, and at the position of leucine. Thus,
              a POSA would have been motivated to prepare [Tyr9]STh(6–19) based on the teachings of
              Wolfe.

              412.   Claims 3 and 6 of the ’727 patent would have been obvious to a POSA at the time

   of the invention in view of the background knowledge of a POSA in combination with one or more

   of the Method of Treatment References and one or more of the [Tyr9]STh(6–19) References

   described above. All of these references would have been known to a POSA at the time of the

   invention because they relate to the GC-C receptor and GC-C agonists. A POSA would have been

   motivated to combine the teachings of these references because they are in a common field of art

   and teach a POSA how to optimize the characteristics of a well-known peptide for therapeutic

   utility.

                                                      209
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 265 of 669 PageID #: 5703



          413.    As shown below, combining the knowledge of a POSA with the teachings of one

   or more of the Method of Treatment References and one or more of the [Tyr9]STh(6–19)

   References results in a peptide with SEQ ID NO:3 claimed in claims 3 and 6 of the ’727 patent:

                  STh(6–19)              CCELCCNPACTGCY
                  [Tyr9]STh(6–19)        CCEYCCNPACTGCY
                  SEQ ID NO:3            CCEYCCNPACTGCY

   As previously explained, it would have been routine for a POSA to chemically synthesize and

   purify [Tyr9]STh(6–19) and a POSA would have had more than a reasonable expectation of

   success in doing so. Thus, claims 3 and 6 of the ’727 patent would have been obvious to a POSA

   at the time of the invention.

                                                   ***

          414.    Claims 3 and 6 of the ’727 patent would have been obvious to a POSA in further

   view of the STh(6–19) References. As previously explained, a POSA would have been motivated

   to select STh(6–19) as a lead compound. The teachings of the STh(6–19) References described

   below would have motivated a person or ordinary skill in the art to select STh(6–19) as a lead

   compound:

         Aimoto: Aimoto disclosed the amino acid sequence of STh and STp, and that STh(6–19)
          comprises the heat-stable and biologically active domain of STh. (DTX-028 at 321, 326.)
          Aimoto further taught that STh(6–19) is resistant to proteinase digestion and is more heat-
          stable than the full-length peptide. (Id. at 324–25.)

         Gariepy I: Gariepy I disclosed that “[a]ctive fragments of the heat-stable enterotoxin ST I
          of Escherichia coli were chemically synthesized with the sequence Cys-Cys-Glu-Leu-Cys-
          Cys-Asn-Pro-Ala-Cys-Thr-Gly-Cys-(Tyr) and studied by proton (1H NMR) and carbon-13
          (13C NMR) nuclear magnetic resonance spectroscopy.” (See DTX-039 at 7854 (Abstract);
          see also id. at 7865.) Gariepy I further disclosed that STh(6-18) and STh(6–19) were
          chemically synthesized and that “[t]hese analogues contain all the structural information
          responsible for the toxin’s functions.” (Id. at 7854.)

         Ikemura: Ikemura disclosed that “[s]ynthetic STh[5-19] . . . showed the same heat-
          stability as that of synthetic STh,” but the “toxicity of STh[5-19] was found to decrease with
                                                   210
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 266 of 669 PageID #: 5704



          the duration of heat-treatment.” (DTX-046 at 2556.) Ikemura further disclosed that
          “synthetic STh[6–19] . . . showed higher heat-stability than synthetic or native STh.” Id.
          Ikemura reports that the “enhanced structural stability of STh[6–19] may be due to
          decreased perturbation of the molecule on heating as a result of loss of the five N-terminal
          amino acid residues.” (Id.)

          415.    Claims 3 and 6 of the ’727 patent would have been obvious to a POSA at the time

   of the invention in view of the background knowledge of a POSA in combination with one or more

   of the Method of Treatment References, one or more of the STh(6–19) References, and one or

   more of the [Tyr9]STh(6–19) References described above. All of these references would have been

   known to a POSA at the time of the invention because they relate to the GC-C receptor and GC-C

   agonists. A POSA would have been motivated to combine the teachings of these references

   because they are in a common field of art and teach a POSA how to optimize the characteristics of

   a well-known peptide for therapeutic utility.

          416.    As shown below, combining the knowledge of a POSA with the teachings of one

   or more of the Method of Treatment References, one or more of the STh(6–19) References, and

   one or more of the [Tyr9]STh(6–19) References results in a peptide with SEQ ID NO:3 claimed in

   claims 3 and 6 of the ’727 patent:

                  STh(6–19)              CCELCCNPACTGCY
                  [Tyr9]STh(6–19)        CCEYCCNPACTGCY
                  SEQ ID NO:3            CCEYCCNPACTGCY

   As previously explained, it would have been routine for a POSA to synthesize and purify

   [Tyr9]STh(6–19) and a POSA would have had more than a reasonable expectation of success in

   doing so. Thus, claims 3 and 6 of the ’727 patent would have been obvious to a POSA at the time

   of the invention.

                                                   ***

          417.    Claims 3 and 6 of the ’727 patent would have been obvious to a POSA in further
                                                   211
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 267 of 669 PageID #: 5705



   view of the Proteolytic Cleavage Site References. As explained, each of these references disclosed

   that ST peptides are not sensitive to proteolytic digestion like guanylin and would have motivated

   a POSA to modify STh(6–19) to insert a proteolytic cleavage site to facilitate the inactivation and

   degradation of the peptide. The teachings of these references are briefly summarized below:

         Carpick 1993: Carpick 1993 disclosed that “guanylin is able to inhibit the binding of a
          radiolabeled ST I analog to rat intestinal cells but causes diarrhea in infant mice only at
          doses at least 4 orders of magnitude higher than that of ST Ib(6-18),” and that “[t]reatment
          of guanylin with chymotrypsin or lumenal fluid derived from newborn mouse intestines
          resulted in a rapid loss of binding activity.” (DTX-032 at 4710 (Abstract).) Carpick 1993
          reports that “these results suggest that ST I enterotoxins may represent a class of long-lived
          superagonists of guanylin.” (Id.) Carpick 1993 further disclosed that guanylin is susceptible
          to protease digestion at the tyrosine residue. (Id. at 4713 (“The tyrosine-alanine segment
          present in the sequence of guanylin is the only site absent in ST I enterotoxins which
          represents a segment potentially susceptible to protease digestion (putative chymotryptic
          site [Fig. 1])[.] Figure 5A shows that guanylin is rapidly inactivated by chymotrypsin
          compared with N9P10 guanylin and ST Ib(6-18). Similar results in terms of loss of receptor
          binding activity were observed . . .. The replacement of Tyr-Ala with Asn-Pro in N9P10
          guanylin restored both properties of enterotoxicity and protease resistance.”).)

         Greenberg 1997: Greenberg 1997 disclosed that “guanylin is an ineffective agonist in vivo
          relative to uroguanylin or STa when these peptides are administered orally to suckling mice
          because of proteolytic cleavage and inactivation of guanylin by chymotrypsin and possibly
          by other proteases in the GI tract.” (DTX-043 at 280.) Greenberg 1997 taught that:
          “[u]roguanylin is more closely related in structure to bacterial STas than is guanylin
          because of the conserved asparagine (Figure 1). In contrast, guanylin peptides have an
          aromatic residue, tyrosine or phenylalanine, instead of the asparagine (a polar, uncharged
          residue). This feature of opossum, rat, mouse, and human forms of guanylin makes these
          peptides sensitive to cleavage and inactivation by chymotrypsin, because aromatic residues
          in opossum and rat guanylin are cleavage sites for this protease.” (Id. at 281.)

         Forte: Forte disclosed that “[t]he asparagine makes uroguanylin and ST peptides quite
          resistant to attack by chymotrypsin, while guanylin is readily cleaved and inactivated by
          hydrolysis of peptide bonds COOH-terminal to the tyrosine or phenylalanine residues of
          guanylin.” (DTX-112 at 2.)

          418.    Claims 3 and 6 of the ’727 patent would have been obvious to a POSA at the time

   of the invention in view of the background knowledge of a POSA in combination with one or more

   of the Method of Treatment References, one or more of the STh(6–19) References, one or more of


                                                   212
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 268 of 669 PageID #: 5706



   the Proteolytic Cleavage Site References, and one or more of the [Tyr 9]STh(6–19) References

   described above. All of these references would have been known to a POSA at the time of the

   invention because they relate to the GC-C receptor and GC-C agonists. A POSA would have been

   motivated to combine the teachings of these references because they are in a common field of art

   and teach a POSA how to optimize the characteristics of a well-known peptide for therapeutic

   utility.

              419.   As shown below, combining the knowledge of a POSA with the teachings of one

   or more of the Method of Treatment References, one or more of the STh(6–19) References, one or

   more of the Proteolytic Cleavage Site References, and one or more of the [Tyr9]STh(6–19)

   References results in a peptide with SEQ ID NO:3 claimed in claims 3 and 6 of the ’727 patent:

                     STh(6–19)             CCELCCNPACTGCY
                     [Tyr9]STh(6–19)       CCEYCCNPACTGCY
                     SEQ ID NO:3           CCEYCCNPACTGCY

   As previously explained, it would have been routine for a POSA to chemically synthesize and

   purify [Tyr9]STh(6–19) and a POSA would have had more than a reasonable expectation of

   success in doing so. Thus, claims 3 and 6 of the ’727 patent would have been obvious to POSA at

   the time of the invention.

                          7. The Asserted Claims of the ’947 Patent Would Have Been Obvious

                                a. Claims 2 and 4 of the ’947 Patent

              420.   Asserted claims 2 and 4 of the ’947 patent are recited below:

                     2.     The polypeptide of claim 1 consisting of the amino acid sequence Cys Cys
                     Glu Xaa Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr wherein Xaa is selected from
                     Phe, Trp or Tyr (SEQ ID NO:125).

                     4.      The polypeptide according to claim 2, which is purified.



                                                     213
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 269 of 669 PageID #: 5707



   (See DTX-005 at 85:16–86:33.) As shown below, the amino acid sequence recited in claim 2

   encompass derivatives of STh(6–19) with phenylalanine (Phe, F), tryptophan (TRP, W) or tyrosine

   (Tyr, Y) residues at the position of leucine (L):

                  STh(6–19)               CCELCCNPACTGCY
                  SEQ ID NO:125           CCEFCCNPACTGCY
                  SEQ ID NO:125           CCEWCCNPACTGCY
                  SEQ ID NO:125           CCEYCCNPACTGCY

   Claims 2 and 4 of the ’947 patent would have been obvious to a POSA at the time of the invention

   in view of the background knowledge of a POSA in combination with one or more of the Method

   of Treatment References and one or more of the [Tyr9]STh(6–19) References previously described

   for the reasons explained below.

          421.    At the time of the invention, a POSA would have been motivated to develop a GC-

   C agonist as a treatment for treatment for patients with constipation-related disorders (e.g., IBS,

   IBS-C, constipation, chronic constipation, idiopathic constipation) based on the teachings of the

   Method of Treatment References. The teachings of these references are briefly summarized below:

         ’097 Patent: “The major biological actions of guanylin in the intestine are the stimulation
          of chloride and water secretion and the inhibition of sodium and water absorption. Thus,
          guanylin should act as a laxative agent for the treatment of constipation. Evidence
          supporting this proposal is based on the studies cited concerning STa, a structural mimic
          of guanylin, and data that we have obtained with isolated rat colons.” (See DTX-109 at
          6:21–34.)

         Nakazato: “The regulation of intestinal salt and water transport is critical to the
          maintenance of fluid volume. Control of this life-sustaining activity is mediated by the
          concerted actions of hormones, neurotransmitters, and locally acting factors. Guanylin and
          uroguanylin are novel peptides that were first isolated from rat jejunum and opossum urine,
          respectively. They bind to and activate guanylyl cyclase-C (GC-C) receptors to regulate
          intestinal and renal fluid and electrolyte transport through the second messenger, cyclic
          guanosine 3’,5’-monophosphate (GMP). Heat-stable enterotoxins [i.e., ST peptides]
          produced by pathogenic bacteria have close structural similarities to guanylin and
          uroguanylin, and they use this mimicry to act on GC-C . . .” (See DTX-049 at 219.)

         Shailubhai: “Binding of these peptide hormones [i.e., uroguanylin, guanylin,
                                                   214
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 270 of 669 PageID #: 5708



          lymphoguanylin and bacterial enterotoxin ST] to the GC-C receptor stimulates intracellular
          production of cyclic guanosine monophosphate (cGMP), resulting in the activation of the
          cystic fibrosis transmembrane conductance regulator (CFTR), the apical membrane
          channel for efflux of chloride from enterocytes lining the gastrointestinal (GI) tract.
          Activation of CFTR chloride channel, and the subsequent enhancement of transepithelial
          efflux of Cl- and K+ ions leads to secretion of water into the intestinal lumen.” (See DTX-
          057 at 261.) “Water secretion into the lumen of intestine is essential for normal coating of
          mucin, which protects gastric mucosa from mechanical damage and the harmful effects of
          acidity in the GI tract . . .. The underproduction of water might result in thick mucus,
          leading to intestinal blockage or constipation.” (Id. at 262.)

         Shailubhai & Currie: “Binding of uroguanylin or guanylin to the guanylin cyclase
          receptor stimulates the intracellular production of the cGMP ultimately resulting in the
          stimulation of salt and water secretion into the intestinal lumen . . .. Uroguanylin has been
          found to stimulate increases in cyclic GMP levels in a manner similar to another family of
          heat stable enterotoxins (STs) secreted by pathogenic strains of E. coli . . .” (See DTX-024
          at 3:13–25.) “Uroguanylin is believed to regulate fluid and electrolyte transport in a manner
          similar to guanylin and the STs in the GI tract. Therefore, as mentioned in previous
          publications the human uroguanylin may act as a laxative and be useful in patient [sic]
          suffering from constipation.” (Id. at 4:3–8.)

         Shailubhai ’628: “Uroguanylin, guanylin and bacterial ST peptides are structurally related
          peptides that bind to a guanylate cyclase receptor and stimulate intracellular production of
          cyclic guanosine monophosphate (cGMP). This results in the activation of the cystic
          fibrosis transmembrane conductance regulator (CFTR), an apical membrane channel for
          efflux of chloride from enterocytes lining the intestinal tract. Activation of CFTR and the
          subsequent enhancement of transepithelial secretion of chloride leads to stimulation of
          sodium and water secretion into the intestinal lumen. Therefore, by serving as paracrine
          regulators of CFTR activity, cGMP receptor agonists regulate fluid and electrolyte
          transport in the GI tract.” (DTX-025 at 1 [0003]). “Recent reports have also suggested that
          the CFTR channel is involved in the transport and maintenance of reduced glutathione, an
          antioxidant that plays an important role in protecting against inflammation caused by
          oxidative stress. Enhancement of intracellular levels of cGMP by way of guanylate cyclase
          activation or by way of inhibition of cGMP-specific phosphodiesterase would be expected
          to down-regulate these inflammatory stimuli. Thus, uroguanylin-type agonists should be
          useful in the prevention and treatment of inflammatory diseases of the lung (e.g., asthma),
          bowel (e.g., ulcerative colitis and Crohn’s disease), pancreas and other organs.” (Id. at 1
          [0009].)

         ’670 patent: “[Human uroguanylin] has been found to stimulate increases in cyclic GMP
          levels in a manner similar to guanylin and the STs. As such regulator, it is useful for the
          control of intestinal absorption. It has potential to regulate fluid and electrolyte transport .
          . .. Human uroguanylin has been further demonstrated to act in an isolated intestinal rat
          preparation to stimulate an increase in short circuit current. This action is believed to be
          the physiologic driving force for eliciting chloride secretion and ultimately decreased water
                                                    215
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 271 of 669 PageID #: 5709



          absorption. The human uroguanylin may thus act as a laxative and be useful in patients
          suffering from constipation, e.g. cystic fibrosis patients who suffer with severe intestinal
          complications from constipation.” (See DTX-022 at 2:8–12, 16–25.)

         Greenberg 1997: “Uroguanylin and guanylin are intestinal peptides that activate a
          receptor-guanylate cyclase [i.e., GC-C], which is also a receptor for Escherichia coli heat-
          stable enterotoxin (STa). These peptides may have a role in the body’s regulation of fluid
          and electrolytes.” (DTX-043 at 276.) “The results of our studies demonstrate that STa
          exerts its diarrheal effects in the intestine by molecular mimicry, serving as a bacteria-
          derived member of the peptide family that also contains the intestinal peptides, uroguanylin
          and guanylin. In addition, the reduced potency of guanylin compared to uroguanylin is
          caused by its susceptibility to proteases such as chymotrypsin.” (Id. at 280.)

         Ewe 1988: Ewe 1998 taught that constipation and diarrhea result from abnormal intestinal
          motility and fluid balance. (DTX-036 at 73 (Abstract).) Ewe 1998 disclosed that the small
          intestine allows for rapid equilibrium of osmolality (e.g., water and electrolyte balance),
          while the large intestine preserves water and electrolytes once they have been absorbed.
          (Id.) Ewe 1998 reports that “[f]ormerly, diarrhea and constipation were attributed to
          disordered motility” and that “[t]his concept changed in the late 1960s and early 1970s
          when the secretory effect of cholera toxin was recognized and studied in more detail.”
          (Id. at 73.) Ewe 1998 explains that constipation and diarrhea are clinical symptoms of
          abnormalities in stool frequency and consistency due to a variety of causes. (Id. at 74.)
          Both are caused by abnormalities in intestinal motility and transport of electrolytes and
          water. (Id.) Small abnormalities in absorption and secretion, especially in the distal
          intestinal area, can lead to constipation or diarrhea. (Id.)

         Sack 1980: Sack 1980 disclosed that the physiological action of ST is characterized by
          “[r]apid onset, short-lived hypersecretion.” (DTX-116 at 280.) Sack 1980 further explains
          that: “Strains of ETEC can produce either one or both of the enterotoxins [i.e., LT or ST],
          depending on the plasmid(s) they carry. It has been shown that the clinical disease caused
          by strains of ETEC correlated with these types of enterotoxins produced by the isolates.
          The diarrhea was more severe and of longer duration in persons harboring organisms that
          produced both LT and ST, as compared with those with organisms producing only ST.”
          (Id. at 281.)

         Beltowski: “Guanylin and uroguanylin are short peptides homologous to heat-stable
          enterotoxins of Escherichia coli and other coterie bacteria. Guanylin and uroguanylin are
          synthetized from the respective preproeptides mainly in gastrointestinal mucosa and are
          secreted both into intestinal lumen and into the blood. Luminally secreted peptides
          stimulate chloride and bicarbonate secretion in the intestine through the mechanism
          involving guanylate cyclase C receptor, cyclic GMP, protein kinase G and cystic fibrosis
          transmembrane conductance regulator (CFTR) chloride channel.” (DTX-133 at Abstract.)
          Beltowski disclosed that the activity of guanylin and uroguanylin is pH-dependent: “The
          activity of guanylin and uroguanylin is pH-dependent. In cultured T84 cells guanylin is 10-
          fold more potent in elevating cGMP at pH 8 than at pH 5, whereas uroguanylin is more
                                                  216
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 272 of 669 PageID #: 5710



          potent in acidic than in alkaline conditions. In alkaline environment guanylin is more potent
          than uroguanylin and the opposite is observed in acidic conditions. STa is slightly more
          potent in acidic than in alkaline pH but the difference is not so striking as in the case of
          endogenous peptides. STa is, however, more potent than either guanylin or uroguanylin in
          both acidic and alkaline conditions.” (DTX-133 at 362.)

         Giannella 1995: “The mechanisms of STa-induced fluid secretion have been extensively
          studied. When the rat jejunum is perfused in vivo with STa (Fig. 2), water transport is
          rapidly inhibited and net secretion results. With cessation of STa perfusion, the transport
          defect is promptly and totally reversible. Both the onset and offset of ST a action occurs
          within minutes . . .. STa-induced secretion occurs via activation of guanylate cyclase and
          generation of cGMP, which inhibits the coupled influx of Na+ and Cl- and stimulates Cl-
          secretion. Others have noted the rapid onset of action of STa, its effects on the colon, and
          the possible involvement of serotonin and the enteric nervous system.” (See DTX-042 at
          174.) “Recently an endogenous ligand called guanylin has been extracted from mammalian
          intestine and shown to bind to the STa receptor. A similar peptide, called uroguanylin, has
          been found in human and animal urine. It is likely that guanylin and uroguanylin are indeed
          endogenous ligands for the STa receptor and may be modulators of Cl- secretion in the
          intestine, kidney, and perhaps in other organs.” (Id. at 179.)

          422.   A POSA would have been familiar with the background art on ST peptides,

   guanylin, uroguanylin, and lymphoguanylin described above. As explained in detail in Section

   II(B)(2), a POSA familiar with this background art would have been motivated to select STh(6–

   19) as a lead compound for development as a treatment for IBS-C and chronic constipation for the

   reasons summarized below:

         ST peptides were known to induce secretion and reduce absorption in the GI tract;

         ST peptides had been extensively studied and the characterization of their structure activity
          relationship would have provided a POSA with considerable guidance on the properties of
          potential ST derivatives;

         ST peptides were known to be molecular mimics for both guanylin and uroguanylin, with
          pH independent activity and enhanced stability in the gut due to their three disulfide bonds;
          and

         the ST core was known to have a single defined folded conformation and reported to be
          more heat-stable and resistant to denaturation than the full-length peptide.

          423.   A POSA familiar with the background art on ST peptides, guanylin, uroguanylin,

                                                  217
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 273 of 669 PageID #: 5711



   and lymphoguanylin would have been motivated to modify STh(6–19) with a tyrosine residue as

   a proteolytic cleavage site for the reasons explained in Section II(B)(4). As previously explained

   in Section II(B)(4), a POSA would have reasonably expected that modifying STh(6–19) with a

   proteolytic cleavage site, preferably tyrosine, would tune the peptide’s activity and facilitate the

   peptide’s inactivation and degradation by proteolytic enzymes to reduce the risk of adverse effects,

   such as diarrhea.

           424.   As previously explained, a POSA familiar with the background art on the structure

   activity relationship of ST peptides would have understood that: (a) Tyrosine (Tyr) should not be

   substituted as a proteolytic cleavage site in the central binding region of ST core because it would

   potentially disrupt the peptide’s ability to bind to the GC-C receptor and significantly reduce the

   biological activity of the peptide; (b) Tyrosine (Tyr) should preferably be substituted as a

   proteolytic cleavage site in the N-terminal region of ST core because cleavage in the C-terminal

   region of the ST core would likely produce a degradant product with significant biological activity;

   and (c) Tyrosine (Tyr) should preferably be substituted as a proteolytic cleavage site at the position

   of leucine in the N-terminal region of ST core because leucine and tyrosine have similar

   hydrophilicity and this substitution would be expected to produce a peptide with similar biological

   activity.

           425.   As previously explained, a POSA would have been motivated to substitute tyrosine

   at the position of leucine in STh(6–19) based on the teachings of Hasegawa, Sato, Carpick 1991,

   Albano, and/or Wolfe (collectively, the “[Tyr9]STh(6–19) References”). The teachings of these

   references are briefly summarized below:

          Handbook of Natural Toxins: The Handbook of Natural Toxins disclosed that ST1b has
           also been referred to as STh because it was originally found in E. coli isolated from humans.
           (See DTX-044 at 282.) The Handbook of Natural Toxins further disclosed the biological
                                                    218
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 274 of 669 PageID #: 5712



          activities of analogs of STh(6–19) with replacements at positions 12, 13, and 14, as well
          as the biological activities of analogs of STh(6-18) with one or two disulfide bonds. (See
          id. at 283–86 (Tables 1–4).)

         Lu: Lu taught that chymotrypsin has a preference for tyrosine over phenylalanine. (DTX-
          126 at 443 (Table 1).)

         Hasegawa: Hasegawa taught an ST derivate with a Pap substitution at the position of
          leucine will efficiently bind with the GC-C receptor. (See DTX-045 at 4 (Figure 2), 8
          (Figure 6), and 9 (“The order of the binding affinity to the receptor protein was reported to
          be [Pap8]STp(4-17) ≥ [Pap15]STp(4-17) >> [Pap11]STp(4-17).”).) A POSA would have
          understood that Pap is an analog of tyrosine, and that an ST derivative with tyrosine at the
          position of leucine would efficiently bind to the GC-C receptor. While Hasegawa shows
          that an aromatic substitution at the position of alanine in the C-terminal region of an ST
          derivative would also efficiently bind to the GC-C receptor, a POSA would have
          understood that the proteolytic cleavage site should not be in the C-terminal region because
          the degradant product(s) would likely have significant biological activity. Moreover,
          Hasegawa demonstrates that a POSA would have viewed leucine as the preferable position
          in the N-terminal region of an ST peptide for an aromatic amino acid substitution. (See
          DTX-045 at 2 (Figure 2).) Thus, a POSA would have been motivated to prepare
          [Tyr9]STh(6–19) based on the teachings of Hasegawa.

         Sato: Sato taught that the “receptor binding region” of ST peptides “estimated from the
          spatial arrangement of the atoms is mainly constituted from the side chain and main chain
          of Asn11 and Pro12 in addition to Ala13, compatible with previous findings that Asn11, Pro12,
          and Ala11 are the most important residues for the activity and that the toxicity of STp is
          less affected by substitution of Glu7, Leu8, and Gly16, which are located on the opposite
          side of Ala13.” (See DTX-054 at 8649 (internal citations omitted).) Sato taught further that
          “the disulfide linkage not found in guanylin corresponds to the bridge in the N-terminal
          segment of ST that is important for making a rigid pillar, it is considered that the rigidity
          of the N-terminal segment is important for ST to maintain its enterotoxicity under the
          severe physiological conditions in intestinal organs of the host animal” because “guanylin
          is rapidly degraded by components in the intestinal tract of infant mice, whereas ST is
          strongly resistant to digestion by them.” (Id. at 8650 (internal citations omitted).)
          Therefore, a POSA would have understood that the tyrosine substitution should be made
          outside of the central binding region of STh(6–19), in the N-terminal region of STh(6–19)
          to minimize the possibility of a degradant product with significant biological activity, and
          at the position of leucine because tyrosine and leucine have similar hyrophilicity. Thus, a
          POSA would have been motivated to prepare [Tyr9]STh(6–19) based on the teachings of
          Sato.

         Carpick 1991: Carpick 1991 taught that substitutions in the central turn region of ST(6-
          18) (i.e., Asn12 to Cys15) “resulted in a large decrease or loss of receptor binding activity”
          whereas “replacements at other sites showed moderate to slight reductions in biological
          activity.” (See DTX-031 at 4803, 4804 (Figure 2), and 4805 (Table 1).) Therefore, a POSA
                                                   219
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 275 of 669 PageID #: 5713



          would have understood that the tyrosine substitution should be made outside of the central
          binding region of STh(6–19), in the N-terminal region of STh(6–19) to minimize the
          possibility of a degradant product with significant biological activity, and at the position
          of leucine because tyrosine and leucine have similar hyrophilicity. Thus, a POSA would
          have been motivated to prepare [Tyr9]STh(6–19) based on the teachings of Carpick 1991.

         Albano: Albano taught that ST analogs without the C-terminal residues Thr-Gly-Cys-Tyr
          would have significant biological activity. (See DTX-026 at 688 (Table 1, Toxin A-2) and
          Figure 3.) Thus, a POSA would have understood that the proteolytic cleavage site tyrosine
          should be substituted outside of the central binding region of STh(6–19) and at a position
          in the N-terminal region to minimize the possibility of a degradant product with significant
          biological activity. A POSA would have understood that the tyrosine substitution in the N-
          terminal region of STh(6–19) should be at the position of leucine because tyrosine and
          leucine have more similar hyrophilicity. Thus, a POSA would have been motivated to
          prepare [Tyr9]STh(6–19) based on the teachings of Albano.

         Wolfe: Wolfe taught that a COMFA model of ST peptides predicts that “the amide
          backbone of Cys5-Cys6-Glu7-Leu8, the β carbon atoms of Cys5-Cys6, and the sized chains
          of Pro12, Ala13, and Ala15 comprise the primary interactions of GC-C agonists with the
          receptor surface.” (DTX-061 at 1731.) Wolfe also taught “that the backbone of Cys5-Cys6-
          Glu7-Leu8 adopts a conformation that tightly interacts with a hydrophobic region of GC-C
          to achieve maximum potency,” and that “[t]he primary site of electrostatic interaction
          within the model is derived from residue Glu7,” whereas “side chain mutations of Leu8
          have only minimal effect.” (DTX-061 at 1732.) Therefore, a POSA would have understood
          that the tyrosine substitution should be made outside of the central binding region of
          STh(6–19), in the N-terminal region of STh(6–19) to minimize the possibility of a
          degradant product with significant biological activity, and at the position of leucine. Thus,
          a POSA would have been motivated to prepare [Tyr9]STh(6–19) based on the teachings of
          Wolfe.

          426.    Claims 2 and 4 of the ’947 patent would have been obvious to a POSA at the time

   of the invention in view of the background knowledge of a POSA in combination with one or more

   of the Method of Treatment References and one or more of the [Tyr9]STh(6–19) References. All

   of these references would have been known to a POSA at the time of the invention because they

   relate to the GC-C receptor and GC-C agonists. A POSA would have been motivated to combine

   the teachings of these references because they are in a common field of art and teach a POSA how

   to optimize the characteristics of a well-known peptide for therapeutic utility.

          427.    As shown below, combining the knowledge of a POSA with the teachings of one

                                                   220
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 276 of 669 PageID #: 5714



   or more of the Method of Treatment References and one or more of the [Tyr9]STh(6–19)

   References results in a peptide having an amino acid sequence claimed in asserted claims 2 and 4

   of the ’947 patent:

                  STh(6–19)              CCELCCNPACTGCY
                  [Tyr9]STh(6–19)        CCEYCCNPACTGCY
                  SEQ ID NO:125          CCEFCCNPACTGCY
                  SEQ ID NO:125          CCEWCCNPACTGCY
                  SEQ ID NO:125          CCEYCCNPACTGCY

   As explained, it would have been routine for a POSA to synthesize and purify [Tyr9]STh(6–19)

   and a POSA would have had more than a reasonable expectation of success in doing so. Thus,

   claims 2 and 4 of the ’947 patent would have been obvious to a POSA at the time of the invention.

                                                   ***

          428.    Claims 2 and 4 of the ’947 patent would have been obvious to a POSA in further

   view of the STh(6–19) References. As previously explained, a POSA would have been motivated

   to select STh(6–19) as a lead compound. The teachings of the STh(6–19) References described

   below would have motivated a person or ordinary skill in the art to select STh(6–19) as a lead

   compound:

         Aimoto: Aimoto disclosed the amino acid sequence of STh and STp, and that STh(6–19)
          comprises the heat-stable and biologically active domain of STh. (DTX-028 at 321, 326.)
          Aimoto further taught that STh(6–19) is resistant to proteinase digestion and is more heat-
          stable than the full-length peptide. (Id. at 324–25.)

         Gariepy I: Gariepy I disclosed that “[a]ctive fragments of the heat-stable enterotoxin ST I
          of Escherichia coli were chemically synthesized with the sequence Cys-Cys-Glu-Leu-Cys-
          Cys-Asn-Pro-Ala-Cys-Thr-Gly-Cys-(Tyr) and studied by proton (1H NMR) and carbon-13
          (13C NMR) nuclear magnetic resonance spectroscopy.” (See DTX-039 at 7854 (Abstract);
          see also id. at 7865.) Gariepy I further disclosed that STh(6-18) and STh(6–19) were
          chemically synthesized and that “[t]hese analogues contain all the structural information
          responsible for the toxin’s functions.” (Id. at 7854.)

         Ikemura: Ikemura disclosed that “[s]ynthetic STh[5-19] . . . showed the same heat-
          stability as that of synthetic STh,” but the “toxicity of STh[5-19] was found to decrease with
                                                   221
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 277 of 669 PageID #: 5715



          the duration of heat-treatment.” (DTX-046 at 2556.) Ikemura further disclosed that
          “synthetic STh[6–19] . . . showed higher heat-stability than synthetic or native STh.” (Id.)
          Ikemura reports that the “enhanced structural stability of STh[6–19] may be due to
          decreased perturbation of the molecule on heating as a result of loss of the five N-terminal
          amino acid residues.” (Id.)

          429.    Claims 2 and 4 of the ’947 patent would have been obvious to a POSA at the time

   of the invention in view of the background knowledge of a POSA in combination with one or more

   of the Method of Treatment References, one or more of the STh(6–19) References, and one or

   more of the [Tyr9]STh(6–19) References described above. All of these references would have been

   known to a POSA at the time of the invention because they relate to the GC-C receptor and GC-C

   agonists. A POSA would have been motivated to combine the teachings of these references

   because they are in a common field of art and teach a POSA how to optimize the characteristics of

   a well-known peptide for therapeutic utility.

          430.    As shown below, combining the knowledge of a POSA with the teachings of one

   or more of the Method of Treatment References, one or more of the STh(6–19) References, and

   one or more of the [Tyr9]STh(6–19) References results in a peptide having one of the amino acid

   sequences claimed in asserted claims 2 and 4 of the ’947 patent:

                  STh(6–19)              CCELCCNPACTGCY
                  [Tyr9]STh(6–19)        CCEYCCNPACTGCY
                  SEQ ID NO:125          CCEFCCNPACTGCY
                  SEQ ID NO:125          CCEWCCNPACTGCY
                  SEQ ID NO:125          CCEYCCNPACTGCY

   As previously explained, it would have been routine for a POSA to synthesize and purify

   [Tyr9]STh(6–19) and a POSA would have had more than a reasonable expectation of success in

   doing so. Thus, claims 2 and 4 of the ’947 patent would have been obvious to a POSA at the time

   of the invention.

                                                   ***
                                                   222
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 278 of 669 PageID #: 5716



          431.    Claims 2 and 4 of the ’947 patent would have been obvious to a POSA in further

   view of the Proteolytic Cleavage Site References. As previously explained, each of these references

   disclosed that ST peptides are not sensitive to proteolytic digestion like guanylin and would have

   motivated a POSA to modify STh(6–19) to insert a proteolytic cleavage site to facilitate the

   inactivation and degradation of the peptide. The teachings of these references are briefly

   summarized below:

         Aimoto: Aimoto disclosed the amino acid sequence of STh and STp, and that STh(6–19)
          comprises the heat-stable and biologically active domain of STh. (DTX-028 at 321, 326.)
          Aimoto further taught that STh(6–19) is resistant to proteinase digestion and is more heat-
          stable than the full-length peptide. (Id. at 324–25.)

         Gariepy I: Gariepy I disclosed that “[a]ctive fragments of the heat-stable enterotoxin ST I
          of Escherichia coli were chemically synthesized with the sequence Cys-Cys-Glu-Leu-Cys-
          Cys-Asn-Pro-Ala-Cys-Thr-Gly-Cys-(Tyr) and studied by proton (1H NMR) and carbon-13
          (13C NMR) nuclear magnetic resonance spectroscopy.” (See DTX-039 at 7854 (Abstract);
          see also id. at 7865.) Gariepy I further disclosed that STh(6-18) and STh(6–19) were
          chemically synthesized and that “[t]hese analogues contain all the structural information
          responsible for the toxin’s functions.” (Id. at 7854.)

         Ikemura: Ikemura disclosed that “[s]ynthetic STh[5-19] . . . showed the same heat-
          stability as that of synthetic STh,” but the “toxicity of STh[5-19] was found to decrease with
          the duration of heat-treatment.” (DTX-046 at 2556.) Ikemura further disclosed that
          “synthetic STh[6–19] . . . showed higher heat-stability than synthetic or native STh.” (Id.)
          Ikemura reports that the “enhanced structural stability of STh[6–19] may be due to
          decreased perturbation of the molecule on heating as a result of loss of the five N-terminal
          amino acid residues.” (Id.)

          432.    Claims 2 and 4 of the ’947 patent would have been obvious to a POSA at the time

   of the invention in view of the background knowledge of a POSA in combination with one or more

   of the Method of Treatment References, one or more of the STh(6–19) References, one or more of

   the Proteolytic Cleavage Site References, and one or more of the [Tyr9]STh(6–19) References

   described above. All of these references would have been known to a POSA at the time of the

   invention because they relate to the GC-C receptor and GC-C agonists. A POSA would have been


                                                   223
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 279 of 669 PageID #: 5717



   motivated to combine the teachings of these references because they are in a common field of art

   and teach a POSA how to optimize the characteristics of a well-known peptide for therapeutic

   utility.

              433.   As shown below, combining the knowledge of a POSA with the teachings of one

   or more of the Method of Treatment References, one or more of the STh(6–19) References, one or

   more of the Proteolytic Cleavage Site References, and one or more of the [Tyr9]STh(6–19)

   References results in a peptide having one of the amino acid sequences claimed in asserted claims

   2 and 4 of the ’947 patent:

                     STh(6–19)             CCELCCNPACTGCY
                     [Tyr9]STh(6–19)       CCEYCCNPACTGCY
                     SEQ ID NO:125         CCEFCCNPACTGCY
                     SEQ ID NO:125         CCEWCCNPACTGCY
                     SEQ ID NO:125         CCEYCCNPACTGCY

   As previously explained, it would have been routine for a POSA to synthesize and purify

   [Tyr9]STh(6–19) and a POSA would have had more than a reasonable expectation of success in

   doing so. Thus, claims 2 and 4 of the ’947 patent would have been obvious to a POSA at the time

   of the invention.

                                b. Claim 14 of the ’947 Patent

              434.   Asserted claim 14 of the ’947 patent is recited below:

                     14.   A pharmaceutical composition comprising the polypeptide of claim 2 and a
                     pharmaceutically acceptable carrier or excipient.

   (See DTX-005 at 86:31–33.) Claim 14 would have been obvious to a POSA at the time of the

   invention because it is directed to pharmaceutical compositions of the peptides recited in claim 2.

              435.   As previously explained for claim 2 of the ’947 patent, at least one of the peptides

   claimed in claim 2 of the ’947 patent (i.e., [Tyr9]STh(6–19)) would have been obvious to a POSA


                                                     224
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 280 of 669 PageID #: 5718



   at the time of the invention. A POSA would have been motivated to synthesize and purify

   [Tyr9]STh(6–19) for use in treating patients with constipation-related disorders (e.g., IBS, IBS-C,

   constipation, chronic constipation, idiopathic constipation). A POSA would have been motivated

   to make a pharmaceutical composition of [Tyr9]STh(6–19) because the peptide would need to be

   packaged, shipped, stored, and administered to be useful in treating patients with constipation-

   related disorders, such as chronic constipation and IBS-C. As previously explained, a POSA would

   have been motivated to make a pharmaceutical composition containing an effective amount of

   [Tyr9]STh(6–19) and would have had a reasonable expectation of success in doing so.

          436.    Therefore, claim 14 of the ’947 patent would have been obvious to a POSA at the

   time of the invention.

                      8. The Asserted Claims of the ’526 Patent Would Have Been Obvious

                             a. Claim 1 of the ’526 Patent

          437.    Asserted claim 1 of the ’526 patent recites:

                  1.      A    peptide     consisting    of     the    amino      acid     sequence
                  Cys6 Cys7 Glu8 Tyr9 Cys10Cys11 Asn12 Pro13 Ala14 Cys15 Thr16 Gly17Cys18 Tyr19 (SE
                  Q ID NO: 31), wherein disulfide bonds are present between Cys6-Cys11, Cys7-
                  Cys15, and Cys10-Cys18.

   (See DTX-009 at 83:20–25.) As shown below, the amino acid sequence recited in claim 1 is a

   derivative of STh(6–19) with a tyrosine (Y) residue at the position of leucine (L):

                  STh(6–19)              CCELCCNPACTGCY
                  SEQ ID NO:31           CCEYCCNPACTGCY

   The disulfide bonds recited in claim 1 are in the same relative positions as the disulfide bonds in

   STh(6–19). (See DTX-044 at 282.) Claim 1 of the ’526 patent would have been obvious to a POSA

   at the time of the invention in view of the background knowledge of a POSA in combination with



                                                  225
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 281 of 669 PageID #: 5719



   one or more of the Method of Treatment References and one or more of the [Tyr9]STh(6–19)

   References previously described for the reasons explained below.

          438.    A POSA at the time of the invention would have been motivated to develop a GC-

   C agonist as a treatment for patients with constipation-related disorders (e.g., IBS, IBS-C,

   constipation, chronic constipation, idiopathtic constipation) based on the teachings of the Method

   of Treatment References. The teachings of these references are briefly summarized below:

         ’097 Patent: “The major biological actions of guanylin in the intestine are the stimulation
          of chloride and water secretion and the inhibition of sodium and water absorption. Thus,
          guanylin should act as a laxative agent for the treatment of constipation. Evidence
          supporting this proposal is based on the studies cited concerning STa, a structural mimic
          of guanylin, and data that we have obtained with isolated rat colons.” (See DTX-109 at
          6:21–34.)

         Nakazato: “The regulation of intestinal salt and water transport is critical to the
          maintenance of fluid volume. Control of this life-sustaining activity is mediated by the
          concerted actions of hormones, neurotransmitters, and locally acting factors. Guanylin and
          uroguanylin are novel peptides that were first isolated from rat jejunum and opossum urine,
          respectively. They bind to and activate guanylyl cyclase-C (GC-C) receptors to regulate
          intestinal and renal fluid and electrolyte transport through the second messenger, cyclic
          guanosine 3’,5’-monophosphate (GMP). Heat-stable enterotoxins [i.e., ST peptides]
          produced by pathogenic bacteria have close structural similarities to guanylin and
          uroguanylin, and they use this mimicry to act on GC-C . . .” (See DTX-049 at 219.)

         Shailubhai: “Binding of these peptide hormones [i.e., uroguanylin, guanylin,
          lymphoguanylin and bacterial enterotoxin ST] to the GC-C receptor stimulates intracellular
          production of cyclic guanosine monophosphate (cGMP), resulting in the activation of the
          cystic fibrosis transmembrane conductance regulator (CFTR), the apical membrane
          channel for efflux of chloride from enterocytes lining the gastrointestinal (GI) tract.
          Activation of CFTR chloride channel, and the subsequent enhancement of transepithelial
          efflux of Cl- and K+ ions leads to secretion of water into the intestinal lumen.” (See DTX-
          057 at 261.) “Water secretion into the lumen of intestine is essential for normal coating of
          mucin, which protects gastric mucosa from mechanical damage and the harmful effects of
          acidity in the GI tract . . .. The underproduction of water might result in thick mucus,
          leading to intestinal blockage or constipation.” (Id. at 262.)

         Shailubhai & Currie: “Binding of uroguanylin or guanylin to the guanylin cyclase
          receptor stimulates the intracellular production of the cGMP ultimately resulting in the
          stimulation of salt and water secretion into the intestinal lumen . . .. Uroguanylin has been
          found to stimulate increases in cyclic GMP levels in a manner similar to another family of
                                                  226
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 282 of 669 PageID #: 5720



          heat stable enterotoxins (STs) secreted by pathogenic strains of E. coli . . .” (See DTX-024
          at 3:13–25.) “Uroguanylin is believed to regulate fluid and electrolyte transport in a manner
          similar to guanylin and the STs in the GI tract. Therefore, as mentioned in previous
          publications the human uroguanylin may act as a laxative and be useful in patient [sic]
          suffering from constipation.” (Id. at 4:3–8.)

         Shailubhai ’628: “Uroguanylin, guanylin and bacterial ST peptides are structurally related
          peptides that bind to a guanylate cyclase receptor and stimulate intracellular production of
          cyclic guanosine monophosphate (cGMP). This results in the activation of the cystic
          fibrosis transmembrane conductance regulator (CFTR), an apical membrane channel for
          efflux of chloride from enterocytes lining the intestinal tract. Activation of CFTR and the
          subsequent enhancement of transepithelial secretion of chloride leads to stimulation of
          sodium and water secretion into the intestinal lumen. Therefore, by serving as paracrine
          regulators of CFTR activity, cGMP receptor agonists regulate fluid and electrolyte
          transport in the GI tract.” (DTX-025 at 1 [0003]). “Recent reports have also suggested that
          the CFTR channel is involved in the transport and maintenance of reduced glutathione, an
          antioxidant that plays an important role in protecting against inflammation caused by
          oxidative stress. Enhancement of intracellular levels of cGMP by way of guanylate cyclase
          activation or by way of inhibition of cGMP-specific phosphodiesterase would be expected
          to down-regulate these inflammatory stimuli. Thus, uroguanylin-type agonists should be
          useful in the prevention and treatment of inflammatory diseases of the lung (e.g., asthma),
          bowel (e.g., ulcerative colitis and Crohn’s disease), pancreas and other organs.” (Id. at 1
          [0009].)

         ’670 patent: “[Human uroguanylin] has been found to stimulate increases in cyclic GMP
          levels in a manner similar to guanylin and the STs. As such regulator, it is useful for the
          control of intestinal absorption. It has potential to regulate fluid and electrolyte transport .
          . .. Human uroguanylin has been further demonstrated to act in an isolated intestinal rat
          preparation to stimulate an increase in short circuit current. This action is believed to be
          the physiologic driving force for eliciting chloride secretion and ultimately decreased water
          absorption. The human uroguanylin may thus act as a laxative and be useful in patients
          suffering from constipation, e.g. cystic fibrosis patients who suffer with severe intestinal
          complications from constipation.” (See DTX-022 at 2:8–12, 16–25.)

         Greenberg 1997: “Uroguanylin and guanylin are intestinal peptides that activate a
          receptor-guanylate cyclase [i.e., GC-C], which is also a receptor for Escherichia coli heat-
          stable enterotoxin (STa). These peptides may have a role in the body’s regulation of fluid
          and electrolytes.” (DTX-043 at 276.) “The results of our studies demonstrate that STa
          exerts its diarrheal effects in the intestine by molecular mimicry, serving as a bacteria-
          derived member of the peptide family that also contains the intestinal peptides, uroguanylin
          and guanylin. In addition, the reduced potency of guanylin compared to uroguanylin is
          caused by its susceptibility to proteases such as chymotrypsin.” (Id. at 280.)

         Ewe 1988: Ewe 1998 taught that constipation and diarrhea result from abnormal intestinal
          motility and fluid balance. (DTX-036 at 73 (Abstract).) Ewe 1998 disclosed that the small
                                                    227
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 283 of 669 PageID #: 5721



          intestine allows for rapid equilibrium of osmolality (e.g., water and electrolyte balance),
          while the large intestine preserves water and electrolytes once they have been absorbed.
          (Id.) Ewe 1998 reports that “[f]ormerly, diarrhea and constipation were attributed to
          disordered motility” and that “[t]his concept changed in the late 1960s and early 1970s
          when the secretory effect of cholera toxin was recognized and studied in more detail.”
          (Id. at 73.) Ewe 1998 explains that constipation and diarrhea are clinical symptoms of
          abnormalities in stool frequency and consistency due to a variety of causes. (Id. at 74.)
          Both are caused by abnormalities in intestinal motility and transport of electrolytes and
          water. (Id.) Small abnormalities in absorption and secretion, especially in the distal
          intestinal area, can lead to constipation or diarrhea. (Id.)

         Sack 1980: Sack 1980 disclosed that the physiological action of ST is characterized by
          “[r]apid onset, short-lived hypersecretion.” (DTX-116 at 280.) Sack 1980 further explains
          that: “Strains of ETEC can produce either one or both of the enterotoxins [i.e., LT or ST],
          depending on the plasmid(s) they carry. It has been shown that the clinical disease caused
          by strains of ETEC correlated with these types of enterotoxins produced by the isolates.
          The diarrhea was more severe and of longer duration in persons harboring organisms that
          produced both LT and ST, as compared with those with organisms producing only ST.”
          (Id. at 281.)

         Beltowski: “Guanylin and uroguanylin are short peptides homologous to heat-stable
          enterotoxins of Escherichia coli and other coterie bacteria. Guanylin and uroguanylin are
          synthetized from the respective preproeptides mainly in gastrointestinal mucosa and are
          secreted both into intestinal lumen and into the blood. Luminally secreted peptides
          stimulate chloride and bicarbonate secretion in the intestine through the mechanism
          involving guanylate cyclase C receptor, cyclic GMP, protein kinase G and cystic fibrosis
          transmembrane conductance regulator (CFTR) chloride channel.” (DTX-133 at Abstract.)
          Beltowski disclosed that the activity of guanylin and uroguanylin is pH-dependent: “The
          activity of guanylin and uroguanylin is pH-dependent. In cultured T84 cells guanylin is 10-
          fold more potent in elevating cGMP at pH 8 than at pH 5, whereas uroguanylin is more
          potent in acidic than in alkaline conditions. In alkaline environment guanylin is more potent
          than uroguanylin and the opposite is observed in acidic conditions. STa is slightly more
          potent in acidic than in alkaline pH but the difference is not so striking as in the case of
          endogenous peptides. STa is, however, more potent than either guanylin or uroguanylin in
          both acidic and alkaline conditions.” (DTX-133 at 362.)

         Giannella 1995: “The mechanisms of STa-induced fluid secretion have been extensively
          studied. When the rat jejunum is perfused in vivo with STa (Fig. 2), water transport is
          rapidly inhibited and net secretion results. With cessation of STa perfusion, the transport
          defect is promptly and totally reversible. Both the onset and offset of ST a action occurs
          within minutes . . .. STa-induced secretion occurs via activation of guanylate cyclase and
          generation of cGMP, which inhibits the coupled influx of Na+ and Cl- and stimulates Cl-
          secretion. Others have noted the rapid onset of action of STa, its effects on the colon, and
          the possible involvement of serotonin and the enteric nervous system.” (See DTX-042 at
          174.) “Recently an endogenous ligand called guanylin has been extracted from mammalian
                                                  228
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 284 of 669 PageID #: 5722



          intestine and shown to bind to the STa receptor. A similar peptide, called uroguanylin, has
          been found in human and animal urine. It is likely that guanylin and uroguanylin are indeed
          endogenous ligands for the STa receptor and may be modulators of Cl- secretion in the
          intestine, kidney, and perhaps in other organs.” (Id. at 179.)

          439.    A POSA would have been familiar with the background art on ST peptides,

   guanylin, uroguanylin, and lymphoguanylin described above. As explained in detail in Section

   II(B)(2), a POSA familiar with this background art would have been motivated to select STh(6–

   19) as a lead compound for development as a treatment for constipation-related disorders for the

   reasons summarized below:

         ST peptides were known to induce secretion and reduce absorption in the GI tract;

         ST peptides had been extensively studied and the characterization of their structure activity
          relationship would have provided a POSA with considerable guidance on the properties of
          potential ST derivatives;

         ST peptides were known to be molecular mimics for both guanylin and uroguanylin, with
          pH independent activity and enhanced stability in the gut due to their three disulfide bonds;
          and

         the ST core was known to have a single defined folded conformation and reported to be
          more heat-stable and resistant to denaturation than the full-length peptide.

          440.    A POSA familiar with the background art on ST peptides, guanylin, uroguanylin,

   and lymphoguanylin would have been motivated to modify STh(6–19) with a tyrosine residue as

   a proteolytic cleavage site for the reasons explained in Section II(B)(4). As previously explained

   in Section II(B)(4), a POSA would have reasonably expected that modifying STh(6–19) with a

   proteolytic cleavage site, preferably tyrosine, would tune the peptide’s activity and facilitate the

   peptide’s inactivation and degradation by proteolytic enzymes to reduce the risk of adverse effects,

   such as diarrhea.

          441.    As previously explained, POSA familiar with the background art on the structure

   activity relationship of ST peptides would have understood that: (a) Tyrosine (Tyr) should not be

                                                   229
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 285 of 669 PageID #: 5723



   substituted as a proteolytic cleavage site in the central binding region of ST core because it would

   potentially disrupt the peptide’s ability to bind to the GC-C receptor and significantly reduce the

   biological activity of the peptide; (b) Tyrosine (Tyr) should preferably be substituted as a

   proteolytic cleavage site in the N-terminal region of ST core because cleavage in the C-terminal

   region of the ST core would likely produce a degradant product with significant biological activity;

   and (c) Tyrosine (Tyr) should preferably be substituted as a proteolytic cleavage site at the position

   of leucine in the N-terminal region of ST core because leucine and tyrosine have similar

   hydrophilicity and this substitution would be expected to produce a peptide with similar biological

   activity.

           442.   As previously explained, a POSA would have been motivated to substitute tyrosine

   at the position of leucine in STh(6–19) based on the teachings of Hasegawa, Sato, Carpick 1991,

   Albano, and/or Wolfe (collectively, the “[Tyr9]STh(6–19) References”). The teachings of these

   references are briefly summarized below:

          Handbook of Natural Toxins: The Handbook of Natural Toxins disclosed that ST1b has
           also been referred to as STh because it was originally found in E. coli isolated from humans.
           (See DTX-044 at 282.) The Handbook of Natural Toxins further disclosed the biological
           activities of analogs of STh(6–19) with replacements at positions 12, 13, and 14, as well
           as the biological activities of analogs of STh(6-18) with one or two disulfide bonds. (See
           id. at 283–86 (Tables 1–4).)

          Lu: Lu taught that chymotrypsin has a preference for tyrosine over phenylalanine. (DTX-
           126 at 443 (Table 1).)

          Hasegawa: Hasegawa taught an ST derivate with a Pap substitution at the position of
           leucine will efficiently bind with the GC-C receptor. (See DTX-045 at 4 (Figure 2), at 8
           (Figure 6) and 9 (“The order of the binding affinity to the receptor protein was reported to
           be [Pap8]STp(4-17) ≥ [Pap15]STp(4-17) >> [Pap11]STp(4-17).”).) A POSA would have
           understood that Pap is an analog of tyrosine, and that an ST derivative with tyrosine at the
           position of leucine would efficiently bind to the GC-C receptor. While Hasegawa shows
           that an aromatic substitution at the position of alanine in the C-terminal region of an ST
           derivative would also efficiently bind to the GC-C receptor, a POSA would have
           understood that the proteolytic cleavage site should not be in the C-terminal region because
                                                    230
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 286 of 669 PageID #: 5724



          the degradant product(s) would likely have significant biological activity. Moreover,
          Hasegawa demonstrates that a POSA would have viewed leucine as the preferable position
          in the N-terminal region of an ST peptide for an aromatic amino acid substitution. (See
          DTX-045 at 2 (Figure 2).) Thus, a POSA would have been motivated to prepare
          [Tyr9]STh(6–19) based on the teachings of Hasegawa.

         Sato: Sato taught that the “receptor binding region” of ST peptides “estimated from the
          spatial arrangement of the atoms is mainly constituted from the side chain and main chain
          of Asn11 and Pro12 in addition to Ala13, compatible with previous findings that Asn11, Pro12,
          and Ala11 are the most important residues for the activity and that the toxicity of STp is
          less affected by substitution of Glu7, Leu8, and Gly16, which are located on the opposite
          side of Ala13.” (See DTX-054 at 8649 (internal citations omitted).) Sato taught further that
          “the disulfide linkage not found in guanylin corresponds to the bridge in the N-terminal
          segment of ST that is important for making a rigid pillar, it is considered that the rigidity
          of the N-terminal segment is important for ST to maintain its enterotoxicity under the
          severe physiological conditions in intestinal organs of the host animal” because “guanylin
          is rapidly degraded by components in the intestinal tract of infant mice, whereas ST is
          strongly resistant to digestion by them.” (Id. at 8650 (internal citations omitted).)
          Therefore, a POSA would have understood that the tyrosine substitution should be made
          outside of the central binding region of STh(6–19), in the N-terminal region of STh(6–19)
          to minimize the possibility of a degradant product with significant biological activity, and
          at the position of leucine because tyrosine and leucine have similar hyrophilicity. Thus, a
          POSA would have been motivated to prepare [Tyr9]STh(6–19) based on the teachings of
          Sato.

         Carpick 1991: Carpick 1991 taught that substitutions in the central turn region of ST(6-
          18) (i.e., Asn12 to Cys15) “resulted in a large decrease or loss of receptor binding activity”
          whereas “replacements at other sites showed moderate to slight reductions in biological
          activity.” (See DTX-031 at 4803, 4804 (Figure 2), and 4805 (Table 1).) Therefore, a POSA
          would have understood that the tyrosine substitution should be made outside of the central
          binding region of STh(6–19), in the N-terminal region of STh(6–19) to minimize the
          possibility of a degradant product with significant biological activity, and at the position
          of leucine because tyrosine and leucine have similar hyrophilicity. Thus, a POSA would
          have been motivated to prepare [Tyr9]STh(6–19) based on the teachings of Carpick 1991.

         Albano: Albano taught that ST analogs without the C-terminal residues Thr-Gly-Cys-Tyr
          would have significant biological activity. (See DTX-026 at 688 (Table 1, Toxin A-2) and
          Figure 3.) Thus, a POSA would have understood that the proteolytic cleavage site tyrosine
          should be substituted outside of the central binding region of STh(6–19) and at a position
          in the N-terminal region to minimize the possibility of a degradant product with significant
          biological activity. A POSA would have understood that the tyrosine substitution in the N-
          terminal region of STh(6–19) should be at the position of leucine because tyrosine and
          leucine have more similar hyrophilicity. Thus, a POSA would have been motivated to
          prepare [Tyr9]STh(6–19) based on the teachings of Albano.


                                                   231
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 287 of 669 PageID #: 5725



             Wolfe: Wolfe taught that a COMFA model of ST peptides predicts that “the amide
              backbone of Cys5-Cys6-Glu7-Leu8, the β carbon atoms of Cys5-Cys6, and the sized chains
              of Pro12, Ala13, and Ala15 comprise the primary interactions of GC-C agonists with the
              receptor surface.” (DTX-061 at 1731.) Wolfe also taught “that the backbone of Cys5-Cys6-
              Glu7-Leu8 adopts a conformation that tightly interacts with a hydrophobic region of GC-C
              to achieve maximum potency,” and that “[t]he primary site of electrostatic interaction
              within the model is derived from residue Glu7,” whereas “side chain mutations of Leu8
              have only minimal effect.” (DTX-061 at 1732.) Therefore, a POSA would have understood
              that the tyrosine substitution should be made outside of the central binding region of
              STh(6–19), in the N-terminal region of STh(6–19) to minimize the possibility of a
              degradant product with significant biological activity, and at the position of leucine. Thus,
              a POSA would have been motivated to prepare [Tyr9]STh(6–19) based on the teachings of
              Wolfe.

              443.   Claim 1 of the ’526 patent would have been obvious to a POSA at the time of the

   invention in view of the background knowledge of a POSA in combination with one or more of

   the Method of Treatment References and one or more of the [Tyr9]STh(6–19) References

   described above. All of these references would have been known to a POSA at the time of the

   invention because they relate to the GC-C receptor and GC-C agonists. A POSA would have been

   motivated to combine the teachings of these references because they are in a common field of art

   and teach a POSA how to optimize the characteristics of a well-known peptide for therapeutic

   utility.

              444.   As shown below, combining the knowledge of a POSA with the teachings of one

   or more of the Method of Treatment References with the teachings of one or more of the

   [Tyr9]STh(6–19) References results in a peptide having the amino acid sequence recited in asserted

   claim 1 of the ’526 patent:

                     STh(6–19)              CCELCCNPACTGCY
                     [Tyr9]STh(6–19)        CCEYCCNPACTGCY
                     SEQ ID NO:31           CCEYCCNPACTGCY

   As previously explained, a POSA would have chemically synthesized [Tyr9]STh(6–19) with the

   same disulfide bond pairings of STh(6–19). As previously explained, it would have been routine
                                                      232
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 288 of 669 PageID #: 5726



   for a POSA to synthesize and purify [Tyr9]STh(6–19) and a POSA would have had more than a

   reasonable expectation of success in doing so. Thus, claim 1 of the ’526 patent would have been

   obvious to a POSA at the time of the invention.

                                                   ***

          445.    Claim 1 of the ’526 patent would have been obvious to a POSA in further view of

   the STh(6–19) References. As previously explained, a POSA would have been motivated to select

   STh(6–19) as a lead compound. The teachings of the STh(6–19) References described below

   would have motivated a person or ordinary skill in the art to select STh(6–19) as a lead compound:

         Aimoto: Aimoto disclosed the amino acid sequence of STh and STp, and that STh(6–19)
          comprises the heat-stable and biologically active domain of STh. (DTX-028 at 321, 326.)
          Aimoto further taught that STh(6–19) is resistant to proteinase digestion and is more heat-
          stable than the full-length peptide. (Id. at 324–25.)

         Gariepy I: Gariepy I disclosed that “[a]ctive fragments of the heat-stable enterotoxin ST I
          of Escherichia coli were chemically synthesized with the sequence Cys-Cys-Glu-Leu-Cys-
          Cys-Asn-Pro-Ala-Cys-Thr-Gly-Cys-(Tyr) and studied by proton (1H NMR) and carbon-13
          (13C NMR) nuclear magnetic resonance spectroscopy.” (See DTX-039 at 7854 (Abstract);
          see also id. at 7865.) Gariepy I further disclosed that STh(6-18) and STh(6–19) were
          chemically synthesized and that “[t]hese analogues contain all the structural information
          responsible for the toxin’s functions.” (Id. at 7854.)

         Ikemura: Ikemura disclosed that “[s]ynthetic STh[5-19] . . . showed the same heat-
          stability as that of synthetic STh,” but the “toxicity of STh[5-19] was found to decrease with
          the duration of heat-treatment.” (DTX-046 at 2556.) Ikemura further disclosed that
          “synthetic STh[6–19] . . . showed higher heat-stability than synthetic or native STh.” (Id.)
          Ikemura reports that the “enhanced structural stability of STh[6–19] may be due to
          decreased perturbation of the molecule on heating as a result of loss of the five N-terminal
          amino acid residues.” (Id.)

          446.    Claim 1 of the ’526 patent would have been obvious to a POSA at the time of the

   invention in view of the background knowledge of a POSA in combination with one or more of

   the Method of Treatment References, one or more of the STh(6–19) References, and one or more

   of the [Tyr9]STh(6–19) References described above. All of these references would have been


                                                   233
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 289 of 669 PageID #: 5727



   known to a POSA at the time of the invention because they relate to the GC-C receptor and GC-C

   agonists. A POSA would have been motivated to combine the teachings of these references

   because they are in a common field of art and teach a POSA how to optimize the characteristics of

   a well-known peptide for therapeutic utility.

          447.    As shown below, combining the knowledge of a POSA with the teachings of one

   or more of the Method of Treatment References, one or more of the STh(6–19) References, and

   one or more of the [Tyr9]STh(6–19) References results in a peptide having the amino acid sequence

   recited in asserted claim 1 of the ’526 patent:

                  STh(6–19)               CCELCCNPACTGCY
                  [Tyr9]STh(6–19)         CCEYCCNPACTGCY
                  SEQ ID NO:31            CCEYCCNPACTGCY

   As previously explained, a POSA would have prepared [Tyr9]STh(6–19) with the same disulfide

   bond pairings of STh(6–19). As previously explained, it would have been routine for a POSA to

   synthesize and purify [Tyr9]STh(6–19) and a POSA would have had a reasonable expectation of

   success in doing so. Thus, claim 1 of the ’526 patent would have been obvious to a POSA at the

   time of the invention.

                                                     ***

          448.    Claim 1 of the ’526 patent would have been obvious to a POSA in further view of

   the Proteolytic Cleavage Site References. As previously explained, each of these references

   disclosed that ST peptides are not sensitive to proteolytic digestion like guanylin and would have

   motivated a POSA to modify STh(6–19) to insert a proteolytic cleavage site to facilitate the

   inactivation and degradation of the peptide. The teachings of these references are briefly

   summarized below:

         Aimoto: Aimoto disclosed the amino acid sequence of STh and STp, and that STh(6–19)
                                                     234
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 290 of 669 PageID #: 5728



              comprises the heat-stable and biologically active domain of STh. (DTX-028 at 321, 326.)
              Aimoto further taught that STh(6–19) is resistant to proteinase digestion and is more heat-
              stable than the full-length peptide. (Id. at 324–25.)

             Gariepy I: Gariepy I disclosed that “[a]ctive fragments of the heat-stable enterotoxin ST I
              of Escherichia coli were chemically synthesized with the sequence Cys-Cys-Glu-Leu-Cys-
              Cys-Asn-Pro-Ala-Cys-Thr-Gly-Cys-(Tyr) and studied by proton (1H NMR) and carbon-13
              (13C NMR) nuclear magnetic resonance spectroscopy.” (See DTX-039 at 7854 (Abstract);
              see also id. at 7865.) Gariepy I further disclosed that STh(6-18) and STh(6–19) were
              chemically synthesized and that “[t]hese analogues contain all the structural information
              responsible for the toxin’s functions.” (Id. at 7854.)

             Ikemura: Ikemura disclosed that “[s]ynthetic STh[5-19] . . . showed the same heat-
              stability as that of synthetic STh,” but the “toxicity of STh[5-19] was found to decrease with
              the duration of heat-treatment.” (DTX-046 at 2556.) Ikemura further disclosed that
              “synthetic STh[6–19] . . . showed higher heat-stability than synthetic or native STh.” (Id.)
              Ikemura reports that the “enhanced structural stability of STh[6–19] may be due to
              decreased perturbation of the molecule on heating as a result of loss of the five N-terminal
              amino acid residues.” (Id.)

              449.   Claim 1 of the ’526 patent would have been obvious to a POSA at the time of the

   invention in view of the background knowledge of a POSA in combination with one or more of

   the Method of Treatment References, one or more of the STh(6–19) References, one or more of

   the Proteolytic Cleavage Site References, and one or more of the [Tyr 9]STh(6–19) References

   described above. All of these references would have been known to a POSA at the time of the

   invention because they relate to the GC-C receptor and GC-C agonists. A POSA would have been

   motivated to combine the teachings of these references because they are in a common field of art

   and teach a POSA how to optimize the characteristics of a well-known peptide for therapeutic

   utility.

              450.   As shown below, combining the knowledge of a POSA with the teachings of one

   or more of the Method of Treatment References, one or more of the STh(6–19) References, one or

   more of the Proteolytic Cleavage Site References, and one or more of the [Tyr9]STh(6–19)

   References results in a peptide having the amino acid sequence recited in asserted claim 1 of the

                                                       235
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 291 of 669 PageID #: 5729



   ’526:

                  STh(6–19)              CCELCCNPACTGCY
                  [Tyr9]STh(6–19)        CCEYCCNPACTGCY
                  SEQ ID NO:31           CCEYCCNPACTGCY

   As previously explained, a POSA would have prepared [Tyr9]STh(6–19) with the same disulfide

   bond pairings of STh(6–19). As previously explained, it would have been routine for a POSA to

   synthesize and purify [Tyr9]STh(6–19) and a POSA would have had more than a reasonable

   expectation of success in doing so. Thus, claim 1 of the ’526 patent would have been obvious to a

   POSA at the time of the invention.

                             b. Claim 2 of the ’526 Patent

           451.   Asserted claim 2 of the ’526 patent recites:

                  2.     A pharmaceutical composition comprising the peptide of claim 1 and a
                  pharmaceutically acceptable carrier or excipient.

   (See DTX-009 at 84:20–22.) Claim 2 would have been obvious to a POSA at the time of the

   invention because it is directed to pharmaceutical compositions of the peptides recited in claim 1.

           452.   As previously explained for claim 1 of the ’526 patent, the peptide recited in claim

   1 of the ’526 patent would have been obvious to a POSA at the time of the invention. As previously

   explained, a POSA would have been motivated to synthesize and purify [Tyr9]STh(6–19) for use

   in treating patients with constipation-related disorders and would have had more than a reasonable

   expectation of success in doing so. As previously explained, a POSA would have been motivated

   to make a pharmaceutical composition of [Tyr9]STh(6–19) and would have had a reasonable

   expectation of success in doing so. Therefore, claim 2 of the ’526 patent would have been obvious

   to a POSA at the time of the invention.




                                                  236
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 292 of 669 PageID #: 5730



                       9. There Is No Compelling Evidence of Secondary Considerations

                              a. Teaching away

          453.    In order to teach away from a solution, a reference must criticize or discredit that

   solution; merely expressing a general preference for an alternative is not sufficient to teach away.

   The fact that prior art disclosed other potential solutions to constipation therefore does not qualify

   as teaching away.

          454.    As stated above, the prior art—and numerous constipation treatments—taught

   increasing secretion to treat constipation. The prior art also taught the use of GC-C agonists, and

   ST peptides specifically, to treat constipation.

          455.    Interest in motility drugs, along the lines of Zelnorm, does not constitute a teaching

   away from the subject matter of the asserted claims of the ’036, ’727, ’947, and ’526 patents. At

   the time of the invention, a POSAwould have understood that prokinetic agents that target

   serotonin receptors were known to have limited efficacy and potentially serious side effects. For

   example, Zelnorm (tegasorod) was a prokinetic agent launched in 2002 that targets the 5-HT4

   receptor which was only moderately effective. The Phase III study results reported in 2001 for

   tegasorod showed only modest therapeutic gains over placebo:




                                                      237
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 293 of 669 PageID #: 5731



   (See DTX-164 at 286.) In addition, a POSA would have known that cisapride was a serotonin 5-

   HT4 receptor agonist which was withdrawn from the market in 2000 because it produced severe

   cardiac side effects.

          456.    The limited efficacy and potentially serious side effects associated with pro-kinetic

   5-HT4 agonists would have motivated a POSA to pursue alternative drug targets with different

   mechanisms of action for treating constipation at the time of the invention. For example, it was

   known by 2002 that RU-0211 was “a chloride channel opener which increases intestinal water

   secretion” that had been studied in a clinical trial “for the treatment of constipation.” (See DTX-

   365 at A-315.) The clinical study results reported for RU-0211 (see id.) would have motivated a

   POSA to develop other treatments for constipation-related disorders that increase intestinal

   secretion.

          457.    As previously explained, a POSA would have looked to the prior art and found

   express teachings to target the GC-C receptor for treating constipation. (See, e.g., DTX-022 at

   2:6-24; DTX-109 at 6:21-34; DTX-024 at 3:13-4:8.) A POSA would have selected the ST core as

   a lead compound because it serves as a molecular mimic for both guanylin and uroguanylin and

   presents more opportunities for optimization. (See DTX-378 at 2710) (“Enteric bacteria have

   evolved a single peptide toxin that serves as a molecular mimic for both of the intestinal hormones,

   uroguanylin and guanylin. The remarkable potencies of ST peptides compared with the potencies

   of the enteric hormones is caused by higher affinities for ST binding to the intestinal receptors for

   uroguanylin and guanylin.”).) A POSA would have understood that the biological activity of the

   ST core could be optimized by inserting a chymotrypsin cleavage site to tune the peptide’s activity

   and facilitate the peptide’s inactivation and degradation by proteolytic enzymes. As previously

   explained, a POSA would have reasonably expected that [Tyr9]STh(6-19) could be used to treat
                                                   238
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 294 of 669 PageID #: 5732



   constipation-related disorders because the magnitude of the bolus of activity expected from this

   peptide could be controlled by adjusting the dose and the duration of the bolus of activity would

   be controlled by the chymotrypsin cleavage site.

          458.      No prior art references have been identified that expressly teach away from using

   an ST derivative for the treatment of constipation related disorders.

                               b. Long-felt need and failure of others

          459.      The vast majority of patients with IBS-C and CIC respond well to agents that were

   already on the market before Linzess. These medications include Miralax, milk of magnesia, fiber,

   and Amitiza, which received FDA approval in 2006, before Linzess.

          460.      One review by three physicians at the Mayo Clinic said that “evidence to support

   the use of these newer agents [including linaclotide] for [chronic constipation and IBS-C] is rated

   as moderate . . ..” (See Bharucha et al., American Gastroenterological Association Technical

   Review on Constipation, 144(1) GASTROENTEROLOGY (2013) (DTX-173).) The study summarized

   the evidence supporting the use of lubiprostone (Amitiza), linaclotide, and prucalopride

   (Motegrity), which received approval in 2018. (Id.) According to the authors, the reduced risk of

   chronic constipation compared to placebo is 12% for Motegrity, 20% for Amitiza, and 13% for

   Linzess. (Id.)

          461.      No reference showing that Linzess is superior to any other over-the-counter or

   prescription treatment in terms of either its efficacy or side-effect profile has been raised.

   Plaintiffs’ witness, Linda Kunka, the global regulatory lead for the Linzess product, testified that

   she was not aware of any head-to-head clinical studies comparing the efficacy of Linzess to other

   prescription or over-the-counter drugs. (Kunka Dep. Tr. (DTX-584) at 165:18–166:17.) Allergan

   also advises its sales representatives that there are no head-to-head clinical trials comparing the
                                                   239
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 295 of 669 PageID #: 5733



   safety or efficacy of Linzess to any other product. (Id. at 169:7–12.)

          462.    Therefore, to the extent Linzess satisfied any long-felt need, it would have been

   limited, particularly because previous treatments were already addressing that need.

          463.    The withdrawal of alosetron from the market as a result of safety issues is not

   evidence that a POSA would not have pursued a treatment for constipation via GC-C activation.

   Alosetron, which treated diarrhea-predominant IBS, is a “selective antagonist of the serotonin 5-

   HT3 receptor type.” (Lotronex Prescribing Information, DTX-171 at 13.) The withdrawal of

   alosetron as a treatment for diarrhea says little about the risks of increasing secretion to treat

   constipation, but would suggest that treatment of IBS via the serotonin receptors could be

   dangerous.

          464.    Alosetron and cisapride, which also modulated motility, were withdrawn from the

   market in 2000. The withdrawal of these two motility modulators that used the serotonin receptors

   would have encouraged a POSA to develop a drug that operated through different mechanisms.

   Similarly, tegaserod, which also operated through serotonin receptors, would have taught a POSA

   not to pursue drugs that operated through the serotonin receptors, and would have motivated a

   POSA to pursue a treatment for constipation that increased secretion to the intestines.

          465.    No treatment that has been taken off the market because it was overstimulating the

   secretory mechanism and causing diarrhea has been identified. Alosetron was withdrawn from the

   market because of reports of ischemic colitis, an inflammation of the large intestine. (IBS Drug

   Withdrawn     After   Less   Than   a   Year    on   the   Market,       WEBMD HEALTH NEWS,

   https://www.webmd.com/ibs/news/20001128/ibs-drugwithdrawn-                  after-less-than-year-on-

   market#1 (November 28, 2000) (DTX-172).) Cisapride and tegaserod were both removed from

   the market because of cardiovascular side effects.
                                                  240
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 296 of 669 PageID #: 5734



           466.   Over- the-counter medications were efficacious and could be given to patients long

   term.

           467.   Over-the-counter laxatives can cause cramping when patients start taking them, but

   that is because they are inducing a bowel movement. For example, a patient should not take

   Dulcolax long-term and Dulcolax may cause pain as it induces a bowel movement, but that does

   not mean other laxatives like Miralax and milk of magnesia cannot be used long-term or that they

   cause pain.

           468.      Plaintiffs have overstated the societal costs of IBS-C and have not

   performed any analysis of the impact of Linzess on thos costs. Plaintiffs’ arguments are based

   on information about IBS broadly, and are not specific or limited to the conditions for which

   Linzess is approved to treat. As a result, any claims that Linzess has reduced these “costs to

   society” are unsupported and overstated.

           469.      Linzess® is only approved to treat irritable bowel syndrome with

   constipation and chronic idiopathic constipation. (Linzess® Label, 1/2017, DTX-020 at 1.) IBS-

   C is the least prevalent category within IBS. For example, a systematic review of nine studies

   relating to IBS found the prevalence of IBS-C to be only 22% of all IBS instances. (Lovell et

   al., Global Prevalence of and Risk Factors for Irritable Bowel Syndrome: A Meta-analysis,

   2012 (10) CLINICAL GASTROENTEROLOGY & HEPATOLOGY 712, 715 (DTX-195) (the

   prevalence of additional categorizations was found to be 23.4% for IBS with diarrhea, 24.0%

   for mixed IBS, and 22.2% for unclassifiable IBS).) Indeed, the study referenced by Plaintiff

   describing the costs of IBS does not include a single reference to “constipation” or “IBS-C,”

   despite mentioning “diarrhea” 16 times. (Sandler et al., The Burden of Selected Digestive

   Diseases in the United States, 2002(122) GASTROENTEROLOGY 1500–1511 (2002) (DTX-
                                                 241
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 297 of 669 PageID #: 5735



   200).) Furthermore, there are multiple available treatments for IBS-C, including other

   prescription medications and OTC laxatives, as well as non-medicinal treatments. As an

   example, one analyst report noted that OTC laxatives make up more than 65% of sales for IBS-

   C and CIC. (Credit Suisse, “Ironwood Pharmaceuticals.” (Nov. 27, 2017) (DTX-175) at 20

   ($7.5B OTC laxative sales / ($7.5B OTC laxative sales + $4.0B Rx laxative sales) = 65.2%).)

   There is no reliable economic evidence of long-felt need or any other secondary consideration

   pertaining to the patents-in-suit.

                              c. Unexpected results/skepticism

          470.    There is little evidence that Linzess relieves pain beyond the pain reduction that a

   POSA would expect after inducing a bowel movement. The only document—in fact, the only

   page—raised to show that Linzess has an impact on pain through its mechanism of activating the

   GC-C receptor is a portion of the prescribing information that discusses animal, but not human,

   studies: “In animal models, linaclotide has been shown to both accelerate GI transit and reduce

   intestinal pain. The linaclotide induced reduction in visceral pain in animals is thought to be

   mediated by increased extracellular cGMP, which was shown to decrease the activity of pain-

   sensing nerves.” (DTX-019 at LINZ_0023425.) In fact, Plaintiffs’ own advertisements state that

   the “relevance to humans” of the pain- reducing mechanism is “not known.” (Kurtz Dep. Tr.

   (DTX-580) at 163:3 – 11.)

          471.    As stated above, there is no evidence that any pain reduction associated with a 290

   mcg dose of Linzess is the result of a mechanism other than the relief a patient experiences from

   having a bowel movement. And as stated above, no studies comparing the safety and efficacy of

   Linzess to any other product have been raised; therefore, no study showing that Linzess causes a

   greater reduction in pain than other treatments for constipation has been raised.
                                                   242
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 298 of 669 PageID #: 5736



          472.    A POSA would have understood that many patients who experience constipation

   also have pain or discomfort as a result. A patient who does not have a bowel movement for a few

   days will be bloated and uncomfortable. A POSA would expect that treating constipation and

   inducing a bowel movement would relieve some of that discomfort. In fact, other constipation

   drugs that did not operate through activation of the GC-C receptor were known to reduce pain,

   showing that inducing a bowel movement is likely responsible for much of the improvement in

   pain. (See Mayer 2002 at 6 (“Tegaserod [Zelnorm] improves overall GI symptoms, abdominal

   discomfort or pain, bloating and stool frequency and consistency in female patients with

   constipation-predominant IBS.”), (“Alosetron and cilansetron are effective in improving

   symptoms in patients with IBS such as abdominal pain and discomfort . . ..”).)

          473.    A POSA would have been motivated to use an ST peptide to treat constipation. The

   prior art taught the use of the guanylin family of peptides for therapeutic purposes, including to

   treat constipation. A POSA would have been able to modify the peptide or decrease the dose in

   order to have a therapeutic effect that did not “cause intractable diarrhea.”

          474.    Ralph Giannella, M.D., who submitted a declaration in the reexamination, testified

   that toxins had previously been used as the starting point for therapeutic purposes. For example,

   he testified that some vaccines are modified toxins. (Giannella Dep. Tr. (DTX-582) at 111:7–18.)

   He also testified that he was involved with testing of a modified strain of cholera to determine if

   the strain would work as a vaccine. (Id. at 115:9–12.) He testified that the results of the study he

   conducted of the cholera strain were successful. (Id. at 117:20–118:8.) Because the art disclosed

   previous attempts to use the cAMP mechanism therapeutically, a POSA would not have avoided

   activation of the GC-C receptor to treat constipation out of a fear that such a treatment could cause

   diarrhea.
                                                   243
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 299 of 669 PageID #: 5737



                                           i.   A POSA would have understood that the skepticism
                                                of Plaintiffs’ experts was unfounded at the time of the
                                                invention

          475.    The declarations of Drs. Falkow and Giannella submitted as part of the ex parte

   reexamination of the ’947 patent purport to show that “two of the premier experts in the field . . .

   expressed skepticism at the relevant time that a therapeutic based on the ST peptide would be safe

   or effective.” (See Falkow Declaration to ’947 Patent Reexam (“Falkow Decl.”) (DTX-305 at

   LINZ_0020793-808); Giannella Declaration to ’947 Patent Reexam (“Giannella Decl.”) (DTX-

   306 at LINZ_0020809-830).) A POSA at the time of the invention would have understood that

   the purported skepticism of Plaintiffs’ experts was unfounded.

          476.    Specifically, a POSA would have understood that Plaintiffs’ experts are assuming

   that administration of an ST derivative would produce the effects of a bacterial infection by E.

   Coli. (See, e.g., DTX-305 at ¶ 8 (stating that “ST peptides are bacterial toxins” that are a “frequent

   cause of travelers’ diarrhea in adults” and the symptoms included “watery diarrhea, as well as

   dehydration, abdominal cramping, and pain.”), ¶¶ 7 and 9 (stating his belief that Dr. Currie’s

   proposal to use ST as a therapeutic “might be dangerous, or at least more harmful than helpful”

   and that it would fail); DTX-306 at ¶ 13 (stated that he did not believe Dr. Currie's effort to base a

   therapy on the ST peptide would be successful, at least because he believed that ST analogs “might

   just induce diarrhea and would therefore be unsafe.”).) This assumption is misplaced and a POSA

   would have understood that a bacterial infection is different in fundamental ways from

   administering a controlled dose of an ST derivative.

          477.    A POSA would have understood that E. coli produce multiple toxins that cause

   travelers’ diarrhea. For example, in 1980, Sack reported that E. coli were known to produce both

   heat-labile and heat-stable peptides:
                                                     244
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 300 of 669 PageID #: 5738



                  To date only two well-recognized enterotoxins are known to be
                  produced by E. coli, although others are suspected. These two
                  enterotoxins, one heat-labile (LT) and the other heat-stable (ST),
                  have both been highly purified [10-15], and their physiologic and
                  biochemical mechanisms of action have been well characterized.

   (DTX-116 at 280.) Sack specifically teaches that diarrhea is less severe and of shorter duration in

   strains of ETEC that produce only ST peptides:

                  Strains of ETEC can produce either one or both of the enterotoxins,
                  depending on the plasmid(s) they carry. It has been shown that the
                  clinical disease caused by strains of ETEC correlated with the types
                  of enterotoxins produced by the isolates. The diarrhea was more
                  severe and of longer duration in persons harboring organisms that
                  produced both LT and ST, as compared with those with organisms
                  producing only ST.

   (Id. at 281).) Moreover, a POSA would have understood that the diarrheal response to an E. coli

   infection depends upon the extent of bacterial colonization of the intestine and the amount of

   peptides secreted.

          478.    A POSA would not expect a controlled dose of an ST derivative to produce the

   diarrheal response of a bacterial E. coli infection. To the contrary, a POSA would have reasonably

   expected that the magnitude of the short-lived bolus of intestinal secretion produced by ST

   peptides in mature animals could be controlled by adjusting the dose of the peptide administered.

   (See DTX-348 at 1990 (Figure 1); DTX-040 at 8909 (Figure 4).) A POSA would have further

   understood that introducing a chymotrypsin cleavage site into the ST core would minimize the risk

   of an adverse event by moderating the duration of this bolus of secretion. As previously explained,

   a POSA would have reasonably expected that [Tyr9]STh(6-19) could be used to treat constipation-

   related disorders in adults.

          479.    Moreover, a POSA would not have been skeptical that a derivative of an ST peptide

   would be degraded before reaching the colon. A POSA would have understood that the structure
                                                  245
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 301 of 669 PageID #: 5739



   of an ST peptide is stabilized by three disulfide bonds. (See, e.g., DTX-112 at 34.) The three

   disulfide bonds of an ST peptide would have been expected to be difficult to reduce. Thus, a

   POSA at the time of the invention would not have been concerned that a derivative of an ST peptide

   would be fully degraded before it reached the colon.

                                       ii.   Linaclotide’s purportedly novel mechanism of action
                                             on pain-sensing nerves does not support the non-
                                             obviousness of the asserted claims of the ’036, ’727,
                                             ’947, and ’526 patents

          480.    Linaclotide’s purportedly novel mechanism of action on pain-sensing nerves does

   not support the non-obviousness of the asserted claims of the ’036, ’727, ’947, and ’526 patents.

   A POSA would understand that linaclotide’s action on pain-sensing nerves has never been

   established in humans and is therefore of little weight. The Linzess® label explains that linaclotide

   has only been shown to decrease the activity of pain-sensing nerves in animal models:

          12.1 Mechanism of Action
          Linaclotide is structurally related to human guanylin and uroguanylin and functions
          as a guanylate cyclase-C (GC-C) agonist. Both linaclotide and its active metabolite
          bind to GC-C and act locally on the luminal surface of the intestinal epithelium.
          Activation of GC-C results in an increase in both intracellular and extracellular
          concentrations of cyclic guanosine monophosphate (cGMP). Elevation in
          intracellular cGMP stimulates secretion of chloride and bicarbonate into the
          intestinal lumen, mainly through activation of the cystic fibrosis transmembrane
          conductance regulator (CFTR) ion channel, resulting in increased intestinal fluid
          and accelerated transit. In animal models, linaclotide has been shown to both
          accelerate GI transit and reduce intestinal pain.

          In an animal model of visceral pain, linaclotide reduced abdominal muscle
          contraction and decreased the activity of pain-sensing nerves by increasing
          extracellular cGMP.

   (Linzess® Label (Revised 01/2017) (DTX-020) at LINZ_0023536–37 (emphasis added).)

   Plaintiffs’ own marketing materials, which are required to be consistent with the label by the FDA,




                                                   246
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 302 of 669 PageID #: 5740



   show that the animal studies purporting to establish linaclotide’s efficacy on calming pain-sensing

   nerves is of unknown relevance to humans:




   (See, e.g., Deposition Transcript of Caroline Kurtz (“Kurtz Tr.”) (DTX-580) at 1; see also id. at

   160:5-167:23 (FDA requires marketing materials to be consistent with the label).)

             481.   A POSA would not attribute clinical study results to linaclotide’s purported effect

   on calming pain-sensing nerves because the mechanism of action is insufficiently characterized.

   The figure below illustrates linaclotide’s purportedly novel mechanism on calming pain-sensing

   nerves:




                                                    247
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 303 of 669 PageID #: 5741




   (See Castro et al., Linaclotide Inhibits Colonic Nociceptors and Relieves Abdominal Pain via

   Guanylate Cyclase-C and Extracellular Cyclic Guanosine 30,50-Monophosphate, 145

   GASTROENTEROLOGY 1334, 1344, Fig. 7 (2013) (“Castro 2013”) (DTX-367).) A POSA would

   understand that this model does not show how cGMP is being released to where it can act on pain

   fibers. This model simply refers to the mechanism of cGMP release as a “transporter dependent

   mechanism.” (See DTX-367 at 1344 (Figure 7(b) caption) (“cGMP is also released, via a

   transporter dependent mechanism, through the basolateral membrane of intestinal epithelial

   cells.   This extracellular, non-cell permeant cGMP can then act on high-threshold colonic

   nociceptors, which are located on blood vessels, to inhibit their mechanosensitivity and lead to

   reduced nociception and reduced abdominal pain.”) (emphasis added).) A POSA would not

   attribute clinical results to this purported mechanism of action without further characterization of

   the rate and extent to which cGMP is released through the basolateral membrane of humans to

   where it can act on pain fibers.

            482.   This model also does not teach a POSA what the molecular target is for the

   extracellular cGMP which is purported to produce an effect on colonic pain fibers. For example,
                                                248
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 304 of 669 PageID #: 5742



   Castro 2013 explains that additional studies were being conducted to elucidate the molecular target

   for extracellular cGMP:

           cGMP is then actively transported across the basolateral epithelial cell membrane
           into the submucosal space, where it exerts its action on nociceptors located on blood
           vessels to inhibit their function (Figure 7B). Although active mechanisms for
           transport of cGMP out of cells have been described, cGMP is poorly diffused across
           cell membranes passively and is not actively transported back into cells. Therefore,
           we believe the effects of cGMP on colonic nociceptors are acting through an
           extracellular or membrane target. We believe this report is the first to show that
           extracellular cGMP alters intestinal nociceptor function and mediates peripheral
           analgesia. This pathway is independent of the NO/soluble guanylate cyclase
           mechanism and the resulting effects of increasing neuronal intracellular cGMP that
           have been reported previously using different pharmacological agents, including
           membrane permeable cGMP (8-bromo-cHMP or CPT-cGMP). Additional studies
           to elucidate the molecular target for extracellular cGMP are ongoing.

   (Id. at 1342-43 (emphasis added).) A POSA would not attribute clinical results to this purported

   mechanism of action without further characterization of the molecular target for extracellular

   cGMP.

           483.   A POSA would have been uncertain whether oral administration of Linzess® (290

   µg, 145 µg, and 72 µg) ever produces the concentrations of linaclotide in the colon that were used

   in the animal studies that purport to establish linaclotide’s novel mechanism of action. For

   example, Castro 2013 states that “[w]e have calculated that oral treatment of linaclotide (290 µg)

   in humans equates approximately to the highest dose of linaclotide we used in the preclinical

   studies (Supplementary Figure 1).” (DTX-367 at 1346.e1.) Supplementary Figure 1, reproduced

   below, does not show this calculation:




                                                   249
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 305 of 669 PageID #: 5743



   (Id. at 1346.e7.) A POSA would not attribute clinical study results to the animal studies that

   purportedly establish linaclotide’s novel mechanism of action without a better understanding of

   how the doses used in the animal studies translate to humans.

          484.    Castro 2013 reports the results of a cGMP efflux study in human intestinal Caco-2

   cells to establish that linaclotide produces extracellular cGMP. (See DTX-367 at 1335.) Figure

   4(c) shows that a 1000 nM concentration of linaclotide produces 15 pmol of cGMP:




   (See DTX-367 at 1341.) A POSA would have been uncertain whether oral administration of

   linaclotide (290 µg, 145 µg, and 72 µg) ever produces linaclotide concentrations of 1000 nM in

   the colon.

          485.    A POSA would understand that doses of 290 µg, 145 µg, and 72 µg of linaclotide

   correspond to 189 nMoles, 94 nMoles, and 47 nMoles of linaclotide, respectively, as shown in the

   table below:




                                                 250
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 306 of 669 PageID #: 5744



    Linzess® dose (mcg)               Grams linaclotide              nMoles linaclotide (grams
                                      administered (dose x           linaclotide x 1 mol/1,526.74
                                      1g/1,000,000 mcg)              grams x 10-9 nM/mol)
    290                               0.00029 grams linaclotide      189 nMoles
    145                               0.000145 grams linaclotide     94 nMoles
    72                                0.000072 grams linaclotide     47 nMoles

   A POSA would further understand that linaclotide is degraded in the intestinal tract. (See, e.g.,

   Linzess® Label (Revised 01/2017) (DTX-020) at Linz_0023537 (“Active peptide recovery in the

   stool samples of fed and fasted health subjects following administration of LINZESS 290 mcg

   once daily for seven days averaged about 5% (fasted) and about 3% (fed) and all of it as the active

   metabolite.”).) A POSA would be unable to evaluate whether linaclotide concentrations of 1000

   nM are ever achieved in the human colon without additional information about the rate of

   linaclotide degradation and the volume of fluid in the intestinal tract after oral administration of

   290 µg, 145 µg, and 72 µg of Linzess®.

          486.    A POSA would have been uncertain whether oral administration of Linzess® (290

   µg, 145 µg, and 72 µg) would produce sufficient quantities of cGMP to have a calming effect on

   pain-sensing nerves in the colon of an adult human. For example, Figure 4(c) shows that

   linaclotide concentrations of 1000 nM (i.e., 10-6 M) produce 15 pmols of cGMP (i.e., 10-12 mols)

   in Human Caco-2 cells. (See DTX-367 at 1341 (Figure 4(c)).) A POSA would have understood

   that concentrations of cGMP much higher than 15 pmols did not produce an effect on the colonic

   nociceptors of mice. For example, Figures 5(a) and 5(b) show that concentrations of less than 1

   µM (i.e., 10-6 M) cGMP did not produce a significant effect on the colonic nociceptors of mice:




                                                   251
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 307 of 669 PageID #: 5745




   (DTX-367 at 1342.) Since Figure 4(c) shows that 1000 nM of linaclotide produces only 15 pmols

   of cGMP and Figures 5(a) and 5(b) show that cGMP concentrations six orders of magnitude higher

   had no signicant effect on the pain sensors of mice, a POSA would be uncertain whether oral

   administration of Linzess® (290 µg, 145 µg, and 72 µg) produces sufficient amounts of

   extracellular cGMP to have a significant effect on the pain-sensing nerves of adult humans.

          487.    A POSA would not have been surprised that extracellular cGMP would have an

   effect on pain-sensors. For example, it was reported in 1998 that cGMP produces direct inhibitory

   effects on excitatory synapses in the central nervous system. (See, e.g., Cornelia Poulopoulou &

   Linda M. Nowak, Extracellular 3’,5’ Cyclic Guanosine Monophosphate Inhibits Kainate-

   Activated Responses in Cultured Mouse Cerebellar Neurons, 286 J. PHARMACOLOGY &

   EXPERIMENTAL THERAPEUTICS 99, 99 (1998) (DTX-159) (“Overall, these data indicate that there

   are direct inhibitory effects of extracellular cGMP on a large group of excitatory synapses in the

   CNS—effects that need to be taken into account when investigators utilize membrane-permeable

   cGMP analogs.”).) It was also known that ST peptides produce extracellular cGMP. (See, e.g.,

   DTX-134 at 3220 (Figure 10(c)).) A POSA would not be surprised that extracellular cGMP can

   be released through the basolateral membrane of intestinal epithelial cells to where it can act on

   colonic nociceptors.
                                                  252
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 308 of 669 PageID #: 5746



          488.    Linaclotide’s purportedly surprising effect on pain lacks a sufficient nexus to the

   asserted claims of the ’036, ’727, ’947, and ’526 patents to support their validity. A POSA would

   understand that whether or not linaclotide could have an effect on pain would depend on the dose

   of linaclotide administered. For example, certain doses of linaclotide could potentially produce

   enough extracellular cGMP to inhibit the pain-sensing nerves of humans while others doses of

   linaclotide do not. Since the asserted claims of the ’036, ’727, ’947, and ’526 patents are not

   limited to any particular dose of linaclotide, a POSA would understand that this purportedly

   unexpected result lacks a sufficient nexus to the claims to support their validity

                              d. Praise by others

          489.    Evidence to show that others praised the claimed invention include articles, awards,

   and other public statements. Linaclotide has not been praised by others.

                              e. Acquiesence/Licensing

          490.    Plaintiffs have not demonstrated that a nexus exists between the claimed features

   of the patents-in-suit and the licenses they identified taken out by their competitors.

              C. INVALIDITY PURSUANT TO 35 U.S.C. § 112

                       1. The asserted claims of the ’036 patent are invalid under 35 U.S.C. § 112
                          for lack of written description

          491.    The specification of the ’036 patent does not convey to a POSA that the inventors

   were in possession of the inventions recited in the asserted claims.

                                  a. Asserted Claim 2 of the ’036 patent lacks written
                                     description

          492.    Claim 2 covers purified peptides “consisting of” amino acid SEQ ID NO:31:

                  2.      A purified peptide consisting of the amino acid sequence: Cys Cys Glu Tyr
                          Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr (SEQ ID NO:31).


                                                   253
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 309 of 669 PageID #: 5747



   (See DTX-001 at 107:49–51.) In my opinion, claim 2 lacks written description because it does not

   specify the disulfide pairings that provide the peptide with its molecular conformation.

          493.    The specification of the ’036 patent discloses an embodiment of claim 2 with three

   disulfide bonds between the Cys residues:

                  The peptides of the invention, like the bacterial ST peptides, have
                  six Cys residues. These six Cys residues form three disulfide bonds
                  in the mature and active form of the peptide. If the six Cys residues
                  are identified, from the amino to carboxy terminus of the peptide, as
                  A, B, C, D, E, and F, then the disulfide bonds form as follows: A-D,
                  B-E, and C-F. The formation of these bonds is thought to be
                  important for GC-C receptor binding.

   (See id. at 24:15–22.) However, a POSA would understand that the claims are not limited to

   peptides with only these three disulfide pairings, because the disulfide bonds are not claimed, and

   the specification discloses alternative embodiments of the invention. For example, the

   specification teaches that “[i]n certain embodiments the disulfide bonds are replaced by other

   covalent cross-links . . .” (See, e.g., id. at 3:47–48.) The specification of the ’036 patent further

   explains:

                  In addition, one or more disulfide bonds can be replaced by
                  alternative covalent cross-links, e.g., an amide bond, an ester
                  linkage, an alkyl linkage, a thio ester linkage, a lactam bridge, a
                  carbamoyl linkage, a urea linkage, a thiourea linkage, a phosphonate
                  ester linkage, an alkyl linkage, and alkenyl linkage, an ether, a
                  thioether linkage, or an amino linkage.

   (Id. at 7:33–39.) Thus, a POSA would understand that claim 2 encompasses peptides having three

   disulfide bonds, two disulfide bonds, one disulfide bond, no disulfide bonds, and variations having

   alternative covalent cross-links.

          494.    A POSA would understand that claim 2 encompasses a large number of peptides

   that are neither described nor disclosed in the specification of the ’036 patent. For example, the six

                                                    254
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 310 of 669 PageID #: 5748



   cysteine residues in SEQ ID NO:31 have the same relative positions as the six cysteine residues in

   STh(6-18). It was known in the art that the six cysteine residues in STh(6-18) could form at least

   fifteen possible three-disulfide pairing patterns:




   (See Gariepy 1987 at 8908.) A POSA would have understood that the amino acid sequence of

   STh(6-18) could form an even larger number of peptides with one or two disulfide bonds. (See

   DTX-021 at 7:35–44 (“[T]here are a total of ninety (15x6x1) theoretically possible secondary

   structural isomers of each primary amino acid residue sequence of ST that contains six Cys

   residues and two or three disulfide bonds.”).) A POSA would have understood that the amino acid

   sequence of STh(6-18) could also be prepared with numerous alternative covalent cross-links.

          495.    The specification of the ’036 patent does not convey to a POSA that the inventors

   were in possession of all of the embodiments of the invention encompassed by claim 2 of the ’036

   patent, including all of the variations with three disulfide bonds, two disulfide bonds, one disulfide
                                                    255
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 311 of 669 PageID #: 5749



   bond, and variations where the disulfide bonds are replaced by other covalent cross-links. (See,

   e.g., DTX-001 at 3:47–48; id. at 7:33–39.) Therefore, claim 2 of the ‘036 patent is invalid for lack

   of written description.

                                  b. Asserted claim 9 of the ’036 patent lacks a written
                                     description

          496.    Claim 9 of the ’036 patent recites:

                  9.      A pharmaceutical composition comprising: (a) a purified peptide consisting
                  of the amino acid sequence: Cys Cys Glu Tyr Cys Cys Asn Pro Ala Cys Thr Gly
                  Cys Tyr (SEQ ID NO:31); and (b) a pharmaceutically acceptable carrier or
                  excipient.

   Claim 9 lacks written description because it does not specify the disulfide pairings of the peptide

   in the pharmaceutical composition.

          497.    As explained for claim 2, the specification of the ’036 patent does not convey to a

   POSA that the inventors were in possession of all of the embodiments of a peptide having amino

   acid SEQ ID NO:31, including all of the variations with three disulfide pairings, two disulfide

   pairings, one disulfide pairing, and variations where the disulfide bonds are replaced by other

   covalent cross-links. (See, e.g., DTX-001 at 3:47–48; id. at 7:33–39.) Correspondingly, the

   specification of the ’036 patent does not convey to a POSA that the inventors were in possession

   of all of the potential pharmaceutical compositions comprising these peptides. Therefore, claim 9

   of the ’036 patent is invalid for lack of written description.

                                  c. Asserted claims 33, 37, 39, 43, and 44 of the ’036 patent
                                     lack a written description

          498.    Claims 33, 37, 39, 43, and 44 of the ’036 patent recite:

                  33.   A method for treating a patient suffering from irritable bowel syndrome, the
                  method comprising administering to the patient an effective of amount of the
                  pharmaceutical composition of claim 9.


                                                    256
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 312 of 669 PageID #: 5750



                  37.    The method of any of claims 33-36 wherein the patient is suffering from
                  constipation-predominant irritable bowel syndrome.

                  39.     A method for treating constipation in a patient, the method comprising
                  administering to the patient an effective amount of the pharmaceutical composition
                  of claim 9.

                  43.    The method of any of claims 39-42 wherein the patient is suffering from
                  chronic constipation.

                  44.    The method of any of claims 39-42 wherein the patient is suffering from
                  idiopathic constipation.

   These claims are dependent upon claim 9 and claim 2, and lack written description because the

   disulfide pairings are not specified for the peptide in the pharmaceutical compositions, and the

   specification does not disclose an effective amount of the pharmaceutical compositions to

   administer for treating patients with IBS, IBS-C, chronic constipation, and idiopathic constipation.

          499.    As explained for claim 2, the specification of the ’036 patent does not convey to a

   POSA that the inventors were in possession of all of the embodiments of a peptide having amino

   acid SEQ ID NO:31, including all of the variations with three disulfide bonds, two disulfide bonds,

   one disulfide bond, and variations where the disulfide bonds are replaced by other covalent cross-

   links. (See, e.g., DTX-001 at 3:47–48; id. at 7:33–39.) Correspondingly, the specification of the

   ’036 patent does not convey to a POSA that the inventors were in possession of all of the

   pharmaceutical compositions encompassed by claim 9.

          500.    Furthermore, a POSA would have understood that there would be numerous

   peptides having the amino acid sequence of SEQ ID NO:31 which would not have significant

   biological activity. For example, a peptide having the amino acid sequence of SEQ ID NO:31

   which was improperly folded would be unlikely to bind to the GC-C receptor to provide the desired

   therapeutic effect. Moreover, a POSA would be uncertain whether peptides having the amino acid

                                                   257
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 313 of 669 PageID #: 5751



   sequence of SEQ ID NO:31 and alternative covalent cross-links would bind to the GC-C receptor

   to provide the desired therapeutic effect. Thus, a POSA would have been uncertain whether an

   effective amount of these peptides could ever be administered in pharmaceutical compositions to

   treat patients with irritable bowel syndrome, chronic constipation, and IBS-C.

          501.    Therefore, claims 33, 37, 39, 43, and 44 of the ’036 patent are invalid for lack of

   written description.

                       2. The asserted claims of the ’727 patent are invalid under 35 U.S.C. § 112
                          for lack of written description

          502.    The specification of the ’727 patent does not convey to a POSA that the inventors

   were in possession of the inventions recited in the asserted claims.

          503.    The asserted claims of the ’727 patent are recited below:

                  3.     The method of claim 1 wherein the peptide consists of the amino acid
                  sequence of SEQ ID NO:3.

                  6.       A purified peptide prepared by the method of claim 1.

   (See DTX-003 at 65:53–66:50.) Claims 3 and 6 of the ’727 patent depend from unasserted claim

   1 recited below:

                  1.     A method for preparing a purified peptide comprising SEQ ID NO:3, the
                  method comprising:
                  (a) chemically synthesizing a peptide comprising the amino acid sequence of SEQ
                  ID NO:3; and (b) purifying the peptide.

   (Id. at 65:46–50.) SEQ ID NO:3 in the ’727 patent is Cys Cys Glu Tyr Cys Cys Asn Pro Ala Cys

   Thr Gly Cys Tyr. (See id. at Figure 11-1.) Claims 1, 3, and 6 lack written description because they

   do not specify the disulfide pairings that provide the peptide with its molecular conformation.

          504.    The specification of the ’727 patent discloses an embodiment of claims 1, 3, and 6

   with three disulfide bonds between the Cys residues:


                                                   258
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 314 of 669 PageID #: 5752



                  The peptides of the invention, like the bacterial ST peptides, have
                  six Cys residues. These six Cys residues form three disulfide bonds
                  in the mature and active form of the peptide. If the six Cys residues
                  are identified, from the amino to carboxy terminus of the peptide, as
                  A, B, C, D, E, and F, then the disulfide bonds form as follows: A-D,
                  B-E, and C-F. The formation of these bonds is thought to be
                  important for GC-C receptor binding.

   (See DTX-003 at 43:29–36.) However, a POSA would understand that the claims are not limited

   to peptides with these three disulfide pairings because the specific disulfide bonds are not claimed,

   and the specification discloses alternative embodiments of the invention. For example, the

   specification teaches that:

                  The invention includes methods for treating various gastrointestinal
                  disorders by administering a peptide that acts as a partial or complete
                  agonist of the GC-C receptor. The peptide includes at least six
                  cysteines that can form [sic] three disulfide bonds. In certain
                  embodiments the disulfide bonds are replaced by other covalent
                  cross-links . . .

   (See DTX-003 at 4:4–8; see also id. at 10:48–59 (“In addition, one or more disulfide bonds can be

   replaced by alternative covalent cross-links . . ..”).) Thus, a POSA would understand that claims 3

   and 6 encompass peptides having three disulfide bonds, two disulfide bonds, one disulfide bond,

   no disulfide bonds, and variations having alternative covalent cross-links.

          505.    A POSA would understand that claims 1, 3, and 6 encompass a large number of

   peptides that are neither described nor disclosed in the specification of the ’727 patent. For

   example, the six cysteine residues in SEQ ID NO:3 have the same relative positions as the six

   cysteine residues in STh(6-18). It was known in the art that the six cysteine residues STh(6-18)

   could form at least fifteen possible three-disulfide pairing patterns. (See Gariepy 1987 at 8908.) A

   POSA would have understood that the amino acid sequence of STh(6-18) could form an even

   larger number of peptides with one or two disulfide bonds. (See DTX-021 at 7:35–44 (“[T]here

                                                   259
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 315 of 669 PageID #: 5753



   are a total of ninety (15x6x1) theoretically possible secondary structural isomers of each primary

   amino acid residue sequence of ST that contains six Cys residues and two or three disulfide

   bonds.”).) A POSA would have understood that the amino acid sequence of STh(6-18) could also

   be prepared with numerous alternative covalent cross-links.

          506.    The specification of the ’727 patent does not convey to a POSA that the inventors

   were in possession of all of the embodiments of the invention encompassed by claims 1, 3, and 6

   of the ’727 patent, including all of the variations with three disulfide pairings, two disulfide

   pairings, one disulfide pairing, and other covalent cross-links. (See DTX-003 at 4:4–8; see also id.

   at 10:48–59).) Therefore, claim 1, 3, and 6 of the ’727 patent are invalid for lack of written

   description.

                       3. The asserted claims of the ’947 patent are invalid under 35 U.S.C. § 112
                          for lack of written description

          507.    The specification of the ’947 patent does not convey to a POSA that the inventors

   were in possession of the inventions recited in the asserted claims of the ’947 patent.

          508.    Asserted claims 2 and 4 of the ’947 patent recite:

                  2.     The polypeptide of claim 1 consisting of the amino acid sequence Cys Cys
                  Glu Xaa Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr wherein Xaa is selected from
                  Phe, Trp or Tyr (SEQ ID NO:125).

                  4.      The polypeptide according to claim 2, which is purified.

   (See DTX-005 at 85:20:25).) Claims 2 and 4 lack written description because they do not specify

   the disulfide pairings that provide the peptide with its molecular conformation.

          509.    The specification of the ’947 patent discloses an embodiment of claims 2 and 4

   with three disulfide bonds between the Cys residues:

                  The peptides of the invention, like the bacterial ST peptides, have
                  six Cys residues. These six Cys residues form three disulfide bonds
                                                   260
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 316 of 669 PageID #: 5754



                  in the mature and active form of the peptide. If the six Cys residues
                  are identified, from the amino to carboxy terminus of the peptide, as
                  A, B, C, D, E, and F, then the disulfide bonds form as follows: A-D,
                  B-E, and C-F. The formation of these bonds is thought to be
                  important for GC-C receptor binding.

   (See DTX-005 at 20:42–49.) However, a POSA would understand that the claims are not limited

   to peptides with these three disulfide pairings because they are not claimed, and the specification

   discloses alternative embodiments. For example, the specification teaches that:

                  The invention includes methods for treating various gastrointestinal
                  disorders by administering a peptide that acts as a partial or complete
                  agonist of the GC-C receptor. The peptide includes at least six
                  cysteines that can form three disulfide bonds. In certain
                  embodiments the disulfide bonds are replaced by other covalent
                  cross-links . . .

   (See DTX-005 at 3:18–23; see also id. at 5:52–64 (“In addition, one or more disulfide bonds can

   be replaced by alternative covalent cross-links . . .”).) Thus, a POSA would understand that claims

   2 and 4 encompass peptides having three disulfide bonds, two disulfide bonds, one disulfide bond,

   no disulfide bonds, and alternative covalent cross-links.

          510.    A POSA would understand that claims 2 and 4 encompass a large number of

   peptides that are neither described nor disclosed in the specification of the ’947 patent. For

   example, the six cysteine residues in SEQ ID NO:125 have the same relative positions as the six

   cysteine residues in STh(6-18). It was known in the art that the six cysteine residues STh(6-18)

   could form at least fifteen possible three-disulfide pairing patterns. (See Gariepy 1987 at 8908.) A

   POSA would have understood that the amino acid sequence of STh(6-18) could form an even

   larger number of peptides with one or two disulfide bonds. (See DTX-021 at 7:35–44 (“[T]here

   are a total of ninety (15x6x1) theoretically possible secondary structural isomers of each primary

   amino acid residue sequence of ST that contains six Cys residues and two or three disulfide

                                                   261
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 317 of 669 PageID #: 5755



   bonds.”) (DTX-021 at DEFS-LINA-00000014).) A POSA would have understood that the amino

   acid sequence of STh(6-18) could also be prepared with numerous alternative covalent cross-links.

          511.    The specification of the ’947 patent does not convey to a POSA that the inventors

   were in possession of all of the embodiments of the invention encompassed by claims 2 and 4 of

   the ’947 patent, including all of the variations with three disulfide pairings, two disulfide pairings,

   one disulfide pairing, and other covalent cross-links. (See, e.g., DTX-005 at 3:18–23; see also id.

   at 5:52–64.) Therefore, asserted claims 2 and 4 of the ’947 patent are invalid for lack of written

   description.

          512.    Asserted claim 14 of the ’947 patent recites a pharmaceutical composition

   comprising the polypeptide of claim 2:

                  14.    A pharmaceutical composition comprising the polypeptide of claim 2 and
                  a pharmaceutically acceptable carrier or excipient.

   (See DTX-005 at 86:31–33.) Claim 14 lacks written description because the disulfide pairings of

   the peptide in the pharmaceutical composition are not specified.

          513.    As explained for claim 2, the specification of the ’947 patent does not convey to a

   POSA that the inventors were in possession of all of the embodiments of a peptide having amino

   acid SEQ ID NO:125, including all of the variations with three disulfide pairings, two disulfide

   pairings, one disulfide pairing, and variations where the disulfide bonds are replaced by other

   covalent cross-links. (See DTX-005 at 3:18–23; see also id. at 5:52–64.) Correspondingly, the

   specification of the ’947 patent does not convey to a POSA that the inventors were in possession

   of all of the potential pharmaceutical compositions comprising these peptides. Therefore, claim 14

   of the ’947 patent is invalid for lack of written description.




                                                    262
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 318 of 669 PageID #: 5756



                       4. Claims 33, 37, 39, 43, and 44 of the ’036 patent are invalid under 35
                          U.S.C. § 112 for lack of enablement

          514.   Claims 33, 37, 39, 43, and 44 of the ’036 patent, reproduced below, are directed to

   methods of treating patients suffering from IBS, IBS-C, chronic constipation, and idiopathic

   constipation by administration of an effective amount of the pharmaceutical composition of claim

   9:

                 33.   A method for treating a patient suffering from irritable bowel syndrome, the
                 method comprising administering to the patient an effective of amount of the
                 pharmaceutical composition of claim 9.

                 37.    The method of any of claims 33-36 wherein the patient is suffering from
                 constipation-predominant irritable bowel syndrome.

                 39.     A method for treating constipation in a patient, the method comprising
                 administering to the patient an effective amount of the pharmaceutical composition
                 of claim 9.

                 43.    The method of any of claims 39-42 wherein the patient is suffering from
                 chronic constipation.

                 44.    The method of any of claims 39-42 wherein the patient is suffering from
                 idiopathic constipation.

   (See DTX-001 at 107:42–110:51.) The pharmaceutical composition recited in claim 9 is

   reproduced below:

                 9.      A pharmaceutical composition comprising: (a) a purified peptide consisting
                 of the amino acid sequence: Cys Cys Glu Tyr Cys Cys Asn Pro Ala Cys Thr Gly
                 Cys Tyr (SEQ ID NO:31); and (b) a pharmaceutically acceptable carrier or
                 excipient.

   The specification of the ’036 patent does not teach a POSA how to use the full scope of the

   invention of claims 33, 37, 39, 43, and 44 of the ’036 patent without undue experimentation.

          515.    The following Wand factors are considered in evaluating whether practicing the

   full scope of a claimed invention requires undue experimentation: (1) the quantity of


                                                 263
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 319 of 669 PageID #: 5757



   experimentation necessary; (2) the amount of direction or guidance presented in the specification;

   (3) the presence or absence of working examples; (4) the nature of the invention; (5) the state of

   the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the

   art; and (8) the breadth of the claims. These factors are discussed below.

           516.    Factor 1: Quantity of Experimentation: Factor 1 weighs in favor of claims 33,

   37, 39, 43, and 44 of the ’036 patent being invalid for lack of enablement. As previously explained,

   a POSA would have determined the effective amount of [Tyr9]STh(6–19) to administer in a

   pharmaceutical composition for treating patients with IBS, IBS-C, chronic constipation, and

   idiopathic constipation as a matter of routine experimentation. However, claims 33, 37, 39, 43,

   and 44 of the ’036 patent are not limited to this specific peptide, or any specific pharmaceutical

   formulation of this peptide, and as explained in more detail below, it would require significant

   experimentation for a POSA to practice the full scope of these method of treatment claims.

           517.    Factor 2: Amount of Guidance in the Specification: The amount of guidance in

   the specification concerning administration of an “effective amount” of the pharmaceutical

   compositions of claim 9 in the claimed methods of treatment weighs in favor of claims 33, 37, 39,

   43, and 44 being invalid for lack of enablement.

           518.    The specification of the ’036 patent discloses experimental data for certain peptides

   in receptor binding and activation assays, in mouse models of gastrointestinal transit and intestinal

   secretion, in pain models, and in mouse absorption models. More specifically, Examples 1a and

   1b in the specification describe the recombinant and chemical synthesis of peptides with the amino

   acid sequences shown below:

   MM416776: Asn Ser Ser Asn Tyr Cys Cys Glu Leu Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr
   MD915: Asn Ser Ser Asn Tyr Cys Cys Glu Tyr Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr
   MM416774: Cys Cys Glu Leu Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr
                                                      264
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 320 of 669 PageID #: 5758



   MD1100: Cys Cys Glu Tyr Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr

   (See DTX-001 at 25:20–24 (SEQ ID NO:26; MM-416776), 25:31–34 (SEQ ID NO:28; MD-915),

   25:36–37 (SEQ ID NO:29; MM-416774), and 25:43–44 (SEQ ID NO:31; MD-1100).) A POSA

   would have understood that MM-416776 has the amino acid sequence of STh, that MM-416774

   has the amino acid sequence of STh(6–19), that MD-915 has the amino acid sequence of

   [Tyr9]STh(1-19) and that MD-1100 has the amino acid sequence of [Tyr9]STh(6–19).

          519.    Figure 2 in the ’036 patent specification shows experimental results for MM-

   416776 (i.e., STh(1-19)), MD-915 (i.e., [Tyr9]STh(1-19)), and MD-1100 (i.e., [Tyr9]STh(6–19))

   in receptor activation assays for measuring stimulation of the secondary messenger cGMP. Figure

   3A in the ’036 patent specification purports to show experimental results for MM-416776 (i.e.,

   STh(1-19)) and Zelnorm in an acute mouse gastrointestinal transit model. Figure 3B in the ’036

   patent specification purports to show experimental results for MD-1100 (i.e., [Tyr9]STh(6–19))

   and Zelnorm in an acute mouse gastrointestinal transit model.

          520.    Figure 4A in the ’036 patent specification purports to show experimental results for

   SEQ ID NO:4 (i.e., STp(1-18)) and SEQ ID NO:3 (i.e., [Tyr11]STp(1-18)) in a gastrointestinal

   transit model. Figure 4B in the ’036 patent specification purports to show experimental results for

   Zelnorm, MM-416776 (i.e., STh(1-19)) and MD-1100 (i.e., [Tyr9]STh(6–19)) in a gastrointestinal

   transit model. Figure 4C in the ’036 patent specification purports to show experimental results for

   Zelnorm and MD-1100 (i.e., [Tyr9]STh(6–19)) in a gastrointestinal transit assay.

          521.    Figure 5A in the ’036 patent specification purports to show experimental results for

   Zelnorm and MM-416776 (i.e., STh(1-19)) in a mouse intestinal secretion model. Figure 5B in the

   ’036 patent specification purports to show experimental results for Zelnorm and MD-1100 (i.e.,

   [Tyr9]STh(6–19)) in a mouse intestinal secretion model.
                                                  265
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 321 of 669 PageID #: 5759



          522.    Figure 6A in the ’036 patent specification purports to show experimental results for

   MD-915 (i.e., [Tyr9]STh(1-19)) and MM-416776 (i.e., STh(1-19)) in a mouse intestinal secretion

   model. Figure 6B in the ’036 patent specification purports to show experimental results for MD-

   915 (i.e., [Tyr9]STh(1-19)), MM-416776 (i.e., STh(1-19)), and MD-1100 (i.e., [Tyr9]STh(6–19))

   in a mouse intestinal secretion model.

          523.    Figure 7 purports to show the effect of MD-1100 (i.e., [Tyr9]STh(6–19)) in a rat

   TNBS colorectal distension assay. Figure 8A purports to show the effect of MD-915 (i.e.,

   [Tyr9]STh(1-19)) in a mouse writhing assay. Figure 8B purports to show the effect of MD-1100

   (i.e., [Tyr9]STh(6–19)) in a mouse writhing assay.

          524.    Figure 9 purports to show the results of MD-1100 (i.e., [Tyr9]STh(6–19)) in a

   competitive binding assay. Figures 10a and 10b purport to show absorption data for MD-1100 (i.e.,

   [Tyr9]STh(6–19)) administered orally and intravenously as detected by LCMS and ELISA.

          525.    The specification does not specifically disclose what an “effective amount” of MD-

   1100 (i.e., [Tyr9]STh(6–19)) is for the treatment of humans with IBS, IBS-C, chronic constipation,

   and idiopathic constipation.

          526.    In fact, the term “effective” is used only three times in the part of the ’036 patent

   specification preceding the claims. Excerpts of the specification’s references to the term

   “effective” are reproduced below:

                  The identical experiment was performed to determine if MD-1100
                  is effective in a chronic dosing treatment regimen. Briefly, 8 week
                  old CD1 female mice are dosed orally once a day for 5 days with
                  either MD-1100 (0.06 mg/kg or 0.25 mg/kg in 20 mM Tris pH 7.5)
                  or vehicle alone (20 mM Tris pH 7.5). On the 5th day, a GIT assay
                  is performed identical to that above except 200 μl of a 10% charcoal
                  solution is administered. FIG. 4c shows the results of a study
                  demonstrating both chemically synthesized MD-1100 or Zelnorm®
                  are effective in a mouse gastrointestinal motility assay upon chronic
                                                  266
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 322 of 669 PageID #: 5760



                 dosing (daily for 5 days). The results are shown side by side with
                 acute dosing (1 day).

   (See DTX-001 at 33:28–39 (emphasis added).)

                 Also suitable in the invention are dry powder formulations
                 comprising a therapeutically effective amount of active compound
                 blended with an appropriate carrier and adapted for use in
                 connection with a dry-powder inhaler.

   (See DTX-001 at 40:65–41:2 (emphasis added).)

          527.   The specification does not disclose what an “effective amount” of any peptide

   having SEQ ID NO:31 is, or any pharmaceutical composition thereof, for treating humans with

   IBS, IBS-C, chronic constipation, and idiopathic constipation.

          528.   While it would be routine for a POSA to determine the effective amount of fully

   oxidized [Tyr9]STh(6–19) (i.e., with disulfide bonds present between Cys6-Cys11, Cys7-Cys15, and

   Cys10-Cys18) to administer in a pharmaceutical composition to patients for treating IBS, IBS-C,

   chronic constipation, and idiopathtic constipation, the pharmaceutical formulations of claim 9 do

   not recite fully oxidized [Tyr9]STh(6–19) with disulfide bonds present between Cys6-Cys11, Cys7-

   Cys15, and Cys10-Cys18. Claim 9 recites pharmaceutical compositions comprising a peptide having

   amino acid SEQ ID NO:31 and a pharmaceutically acceptable carrier or excipient.

          529.   As explained for factor 8 below, a POSA would understand that claim 9

   encompasses peptides having amino acid SEQ ID NO:31 with no disulfide bonds, one disfulfide

   bond, two disulfide bonds, three disulfide bonds, and alternative covalent cross-links. A POSA

   would reasonably expect that numerous peptides having amino acid SEQ ID NO:31 with one or

   two disulfide bonds and alternative covalent cross-links could bind to and activate the GC-C

   receptor.

          530.   As explained for factor 8 below, a POSA would further understand that peptides
                                                 267
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 323 of 669 PageID #: 5761



   having amino acid SEQ ID NO:31 with one or two disulfide bonds or alternative covalent cross-

   links, would likely need to be administered in different amounts to be effective for treating IBS,

   IBS-C, chronic constipation, and idiopathic constipation.

          531.    The amount of guidance in the specification does not enable a POSA to practice the

   full scope of claims 33, 37, 39, 43, and 44 without undue experimentation. To practice the full

   scope of claims 33, 37, 39, 43, and 44, a POSA would have to evaluate:

         Numerous peptides having amino acid SEQ ID NO:31 with one, two or three disulfide
          bonds or alternative covalent cross-links in GC-C receptor binding assays, in GC-C
          activation assays, and in animal models;

         Numerous peptides having amino acid SEQ ID NO:31 with one, two, or three disulfide
          bonds or alternative covalent cross-links in dose-finding studies to determine the effective
          dose for each peptide in a pharmaceutical composition; and

         Numerous pharmaceutical compositions of peptides having amino acid SEQ ID NO:31
          with one, two, or three disulfide bonds or alternative covalent cross-links for suitability in
          a method for treating patients having IBS, IBS-C, chronic constipation, and idiopathic
          constipation.

   Therefore, factor 2 weighs in favor of claims 33, 37, 39, 43, and 44 being invalid for lack of

   enablement.

          532.    Factor 3: Presence or Absence of Working Examples: The absence of a working

   example of a “pharmaceutical composition” comprising a peptide having SEQ ID NO:31 in the

   specification weighs in favor of claims 33, 37, 39, 43, and 44 being invalid for lack of enablement.

          533.    The specification of the ’036 patent does not disclose a specific example of a

   “pharmaceutical formulation” containing an effective amount of a peptide having SEQ ID NO:31

   for use in treating IBS, IBS-C, chronic constipation, and idiopathic constipation.

          534.    The terms “pharmaceutical” or “pharmaceutically” are used only twelve times in

   the part of the specification of the ’036 patent preceding the claims. Excerpts of the specification’s

                                                    268
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 324 of 669 PageID #: 5762



   references to the terms “pharmaceutical” or “pharmaceutically” are reproduced below:

                 The invention features pharmaceutical compositions comprising
                 certain peptides that are capable of activating the guanylate-cyclase
                 C (GC-C) receptor. Also within the invention are pharmaceutical
                 compositions comprising a peptide of the invention as well as
                 combination compositions comprising a peptide of the invention and
                 a second therapeutic agent . . .

   (See DTX-001 at 2:39–45 (emphasis added).)

                 In addition, the pharmaceutical compositions can include an (OK)
                 agent selected from the group consisting of Ca channel blockers
                 (e.g., ziconotide), 5HT receptor antagonists . . .

   (Id. at 3:12–16 (emphasis added).)

                 In a thirteenth aspect, the invention features a pharmaceutical
                 composition comprising a polypeptide described herein.

   (Id. at 14:5–7 (emphasis added).)

                 The agents, alone or in combination, can be combined with any
                 pharmaceutically acceptable carrier or medium.

   (Id. at 37:65–67 (emphasis added).)

                 Examples of excipients for use as the pharmaceutically acceptable
                 carriers and the pharmaceutically acceptable inert carriers and the
                 aforementioned additional ingredients include, but are not limited to
                 binders, fillers, disintegrants, lubricants, anti-mircobial agents, and
                 coating agents such as: . . .

   (Id. at 38:23–27 (emphasis added).)

                 COATING AGENTS: sodium carboxymethyl cellulose, cellulose
                 acetate phthalate, ethylcellulose, gelatin, pharmaceutical glaze . . .

   (Id. at 39:8–10 (emphasis added).)

                 The pharmaceutical forms suitable for injection can include sterile
                 aqueous or organic solutions or dispersions which include, e.g.,
                 water, an alcohol, an organic solvent, and oil or other solvent or
                 dispersant . . .. Pharmaceutical agents can be sterilized by filter
                 sterilization or by other suitable means.
                                                  269
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 325 of 669 PageID #: 5763




   (Id. at 41:45–49, 55–57 (emphasis added).)

                  Suitable pharmaceutical compositions in accordance with the
                  invention will generally include an amount of the active
                  compound(s) with an acceptable pharmaceutical diluent or
                  excipient, such as a sterile aqueous solution, to give a range of final
                  concentrations, depending on the intended use. The techniques of
                  preparation are generally well known in the art, as exemplified by
                  Remington’s Pharmaceutical Sciences (18th Edition, Mack
                  Publishing Company, 1995).

   (Id. at 42:9–16 (emphasis added).)

          535.    The specification of the ’036 patent does not disclose an actual working example

   of a “pharmaceutical” formulation containing an effective amount of any peptide having SEQ ID

   NO:31 for use in treating IBS, IBS-C, chronic constipation, and idiopathic constipation.

          536.    While it would be routine for a POSA to prepare a pharmaceutical composition of

   an effective amount of fully oxidized [Tyr9]STh(6–19) (i.e., with disulfide bonds present between

   Cys6-Cys11, Cys7-Cys15, and Cys10-Cys18) for administration in a pharmaceutical formulation for

   treating IBS, IBS-C, chronic constipation, and idiopathtic constipation, claim 9 is not limited to a

   pharmaceutical formulation comprising fully oxidized [Tyr9]STh(6–19) with disulfide bonds

   present between Cys6-Cys11, Cys7-Cys15, and Cys10-Cys18 and a pharmaceutically acceptable

   carrier or excipient. Claim 9 recites pharmaceutical compositions comprising a peptide having

   amino acid SEQ ID NO:31 and a pharmaceutically acceptable carrier or excipient.

          537.    As explained for factor 8 below, a POSA would understand that claim 9

   encompasses peptides having amino acid SEQ ID NO:31 with one disulfide bond, two disulfide

   bonds, three disulfide bonds, and other alternative covalent cross-links. A POSA would reasonably

   expect that numerous peptides having amino acid SEQ ID NO:31 with one or two disulfide bonds

   and alternative covalent cross-links could bind to and activate the GC-C receptor. A POSA would
                                                   270
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 326 of 669 PageID #: 5764



   further understand that peptides having amino acid SEQ ID NO:31 with one or two disulfide bonds

   or alternative covalent cross-links would likely need to be formulated in different ways, and

   administered in different amounts to be effective for treating IBS, IBS-C, chronic constipation,

   and idiopathic constipation.

          538.    To practice the full scope of claims 33, 37, 39, 43, and 44, a POSA would have to

   evaluate:

         Numerous peptides having amino acid SEQ ID NO:31 with one, two, or three disulfide
          bonds or alternative covalent cross-links in GC-C receptor binding assays, in GC-C
          activation assays, and in animal models;

         Numerous peptides having amino acid SEQ ID NO:31 with one, two, or three disulfide
          bonds or alternative covalent cross-links in dose-finding studies to determine the effective
          dose for each peptide in a pharmaceutical composition; and

         Numerous pharmaceutical compositions of peptides having amino acid SEQ ID NO:31
          with one, two, or three disulfide bonds or alternative covalent cross-links for suitability in
          a method for treating patients having IBS, IBS-C, chronic constipation, and idiopathic
          constipation.

   The absence of a working example of a “pharmaceutical composition” containing an effective

   amount of a peptide having amino acid SEQ ID NO:31 in the specification leaves a POSA without

   a meaningful starting point for practicing the full scope of the claimed invention. Therefore, factor

   3 weighs in favor of claims 33, 37, 39, 43, and 44 being invalid for lack of enablement.

          539.    Factors 4 and 5: Nature of the Invention and State of the Prior Art: Factors 4

   and 5 weigh in favor of claims 33, 37, 39, 43, and 44 of the ’036 patent being invalid for lack of

   enablement.

          540.    According to the ’036 patent specification, the “present invention features

   compositions and related methods for treating IBS and other gastrointestinal disorders and

   conditions . . ., and disorders and conditions associated with constipation . . . as well as other

                                                   271
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 327 of 669 PageID #: 5765



   conditions and disorders using peptides and other agents that activate the guanylate cyclase C (GC-

   C) receptor.” (See DTX-001 at Abstract.) A POSA would have understood that claims 33, 37, 39,

   43, and 44 of the ’036 patent are directed to methods of treating patients having IBS, IBS-C,

   chronic constipation, and idiopathic constipation by administration of an effective amount of

   pharmaceutical compositions of derivatives of STh(6–19).

          541.    As previously explained, a POSA would have known that GC-C agonists should

   act as laxatives to be useful for treating patients suffering from constipation. As also previously

   explained, the structure activity relationship of ST peptides was relatively well-characterized, and

   the prior art would have provided the POSA with considerable guidance on the properties of

   potential ST derivatives. As also previously explained, a POSA would have reasonably expected

   that [Tyr9]STh(6–19) would bind to and activate the GC-C receptor and have utility in treating

   patients with IBS, IBS-C, chronic constipation, and idiopathic constipation.

          542.    While it would be routine for a POSA to prepare a pharmaceutical composition of

   an effective amount of fully oxidized [Tyr9]STh(6–19) (i.e., with disulfide bonds present between

   Cys6-Cys11, Cys7-Cys15, and Cys10-Cys18) for administration in a pharmaceutical formulation for

   treating IBS, IBS-C, chronic constipation, and idiopathtic constipation, claim 9 is not limited to a

   pharmaceutical formulation comprising fully oxidized [Tyr9]STh(6–19) with disulfide bonds

   present between Cys6-Cys11, Cys7-Cys15, and Cys10-Cys18 and a pharmaceutically acceptable

   carrier or excipient. Claim 9 recites pharmaceutical compositions comprising a peptide having

   amino acid SEQ ID NO:31 and a pharmaceutically acceptable carrier or excipient.

          543.    As explained for factor 8 below, a POSA would understand that claim 9

   encompasses peptides having amino acid SEQ ID NO:31 with one disulfide bond, two disulfide

   bonds, three disulfide bonds, and other alternative covalent cross-links. A POSA would reasonably
                                                   272
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 328 of 669 PageID #: 5766



   expect that numerous peptides having amino acid SEQ ID NO:31 with one or two disulfide bonds

   and alternative covalent cross-links could bind to and activate the GC-C receptor. A POSA would

   further understand that peptides having amino acid SEQ ID NO:31 with one or two disulfide bonds

   or alternative covalent cross-links would likely need to be formulated in different ways, and

   administered in different amounts to be effective for treating IBS, IBS-C, chronic constipation,

   and idiopathic constipation.

          544.    To practice the full scope of claims 33, 37, 39, 43, and 44, a POSA would have to

   evaluate:

         Numerous peptides having amino acid SEQ ID NO:31 with one, two or three disulfide
          bonds or alternative covalent cross-links in GC-C receptor binding assays, in GC-C
          activation assays, and in animal models;

         Numerous peptides having amino acid SEQ ID NO:31 with one, two, or three disulfide
          bonds or alternative covalent cross-links in dose-finding studies to determine the effective
          dose for each peptide in a pharmaceutical composition; and

         Numerous pharmaceutical compositions of peptides having amino acid SEQ ID NO:31
          with one, two, or three disulfide bonds or alternative covalent cross-links for suitability in
          a method for treating patients having IBS, IBS-C, chronic constipation, and idiopathic
          constipation.

   The state of the prior art does not teach a POSA to practice the full scope of claims 33, 37, 39, 43,

   and 44 without undue experimentation.

          545.    Factors 6 and 7: Relative Skill of Those in the Art and Predictability or

   Unpredictability of the Art: Factors 6 and 7 weigh in the favor of claims 33, 37, 39, 43, and 44

   of the ’036 patent being invalid for lack of enablement.

          546.    As previously explained, a POSA during the relevant time period would have a

   fairly high level of education and skill, including experience in the fields of peptide or protein

   chemistry, pharmaceutical formulations comprising polypeptides or proteins, and methods for

                                                   273
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 329 of 669 PageID #: 5767



   treating various GI disorders including constipation. A POSA would typically work as part of a

   multi-disciplinary team to take advantage of each team member’s specialized skill to solve

   problems.

          547.    A POSA would have the knowledge and skill to develop derivatives of ST peptides

   with improved properties that would have therapeutic utility. It would have been routine for a

   POSA to chemically synthesize and purify ST derivatives, prepare pharmaceutical compositions

   of the ST derivatives, and to determine the effective amount of the pharmaceutical compositions

   to administer to patients with IBS, IBS-C, chronic constipation, and idiopathic constipation.

          548.    While it would be routine for a POSA to prepare a pharmaceutical composition of

   an effective amount of fully oxidized [Tyr9]STh(6–19) (i.e., with disulfide bonds present between

   Cys6-Cys11, Cys7-Cys15, and Cys10-Cys18) for administration in a pharmaceutical formulation for

   treating IBS, IBS-C, chronic constipation, and idiopathtic constipation, claim 9 is not limited to a

   pharmaceutical formulation comprising fully oxidized [Tyr9]STh(6–19) with disulfide bonds

   present between Cys6-Cys11, Cys7-Cys15, and Cys10-Cys18 and a pharmaceutically acceptable

   carrier or excipient. Claim 9 recites pharmaceutical compositions comprising a peptide having

   amino acid SEQ ID NO:31 and a pharmaceutically acceptable carrier or excipient.

          549.    As explained for factor 8 below, a POSA would understand that claim 9

   encompasses peptides having amino acid SEQ ID NO:31 with one disulfide bond, two disulfide

   bonds, three disulfide bonds, and other alternative covalent cross-links. A POSA would reasonably

   expect that numerous peptides having amino acid SEQ ID NO:31 with one or two disulfide bonds

   and alternative covalent cross-links could bind to and activate the GC-C receptor. A POSA would

   further understand that peptides having amino acid SEQ ID NO:31 with one or two disulfide bonds

   or alternative covalent cross-links would likely need to be formulated in different ways, and
                                                   274
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 330 of 669 PageID #: 5768



   administered in different amounts to be effective for treating IBS, IBS-C, chronic constipation,

   and idiopathic constipation.

          550.    To practice the full scope of claims 33, 37, 39, 43, and 44, a POSA would have to

   evaluate:

         Numerous peptides having amino acid SEQ ID NO:31 with one, two or three disulfide
          bonds or alternative covalent cross-links in GC-C receptor binding assays, in GC-C
          activation assays, and in animal models;

         Numerous peptides having amino acid SEQ ID NO:31 with one, two, or three disulfide
          bonds or alternative covalent cross-links in dose-finding studies to determine the effective
          dose for each peptide in a pharmaceutical composition; and

         Numerous pharmaceutical compositions of peptides having amino acid SEQ ID NO:31
          with one, two, or three disulfide bonds or alternative covalent cross-links for suitability in
          a method for treating patients having IBS, IBS-C, chronic constipation, and idiopathic
          constipation.

   While a POSA would have had the training and skill to perform this experimentation, it would

   nonetheless take substantial time and effort for a POSA to perform this analysis and practice the

   full scope of claims 33, 37, 39, 43, and 44.

          551.    Factor 8: Breadth of the Claims: The breadth of the claims weighs in the favor

   of claims 33, 37, 39, 43, and 44 of the ’036 patent being invalid for lack of enablement.

          552.    As previously explained, claim 9 is not limited to a pharmaceutical formulation

   comprising fully oxidized [Tyr9]STh(6–19) with disulfide bonds present between Cys6-Cys11,

   Cys7-Cys15, and Cys10-Cys18 and a pharmaceutically acceptable carrier or excipient. Claim 9

   recites pharmaceutical compositions comprising a peptide having amino acid SEQ ID NO:31 and

   a pharmaceutically acceptable carrier or excipient.

          553.    A POSA would understand that claim 9 does not specify the disulfide bonds that

   provide the peptide having amino acid SEQ ID NO:31 with its conformation. A POSA would

                                                   275
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 331 of 669 PageID #: 5769



   further understand that the conformation of a peptide having amino acid SEQ ID NO:31 is

   important for binding to and activating the GC-C receptor.

          554.    The specification of the ’036 patent discloses an embodiment of a peptide

   encompassed by claim 9 with three disulfide bonds between the Cys residues:

                  The peptides of the invention, like the bacterial ST peptides, have
                  six Cys residues. These six Cys residues form three disulfide bonds
                  in the mature and active form of the peptide. If the six Cys residues
                  are identified, from the amino to carboxy terminus of the peptide, as
                  A, B, C, D, E, and F, then the disulfide bonds form as follows: A-D,
                  B-E, and C-F. The formation of these bonds is thought to be
                  important for GC-C receptor binding.

   (See DTX-001 at 24:15–22.) However, a POSA would understand that the claims are not limited

   to this peptide, because the specific disulfide bonds are not claimed, and the specification discloses

   alternative embodiments of the invention. For example, the specification teaches that “[i]n certain

   embodiments the disulfide bonds are replaced by other covalent cross-links.” (DTX-001 at 3:47–

   48.) The specification of the ’036 patent further explains:

                  In addition, one or more disulfide bonds can be replaced by
                  alternative covalent cross-links, e.g., an amide bond, an ester
                  linkage, an alkyl linkage, a thioester linkage, a lactam bridge, a
                  carbamoyl linkage, a urea linkage, a thiourea linkage, a phosphonate
                  ester linkage, an alkyl linkage, and alkenyl linkage, an ether, a
                  thioether linkage, or an amino linkage.”

   (Id. at 7:33–39.) Thus, a POSA would understand that the peptides encompassed by claim 9 include

   peptides having no disulfide bonds, one disulfide bond, two disulfide bonds, three disulfide bonds,

   and alternative covalent cross-links.

          555.    A POSA would understand that claim 9 encompasses a large number of peptides

   that are neither described nor disclosed in the specification of the ’036 patent. For example, the six

   cysteine residues in SEQ ID NO:31 have the same relative positions as the six cysteine residues in

                                                    276
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 332 of 669 PageID #: 5770



   STh(6-18). It was known in the art that the six cysteine residues in STh(6-18) could form fifteen

   possible three-disulfide pairing patterns. (See Gariepy 1987 at 8908.) A POSA would have

   understood that the amino acid sequence of STh(6-18) could form an even larger number of

   peptides with one or two disulfide bonds. (See DTX-021 at 7:35–44 (“[T]here are a total of ninety

   (15x6x1) theoretically possible secondary structural isomers of each primary amino acid residue

   sequence of ST that contains six Cys residues and two or three disulfide bonds.”).) A POSA would

   have also understood that the amino acid sequence of STh(6-18) could be prepared to form a large

   number of peptides with alternative covalent cross-links.

          556.    Thus, a POSA would have understood that a large number of peptides having the

   amino acid sequence of SEQ ID NO:31 are encompassed by the pharmaceutical compositions

   recited in claim 9. A POSA would have reasonably expected that numerous peptides having amino

   acid SEQ ID NO:31 with one or two disulfide bonds and alternative covalent cross-links could

   bind to and activate the GC-C receptor. (See DTX-021 at 10:29–31 (“at least one intramolecular

   cysteine disulfide bond is required for immunological activity”).) For example, analogs of STh(6-

   18) with two disulfide bonds were known in the art to have biological activity, as shown below:




                                                  277
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 333 of 669 PageID #: 5771




   (See DTX-044 at 286.)

          557.    The specification of the ’036 patent does not teach a POSA which peptides having

   amino acid SEQ ID NO:31 and alternative disulfide pairings or cross covalent cross-links have

   biological activity. Correspondingly, the specification of the ’036 patent does not teach a POSA

   what an effective amount of these alternative peptides would be to administer to patients with IBS,

   IBS-C, chronic constipation, and idiopathic constipation. Moreover, the specification of the ’036

   patent does not disclose a working example of any pharmaceutical compositions containing an

   effective amount of a peptide having amino acid SEQ ID NO:31 for treating patients with IBS,

   IBS-C, chronic constipation, and idiopathic constipation.
                                                 278
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 334 of 669 PageID #: 5772



          558.    Therefore, to practice the full scope of claims 33, 37, 39, 43, and 44, a POSA would

   have to evaluate:

         Numerous peptides having amino acid SEQ ID NO:31 with one, two, or three disulfide
          bonds or alternative covalent cross-links in GC-C receptor binding assays, in GC-C
          activation assays, and in animal models;

         Numerous peptides having amino acid SEQ ID NO:31 with one, two, or three disulfide
          bonds or alternative covalent cross-links in dose-finding studies to determine the effective
          dose for each peptide in a pharmaceutical composition; and

         Numerous pharmaceutical compositions of peptides having amino acid SEQ ID NO:31
          with one, two, or three disulfide bonds or alternative covalent cross-links for suitability in
          a method for treating patients having IBS, IBS-C, chronic constipation, and idiopathic
          constipation.

   Accordingly, factor 8 weighs in favor of claims 33, 37, 39, 43, and 44 being invalid for lack of

   enablement because practicing the full scope of these claims would require undue experimentation.

   III.    OBVIOUSNESS OF THE FORMULATION PATENTS

          559.    As described in further detail below, the asserted claims of the ’573 patent and ’628

   patent (“the Formulation Patents”) are invalid as obvious under 35 U.SC. § 103.

          560.    Linaclotide was a known therapeutic peptide prior to the priority dates for the

   Formulation Patents. For example, the prior art disclosed the amino acid sequence of linaclotide

   (e.g., linaclotide’s primary structure and disulfide bonds), effective dosages of linaclotide for the

   treatment of IBS-C and CIC, and that linaclotide was administered as a solid oral dosage form. A

   POSA accordingly would have been motivated to prepare to a solid linaclotide formulation for

   oral administration.

          561.    The prior art further disclosed the three-dimensional shapes of peptides closely

   related to linaclotide, including STh peptides from which linaclotide is derived. A POSA would

   expect linaclotide to have a similar three-dimensional shape, in particular due to the presence of

                                                   279
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 335 of 669 PageID #: 5773



   the peptides’ nearly identical three disulfide bonds. Accordingly, a POSA would look to prior art

   discussion of these related peptides when formulating a solid linaclotide formulation for oral

   administration.

          562.    A POSA would have further reasonably expected that linaclotide could be

   stabilized in a solid oral dosage form by addressing certain potential degradation pathways based

   on the prior art and on the known structure of linaclotide and the structure of related peptides

   described in the prior art. For example, a POSA would have sought to stabilize a linaclotide

   formulation by addressing deamidation via linaclotide’s exposed asparagine residue,

   formaldehyde-mediated degradation, in particular given the low efficacious doses of linaclotide,

   and other degradation pathways such as aggregation. A POSA would also have been aware that is

   it not necessary to address every possible degradation pathway in order to formulate a solid

   linaclotide formulation for oral administration.

          563.    The prior art taught methods of stabilizing these degradation pathways, including

   the common use of a finite number of versatile excipients capable of stabilizing multiple

   degradation pathways. A POSA would have looked to these disclosures for guidance formulating

   a solid linaclotide formulation for oral administration. For example, metal cations, and in particular

   divalent calcium ions, were taught by the prior art to stabilize a peptide with an exposed asparagine

   and to further reduce aggregation. Leucine was taught by the prior art to decrease aggregation,

   formaldehyde-mediated degradation, and deamidation.

          564.    A POSA would have been motivated to combine the use of calcium and leucine to

   address different degradation pathways based on the teachings of the prior art, and would have

   done a reasonable expectation of success in doing so. It would have required only routine

   experimentation to arrive at the optimal concentrations of each excipient that would stabilize a
                                                      280
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 336 of 669 PageID #: 5774



   solid linaclotide formulation

              A. FORMULATION PATENTS IN SUIT

                      1. U.S. Patent No. 8,748,573 (“the ’573 patent”)

          565.    The ’573 Patent, titled “FORMULATIONS COMPRISING LINACLOTIDE,”

   issued on June 10, 2014. The named inventors listed on the face of the ’573 patent are Angelika

   Fretzen, Steven Witowski, Alfredo Grossi, Hong Zhao, Mahendra Dedhiya, and Yun Mo.

          566.    U.S. Patent Application No. 12/851,330, the application that ultimately issued as

   the ’573 patent, was filed on August 5, 2010. The cover of the ’573 patent claims priority to U.S.

   Provisional Patent Application Ser. No. 61/231,725, filed on Aug. 6, 2009. The earliest possible

   priority date for the ’573 patent is August 6, 2009.

          567.    The asserted claims of the ’573 patent are generally directed to a method of treating

   chronic constipation or constipation-predominant irritable bowel syndrome by administering to a

   patient an oral, solid pharmaceutical dosage form comprising linaclotide, leucine, and Ca2+. More

   particularly, the asserted claims recite:

                    1. A method of treating chronic constipation or constipation-
                    predominant irritable bowel syndrome in a patient in need thereof,
                    comprising administering to the patient an oral, solid pharmaceutical
                    dosage form comprising:

                    between 100 μg and 300 μg of a peptide consisting of the amino acid
                    sequence Cys1 Cys2 Glu3 Tyr4 Cys5 Cys6 Asn7 Pro8 Ala9 Cys10 Thr11 Gly12
                    Cys13 Tyr14 (SEQ ID NO:1) or a pharmaceutically acceptable salt thereof,
                    wherein the peptide includes disulfide bonds between Cys1 and Cys6,
                    Cys2 and Cys10, and Cys5 and Cys13;

                    leucine in a molar ratio of leucine to the peptide between 40:1 and 20:1;
                    and

                    Ca2+ or a salt thereof in a molar ratio of Ca2+ [to] the peptide between 70:1
                    and 50:1.

                    2. The method of claim 1, wherein the oral, solid pharmaceutical dosage
                                                    281
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 337 of 669 PageID #: 5775



                   form further comprises a polymer selected from polyvinyl pyrrolidone,
                   polyvinyl alcohol, hydroxylpropyl methyl cellulose and mixtures
                   thereof in an amount between 0.01 wt. % and 2 wt. % relative to the
                   total weight of the oral dosage form.

                   3. [not asserted] A method of treating chronic constipation or
                   constipation-predominant irritable bowel syndrome in a patient in need
                   thereof, comprising administering to the patient an oral, solid
                   pharmaceutical dosage form comprising a peptide consisting of the
                   amino acid sequence Cys1 Cys2 Glu3 Tyr4 Cys5 Cys6 Asn7 Pro8 Ala9 Cys10
                   Thr11 Gly12 Cys13 Tyr14 (SEQ ID NO:1) or a pharmaceutically acceptable
                   salt thereof, wherein the and Cys5 and Cys13 in an amount between 0.2%
                   by weight and 0.4% by weight, leucine in an amount between 0.5% by
                   weight and 0.8% by weight, and a Ca2+ salt in an amount between 1.4%
                   by weight and 1.65% by weight relative to the total weight of the oral
                   dosage form.

                                                      ***

                   7. The method of claim 3, wherein the oral, solid pharmaceutical dosage
                   form further comprises a polymer selected from polyvinyl pyrrolidone,
                   polyvinyl alcohol, hydroxylpropyl methyl cellulose and mixtures thereof
                   in an amount between 0.01 and 2 wt. % relative to the total weight of
                   the oral dosage form.

                   8. 8. The method of claim 1, wherein the Ca2+ or salt thereof and
                   leucine are present in a molar ratio of at least 1.5:1.

                      2. U.S. Patent No. 8,802,628 (“the ’628 patent”)

          568.    The ’628 Patent, titled “STABLE SOLID FORMULATION OF A GC-C

   RECEPTOR AGONIST POLYPEPTIDE SUITABLE FOR ORAL ADMINISTRATION,” issued

   on August 12, 2014. The named inventors listed on the face of the ’628 patent are Angelika

   Fretzen, Steven Witowski, Alfredo Grossi, Hong Zhao, Mahendra Dedhiya, and Yun Mo.

          569.    U.S. Patent Application No. 12/541,410, the application that ultimately issued as

   the ’628 patent, was filed on August 14, 2009. The cover of the ’628 patent claims priority to U.S.

   Application Ser. No. 61/089,422, filed Aug. 15, 2008, U.S. Application Ser. No. 61/273,332, filed

   Aug. 3, 2009, and U.S. Application Ser. No. 61/231,725, filed Aug. 6, 2009. The earliest possible

                                                  282
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 338 of 669 PageID #: 5776



   priority date for the ’628 patent is August 15, 2008.

          570.    The asserted claims of the ’628 patent are generally directed to a solid oral

   pharmaceutical composition for oral administration comprising a pharmaceutically acceptable

   carrier, linaclotide, a Ca2+ cation, and leucine. More particularly, the asserted claims recite:

                   1. A solid pharmaceutical composition for oral administration comprising
                   a pharmaceutically acceptable carrier, linaclotide, a Ca2+ cation and
                   leucine, wherein linaclotide has the amino acid sequence Cys Cys Glu Tyr
                   Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr (SEQ ID NO:1) and activates
                   the guanylate cyclase C (GC-C) receptor.

                   2. [not asserted] The solid pharmaceutical composition of claim 1,
                   wherein said Ca2+ is provided as calcium chloride, calcium phosphate,
                   or calcium sulfate.

                                                        ***

                   16. The solid pharmaceutical composition according to claim 1, wherein
                   an assay value for linaclotide in a unit dosage form determined on
                   a weight/weight basis decreases by less than 10%, after (a) 18 months
                   of storage of the pharmaceutical composition at 25° C. at 60% relative
                   humidity in a sealed container containing a desiccant or (b) 6 months
                   of storage of the pharmaceutical composition at 40° C. at 75% relative
                   humidity in a sealed container containing a desiccant.

                   17. The solid pharmaceutical composition according to claim 16, wherein
                   the assay value for the linaclotide decreases by less than 9%, 8%, 7%,
                   6%, 5%, 4%, 3%, 2% or 1% after (a) 18 months of storage of the
                   pharmaceutical composition at 25° C. at 60% relative humidity in a sealed
                   container containing a desiccant or (b) 6 months of storage of the
                   pharmaceutical composition at 40° C. at 75% relative humidity in a sealed
                   container containing a desiccant.

                                                        ***

                   20. The solid pharmaceutical composition of claim 2, wherein said
                   Ca2+cation is provided as calcium chloride.

                   21. The solid pharmaceutical composition of claim 1, wherein the molar
                   ratio of Ca2+ cation:leucine:linaclotide is 40-100:20-50:1.
          571.    The parties did not identify any claim terms or phrases for construction by the

   Court, and the Court has not construed any of the asserted claims. These facts are therefore based
                                                    283
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 339 of 669 PageID #: 5777



   on the ordinary and customary meaning of the language in the asserted claims as it would have

   been understood by a POSA at the time of the invention in light of the specification.

              B. PERSON OF ORDINARY SKILL IN THE ART

          572.    A POSA during the relevant time period would have a fairly high level of education

   and skill. Such POSAs would be those familiar with the fields, or have access to those familiar

   with the fields, of peptide or protein chemistry, pharmaceutical formulations comprising

   polypeptides or proteins, and methods for treating various GI disorders including constipation, and

   would include physicians, biochemists, cellular biologists, molecular biologists, microbiologists,

   medicinal chemists, pharmaceutical chemists, formulation chemists, or protein chemists involved

   in research and development of pharmaceutical formulations, including the use of peptides in such

   formulations, who have a Master’s, and/or Ph.D., and/or M.D. degree and several years of

   experience in the field. The amount of experience in the field would depend upon the level of

   formal education and particular experience with peptides, proteins, pharmaceutical formulations,

   and/or treating patients.

          573.     The POSA would typically work as part of a multi-disciplinary team and draw

   upon not only his or her own skills, but also take advantage of certain specialized skills of others

   on the team to solve a given problem. For example, a clinician having experience in treating GI

   disorders such as constipation and irritable bowel syndrome (“IBS”) and a peptide chemist may

   be part of the team. Therefore, in performing the inquiries of an obviousness determination, the

   prior art must be viewed from the perspective of such a skilled person, who would easily have

   understood the prior art references referred to herein and would have the capacity to draw

   inferences from them.



                                                   284
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 340 of 669 PageID #: 5778



              C. RELEVANT TECHNICAL BACKGROUND

          574.     Prior art may be in the form of, among other things, a patent or patent application,

   a publication, an invention, a public statement, or a product. The relevant “critical date” for

   purposes of this analysis for the ’628 patent is August 15, 2008, and for the’573 patent is August

   6, 2009. The following analysis represents what a POSA would have known as of these dates.

                      1. Pharmaceutical Formulation

          575.     Pharmaceutical formulation is the process in which different chemical

   substances, including the active drug (i.e., the pharmaceutically active agent), are combined to

   produce a final pharmaceutical product. Pharmaceutical formulation may also refer to the

   pharmaceutical dosage form prepared via such process.

          576.     By at least January 28, 2003, it was known that pharmaceutical formulations,

   such as solid oral dosage forms, routinely contain other materials in addition to a therapeutically

   effective amount of one or more active ingredients. (See, e.g., REMINGTON: THE SCIENCE AND

   PRACTICE OF PHARMACY 858 (Alfonso Gennaro, ed., 20th ed., 2000) (“Remington 2000”) (DTX-

   052).) These additional materials are called “excipients.”

          577.     This section briefly analyzes how a POSA would have chosen a therapeutically

   effective amount of an active ingredient before January 28, 2003. (See Section III(C)(1)(a).) The

   next section includes an analysis of several reasons for including a pharmaceutically acceptable

   excipient in a pharmaceutical formulation. (See Section (IIII)(C)(1)(b).)

                                 a. Therapeutically effective amount of an active ingredient

          578.     By at least January 28, 2003, a POSA would have identified a therapeutically

   effective amount of an active ingredient by routine experimentation.

          579.     As early as 1988, it was known that a “dose-finding study” is a critical

                                                   285
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 341 of 669 PageID #: 5779



   component of a clinical development of a new drug. (R. Schmidt, Dose-finding studies in clinical

   drug development, 34 EUR. J. CLINICAL PHARMACOLOGY 15, Summary (1988) (“Schmidt 1988”)

   (DTX-137).)

           580.    As Schmidt 1988 taught:

                   The clinical development of a new drug is usually divided into three
                   phases. Phase I is devoted to tolerability testing and pharmacokinetic
                   evaluation. Trials in late Phase I or early Phase II are aimed at elucidating
                   clinical efficacy in the intended patient population and to define the
                   dosage and dosage schedule. Controlled trials are performed
                   subsequently to compare the new drug with the standard medications. In
                   Phase III, large scale trials are performed to confirm the efficacy and
                   safety of the new drug in the target population.

    (Id. at 15.)

           581.    Schmidt 1988 disclosed that the objective of a dose-finding study is to “satisfy

   the requirement that patients be exposed only to the quantity of drug that they really need,” i.e.,

   an “effective amount” of the drug. (Id.)

           582.    By January 28, 2003, it was known that the minimum effective dose is “the

   smallest dose with a discernible useful effect,” which is the smallest dose producing a clinical

   response that can be declared statistically significantly different from the placebo response. (See

   id. at 17; F. Bretz et al., Practical Considerations for Optimal Designs in Clinical Dose Finding

   Studies, 00 STATISTICS IN MED. 1, 2 (2000) (“Bretz 2000”) (DTX-145).) Several methods were

   known for estimating the minimum effective dose, such as modeling approaches or multiple test

   strategies. (DTX-145 at 2.)

           583.    Further, it was known that the maximum useful dose, which is a dose “beyond

   which no further beneficial effects is seen,” could similarly be estimated using multiple test

   strategies or modeling approaches. (Id.)

                                                   286
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 342 of 669 PageID #: 5780



          584.      Schmidt 1988 disclosed the following figure depicting the relationship between

   efficacy and tolerability in a dose-finding study. (See DTX-137 at 17, Fig. 1.)




          585.     Further, dose-response studies were well known in the art. For example, in 1994,

   the International Council on Harmonization of Technical Requirements for the Registration of

   Pharmaceuticals for Human Use (“ICH-E4”) published the “Guidelines for industry: Dose-

   response information to support drug registration.” (“Industry Guidelines 1994”) (DTX-147).

          586.     Industry Guidelines 1994 taught that information obtained from a dose-response

   study “can help identify an appropriate starting dose, the best way to adjust dosage to the needs

   of a particular patient, and a dose beyond which increases would be unlikely to provide added

   benefit or would produce unacceptable side effects.” (Id. at 1.)

          587.     Industry Guidelines 1994 taught that “[a]ssessment of dose-response should be

   an integral component of drug development with studies designed to assess dose-response an

   inherent part of establishing the safety and effectiveness of the drug.” (Id. at 5.)
                                                    287
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 343 of 669 PageID #: 5781



           588.     Industry Guidelines 1994 taught four specific study designs to assess dose

   response: parallel dose response, cross-over dose response, forced titration, and optional titration.

   (Id. at 9.)

           589.     Industry Guidelines 1994 taught that “[a] widely used, successful, and acceptable

   design” for “obtaining population average dose-response data, is the randomized parallel, dose-

   response study with three or more dosage levels, one of which may be zero (placebo).” (Id. at

   14.)

           590.     Additionally, Bretz 2000 taught efficient designs for estimating target doses of

   interest.

           591.     Therefore, by January 28, 2003, a POSA would have been motivated to find an

   effective amount of a therapeutic agent, such as a therapeutic peptide, and would have been able

   to do so by routine experimentation.

                                  b. Excipients

           592.     A pharmaceutical formulation typically contains one or more excipients in

   addition to the pharmaceutically active ingredient.

           593.     By at least January 28, 2003, it was known that excipients may be added to the

   pharmaceutical formulation to facilitate handling and manufacturing, enhance the physical

   appearance, improve stability, and aid in the delivery of the drug to the body. (See, e.g., DTX-

   052 at 858, 885.)

           594.     For example, a solid oral dosage formulation—such as a tablet or capsule—may

   contain one or more of the following types of excipients: diluents, binders, glidants, and/or

   lubricants (excipients that facilitate processing of a formulation); stabilizers (excipients that

   improve a formulation’s stability); coloring agents and coating (excipients associated with a
                                                    288
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 344 of 669 PageID #: 5782



   formulation’s physical appearance); flavoring agents and sweeteners (excipients that enhance a

   formulation’s taste); and modified-release agents (excipients that help modify or control the rate

   of release of the drug). (See, e.g., id. at 860–63, 885–92.)

          595.      A POSA would have carefully evaluated different pharmaceutically acceptable

   excipients and would have selected one or more excipients to achieve the desired drug delivery

   goals and to maintain the therapeutic efficacy of the active ingredient in the pharmaceutical

   formulation. (Id. at 858.)

          596.      Therefore, by January 28, 2003, a POSA would have routinely included one or

   more pharmaceutically acceptable excipients in a pharmaceutical formulation, in addition to a

   therapeutically effective amount of the active ingredient.

          597.      In sum, by January 28, 2003, a POSA would have routinely prepared a

   pharmaceutical formulation containing an effective amount of a therapeutic peptide, including a

   derivative of an ST peptide such as linaclotide,9 and a pharmaceutically acceptable excipient, and

   would have had a reasonable expectation of success in doing so. As the ’036 patent provides, the

   techniques of preparing such a formulation were “generally well known in the art, as exemplified

   by Remington’s Pharmaceutical Sciences (18th ed. 1995).” (See also DTX-001 at 42:9–16.). (See

   also DTX-001 at 42:9–16.)



   9
     See, e.g., Aimoto et al., Chemical Synthesis of a Highly Potent and Heat-stable Analog of an
   Enterotoxin Produced by a Human Strain of Enterotoxigenic Escherichia coli, 112(1) BIOCHEM.
   BIOPHY. RES. COMMUN. 320, 326 (1983) (DTX-028) (disclosing that STh(6-19) has higher heat
   stability and more biological activity than STh); Carpick et al., “\Structural Characterization of
   Functionally Important Regions of the Escherichia coli Heat-Stable Enterotoxin STIb, 30
   BIOCHEMISTRY 4803, 4805 Table 1 (1991) (DTX-031) (disclosing the biological activity of various
   derivatives of STh(6-18)); HANDBOOK OF NATURAL TOXINS: BACTERIAL TOXINS AND VIRULENCE
   FACTORS IN DISEASE 283–84, Tables 1-3 (Moss J. et al. eds., vol. 8 1995) (DTX-044) (disclosing
   the biological activity of various derivatives of STh(6-19).)
                                                    289
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 345 of 669 PageID #: 5783



                        2. Linaclotide Was a Known Therapeutic Peptide

            598.      This section first discusses what was known about peptide and protein structure

   before the relevant critical dates for the the ’628 patent and the ’573 patent. (See Section

   (III)(C)(2)(a).)

            599.      This section then discusses that linaclotide was a known therapeutic peptide

   before the relevant critical dates for the the ’628 patent and the ’573 patent. (See Section

   (III)(C)(2)(b).)

                                    a. Protein and peptide structure

            600.      Amino acids are the basic structural units of proteins and peptides. An amino

   acid unit in a protein or peptide is called a residue.

            601.      An amino acid consists of an amino group, a carboxyl group, a hydrogen atom,

   and a distinctive R group bonded to a carbon atom.




            602.      Twenty different R groups varying in size, shape, charge, and chemical reactivity

   are commonly found in natural proteins and peptides. Indeed, all proteins in all species, from

   bacteria to human, are made from the same set of twenty amino acids.

            603.      The structure of the amino acids asparagine, aspartic acid, and cysteine are shown

   below.




                                                     290
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 346 of 669 PageID #: 5784




          604.     Amino acids are often designated by either a three-letter abbreviation or a one-

   letter abbreviation, as shown in the below table. (See L. Stryer, BIOCHEMISTRY 21 (1988) (“Stryer

   1988”) (DTX-149).)




          605.     Some proteins and peptides contain disulfide bonds. These cross-links between
                                                291
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 347 of 669 PageID #: 5785



   different chains (i.e., inter-molecular disulfide bond) or between parts of a chain (i.e., intra-

   molecular disulfide bond) are formed by the oxidation of cysteine residues. The resulting

   disulfide is often called “cystine.” (Id. at 23.)




           606.     Many amino acids, usually more than 50, are joined by peptide bonds to form a

   “polypeptide” (i.e., a protein) linear chain. Peptides, on the other hand, are shorter, linear chains

   of amino acids linked by peptide bonds.

           607.     A protein or a peptide chain is understood to have a “direction,” because its

   building blocks (i.e., amino acids) have different ends—the amino end and the carboxyl end. By

   convention, the amino end is taken to be the beginning of the polypeptide, and thus, the sequence

   of amino acids in a polypeptide is written starting with the amino-terminal residue (i.e., the N-

   terminal) and ending with the carboxyl-terminal residue (i.e., the C-terminal).




                                                       292
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 348 of 669 PageID #: 5786



                                     b. Linaclotide was known to treat certain gastrointestinal
                                        disorders

           608.        It was known that linaclotide (i.e., MD-1100) is a 14-amino acid peptide with the

   following amino acid sequence and three disulfide bonds between cysteines 1 and 6, 2 and 10,

   and 5 and 13. (U.S. Patent Application Publication No. 2005/0020811 A1 ¶¶ [0025], [0110]

   (“Currie ’811 publication”) (DTX-066); see also Andresen et al., Linaclotide Acetate, 33(7)

   DRUGS      OF THE   FUTURE 570, 580 (2008) (“Andresen 2008”) (DTX-073); Harris et al., Drug

   Evaluation: Linaclotide, a New Direction in the Treatment of Irritable Bowel Syndrome and

   Chronic Constipation, 9(4) CURRENT OPINION MOLECULAR THERAPEUTICS 403, 403 (2007)

   (“Harris 2007”) (DTX-079).)




           609.        Further, it was known that linaclotide acts as an agonist of the intestinal GC-C

   receptor, “a key regulator of fluid and electrolyte balance in the intestine,” “expressed in the

   intestine by gastrointestinal epithelial cells,” and thus increases intestinal transit rates and

   intestinal secretion. (See DTX-066 ¶¶ [0097], [0098], [0135], [0138]–[0140]; id. at Figs. 2, 3b,

   5b, 6b.)

           610.        Linaclotide was used for the treatment of patients with chronic constipation or

   constipation-predominant irritable bowel syndrome (c-IBS) in clinical studies. (See Andresen et

   al., Effect of 5 Days Linaclotide on Transit and Bowel Function in Females with Constipation-

   Predominant Irritable Bowel Syndrome, 133(3) GASTROENTEROLOGY 761–68 (2007) (“Andresen

   2007”) (DTX-328); DTX-073 at 570, 572, 574.)

                                                      293
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 349 of 669 PageID #: 5787



            611.   The preferred route of administration for linaclotide was the oral route (see

   generally DTX-328; DTX-073), for example, by administering a capsule formulation. (DTX-066

   ¶ [0159].)

            612.   Linaclotide was administered orally and was well-tolerated across a daily dose

   range of 100–1000 μg in a Phase IIA study. (DTX-073 at 572; see also DTX-079 at 406; Brian

   E. Lacy, ACG 2006 – Evaluation and Treatment of IBS and Chronic Constipation, MEDSCAPE

   GASTROENTEROLOGY 3 (2006) (available at www.medscape.com) (“Lacy 2006”) (DTX-082);

   Press Release, Microbia, “Microbia Announces Positive Phase 2 Results for its Investigational

   Compound Linaclotide” (May 21, 2007) (“Microbia Press Release 2007”) (DTX-086).)

            613.   A daily dose of 75, 150, 300, and 600 μg of linaclotide was used to treat patients

   with chronic constipation or c-IBS in a Phase IIB study. (DTX-073 at 573; see also Press Release,

   Microbia, “Microbia and Forest Laboratories Announce Preliminary Results of Linaclotide Phase

   2B Studies” (Mar. 4, 2008) (“Microbia Press Release 2008”) (DTX-087).)

                     3. Known Methods for Preparing Stable Protein and Peptide
                        Formulations

            614.   The preparation of proteins and peptides as medicinal agents has long been an

   integral part of the pharmaceutical industry. (See, e.g., Manning et al., Stability of Protein

   Pharmaceuticals, 6(11) PHARMACEUTICAL RES. 903–18, 909 (1989) (“Manning 1989”) (DTX-

   048).)

            615.   The prior art taught rational strategies for developing a stable peptide or protein

   formulation. (See, e.g., DTX-048 at 903; Volkin et al., Degradative Covalent Reactions

   Important to Protein Stability, 8 MOLECULAR BIOTECH. 105, 106 (1997) (“Volkin 1997”) (DTX-

   094).)

                                                  294
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 350 of 669 PageID #: 5788



          616.       It was well-known that understanding a protein or peptide’s stability at a

   molecular level was important for preparing stable protein or peptide formulations. (See, e.g.,

   DTX-048 at 903; DTX-094 at 106.)

          617.       Protein or peptide instability may result from structural modifications via

   chemical bond formation or cleavage, creating a new chemical entity. (See, e.g., DTX-048 at

   903.) These structural modifications are often called “degradation.” (Id.)

          618.       Examining the amino acid sequence of a protein or a peptide was known to be

   “extremely useful” in understanding, and minimizing, the causes and mechanisms of a protein or

   a peptide’s instability. (DTX-094 at 119.)

                                    a. Common known protein or peptide degradation pathways

          619.       Several structural modifications or degradations were known to commonly affect

   proteins and peptides, including therapeutic proteins and peptides. A POSA, knowing a protein

   or peptide’s structure, could determine from that structure likely degradation pathways. These

   common degradation pathways include:

                    Hydrolysis, for example, deamidation of the asparagine amino acid side chain

                     to form aspartic acid (see, e.g., DTX-048 at 903; DTX-094 at 106);

                    Oxidation of, for example, the cysteine amino acid side chain (see, e.g., DTX-

                     048 at 905);

                    Covalent or non-covalent aggregation (see, e.g., DTX-048 at 603, 906);

                    N-methyl derivative formation, for example, via reaction with formaldehyde (see,

                     e.g., del Barrio et al., Simultaneous Determination of Formic Acid and

                     Formaldehyde in Pharmaceutical Excipients Using Headspace GC/MS, 41 J.

                     PHARMACEUTICAL & BIOMEDICAL ANALYSIS 738, 738 (2006) (“del Barrio
                                                   295
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 351 of 669 PageID #: 5789



                   2006”) (DTX-100); Li et al., Detection and Quantification of Low-Molecular-

                   Weight Aldehydes in Pharmaceutical Excipients by Headspace Gas

                   Chromatography, A 1104 J. CHROMATOGRAPHY 1, 1 (2006) (“Li 2006”) (DTX-

                   084)).

          620.     Hydrolysis/deamidation—the side chain of a glutamine or asparagine amino acid

   residue in a peptide or protein is hydrolyzed/deamidated to form a side chain with a carboxylic

   acid group, i.e., glutamic acid or aspartic acid side chain, respectively. This structural

   modification for an asparagine side chain is shown below (see, e.g., DTX-094 at 107):




          621.     This spontaneous degradation reaction, observed under a variety of conditions,

   was known as “one of the most commonly encountered chemical modifications of proteins.” (See

   DTX-094 at 106; see also DTX-048 at 903.)

          622.     One well-characterized example of deamidation involving a therapeutic agent is

   deamidation of the human growth hormone (“rhGH”). (DTX-094 at 108.)

          623.     Oxidation—the side chains of histidine, methionine, cysteine, tryptophan, and

   tyrosine residues in a protein or peptide are potential oxidation sites. (DTX-048 at 905.)

          624.     It was known in the art that cysteine may be oxidized to form a cystine, i.e., two

   cysteine residues that are linked by a disulfide bond. (Cleland et al., The Development of Stable

   Protein Formulations: A Close Look at Protein Aggregation, Deamidation, and Oxidation, 10(4)

   CRITICAL REV. THERAPEUTIC DRUG CARRIER SYSTEMS 307, 345 (1993) (“Cleland 1993”) (DTX-

                                                   296
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 352 of 669 PageID #: 5790



   034).) Additionally, it was known that “[o]nce the cystine disulfide is formed, it is much less

   susceptible to reaction with mild oxidants” than cysteine, and “so is often found as the stable end

   product in an oxidative reaction.” (Id.)

           625.     Covalent or non-covalent aggregation is another major degradation pathway for

   proteins or peptides. (See, e.g., id. at 354.)

           626.     Covalent aggregation occurs when covalent bonds between two or more peptide

   molecules are formed. For example, in proteins or peptides with intra-molecular disulfide bonds,

   inter-molecular disulfide bonds may form, linking two or more peptide or protein chains together,

   which may lead to protein or peptide aggregation. (DTX-048 at 906.)

           627.     It was known that even freeze-dried proteins, such as bovine serum albumin,

   could undergo aggregation as a result of moisture-induced inter-molecular disulfide bond

   formation. (DTX-094 at 113.)

           628.     Non-covalent aggregation is another cause of protein or peptide instability.

   (DTX-048 at 903, 910.)

           629.     N-methyl derivative formation via reaction with formaldehyde—it was known

   that formaldehyde, a common residual impurity present in excipients, could degrade various drug

   products by forming adducts with the drug products’ primary and/or secondary amine groups.

   (See, e.g., DTX-084 at 1; DTX-100 at 738.)

           630.     Further, it was known that formaldehyde is present in many materials, including

   components of packaging, and that parts per million levels might cause significant degradation

   because of its low molecular weight. (See, e.g., P.J. Crowley, Excipients as Stabilizers, 2(6) PSIT

   237, 238 (1999) (“Crowley 1999”) (DTX-076); DTX-100 at 743.)

           631.     Additionally, it was known that formaldehyde reacts with the amino group of the
                                                    297
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 353 of 669 PageID #: 5791



   N-terminal amino acid residue and the side-chains of, among others, cysteine, to form an imine,

   a Schiff-base. (DTX-100 at 739; Metz et al., Identification of Formaldehyde-Induced

   Modifications in Proteins: Reactions with Model Peptides, 279 J. BIOLOGICAL CHEMistry 6235,

   6238 (2004) (“Metz 2004”) (DTX-105).) This reaction is shown below:




                                 b. Known methods for minimizing common protein or peptide
                                    degradation pathways

          632.     The prior art taught several methods for minimizing common protein or peptide

   degradation pathways by using well-known pharmaceutically acceptable excipients.

          633.     For example, it was known that amino acids act as formaldehyde scavengers in

   pharmaceutical compositions, and thus stabilize the therapeutic peptide or protein by adsorbing

   formaldehyde. (See U.S. Patent No. 5,874,106 at 3:34–37 (“Adesunloye ’106 patent”) (DTX-

   151); EP 1559433 A1 at Abstract (“Iwata ’433 publication”) (DTX-146).)

          634.     Additionally, it was known that adding amino acids, such as leucine, to a

   pharmaceutical composition comprising growth hormone reduces deamidation of human growth

   hormone by 25–30% compared to the use of phosphate buffer. (U.S. Patent No. 5,654,278 at

   6:39–44 (“Sørensen ’278 patent”) (DTX-064).)

          635.     In general, divalent metal ions were known as peptide stabilizers, and as useful

   carriers for oral administration of physiologically active peptides. (International Publication No.

   WO 02/26248 A1 at 2:31–3:5 (“Marra ’248 publication”) (DTX-069); EP 0943336 A1 ¶¶ [0024],

                                                   298
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 354 of 669 PageID #: 5792



   [0026] (“Yanagawa ’336 publication”) (DTX-065).)

          636.       Divalent cations, such as Ca2+,10 were known to improve the stability of a

   formulation containing a therapeutic polypeptide by reducing the deamidation rate (U.S. Patent

   Application Publication No. 2008/0124326 A1 ¶¶ [0033], [0035] (“Rehder ’326 publication”)

   (DTX-070); U.S. Patent No. 6,022,858 at 4:47–51 (“Sørensen ’858 patent”) (DTX-071)) or the

   dimerization/aggregation rate (International Publication No. WO 04/039392 A2 ¶ [0028] (“Bentz

   ’392 publication”) (DTX-276); Chen et al., Influence of Calcium Ions on the Structure and

   Stability of Recombinant Human Deoxyribonuclease I in the Aqueous Lyophilized States, 88(4)

   J. PHARMAC. SCI., 477, 481 (1999) (“Chen 1999”) (DTX-075)).

          637.       Further, it was known that various moisture-related degradation pathways (such

   as aggregation or hydrolysis) could be reduced by adding a divalent cation carrier, such as

   calcium chloride anhydrous, to the protein or peptide formulation due to its hygroscopic effect.

   (DTX-076 at 238.)

          638.       Thus, it was known that the addition of a divalent cation and an amino acid could

   stabilize a peptide formulation by reducing different, though overlapping, degradation pathways:

                    Divalent cations were known to reduce hydrolysis/deamidation and

                     dimerization/aggregation;

                    Amino    acids   were    known       to   reduce   hydrolysis/deamidation,   and

                     formaldehyde-mediated degradation.



   10
      Additionally, calcium ions were known to stabilize the structure of thermolysin and Bacillus
   subtilis var. amylosacchuriticus neutral protease, whereas zinc was shown not to contribute to heat
   stability of these proteins. (See generally M. Tajima et al., Role of Calcium Ions in the
   Thermostability of Thermolysin and Bacillus subtilis var. amylosacchariticus Neutral Protease, 64
   EUR. J. BIOCHEM. 243–47 (1976) (“Tajima 1976”) (DTX-150).)
                                                    299
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 355 of 669 PageID #: 5793



          639.      Moreover, amino acids such as leucine and several divalent cation compounds—

   including Ca2+-based compounds—are well-known pharmaceutically acceptable, water-soluble

   excipients.

          640.      A POSA would have also routinely tested the stabilizing effects of various

   excipients and combinations thereof. For example, several high-throughput screening techniques

   were known to characterize the stability and activity of protein and peptide formulations and to

   identify the optimal combination of excipients. (See generally Martinus et al., High throughput

   screening of protein formulation stability: Practical considerations, 65 EUR. J. PHARMACEUTICS

   & BIOPHARMACEUTICS 131–48 (2006) (“Martinus 2006”) (DTX-148).)

          641.      Further, the prior art taught a stable peptide formulation containing both a

   divalent cation (such as Ca2+) and an amino acid (such as leucine). (See U.S. Patent No. 5,130,298

   at 1:9–11, 3:51–4:8, 6:9–31 (“Cini ’298 patent”) (DTX-068); DTX-070 ¶¶ [0061], [0070],

   [0082].)

          642.      Thus, a POSA would have reasonably expected that combining a divalent cation

   carrier, such as a Ca2+-based compound, and an amino acid known to reduce peptide

   hydrolysis/deamidation and formaldehyde-mediated degradation, such as leucine, would lead to

   further stabilization of the formulation.

                 D. SCOPE AND CONTENT OF THE PRIOR ART

          643.      Each of the asserted claims of the ʼ628 patent and the ’573 patent are invalid as

   obvious in view of the prior art. The relevant “critical date” is August 15, 2008, for the ’628

   patent, and August 6, 2009, for the ’573 patent. The following, along with the analysis in Section

   III(E) and (F), represent what a POSA would have known as of these dates.



                                                   300
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 356 of 669 PageID #: 5794



                        1. Adesunloye ’106 Patent

          644.     U.S. Patent No. 5,874,106, to A. T. Adesunloye and P. E. Stach, was issued on

   February 23, 1999 (“Adesunloye ’106 patent”) (DTX-151).

          645.     Adesunloye ’106 patent taught a method of reducing crosslinking in gelatin

   capsules by scavenging materials that react with the polypeptide chains of the gelatin shell, such

   as aldehydes, and in particular, formaldehyde. (See DTX-151 at 1:50–53; 2:22–34.)

          646.     Adesunloye ’106 patent taught that amino acids function “as [a] carbonyl

   scavenger, especially a formaldehyde scavenger” in pharmaceutical compositions. (See id. at

   3:34–37.) Adesunloye ’106 patent taught that amino acids that are the building blocks of proteins,

   such as leucine, are especially useful. (Id. at 3:48–56; 4:58–64.)

          647.     The Adesunloye ’106 patent was not before the Patent Office during the

   prosecution of the ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                        2. Aimoto 1983

          648.     Saburo Aimoto et al., Chemical Synthesis of a Highly Potent and Heat-stable

   Analog of Enterotoxin Produced by a Human Strain of Enterotoxigenic Escherichia Coli, 112

   BIOCHEMICAL & BIOPHYSICAL RES. COMM. 320 (1983) (“Aimoto 1983”) (DTX-028), was

   published in 1983.

          649.     Aimoto 1983 taught that the reason STh was called a “heat stable” peptide was

   because of the observation that the biological activity of the peptide was detectable after heating

   the peptide “in boiling water for 30 min.” (Id. at 324.) Aimoto 1983 taught that STh(6–19) was

   more heat-stable than STh and retained its function even after heat treatment at 120°C for 30 min.

   (Id. at summary.) Aimoto 1983 disclosed that the HPLC peak area for STh(6–19) was only

   reduced to 75% after heating at 100°C for 30 min.; and only reduced to 66% (i.e., two-thirds)
                                                   301
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 357 of 669 PageID #: 5795



   after heating at 100°C for 60 min., or at 120°C for 10 min. (Id. at 324–25.) Aimoto 1983 taught

   that “[t]he enhanced structural stability of [STh(6–19)] may be due to decreased perturbation of

   the molecule on heating as a result of the absence of the N-terminal sequence.” (Id. at 325–26.)

   Aimoto 1983 concluded that STh(6–19) is “the thermodynamically stable and biologically active

   site” of STh. (Id. at 326.)

           650.     Aimoto 1983 was not before the Patent Office during the prosecution of the ’573

   or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                       3. Andresen 2007

           651.     Viola Andresen et al., Effect of 5 Days Linaclotide on Transit and Bowel Function

   in   Females     with     Constipation-Predominant     Irritable   Bowel     Syndrome,     133(3)

   GASTROENTEROLOGY 761–68 (2007) (“Andresen 2007”) (DTX-328), was published in 2007.

           652.     Andresen 2007 disclosed the results of a “randomized, double-blind, placebo-

   controlled study [of] the effects of oral linaclotide [MD-1100], 100 and 1000 μg once daily, in

   36 women with constipation-predominant irritable bowel syndrome.” (DTX-328 at Abstract.)

           653.     Andresen 2007 further disclosed that “[i]n women with constipation-

   predominant irritable bowel syndrome, linaclotide 1000 μg once daily significantly accelerated

   ascending colonic transit.” (Id.) Linaclotide also improved “stool consistency, stool frequency,

   ease of passage and time to first bowel movement.” (Id.)

           654.     Andresen 2007 was not before the Patent Office during the prosecution of the

   ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                       4. Andresen 2008

           655.     Viola Andresen et al., Linaclotide Acetate, 33(7) DRUGS OF THE FUTURE 570–76

   (July 2008) (“Andresen 2008”) (DTX-073), was published in 2008.
                                                   302
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 358 of 669 PageID #: 5796



          656.     Andresen 2008 disclosed that linaclotide was used for the treatment of patients

   with chronic constipation or constipation-predominant irritable bowel syndrome in clinical

   studies. (DTX-073 at 570, 572, 574.)

          657.     Andresen 2008 reports that linaclotide was administered orally and was well-

   tolerated across a daily dose range of 100–1000 µg in a Phase IIA study. (Id. at 572.)

          658.     Andresen 2008 also disclosed that a daily dose of 75, 150, 300, or 600 µg of

   linaclotide was used to treat patients with chronic constipation or IBS-C in a Phase IIB study. (Id.

   at 573.)

          659.     Andresen 2008 disclosed the peptide sequence of linaclotide, which includes the

   disulfide bonds formed between cysteines 1 and 6, 2 and 10, and 5 and 13. (Id. at 571.)

          660.     Andresen 2008 was not before the Patent Office during the prosecution of the

   ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      5. Bentz ’392 Publication

          661.     International Publication No. WO 04/039392 A2, by J. Bentz and L. L. Kang

   (“Bentz ’392 publication”) (DTX-276), was published on May 13, 2004.

          662.     Bentz ’392 publication disclosed solid-state polypeptide formulations that are

   stabilized against degradation at temperatures that approximate or exceed physiological

   conditions. (See DTX-276 at Abstract; ¶ [0006].)

          663.     Bentz ’392 publication disclosed that “the term ‘polypeptide’ includes

   oligopeptides and proteins and encompass[es] any natural or synthetic compound containing two

   or more amino acids linked by the carboxyl group of one amino acid to the amino group of

   another.” (Id. ¶ [0006].)

          664.     Bentz ’392 publication taught that the peptide formulation may be stabilized by
                                                   303
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 359 of 669 PageID #: 5797



   adding metal ions, preferably a divalent metal salt, such as CaCl2, MgCl2 of ZnCl2, to the solid

   formulation. (Id. ¶ [0028].)

          665.     Table 8 disclosed the results of a study conducted to evaluate the stability of

   PACAP, a synthetic peptide of 31-amino acid length, achieved by formulating solid-state PACAP

   particles at varying pH with CaCl2, with Histidine, and with both CaCl2 and Histidine. (Id. ¶¶

   [0026], [0041]; see also ¶ [0065] (Example 7).)

          666.     Bentz ’392 publication taught that “CaCl2 further improved the stability of

   PACAP particles at both pH 2 and 6 (Table 8).” (Id. ¶ [0065].)




          667.     The Bentz ’392 publication was not before the Patent Office during the

   prosecution of the ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      6. Capelle 2007

          668.     Martinus A.H. Capelle, High Throughput Screening of Protein Formulation

   Stability, 65 EUR. J. PHARMACEUTICS & BIOPHARMACEUTICS 131 (2007) (“Capelle 2007”) (DTX-

   148), was published in 2007.

          669.     Capelle 2007 taught that deamidation is one of “the most common chemical

   degradation pathways” affecting therapeutic proteins in pharmaceutical formulations. (Id. at 132.)

                                                  304
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 360 of 669 PageID #: 5798



          670.      Capelle 2007 disclosed that “[t]he development of high throughput screening

   equipment and assays has increased over the last 10 years” (id. at 134), and further taught that

   “many high throughput techniques are available for the preparation and analysis of protein

   formulations.” (Id. at 144.)

          671.      Capelle 2007 does not list peptide bond cleavage or hydrolysis. (Id. at 132.)

   Capelle 2007 only mentions “hydrolysis” without specifying the type of hydrolysis. (Id.) Further,

   it explicitly taught that “deamidation and oxidation” are “[t]he most common chemical

   degradation pathways.” (Id.)

          672.      Capelle 2007 was not before the Patent Office during the prosecution of the ’573

   or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      7. Carpenter 2002

          673.      RATIONAL DESIGN OF STABLE PROTEIN FORMULATIONS (John F. Carpenter et al.

   eds., 2002) (“Carpenter 2002”) (DTX-293), was published in 2002.

          674.      Carpenter 2002 taught that “a great deal of research regarding protein stability

   has been conducted and this information is readily available in the literature.” (Id. at 1.) Carpenter

   2002 identifies another source of information guiding protein formulation development is

   regulatory guidelines, which “provide information about how to conduct studies and obtain useful

   results for evaluating formulations.” (Id. at 2.)

          675.      Carpenter 2002 disclosed common analytical methods and techniques that help a

   formulator assess the stability of formulation in high throughput manner, and stability protocols

   used in high throughput protein and peptide formulation development. (Id. at 191–94; see also

   id. at 15 (teaching a typical study protocol for formulation optimization).) Carpenter 2002 taught

   a POSA to use “literature studies on similar proteins, even if [] anecdotal” while developing a
                                                       305
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 361 of 669 PageID #: 5799



   protein formulation.” (Id. at 186.)

           676.      Carpenter 2002 taught that dried or solid formulations “have less stability-related

   issues and have a much greater potential tolerance for room-temperature storage,” and were

   successfully used to overcome protein stability problems. (Id. at 11.) Carpenter 2002 taught that

   this is in part because liquid formulations were known to be more susceptible to certain

   degradation pathways and less stable at room temperature compared to solid formulations. (Id. at

   10-11.) For example, Carpenter 2002 taught that “[c]ertainly, chemical degradation is typically

   slower in the solid state than in liquate state, due to reduced mobility of the protein and limited

   exposure to water.” (Id. at 100; see also id. at 110.)

           677.      Carpenter 2002 taught that bulky residues at the C-terminal side of an Asn

   residue are predicted to reduce the deamidation rate of Asn in a peptide at neutral or alkaline pH.

   (Id. at 88–89.) Carpenter 2002 also taught that deamidation of the asparagine residue of

   pharmaceutical proteins and peptides was “extensively studied” before the critical dates of the

   asserted claims. (Id. at 86.)

           678.      Carpenter 2002 taught that “[a] large number of possible chemical reactions have

   been identified as leading to decomposition of peptides (Manning et al. 1989). However, a select

   few are of primary concern to pharmaceutical scientists.” (Id. at 85.) Carpenter 2002 taught that

   the oxidation reactions that “are of primary concern” to pharmaceutical scientists, i.e., a POSA,

   are oxidation “at cysteine residues (to form disulfide bond linkages), at methionine (to form

   sulfoxides), or at heterocyclic aromatic side chains of tryptophan and histidine (to form N-

   oxides).” (Id.)

           679.      Carpenter 2002 taught that “[c]ertainly, chemical degradation is typically slower

   in the solid state than in liquate state, due to reduced mobility of the protein and limited exposure
                                                    306
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 362 of 669 PageID #: 5800



   to water.” (Id. at 100; see also id. at 110.)

           680.     Carpenter 2002 was cited by the Examiner during prosecution of the ’573 or ’628

   patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                       8. Chan ’788 Patent

           681.     U.S. Patent No. 6,383,788 B1, to H. K. Chan et al., was issued on May 7, 2002

   (“Chan ’788 patent”) (DTX-067).

           682.     Chan ’788 patent taught liquid solutions, suitable for pharmaceutical

   administration, comprising deoxyribonuclease (DNase) in substantially non-deamidated form

   that are stable at pHs of less than neutral. (DTX-067 at 2:16–21.)

           683.     According to Chan ’788 patent, “[t]he major route of degradation for rhDNase is

   deamidation . . . . The rate of deamidation was also found to be highly dependent on the pH of

   the formulation.” (Id. at 9:52–56.)

           684.     Chan ’788 patent disclosed:

                   [M]ethods for the preparation of liquid solutions comprising DNase
                   as active principle which comprising [sic] using in said solutions . . .
                   an amount of calcium ion that 2) stabilizes said solutions that are at
                   a pH of less than neutral from precipitation resulting in said
                   solutions being clear and thus in a form suitable for storage and
                   pharmaceutical administration. In the later [sic], deamidation of the
                   DNase is inhibited, a consequence of the lowered pH (from neutral).

   (Id. at 3:31–42.)

           685.     The Chan ’788 patent further disclosed that the calcium ion source can be any

   calcium salt, such as calcium chloride. (Id. at 4:18–20.)

           686.     The Chan ’788 patent was not before the Patent Office during the prosecution of

   the ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)



                                                    307
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 363 of 669 PageID #: 5801



                     9. Chen 1999

           687.    Bei Chen et al., Influence of Calcium Ions on the Structure and Stability of

   Recombinant Human Deoxyribonuclease I in the Aqueous Lyophilized States, 88(4) J.

   PHARMACEUTICAL SCI. 477 (1999) (“Chen 1999”) (DTX-075), was published in 1999.

           688.    Chen 1999 studied the “effect of calcium ions on the structure and stability of

   recombinant human DNase I (‘rhDNase’) and aqueous and solid (lyophilized) states.” (DTX-075

   at 477.)

           689.    Chen 1999 disclosed that “[t]he primary degradation route for the aqueous

   protein was deamidation,” and that for lyophilized protein treated with EGTA to remove calcium

   ions “there was some loss in enzymatic activity upon reconstitution.” (Id.)

           690.    Chen 1999 concluded that “the removal of calcium ions by EGTA-treatment

   decreased the stability of rhDNase in both the aqueous and solid states even though no large

   overall calcium-induced structural changes could be observed by the techniques used in this

   study.” (Id.)

           691.    Chen 1999 was not before the Patent Office during the prosecution of the ’573

   or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                     10. Cini ’298 patent

           692.    U.S. Patent No. 5,130,298, to J. K. Cini and A. L. Finkenaur (“Cini ’298 patent”)

   (DTX-068), was issued on July 14, 1992.

           693.    Cini ’298 patent disclosed “pharmaceutical compositions [comprising epidermal

   growth factor (‘EGF’)] having increased stability as a result of being combined with a metal

   cation.” (DTX-068 at 1:9–11.)

           694.    According to Cini ’298 patent, EGF is susceptible to degradation, which causes
                                                  308
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 364 of 669 PageID #: 5802



   loss of biological activity, thus making long-term storage of aqueous preparations of EGF

   impractical. (Id. at 1:48–52.)

          695.      Cini ’298 patent further states:

                  Degradation of EGF refers to the natural aging process whereby the
                  molecular structure of the EGF molecule that is used as a starting
                  material (e.g., the 53 amino acid form or a variant thereof) is either:
                  (a) chemically modified to form an EGF variant as a result of a
                  naturally occurring or environmentally induced chemical reaction
                  such as isomerization, oxidation or deamidation; or (b) broken down
                  or decomposed into smaller molecules.

   (Id. at 2:62–3:2.)

          696.      Cini ’298 patent notes that proteins “in which amino acid residues within the

   protein structure act to stabilize a degradation product, such as an isomerized intermediate” can

   be stabilized by the inclusion of metal cations. (Id. at 3:20–25.)

          697.      Cini ’298 patent states that “[a]lthough the present invention is exemplified by

   the use of the zinc divalent cation, it is contemplated that other suitable cations may achieve the

   same effect. . . . Other cations which may be suitable are those of magnesium, calcium, cadmium,

   nickel, tin, potassium and lithium.” (Id. at 3:51–4:8.)

          698.      Cini ’298 patent further disclosed:

                  The structural stability of EGF as a result of metal binding is a
                  function of the stoichiometry of metal to EGF, pH and ionic strength
                  of the medium. Another important variable in the metal-protein
                  complex formation is the dielectric constant (DIE) and the water
                  activity on the surface of the protein. Neutral compounds have been
                  shown to affect the water structure and the DIE in the medium. A
                  decrease in the DIE should cause an increase in ionic interaction
                  (e.g., metal-EGF complex), thereby enhancing the binding of the
                  metal to EGF and increasing the stability. A secondary effect of
                  decreasing the DIE would be to increase intramolecular hydrogen
                  bonding, which would also contribute to the EGF stability. Thus, it
                  is believed that factors which decrease the DIE will have a
                  stabilizing effect on the EGF protein by changing the polarity of the
                                                       309
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 365 of 669 PageID #: 5803



                   water, altering the hydration envelope around the protein and in
                   some cases interacting directly with the surface of the protein.
                   Examples of neutral compounds which are capable of reducing the
                   DIE are as follows: . . . polyhydroxylic compounds, such as . . .
                   povidone, hydroxymethyl (ethyl or propyl) cellulose, . . . and the
                   like . . .; amino acids, such as glycine, leucine, polyamino acids, and
                   the like; and other compounds such as gelatin or hydrolyzed gelatin
                   and dextran. Such compounds are all FDA approved and water
                   soluble. It is believed that addition of any of these neutral charged
                   pharmaceutical compounds to the compositions of the present
                   invention may further increase the stabilization of the EGF.

   (Id. at 5:64–6:30.)

           699.     The Cini ’298 patent was not before the Patent Office during the prosecution of

   the ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                         11. Cleland 1993

           700.     Cleland J.L. et al., The Development of Stable Protein Formulations: A Close

   Look at Protein Aggregation, Deamidation, and Oxidation, 10(4) CRITICAL REV. THERAPEUTIC

   DRUG CARRIER SYSTEMS 307–77 (1993) (“Cleland 1993”) (DTX-034), was published in 1993.

           701.     Cleland 1993 disclosed an overview of the three most common protein

   degradation pathways, which are protein aggregation, deamidation, and oxidation. (DTX-034 at

   307.)

           702.     Because these degradation processes occur during formulation of protein drugs,

   a major goal in designing a suitable formulation is to provide a compatible formulation that

   ensures the maximum stability of the protein drugs. (Id. at 308.) Cleland 1993 taught that “[t]his

   stability needs to be supported for a time period measured in years, in order to provide an adequate

   shelf life for the drug.” (Id.)

           703.     Cleland 1993 taught that “degradation rates can be minimized either by

   formulating under conditions where the individual reactions are the slowest, or by adding
                                                    310
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 366 of 669 PageID #: 5804



   excipients that retard selected reaction pathways.” (Id. at 354.)

           704.    Cleland 1993 taught that excipients can be added to formulations to increase the

   stability of the therapeutic agent (such as a protein), for example, by retarding or inhibiting

   aggregation. (Id. at 317.) Cleland 1993 taught several criteria that excipients must meet, and

   further taught that because many excipients with approved pharmaceutical applications do not

   meet all of these criteria when used alone, “a combination of excipients is often used to take

   advantage of the characteristics of each excipient.” (Id.)

           705.    Cleland 1993 taught that non-enzymatic deamidation of asparagine and

   glutamine residues can occur in proteins and peptides, which is a hydrolysis reaction requiring

   water. (Id. at 326.) Cleland 1993 taught that “it is prudent to minimize the deamidation reaction

   as much as possible in the protein formulation,” and provides several strategies to do so. (Id. at

   337.)

           706.    Cleland 1993 noted that “[a]s early as 1942, researchers observed that

   deamidation was markedly dependent on buffer anion,” and much faster rates were observed

   when, for example, a phosphate buffer was used. (Id. at 338–39.)

           707.    Cleland 1993 further taught that because deamidation is a hydrolysis reaction that

   requires water, “an obvious strategy to decrease deamidation is to eliminate water.” (Id. at 340.)

   Cleland 1993 notes that “residual water” in solid formulation allows degradation via deamidation,

   which “can be controlled by proper choice of excipients.” (Id.)

           708.    Cleland 1993 taught that oxidation is another major degradation pathway both in

   solution and solid formulations. (Id. at 341.) Cleland 1993 taught that cysteine is one of the amino

   acids in proteins and peptides that is “easily oxidized.” (Id. at 345.)

           709.    Cleland 1993 taught that cysteine may be oxidized to form a cystine, i.e., two
                                                    311
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 367 of 669 PageID #: 5805



   cysteine residues that are linked by a disulfide bond. (Id. at 345.) Cleland 1993 further taught that

   “[o]nce the cystine disulfide is formed, it is much less susceptible to reaction with mild oxidants”

   than cysteine, and “so is often found as the stable end product in an oxidative reaction.” (Id.)

          710.     Cleland 1993 was not before the Patent Office during the prosecution of the ’573

   or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      12. Crowley 1999

          711.     P.J. Crowley, Excipients as Stabilizers, 2(6) PSIT 237 (1999) (“Crowley 1999”)

   (DTX-076), was published in 1999.

          712.     Crowley 1999 taught that to reduce moisture-related degradation, an excipient

   “having a greater affinity for water compared with the drug” could be used so “that moisture in

   the product is sequestrated by the excipient.” (DTX-076 at 238.)

          713.     Further, Crowley 1999 taught “[f]ormaldehyde has the capability to participate

   in most of the known reactions of aldehydes and is present in many materials, including

   components of packaging. Parts per million levels might cause significant degradation because

   of its low molecular weight.” (Id. at 238.) Crowley 1999 also taught that formaldehyde “can be

   sequestrated by an excipient.” (Id.)

          714.     Crowley 1999 was not before the Patent Office during the prosecution of the ’573

   or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      13. Currie ’811 Publication

          715.     U.S. Patent Application Publication No. 2005/0020811 A1 (“Currie ’811

   publication”) (DTX-066)—which is the publication for U.S. Application No. 10/796,719 that

   ultimately issued as the ’036 patent—was published on January 27, 2005.

          716.     Currie ’811 publication disclosed compositions of peptides that activate the
                                                    312
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 368 of 669 PageID #: 5806



   guanylate cyclase C (“GC-C”) receptor and related methods for treating IBS and other

   gastrointestinal disorders. (DTX-066 ¶¶ [0006], [0097].)

           717.       Currie ’811 publication disclosed linaclotide (MD-1100, with the amino acid

   sequence Cys Cys Glu Tyr Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr) (id. ¶ [0110]), data

   demonstrating its activity in a GC-C receptor activity assay and demonstrating its ability to

   increase intestinal transit rates and intestinal secretion in mice (id. ¶¶ [0135], [0138]–[0140]; id.

   at Figs. 2, 3b, 5b, 6b), and data describing its pharmacokinetic properties (id. ¶¶ [0153]–[0157];

   id. at Figs. 10a, 10b).

           718.       Currie ’811 publication disclosed that the peptides “are preferably administered

   orally, e.g., as a . . . capsule.” (Id. ¶ [0159]; see also id. ¶¶ [0013], [0041], [0057], [0058], [0174],

   Examples 3, 4, and 6, Figs. 10a, 10b.) Additionally, the ’811 publication disclosed:

                     The agents, alone or in combination, can be combined with any
                     pharmaceutically acceptable carrier or medium. Thus, they can be
                     combined with materials that do not produce an adverse, allergic or
                     otherwise unwanted reaction when administered to a patient. The
                     carriers or mediums used can include solvents, dispersants, coatings,
                     absorption promoting agents, controlled release agents, and one or
                     more inert excipients (which include starches, polyols, granulating
                     agents, microcrystalline cellulose, diluents, lubricants, binders,
                     disintegrating agents, and the like), etc. If desired, tablet dosages of
                     the disclosed compositions may be coated by standard aqueous or
                     nonaqueous techniques.

   (Id. ¶ [0163].)

           719.       Currie ’811 publication disclosed:

                     The composition may contain other additives as needed, including
                     for example lactose, glucose, fructose, galactose, trehalose, sucrose,
                     maltose, raffinose, maltitol, melezitose, stachyose, lactitol,
                     palatinite, starch, xylitol, mannitol, myoinositol, and the like, and
                     hydrates thereof, and amino acids, for example alanine, glycine and
                     betaine, and peptides and proteins, for example albumen [sic].

                                                       313
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 369 of 669 PageID #: 5807



   (Id. ¶ [0164].)

           720.       Further, Currie ’811 publication identifies the following excipients as suitable

   binders and fillers:

                     BINDERS: corn starch, potato starch, other starches, gelatin, natural
                     and synthetic gums such as acacia, sodium alginate, alginic acid,
                     other alginates, powdered tragacanth, guar gum, cellulose and its
                     derivatives (e.g., ethyl cellulose, cellulose acetate, carboxymethyl
                     cellulose calcium, sodium carboxymethyl cellulose), polyvinyl
                     pyrrolidone, methyl cellulose, pre-gelatinized starch (e.g., STARCH
                     1500® and STARCH 1500 LM®, sold by Colorcon, Ltd.),
                     hydroxypropyl methyl cellulose, microcrystalline cellulose (e.g.
                     AVICEL™, such as, AVICEL-PH-101™, -103™ and -105™, sold
                     by FMC Corporation, Marcus Hook, Pa., USA), or mixtures thereof,

                     FILLERS: talc, calcium carbonate (e.g., granules or powder),
                     dibasic calcium phosphate, tribasic calcium phosphate, calcium
                     sulfate (e.g., granules or powder), microcrystalline cellulose,
                     powdered cellulose, dextrates, kaolin, mannitol, silicic acid,
                     sorbitol, starch, pre-gelatinized starch, or mixtures thereof . . .

   (Id. ¶¶ [0166]–[0167].)

           721.       Currie ’811 publication further disclosed that “[m]ethods to increase chemical

   and/or physical stability of the agents . . . described herein are found in,” among others, WO

   02/26248 (see DTX-069). (Id. ¶ [0181].)

           722.       The Currie ’811 publication was cited by the Examiner during prosecution of the

   ’573 and ’628 patents. (DTX-013 at p. 1; DTX-015 at p. 1.)

                          14. Daugherty 2006

           723.       Ann L. Daugherty et al., Formulation and Delivery Issues for Monoclonal

   Antibody Therapeutics, 58 J. ADVANCED DRUG DELIVERY REV. 686 (2006) (“Daugherty 2006”)

   (DTX-294), was published in 2006.

           724.       Daugherty 2006 taught that the reason for the variability in antibody stability


                                                     314
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 370 of 669 PageID #: 5808



   requirements is “the fact that the small differences between these antibodies are focused on

   surface-exposed amino acid differences that stipulate antigen specificity.” (Id. at 690.)

          725.     Daugherty 2006 taught frequently observed antibody degradation pathways, such

   as oxidation of methionine and cysteine residues, deamidation of glutamine and asparagine

   residues, aggregation, and fragmentation. (Id. at 690–94.) Daugherty 2006 taught amino acid

   sequences predicted to deamidate and those that are less prone to deamidation. (Id. at 692.)

          726.     Despite this variability, Daugherty 2006 also taught strategies to stabilize

   antibody formulations. Daugherty 2006 taught that antibody therapeutics are typically formulated

   in liquid formulations for injection in part because liquid formulations are less expensive, faster

   to develop, generally easier to prepare for administration, and facilitate delivery of the antibody

   to the cite of action. (Id. at 690, 696.) However, as Daugherty 2006 taught, liquid formulations

   are prone to “oxidation, deamidation, aggregation and fragmentation,” and that “water is the

   common culprit” in each of these degradation events. (Id. at 694.) Daugherty 2006 taught that

   one strategy for stabilizing antibody-based drugs is preparing solid formulations, such as

   lyophilized formulations, or spray-dried formulations that can be added to a polymer matrix and

   made into microspheres. (Id. at 694–95.) Daugherty 2006 further taught that using protective

   excipients can reduce antibody aggregation during lyophilization or spray-drying processes. (Id.

   at 701.)

          727.     Daugherty 2006 taught that “[a]ntibodies, because of their endogenous nature,

   have built-in features that may pose problems for stability as biotherapeutics agents, that function

   in the normal clearance of these proteins from the body []. Thus, despite our best efforts to prepare

   stable antibody-based drug formulations, the ultimate stability of these products may be limited

   to inherent mechanisms of degradation pre-designed for the rate of clearance optimal for their
                                                    315
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 371 of 669 PageID #: 5809



   function and turnover in the body.” (Id. at 701.)

          728.     Daugherty 2006 was not before the Patent Office during the prosecution of the

   ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      15. del Barrio 2006

          729.     Mary-Anne del Barrio et al., Simultaneous Determination of Formic Acid and

   Formaldehyde in Pharmaceutical Excipients Using Headspace GC/MS, 41 J. PHARMACEUTICAL

   & BIOMEDICAL ANALYSIS 738 (2006) (“del Barrio 2006”) (DTX-100), was published in 2006.

          730.     del Barrio 2006 disclosed that “[f]ormaldehyde is a common residual impurity in

   many excipients such as polysorbate, povidone and polyethylene glycol 300” and that “[t]he

   presence of this impurity can potentially decrease the stability of drug substances by reacting with

   the amino group to form the N-methyl derivative.” (DTX-100 at 738.)

          731.     More specifically, del Barrio 2006 taught that “almost all excipients contained

   varying levels of . . . formaldehyde.” (Id. at 743.)

          732.     For example, del Barrio 2006 disclosed that hydroxypropyl methylcellulose was

   determined to have 11.1–15.7 ppm formaldehyde; magnesium stearate was found to have 1.1

   ppm formaldehyde; and formaldehyde levels in Povidone ranged between less than 0.2 and 0.4

   ppm. (Id. at 742, Table 2.)

          733.     del Barrio 2006 was not before the Patent Office during the prosecution of the

   ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      16. DiFeo 2003

          734.     Thomas J. DiFeo, Drug Product Development: A Technical Review of Chemistry,

   Manufacturing, and Controls Information for the Support of Pharmaceutical Compound

   Licensing Activities, 29(9) DRUG DEV. & INDUS. PHARMACY 939 (2003) (“DiFeo 2003”) (DTX-
                                                    316
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 372 of 669 PageID #: 5810



   165), was published in 2003.

             735.   DiFeo 2003 taught that testing drug and excipient compatibility is a routine part

   of any pre-formulation process. (Id. at 942–43, Table 1.)

             736.   DiFeo 2003 was not before the Patent Office during the prosecution of the ’573

   or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      17. FDA Guidance 1994

             737.   Guidance for Industry for the Submission of Chemistry, Manufacturing, and

   Controls Information for Synthetic Peptide Substances, FOOD & DRUG ADMINISTRATION (1994)

   (“FDA Guidance 1994”) (DTX-077), was published in 1994.

             738.   FDA Guidance 1994 disclosed the purification strategy for synthetic peptide

   substances. (DTX-077 at 7.) Specifically, FDA Guidance 1994 requires the removal of any

   contaminating materials and lists a number of contaminants, including deamidation products.

   (Id.)

             739.   FDA Guidance 1994 stated that an appropriate purification process should be

   developed to separate the desired peptide from any contaminating materials. (Id.)

             740.   FDA Guidance 1994 further disclosed that when a peptide is kept “in solution or

   under high humidity,” degradation will occur more rapidly than when the peptide is kept dry. (Id.

   at 12.)

             741.   FDA Guidance 1994 was not before the Patent Office during the prosecution of

   the ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      18. Glinski 1999

             742.   Jacek Glinski et al., Surface Properties of Aqueous Solutions of L-Leucine, 84

   CHEMISTRY 99 (2000) (“Glinski 1999”) (DTX-446).
                                                   317
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 373 of 669 PageID #: 5811



           743.     Glinski 1999 showed that leucine causes a change in properties of water and

   decreases the surface tension of solution in a concentration and pH dependent manner, thereby

   acting as a surfactant. (Id. at Abstract.)

           744.     Glinski was not before the Patent Office during the prosecution of the ’573 or

   ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                       19. Handbook of Natural Toxins

           745.     The HANDBOOK        OF   NATURAL TOXINS 285 (Joel Moss et al. eds., 1995)

   (“Handbook of Natural Toxins”) (DTX-044), was published in 1995.

           746.     The Handbook of Natural Toxins taught that the secondary structure of STh and

   STh(6–19) was essential for these peptides’ biological activity. (Id.) The Handbook of Natural

   Toxins also taught the secondary structure of STh(6-18), which is a peptide with the same amino

   acid as STh(6–19) without the last tyrosine residue. (Id. at 287; see also id. at 285.)

           747.     The Handbook of Natural Toxins was not before the Patent Office during the

   prosecution of the ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                       20. Harris 2007

           748.     Lucinda A. Harris et al., Drug Evaluation: Linaclotide, a New Direction in the

   Treatment of Irritable Bowel Syndrome and Chronic Constipation, 9(4) CURRENT OPINION

   MOLECULAR THERAPEUTICS 403 (2007) (“Harris 2007”) (DTX-079), was published in 2007.

           749.     Harris 2007 describes and summarizes the results of a clinical study performed

   with linaclotide for the treatment of irritable bowel syndrome and chronic constipation.

           750.     Harris 2007 was not before the Patent Office during the prosecution of the ’573

   or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)



                                                    318
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 374 of 669 PageID #: 5812



                        21. HPE 2006

          751.     HANDBOOK OF PHARMACEUTICAL EXCIPIENTS (Rowe, R.C. et al. eds., 5th ed.

   2006) (“HPE 2006”) (DTX-078) was published in 2006.

          752.     HPE 2006 disclosed that:

                  Calcium stearate is primarily used in pharmaceutical formulations
                  as a lubricant in tablet and capsule manufacture at concentrations up
                  to 1.0% w/w. Although it has good antiadherent and lubricant
                  properties, calcium stearate has poor glidant properties.

                  Calcium stearate is also employed as an emulsifier, stabilizing
                  agent, and suspending agent, and is also used in cosmetics and food
                  products.

   (DTX-078 at 102.)

          753.     Moreover, “the amount of hydroxylpropyl methyl cellulose as a binder in a

   dosage form is typically in the range of 2% to 5% by weight.” (Id. at 346.)

          754.     HPE 2006 was not before the Patent Office during the prosecution of the ’573 or

   ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                        22. Hu 2001

          755.     Hu et al., β-Sheet Structure Formation of Proteins in Solid State as Revealed by

   Circular Dichroism Spectroscopy, 62(1) BIOPOLYMERS 15 (2001) (“Hu 2001”) (DTX-215) was

   published in 2001.

          756.     In Hu 2001, the authors studied the solid-state secondary structure of a few

   proteins and peptides and showed that insulin, lysozyme, DsbA protein, luciferase, and

   ovalbumin showed “no or slight structural rearrangement from solution to solid state.” (Id. at

   Abstract; see also id. at 20.) Hu 2001 taught that “insulin, lysozyme, and oxidized DsbA are small

   proteins with three, four, and one disulfide [bonds], respectively. The structures are thought to be


                                                   319
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 375 of 669 PageID #: 5813



   extremely rigid and stable and the disulfide might impede structural rearrangement.” (Id. at 20.)

   Based on the teachings of Hu 2001, it would have been evident to a POSA that the structure of

   linaclotide would be even more rigid than other proteins and peptides containing disulfide bonds

   because the ratio of disulfide bonds to the number of amino acids is much higher in linaclotide.

           757.     Hu 2001 was not before the Patent Office during the prosecution of the ’573 or

   ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                       23. Iwata ’433 Publication

           758.     EP 1559433 A1, by M. Iwata et al. (“Iwata ’433 publication”) (DTX-146), was

   published on August 3, 2005.

           759.     Iwata ’433 publication disclosed a composition for use in the field of, inter alia,

   medicament, containing an active ingredient, aldehyde-like substances that destabilize the active

   ingredient, and a stabilizer having an amine structure and capable of adsorbing aldehydes. (See

   DTX-146 at Abstract.)

           760.     Iwata ’433 publication taught that an example of such stabilizer is an amino acid.

   (Id; see also id. ¶ [0021].)

           761.     Iwata ’433 publication taught that “compounds having a primary amine or a

   secondary amine within the structure thereof may easily react with formaldehyde or a compound

   having an aldehyde group to form an imine or enamine.” (Id. ¶ [0003].)

           762.     Iwata ’433 publication also taught that “it has been known that a solid

   pharmaceutical composition or various additives to be contained therein may slightly contain

   formaldehyde or other aldehyde-like substances.” (Id. ¶ [0004].)

           763.     Iwata ’433 publication disclosed a prior Japanese reference that taught using,

   inter alia, amino acids to stabilize “a lyophilized pharmaceutical composition of a high-molecular
                                                    320
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 376 of 669 PageID #: 5814



   weight substance.” (Id. ¶ [0006].)

            764.      In particular, Iwata ’433 publication provides:

                     [I]t has been found that a composition containing a low-molecular
                     weight active substance the stability of which is impaired by effects
                     of aldehyde has a defect that said active substance is decomposed
                     by a substance being capable of supplying aldehyde-like substances
                     to be added to said composition, for example, by a substance such
                     as an aldehyde group-containing excipient, etc. during the
                     production process of said composition or in the storage thereof so
                     that the activity of said active substance is decreased. They have
                     intensively studied in order to find a method for preventing such
                     decrease in activity, and found that the decrease in activity of said
                     active substance may effectively be suppressed by adding a
                     compound having an amine structure and being capable of
                     absorbing aldehydes as a stabilizer.

   (Id. ¶ [0009].)

            765.      Iwata ’433 publication taught that the method disclosed could be used for

   preparing solid pharmaceutical compositions, such as capsules and tablets. (Id. ¶ [0010].)

            766.      The Iwata ’433 publication was not before the Patent Office during the

   prosecution of the ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                        24. Lacy 2006

            767.      Brian E. Lacy, ACG 2006 – Evaluation and Treatment of IBS and Chronic

   Constipation, MEDSCAPE GASTROENTEROLOGY (2006) (available at www.medscape.com) (“Lacy

   2006”) (DTX-082) was published in 2006.

            768.      Lacy 2006 disclosed the results of “a double-blind, randomized, placebo-

   controlled study to assess the efficacy of [linaclotide] in patients with chronic constipation.” (Id.

   at 3.)

            769.      According to Lacy 2006, patients in the study “were randomized to placebo or 1

   of 3 daily doses of linaclotide (100, 300, or 1000 micrograms [mcg]) for 2 weeks.” (Id.) Lacy

                                                     321
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 377 of 669 PageID #: 5815



   2006 further disclosed that the patients reported no significant adverse events, and “that

   linaclotide increased stool frequency, improved stool consistency, and improved ease of

   evacuation compared with placebo.” (Id.)

          770.      Lacy 2006 was not before the Patent Office during the prosecution of the ’573 or

   ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      25. Learoyd 2008

          771.      Tristan P. Learoyd, Chitosan-Based Spray-Dried Respirable Powders for

   Sustained Delivery of Terbutaline Sulfate, 68 EUR. J. PHARMACEUTICS & BIOPHARMACEUTICS

   224 (2008) (“Learoyd 2008”) (DTX-447) was published in 2008.

          772.      Because of its surfactant-like properties, leucine was shown to improve the

   dispersion efficiency of spray-dried powder formulations. (Id. at 230.) Learoyd 2008 taught that

   “[l]eucine is a particularly hydrophobic amino acid, and its surfactant-like properties may result

   in the capacity for leucine to migrate to the droplet surface during the rapid drying phase in spray-

   drying, and hence influence the surface characteristics of the resultant particle[.]” (Id.) Therefore,

   a POSA would have expected leucine to create a layer on the surface of powder particles that in

   addition to improving the dispersion efficiency of spray-dried powder formulations would also

   protect the particles from moisture.

          773.      Learoyd 2008 was not before the Patent Office during the prosecution of the ’573

   or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      26. Li 2006

          774.      Z. Li et al., Detection and Quantification of Low-Molecular-Weight Aldehydes

   in   Pharmaceutical     Excipients     by   Headspace     Gas    Chromatography,       A    1104    J.

   CHROMATOGRAPHY 1–10 (2006) (“Li 2006”) (DTX-084) was published in 2006.
                                                    322
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 378 of 669 PageID #: 5816



           775.    Li disclosed that the “adverse effect of reactive chemical residues on the quality

   of drug products has necessitated the determination of low-molecular-weight aldehydes in

   pharmaceutical excipients.” (DTX-084 at Abstract.)

           776.    Li 2006 also disclosed that the “most abundant aldehydes found in the samples

   were formaldehyde and acetaldehyde.” (Id.)

           777.    Li 2006 taught that “[f]ormaldehyde present in excipients has been implicated in

   the degradation of several drug products where it can form adducts with primary and/or secondary

   amine groups.” (Id. at 1.)

           778.    Li 2006 was not before the Patent Office during the prosecution of the ’573 or

   ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      27. Manning 1989

           779.    Manning M.C. et al., Stability of Protein Pharmaceuticals, 6(11) PHARM. RES.

   903–918 (1989) (“Manning 1989”) (DTX-048) was published in 1989.

           780.    Manning 1989 disclosed that chemical reactions known to affect proteins and

   peptides include hydrolysis (such as deamidation of asparagine side chain) and oxidation (such

   as oxidation of Cys, which can lead to disulfide bond formation and/or exchange). (DTX-048 at

   903.)

           781.    Manning 1989 taught that deamidation of specific asparagine residues has been

   linked to changes in protein function for a number of proteins, and therefore is a major concern

   in the preparation of protein pharmaceuticals. (Id. at 905.)

           782.    Further, Manning 1989 taught that deamidation has been observed to occur in

   vitro for a number of proteins, including bovine growth hormone, human growth hormone,

   insulin, and adrenocorticotropic hormone, indicating that deamidation is a common phenomenon.
                                                   323
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 379 of 669 PageID #: 5817



   (Id. at 903.)

           783.      Manning 1989 disclosed that in a deamidation reaction, the side chain amide

   linkage of an asparagine or glutamine residue in a peptide or protein is hydrolyzed to form a free

   carboxylic acid. (Id. at 903.)

           784.      Deamidation proceeds through a five-membered cyclic imide intermediate,

   which spontaneously hydrolyzes to give a mixture of peptides in which the polypeptide backbone

   is attached via an α-carboxyl linkage (Asp) or a β-carboxyl linkage (iso-Asp). (Id. at 904.)

           785.      Manning 1989 taught that another common degradation pathway for proteins and

   peptides is oxidation. The side chains of histidine, methionine, or cysteine are potential oxidation

   sites. (Id. at 905.)

           786.      Manning 1989 taught that cysteine may be oxidized spontaneously, in the

   absence of oxidizing agents, by reacting with the oxygen from the air. (Id. at 906.) The rate of

   this spontaneous oxidation is faster in presence of catalytic quantities of iron and copper ions.

   (Id.)

           787.      Manning 1989 also taught that another category of protein or peptide instability

   other than chemical bond formation includes aggregation. (Id. at 903.)

           788.      Manning 1989 was not before the Patent Office during the prosecution of the

   ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                          28. Marra ’248 Publication

           789.      International Publication No. WO 02/26248 A1, by M. T. Marra et al. (“Marra

   ’248 publication”) (DTX-069), was published on April 4, 2002.

           790.      Marra ’248 publication disclosed, inter alia, that the “conantokins are a family

   of peptides that contain 10-30 amino acids” and disclosed the following exemplary sequences:
                                                   324
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 380 of 669 PageID #: 5818




   (DTX-069 at 2:4; 3:25–30.)

          791.      Marra ’248 publication further disclosed a conantokin peptide formulation with

   improved stability, comprising a divalent ion such as Zn2+, Mg2+, or Ca2+, which is capable of

   stabilizing the peptide, and thus reducing the rate of conantokin degradation:

                   Thus, the present invention provides a stable conantokin
                   formulation. In one embodiment, the formulation includes, in
                   addition to a conantokin, a divalent metal ion capable of stabilizing
                   the structure of the conantokin and thereby reducing the rate of
                   conantokin degradation in solution. In one aspect of this
                   embodiment, the divalent metal ion is any physiologically
                   acceptable divalent metal ion, preferably Zn2+, Mg2+, Ca2+ or
                   mixtures thereof. In a second aspect of this embodiment, the divalent
                   metal ion is present in the formulation from a physiologically
                   acceptable salt, preferably a halide salt.

    (Id. at 2:31–3:5.) Additionally, Marra ’248 publication disclosed that chloride is the preferred

    halide salt. (Id. at 7:31–8:1.)

          792.      The Marra ’248 publication was not before the Patent Office during the

   prosecution of the ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                       29. Matubayasi 2002

          793.      Norihiro Matubayasi et al., Thermodynamic Quantities of Surface Formation of

   Aqueous Electrolyte Solutions, 250 J. COLLOID & INTERFACE SCI. 431 (2002) (“Matubayasi

   2002”) (DTX-448) was published in 2002.

          794.      Matubayasi 2002 showed that leucine molecules can form a film at the surface
                                                325
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 381 of 669 PageID #: 5819



   and have the property of decreasing the surface tension in proportion to their concentration in the

   system. (Id. at Abstract.) Their study also showed that this effect from leucine is higher than from

   the other aliphatic amino acids with hydrophobic side chains such as valine, alanine, and glycine.

   (Id. at Fig. 12.)

           795.        Matubayasi 2002 was not before the Patent Office during the prosecution of the

   ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                         30. Metz 2004

           796.        M. Metz et al., Identification of Formaldehyde-Induced Modifications in

   Proteins: Reactions with Model Peptides, 279 J. BIOLOGICAL CHEMistry 6235 (2004) (“Metz

   2004”) (DTX-105) was published in 2004.

           797.        Metz 2004 disclosed that formaldehyde is a well-known cross-linking agent that

   can inactivate or immobilize protein. (DTX-105 at Abstract.) Metz 2004 studies the chemical

   modifications occurring on each natural amino acid residue caused by formaldehyde. (Id.)

           798.        Formaldehyde reacts with the amino group of the N-terminal amino acid residue

   and the side-chains of, among others, cysteine, to form an imine, a Schiff-base. (Id. at 6238.) This

   reaction is shown below:




           799.        Metz 2004 was not before the Patent Office during the prosecution of the ’573 or

   ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                                                     326
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 382 of 669 PageID #: 5820



                      31. Microbia Press Release 2006

          800.     “Linaclotide Shown to Improve Symptoms of Chronic Constipation in Phase 2A

   Study” was a press release by Microbia, published on Oct. 24, 2006. (Press Release, Microbia,

   Linaclotide Shown to Improve Symptoms of Chronic Constipation in Phase 2A Study (Oct. 24,

   2006) (“Microbia Press Release 2006(DTX-085)

          801.     Microbia Press Release 2006 presents data from a Phase 2a study of the use of

   linaclotide to treat patients with chronic constipation. (DTX-085 at 1.) According to Microbia

   Press Release 2006, “[f]orty-two patients were enrolled and dosed with placebo or linaclotide

   once-daily at doses of 100 mcg, 300 mcg or 1,000 mcg for 14 days.” (Id.)

          802.     The Microbia Press Release 2006 was not before the Patent Office during the

   prosecution of the ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      32. Microbia Press Release 2007

          803.     “Microbia Announces Positive Phase 2 Results for its Investigational Compound

   Linaclotide” was a press release by Microbia, published on May 21, 2007. (Press Release,

   Microbia, Microbia Announces Positive Phase 2 Results for its Investigational Compound

   Linaclotide (May 21, 2007) (“Microbia Press Release 2007”). (DTX-086))

          804.     Microbia Press Release 2007 disclosed the presentation of data obtained from a

   Phase 2 clinical trial of the use of linaclotide to treat patients with constipation-predominant

   irritable bowel syndrome (“IBS-C”). (DTX-086 at 1.) According to Microbia Press Release 2007,

   “[t]hirty-six women suffering from IBS-C were evaluated in a double-blind, placebo-controlled

   study, which consisted of a five-day baseline and a five-day treatment period.” (Id.)

          805.     The Microbia Press Release 2007 was not before the Patent Office during the

   prosecution of the ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)
                                                  327
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 383 of 669 PageID #: 5821



                      33. Microbia Press Release 2008

          806.     “Microbia and Forest Laboratories Announce Preliminary Results of Linaclotide

   Phase 2B Studies” was a press release by Microbia, published on March 4, 2008. (Press Release,

   Microbia, Microbia and Forest Laboratories Announce Preliminary Results of Linaclotide Phase

   2B Studies (March 4, 2008) (“Microbia Press Release 2008”). (DTX-087))

          807.     Microbia Press Release 2008 disclosed the presentation of data from two Phase

   2b studies of the use of linaclotide to treat patients with chronic constipation (“CC”) and IBS-C.

   (DTX-087 at 1.)

          808.     According to Microbia Press Release 2008, for the CC study, “[310 patients]

   were randomized to receive placebo or linaclotide once-daily in the morning at doses of 75 mcg,

   150 mcg, 300 mcg, or 600 mcg for 28 days,” and for the IBS-C study, “[420 patients] were

   randomized to receive placebo or linaclotide once-daily in the morning at doses of 75 mcg, 150

   mcg, 300 mcg, or 600 mcg for 12 weeks.” (Id. at pp. 1–2.)

          809.     The Microbia Press Release 2008 was not before the Patent Office during the

   prosecution of the ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      34. Motheram 2007

          810.     Rajeshwar Motheram, Behavior of Recombinant Human Growth Hormone at

   Solid / Liquid Interfaces, University of the Sciences in Philadelphia (Mar. 2007) (Dissertation)

   (“Motheram 2007”) (DTX-451) was published in 2007.

          811.     Motheram 2007 taught that phosphate buffer did not affect the chemical stability

   of hGH. (Id.)

          812.     Motheram 2007 was not before the Patent Office during the prosecution of the

   ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)
                                                  328
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 384 of 669 PageID #: 5822



                      35. Ozaki 1991

          813.     Ozaki et al., Molecular Structure of the Toxic Domain of Heat-stable Enterotoxin

   Produced by a Pathogenic Strain of Excherichia Coli, 266(9) J. BIOLOGICAL CHEMISTRY 5934

   (1991) (“Ozaki 1991”) (DTX-606) was published in 1991 and has been produced in the case by

   Plaintiffs. (See LINZ_0107080–087.)

          814.     In Ozaki 1991, researchers from Osaka University in Japan published the 3D

   structure of a fully functional analogue of STp, Mpr5-STp(5-17), which consists of 13 amino acid

   residues from Cys(5) to Cys(17) and where Mpr is β-mercaptopropionic acid. (See DTX-606 at

   Abstract, see also id. at Figs. 3, 4, and 6.) This structure was obtained using X-ray crystallography

   of the peptide crystalized from water. (See, e.g., id. at Abstract.) Ozaki 1991 reports three β-turns

   along a spiral peptide backbone fixed tightly by three intramolecular disulfide bonds. (Id.; see

   also id. at 5937.) This information taught a POSA that the STp(5-17) and STh(6-18) peptides

   with the same disulfide bonds are very similar in their structure and stability.

          815.     Ozaki 1991 taught that all the side chains of the peptide’s amino acids “are

   oriented to the outside of the molecule,” and that “[t]he side chains from Asn11 to Ala13 form a

   particularly prominent, isolated cluster projecting from the surface of the molecule to the

   outside.” (Id. at 5937.) Ozaki 1991 further taught that crystals of the peptide were “hydrated by

   13 water molecules per peptide molecule.” (Id. at 5939.) A space-filling display of the Mpr5-

   STp(5-17) and water molecules as shown in Fig. 6 of Ozaki is reproduced below:




                                                    329
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 385 of 669 PageID #: 5823




          816.     Ozaki 1991 was not before the Patent Office during the prosecution of the ’573

   or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      36. Raula 2007

          817.     Janne Raula et al., Study of the Dispersion Behaviour of L-Leucine Containing

   Microparticles Synthesized with an Aerosol Flow Reactor Metho, 177 POWDER TECH. 125 (2007)

   (“Raula 2007”) (DTX-449) was published in 2007.

          818.     Because of its surfactant-like properties, leucine was shown to improve the

   dispersion efficiency of spray-dried powder formulations. (Id. at 125.) Raula 2007 taught that “L-

                                                  330
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 386 of 669 PageID #: 5824



   leucine molecules show surface-active properties in aqueous solutions and are likely to

   accumulate at an air–water interface. L-leucine molecules form a layer on the surface of droplets

   that inhibits the penetration of water vapour through it.” (Id. at 128; see also id. at 126.) Raula

   2007 also taught that “L-leucine, being a surface-active material in water, became concentrated

   at the outer surface of the precursor droplets and subsequently in the resulting dry powders.” (Id.

   at 131.)

          819.     Raula 2007 was not before the Patent Office during the prosecution of the ’573

   or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      37. Rehder ’326 Publication

          820.     U.S. Patent Application Publication No. 2008/0124326 A1, by Rehder et al.

   (“Rehder ’326 publication”) (DTX-070), was published on May 29, 2008.

          821.     Rehder ’326 publication states that polypeptides are susceptible to chemical

   degradation via reactions such as hydrolysis. (DTX-070 ¶ [0008].)

          822.     Rehder ’326 publication disclosed a method for stabilizing aqueous and other

   liquid polypeptide solutions, as well as lyophilized formulations, which comprises contacting a

   therapeutic polypeptide with a divalent cation. (Id. ¶¶ [0014], [0033].) In particular, Rehder ’326

   publication disclosed:

                  The invention is directed to a formulation that can stabilize aqueous
                  and other liquid polypeptide solutions as well as lyophilized
                  formulations. The formulation of the invention is useful with
                  polypeptides susceptible to aspartic acid (Asp or D) or asparagine
                  (Asn or N) isomerization because it prevents or reduces the rate or
                  extend [sic] of isoaspatic [sic] acid formation. Susceptible
                  polypeptides include those having solvent-exposed Asp or Asn
                  because they tend to form succinimide intermediates via hydrolysis
                  or deamination reactions prompted by solvent and form
                  destabilizing isoaspartyl residues. Reduction in the rate or extent of
                  isoaspartic acid formation is accomplished by inclusion of one or
                                                   331
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 387 of 669 PageID #: 5825



                     more divalent cations, or a salt thereof, together with the polypeptide
                     and/or other formulation components.

   (Id. ¶ [0033].)

           823.       According to Rehder ’326 publication, polypeptides that are particularly

   susceptible to aspartic acid or asparagine isomerization are those comprising 1 or more aspartic

   acid (Asp) or asparagine (Asn) residues in close proximity (i.e., within 1, 2, 3 or 4 amino acids)

   of another charged or polar amino acid side chain, such as glutamic acid (Glu) or threonine (Thr).

   (Id. ¶¶ [0079], [0081].)

           824.       Rehder ’326 publication also disclosed that “the divalent cation formulations of

   the invention can be used with polypeptides having, for example, 10, 20 . . . or 1000 or more

   amino acid residues. All sizes of polypeptides in between these exemplary numbers also are for

   use in the divalent cation-containing formulations of the invention.” (Id. ¶ [0080].)

           825.       Divalent cations are defined by Rehder ’326 publication as including Ca2+ and

   salts thereof, such as CaCl2. (Id. ¶ [0057].)

           826.       Rehder ’326 publication further disclosed that additional excipients may be

   included in the formulation, including polymers and amino acids. (Id. ¶ [0061].)

           827.       The Rehder ’326 publication was not before the Patent Office during the

   prosecution of the ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                        38. Remington 2000

           828.       REMINGTON: THE SCIENCE AND PRACTICE OF PHARMACY (Alfonso Gennaro ed.,

   20th ed. 2000) (“Remington 2000”) (DTX-052) was published in 2000.

           829.       Remington 2000 disclosed that drug substances most frequently are administered

   orally by means of solid dosage forms such as tablets and capsules. (DTX-052 at 858.)

                                                      332
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 388 of 669 PageID #: 5826



          830.     Remington 2000 disclosed components of pharmaceutical compositions, in

   addition to the active ingredient, that a skilled artisan would routinely use, such as a

   pharmaceutically acceptable carrier. (Id.)

          831.     Remington 2000 also taught that additives may be added to the formulation, for

   example, to improve stability. (Id.)

          832.     Remington 2000 was not before the Patent Office during the prosecution of the

   ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      39. Remington 2006

          833.     REMINGTON: THE SCIENCE AND PRACTICE OF PHARMACY (Troy, D. B. et al. wds.,

   21st ed. 2006) (“Remington 2006”) (DTX-088) was published in 2006.

          834.     Remington 2006 disclosed that stability testing is a routine procedure performed

   on drug substances and products to ensure that drug products retain their activity for their

   anticipated shelf lives. (DTX-088 at 1025.)

          835.     Remington 2006 disclosed that stability may be defined as the capability of a

   particular formulation, in a specific container/closure system, to remain within its physical,

   chemical, microbiological, therapeutic, and toxicological specifications. (Id.)

          836.     Remington 2006 disclosed that during the preformulation stage, the stability and

   compatibility of a drug substance with various solvents, buffered solutions, and excipients

   considered for the drug formulation are tested, to optimize the drug formulation. (Id.)

          837.     Remington 2006 disclosed that the USP guidelines for the minimum time period

   of testing and the storage conditions for pharmaceutical products are as follows:




                                                   333
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 389 of 669 PageID #: 5827




   (Id. at 1026.)

           838.     Remington 2006 disclosed that many factors affect the stability of a

   pharmaceutical product, including the stability of the active ingredient(s), the interaction between

   the active and inactive ingredients, the dosage form, the container-liner-closure system, and

   environmental conditions during storage. (Id. at 1027.)

           839.     Remington 2006 also disclosed that stability evaluations include both chemical

   and physical studies of pharmaceutical formulations. (Id.) Remington 2006 further disclosed that

   physical factors, such as heat, light, and moisture, may initiate or accelerate chemical reactions.

   (Id.)

           840.     Remington 2006 disclosed that the dosage form of the pharmaceutical product

   presents unique stability problems. (Id.)

           841.     Remington 2006 disclosed that hard gelatin capsules are used by pharmaceutical

   manufacturers in the production of the majority of capsule products. (Id.)

           842.     Remington 2006 disclosed that gelatin is stable in air when dry, but is subject to

   microbial decomposition when moist or maintained in an aqueous solution. (Id.) Remington 2006

   disclosed that if gelatin capsules are stored in a high-humidity environment, they may soften,

   stick together, or become distorted; however, if gelatin capsules are stored in an environment of
                                                   334
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 390 of 669 PageID #: 5828



   extreme dryness, they may harden and crack. (Id.) Remington 2006 disclosed that encapsulated

   dosage forms must be packaged properly and states:

                    Because moisture may be absorbed or released by gelatin capsules
                    depending on the environmental conditions, capsules offer little
                    physical protection to hydroscopic or deliquescent materials
                    enclosed within a capsule when stored in an area of high humidity.
                    It is not uncommon to find capsules packaged in containers along
                    with a packet of desiccant material as a precautionary measure.

   (Id. at 1028.)

           843.      Remington 2006 was not before the Patent Office during the prosecution of the

   ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                       40. Sato 1994

           844.      Takashi Sato et al., Structural Characteristics for Biological Activity of Heat

   Stable Enterotoxin Produced by Enterotoxigenic Escherichia coli, 33(29) BIOCHEMISTRY 8641

   (1994) (“Sato 1994”) (DTX-054) was published in 1994.

           845.      Sato 1994 disclosed the 3D structure of two additional analogs of STp(5-17)

   determined using X-ray crystallography. (Id. at Abstract.) Sato 1994 taught that the C-terminal

   region of all three STp analogs were “strikingly similar” to “peptides known to be ionophores

   which bind a metal ion with their 3 (or 4, 6, or 8) carbonyls or hydroxyls or amides,” suggesting

   that “the C-terminal region binds a metal ion such as Na+, K+, or Ca2+” and that “ST may

   function as a cation binding peptide.” (Id. at 8647–48.) Sato 1994 also notes previous studies that

   provide evidence that ST may act as a Ca2+ binding peptide. (Id. at 8648.)

           846.      Figure 8 of Sato 1994, which shows a space-filling model of Mpr5-STp(5-17)

   and bulk arrangement of the atoms around Ala13, is reproduced below:




                                                   335
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 391 of 669 PageID #: 5829




          847.    Sato 1994 was not before the Patent Office during the prosecution of the ’573 or

   ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                    41. Senderoff 1994

          848.    Richard I. Senderoff et al., Aqueous Stability of Human Epidermal Growth

   Factor 1-48, 11(12) PHARMACEUTICAL RES. 1712 (1994) was published in 1994 (“Senderoff

   1994”) (DTX-089).

          849.    Senderoff 1994 disclosed the isolation and characterization of degradation

   products of human epidermal growth factor (“hEGF”) 1-48. (DTX-089 at 1712.) According to

                                                336
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 392 of 669 PageID #: 5830



   Senderoff 1994, deamidation of the asparagine residue at position 1 of the hEGF 1-48 peptide

   contributes to the degradation of the peptide. (Id.)

          850.     Senderoff 1994 was not before the Patent Office during the prosecution of the

   ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      42. Shaheen 2007

          851.     Shaheen et al., Best of DDW 2007, Highlights from Digestive Disease Week and

   the 108th Annual Meeting of the American Gastroenterological Association Institute, May 19-

   24, 2007, Washington D.C., 3(8) GASTROENTEROLOGY & HEPATOLOGY 620 (2007) (“Shaheen

   2007”) (DTX-090) was published in 2007.

          852.     Shaheen 2007 reports that “Andresen and colleagues from the Mayo Clinic . . .

   and Microbia . . . announced data from a randomized, double-blind, placebo-controlled study

   evaluating the effects of oral linaclotide . . . for the treatment of constipation-predominant IBS

   (IBS-C).” (DTX-090 at 631.) Shaheen 2007 notes, inter alia, that the study “findings do provide

   justification for proceeding to larger trials in patients with IBS-C and chronic constipation.” (Id.

   at 632.)

          853.     Shaheen 2007 was not before the Patent Office during the prosecution of the ’573

   or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      43. Sørensen ’278 Patent

          854.     U.S. Patent No. 5,654,278, to H. H. Sørensen (“Sørensen ’278 patent”) (DTX-

   064) was issued on August 5, 1997.

          855.     Sørensen ’278 patent disclosed “a formulation of human growth hormone

   comprising leucine as additive [which] shows a very high stability against deamidation and

   oxidation.” (See DTX-064 at 4:25–28.) The stabilized product “allows for the storing and
                                                   337
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 393 of 669 PageID #: 5831



   shipment thereof in a lyophilized state or in the form of a dissolved or re-dissolved formulation.”

   (Id. at 4:28–30.)

          856.      Sørensen ’278 patent further disclosed that the pharmaceutical formulations may

   be formulated for oral administration. (Id. at 4:42–45.)

          857.      Sørensen ’278 patent disclosed that the predominant degradation reactions of

   human growth hormone (hGH) are deamidation by direct hydrolysis or via a cyclic succinimide

   intermediate. (Id. at 1:47–50.)

          858.      According to Sørensen ’278 patent, the addition of leucine to a composition

   comprising human growth hormone reduces deamidation of human growth hormone by 25%-

   30% compared to the use of phosphate buffer. (Id. at 6:39–44.)

          859.      Sørensen ’278 patent disclosed that leucine to be used in accordance with the

   present invention is preferably a naturally occurring alpha leucine. The amino acid(s) may be L

   or D amino acid(s) or a mixture thereof. (Id. at 5:64–67.)

          860.      Sørensen ’278 patent disclosed, in the Example, that the rate of deamidation was

   examined in formulations comprising 4 mg/ml of hGH and 5 mM L-leucine or D-leucine (i.e.,

   the molar ratio of hGH to leucine in the Example is 28:1). (Id. at 6:15–17.) The Example shows

   that the rate of deamidation is reduced in solutions containing L- or D-leucine. (Id. at 6:46–47.)

          861.      Sørensen ’278 patent disclosed that the pharmaceutical formulation of the

   invention may furthermore comprise salts for adjusting the tonicity and/or an excipient to

   facilitate the processing thereof. (Id. at 4:63–65.)

          862.      Sørensen ’278 patent disclosed that a preferred embodiment of the invention is

   in the form of a pharmaceutical formulation of human growth hormone comprising a carrier in

   the form of a buffered aqueous solution of growth hormone. (Id. at 4:56–59.)
                                                    338
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 394 of 669 PageID #: 5832



           863.    The Sørensen ’278 patent was not before the Patent Office during the prosecution

   of the ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                        44. Sørensen ’858 Patent

           864.    U.S. Patent No. 6,022,858 to H. H. Sørensen et al. was issued on February 8,

   2000 (“Sørensen ’858 patent”) (DTX-071).

           865.    Sørensen ’858 patent disclosed pharmaceutical formulations comprising “human

   growth hormone pretreated with zinc and optionally lysine or calcium ions . . . [which] shows a

   very high stability against deamidation in aqueous solution.” (DTX-071 at 4:47–51.)

           866.    Sørensen ’858 patent further disclosed that the pharmaceutical formulations may

   be formulated for oral administration. (Id. at 4:56–58.)

           867.    According to Sørensen ’858 patent, “[c]alcium ions when present are preferably

   added in the form of a physiologically acceptable soluble salt such as the chloride.” (Id. at 5:25–

   27.)

           868.    The Sørensen ’858 patent was not before the Patent Office during the prosecution

   of the ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                        45. Stryer 1988

           869.    Lubert Stryer, BIOCHEMISTRY (3d ed. 1988) (“Stryer 1988”) (DTX-149) was

   published in 1988.

           870.    Stryer 1988 taught that physiologically active proteins and peptides

   spontaneously fold—that is, they form a three-dimensional structure in which the hydrophobic

   side chains of their amino acids are buried inside the three-dimensional structure and the polar

   and charged side chains of their amino acid are on the surface of the three-dimensional structure.

   (Id. at 30.)
                                                   339
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 395 of 669 PageID #: 5833



          871.     Stryer 1998 was not before the Patent Office during the prosecution of the ’573

   or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      46. Szenczi 2006

          872.     Árápad Szenczi et al., The Effect of Solvent Environment on the Conformation

   and Stability of Human Polyclonal IgG in Solution, 34 BIOLOGICALS 5 (2006) (“Szenczi 2006”)

   (DTX-450) was published in 2006.

          873.     Szenczi 2006 taught the stabilizing effect of leucine in protein antibody

   preparations. (Id. at Abstract.) Their study showed that leucine decreases the aggregation

   tendency and is included in the list of standard stabilizers for proteins. This stabilizing effect is

   believed to be due to surfactant properties of leucine.

          874.     Szenczi 2006 was not before the Patent Office during the prosecution of the ’573

   or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      47. USP 23

          875.     UNITED STATES PHARMACOPEIA (USP 23): NATIONAL FORMULARY (NF18)

   (1995) was published in 1995 (“USP 23”) (DTX-092).

          876.     USP 23 disclosed that capsules are solid dosage forms in which the drug is

   enclosed within a hard or soft soluble container or shell. (DTX-092 at 1942.)

          877.     USP 23 disclosed that hard-shell capsules are filled with powder, beads, or

   granules. (Id. at 1943.) USP 23 also disclosed that inert sugar beads (nonpareils) may be coated

   with active ingredients and coating compositions and then placed into the capsules. (Id.)

          878.     USP 23 was not before the Patent Office during the prosecution of the ’573 or

   ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)



                                                    340
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 396 of 669 PageID #: 5834



                      48. Volkin 1997

           879.    David B. Volkin et al., Degradative Covalent Reactions Important to Protein

   Stability, 8 MOLECULAR BIOTECH. 105 (1997) was published in 1997 (“Volkin 1997”) (DTX-

   094).

           880.    Volkin 1997 states that “[t]he purification and formulation of [therapeutic

   peptides and proteins] requires an understanding of the causes and mechanisms of inactivation in

   order to develop rational strategies for their stabilization.” (DTX-094 at 106.)

           881.    According to Volkin 1997, “[t]he spontaneous, nonenzymatic deamidation of

   asparagine residues is one of the most commonly encountered chemical modifications of

   proteins” and can occur during the isolation and/or storage of proteins. (Id.)

           882.    Volkin 1997 suggests carefully examining the amino acid sequence of a protein

   or a peptide in order to utilize strategies to minimize modification or degradation reactions. (Id.

   at 119.)

           883.    Volkin 1997 concluded that “the careful selection of experimental and storage

   solution conditions (including temperature, pH, and additives), based on the particular properties

   of the specific protein molecule under consideration, often can minimize successfully or even

   eliminate the occurrence of [protein modification reactions].” (Id. at 120.)

           884.    Volkin 1997 was not before the Patent Office during the prosecution of the ’573

   or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      49. Wahren ’418 Publication

           885.    WO 2006/088418 (“Wahren ’418 publication”) (DTX-166) was published in

   2006.

           886.    Wahren ’418 publication taught that leucine was a water-soluble excipient used
                                                   341
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 397 of 669 PageID #: 5835



   in pharmaceutical formulations, for example, as a lubricant in solid formulations. (Id. at 8

   (“Examples of useful water soluble lubricants include sodium benzoate, polyethylene glycol, L-

   leucine, adipic acid, and combinations thereof.”) (emphasis added).)

          887.     The Wahren ’418 publication was not before the Patent Office during the

   prosecution of the ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

                      50. Yanagawa ’336 Publication

          888.     EP 0943336 A1, by A. Yanagawa (“Yanagawa ’336 publication”) (DTX-065),

   was published on September 22, 1999.

          889.     Yanagawa ’336 publication disclosed a pharmaceutical composition for oral

   administration containing a physiologically active peptide, such as peptide hormones, “with

   excellent stability and enhanced absorption via the oral route.” (See DTX-065 at Abstract.)

          890.     Yanagawa ’336 publication disclosed that the peptide is dispersed in a

   physiologically acceptable porous powdery or crystalline polyvalent metal compound carrier

   with a mean particle diameter of 500 μm or less, i.e., a divalent or higher-valency metal

   compound such as calcium. (Id. at Abstract; see also id. ¶¶ [0023]–[0024], [0026].)

          891.     Yanagawa ’336 publication explained that “polyvalent metal compounds,”

   including calcium carbonate and calcium chloride, “are highly useful as a carrier for oral

   administration of physiologically active peptides, especially as enteric coated preparations,

   because these compounds protect the physiologically active peptides from degradation by

   gastrointestinal proteases and increases absorption of said peptides,” (id. ¶¶ [0024], [0026]) and

   that the enteric coated preparation is preferably prepared by filling the peptide-containing

   composition in enteric coated capsules or by making tablets with enteric coating (id. ¶ [0050]).

          892.     Yanagawa ’336 publication taught that the effective content of the
                                                  342
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 398 of 669 PageID #: 5836



   physiologically active peptide in the composition for oral administration may be, for example,

   “0.005 to 30%, preferably 0.01 to 20%, and more preferably 0.1 to 5.0%, per 100% total weight

   of a powder preparation.” (Id. ¶ [0044].)

          893.      Yanagawa ’336 publication provideed examples of peptide hormones, such as

   luteinizing hormone-releasing hormone (“LH-RH”) (e.g., buserelin). (Id. ¶ [0016].)

          894.      Yanagawa ’336 publication also disclosed that “favorable oral absorption is

   obtained when the content of the polyvalent metal compound as the carrier, e.g. . . ., calcium

   carbonate, calcium lactate . . ., and the like, is 70 to 99.995%, preferably 80 to 99.99%, and more

   preferably 95 to 99.9%, per 100% total weight of the composition.” (Id. ¶ [0046].)

          895.      The Yanagawa ’336 publication also disclosed that the composition may also

   contain conventional excipients, stabilizers, fillers, binders, dispersants, disintegrators,

   lubricants, adsorbents, and the like. (Id. ¶ [0051].)

          896.      The Yanagawa ’336 publication was not before the Patent Office during the

   prosecution of the ’573 or ’628 patents. (DTX-013 at pp. 1–2; DTX-015 at pp. 1–2.)

              E. RATIONAL STRATEGIES FOR DEVELOPING A STABLE PEPTIDE OR
                 PROTEIN FORMULATION WERE KNOWN

          897.      The prior art taught rational strategies for developing a stable peptide or protein

   formulation. (DTX-048 at 903; DTX-094 at 106.) These rational strategies include identifying

   the causes and mechanisms of protein or peptide instability and methods to manage them.

          898.      Linaclotide is neither a large nor structurally complex protein. Indeed, linaclotide

   is a simple peptide with a three-dimensional shape that was reasonably expected to be highly

   similar to the known three-dimensional shape of STh peptides from which linaclotide was

   derived. For example:

                                                    343
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 399 of 669 PageID #: 5837




                      1.    Prior art would have guided a POSA in developing a suitably stable
                            protein or peptide formulation

          899.     Carpenter 2002 taught that “a great deal of research regarding protein stability

   has been conducted and this information is readily available in the literature.” (DTX-293 at 1.)

   Carpenter 2002 identified another source of information guiding protein formulation

   development is regulatory guidelines, which “provide information about how to conduct studies

   and obtain useful results for evaluating formulations.” (Id. at 2.)

          900.     Carpenter 2002 taught a POSA to use “literature studies on similar proteins, even

   if [] anecdotal” while developing a protein formulation. (Id. at 186.) A POSA would not have

   ignored this teaching.
                                                    344
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 400 of 669 PageID #: 5838



          901.     Further, many of the prior art references that discuss the instability of protein and

   peptide formulations concerned liquid formulations, which were preferred due to convenience of

   manufacturing processes or constraints imposed by the required delivery methods. (See, e.g., id.

   at 10, 109 (discussing that although liquid formulations are preferred for various reasons, many

   protein drugs are not stable enough to be handled as a liquid formulation).) The prior art taught

   that dried or solid formulations “have less stability-related issues and have a much greater

   potential tolerance for room-temperature storage,” and were successfully used to overcome

   protein stability problems. (Id. at 11.) This is in part because liquid formulations were known to

   be more susceptible to certain degradation pathways and less stable at room temperature

   compared to solid formulations. (Id. at 10–11.)

          902.     For example, Carpenter 2002 taught that “[c]ertainly, chemical degradation is

   typically slower in the solid state than in liquate state, due to reduced mobility of the protein and

   limited exposure to water.” (Id. at 100; see also id. at 110.) Therefore, a POSA would have

   understood that any instability caused by water would be less pronounced in solid formulations

   than in liquid formulations because a POSA would have understood that a solid formulation

   contains limited amounts of water. Further, a POSA would have expected reduced protein and

   peptide degradation rates in a solid formulation due to reduced mobility of the protein or peptide.

          903.     A POSA would have been motivated to prepare a solid linaclotide formulation

   for oral administration. Based on the teachings of prior art stated above, a POSA would have

   reasonably expected that a solid linaclotide formulation would be more stable at room

   temperature than a liquid linaclotide formulation.

          904.     Unlike antibodies, linaclotide is a simple peptide whose three-dimensional shape

   was reasonably expected to be highly similar to the known three-dimensional shape of STh
                                                     345
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 401 of 669 PageID #: 5839



   peptides from which it was derived. Daugherty 2006 explained that the reason for the variability

   in antibody stability requirements is “the fact that the small differences between these antibodies

   are focused on surface-exposed amino acid differences that stipulate antigen specificity.” (DTX-

   294 at 690.) Therefore, a stable antibody formulation accounts for the variability in the “hyper

   variable region” of the antibody, which determines the antibody’s specificity to its antigen. And

   linaclotide, as a small and structurally less complicated peptide, has no such “hyper variable

   region” to account for.

          905.     And even despite the variability in antibody stability requirements, Daugherty

   2006 taught frequently observed antibody degradation pathways, such as oxidation of methionine

   and cysteine residues, deamidation of glutamine and asparagine residues, aggregation, and

   fragmentation. (Id. at 690–94.) Indeed, Daugherty 2006 taught amino acid sequences predicted

   to deamidate and those that are less prone to deamidation. (Id. at 692.)

          906.     Despite this variability, Daugherty 2006 also taught strategies to stabilize

   antibody formulations. Daugherty 2006 taught that antibody therapeutics are typically formulated

   in liquid formulations for injection in part because liquid formulations are less expensive, faster

   to develop, generally easier to prepare for administration, and facilitate delivery of the antibody

   to the site of action. (Id. at 690, 696.) However, as Daugherty 2006 taught, liquid formulations

   are prone to “oxidation, deamidation, aggregation and fragmentation,” and “water is the common

   culprit” in each of these degradation events. (Id. at 694.) Daugherty 2006 taught one strategy for

   stabilizing antibody-based drugs is preparing solid formulations, such as lyophilized

   formulations, or spray-dried formulations that can be added to a polymer matrix and made into

   microspheres. (Id. at 694–95.) Daugherty 2006 further taught that using protective excipients can

   reduce antibody aggregation during lyophilization or spray-drying processes. (Id. at 701.)
                                                   346
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 402 of 669 PageID #: 5840



          907.     Thus, despite the fact that different formulations may be used to stabilize

   different antibodies, the prior art taught common degradation pathways that may contribute to

   antibody degradation, and strategies to manage those pathways.

          908.     Further, a POSA would not have expected to encounter certain instability issues

   related to antibody formulations when preparing stable formulations of other proteins and

   peptides such as linaclotide. Daugherty 2006 taught that “[a]ntibodies, because of their

   endogenous nature, have built-in features that may pose problems for stability as biotherapeutics

   agents, that function in the normal clearance of these proteins from the body. Thus, despite our

   best efforts to prepare stable antibody-based drug formulations, the ultimate stability of these

   products may be limited to inherent mechanisms of degradation pre-designed for the rate of

   clearance optimal for their function and turnover in the body.” (Id. at 701 (internal citation

   omitted).) Thus, a POSA would not have reasonably expected to encounter such stability issues

   when preparing a suitably stable, solid formulation of linaclotide, which is not an antibody.

   Rather, a POSA would have reasonably expected linaclotide to be an intrinsically stable peptide.

                      2. A POSA would have reasonably expected linaclotide, unlike many
                         other therapeutic proteins, would be an intrinsically stable peptide

          909.     A POSA would have understood that unlike many known therapeutic proteins

   and peptides, linaclotide was reasonably expected to be an intrinsically stable peptide.

          910.     A POSA would have expected linaclotide to have similar 3D structure and

   intrinsic stability in solid state compared to the precursor peptides from which it was derived.

          911.     In particular, Currie ’811 taught that linaclotide is a variant of STh(6–19), a

   peptide derived from an E. coli heat-stable peptide called STh. (DTX-066 ¶ [0109].) The only

   difference between linaclotide and STh(6–19) is that leucine, i.e., the fourth amino acid in STh(6–

                                                   347
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 403 of 669 PageID #: 5841



   19), is substituted with tyrosine in linaclotide. Currie ’811 also taught a variant of STh in which

   the same leucine residue is substituted with tyrosine. The known primary structure of linaclotide,

   STh(6–19), STh, and STh(Leu → Tyr) are shown below:




          912.     Aimoto 1983 taught that the reason STh was called a “heat stable” peptide was

   because of the observation that the biological activity of the peptide was detectable after heating

   the peptide “in boiling water for 30 min.” (DTX-028 at 324.) Aimoto 1983 taught that STh(6–

   19) was more heat-stable than STh and retained its function even after heat treatment at 120°C

   for 30 min. (Id. at summary.) Aimoto 1983 disclosed that the HPLC peak area for STh(6–19) was

   only reduced to 75% after heating at 100 °C for 30 min; and only reduced to 66% (i.e., two-thirds)

   after heating at 100°C for 60 min, or at 120°C for 10 min. (Id. at 324–25.) Aimoto 1983 taught

   that “[t]he enhanced structural stability of [STh(6–19)] may be due to decreased perturbation of

   the molecule on heating as a result of the absence of the N-terminal sequence.” (Id. at 325–26.)
                                                   348
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 404 of 669 PageID #: 5842



   Aimoto 1983 concluded that STh(6–19) is “the thermodynamically stable and biologically active

   site” of STh. (Id. at 326.)

           913.     Further, it was known that the secondary structure of STh and STh(6–19) was

   essential for these peptides’ biological activity. (DTX-044 at 285.) The prior art taught the

   secondary structure of STh(6-18), a peptide with the same amino acid as STh(6–19) without the

   last tyrosine residue. (Id. at 287; see also id. at 285.)




           914.     Currie ’811 taught that linaclotide, STh, and STh(Leu → Tyr) have a similar

   function: they similarly increase intestinal transit rate in an acute murine gastrointestinal model

   tested. (See DTX-066, Figs. 4A, 4B; id. ¶ [0088].) Given the known similarity in primary

   structure and function, a POSA would have reasonably expected that linaclotide, STh(6–19),

   STh, and STh(Leu → Tyr) would have similar secondary structure, and thus, similar intrinsic

   stability.

           915.     Therefore, a POSA would have reasonably expected that linaclotide would be an

   intrinsically stable peptide that, similar to STh(6–19), would retain its secondary structure and

   function even at temperatures as high as 100°C. In contrast, many proteins, including

   pharmaceutical proteins such as antibodies, would have been reasonably expected to denature


                                                      349
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 405 of 669 PageID #: 5843



   (i.e., lose their tertiary or secondary structure) when exposed to such high temperatures.

          916.     Furthermore, Hu 2001 studied the solid-state secondary structures of certain

   proteins and peptides and reported that insulin, lysozyme, DsbA protein, luciferase, and

   ovalbumin showed “no or slight structural rearrangement from solution to solid state.” (DTX-

   215 at Abstract; see also id. at 20.) Hu 2001 explained that “insulin, lysozyme, and oxidized

   DsbA are small proteins with three, four, and one disulfide [bonds], respectively. The structures

   are thought to be extremely rigid and stable and the disulfide might impede structural

   rearrangement.” (Id. at 20.) Based on the teachings of Hu 2001, it would have been evident to a

   POSA that the structure of linaclotide would be even more rigid than other proteins and peptides

   containing disulfide bonds because the ratio of disulfide bonds to the number of amino acids is

   much higher in linaclotide.

                      3. Prior art teachings about other proteins and peptides would have
                         guided a POSA in developing a suitably stable, solid linaclotide
                         formulation

          917.     The prior art taught rational strategies for developing a stable peptide or protein

   formulation. Gaining an understanding of the causes and mechanisms of protein and peptide

   degradation is an important step in preparing a stable pharmaceutical formulation. To that end,

   prior art teachings regarding different proteins and peptides would have been helpful to a POSA

   in preparing a suitably stable, solid linaclotide formulation.

          918.     It was known that all proteins and peptides are made of the same building blocks:

   amino acids (such as asparagine). Although two different proteins or peptides with different

   primary sequences may have different higher order structures, a POSA would have reasonably

   expected that they both would be prone to the same type of degradation if, for example, they both

   have exposed asparagine residues.
                                                    350
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 406 of 669 PageID #: 5844



          919.       Similarly, a protein or peptide’s size is not determinative of its chemical

   degaradation. A POSA would have been able to learn and extrapolate about the chemical

   degaradation of a peptide or protein of interest from other references explaining chemical

   degaradation of other proteins with similar structural characteristics and amino acid residues, and

   would not dismiss them simply because of differences in size. In other words, chemical

   degaradation is generally the same across the board irrespective of size of peptides or proteins.

   Accordingly, a POSA would have understood that information concerning a larger protein may

   be relevant to a smaller peptide’s chemical degradation.

          920.       The three-dimensional shape of linaclotide was reasonably expected to be highly

   similar to the known three-dimensional shape of STh peptides from which it was derived. In

   particular, it was known that linaclotide was derived from STh, STh(6-19), STp, and MPr5-

   STp(5-17) (see, e.g., Currie ʼ811 at ¶ [0109]), which can be considered “linaclotide’s precursor

   peptides.” The primary amino acid sequences of linacloide and its precursor peptides are shown

   below—shaded in grey are the sequences that were known to constitute the functional part of

   these peptides:




                                                   351
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 407 of 669 PageID #: 5845




           921.    Additional information about the 3D structure of linaclotide’s precursor peptides

   were known in the art. For example, in Ozaki 1991, researchers from Osaka University in Japan

   published the 3D structure of a fully functional analogue of STp, Mpr5-STp(5-17), which consists

   of 13 amino acid residues from Cys(5) to Cys(17) and where Mpr is β-mercaptopropionic acid.

   (See DTX-606 at Abstract, see also id. at Figs. 3, 4, and 6.) This structure was obtained using X-

   ray crystallography of the peptide crystalized from water. (See, e.g., id. at Abstract.) Ozaki 1991

   reports three β-turns along a spiral peptide backbone fixed tightly by three intramolecular

   disulfide bonds. (Id.; see also id. at 5937.) This information taught a POSA that the STp(5-17)

   and STh(6-18) peptides with the same disulfide bonds are very similar in their structure and

   stability.

           922.    Ozaki 1991 taught that all the side chains of the peptide’s amino acids “are

   oriented to the outside of the molecule,” and that “[t]he side chains from Asn11 to Ala13 form a

   particularly prominent, isolated cluster projecting from the surface of the molecule to the
                                                   352
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 408 of 669 PageID #: 5846



   outside.” (Id. at 5937.) Ozaki 1991 further taught that crystals of the peptide were “hydrated by

   13 water molecules per peptide molecule.” (Id. at 5939.)

          923.     Sato 1994 disclosed the 3D structure of two additional analogs of STp(5-17)

   determined using X-ray crystallography. (DTX-054 at Abstract.) Sato 1994 taught that the C-

   terminal region of all three STp analogs were “strikingly similar” to “peptides known to be

   ionophores which bind a metal ion with their 3 (or 4, 6, or 8) carbonyls or hydroxyls or amides,”

   suggesting that “the C-terminal region binds a metal ion such as Na+, K+, or Ca2+” and that “ST

   may function as a cation binding peptide.” (Id. at 8647-48.) Sato 1994 also noted previous

   studies that provide evidence that ST may act as a Ca2+ binding peptide. (Id. at 8648.)

          924.     Thus a POSA would have reasonably expected that linaclotide would be

   susceptible to degradation via asparagine deamidation. This logical expectation is supported by

   the reasonably expected secondary structure of linaclotide, which would have reasonably

   suggested to a POSA that the asparagine residue is exposed, thus it would be susceptible to

   deamidation in presence of residual water in a solid formulation.

          925.     The prior art provided a POSA with methods for addressing the problem of

   degradation by deamidation. For example, the prior art taught stabilized liquid and lyophilized

   protein formulation in which calcium chloride was used to reduce asparagine deamidation. For

   example, Sørensen ’858 taught that human growth hormone (hGH) has two asparagine residues

   that are susceptible to deamidation. (DTX-071 at 2:4–5.) As another example, Rehder ’326 taught

   that polypeptides with exposed asparagine residues, such as antibodies with asparagine residues

   located at the variable regions or the Complementarity Determining Regions (CDRs), are

   susceptible to degradation via asparagine deamidation. (DTX-070 ¶¶ [0033]–[0034].) These two

   references teach stabilizing two different proteins: one concerns stabilizing formulations of hGH
                                                  353
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 409 of 669 PageID #: 5847



   and the other concerns stabilizing formulations of a different class of proteins (i.e., antibodies).

   Yet, they both teach stabilizing proteins by minimizing the same degradation pathway (i.e.,

   deamidation of susceptible of asparagine residues), by using the same excipient—calcium

   chloride. (See, e.g., DTX-071 at Example, cols. 7–8; DTX-070 ¶ [0034].)

          926.     Based on the teachings of Sørensen ’858 and Rehder ’326, a POSA would have

   known that two different proteins (with different primary sequence and three-dimensional shape)

   could be degraded via the same pathway, i.e., deamidation of susceptible asparagine residues.

   Further, based on the teachings of Sørensen ’858 and Rehder ’326, a POSA would have known

   that the deamidation of susceptible asparagine residues in these two different proteins was

   reduced by using the same excipient (calcium chloride). Therefore, a POSA would have

   reasonably expected that a formulation containing a peptide with an asparagine residue, such as

   linaclotide, would be susceptible to deamidation and could be stabilized by using calcium

   chloride.

          927.     A POSA would have expected linaclotide to be particularly susceptible to

   asparagine deamidation. The prior art taught that including an amino acid such as leucine as an

   additive in a solid or solution protein formulation would decrease the rate of asparagine

   hydrolysis. (See DTX-064 at Abstract.)

          928.     In particular, Sørensen ’278 patent discloses “a formulation of human growth

   hormone [hGH] comprising leucine as additive [which] shows a very high stability against

   deamidation, oxidation and cleavage of peptide bonds.” (See id.; see also id. at 4:25–28.) The

   stabilized product “allows for the storing and shipment thereof in a lyophilized state or in the

   form of a dissolved or re-dissolved formulation.” (Id. at 4:28–30.)

          929.     Sørensen ’278 patent taught that pharmaceutical formulation of growth hormone
                                                   354
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 410 of 669 PageID #: 5848



   “tend to be unstable.” (Id. at 1:44–45.) In particular, the major degradation product of hGH in

   lyophilized state (i.e., solid formulation), as well as in solution, is deaminated hGH. (Id. at 1:65–

   2:1.) Sørensen ’278 patent taught that hGH has two Asn residues that are susceptible to and

   undergo deamidation. (See id. at 2:1–3.)

          930.     According to Sørensen ’278 patent, the addition of leucine to a composition

   comprising human growth hormone reduces deamidation of human growth hormone by 25%–

   30% compared to the use of phosphate buffer. (Id. at 6:39–44.) Sørensen ’278 patent disclosed

   that the leucine to be used in accordance with the present invention is preferably a naturally

   occurring alpha leucine. The amino acid(s) may be L or D amino acid(s) or a mixture thereof.

   (Id. at 5:64–67.)

          931.     Sørensen ’278 patent disclosed, in the Example, that the rate of deamidation was

   examined in formulations comprising 4 mg/ml of hGH and 5 mM L-leucine or D-leucine (e.g.,

   the molar ratio of hGH to leucine in the Example is 28:1). (Id. at 6:15–17.) The Example showed

   that the rate of deamidation is reduced in solutions containing L- or D-leucine. (Id. at 6:46–47.)

          932.     Sørensen ’278 patent further disclosed that the pharmaceutical formulations may

   be in the form of a lyophilized powder or aqueous solution, formulated for oral or parenteral

   administration. (Id. at 4:42–45, 4:50–59.)

          933.     Based on the teachings of Sørensen ’278 patent, a POSA would have been

   motivated, with a reasonable expectation of success, to add an amino acid such as leucine to a

   solid formulation of linaclotide to prepare a stable solid oral formulation.

          934.     Formaldehyde was known to be present in many pharmaceutical materials,

   including components of packaging, and further, it was known that parts-per-million levels of

   formaldehyde in pharmaceutical formulations of proteins and peptides might cause significant
                                                    355
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 411 of 669 PageID #: 5849



   degradation because of its low molecular weight. (DTX-076 at 238; DTX-100 at 743.) Further,

   it was known that formaldehyde reacts with the primary amino group of the N-terminal amino

   acid residue of a peptide to form an imine, a Schiff-base. (DTX-100 at 739; DTX-105 at 6238.)

           935.      A POSA would have known that linaclotide’s N-terminal residue contains a

   primary amine group that was known to be susceptible to reacting with formaldehyde, and thus

   a POSA would have reasonably expected residual formaldehyde present in excipients, packaging

   components, and other materials that come into contact with linaclotide during the manufacturing

   process would react with linaclotide’s N-terminal residue to form a Cys-1-imide derivative of

   linaclotide.

           936.      A POSA would have been able to use known techniques and equipment to

   prepare and test formulations at various temperatures. Thus, a POSA would have tested excipients

   that are reasonably expected to manage linaclotide’s expected degradation pathways at the

   appropriate temperature to confirm the expected effect of those excipients.

           937.      A POSA would have reasonably expected that two excipients, leucine and

   calcium cation, would reduce degradation pathways reasonably expected to contribute to

   linaclotide instability. Further, the prior art taught concentrations at which leucine and calcium

   cation can be added to a formulation. (See DTX-065; International Publication No. WO 02/26248

   A1 (“Mara ’248’) (DTX-069); DTX-064.) A POSA, as a matter of routine experimentation,

   would have been able to optimize the amount of each of these two excipients in a linaclotide solid

   formulation. (See, e.g., DTX-293 at 15 (teaching a typical study protocol for formulation

   optimization).)

           938.      Testing drug and excipient compatibility is a routine part of any pre-formulation

   process. A POSA would have been able to conduct these studies using known techniques. (See
                                                    356
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 412 of 669 PageID #: 5850



   DTX-165 at 942–943, Table 1.) Thus, a POSA working on preparing a suitably stable linaclotide

   formulation would have routinely tested the compatibility of linaclotide and other excipients used

   in the formulation with leucine and calcium cation compounds, excipients that the POSA would

   have reasonably expected would manage linaclotide degradation. Indeed, as of the relevant

   critical dates, it was common practice to screen many formulations with the excipients known or

   expected to increase stability of a peptide drug included in the formulation. Further, a POSA

   would have reasonably expected that leucine and calcium cation would be compatible with

   linaclotide based on the prior art that taught using these two excipients as stabilizers in other

   protein and peptide formulations, and would have been able to confirm this through routine

   testing.

              939.   Therefore, a POSA would have followed the rational strategy taught by the prior

   art for preparing a suitably stable linaclotide formulation – (1) identifying pathways that were

   reasonably expected to contribute to linaclotide instability, and (2) finding excipients that were

   reasonably expected to manage those pathways – and that a POSA would have been able to

   confirm these reasonable expectations using routine experimentation.

                 F. THE DIFFERENCES BETWEEN THE PRIOR ART AND THE SUBJECT
                    MATTER CLAIMED IN THE ’573 PATENT AND THE ’628 PATENT
                    WOULD HAVE BEEN OBVIOUS

              940.   There are numerous different combinations of prior art references and many

   exemplary references that disclose the limitations of the asserted claims. As explained in more

   detail below, the following combinations would have rendered the asserted claims obvious:

                                  Any or all of Currie ’811 publication, Lacy 2006, Microbia Press

                                   Release 2006, Andresen 2007, Harris 2007, Microbia Press

                                   Release 2007, Shaheen 2007, Andresen 2008, or Microbia Press
                                                   357
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 413 of 669 PageID #: 5851



                                  Release 2008 (the “Linaclotide References”), alone or in

                                  combination; and

                                 Any or all of Sørensen ’278 patent, Adensunloye ’106 patent, or

                                  Iwata ’433 publication (the “Leucine References”), alone or in

                                  combination; and

                                 Any or all of Rehder ’326 publication, Sørensen ’858 patent,

                                  Cleland 1993, Bentz ’393 publication, Chan ’788 patent, Chen

                                  1999, Marra ’248 publication, Yanagawa ’336 publication, or Cini

                                  ’298 patent (the “Ca2+ References”), alone or in combination;

                                  and/or

                                 Any or all of Manning 1989, Cleland 1993, Senderoff 1994, Volkin

                                  1997, Crowley 1999, Metz 2004, del Barrio 2006, Li 2006, FDA

                                  Guidance 1994, USP 23, Remington 2000, and Remington 2006

                                  (the “Formulation References”), alone or in combination.

          941.     A POSA would have been motivated to combine the teachings of these references

   with a reasonable expectation of success in light of the problem to be solved, the disclosures of

   the references, and the common subject matter of the references.

          942.     A POSA would not have had to combine all of these references; many of them

   are cumulative in certain respects, and are included simply for completeness; or to the extent

   Plaintiffs dispute that one or more references could or should apply. The fact that these strategies

   were used repeatedly, however, confirms the reasonable expectation one of ordinary skill in the

   art would have as to their ability to work in a linaclotide formulation; and/or would have been

   one of a limited number of options available for the person of ordinary skill in the art to try in
                                                 358
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 414 of 669 PageID #: 5852



   developing a linaclotide formulation.

          943.     The asserted claims of the ’573 patent and the ’628 patent are generally directed

   to a stable solid formulation comprising linaclotide, Ca2+, and leucine. A POSA would have been

   motivated, with a reasonable expectation of success, to add Ca2+ and leucine to a solid linaclotide

   formulation. A POSA would have arrived at the claimed formulation with routine

   experimentation.

          944.     For example, based on the known structure of linaclotide and the teachings of the

   prior art, a POSA would have reasonably expected linaclotide to be susceptible to degradation

   via the following pathways:

                                Hydrolysis (i.e., deamidation) of the asparagine residue to aspartic

                                 acid;

                                Dimerization, or polymerization, via inter-molecular disulfide

                                 bond formation between cysteine residues of two or more

                                 linaclotide molecules (covalent aggregation) or non-covalent

                                 aggregation; and

                                Formation of linaclotide imide derivatives due to linaclotide’s

                                 reaction with formaldehyde.

          945.     The prior art taught that an amino acid, such as leucine, and a divalent cation,

   such as Ca2+, would reduce the rate of one or more of the expected linaclotide’s degradation

   pathways. Thus, a POSA would have reasonably expected that adding an amino acid, such as

   leucine, and/or a divalent cation, such as Ca2+, would improve the stability of a solid linaclotide

   formulation.

          946.     It was expected that an amino acid, such as leucine, and a divalent cation, such
                                                 359
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 415 of 669 PageID #: 5853



   as Ca2+, would improve linaclotide’s stability by reducing different degradation pathways. Thus,

   a POSA would have been motivated to add both leucine and Ca2+ to the linaclotide formulation,

   and would have reasonably expected that combining these two additives would further improve

   the formulation’s stability compared to adding only one of these additives.

           947.       As stated in more detail below, the limitations of the asserted claims are not new

   or inventive.

                        1. A POSA would have been motivated to prepare a stable solid dosage
                           form of linaclotide

           948.       As stated above, the prior art disclosed the structure of linaclotide, and that

   linaclotide is effective in treating chronic constipation and constipation predominant IBS when

   administered orally.

           949.       A POSA would have been motivated to prepare a stable solid oral dosage form

   for linaclotide.

           950.       Drug substances most frequently are administered orally by means of solid

   dosage forms such as tablets and capsules. (DTX-052 at 858.) Indeed, the prior art taught that

   linaclotide may be “administered orally, e.g., as a tablet or cachet containing a predetermined

   amount of the active ingredient, gel, pellet, paste, syrup, bolus, electuary, slurry, capsule, powder,

   granules, . . .” (See DTX-066 ¶ [0174].)

           951.       A POSA would have well understood that from an oral delivery standpoint,

   linaclotide is unique because it is designed for local activity in the intestines only and is not

   designed for systemic delivery. Thus, linaclotide was known to be a locally active durg that had

   to be delivered to the intestine to treat constipation.       Enteric coatings and capsules were

   commonly used to protect an active ingredient, such as linaclotide, from the acidic environment

                                                     360
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 416 of 669 PageID #: 5854



   of the stomach en route to the intestine. Therefore, solid oral administration was expected to be

   an appropriate and convenient route of administration for linaclotide.

           952.     Further, the prior art taught that a stable formulation “would provide an effective

   means of delivering an efficacious and safe amount” of the pharmaceutically active ingredient,

   and “would lower the production and treatment costs.” (DTX-070 ¶ [0012].)

                       2. A POSA would have been motivated to minimize linaclotide’s
                          degradation

           953.     To prepare a stable solid oral formulation for linaclotide, a POSA would have

   sought to minimize linaclotide’s degradation during storage.

           954.     Stability of an active pharmaceutical agent, such as a peptide, at the molecular

   level is defined as the capability of a particular formulation, in a specific container/closure

   system, to remain within its, inter alia, chemical specifications. (See DTX-088 at 1025.)

           955.     Before the priority dates of the ʼ628 and ’573 patents, it was well known that

   understanding a peptide’s stability at a molecular level was important for preparing stable peptide

   formulations. (See, e.g., DTX-048 at 903; DTX-094 at 106; see DTX-088 at 1029.)

           956.     It was known that peptide instability may result from structural modifications via

   chemical bond formation or cleavage, creating a new chemical entity. (See, e.g., DTX-048 at

   903.) These structural modifications are often called “degradation.” (Id.)

           957.     Further, before the priority dates of the ʼ628 and ’573 patents, the FDA required

   the removal of any contaminating materials when purifying therapeutic peptides and provided a

   list of contaminants including deamidation products. (DTX-077 at 7.) Degradation of the peptide

   during storage would lead to formation of compounds similar to those removed during the

   purification process. (Id. at 12.)

                                                   361
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 417 of 669 PageID #: 5855



                      3. A POSA would have reasonably expected linaclotide to be susceptible
                         to certain degradation pathways.

          958.     Based on the teachings of prior art and linaclotide’s known primary structure,

   i.e., the amino acid sequence, and its reasonably expected three-dimensional structure, a POSA

   would have reasonably expected the following three degradation pathways would contribute to

   linaclotide’s instability in a solid formulation, and thus a POSA would have been motivated to

   manage linaclotide’s degradation via these degradation pathways:

                                 Deamidation of the asparagine amino acid side chain to form

                                  aspartic acid;

                                 Formaldehyde-mediated degradation; and

                                 Covalent or non-covalent aggregation.

          959.     Based on the teachings of the prior art, a POSA would have reasonably expected

   that these three degradation pathways would contribute to linaclotide’s instability, and thus would

   have been motivated to manage these during storage. A POSA would have reasonably arrived at

   the claimed formulation. It is not necessary for a POSA to know with certainty that an expected

   result will actually occur; a reasonable expectation is enough.

          960.     Based on the teachings of the prior art, a POSA would have been motivated to

   add leucine and calcium cation to a linaclotide solid formulation, with a reasonable expectation

   that they would stabilize the formulation, which was confirmed by real-world data. Additionally,

   linaclotide’s actual degradation pathways, or the actual mechanisms by which they are managed,

   are not elements of any of the asserted claims. The asserted claims are generally directed to a

   solid linaclotide formulation comprising leucine and calcium cation.

          961.     Further, the prior art taught leucine and calcium cation would manage these

                                                   362
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 418 of 669 PageID #: 5856



   degradation pathways. Thus, a POSA would have been motivated to use leucine and calcium

   cation in a linaclotide solid formulation.

                              a. A POSA would have reasonably expected that formaldehyde
                                 would contribute to linaclotide instability

           962.    Formaldehyde was known to be present in in many pharmaceutical materials,

   including components of packaging, and further, it was known that parts-per-million levels of

   formaldehyde in pharmaceutical formulations of proteins and peptides might cause significant

   degradation because of its low molecular weight. (DTX-076 at 238; DTX-100 at 743.) Further,

   it was known that formaldehyde reacts with the primary amino group of the N-terminal amino

   acid residue of a peptide to form an imine, a Schiff-base. (DTX-100 at 739; DTX-105 at 6238.)

           963.    A POSA would have known that linaclotide’s N-terminal residue contains a

   primary amine group that was known to be susceptible to reacting with formaldehyde, and thus

   a POSA would have reasonably expected residual formaldehyde present in excipients, packaging

   components, and other materials that come into contact with linaclotide during the manufacturing

   process would react with linaclotide’s N-terminal residue to form a Cys-1-imide derivative of

   linaclotide.

           964.




                                                 363
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 419 of 669 PageID #: 5857



              (DTX-336 at LINZ_NDA0001828 (3.2.P.2.1 Components of the Drug Product).)11

          965.     There are several post-1997 references that discuss formaldehyde-mediated

   degradation. (DTX-076 at 238; DTX-105 at 6238; DTX-100 at 743; DTX-084 at 1.)

          966.     For example, Crowley 1999 taught “[f]ormaldehyde has the capability to

   participate in most of the known reactions of aldehydes and is present in many materials,

   including components of packaging. Parts per million levels might cause significant degradation

   because of its low molecular weight.” (DTX-076 at 238.)

          967.     A POSA would have understood that presence of trace amounts of formaldehyde

   would cause significant linaclotide degradation given the low doses of linaclotide (75–600 μg of

   linaclotide) that were used to treat patients with chronic constipation or c-IBS in a Phase IIB

   study. Thus, a POSA would have understood that a solid linaclotide formulation would contain

   4.9 × 10-8 – 3.9 × 10-7 moles of linaclotide.12 Because molecular weight of formaldehyde is

   30.031 g/mol, 1.47 – 11.71 μg of formaldehyde in the formulation could react with 100% of

   linaclotide in the formulation. A POSA would have understood that 1 ppm = 1 μg/g. Therefore,

   a POSA would have understood that as little as 1.47 – 11.71 ppm formaldehyde in the formulation

   could react with 100% of linaclotide in the formulation. Therefore, a POSA would have

   reasonably expected that trace amounts of formaldehyde would cause significant linaclotide

   degradation.

          968.     Metz 2004 explained that the nature of all possible chemical modifications in


   11




   12
      Based on the known sequence of linaclotide, a POSA would have understood that the
   linaclotide’s chemical formula is C59H79N15O21S6, and thus its molecular weight is 1,526.74 g/mol.
                                                  364
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 420 of 669 PageID #: 5858



   proteins caused by formaldehyde was not elucidated before they started their studies, in part

   because of the low resolution of the available analytical methods. (DTX-105 at 6235.) Metz 2004

   then explained that the availability of tandem high-performance liquid chromatography-mass

   spectrometry when they started their studies provided the tools necessary to learn about the

   chemistry of formaldehyde-protein reactions. (Id.) Metz 2004 then taught an overview of the

   major degradation products resulting from reactions between model peptides and formaldehyde,

   and taught that their data can be used to predict and identify reactive sites in proteins and peptides

   exposed to formaldehyde. (Id. at 6236.)

          969.      Li 2006 and del Barrio 2006 taught analytical methods for detecting trace

   amounts of formaldehyde in pharmaceutical excipients. del Barrio 2006 taught that “almost all

   excipients contained varying levels of formic acid and formaldehyde.” (DTX-100 at 743.)

   Although these teachings might not have been available to the authors of Manning 1989, Cleland

   1993, and Volkin 1997, Li 2006 and del Barrio 2006 were published, and thus would have been

   available to a POSA before the purported invention claimed in the asserted claims.

          970.      Prior art teachings discussed trace amounts of formaldehyde, which are sufficient

   to cause significant linaclotide degradation, in particular due to the very low efficacious dosages

   of linaclotide disclosed by the prior art, are present in many commonly used excipients and

   pharmaceutical packaging materials without being deliberately added.

          971.      Thus, a POSA would have reasonably expected that formaldehyde-degradation

   would contribute to linaclotide instability in a solid formulation.

                              b. A POSA would have reasonably expected that deamidation and
                                 aggregation would contribute to linaclotide instability

          972.      Deamidation and covalent and non-covalent aggregation are common pathways

                                                    365
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 421 of 669 PageID #: 5859



   that contribute to instability of pharmaceutical formulations of proteins and peptides.

          973.     For example, the prior art taught that deamidation is one of “the most common

   chemical degradation pathways” affecting therapeutic proteins in pharmaceutical formulations.

   (DTX-148 at 132.) Indeed, deamidation of the asparagine residue of pharmaceutical proteins and

   peptides was “extensively studied” before the critical dates of the asserted claims. (DTX-293 at

   86.) As another example, Volkin 1997 listed deamidation and disulfide destruction and

   interchange (which could lead to covalent aggregation) as “[c]ommonly observed modifications

   that occur in proteins during in vitro purification, storage and handling.” (DTX-094 at Abstract;

   see also id. at 106.) Similarly, Cleland 1993 taught that the most common protein degradation

   pathways include deamidation and aggregation. (DTX-034 at Abstract.)

          974.     A POSA would have reasonably expected these two common degradation

   pathways would contribute to linaclotide’s instability in a solid formulation.

          975.     A POSA’s reasonable expectation of linaclotide’s deamidation in a solid

   formulation is further supported by the prior art teachings about the 3D structure of linaclotide’s

   precursor peptide in solid state obtained using X-ray crystallography. (See generally DTX-606

   and DTX-054.)

          976.     Ozaki 1991 disclosed the 3D structure of a fully functional analogue of STp,

   Mpr5-STp(5-17), which consists of 13 amino acid residues from Cys(5) to Cys(17) and where

   Mpr is β-mercaptopropionic acid. (See DTX-606 at Abstract; see also id. at Figs. 3, 4 and 6.) This

   structure was obtained using X-ray crystallography of the peptide crystalized from water. (See,

   e.g., id. at Abstract.) Ozaki 1991 teaches that all of the side chains of the peptide’s amino acids

   “are oriented to the outside of the molecule,” and that “[t]he side chains from Asn11 to Ala13

   form a particularly prominent, isolated cluster projecting from the surface of the molecule to the
                                                   366
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 422 of 669 PageID #: 5860



   outside.” (Id. at 5937.)

          977.      Similarly, Sato 1994 disclosed a space-filling model of the same precursor

   peptide in solid state obtained based on X-ray crystallography, which shows the side chain of the

   Asn residue is exposed on the surface of the peptide. (See DTX-054 at Fig. 8.)

          978.      A POSA would have understood that the three-dimensional shape of a protein or

   a peptide as a whole largely determines its stability to degradative processes, such as oxidation

   and deamidation. Given the known similarity in primary structure and function, a POSA would

   have reasonably expected linaclotide’s structure to be similar to the structure of linaclotide’s

   precursor peptide.

          979.      Thus, based on the 3D structure of linaclotide’s precursor peptide in solid state

   disclosed in Ozaki 1991 and Sato 1994, a POSA would have reasonably expected that the side

   chain of the Asn residue in linaclotide in a solid formulation would be exposed on the surface of

   the peptide.

          980.      The Rehder ’326 publication taught that polypeptides with exposed asparagine

   residues, such as antibodies with asparagine residues located at the variable regions or the

   Complementarity Determining Regions (CDRs) are susceptible to degradation via asparagine

   deamidation.” (See DTX-070 ¶¶ [0033]-[0035]).) The teachings of Rehder ’326 publication

   encompass solid formulations of proteins and peptides with an exposed Asn residue. Therefore,

   a POSA would have reasonably expected that Asn deamidation would contribute to instability of

   a solid formulation of linaclotide.

                              c. A POSA would have reasonably expected that oxidation would
                                 not contribute to linaclotide’s instability

          981.      Oxidation of side chains of certain amino acid residues such as cysteine is another

                                                   367
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 423 of 669 PageID #: 5861



   common degradation pathway observed in many therapeutic proteins and peptides. It was known

   that a cysteine residue in a peptide may be oxidized to form a cystine, i.e., two cysteine residues

   that are linked by a disulfide bond. (DTX-034 at 345.)

          982.     Indeed, prior art references support that oxidation of the cysteine amino acid side

   chain is one of the most common degradation pathways for therapeutic peptides and proteins.

   (See, e.g., DTX-293 at 85 (teaching that oxidation is one of the two most common source of

   chemical instability of pharmaceutical proteins and peptides, which can occur at cysteine,

   methionine, histidine and tryptophan residues)13; DTX-034 at Abstract, 343–345 (teaching that

   the three most protein degradation pathways are aggregation, deamidation, and oxidation, such

   as oxidation at the cysteine, methionine, histidine, and tryptophan residues).) Thus, a POSA

   would have reasonably expected a cysteine residue in a peptide or protein would be susceptible

   to oxidation.

          983.     The prior art taught that “[o]nce the cystine disulfide is formed, it is much less

   susceptible to reaction with mild oxidants” than cysteine, and “so is often found as the stable end

   product in an oxidative reaction.” (DTX-034 at 345.)

          984.     As shown below, it was known that linaclotide has three disulfide bonds between

   cysteines 1 and 6, 2 and 10, and 5 and 13. (DTX-066 ¶¶ [0025], [0110]; see also DTX-079 at

   403, 404; DTX-073 at 570.)




   13
     It was known that linaclotide does not contain any of the following amino acid residues:
   methionine, histidine, and tryptophan. (See, e.g., Block Opening Report (DTX-555) ¶ 83 (see also
   Gupta Report (DTX-573) at ¶ 32); Klibanov Report (DTX-571) ¶¶ 61–62.)
                                                   368
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 424 of 669 PageID #: 5862




           985.     Because the cysteine residues in linaclotide are linked by cystine disulfide bonds,

   i.e., “the stable end product in an oxidative reaction,” a POSA would have reasonably expected

   linaclotide to be less susceptible to oxidation. (DTX-034 at 345.)

           986.     Cleland 1993 taught that a cystine disulfide bond is “‘much less susceptible to

   reaction with mild oxidants (such as H2O2) than either methionine or cysteine, and so is often

   found as the stable end product in an oxidative reaction.’” Cleland also writes:

                   Once cystine disulfide is formed, much less susceptible to reaction
                   with mild oxidants (such as H2O2) than either methionine or
                   cysteine, and so is often found as the stable end product in an
                   oxidative reaction, Exceptions to this have been reported. Certain
                   organic acids react with H2O2 to form the more reactive
                   acylperoxides and peracids, which are known to oxidize cystines.

    (DTX-034 at 345 (emphasis added).)

           987.     Based on these teachings, a POSA would have reasonably expected linaclotide’s

   cystine disulfide bonds would be susceptible to oxidation in the presence of H2O2 and certain

   organic acids that form the more reactive acylperoxides and peracids. A POSA would not have

   reasonably expected that a linaclotide formulation would contain the organic acids and H2O2 that

   form the more reactive acylperoxides and peracids, which would then oxidize cystine disulfide

   bonds in linaclotide.

           988.     A POSA would not have reasonably expected Tyr oxidation to contribute to

   linaclotide instability.

           989.     It was known in the art that Tyr oxidizes “by visible light in the presence of dyes,

                                                    369
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 425 of 669 PageID #: 5863



   i.e., via photooxidation.” (DTX-048 at 907.) A POSA would not have reasonably expected this

   oxidation mechanism to destabilize linaclotide when the formulation was not expected to contain

   any dyes and/or was not expected to be exposed to light during storage.

           990.     Further, Carpenter 2002 taught that “[a] large number of possible chemical

   reactions have been identified as leading to decomposition of peptides (Manning et al. 1989.)

   However, a select few are of primary concern to pharmaceutical scientists.”14 (DTX-293 at 85

   (emphasis added).) Carpenter 2002 taught that the oxidation reactions that “are of primary

   concern” to pharmaceutical scientists, i.e., a POSA, are oxidation “at cysteine residues (to form

   disulfide bond linkages), at methionine (to form sulfoxides), or at heterocyclic aromatic side

   chains of tryptophan and histidine (to form N-oxides).” (Id.) Therefore, tyrosine oxidation would

   not have been of primary concern to a POSA.

           991.     Similarly, Cleland 1993 taught that “several reactive amino acids may undergo

   oxidation: methionine, cysteine, histidine, tryptophan, and tyrosine, each with its own chemistry.

   Because the focus of this review is protein formulation stability, only the pertinent amino acids

   are discussed below.” (DTX-034 at 343 (emphasis added).) Cleland 1993 then discusses

   oxidation at methionine, cysteine, histidine, and tryptophan residues, but does not discuss

   tyrosine oxidation. (Id. at 343–46.) Cleland 1993 refers the readers interested in “alternate protein

   oxidation mechanisms, including oxidation induced by high energy radiation, photooxidation

   reactions, metal ion catalysis, and enzymatic oxidation by oxidases” to literature outside the

   formulation art. (Id. at 343.)



   14
     After reading this statement from Carpenter 2002, a POSA would have understood that not all
   degradation mechanisms discussed in Manning 1989 (including photooxidation of tyrosine
   residues) would have been of primary concern to a POSA.
                                                    370
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 426 of 669 PageID #: 5864



           992.     The data disclosed in the ʼ628 patent does not show that oxidation plays a primary

   role or a significant role in the instability of linaclotide. In particular, the data reported in Tables

   7 and 17 is highly variable, and fails to provide sufficient information to allow a POSA to perform

   a mass balance analysis, thus rendering it inconclusive. For example, Table 7 of the ʼ628 patent,

   reproduced below, reports the amount of oxidized linaclotide (measured in “Area % by HPLC”)

   and the amount o flinaclotide for 15 formulations stored at 40°C/75% RH for six months. (See

   ʼ628 patent at 22:60-67.) The data related to linaclotide formulation examples prepared without

   a cation are highlighted below. The ʼ628 patent states that a cation selected from the group

   comprising Mg2+, Ca2+, and Zn2+ “is useful for suppressing the formation of an oxidation product

   of the linaclotide during storage.” (Id. at 6:56-59.) The data reported in Table 7 do not show that

   linaclotide’s oxidation played a primary or significant role in the instability of linaclotide. Rather,

   the data shows that even in the absence of calcium ions, in three out of four examles, the

   maximum extent of oxidation reaction is less than 0.5% of initial amount of linaclotide when the

   formulation is stored at 40°C/75% RH for six months. According to the FDA guidelines on

   stability and shelf-life expectations, the degree of oxidation in all four cases would be considered

   acceptable.




                                                     371
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 427 of 669 PageID #: 5865




          993.      As another rexample, Table 17 of the ʼ628 patent (copied below) reports the

   amount of oxidized linaclotide (measured in “Area% by HPLC”) and the amount of linaclotide

   for 15 formulations stored at 25°C/60% RH for 24 months. (See id. at 30:45-57.) The data related

   to linaclotide formulation examples prepared without a cation are highlighted below. Assuming

   that any conclusion can be drawn from the data reported in Table 17, the data do not demonstrate

   that linaclotide’s oxidation played a primary or significant role in the instability of linaclotide.




                                                    372
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 428 of 669 PageID #: 5866




           994.     This data is consistent with a POSA’s reasonable expectation that oxidation

   would not substantially contribute to linaclotide’s instability.

                              d. A POSA would not have expected other degradation pathways
                                 would contribute to linaclotide’s instability

           995.     A POSA would not have reasonably expected other degradation pathways would

   destabilize linaclotide.

           996.     Hydrolysis/cleavage of peptide bonds—The prior art taught that the peptide

   bonds of an aspartic acid residue (Asp) are susceptible to cleavage at a rate at least 100 times

   faster than other peptide bonds, and that the Asp peptide bonds may be cleaved in dilute acid by

                                                    373
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 429 of 669 PageID #: 5867



   heating at 110°C for 5–18 h. (DTX-048 at 907; see also DTX-094 at 109 (teaching that when a

   series of proteins were heated in 0.03 N HCl (pH = 2.0) at 105°C for up to 20 hours, it was found

   that Asp is preferentially is cleaved at a rate at least 100 times higher than any other amino acids).)

   For example, irreversible thermal inactivation of lysozyme and ribonuclease A at 90–100°C, at

   pH = 4, was found to be due to peptide bond cleavage at Asp-X bonds. (DTX-048 at 907; DTX-

   094 at 110.) Another reported protein degradation due to peptide bond cleavage at Asp residue

   related to long-term storage of human epidermal growth factor in an aqueous solution at 45°C,

   pH = 3. (DTX-094 at 110.)

           997.     It was known that linaclotide does not have an Asp residue. Further, the cleavage

   at Asp peptide bonds have been reported at temperatures much higher than room temperature, the

   temperature at which linaclotide formulation was designed to be stored. Therefore, a POSA

   would not have reasonably considered that hydrolysis/cleavage of peptide bonds would

   contribute to linaclotide instability.15

           998.     Additionally, peptide bonds may be cleaved if the protein formulation contains

   protease contaminants, which usually occurs when the protein or peptide of interest is prepared

   in a host cell, as opposed to when they are prepared by chemical synthesis. (DTX-094 at 110.)

   Thus, a POSA would have been able to avoid this mode of peptide bond cleavage by preparing

   linaclotide via chemical synthesis, which was known in the art. (DTX-066 ¶ [0131].)

           999.     Racemization of amino acid residues—This protein degradation pathway was



   15
      Capelle 2007 does not list peptide bond cleavage or hydrolysis. (DTX-148 at 132.) It only
   mentions “hydrolysis” without specifying the type of hydrolysis. (Id.) Further, it explicitly taught
   that “deamidation and oxidation” are “[t]he most common chemical degradation pathways.” (Id.)
   Cleland 1993 does not discuss peptide bond cleavage at any other part of the article. (See generally
   DTX-034.)
                                                     374
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 430 of 669 PageID #: 5868



   studied at pH = 7.5 at 123°C, showing that Asp residue in peptides undergo racemization

   100,000-fold faster than the free amino acid, whereas other amino acids showed only a 2-4-fold

   increase. (DTX-048 at 908.) Racemization of Asp in a model peptide (Asp-Cys-Thr-His) at pH

   = 7.4 and 37°C was shown to have a half-life of 19.5 h. (Id. at 908–09.) Because linaclotide does

   not have an Asp residue, and other amino acids were known to undergo racemization at much

   slower rates, a POSA would not have reasonably expected that racemization would contribute to

   linaclotide instability at room temperature.

          1000.     Beta-elimination of disulfide bonds—It was known that beta-elimination of

   proteins at high temperatures (e.g., 100°C), or at lower temperatures and high pH, contributes to

   their inactivation. (DTX-048 at 909.) Manning 1989, however, taught that it was not known

   whether this is a degradation pathway that affects protein pharmaceuticals. (Id.) Similarly, Volkin

   1997 taught that beta-elimination occurs at alkaline pH = 12-13, or at neutral pH = 6-8 at high

   temperatures of 90–100°C. (DTX-094 at 111.) Another example of beta-elimination was shown

   for insulin analogs stored at pH = 7.4 at 30–50°C, which was shown to be dependent on the

   conformational stability of insulin. (Id.)

          1001.     A POSA would not have reasonably expected beta-elimination would contribute

   to linaclotide’s instability because: (i) a POSA would have reasonably expected linaclotide to

   have a stable conformation; (ii) the reported beta-elimination occurred at temperatures much

   higher than room temperature, the temperature at which linaclotide formulation was designed to

   be stored; and (iii) Manning 1989 taught that beta-elimination was not known as a degradation

   pathway that affects protein pharmaceuticals.

          1002.     Adsorption to surfaces—the prior art taught that while protein adsorption to

   surfaces was a well-known phenomenon in the field of biomaterials because of its importance in
                                                   375
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 431 of 669 PageID #: 5869



   designing artificial limbs, organs, or contact lenses, reported studies in the pharmaceutical

   formulations were limited. (DTX-048 at 910.) The only well-studied example was insulin,

   because it was expected to be used with various delivery devices (e.g., syringes, pumps,

   implants). (Id.) A POSA would have understood that adsorption to surfaces is not a primary

   concern for stability of solid formulations during storage. Therefore, a POSA would not have

   reasonably expected that adsorption to surfaces would contribute to linaclotide instability during

   storage of the solid formulation.

          1003.    Photodegradation—It was known that radiation (such as X-rays, gamma-rays,

   electrons, and alpha particles) could inactivate proteins via photodegradation, which the prior art

   taught would have been a concern if radiation is used as a sterilization technique, for example, as

   used in the food industry, or when UV, visible, and fluorescence spectroscopy are used for

   analytical methods of protein detection. (DTX-094 at 115–16.) Because none of the above are

   expected to occur during storage of linaclotide formulation, a POSA would not have expected

   that photodegradation would contribute to linaclotide’s instability during storage.

          1004.    Glycation and carbamylation—The prior art taught that these degradation

   pathways were expected to occur when reducing sugars, e.g., glucose, are used as stabilizers of

   proteins during storage (for glycation) or in presence of urea (for carbamylation). (DTX-094 at

   117.) Therefore, in the absence of reducing sugars or urea, a POSA would not have reasonably

   expected that glycation and carbamylation would contribute to linaclotide’s instability during

   storage.

          1005.    Therefore, a POSA would not have reasonably expected that any of the

   degradation pathways discussed above would contribute to linaclotide’s instability.


                                                   376
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 432 of 669 PageID #: 5870



                      4. The prior art taught how to minimize linaclotide’s expected
                         degradation pathways

           1006.   The prior art taught that certain excipients or additives can minimize or delay one

   or more of the expected linaclotide degradation pathways.

           1007.   A POSA would have reasonably expected that the prior art additives stated below

   would improve the stability of a linaclotide solid formulation.

           1008.   Further, a POSA would have been able to test the effect of the prior art additives

   discussed below on the stability of a linaclotide solid formulation via routine experimentation.

                              a. The prior art taught how to minimize linaclotide’s expected
                                 hydrolysis/deamidation

           1009.   As stated above, a POSA would have expected linaclotide to be particularly

   susceptible to asparagine deamidation. The prior art taught that including an amino acid such as

   leucine as an additive in a solid or solution protein formulation would decrease the rate of

   asparagine hydrolysis. (See DTX-064 at Abstract.)

           1010.   In particular, Sørensen ’278 patent disclosed “a formulation of human growth

   hormone [hGH] comprising leucine as additive [which] shows a very high stability against

   deamidation, oxidation and cleavage of peptide bonds.” (See DTX-064 at Abstract, see also id.

   4:25–28.) The stabilized product “allows for the storing and shipment thereof in a lyophilized

   state or in the form of a dissolved or re-dissolved formulation.” (Id. at 4:28–30.)

           1011.   Sørensen ’278 patent taught that pharmaceutical formulations of growth hormone

   “tend to be unstable.” (Id. at 1:44–45.) In particular, the major degradation product of hGH in

   lyophilized state (i.e., solid formulation), as well as in solution, is deaminated hGH. (Id. at 1:65–

   2:1.)

           1012.   According to Sørensen ’278 patent, the addition of leucine to a composition
                                                    377
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 433 of 669 PageID #: 5871



   comprising human growth hormone reduces deamidation of human growth hormone by 25%–

   30% compared to the use of phosphate buffer. (Id. at 6:39–44.)

          1013.    Sørensen ’278 patent disclosed that leucine to be used in accordance with the

   present invention is preferably a naturally occurring alpha leucine. The amino acid(s) may be L

   or D amino acid(s) or a mixture thereof. (Id. at 5:64–67.)

          1014.    Sørensen ’278 patent disclosed, in the Example, that the rate of deamidation was

   examined in formulations comprising 4 mg/ml of hGH and 5 mM L-leucine or D-leucine (i.e.,

   the molar ratio of hGH to leucine in the Example is 28:1). (Id. at 6:15–17.) The Example shows

   that the rate of deamidation is reduced in solutions containing L- or D-leucine. (Id. at 6:46–47.)

          1015.    Sørensen ’278 patent further disclosed that the pharmaceutical formulations may

   be in the form of a lyophilized powder or aqueous solution, formulated for oral or parenteral

   administration. (Id. at 4:42–45, 4:50–59.)

          1016.    Based on the teachings of Sørensen ’278 patent, a POSA would have been

   motivated, with a reasonable expectation of success, to add an amino acid such as leucine to a

   solid formulation of linaclotide to prepare a stable solid oral formulation.

          1017.    Several other references teach that divalent cations, such as Ca2+, can reduce the

   rate of a therapeutic peptide’s deamidation at the asparagine residues.

          1018.    For example, Rehder ’326 publication taught that the rate of asparagine

   deamidation can be reduced by adding one or more divalent cations to a formulation containing

   a polypeptide that is susceptible to asparagine deamidation. (DTX-070 ¶ [0033].) As stated above,

   a POSA would have expected linaclotide to be particularly susceptible to asparagine deamidation.

          1019.    Rehder ’326 publication taught adding one or more divalent cations to a

   therapeutic polypeptide formulation “can stabilize aqueous and other liquid polypeptide solutions
                                                   378
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 434 of 669 PageID #: 5872



   as well as lyophilized formulations” by reducing the rate of asparagine hydrolysis. (Id.) For

   example, Rehder ’326 publication taught adding 10–150 mM CaCl2 to a formulation containing

   a therapeutic polypeptide to improve the stability of the polypeptide. (Id. ¶ [0035]; see also id. ¶

   [0057].)

          1020.    Rehder ’326 publication also disclosed that “the divalent cation formulations of

   the invention can be used with polypeptides having, for example, 10, 20 . . . or 1000 or more

   amino acid residues. All sizes of polypeptides in between these exemplary numbers also are for

   use in the divalent cation-containing formulations of the invention.” (Id. ¶ [0080].)

          1021.    As another example, Sørensen ’858 patent disclosed pharmaceutical

   formulations comprising “human growth hormone pretreated with zinc and optionally lysine or

   calcium ions . . . [which] shows a very high stability against deamidation in aqueous solution.”

   (DTX-071 at 4:47–51.)

          1022.    Sørensen ’858 patent taught that the stability of the disclosed formulations

   “allows for the storing and shipment thereof in a lyophilized state or in the form of a dissolved or

   re-dissolved formulation at ambient temperature.” (Id. at Abstract.)

          1023.    Sørensen ’858 patent taught that “[c]alcium ions when present are preferably

   added in the form of a physiologically acceptable soluble salt such as the chloride.” (Id. at 5:25–

   27.)

          1024.    Sørensen ’858 patent further disclosed that the pharmaceutical formulations may

   be formulated for oral administration. (Id. at 4:56–58.)

          1025.    A POSA would have been motivated to apply the teachings of Rehder ’326

   publication and Sørensen ’858 patent (which disclose using calcium compounds to stabilize


                                                   379
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 435 of 669 PageID #: 5873



   aqueous solutions of proteins and peptides) to a solid formulation of linaclotide.16 This is because

   a POSA would have understood that a solid formulation contains residual moisture, i.e., water.

   Therefore, solid formulations may raise similar problems (such as hydrolysis), which may be

   addressed by similar solutions used for aqueous formulations.

          1026.    Additionally, it was well known that deamidation is a hydrolysis reaction that

   requires water. Therefore, a POSA would have known that “an obvious strategy to decrease

   deamidation is to eliminate water.” (DTX-034 at 340.) Cleland 1993 notes that “residual water”

   in solid formulation allows degradation via deamidation, which “can be controlled by proper

   choice of excipients.” (Id.)

          1027.    Thus, the prior art taught and a POSA would have been motivated to reduce the

   rate of linaclotide hydrolysis by adding a hygroscopic excipient, such as calcium chloride.17 The

   prior art taught that an excipient with higher affinity for moisture, such as calcium chloride, can

   be used to reduce moisture-related degradation, such as linaclotide hydrolysis. (See DTX-076 at

   238 (“Thus, formulation with a substance having a greater affinity for water compared with the

   drug could mean that moisture in the product is sequestrated by the excipient.”).)

          1028.    Therefore, a POSA would have been motivated, with a reasonable expectation of

   success, to add Ca2+ to a solid linaclotide formulation to reduce the rate of linaclotide

   deamidation/hydrolysis.


   16
      This is consistent with Dr. Fretzen’s lab notebook (see DTX-223 at IW_LINZ_00000268) and
   related testimony, which show that Ironwood, too, considered prior art teachings related to IV
   formulation of peptides and proteins relevant to linaclotide formulation. (See Fretzen Dep. Tr.
   (DTX-578) at 161:7–14.)
   17
      Dr. Fretzen admitted that calcium chloride was known as a desiccant and thus was useful in
   reducing moisture-related degradation. (See Fretzen Dep. Tr. (DTX-578) at 162:4:12; 162:22-–
   163:3.)
                                                   380
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 436 of 669 PageID #: 5874



                              b. The prior art taught how to minimize linaclotide’s expected
                                 reaction with formaldehyde

          1029.    As stated above, formaldehyde was a well-known cross-linking agent that was

   known to inactivate, or immobilize protein. (DTX-105 at Abstract.) In particular, it was known

   that formaldehyde reacts with the amino group of the N-terminal amino acid residue to form an

   imine, a Schiff-base. (Id. at 6238.)18 This reaction is shown below:




          1030.    Further, it was known that “[f]ormaldehyde is a common residual impurity in

   many excipients such as polysorbate, povidone and polyethylene glycol 300” and that “[t]he

   presence of this impurity can potentially decrease the stability of drug substances by reacting with

   the amino group to form the N-methyl derivative.” (DTX-100 at 738; see also DTX-084 at 1;

   DTX-146 ¶ [0004].)

          1031.    The prior art also taught that an amino acid used as an additive can act as a

   formaldehyde scavenger in a pharmaceutical formulation.19 (See, e.g., DTX-151 at 3:34–37;

   DTX-146 at Abstract.)


   18



                       (See DTX-336 at LINZ_NDA0001828; Fretzen Dep. Tr. (DTX-578) at 232:7–
   233:16.)
   19
      Amino acids have long been known as formaldehyde scavengers in the field of chemistry, in
   general. (See, e.g., U.S. Patent No. 5,705,537, issued Jan. 6, 1998, DTX-072 at Abstract (teaching
   that amino acids, such as leucine, reduce emission of free formaldehyde from a foamed resin).)
                                                   381
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 437 of 669 PageID #: 5875



           1032.    In particular, Iwata ’433 publication disclosed a composition for use in the field

   of, inter alia, medicament, containing an active ingredient, aldehyde-like substances that

   destabilize the active ingredient, and a stabilizer having an amine structure and capable of

   adsorbing aldehydes. (See DTX-146 at Abstract; see also id. ¶ [0009].)

           1033.    Iwata ’433 publication taught that an example of such stabilizer is an amino acid.

   (Id. at Abstract; see also id. ¶ [0021].)

           1034.    Therefore, a POSA would have been motivated, with a reasonable expectation,

   to add an amino acid, such as leucine, to a linaclotide solid formulation as a formaldehyde

   scavenger to reduce linaclotide’s reaction with formaldehyde.

                               c. The prior art taught how to minimize linaclotide’s expected
                                  aggregation

           1035.    The    prior   art   taught   how     to   minimize   a   peptide   or   a   protein

   dimerization/aggregation in a pharmaceutical formulation.

           1036.    For example, Bentz ’392 publication taught that “[t]he addition of metal ions

   [such as, Ca2+, Mg2+, Zn2+] to the solid-state polypeptide particles of the present invention reduces

   the amount of polypeptide dimerization over time.” (DTX-276 at ¶ [0028].)20

           1037.    Bentz ’392 publication disclosed solid-state polypeptide formulations that are

   stabilized against degradation at temperatures that approximate or exceed physiological

   conditions. (See id. at Abstract; ¶ [0006].) “[T]he term ‘polypeptide’ includes oligopeptides and

   proteins and encompass[es] any natural or synthetic compound containing two or more amino

   acids linked by the carboxyl group of one amino acid to the amino group of another.” (Id. at ¶


   20
      In fact, Dr. Fretzen testified that Ironwood decided to test the stabilizing effect of calcium,
   magnesium, and zinc on linaclotide, in part, based on the teachings of this paper. (See Fretzen Dep.
   Tr. (DTX-578) at 225:15–21; Ex. 19.)
                                                    382
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 438 of 669 PageID #: 5876



   [0006].)

          1038.    Bentz ’392 publication taught that the peptide formulation may be stabilized by

   adding metal ions, preferably a divalent metal salt, such as CaCl2, MgCl2 of ZnCl2, to the solid

   formulation. (Id. ¶ [0028].)

          1039.    Table 8 disclosed the results of a study conducted to evaluate the stability of

   PACAP, a synthetic peptide of 31-amino acid length, achieved by formulating solid-state PACAP

   particles at varying pH with CaCl2, with histidine, and with both CaCl2 and histidine. (Id. ¶¶

   [0026], [0041]; see also ¶ [0065] (Example 7).) Bentz ’392 publication taught that “CaCl2 further

   improved the stability of PACAP particles at both pH 2 and 6 (Table 8).” (Id. ¶ [0065].)




          1040.    As another example, the prior art taught that calcium ions protect DNase from

   aggregation both in solutions and in solid formulations.

          1041.    Chan ’788 patent taught that adding calcium ions protected solutions of DNase

   from precipitation without the need for refrigeration. (DTX-067 at 3:1–5.) Chan ’788 patent

   explains that the aggregates formed from DNase were non-covalent aggregates (id. at 7:66–67),

   and that calcium ions prevented aggregation by specifically binding to the DNase (id. at 7:57:60;

   see also DTX-048 at 911 (teaching that binding of ions to proteins increases thermal stability as

                                                  383
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 439 of 669 PageID #: 5877



   shown for several proteins)).

          1042.    Similarly, Chen 1999 disclosed that aggregation of recombinant human DNase I

   in solid-state in the absence of calcium was much more pronounced compared to aggregation in

   the presence of calcium. (DTX-075 at 481.)

          1043.    Therefore, a POSA would have been motivated, with a reasonable expectation of

   success, to add a calcium compound to the solid linaclotide formulation to reduce the expected

   linaclotide dimerization/aggregation.21

                      5. A POSA would have reasonably expected that the prior art additives
                         known to manage linaclotide’s expected degradation pathways would
                         improve the stability of a linaclotide solid formulation

          1044.    A POSA would have been motivated, with a reasonable expectation of success,

   to manage degradation pathways reasonably expected to contribute to linaclotide’s instability

   because prior art taught how to manage the rate of such degradation pathways in pharmaceutical

   formulations. (Block Opening Report (DTX-555) ¶¶ 354–400; see also Gupta Report (DTX-

   573) ¶ 58.)

          1045.    A POSA would have been motivated to select leucine with a reasonable

   expectation that it would stabilize a linaclotide solid formulation.

                      6. A POSA would have been motivated to select calcium cation with a
                         reasonable expectation that it would stabilize a linaclotide solid
                         formulation

          1046.    A POSA would have been motivated to add a divalent metal compound, such as

   calcium, to a linaclotide oral solid formulation to protect linaclotide from asparagine deamidation

   and aggregation.


   21
      Dr. Fretzen admitted that prior art literature taught that calcium chloride prevents dimer
   formation. (See DTX-223 at IW_LINZ_00000272; Fretzen Dep. Tr. (DTX-578) at 165:20–23.)
                                                   384
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 440 of 669 PageID #: 5878



              1047.   First, the prior art taught divalent cations (such as calcium cation) would reduce

   the rate of deamidation of a protein in a pharmaceutical formulation and aggregation. For

   example, Marra ’248 publication taught a conantokin peptide formulation with improved

   stability, comprising a divalent ion such as Zn2+, Mg2+, or Ca2+, which is capable of stabilizing

   the peptide by reducing the rate of conantokin degradation. (DTX-069 at 2:31–3:5.) Marra ’248

   publication taught that conantokins are a family of peptides that contain 10–30 amino acids. (Id.

   at 2:4.)

              1048.   Thus, the prior art provides successful examples of using divalent cations, such

   as calcium, to stabilize protein and peptide formulations. Marra ’248 does not describe the details

   of the mechanism by which divalent cations stabilized the peptide, but it provides another real-

   world point of evidence that divalent cations can be used as stabilizers in peptide formulations.22

              1049.   Further, as stated below, calcium cation is the only cation that the prior art taught

   would reduce the rate of both deamidation and aggregation of a protein in a pharmaceutical

   formulation. Therefore, a POSA would have been motivated to add calcium cation to a linaclotide

   solid formulation to manage deamidation and aggregation of linaclotide.

              1050.   Further, a POSA would have reasonably expected that calcium cation would

   increase stability of linaclotide in a solid formulation because the prior art taught that calcium

   cation, when added to protein and peptide formulations, reduced the same protein and peptide

   degradation pathways that were reasonably expected to destabilize linaclotide.

              1051.   Second, prior art taught that di- or travilent metal cations (such as Al3+, Mg2+,



   22
     As stated below, a POSA would have reasonably expected that a divalent cation stabilizes a
   peptide’s structure by binding to amino acid residues on the peptide’s surface. This mechanism
   was shown to stabilize proteins and peptides against covalent and non-covalent aggregation.
                                                      385
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 441 of 669 PageID #: 5879



   Zn2+, and Ca2+) protect therapeutic proteins and peptides from degradation during storage, and

   from degradation after oral administration by GI proteases. Yanagawa ’336 taught di- or trivalent

   metal compounds, such as calcium chloride, calcium phosphate, or calcium sulfate are highly

   useful as a carrier for oral administration of physiologically active peptides, especially as enteric

   coated preparations, because these compounds protect the peptides from degradation by GI

   proteases and increases absorption of said peptides. (See DTX-065 ¶¶ [0023], [0024], [0026];

   claim 7.)

          1052.    The teachings of Yanagawa ’336 are not limited to any specific peptide—rather,

   Yanagawa ’336 explicitly taught that their method of preparing a pharmaceutical composition

   can be used for “physiologically active peptides.” (DTX-065 ¶ [0015].) Because linaclotide is a

   physiologically active peptide, a POSA would have understood that a linaclotide formulation can

   be prepared according to the teachings of Yanagawa ’336.

          1053.    Thus, Yanagawa ’336 provides another motivation to a POSA, in addition to

   reducing the rate of reasonably expected linaclotide degradations via deamidation and

   aggregation, to add a calcium salt to a linaclotide formulation: a POSA would have reasonably

   expected that a calcium salt in a linaclotide formulation would also protect linaclotide from

   degradation by GI proteases after oral administration, in addition to reducing linaclotide’s

   reasonably expected degradation via deamidation and aggregation during storage.

                              a. A POSA would have reasonably expected that calcium cation
                                 would reduce linaclotide’s deamidation rate in a solid
                                 formulation

          1054.    A POSA would have reasonably expected that asparagine deamidation would

   contribute to linaclotide’s instability in a solid formulation, and thus a POSA would have been

   motivated to reduce the rate of linaclotide’s deamidation.
                                                    386
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 442 of 669 PageID #: 5880



           1055.    The prior art taught that adding a divalent cation to pharmaceutical formulations

   would reduce the deamidation rate of therapeutic proteins in the pharmaceutical formulations.

           1056.    In particular, Rehder ’326 taught that stable aqueous and solid (e.g., lyophilized)

   formulations of polypeptides that are susceptible to asparagine deamidation, such as those with

   solvent exposed asparagine residues, can be prepared by adding CaCl2 to the formulation which

   reduces the rate of deamidation of the solvent exposed asparagine residues. (See DTX-070 ¶¶

   [0033]–[0035].) As stated above, a POSA would have reasonably expected that linaclotide would

   have a solvent exposed asparagine residue. Therefore, and based on the teachings of Rehder ’326,

   a POSA would have reasonably expected that adding CaCl2 to a solid linaclotide formulation

   would increase stability of linaclotide by reducing the rate of deamidation of the solvent exposed

   asparagine residue.

           1057.    It is true that Rehder ’326 defines the term “divalent cation” as including metal

   ions such as Ca2+, Zn2+, Mn2+, Mg2+, Fe2+, Co2+, Ni2+, Cu2+, Sc2+, Ti2+, V2+, Cr2+, Ga2+, Ge2+, and

   Se2+ and lists several of these as cations that can be used in a protein formulation. (DTX-070 ¶¶

   [0057], [0084].) However, Rehder ’326 singles out calcium cation (in the form of the chloride

   salt, i.e., CaCl2) to stabilize a therapeutic protein or peptide in a formulation to describe a specific

   embodiment of the stabilized therapeutic protein or peptide formulations. (Id. ¶¶ [0034]–[0035].)

   Further, Rehder ’326 provides data supporting that CaCl2 would stabilize a peptide or protein

   formulation. (See, e.g., id. at Figs. 15, 17.) Therefore, a POSA would have been motivated to add

   CaCl2 to a solid formulation of linaclotide to reduce the rate of linaclotide deamidation with a

   reasonable expectation of success.

           1058.    The teachings of Sørensen ’858 would have further motivated a POSA to select

   calcium cation over other divalent cations to stabilize a therapeutic protein or peptide in a
                                                     387
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 443 of 669 PageID #: 5881



   pharmaceutical formulation by reducing the rate of asparagine deamidation. Sørensen ’858 taught

   reducing the rate of asparagine deamidation in liquid and lyophilized formulations containing a

   growth hormone by adding calcium cation to the formulation. (See, e.g., DTX-071 at Abstract;

   col. 7, Example.) In particular, Sørensen ’858 taught that adding CaCl2 to a preparation of human

   growth hormone lowered the amount of deamidated human growth hormone more than when

   CaCl2 was not added to the preparation. (Id. at col. 7, Example.) Sørensen ’858 explicitly taught

   that the formulation they disclosed may be prepared “in the form of a lyophilized powder to be

   reconstituted later . . . or in the form of a solution comprising human growth hormone.” (Id. at

   4:64–5:1.)

          1059.    Sørensen ’858 taught that human growth hormone (hGH) has two asparagine

   residues that are susceptible to deamidation: asparagine in position 149 and, to a lesser extent,

   asparagine in position 152. (Id. at 2:4–5.) As stated above, a POSA would have reasonably

   expected that linaclotide, too, would have an asparagine residue susceptible to deamidation. Thus,

   a POSA would have been motivated to add CaCl2 to a solid formulation of linaclotide to reduce

   the rate of linaclotide deamidation with a reasonable expectation of success.

          1060.    Cleland 1993’s teaching would have been a starting point for a POSA motivated

   to reduce linaclotide’s deamidation rate. But, a POSA would have also been familiar with the

   teachings of Rehder ’326 and Sørensen ’858. Based on Rehder ’326 or Sørensen ’858, a POSA

   would have been able to narrow down Cleland 1993’s broad teachings to CaCl2.

          1061.    All proteins and peptides are made of the same building blocks: amino acids

   (such as asparagine). Although two different proteins or peptides with different primary

   sequences may have different higher order structures, they would be prone to the same type of

   degradation if, for example, they both have solvent exposed asparagine residues.
                                                  388
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 444 of 669 PageID #: 5882



          1062.    The three-dimensional shape of linaclotide was reasonably expected to be highly

   similar to the known three-dimensional shape of STh peptides from which it was derived, based

   on the sequence similarity and presence of the same intramolecular disulfide bonds. A POSA

   would have reasonably expected that linaclotide would be susceptible to degradation via

   asparagine deamidation based on linaclotide’s known primary and reasonably expected

   secondary structure, which would have reasonably suggested to a POSA that the asparagine

   residue in linaclotide is accessible, thus susceptible, to deamidation in presence of residual water

   in a solid formulation.

          1063.    As stated above, based on the teachings of Sørensen ’858 and Rehder ’326, a

   POSA would have reasonably expected that a formulation containing linaclotide with an

   asparagine residue susceptible to deamidation could be stabilized by using calcium chloride.

          1064.    A POSA would have reasonably expected that leucine and a calcium salt would

   reduce different, though overlapping, degradation pathways, and thus, a POSA would have been

   motivated to add both, with a reasonable expectation that adding both leucine and a calcium salt

   would further stabilize the linaclotide formulation.

          1065.    A POSA would have been motivated to add CaCl2 to a solid formulation of

   linaclotide to reduce the rate of linaclotide deamidation with a reasonable expectation of success.

                              b. A POSA would have reasonably expected that calcium cation
                                 would reduce linaclotide’s aggregation in a solid formulation

          1066.    A POSA would have reasonably expected that covalent and non-covalent

   aggregation would contribute to linaclotide’s instability in a solid formulation, and thus a POSA

   would have been motivated to reduce linaclotide’s aggregation.

          1067.    The prior art taught that adding a divalent cation to pharmaceutical formulations

                                                   389
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 445 of 669 PageID #: 5883



   would reduce aggregation of proteins and peptides in the formulations.

          1068.    In particular, Bentz ’392 taught that adding metal cations (such as Ca2+, Mg2+,

   Zn2+) to a solid formulation containing therapeutic peptides reduces the amount of polypeptide

   dimerization, which is a form of covalent aggregation. (DTX-276 ¶ [0028]) Further, Bentz ’392

   taught that metal cations reduce peptide dimerization by forming ionic linkages or salt bridges

   with the peptide molecule, which in turn limit the interaction between peptide molecules, and

   thus reduce peptide dimerization. (Id.)

          1069.    A POSA would have expected this mechanism of action to work for proteins and

   peptides that have solvent exposed residues capable of interacting with cations. It is well-known

   that physiologically active proteins and peptides spontaneously fold, that is, they form a three-

   dimensional structure in which the hydrophobic side chains of their amino acids are buried inside

   the three-dimensional structure and the polar and charged side chains of their amino acid are on

   the surface of the three-dimensional structure. (See, e.g., DTX-149 at 30.) Therefore, a POSA

   would have reasonably expected that folded proteins or peptides would have polar and/or charged

   amino acids on their surfaces, which may form ionic linkages or salt bridges with metal cations.

   Linaclotide, in particular, was reasonably expected to have a negatively charged amino acid (i.e.,

   Glu) that could interact with metal cations to form ionic linkages or salt bridges.

          1070.    Therefore, a POSA would have reasonably expected that the method used in

   Bentz ’392 for reducing peptide aggregation in a solid formulation would similarly work in a

   linaclotide solid formulation.

          1071.    Further, Bentz ’392 taught that adding CaCl2 to a formulation improved the

   stability of a synthetic therapeutic peptide of 31-amino acid length at both pH 2 and 6. (DTX-276

   ¶¶ [0026], [0041], Example 7, Table 8.) Based on these experimental results, a POSA would have
                                                   390
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 446 of 669 PageID #: 5884



   been motivated to select calcium cation to add to a linaclotide solid formulation to reduce

   linaclotide’s reasonably expected covalent aggregation via dimerization.

          1072.    Chan ’788 and Chen 1999 support a POSA’s expectation regarding the protective

   effect of calcium cation by teaching that adding calcium cations protected DNase from non-

   covalent aggregation in both solid and liquid formulations, by binding to the protein thus

   preventing aggregation. (DTX-067 at 3:31–42; DTX-075 at 477.)

          1073.    As another example, Cini ’298 taught using divalent cations, such as zinc,

   magnesium, and calcium, which increase the stability of a formulation comprising epidermal

   growth factor, and further taught that other proteins may similarly be stabilized as a result of the

   binding of a divalent cation (such as zinc) to the active amino acid residues. (DTX-068 at 1:9–

   11, 3:20–23, 3:51–4:8.) This further supports a POSA’s understanding that divalent cations can

   stabilize proteins and peptides by binding to proteins and peptides.

          1074.    In addition, Sato 1994 disclosed a 3D structure of a linclotide precursor peptide

   in a solid state obtained based on X-ray crystallography. In particular, Sato 1994 disclosed a

   space-filling model of the linaclotide precursor peptide in solid state, which shows the side chain

   of the Glu residue is exposed on the surface of the peptide. (See, e.g., DTX-054 at Fig. 8.)

   Similarly, Ozaki 1991 taught that “[a]ll the side chains of constituent amino acids are oriented to

   the outside of the molecule.” (DTX-606 at 5937.)

          1075.    Further, Sato 1994 taught that the C-terminal region of all linaclotide’s precursor

   peptide was “strikingly similar” to “peptides known to be ionophores which bind a metal ion with

   their 3 (or 4, 6, or 8) carbonyls or hydroxyls or amides,” suggesting that “the C-terminal region

   binds a metal ion such as Na+, K+, or Ca2+” and that linaclotide’s precursor peptide “may


                                                   391
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 447 of 669 PageID #: 5885



   function as a cation binding peptide.” (DTX-054 at 8647–48.) Sato 1994 also noted previous

   studies that provide evidence that ST may act as a Ca2+ binding peptide. (Id. at 8648.)

          1076.     As explained above, a POSA would have reasonably expected linaclotide’s

   structure to be similar to the structure of linaclotide’s precursor peptide. (See Block Reply Report

   ¶ 43.) Thus, based on the 3D structure of linaclotide’s precursor peptide in solid state disclosed

   in Ozaki 1991 and Sato 1994, a POSA would have reasonably expected that the side chain of the

   Glu residue in linaclotide in a solid formulation would be exposed on the surface of the peptide,

   which would allow calcium cations to form “ionic linkages or salt bridges with the peptide

   molecule, which in turn limit the interaction between peptide molecules, and thus reduce peptide

   dimerization.”

          1077.     Additionally, based on the teachings of Sato 1994, a POSA would have

   reasonably expected that linaclotide would act as a Ca2+ binding peptide. The prior art teaches

   that divalent cations (such as Ca2+) protected proteins and peptides from aggregation in both

   solid and liquid formulations by binding to the protein or peptide thus preventing aggregation.

          1078.     Based on the above teachings, a POSA would have been motivated to add

   calcium ion to improve the stability of a solid linaclotide formulation with a reasonable

   expectation of success.

          1079.     None of the asserted claims require that calcium cations reduce aggregation, or

   any other specific degradation pathway for that matter. As stated above, based on the teachings

   of the prior art, a POSA would have been motivated to use calcium cations to increase the stability

   of a linaclotide solid formulation. That a POSA could not have predicted with 100% accuracy the

   exact mechanism by which calcium cations stabilize linaclotide does not mean that it was not

   obvious that calcium cations would stabilize linaclotide.
                                                   392
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 448 of 669 PageID #: 5886



          1080.     A POSA would have been motivated to add calcium cations to a solid

   formulation of linaclotide to increase linaclotide’s stability.

                              c. The prior art would have guided a POSA to select calcium
                                 cation

                                               Rehder ’326

          1081.     Rehder ’326 taught that stable aqueous and solid (e.g., lyophilized) formulations

   of polypeptides that are susceptible to asparagine deamidation, such as those with solvent

   exposed asparagine residues, can be prepared by adding CaCl2 to the formulation which reduces

   the rate of deamidation of the solvent exposed asparagine residues. (DTX-070 at ¶¶ [0014],

   [0033]) As stated above, a POSA would have reasonably expected that linaclotide would have a

   solvent exposed asparagine residue.

          1082.     Therefore, and based on the teachings of Rehder ’326, a POSA would have

   reasonably expected that adding CaCl2 to a solid linaclotide formulation would increase stability

   of linaclotide by reducing the rate of deamidation of the solvent exposed asparagine residue.

          1083.     Rehder ’326’s techniques were not limited to the stabilization of peptides in

   aqueous environments, and would have given a POSA a reasonable expectation of success in

   developing a stable, solid formulation of linaclotide.

          1084.     Rehder ’326 explicitly taught that a formulation containing divalent cations, such

   as calcium, is useful for stabilizing peptides and proteins susceptible to asparagine deamidation,

   because it reduces the rate of this degradation pathway, and that susceptible proteins and peptides

   include those having solvent-exposed asparagine. (DTX-070 ¶ [0033].) Further, Rehder ’326 lists

   a few examples of commercially available therapeutic protein formulations that can be

   formulated according to Rehder ’326’s teachings, including different kinds of proteins such as

                                                    393
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 449 of 669 PageID #: 5887



   fusion proteins, receptors, interferons, antibodies, and stem cell factors. (Id. ¶ [0119]–[0120].)

   Thus, a POSA would have understood that the teachings of Rehder ’326 are not limited to any

   specific protein or peptide; rather, they are applicable to any protein or peptide having solvent-

   exposed asparagine (such as linaclotide).

          1085.    It is true that Rehder ’326 defines the term “divalent cation” as including metal

   ions such as Ca2+, Zn2+, Mn2+, Mg2+, Fe2+, Co2+, Ni2+, Cu2+, Sc2+, Ti2+, V2+, Cr2+, Ga2+, Ge2+, and

   Se2+ and lists several of these as cations that can be used in a protein formulation. (Id. ¶¶ [0057],

   [0084].) However, Rehder ’326 singles out Ca2+ (in the form of the chloride salt, i.e., CaCl2) to

   stabilize a therapeutic protein or peptide in a formulation to describe a specific embodiment of

   the stabilized therapeutic protein or peptide formulations. (Id. ¶¶ [0034]–[0035].) Further, Rehder

   ’326 provides data supporting that CaCl2 would stabilize a peptide or protein formulation. (See,

   e.g., id. at Figs. 15, 17.) Therefore, a POSA would have been motivated to add CaCl2 to a solid

   formulation of linaclotide to reduce the rate of linaclotide deamidation with a reasonable

   expectation of success.

          1086.    Carpenter 2002 taught that “[c]ertainly, chemical degradation is typically slower

   in the solid state than in liquate state, due to reduced mobility of the protein and limited exposure

   to water.” (DTX-293 at 100 (internal citations omitted); see also id. at 110.) Therefore, a POSA

   would have understood that any instability caused by water would be less pronounced in solid

   formulations than in liquid aqueous formulations because a POSA would have understood that a

   solid formulation contains limited amount of water. Further, a POSA would have expected lower

   protein and peptide degradation rates in a solid formulation due to reduced mobility of the protein

   or peptide. Consistent with these understandings, the prior art taught that dried or solid

   formulations “have less stability-related issues and have a much greater potential tolerance for
                                                    394
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 450 of 669 PageID #: 5888



   room-temperature storage,” and were successfully used to overcome protein stability problems.

   (Id. at 11; see also id. at 10.) Therefore, a POSA would have understood that in general, a solid

   formulation would be more stable compared to a liquid formulation, and that such stability could

   be further extended by using excipients and stabilizers that reduce expected degradation

   pathways. Further, as stated above, a POSA would have reasonably expected that linaclotide

   would be an intrinsically stable peptide.

          1087.    Based on the teachings of Rehder ’326, a POSA would have reasonably expected

   that adding CaCl2 to a solid linaclotide formulation would increase stability of linaclotide by

   reducing the rate of deamidation of the solvent exposed asparagine residue.

                                               Sørensen ’858

          1088.    Sørensen ’858 taught reducing the rate of asparagine deamidation in liquid and

   lyophilized formulations containing a growth hormone by adding calcium cation to the

   formulation. In particular, Sørensen ’858 taught that adding CaCl2 to a preparation of human

   growth hormone lowered the amount of deamidated human growth hormone more than when

   CaCl2 was not added to the preparation. (DTX-071 at col. 7, Example.) Sørensen ’858 explicitly

   taught that the formulation they disclosed may be prepared “in the form of a lyophilized powder

   to be reconstituted later . . . or in the form of a solution comprising human growth hormone.” (Id.

   at 4:64–5:1.)

          1089.    Sørensen ’858 taught that human growth hormone (hGH) has two asparagine

   residues that are susceptible to deamidation: asparagine in position 149 and, to a lesser extent,

   asparagine in position 152. (Id. at. 2:4–5.) As stated above, a POSA would have reasonably

   expected that linaclotide, too, would have an asparagine residue susceptible to deamidation. Thus,

   a POSA would have had a reasonable expectation that Sorensen ’858’s approaches for stabilizing
                                                   395
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 451 of 669 PageID #: 5889



   hGH would be useful in developing a stable linaclotide formulation.

           1090.   The temperature of 37°C used in the example in Sørensen ’858 was much higher

   than room temperature, and Sørensen ’858 taught that the formulation containing hGH in a solid

   formulation should be stable for about one month. However, peptide degradation reactions

   greatly accelerate as the temperature is raised. Thus, a POSA would have understood that the

   formulation tested in Sørensen ’858 would be more stable at room temperature than at 37°C.

   Sørensen ’858 also taught that by using its methods it would be possible to extend the stability of

   a lyophilized formulation, which was previously required to be kept at 4°C, to one month at room

   temperature. Further, as stated above, a POSA would have reasonably expected that linaclotide

   would be a thermodynamically stable peptide. Therefore, the fact that Sørensen ’858 taught that

   a hGH protein solid formulation was expected to be stable for about one month would not have

   dissuaded a POSA from preparing a suitably stable linaclotide formulation based on the teachings

   of Sørensen ’858, with a reasonable expectation that the solid linaclotide formulation would have

   improved stability at room temperature.

           1091.   Based on the teachings of Sørensen ’858, a POSA would have been motivated to

   add CaCl2 to a solid formulation of linaclotide to reduce the rate of linaclotide deamidation with

   a reasonable expectation of success.

                                             Cleland 1993

           1092.   Cleland 1993 taught that one strategy to decrease deamidation is to “eliminate

   water.” (DTX-034 at 338–39.) Cleland 1993 notes that “residual water” in solid formulation

   allows degradation via deamidation, which “can be controlled by proper choice of excipients.”

   (Id. at 340)

           1093.   It was known in the art that CaCl2 is a desiccant, as admitted by Dr. Fretzen. (See
                                                   396
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 452 of 669 PageID #: 5890



   Fretzen Dep. Tr. (DTX-578) at 162:11–12 (“Calcium chloride is a desiccant, and we knew that

   at the time.”).) A POSA would have known that preparing a formulation with a substance having

   a greater affinity for water (such as CaCl2), compared with the drug could sequester residual

   moisture in the product.

           1094.    A POSA would have been motivated to add CaCl2 to a solid linaclotide

   formulation to sequester residual moisture, which a POSA would have reasonably expected

   would reduce the rate of linaclotide deamidation.

                                               Bentz ’392

           1095.    Bentz ’392 taught that adding metal cations (such as Ca2+, Mg2+, Zn2+) to a solid

   formulation containing therapeutic peptides reduces the amount of polypeptide dimerization,

   which is a form of covalent aggregation. (DTX-276 at Abstract, ¶ [0006].) Further, Bentz ’392

   taught that metal cations reduce peptide dimerization or aggregation by forming ionic linkages

   or salt bridges with the peptide molecule, which in turn limit the interaction between peptide

   molecules, and thus reduce peptide dimerization or aggregation. (DTX-276 ¶ [0028].)

           1096.    As stated above, based on the known primary and reasonably expected secondary

   structure of linaclotide, a POSA would have reasonably expected that a divalent cation (such as

   Ca2+) would be able to bind to linaclotide to form ionic linkages or salt bridges discussed in Bentz

   ’392. Therefore, a POSA would have reasonably expected that the method used in Bentz ’392 for

   reducing peptide aggregation in a solid formulation would similarly work in a linaclotide solid

   formulation.

           1097.    Based on the teachings of Benz ’392, a POSA would have been motivated to add

   CaCl2 to a linaclotide solid formulation with a reasonable expectation that CaCl2 would improve

   linaclotide’s stability.
                                                   397
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 453 of 669 PageID #: 5891



                                               Marra ’248

          1098.    Marra ’248 taught a conantokin peptide formulation with improved stability,

   comprising a divalent cation, such as Zn2+, Mg2+, or Ca2+, which is capable of stabilizing the

   peptide.

          1099.    Although Marra ’248 does not describe the details of the mechanism by which

   divalent cations stabilized the peptide, it provides another point of real-world evidence of divalent

   cations’ role as stabilizers in peptide formulations. Further, as stated above, a POSA would have

   reasonably expected that a divalent cation stabilizes a peptide’s structure by binding to amino

   acid residues on the peptide’s surface. This mechanism was shown to stabilize proteins and

   peptides against covalent and non-covalent aggregation.

          1100.    A POSA would have had a reasonable expectation that a divalent metal cation

   would bind to, or stabilize the structure of, linaclotide in a similar manner. As stated above, Bentz

   ’392 taught that metal cations reduce peptide dimerization or aggregation by forming ionic

   linkages or salt bridges with the peptide molecule, which in turn limit the interaction between

   peptide molecules, and thus reduce peptide dimerization or aggregation. (DTX-276 ¶ [0028].) A

   POSA would have reasonably expected that linaclotide could form such ionic linkages or salt

   bridges with metal cations. Therefore, a POSA would have reasonably expected that a divalent

   metal cation would bind to, and stabilize the structure of, linaclotide in a similar manner.

          1101.    A POSA would have understood that a solid formulation contains residual

   moisture, i.e., water, and thus may raise similar problems, which may be addressed by similar

   solutions used for aqueous formulations. Indeed, the prior art taught that methods used to stabilize

   a protein in an aqueous solution is transferable to a solid formulation.

          1102.    A POSA would have reasonably expected that a shelf life longer than 51 days
                                                    398
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 454 of 669 PageID #: 5892



   could be achieved for linaclotide when using calcium cation as a stabilizer based on the results

   of stability experiments performed on aqueous formulation at 37°C in Mara ’248. First, peptide

   degradation reactions greatly accelerate as the temperature is raised. Thus, a POSA would have

   understood that the formulation tested in Mara ’248 would be more stable at room temperature

   compared to the formulation stored at 37°C. Second, as stated above, a POSA would have

   understood that in general, a solid formulation would be more stable compared to a liquid

   formulation, and that such stability could be further extended by using excipients and stabilizers

   that reduce expected degradation pathways. Further, as stated above, a POSA would have

   reasonably expected that linaclotide would be an intrinsically stable peptide.

          1103.    Marra ’248 taught peptide formulations with improved stability, comprising a

   divalent ion such as Zn2+, Mg2+, or Ca2+, and provides another real-world point of evidence that

   divalent cations can be used as stabilizers in a peptide formulation.

                                       Chan ’788 and Chen 1999

          1104.    Chan ’788 taught that adding calcium cation protects solutions of DNase from

   non-covalent aggregation without the need for refrigeration by specifically binding to the protein

   and thus preventing aggregation. (DTX-067 at 3:31–42.)

          1105.    Chen 1999 taught that the aggregation of recombinant human DNase in solid-

   state in the absence of calcium cation was much more pronounced compared to aggregation in

   the presence of calcium cation, which Chen 1999 explains is due to calcium cations binding to

   the DNase molecules. (DTX-075 at 477.)

          1106.    Chen 1999 further confirms a POSA’s understanding that the stabilizing effect

   of calcium cation (by preventing aggregation) would work in solid formulations. (See, e.g., DTX-

   075 at Abstract (teaching the stabilizing effect of calcium ions on DNase in both the aqueous and
                                                   399
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 455 of 669 PageID #: 5893



   solid formulations).)

                                           Yanagawa ’336

          1107.    Yanagawa ’336 taught that di- or trivalent metal compounds, such as calcium

   chloride, calcium phosphate, or calcium sulfate are highly useful as a carrier for oral

   administration of physiologically active peptides, especially as enteric coated preparations,

   because these compounds protect the peptides from degradation by GI proteases and increases

   absorption of said peptides. (DTX-065 ¶¶ [0024], [0026], [0050].)

          1108.    Yanagawa ’336 provides another motivation to a POSA, in addition to reducing

   the rate of reasonably expected linaclotide degradation via deamidation and aggregation, to add

   a calcium salt to a linaclotide formulation: a POSA would have reasonably expected that a

   calcium salt in a linaclotide formulation would also protect linaclotide from degradation by GI

   proteases after oral administration, in addition to minimizing linaclotide’s reasonably expected

   degradation via deamidation and aggregation during storage.

          1109.    The teachings of Yanagawa ’336 are not limited to any specific peptide or set of

   peptides. Yanagawa ’336 explicitly taught that their method of preparing a pharmaceutical

   composition can be used for “physiologically active peptides.” (DTX-065 ¶ [0015].) Because

   linaclotide is a physiologically active peptide, a POSA would have understood that a linaclotide

   formulation can be prepared according to the teachings of Yanagawa ’336.

          1110.    Yanagawa ’336 provides another motivation to a POSA to add a calcium salt to

   a linaclotide formulation.

                                               Cini ’298

          1111.    Cini ’298 taught using divalent cations, such as zinc, magnesium, and calcium,

   to increase the stability of a formulation comprising epidermal growth factor, and further taught
                                                  400
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 456 of 669 PageID #: 5894



   that other proteins may similarly be stabilized as a result of the binding of a divalent cation (such

   as zinc) to the active amino acid residues. (DTX-068 at. 1:9–11, 3:51–4:8, 3:20–23).) Therefore,

   Cini ’298 taught divalent cations, such as zinc, magnesium, and calcium, increase the stability of

   a protein in a formulation by binding to the active amino acid residues.

           1112.    As stated above, a POSA would have expected that divalent cations would bind

   to the glutamic acid residue in linaclotide. Therefore, a POSA would have reasonably expected

   that divalent cations would stabilize linaclotide in a manner similar to the one described in Cini

   ’298.

           1113.    Cini ’298 would have motivated a POSA to add a divalent cation to a solid

   linaclotide formulation, with a reasonable expectation that the divalent cation would improve

   linaclotide’s stability.

                       7. A POSA would have been motivated to select leucine with a reasonable
                          expectation that it would stabilize a linaclotide solid formulation

           1114.    A POSA would have reasonably expected that asparagine deamidation and

   formaldehyde-mediated degradation would contribute to linaclotide’s instability.

           1115.    Further, prior art taught that leucine would reduce deamidation of a protein in a

   pharmaceutical formulation, and that amino acids (such as leucine) would reduce formaldehyde-

   mediated degradation of proteins. Therefore, a POSA would have been motivated to add leucine

   to a linaclotide solid formulation to manage deamidation and formaldehyde-mediated

   degradation with a reasonable expectation of success.

                              a. A POSA would have reasonably expected that leucine would
                                 manage asparagine deamidation

           1116.    Based on the teachings of Sørensen ’278, a POSA would have been motivated to

   add leucine to a linaclotide solid formulation with a reasonable expectation that leucine would
                                                    401
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 457 of 669 PageID #: 5895



   stabilize linaclotide by managing linaclotide’s deamidation.

          1117.    In particular, Sørensen ’278 taught that “[i]t has now surprisingly been found that

   a formulation of human growth hormone comprising leucine as additive shows a very high

   stability against deamidation and oxidation. The stability of the product allows for the storing and

   shipment thereof in a lyophilized state or in the form of a dissolved or re-dissolved formulation.”

   (DTX-064 at 4:25–30.)

          1118.    A POSA would not have ignored this teaching. Rather, based on this teaching, a

   POSA would have been motivated to use the same excipient (i.e., leucine) to manage the same

   degradation pathway (i.e., deamidation), and thus would have reasonably expected to achieve the

   same result (preparing a suitably stable, solid formulation).

          1119.    Based on the teachings of Sørensen ’278, a POSA would have reasonably

   expected that leucine would manage deamidation of a protein or peptide susceptible to

   deamidation in both solid and liquid formulations. (See DTX-064 at 4:25–30.)

          1120.    That Sørensen ’278 does not explicitly teach the mechanism by which leucine

   reduced deamidation rates does not detract from its explicit teachings that leucine reduced

   deamidation rates.

          1121.    It is not necessary for a POSA to know with certainty that a desired result will

   occur; a reasonable expectation of success is enough. Additionally, none of the asserted claims

   require that leucine reduces Asn degradation. Based on the teachings of the prior art, a POSA

   would have reasonably expected that leucine would stabilize linaclotide in a solid formulation by

   managing deamidation and/or formaldehyde degradation, with a reasonable expectation of

   success. That a POSA could not have predicted the exact mechanism by which leucine stabilizes

   linaclotide with 100% accuracy does not mean that it was not obvious that leucine would stabilize
                                                   402
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 458 of 669 PageID #: 5896



   linaclotide.

                               b. A POSA would have reasonably expected that amino acids (such
                                  as leucine) would reduce formaldehyde-mediated degradation
                                  of linaclotide

           1122.     A POSA would have had another motivation to add leucine to a solid linaclotide

   formulation. A POSA would have reasonably expected that linaclotide’s reaction with trace

   amounts of formaldehyde, known to be present in excipients, packaging, and other materials that

   come into contact with linaclotide during manufacturing, would contribute to linaclotide’s

   instability, and thus would have been motivated to add leucine, which would act as a

   formaldehyde scavenger, to the formulation.

           1123.     Further, based on the teachings of the prior art, including the known presence of

   trace amounts of formaldehyde in commonly used excipients and packaging materials, a POSA

   would have reasonably expected that it would be difficult to identify and eliminate all sources of

   formaldehyde that come into contact with linaclotide during the manufacturing process. The prior

   art indeed contemplated the difficulty of eliminating all sources of formaldehyde and taught that

   formaldehyde can be instead scavenged by an excipient. (DTX-076 at 238.)

           1124.     The prior art taught that an amino acid used as an additive can act as a

   formaldehyde scavenger in a pharmaceutical formulation, and thus would stabilize proteins and

   peptides against formaldehyde-mediated degradation. Therefore, a POSA would have been

   motivated to add an amino acid, such as leucine, to a solid linaclotide formulation, with a

   reasonable expectation that the amino acid would manage formaldehyde-mediated degradation

   of linaclotide.




                                                    403
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 459 of 669 PageID #: 5897



                              c. The prior art taught using leucine as an excipient in
                                 pharmaceutical     formulations, including formulations
                                 containing therapeutic proteins

          1125.    Leucine was a known water-soluble excipient used in pharmaceutical

   formulations; for example, as a lubricant in solid formulations. (See, e.g., WO 2006/088418

   (“Wahren ’418”) (DTX-166) at 8 (“Examples of useful water soluble lubricants include sodium

   benzoate, polyethylene glycol, L-leucine, adipic acid, and combinations thereof.”) (emphasis

   added).) The prior art also taught using leucine in a capsule dosage form. (See, e.g., DTX-151 at

   3:50–55.)

          1126.    It is well-known that gelatin is a protein-based compound. Further, it was known

   that formaldehyde reacts with proteins by, inter alia, forming methylene bridges (thus cross-

   linking proteins) and forming an imine adduct. (See DTX-105 at Abstract.) Thus, a POSA would

   have reasonably expected the same excipients that reduced crosslinking in gelatin shell by

   scavenging formaldehyde (see DTX-151 at 3:34–37) would also reduce linaclotide’s

   formaldehyde-mediated degradation by the very same mechanism, i.e., scavenging

   formaldehyde.

          1127.    Further, the prior art taught using leucine in a protein formulation. For example,

   Sørensen ’278 taught using leucine in a protein formulation to reduce deamidation rates. The

   explicit teachings of Sørensen ’278 would have motivated a POSA to use leucine to increase

   stability of formulated linaclotide.

          1128.    Leucine had been shown to be a general stabilizer for protein before the priority

   date. For example, Szenczi 2006 taught the stabilizing effect of leucine in protein antibody

   preparations. (DTX-450 at Abstract.) Their study showed that leucine decreases the aggregation

   tendency and is included in the list of standard stabilizers for proteins. This stabilizing effect is
                                                    404
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 460 of 669 PageID #: 5898



   believed to be due to surfactant properties of leucine.

          1129.    Further, a POSA would have been motivated to select leucine with a reasonable

   expectation of success for the additional reason that it would act as a surfactant in a linaclotide

   solid formulation. Matubayasi 2002 showed that leucine molecules can form a film at the surface

   and have the property of decreasing the surface tension in proportion to their concentration in the

   system. (DTX-448 at Abstract.) Their study also showed that this effect from leucine is higher

   than from the other aliphatic amino acids with hydrophobic side chains such as valine, alanine,

   and glycine. (Id. at Fig. 12.) Glinkski 1999 showed that leucine causes a change in properties of

   water and decreases the surface tension of solution in a concentration and pH dependent manner,

   thereby acting as a surfactant. (DTX-446 at Abstract.)

          1130.    Because of its surfactant-like properties, leucine was shown to improve the

   dispersion efficacy of spray dried powder formulations. (See, e.g., DTX-449 at 125; DTX-447

   at 230.)   In particular, Raula 2007 taught that “L-leucine molecules show surface-active

   porperties in aqueous solutions and are likely to accumulate at an air–water interface. L-leucine

   molecules form a layer on the surface of droplets that inhibits the penetration of water vapour

   through it.” (DTX-449 at 128; see also id. at 126.) Raula 2007 also teaches that “L-leucine, being

   a surface-active material in water, became concentrated at the outer surface of the precursor

   droplets and subsequently in the resulting dry powders.” (Id. at 131.) Similarly, DTX-447 teaches

   that “[l]eucine is a particularly hydrophobic amino acid, and its surfactant-like properties may

   result in the capacity for leucine to migrate to the droplet surface during the rapid drying phase

   in spray-drying, and hence influence the surface characteristics of the resultant particle[.]” (DTX-

   447 at 230.) Therefore, a POSA would have expected leucine to create a layer on the surface of



                                                   405
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 461 of 669 PageID #: 5899



   powder particles that in addition to improving the dispersion efficiency of spray dried powder

   formulations would also protect the particles from moisture.

           1131.   The teachings of Raula 2007 and Learoyd 2008 would have further motivated a

   POSA to use leucine as an excipient in a solid formulation of linaclotide. A POSA would have

   known that a solid oral linaclotide formulation would contain small amount, i.e., between 75 to

   600 µg, of the linaclotide. A POSA would have been aware that certain techniques used for

   manufacturing solid formulations, such as blending or granulation, could not ensure content

   uniformity in the solid dosage form when the dosage form contains very low amount of the active

   ingredient. Thus, given the relatively small amount of linaclotide in the formulation, a POSA

   would have considered using other techniques to ensure homogenous distribution of the drug

   during the relevant time period.

           1132.   A common technique used to ensure content uniformity in solid dosage forms

   containing small amount of active ingredients was preparing capsules filled with spray coated

   beads. A POSA would have understood that the teachings of Raula 2007 and Learoyd 2008

   regarding spray dried formulations of solid formulations (i.e. dry powders) are applicable to

   preparing capsules filled with spray coated beads.23 Therefore, the surfactant-like properties of

   leucine would have further motivated a POSA to use leucine in a solid oral formulation of

   linaclotide.




   23
      A POSA would not have been deterred by Raula 2007 and Learoyd 2008 because the final solid
   form is administered in a different manner than the expected route of administration of linaclotide
   (i.e. inhalation versus oral administration). The method of administration does not change the
   stability of the formulation, which was improved by the addition of leucine, as discussed in these
   references.

                                                  406
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 462 of 669 PageID #: 5900



                             d. A POSA would have been motivated to select leucine based on a
                                reasonable expectation that leucine would manage two
                                degradation pathways reasonably expected to contribute to
                                linaclotide instability

          1133.    Based on the teachings of Sørensen ’278, a POSA would have been motivated to

   add leucine to a linaclotide solid formulation with a reasonable expectation that leucine would

   stabilize linaclotide by reducing linaclotide’s deamidation.

          1134.    Additionally, a POSA would have been motivated to add an amino acid, such as

   leucine, to a solid linaclotide formulation, with a reasonable expectation that the amino acid

   would reduce formaldehyde-mediated degradation of linaclotide.

          1135.    A POSA would have been motivated to add leucine to a linaclotide formulation

   to reduce the reasonably expected deamidation of linaclotide. (See DTX-064 at 4:25–30.)

          1136.    A POSA would additionally have been motivated to select an excipient that may

   reasonably be expected to reduce more than one degradation pathway.

          1137.    The prior art taught two excipients that would reduce both deamidation and

   formaldehyde-mediated degradation of peptides: leucine and histidine. (Compare DTX-151 at

   3:50–55 with DTX-064 at col. 6, Table.)

          1138.    In light of these teachings, a POSA would have been motivated to select leucine

   to stabilize a linaclotide solid formulation because a POSA would have reasonably expected that

   leucine would reduce the rates of both deamidation and formaldehyde-mediated degradation

   pathways. Contrary to assertions otherwise, numerous alternatives were not available to a POSA

   to reduce the deamidation and formaldehyde-mediated degradation pathways.




                                                   407
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 463 of 669 PageID #: 5901



                               e. The prior art would have guided a POSA to select leucine

                                             Sørensen ’278

           1139.    Sørensen ’278 would have motivated a POSA to use leucine to manage the

   deamidation reaction that a POSA would have reasonably expected would contribute to

   linaclotide’s instability, with a reasonable expectation that leucine would increase linaclotide’s

   stability in a solid formulation.

           1140.    Sørensen ’278 explicitly taught that “[t]he major degradation product of hGH in

   lyophilized state as well as in solution is deamidated hGH.” (DTX-064 at 1:66–2:1.) Based on

   this teaching, a POSA would have reasonably expected that the asparagine deamidation would

   contribute to linaclotide instability.

           1141.    hGH and linaclotide have very similar structural characterisitcs. It was well

   known as of the priority date that both hGH and linaclotide have compact structures—hGH is a

   compact, constrained protein with a well-defined structure, and linaclotide also has a compact

   structure. In addition, both hGH and linaclotide are single chain polypeptides, which are also

   highly constrained by intrachain disulfide bonds locking the sturcutres in place. In particular,

   hGH has two intrachain disulfide bonds and linaclotide has three intrachain disulfide bonds.

   Lastly, hGH and linaclotide contain side chains exposed to the solvent, including side chains of

   asparagine residues.

           1142.    A POSA therefore, would have considered the teachings of Sørensen ’278 to be

   particularly relevant to preparing pharmaceutical formulations of linaclotide. Sørensen ’278

   taught that adding leucine to a pharmaceutical composition comprising hGH reduces deamidation

   of hGH by 25%– 30% compared to the use of a phosphate buffer. (Id. at 6:39–44.) It was well

   known as of the relevant priority date that phosphate buffer did not affect the chemical stability
                                                  408
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 464 of 669 PageID #: 5902



   of hGH. (See DTX-451.)

          1143.     Sørensen ’278 would explicitly taught a POSA to use the same excipient (i.e.,

   leucine) to manage the same degradation pathway (i.e., deamidation), and thus would have

   reasonably expected to achieve the same result (preparing a suitably stable, solid formulation).

   Knowing the mechanism by which leucine would reduce asparagine degradation is not relevant

   to the appropriate assessment.

          1144.     Sørensen ’278’s teachings are not limited to hGH stabilization in an aqueous

   solution. Indeed, Sørensen ’278 explicitly taught that “a formulation of human growth hormone

   comprising leucine as additive shows a very high stability against deamidation and oxidation

   [which] allows for the storing and shipment thereof in a lyophilized state [i.e., a solid formulation]

   or in the form of a dissolved or re-dissolved formulation.” (DTX-064 at 4:25–30.) Similarly,

   Sørensen ’278 explicitly taught that “the formulation of the invention may be in the form of a

   lyophilized powder to be reconstituted later . . . or in the form of a solution comprising growth

   hormone.” (Id. at 4:50–54.) Therefore, Sørensen ’278 explicitly taught that leucine can stabilize

   human growth hormone in both a solid and liquid formulation.

          1145.     Further, a POSA would have understood that water-mediated degradations do not

   solely occur in aqueous formulations. Indeed, Sørensen ’278 explicitly taught that deamidation

   is “[t]he major degradation product of hGH in lyophilized state as well as in solution is

   deamidated hGH.” (DTX-064 at 1:66–2:1 (emphasis added).) A POSA would have understood

   that a lyophilized formulation is a form of solid formulation. As stated above, Sørensen ’278

   explicitly taught that the method used to stabilize the human growth hormone in an aqueous

   solution is indeed transferable to a solid formulation.

          1146.     Given the explicit teachings of Sørensen ’278 that leucine, when used in both
                                                    409
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 465 of 669 PageID #: 5903



   solid and aqueous formulations, can reduce the deamidation of human growth hormone, a protein

   that was susceptible to degradation by deamidation, a POSA would have reasonably expected

   that leucine, when used in a solid formulation, would manage the same degradation pathway that

   was reasonably expected to contribute to linaclotide’s instability.

           1147.    None of the asserted claims require that leucine reduces Asn degradation. As

   stated, based on the teachings of the prior art, a POSA would have reasonably expected that

   leucine would stabilize linaclotide in a solid formulation with a reasonable expectation of success.

   That a POSA could not have predicted the exact mechanism by which leucine stabilizes

   linaclotide with 100% accuracy does not mean that it was not obvious that leucine would stabilize

   linaclotide.

           1148.    Therefore, Sørensen ’278 would have motivated a POSA to use leucine to

   manage the deamidation reaction that a POSA would have reasonably expected would contribute

   to linaclotide’s instability, with a reasonable expectation that leucine would increase linaclotide’s

   stability in a solid formulation.

                                                Metz 2004

           1149.    Metz 2004 disclosed that formaldehyde is a well-known cross-linking agent that

   can inactivate or immobilize proteins.24 (DTX-105 at Abstract).) Metz 2004 taught that

   formaldehyde reacts with the amino group of the N-terminal amino acid residue in proteins and

   peptides. (Id. at 6238.)



   24
     A POSA would have understood that protein cross-linking is an undesired reaction in a protein
   pharmaceutical formulation, and would have been motivated to reduce it, because it was known
   that cross-linking could deactivate or interfere with the biological function of the protein. A POSA
   would have understood that stabilization by cross-linking is in fact a degradation pathway that
   would contribute to a pharmaceutical formulation’s instability.
                                                    410
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 466 of 669 PageID #: 5904



          1150.    Metz 2004 explicitly taught that formaldehyde reacts with the amino group of the

   N-terminal amino acid residue of a protein or peptide. (Id.) Further, a POSA would have known

   that linaclotide has an N-terminal amino acid and would have reasonably expected that the amino

   group of this N-terminal amino acid would be susceptible to reacting with formaldehyde.

   Therefore, a POSA would have reasonably expected that the reaction explicitly taught by Metz

   2004 would happen between formaldehyde and the amino group of the N-terminal amino acid of

   linaclotide, as shown below:




          1151.    Further, a POSA would have known that formaldehyde is present in many

   commonly used pharmaceutical materials, including components of packaging, and that trace

   amount of formaldehyde (e.g., at parts-per-million levels) could cause significant linaclotide

   degradation in a linaclotide formulation. (Block Opening Report (DTX-555) ¶ 336; see also

   Gupta Report (DTX-573) ¶ 58.)

          1152.    Therefore, based on the teachings of Metz 2004, a POSA would have reasonably

   expected that formaldehyde-mediated degradation would contribute to linaclotide instability in a

   solid formulation that contains trace amounts of formaldehyde.

                                            del Barrio 2006

          1153.    del Barrio 2006 taught that almost all excipients contain varying levels of

   formaldehyde, and that the presence of this impurity can decrease the stability of drug substances

   by reacting with the amino group to form the N-methyl derivative. (DTX-100 at 738.)
                                                  411
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 467 of 669 PageID #: 5905



          1154.    Based on the teachings of the prior art, a POSA would have reasonably expected

   that it would be difficult to identify and eliminate all sources of formaldehyde that come into

   contact with linaclotide during the manufacturing process. The prior art indeed contemplated the

   difficulty of eliminating all sources of formaldehyde and taught that formaldehyde can be instead

   scavenged by an excipient. (DTX-076 at 238.)

          1155.    Based on the teachings of del Barrio 2006, a POSA would have reasonably

   expected that a linaclotide formulation would contain trace amounts of formaldehyde that would

   decrease the stability of linaclotide by reacting with the amino group to form the N-methyl

   derivative, and thus would have been motivated to scavenge the trace amount of formaldehyde

   in the linaclotide formulation.

                                                 Li 2006

          1156.    Li 2006 disclosed that one of the most abundant aldehydes found in

   pharmaceutical excipients is formaldehyde, and that formaldehyde present in excipients has been

   implicated in the degradation of several drug products where it can form adducts with primary

   and/or secondary amine groups. (Id. at 1.)

                                            Adesunloye ’106

          1157.    Adesunloye ’106 taught a method of stabilizing the gelatin shell of capsules by

   scavenging materials that react with the polypeptide chains of the gelatin shell, such as aldehydes,

   and in particular, formaldehyde, which can be scavenged by using amino acids, such as leucine,

   which act a formaldehyde scavenger. (DTX-151 at 1:50–53, 2:22–34, 3:34–37, 3:48–56, 4:58–

   64.)

          1158.    A POSA would have understood that the teachings of Adesunloye ’106 would be

   applicable to reducing formaldehyde reaction with other proteins and peptides in pharmaceutical
                                                   412
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 468 of 669 PageID #: 5906



   formulations.

          1159.     It is well-known that gelatin is a protein-based compound. Further, it was known

   that formaldehyde reacts with proteins by, inter alia, forming methylene bridges (thus cross-

   linking proteins) and forming an imine adduct. (See DTX-105 at Abstract.) Thus, a POSA would

   have reasonably expected the same excipients that reduced cross-linking in a gelatin shell by

   scavenging formaldehyde (see DTX-151 at 3L34–37) would also reduce linaclotide’s

   formaldehyde-mediated degradation by the same mechanism, i.e., scavenging formaldehyde.

          1160.     A POSA would have considered the teachings of Adesunloye ’106 in preparing

   a formulation of linaclotide, even though Adesunloye ’106 discusses APIs that are different from

   linaclotide. This is because Adesunloye ’106 taught the stabilization of a component of a

   pharmaceutical composition (i.e., the gelatin capsule shell) that, similar to linaclotide, reacts with

   formaldehyde during storage.

          1161.     No teachings in Adesunloye ’106 would have dissuaded a POSA from using

   leucine as a formaldehyde scavenger. Further, as stated above, a POSA would have been

   motivated to use leucine to prepare a suitably stable, solid linaclotide formulation because the

   prior art taught that leucine also reduced deamidation of a therapeutic protein in a solid

   formulation. Therefore, a POSA would have been motivated to select leucine over glycine, with

   a reasonable expectation that leucine would reduce the rates of both the deamidation and

   formaldehyde-mediated degradation pathways.

          1162.     Based on the teachings of Adesunloye ’106, a POSA would have been motivated,

   with a reasonable expectation of success, to add an amino acid (such as leucine) to a solid

   linaclotide formulation to manage linaclotide’s degradation.


                                                    413
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 469 of 669 PageID #: 5907



                                               Iwata ’433

           1163.    Iwata ’433 taught that “compounds having a primary amine or a secondary amine

   within the structure thereof may easily react with formaldehyde or a compound having an

   aldehyde group.” (DTX-146 at ¶ [0003].) A POSA would have understood that linaclotide

   contains both primary and secondary amines within its structure, and thus would be susceptible

   to reaction with formaldehyde.

           1164.    Further, Iwata ’433 taught that “it has been known that a solid pharmaceutical

   composition or various additives to be contained therein may slightly contain formaldehyde or

   other aldehyde-like substances,” and that “adding a compound having an amine structure [such

   as an amino acid] and being capable of absorbing aldehydes as a stabilizer” could reduce the

   formaldehyde-mediated degradation in solid pharmaceutical compositions, such as capsules and

   tablets. (Id. ¶¶ [0004], [0009].)

           1165.    Therefore, a POSA would have been motivated to add an amino acid (such as

   leucine) to a solid linaclotide formulation to stabilize linaclotide against formaldehyde.

           1166.    Iwata ’433 taught that “it has been known that a solid pharmaceutical

   composition or various additives to be contained therein may slightly contain formaldehyde or

   other aldehyde-like substances.” (DTX-146 at [0004].)

           1167.    The fact that Iwata ’433 relates to low-molecular weight active substances would

   not have dissuaded a POSA from applying the teachings of Iwata ’433 to linaclotide.

           1168.    A POSA would have understood that compounds with different molecular weight

   (e.g., low molecular weight, or high molecular weight, such as linaclotide) would be susceptible

   to reacting with formaldehyde if they have “a primary amine or a secondary amine within the

   structure thereof.” (Id. ¶ [0003].) As stated above, linaclotide has such primary and secondary
                                                   414
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 470 of 669 PageID #: 5908



   amines. Additionally, a POSA would have reasonably expected that an excipient, such as an

   amino acid, that scavenges formaldehyde in a formulation comprising a low-molecular weight

   compound would scavenge formaldehyde in a formulation comprising a high-molecular weight

   compound, because the scavenging reaction between the excipient and formaldehyde is the same

   reaction in both formulations.

          1169.    A POSA would have understood that the same amount (in weight) of a high

   molecular weight compound (such as linaclotide) is more susceptible to trace amounts of

   formaldehyde compared to the same amount of a low-molecular weight active substance in

   presence of the same amount of formaldehyde. This is because the molar ratio of formaldehyde

   to active substance would be higher for a high molecular weight compound (such as linaclotide)

   compared to a low-molecular weight active substance. Thus, a POSA would have understood that

   it is more important to scavenge trace amount of formaldehyde present in a formulation

   comprising a high molecular weight compound (such as linaclotide) compared to a low-molecular

   weight active substance.

          1170.    A POSA would have been motivated to use leucine to prepare a suitably stable,

   solid linaclotide formulation because the prior art taught that leucine also reduced deamidation

   of a therapeutic protein in a solid formulation. No prior art that taught any other amine disclosed

   in Iwata ’433 (other than histidine disclosed in Sørensen ’278) has been raised that also reduces

   deamidation of a therapeutic protein in a solid formulation. Therefore, a POSA would have been

   motivated to select leucine, with a reasonable expectation that leucine would reduce the rates of

   both the deamidation and formaldehyde-mediated degradation pathways.

          1171.    Based on the teachings of Iwata ’433, a POSA would have been motivated to add

   an amino acid (such as leucine) to a solid linaclotide formulation to stabilize linaclotide (a high
                                                   415
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 471 of 669 PageID #: 5909



   molecular weight substance) against formaldehyde.

                      8. A POSA would have reasonably expected that adding a divalent cation,
                         such as Ca2+, and an amino acid, such as leucine, to a linaclotide solid
                         oral formulation would improve the stability of the linaclotide solid oral
                         formulation

          1172.    Based on the teachings of prior art, a POSA would have been motivated, with a

   reasonable expectation of success, to add any one of the following additives to a linaclotide solid

   formulation to improve the stability of the formulation:

                                 An amino acid (such as leucine)

                                      a. To reduce the rate of linaclotide deamidation; and/or

                                      b. As a formaldehyde scavenger, to reduce linaclotide

                                          degradation via reaction with formaldehyde.

                                 A divalent cation (such as Ca2+)

                                      a. To reduce the rate of linaclotide deamidation;

                                      b. To reduce linaclotide aggregation; and/or

                                      c. To reduce linaclotide degradation during storage, and after

                                          oral administration.

          1173.    As shown above, a POSA would have expected that an amino acid (such as

   leucine) and a divalent cation (such as Ca2+) to improve the stability of a solid linaclotide

   formulation by decreasing different linaclotide degradation pathways.

          1174.    Therefore, a POSA would have expected that combining an amino acid such as

   leucine and a divalent cation such as Ca2+ would further improve the stability of a solid linaclotide




                                                    416
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 472 of 669 PageID #: 5910



   formulation compared to using each individually.25

          1175.    A POSA would have been able to confirm the stabilizing effect of an amino acid

   (such as leucine) and/or a divalent cation (such as Ca2+) in a solid linaclotide formulation via

   routine experimentation.26

          1176.    Further, the prior art disclosed stable peptide or protein formulations containing

   both a divalent metal cation (such as Ca2+) and an amino acid (such as leucine).

          1177.    For example, Cini ’298 patent disclosed “pharmaceutical compositions

   [comprising epidermal growth factor (“EGF”)] having increased stability as a result of being

   combined with a metal cation.” (DTX-068 at 1:9–11.) Cini ’298 patent taught that the metal

   cation can be selected from a group comprising zinc, magnesium, and calcium. (Id. at 3:51–4:8.)

          1178.    Cini ’298 patent also taught that neutral compounds that decrease the dielectric

   constant, such as glycine, leucine, and poly-amino acids, may further increase the stability of the

   EGF. (Id. at 6:9–31.)

          1179.    As another example, Rehder ’326 publication publication taught that divalent

   cations, such as Ca2+ and Mg2+, can be used in a liquid formulation or lyophilized formulation of

   a peptide as a stabilizer to protect the peptide against deamidation of the asparagine residue. (See



   25
     Consistent with this expectation, Dr. Fretzen testified that Ironwood decided to add both calcium
   and leucine to a linaclotide solid formulation because it expected to see “further improve[ment in]
   the stability by addressing different degradation pathways.” (Fretzen Dep. Tr. (DTX-578) at
   249:5–22; DTX-285 at IW_LINZ_00819390.)
   26
      In fact, Dr. Fretzen testified that Ironwood hired PharmAssist, an outside contractor, to perform
   routine stability testing on linaclotide formulations. (See Fretzen Dep. Tr. (DTX-578) at 69:13–
   70:2.) Additionally, Dr. Fretzen testified that Design of Experiment (“DOE”) is a commonly used
   method to test the effect of several excipients on the stability of a formulation, and optimize the
   ratios of different excipients in the formulation, by performing a minimum number of tests. (See
   Fretzen Dep. Tr. (DTX-578) at 193:7–19; see also DTX-223 at IW_LINZ_00000296.)
                                                   417
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 473 of 669 PageID #: 5911



   DTX-070 publication ¶¶ [0070], [0082].) In particular, Rehder ’326 publication publication

   taught adding 10–150 mM CaCl2 to a formulation containing a therapeutic polypeptide to

   improve the stability of the polypeptide. (Id. ¶ [0035].)

          1180.    Rehder ’326 publication publication also taught that additional excipients may

   be included in the formulation, including polymers and amino acids. (Id. ¶ [0061].)

          1181.    Because it was known that an amino acid, such as leucine, and a divalent cation

   compound, such as a Ca2+ compound, are water-soluble well-known excipients routinely used in

   pharmaceutical formulations, and both would have been expected to contribute to the stabilization

   of linaclotide in different ways, a POSA would have had a reasonable expectation of success in

   preparing a stable solid formulation comprising linaclotide, leucine, and a Ca2+ compound.

                              a. A POSA would have reasonably expected that adding calcium
                                 cation and leucine to a linaclotide solid oral formulation would
                                 improve the stability of the linaclotide solid oral formulation

          1182.    A POSA would have expected an amino acid (such as leucine) and a divalent

   cation (such as calcium cation) would improve the stability of a solid linaclotide formulation by

   reducing the rates of different, though overlapping, linaclotide degradation pathways, and

   therefore, a POSA would have expected that combining leucine and calcium cation would further

   improve the stability of a solid linaclotide formulation compared to using each individually.

   Thus, a POSA would have been motivated to combine leucine and calcium cation with a

   reasonable expectation that the combination would further improve linaclotide’s stability. A

   POSA would have been able to confirm the stabilizing effect of an amino acid (such as leucine)

   and/or a divalent cation (such as Ca2+) in a solid linaclotide formulation via routine

   experimentation.

          1183.    This is supported by the Ironwood statements in documents submitted to the
                                                   418
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 474 of 669 PageID #: 5912



   FDA, in which Ironwood stated its expectation prior to the purported invention that combinations

   of excipients that address different degradation pathways would further improve linaclotide’s

   stability. (See DTX-285; see also Fretzen Dep. Tr. (DTX-578) at 245:12–22.)

          1184.    A POSA would have reasonably expected that the following degradation

   pathways were reasonably expected to contribute to linaclotide’s instability would be reduced by

   leucine or calcium cation, not both:

                      Formaldehyde-mediated degradation: reasonably expected to be reduced by

                       leucine

                      Aggregation: reasonably expected to be reduced by calcium cation

          1185.    A POSA would have added any number of excipients deemed necessary to the

   formulation. Therefore, a POSA would have been motivated to use both leucine and calcium

   cation, as a POSA would have reasonably expected both leucine and calcium cation to be

   necessary to improve linaclotide’s stability in a solid formulation.

          1186.    The fact that leucine and calcium cation were also reasonably expected to reduce

   deamidation would not have dissuaded a POSA from using both, because the POSA would have

   been motivated to reduce linaclotide’s degradation by two other pathways that were reasonably

   expected to contribute to linaclotide’s instability: formaldehyde-mediated degradation and

   aggregation.

          1187.    The motivation to combine these two excipients comes from the prior art that

   taught their reasonably expected effects on linaclotide’s stability. Indeed, the prior art disclosed

   pharmaceutical formulations of therapeutic proteins and peptides comprising both calcium cation

   and leucine. (See DTX-068 and DTX-070.)

          1188.    For example, Cini ’298 patent disclosed “pharmaceutical compositions
                                           419
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 475 of 669 PageID #: 5913



   [comprising epidermal growth factor (“EGF”)] having increased stability as a result of being

   combined with a metal cation.” (DTX-068 at 1:9–11.) Cini ’298 patent taught that the metal

   cation can be selected from a group comprising zinc, magnesium, and calcium. (Id. at 3:51–4:8.)

          1189.    Cini ’298 patent also taught that neutral compounds that decrease the dielectric

   constant, such as glycine, leucine, and poly-amino acids, may further increase the stability of the

   EGF. (Id. at 6:9–31.)

          1190.    As another example, Rehder ’326 publication taught that divalent cations, such

   as Ca2+ and Mg2+, can be used in a liquid formulation or lyophilized formulation of a peptide as

   a stabilizer to protect the peptide against deamidation of the asparagine residue. (See DTX-070

   ¶¶ [0070], [0082].) In particular, Rehder ’326 publication taught adding 10–150 mM CaCl2 to a

   formulation containing a therapeutic polypeptide to improve the stability of the polypeptide. (Id.

   ¶ [0035].)

          1191.    Rehder ’326 publication also taught that additional excipients may be included

   in the formulation, including polymers and amino acids. (Id. ¶ [0061].

          1192.    A POSA would have reasonably understood that the teachings related to

   stabilizing an aqueous formulation could be transferred to a solid dosage form. Due to its rigid

   structure, linaclotide would have been expected to exist in a very similar 3D structure in solution

   and solid form. For example, Hu 2001 taught that “insulin, lysozyme, and oxidized DsbA are

   small proteins with three, four, and one disulfide [bonds], respectively. The structures are thought

   to be extremely rigid and stable and the disulfide might impede structural rearrangement.” (DTX-

   215 at 20.) Based on the teachings of Hu 2001, it would have been evident to a POSA that the

   structure of linaclotide would be even more rigid than other proteins and peptides containing

   disulfide bonds because of the ratio of disulfide bonds to the number of amino acids is much
                                                   420
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 476 of 669 PageID #: 5914



   higher in linaclotide.

          1193.     Because it was known that an amino acid, such as leucine, and a divalent cation

   compound, such as a Ca2+ compound, are water-soluble well-known excipients routinely used in

   pharmaceutical formulations, and both would have been expected to contribute to the stabilization

   of linaclotide in different ways, a POSA would have had a reasonable expectation of success in

   preparing a stable solid formulation comprising linaclotide, leucine, and a Ca2+ compound.

          1194.     Thus, a POSA would have been motivated to combine leucine and calcium cation

   with a reasonable expectation that the combination would further improve linaclotide’s stability.

                      9. The claimed ratios of linaclotide, calcium cation, and leucine would
                         have been obvious

          1195.     The prior art disclosed the claimed ratios of linaclotide, calcium cation, and

   leucine, which a POSA would have routinely optimized in preparing a suitably stable, solid

   linaclotide formulation. (Yanagawa ’336, Mara ’248, and Sørensen ’278.)

          1196.     Given that a POSA would have been motivated to use these two excipients with

   a reasonable expectation that they would stabilize a linaclotide solid formulation, a POSA would

   have been able to optimize the ratios of linaclotide, leucine, and calcium cation by using the ratios

   disclosed in the prior art and routine experimentation,27 even without resorting to the high-

   throughput techniques taught in the art. Thus, a POSA would not have needed to test a large



   27
      One routine method for performing statistical analysis was Design of Experiments (“DoE”),
   which was routinely used to analyze and interpret controlled tests to evaluate the ratios of
   linaclotide, leucine and calcium cation that affect the stability of a linaclotide formulation. It is
   known that DoE allows for multiple input factors (concentrations of multiple components of the
   formylation) to be manipulated, determining their effect on a desired output (stability of the
   formulation). A POSA would have been motivated to add leucine and calcium cation to a
   linaclotide solid formulation with a reasonable expectation that they would increase the stability
   of the formulation.
                                                    421
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 477 of 669 PageID #: 5915



   number of combinations and permutations of stabilizing excipients.

          1197.    Additionally, a POSA could have used high-throughput techniques to speed up

   the process of routine optimization of the ratios of linaclotide, leucine, and calcium cation. High

   throughput screening techniques are not aspirational, rather they existed and were used before

   the priority dates of the ’573 patent and the ’628 patent. For example, Capelle 2007 disclosed that

   “[t]he development of high throughput screening equipment and assays has increased over the

   last 10 years” (DTX-148 at 134), and further taught that “many high throughput techniques are

   available for the preparation and analysis of protein formulations.” (Id. at 144.)

          1198.    A POSA would not have tested all known common excipients to see which one,

   or which combinations thereof, would stabilize linaclotide. The prior art taught a rational strategy

   for stabilizing protein formulation, including identifying the degradation mechanism and methods

   to manage those degradation mechanisms. Further, as stated above, based on the information

   available to a POSA, a POSA would have reasonably expected that leucine and calcium cation

   would stabilize linaclotide.

          1199.    Additionally, no evidence or data raised suggests that the molar ratios claimed in

   the ’573 patent and ʼ628 patent are unexpected and/or anything but the result of routine

   optimization.




                                   (See DTX-337 (3.2.P.2.2 Drug Product (Linaclotide Capsules,

   (145 µg)) at LINZ_NDA0001864.)

                                           The absence of any unexpected results supports the

   obviousness of the claimed molar ratio ranges.
                                                    422
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 478 of 669 PageID #: 5916



                      10. The limitations of the asserted claims would have been obvious

                              a. Asserted Claims of the ’628 Patent

                                        i.   Claim 1 of the ’628 patent

            1200.   Claim 1 encompasses a solid pharmaceutical composition, such as a capsule, for

   oral administration, whereby the composition comprises a pharmaceutically acceptable carrier,

   linaclotide, a Ca2+ cation such as a calcium salt, and an amino acid such as leucine.

            1201.   First, before the critical date for the ’628 patent, a POSA would have been

   motivated to develop a pharmaceutical formulation containing linaclotide because linaclotide had

   been shown to be safe and well-tolerated after oral administration in clinical studies. (See DTX-

   090 at 632; DTX-073 at 572; DTX-087 at 1; DTX-086 at 1; DTX-085 at 1; DTX-082 at 3.)

            1202.   A POSA would have been further motivated to formulate linaclotide (i.e., MD-

   1100) in a solid oral dosage form such as a capsule because Currie ’811 publication disclosed

   that “the peptides and agonists of the invention” are preferably administered orally for treating

   intestinal motility disorders such as constipation. (See DTX-066 ¶ [0159].) Additionally, Currie

   ’811 publication disclosed that linaclotide was orally administered in animal studies (id. ¶¶

   [0137], [0151]), and that linaclotide binds to the GC-C receptors located in the intestine and

   activates the receptors after oral administration (id. ¶¶ [0133]–[0135], [0153]–[0154]; Examples

   2, 5).

            1203.   Further, claim 1 also requires that the oral dosage form contains a

   pharmaceutically acceptable carrier. Currie ’811 publication disclosed that linaclotide

   compositions for oral administration contain pharmaceutically acceptable carriers. (Id. ¶ [0165].)

            1204.   Finally, claim 1 also requires that the oral dosage form contains a Ca2+ cation,

   such as a calcium salt, and an amino acid such as leucine. As stated above, a POSA would have

                                                   423
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 479 of 669 PageID #: 5917



   been motivated, with a reasonable expectation of success, to prepare a solid pharmaceutical

   composition for oral administration, comprising linaclotide, a Ca2+ cation such as a calcium salt,

   and an amino acid such as leucine.

          1205.    Therefore, claim 1 of the ’628 patent is obvious over the prior art.

                                          ii.   Claims 20–21 of the ’628 Patent

          1206.    Claim 20 depends from independent claim 1 and claim 2. Claim 2 depends from

   claim 1 and requires that Ca2+ is provided as calcium chloride, calcium phosphate, or calcium

   sulfate. Claim 20 further specificies that the Ca2+ is provided as calcium chloride.

          1207.    Claim 21 depends from claim 1, and further requires that the molar ratio of Ca2+

   cation:leucine:linaclotide is 40–100:20–50:1.

          1208.    As stated above, claim 1 is obvious over the prior art. Moreover, before the

   critical date for the ’628 patent, a POSA would have routinely used salts such as calcium chloride

   to stabilize the peptide oral composition. For example, Yanagawa ’336 publication discloses that

   common calcium salts such as calcium chloride can be used in the peptide oral composition to

   increase stabilization. (DTX-065, at ¶¶ [0023-0024], [0026]; see also DTX-069, at 2:31-3:5, 4:31-

   8:1.) A POSA would have been motivated, with a reasonable expectation of success, to prepare

   a solid pharmaceutical composition for oral administration, comprising linaclotide, a Ca2+ cation

   such as calcium chloride, and an amino acid such as leucine. Therefore, claim 20 of the ’628

   patent is obvious over the prior art

          1209.    Moreover, Sørensen ’278 patent disclosed using leucine to inhibit deamidation

   of hGH. Sørensen ’278 patent taught that deamidation of hGH in a formulation containing 4

   mg/ml hGH is reduced by 25%–30% in the presence of 5 mM leucine compared to the absence

   of leucine. (See DTX-064 at 6:15–18.) A POSA would have known that the molar ratio of leucine
                                                     424
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 480 of 669 PageID #: 5918



   to the protein in this formulation is 28:1.28

          1210.     Sørensen ’278 patent also taught that the amount of leucine used in a solid

   pharmaceutical formulation containing hGH is up to 100 mM and preferably in the range of 1–

   10 mM. (See DTX-064 at 5:8–11.) Thus, Sørensen ’278 patent disclosed that adding leucine to a

   formulation containing a protein containing an asparagine residue at a molar ratio in the range of

   5.6:1 to 56:129 inhibits deamidation at the asparagine residue.

          1211.     As stated above, like hGH, linaclotide contains an asparagine residue and is

   susceptible to deamidation. Thus, a POSA would have been motivated to use a similar amount of

   leucine such that the molar ratio of leucine to linaclotide is in the range of 5.6–56:1 to reduce

   deamidation of linaclotide.

          1212.     The leucine to linaclotide molar ratio of 5.6–56:1 disclosed in Sørensen ’278

   patent overlaps with the claimed ranges of molar ratio in claim 21 of the ’628 patent.

          1213.     In addition, a POSA would have routinely optimized the molar ratio of leucine

   to linaclotide to prepare a stable solid formulation.

          1214.     Further, as stated above, Yanagawa ’336 publication disclosed that various

   proteins, including peptide hormones, physiologically active proteins, and enzyme proteins, can

   be formulated into a composition containing a Ca2+ cation to protect the peptides and proteins



   28
     The MW of hGH is 22,126 Da, which is 22,126 g/mole. (See Hepner et al., Mass Spectrometrical
   Analysis of Recombinant Human Growth Hormone (Genotropin®) Reveals Amino Acid
   Substitutions in 2% of the Expressed Protein, 3(1) PROTEOME SCIENCE 1, 2 (2005) (DTX-080).)
   The amount of hGH in the formulation is 4 g/L/22,126 g/mol = 0.18 mM. Thus, the molar ratio of
   leucine to the protein is 5.0/0.18=28:1.
   29
      The amount of hGH in the formulation is 0.18 mM. Thus, if 1 mM leucine is used, the molar
   ratio of leucine/protein is 1/0.18=5.6; and if 10 mM of leucine is used, the molar ratio of
   leucine/protein is 10/0.18=56.
                                                    425
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 481 of 669 PageID #: 5919



   from degradation by GI proteases, and thus increase the stability of the proteins and peptides.

   (DTX-065 ¶ [0015]; see also DTX-069 at 2:31–3:5; DTX-094 at 106, 119–20.)

          1215.     Yanagawa ’336 publication exemplifies buserelin as such a protein. (DTX-065

   ¶¶ [0016], [0053]–[0054].) Yanagawa ’336 publication further disclosed that the amount of the

   protein in the dosage form is preferably in the range of “0.005 to 30%” and the amount of the

   calcium compound in the dosage form is preferably “70 to 99.995%.” (Id. ¶¶ [0044], [0046].)

          1216.     Yanagawa ’336 publication disclosed a capsule that contains buserelin and

   calcium carbonate. (Id. ¶¶ [0053]–[0054].)

          1217.     For an oral dosage form that contains a protein such as buserelin at an amount of

   30% and a calcium compound such as calcium carbonate at an amount of 70%, the molar ratio of

   Ca2+ to the protein (buserelin) is 30.4:1.30 On the other hand, for an oral dosage form that contains

   buserelin at an amount of 0.005% and calcium carbonate at an amount of 99.995%, the molar

   ratio of Ca2+ to the protein (buserelin) is 2.6 × 105:1.31

          1218.     Thus, Yanagawa ’336 publication disclosed the use of Ca2+ at a molar ratio of

   Ca2+ to a protein of between 30.4:1 to 2.6 × 105:1 to increase the stability of the protein.

          1219.     Thus, a POSA would have been motivated to use a Ca2+ to linaclotide molar ratio

   within the range disclosed in Yanagawa ’336 publication.

          1220.     The Ca2+ to peptide molar ratio range disclosed in Yanagawa ’336 publication



   30
     The MW of buserelin is 1299.48 g/mole and the MW of CaCO3 (calcium carbonate) is 100
   g/mol. Thus, the molar amount of buserelin is 30/1299.48=0.023, and the molar amount of Ca2+ is
   70/100=0.7. Therefore, the molar ratio of Ca2+ to protein is 0.7/0.015=53.3:1.
   31
      In this scenario, the molar amount of buserelin is 0.005/1299.48=3.8 × 10-6 and the molar
   amount of Ca2+ is 99.995/100=0.99995. Therefore, the molar ratio of Ca2+ to protein is
   0.99995/3.8 × 10-6=2.6 × 105.
                                                    426
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 482 of 669 PageID #: 5920



   overlaps with the molar ratio ranges claimed in claim 21 of the ’628 patent.

           1221.      As another example, Marra ’248 publication disclosed conantokin peptide

   formulations with improved stability, comprising a divalent ion such as Zn2+, Mg2+, or Ca2+,

   which is capable of stabilizing the peptide, and thus reducing the rate of conantokin degradation.

   In particular, Marra ’248 publication disclosed testing the stability of several conantokin peptide

   formulations containing 0.1 mM Canontokin-G (“GCX-1007”)32 and from 0.25 to 10 mM Ca2+.

   (See DTX-069 Table 7.)

           1222.      Therefore, Marra ’248 publication taught preparing stable peptide formulations

   in which the molar ratio of Ca2+ to the peptide is between 2.5:1 to 100:1.

           1223.      Thus, a POSA would have been motivated to use a Ca2+ to linaclotide molar ratio

   within the range disclosed in Marra ’248 publication.

           1224.      The molar ratio range disclosed in Marra ’248 publication (with ratio of Ca2+ to

   the peptide between 2.5:1 to 100:1) overlaps with the molar ratio range claimed in claim 21 of

   the ’628 patent.

           1225.      Further, a POSA would have routinely optimized the molar ratio of Ca2+ to

   linaclotide to prepare a stable solid formulation.

           1226.      Thus, at least based on Sørensen ’278 patent, Yanagawa ’336 publication, and

   Marra ’248 publication, the molar ratio range recited in claim 21 of the ’628 patent is obvious

   over the prior art.

                                        iii.   Claims 16–17 of the ’628 Patent



   32
     In Table 7, Marra ’248 publication disclosed formulations containing 225 µg/mL of GCX-1007.
   The molecular weight of CGX-1007 is disclosed as 2,265 g/mol. (See id. at Table 16.) Therefore,
   the GCX-1007 molar content of the Table 7 formulations containing 225 µg/mL is 0.1 mM.
                                                    427
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 483 of 669 PageID #: 5921



          1227.    Claim 16 depends from claim 1, and claim 17 depends from claim 16. Claims 16

   and 17 specify that an assay value for linaclotide in a unit dosage form determined on a

   weight/weight basis decreases by less than 10% (claim 16) or less than 9%, 8%, 7%, 6%, 5%,

   4%, 3%, 2%, or 1% (claim 17) after (a) 18 months of storage of the pharmaceutical composition

   at 25°C at 60% relative humidity in a sealed container containing a desiccant or (b) 6 months of

   storage of the pharmaceutical composition at 40°C at 75% relative humidity in a sealed container

   containing a desiccant.

          1228.    As stated above, claim 1 of the ’628 patent is obvious over the prior art.

          1229.    A POSA would have understood “assay value” to mean, for example, the amount

   of linaclotide in a sample by comparing to a linaclotide reference standard as determined by a

   method such as HPLC. (See DTX-015 at 5:46–49.)

          1230.    As stated above, a POSA would have expected linaclotide to be susceptible to

   certain degradation pathways, such as hydrolysis of the asparagine residue number 7,

   dimerization or aggregation, and formaldehyde-mediated imine formation.

          1231.    Further, it was known that that during storage, the presence of water may

   accelerate the deamidation, and/or aggregation reactions. For example, Remington 2006

   disclosed that factors affecting the stability of a pharmaceutical product during storage include

   moisture because it may initiate or accelerate chemical reactions. (DTX-088 at 1027.)

          1232.    Hard gelatin capsules were a commonly used dosage form by pharmaceutical

   manufacturers. (DTX-088 at 1027.) It was known, however, that gelatin capsules present unique

   storage stability problems. (Id.) For example, it was known that gelatin is stable in air when dry

   but is subject to microbial decomposition when moist or maintained in an aqueous solution.

   (DTX-088 at 1027.) Additionally, it was known that if gelatin capsules are stored in a high-
                                                  428
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 484 of 669 PageID #: 5922



   humidity environment, they may soften, stick together, or become distorted; however, if gelatin

   capsules are stored in an environment of extreme dryness, they may become brittle and crack.

   (Id.)

           1233.   Thus, it was routine to use proper packaging for solid dosage forms, such as

   capsules, including packaging the dosage forms in sealed containers containing a desiccant and/or

   an oxygen scavenger to avoid exposure to moisture and oxygen in the air. (DTX-088 at 1028.)

           1234.   The prior art taught that the stability of a pharmaceutically active agent, such as

   linaclotide, may be defined as the time from the date of the manufacture and packaging of the

   formulation until its chemical activity is not less than a predetermined level of labeled potency.

   (DTX-088 at 1025.) The prior art taught that “90% of labeled potency generally is recognized as

   the minimum acceptable potency level.” (Id.)

           1235.   Therefore, a POSA would have been motivated to optimize the linaclotide solid

   formulation containing leucine and Ca2+, via routine experimentation, so that linaclotide’s

   potency decreases by less than 10% (i.e., linaclotide retains more than 90% of its potency) during

   storage, as commonly measured by chromatographic purity or assay value.

           1236.   Further, storage conditions recited in each of claims 16-17 correspond to the

   temperature, humidity, and duration conditions of the long-term testing (a minimum of 12

   months’ storage) or the accelerated testing (a minimum of six months’ storage), routinely used

   by formulators, as specified in the USP guidelines, Chapter <1049>. (DTX-088 at 1026.)




                                                  429
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 485 of 669 PageID #: 5923




          1237.     Therefore, for at least the above reasons, each of claims 16 and 17 of the ’628

   patent is obvious over the prior art.

                              b. Asserted Claims of the ’573 Patent

                                           i.   Claim 1 of the ’573 Patent

          1238.     Claim 1 is directed to a method of treating chronic constipation or constipation-

   predominant irritable bowel syndrome in a patient by orally administering to the patient a

   composition that contains: between 100 μg and 300 μg of linaclotide (or a pharmaceutically

   acceptable salt thereof), leucine in a molar ratio of leucine to linaclotide between 40:1 and 20:1;

   and Ca2+ or a salt thereof in a molar ratio of Ca2+ to linaclotide between 70:1 and 50:1.

          1239.     The solid, oral pharmaceutical dosage form recited in claim 1 of the ’573 patent

   is similar to the solid, oral pharmaceutical composition recited in claim 1 of the ’628 patent. Both

   compositions contain linaclotide, leucine, and Ca2+. The dosage form recited in claim 1 of the

   ’573 patent additionally requires that the dosage form contains (1) between 100 μg and 300 μg

   linaclotide, (2) the molar ratio of leucine to linaclotide is between 40:1 and 20:1, and (3) the molar

   ratio of Ca2+ to linaclotide is between 70:1 and 50:1.

          1240.     As stated above, a POSA would have been motivated to prepare a stable solid

   dosage form of linaclotide, such as a capsule, that contains leucine and Ca2+.

          1241.     Between 100 µg and 300 µg of linaclotide.A POSA would have been motivated

                                                     430
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 486 of 669 PageID #: 5924



   to include between 100 μg and 300 μg of linaclotide in an oral dosage form.

          1242.    First, the prior art disclosed linaclotide as an orally administered agent for the

   treatment of chronic constipation or constipation-predominant irritable bowel syndrome (IBS-C)

   in a patient. (See, e.g., DTX-090 at 631; DTX-073 at 570, 574; DTX-328; DTX-087 at 1; DTX-

   082 at 3; DTX-066 ¶¶ [0057]–[0058], [0136]–[0142] (Examples 3 & 4).)

          1243.    Linaclotide was shown to be safe and well-tolerated after oral administration in

   clinical studies. (DTX-090 at 632; DTX-073 at 572; see also DTX-087 at 1; DTX-086 at 1; DTX-

   085 at 1; DTX-082 at 3.)

          1244.    Microbia Press Release 2006 disclosed that, in a phase IIA study, a daily dose of

   100, 300, or 1,000 µg linaclotide was used to treat patients with chronic constipation, which was

   well-tolerated with no severe adverse events, and was effective in improving bowel function.

   (DTX-085 at 1.)

          1245.    Andresen 2008 disclosed that, in a phase IIB study, a daily dose of 75, 150, 300,

   and 600 µg linaclotide was used to treat patients with IBS-C or chronic constipation. (DTX-073

   at 573; see also DTX-087 at 1; DTX-082.)

          1246.    Thus, a POSA would have been motivated to prepare an oral formulation

   containing between 100 μg and 300 μg of linaclotide, and would have reasonably expected the

   formulation to be effective in treating chronic constipation or constipation-predominant irritable

   bowel syndrome.

          1247.    Molar ratio of leucine to linaclotide between 40:1 and 20:1. As stated above, a

   POSA would have been motivated, with a reasonable expectation of success, to add leucine to a

   solid formulation of linaclotide to minimize linaclotide’s deamidation and/or formaldehyde-

   mediated degradation.
                                                  431
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 487 of 669 PageID #: 5925



          1248.    Sørensen ’278 patent disclosed that the amount of leucine used in a solid

   pharmaceutical formulation containing hGH was up to 100 mM and preferably in the range of 1–

   10 mM. (DTX-064 at 5:8–11.) The ’278 patent also reports that compared to the absence of

   leucine, the presence of 5 mM leucine reduces deamidation of hGH by 25%–30% in a formulation

   containing 4 mg/ml hGH. (Id. at 6:15–18.) The molar ratio of leucine to the protein is 28:1.

          1249.    Like hGH, linaclotide contains an asparagine residue that is susceptible to

   deamidation. Thus, a POSA would have been motivated to use a similar amount of leucine such

   that the molar ratio of leucine to linaclotide is 28:1 to inhibit deamidation of linaclotide.

          1250.    The leucine to linaclotide ratio of 28:1 taught by the Sørensen ’278 patent falls

   within the range of between 40:1 and 20:1 recited in claim 1.

          1251.    Sørensen ’278 patent also taught that the amount of leucine used in a solid

   pharmaceutical formulation containing hGH is up to 100 mM and preferably in the range of 1–

   10 mM. (See DTX-064 at 5:8–11.) Thus, Sørensen ’278 patent disclosed that adding leucine to a

   formulation containing a protein containing an asparagine residue at a molar ratio in the range of

   5.6:1 to 56:133 inhibits deamidation at the asparagine residue.

          1252.    As stated above, like hGH, linaclotide contains an asparagine residue and is

   susceptible to deamidation. Thus, a POSA would have been motivated to use a similar amount of

   leucine such that the molar ratio of leucine to linaclotide is in the range of 5.6–56:1 to reduce

   deamidation of linaclotide.

          1253.    The leucine to linaclotide ratio in the range of 5.6:1 to 56:1 taught by Sørensen



   33
      The amount of hGH in the formulation is 0.18 mM. Thus, if 1 mM leucine is used, the molar
   ratio of leucine/protein is 1/0.18=5.6; and if 10 mM of leucine is used, the molar ratio of
   leucine/protein is 10/0.18=56.
                                                    432
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 488 of 669 PageID #: 5926



   ’278 patent overlaps with the range of between 40:1 and 20:1 recited in claim 1.

           1254.    In addition, a POSA would have routinely optimized the molar ratio of leucine

   to linaclotide to prepare a stable solid formulation.34

           1255.    Ca2+ in a molar ratio of Ca2+ to linaclotide between 50:1 and 70:1. As stated

   above, a POSA would have been motivated, with a reasonable expectation of success, to add Ca2+

   to a solid formulation of linaclotide to improve the stability of a solid oral linaclotide formulation,

   for example, by minimizing linaclotide’s deamidation, dimerization, and/or aggregation.

           1256.    Marra ’248 publication disclosed conantokin peptide formulations with

   improved stability, comprising a divalent ion such as Zn2+, Mg2+, or Ca2+, which is capable of

   stabilizing the peptide, and thus reducing the rate of conantokin degradation. In particular, Marra

   ’248 publication disclosed testing the stability of several conantokin peptide formulations

   containing 0.1 mM Canontokin-G (“GCX-1007”)35 and from 0.25 to 10 mM Ca2+. (See DTX-

   069 Table 7.)

           1257.    Therefore, Marra ’248 publication taught preparing stable formulations in which

   the molar ratio of Ca2+ to the peptide is between 2.5:1 to 100:1.

           1258.    The molar ratio range disclosed in Marra ’248 publication (with ratio of Ca2+ to

   the peptide between 2.5:1 to 100:1) overlaps with the molar ratio range of between 50:1 and 70:1


   34
     Additionally, Dr. Fretzen testified that DOE is, for example, a commonly used method to test
   the effect of several excipients on the stability of a formulation, and optimize the ratios of different
   excipients in the formulation, by performing a minimum number of tests. (See Fretzen Dep. Tr.
   (DTX-578) at 193:7–19; see also DTX-223 at IW_LINZ_00000296.) Moreover, no evidence or
   data has been raised to suggest that the molar ratios claimed in the ’573 patent are unexpected
   and/or anything but the result of routine optimization.
   35
     In Table 7, Marra ’248 publication disclosed formulations containing 225 µg/mL of GCX-1007.
   The molecular weight of CGX-1007 is disclosed as 2,265 g/mol. (See id. at Table 16.) Therefore,
   the GCX-1007 molar content of the Table 7 formulations containing 225 µg/mL is 0.1 mM.
                                                     433
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 489 of 669 PageID #: 5927



   recited in claim 1 of the ’573 patent.

          1259.    As another example, Yanagawa ’336 publication disclosed that various proteins,

   including peptide hormones, physiologically active proteins, and enzyme proteins, can be

   formulated into a composition together with a Ca2+ cation to protect the proteins from degradation

   by GI proteases, and thus increase the stability of the proteins or peptides. (DTX-065 ¶ [0015].)

          1260.    Yanagawa ’336 publication further disclosed that the amount of the protein in the

   dosage form is preferably in the range of “0.005 to 30%” and the amount of the calcium

   compound in the dosage form is preferably “70 to 99.995%.” (Id. ¶¶ [0044], [0046].)

          1261.    Yanagawa ’336 publication disclosed a capsule that contains buserelin and

   calcium carbonate. (Id. ¶¶ [0053]–[0054].)

          1262.    For an oral dosage form that contains a protein such as buserelin at an amount of

   30% and a calcium compound such as calcium carbonate at an amount of 70% (i.e., a dosage

   form with the highest amount of the protein), the molar ratio of Ca2+ to the protein (buserelin) is

   30.4:1. On the other hand, for an oral dosage form that contains the same protein at an amount of

   0.005% and calcium carbonate at an amount of 99.995%, the molar ratio of Ca2+ to the protein

   (buserelin) is 2.6 × 105:1.

          1263.    Thus, Yanagawa ’336 publication disclosed the use of Ca2+ at a molar ratio of

   Ca2+ to a protein of between 30.4:1 to 2.6 × 105:1 to increase the stability of the protein. The

   molar ratio range disclosed in Yanagawa ’336 publication overlaps with the molar ratio range of

   between 50:1 and 70:1 recited in claim 1 of the ’573 patent.

          1264.    In addition, a POSA would have routinely optimized the molar ratio of Ca2+ to




                                                   434
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 490 of 669 PageID #: 5928



   linaclotide to prepare a stable solid formulation.36

           1265.    Therefore, for at least the above reasons, claim 1 of the ’573 patent is obvious

   over the prior art.

                                        ii.    Claim 3 of the ’573 Patent

           1266.    Claim 3 is directed to a method of treating chronic constipation or constipation-

   predominant irritable bowel syndrome in a patient by orally administering to the patient a

   composition that contains: between 0.2% and 0.4% by weight of linaclotide; between 0.5% and

   0.8% by weight of leucine; and between 1.4% and 1.65% by weight of a Ca2+ salt.

           1267.    As stated above for claim 1, the prior art disclosed that an oral dosage form of

   linaclotide can be used for the treatment of chronic constipation or IBS. (See, e.g., DTX-066 ¶¶

   [0057]–[0058], [0136]–[0142] (Examples 3 and 4); DTX-073 at 570, 574; DTX-328; DTX-087

   at 1; DTX-086 at 1; DTX-085 at 1; DTX-090 at 631; DTX-082 at 3.)

           1268.    Thus, a POSA would have been motivated, with a reasonable expectation of

   success, to administer an oral solid pharmaceutical dosage form that contains linaclotide for the

   treatment of chronic constipation or constipation-predominant irritable bowel syndrome.

           1269.    Further, as stated above, Yanagawa ’336 publication taught that various proteins

   including “peptide hormones . . . physiologically active proteins and enzyme proteins” can be

   formulated into a composition together with Ca2+ carrier compound to protect peptides from

   degradation. (DTX-065 ¶ [0015].)


   36
     Additionally, Dr. Fretzen testified that DOE is, for example, a commonly used method to test
   the effect of several excipients on the stability of a formulation, and optimize the ratios of different
   excipients in the formulation, by performing a minimum number of tests. (See Fretzen Dep. Tr.
   (DTX-578) at 193:7–19; see also DTX-223 at IW_LINZ_00000296.) Moreover, no evidence or
   data has been raised to suggest that the molar ratios claimed in the ’573 patent are unexpected
   and/or anything but the result of routine optimization.
                                                     435
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 491 of 669 PageID #: 5929



          1270.    Yanagawa ’336 publication further disclosed that the amount of the protein in the

   dosage form is in the range of “0.005 to 30%” by weight. (DTX-065 ¶ [0044].)

          1271.    Marra ’248 publication disclosed that the pharmaceutical compositions

   preferably contain from about 0.01% to 10% of the active ingredient by weight of the total

   composition. (DTX-069 at 7:19–11.)

          1272.    The range of 0.005% to 30% and 0.01% to 10% by weight for the therapeutic

   peptide or protein disclosed in Yanagawa ’336 publication and Marra ’248 publication,

   respectively, overlap with the range of between 0.2% to 0.4% by weight for linaclotide recited in

   claim 3.

          1273.    Additionally, as stated above, the prior art disclosed molar ratios of leucine and

   Ca2+ to the pharmaceutically active peptide or protein that would stabilize the formulation

   containing the pharmaceutically active peptide or protein.

          1274.    In particular, Sørensen ’278 patent disclosed that in a stable formulation, the

   molar ratio of leucine to the protein was 28:1. To achieve this molar ratio for a linaclotide

   formulation that contains 0.01% to 10% by weight of linaclotide, a POSA would add between

   0.024% to 24% by weight of leucine to the formulation.

          1275.    Additionally, Adesunloye ’106 patent disclosed using an amino acid as a

   formaldehyde scavenger in a gelatin capsule formulation. (See DTX-151 at 3:3–37.) Adesunloye

   ’106 patent taught that the capsule filling “preferably comprises from about 0.1 to about 25

   percent” of an amino acid, such as leucine. (Id. at 3:26–27; 4:58–63.)

          1276.    The ranges disclosed in prior art overlap with the range required in claim 3 (i.e.,

   between 0.5% and 0.8% by weight of leucine).

          1277.    Additionally, as stated above, Marra ’248 publication disclosed peptide
                                                  436
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 492 of 669 PageID #: 5930



   formulations containing Ca2+ and a therapeutic peptide, in which the molar ratio of Ca2+ to the

   peptide is between 2.5:1 to 100:1. To achieve this molar ratio range for a linaclotide formulation

   that contains 0.01% to 10% by weight of linaclotide, a POSA would add to the formulation

   between 0.0018% to 0.072% by weight of CaCl2 (for a formulation that contains 0.01%

   linaclotide) and between 1.81% and 72% by weight of CaCl2 (for a formulation that contains 10%

   linaclotide). This range overlaps with the range required in claim 3 (i.e., between 1.4% and 1.65%

   by weight of Ca2).

           1278.    Further, a POSA would have optimized the amount of leucine and Ca2+ that

   would stabilize a linaclotide solid oral formulation, using routine experimentation.37

           1279.    Therefore, for at least the above reasons, claim 3 of the ’573 patent is obvious

   over the prior art.

                                       iii.    Claims 2 and 7 of the ’573 Patent

           1280.    Claim 2 depends from claim 1, and claim 7 depends from claim 3.

           1281.    As stated above, claims 1 and 3 are obvious over the prior art.

           1282.    Claims 2 and 7 require that the oral, solid pharmaceutical dosage form further

   comprises a polymer selected from polyvinyl pyrrolidone, polyvinyl alcohol, hydroxylpropyl

   methyl cellulose, and mixtures thereof in an amount between 0.01 wt. % and 2 wt. % relative to

   the total weight of the oral dosage form.



   37
       Additionally, Dr. Fretzen testified that Design of Experiment (DOE) is, for example, a
   commonly used method to test the effect of several excipients on the stability of a formulation,
   and optimize the ratios of different excipients in the formulation, by performing a minimum
   number of tests. (See Fretzen Dep. Tr. (DTX-578) at 193:7–19; see also DTX-223 at
   IW_LINZ_00000296.) Moreover, no evidence or data has been raised to suggest that the molar
   ratios claimed in the ’573 patent are unexpected and/or anything but the result of routine
   optimization.
                                                    437
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 493 of 669 PageID #: 5931



           1283.    Before the critical date for the ’573 patent, a POSA would have routinely

   included commonly used binders, such as polyvinyl pyrrolidone and cellulose derivatives, in the

   peptide oral composition. For example, Currie ’811 publication disclosed that binders such as

   hydroxylpropyl methyl cellulose can be used in an oral solid pharmaceutical dosage form

   containing linaclotide. (See DTX-066 ¶ [0166].)

           1284.    Further, it was known in the art that the amount of hydroxylpropyl methyl

   cellulose as a binder in a dosage form is typically in the range of 2% to 5% by weight. (See, e.g.,

   DTX-078 at 346.)

           1285.    The range of 2% to 5% by weight overlaps the range of 0.01 wt. % and 2 wt. %

   recited in claim 2.

           1286.    In addition, a POSA would have routinely optimized the amount of a binder in a

   pharmaceutical dosage form.

           1287.    Therefore, for at least the above reasons, claims 2 and 7 of the ’573 patent are

   obvious over the prior art.

                                        iv.   Claim 8 of the ’573 Patent

           1288.    Claim 8 depends from claim 1, and further requires that the Ca2+ or salt thereof

   and leucine are present in a molar ratio of at least 1.5:1.

           1289.    As stated above, claim 1 is obvious over the prior art.

           1290.    As stated above for claim 1, based on the teachings of Sørensen ’278 patent, a

   POSA would have been motivated to use an amount of leucine such that the molar ratio of leucine

   to linaclotide is 28:1.

           1291.    As also stated above, Yanagawa ’336 publication taught the use of Ca2+ at a molar

   ratio of Ca2+ to a protein of between 30.4:1 to 2.6 × 105:1 to increase the stability of the protein.
                                                    438
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 494 of 669 PageID #: 5932



   And, Marra ’248 publication taught preparing stable formulations in which the molar ratio of

   Ca2+ to the peptide is between 2.5:1 to 100:1. (See DTX-069, Table 7.) Marra ’248 publication

   disclosed that, the optimal formulation contained 10 mM Ca2+ and 0.1 mM GCX-1007. (Id. at

   35:30–36:4.)

           1292.    Based on the above ratios of Ca2+ disclosed in Yanagawa ’336 publication and

   the optimal formulation of Marra ’248 publication, the molar ratio of Ca2+ to leucine (taught in

   Sørensen ’278 patent) is 1.09:1 to 9.3 × 103:1, and 3.5:1, respectively. These molar ratios overlap

   with the molar ratio of at least 1.5:1 recited in claim 8.

           1293.    In addition, a POSA would have routinely optimized the amount of Ca2+ and

   leucine in the dosage form.

           1294.    Therefore, for at least the above reasons, claim 8 of the ’573 patent is obvious

   over the prior art.

               G. NO OBJECTIVE INDICIA OF NONOBVIOUSNESS

           1295.    There is no evidence of any “objective indicia” or “secondary considerations” of

   nonobviousness of the ’573 and ’628 patents.          In particular, there is no evidence of any

   “unexpected results,” “acquiescence/licensing,” “copying,” “failure of others,” “skepticism,”

   “long-felt but unsolved need,” “teaching away,” or “praise” that supports non-obviousness of the

   asserted claims of the ’573 patent and the ’628 patent.38




   38
      Defendants do not concede that evidence of secondary considerations is appropriate, relevant
   and/or admissible in view of Plaintiffs’ failure to disclose their purported evidence of “objective
   indicia” of nonobviousness during fact and expert discovery, and as set forth in but not limited to
   Defendants’ Motion In Limine to Limit Plaintiffs’ Assertion of Secondary Considerations of
   Nonobviousness and in Defendants’ objections to Plaintiffs’ list of exhibits they intend to offer at
   trial.
                                                   439
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 495 of 669 PageID #: 5933



                        1. Unexpected Results

              1296.   As stated above, and based on the teachings of the prior art, a POSA would have

   reasonably expected that leucine and calcium cation would improve the stability of a solid

   linaclotide formulation and that their combination would further improve the stability of a solid

   linaclotide formulation compared to using each individually.

              1297.   To the extent Plaintiffs argue that it was unexpected that the combination of

   leucine and calcium cation decreased deamidation of linaclotide, none of the asserted claims are

   directed to formulations containing leucine (but not calcium cation) or calcium cation (but not

   leucine). Additionally, the asserted claims do not specify the exact mechanism by which leucine

   and calcium cation stabilize linaclotide in a solid formulation.

              1298.   Moreover, it would not have been surprising that a linaclotide solid formulation

   containing leucine and calcium would show decreased linaclotide deamidation because the prior

   art taught that both leucine and calcium cation would reduce asparagine deamidation.

              1299.   It would not have been surprising to a POSA that a combination of leucine and

   calcium cation stabilized a linaclotide solid formulation.

              1300.   Moreover, the ’573 patent does not provide any data supporting unexpected

   results.    In particular, the ʼ573 patent does not disclose any stability data for linaclotide

   formulations that only contain Ca2+ as stabilizer, or only include leucine as stabilizer. (See DTX-

   013, Tables 2–15.)

              1301.   The data disclosed in the ’628 patent also do not support any unexpected results

   for at least the following reasons. First, no conclusions from the data reported in Tables 7 and 17

   of the ’628 patent can be drawn to a reasonable degree of scientific certainty. Second, even if a

   POSA could draw draw any conclusions from the data disclosed in the ʼ628 patent, the data do
                                                    440
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 496 of 669 PageID #: 5934



   not show that there is any synergisitic effect from combining leucine and calcium cation in a solid

   linaclotide formulation.

          1302.    The ’628 patent discloses stability data for several linaclotide solid formulations

   containing different cations, amines, binders and other additive, with varying amounts of

   linaclotide, and different molar ratios of cation:linaclotide and amine:linaclotide. (See DTX-015

   at Table 1 (disclosing different linaclotide solid formulations of Examples 1–15), Table 14

   (disclosing different linaclotide solid formulations of Examples 27–53), Table 7 (disclosing

   stability data for Examples 1 and 3–15), Tables 16A and 16B (disclosing stability data for

   Examples 27–53), and Table 17 (disclosing stability data for Examples 8–15).)

          1303.    The ’628 patent, however, notes that “[c]hromatographic purity values for

   Examples 27-53 at the six-month time point appear atypically low,” which the ’628 patent explains

   “are likely due to an insufficient desiccant capacity at six months for these particular storage

   conditions.” (Id. at 30:27–40.) Therefore, for this additional reason, the data presented for

   Examples 27–53 do not appear to be reliable for drawing any conclusion to support

   unexpected results.

          1304.    From the remaining Examples for which the ’628 patent discloses stability

   data, only Examples 1 and 3–5 (containing both leucine and calcium chloride), 8 (containing

   only leucine), 9 (containing only calcium chloride), and 10–11 (which do not contain either

   calcium chloride or leucine) are potentially be relevant to support unexpected results. (See id. at

   Table 1.) However, several of these examples do not lend themselves to a scientifically sound

   comparison for the additional reason that more than one element changes from one example to

   another.

          1305.    A comparison of the stability data for Examples 10 and 11 shows that the
                                                   441
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 497 of 669 PageID #: 5935



   amount of linaclotide in the formulation may impact the stability of the formulation. (See id. at

   Tables 7 and 17.) None of the samples that contain both calcium chloride and leucine (Examples

   1 and 3–5) have the same amount of linaclotide as the samples that do not contain either

   stabilizers (Examples 10 and 11). The amount of linaclotide in the formulation of Example 8

   (which only contains leucine) is not the same as any of Examples 1, 3–5, or 10–11.

          1306.    And the molar ratio of calcium chloride to linaclotide in the formulation of

   Example 9 is different from the molar ratio of calcium chloride to linaclotide in the formulation

   of Examples 1 and 3-5. A scientifically sound conclusion cannot be drawn from the data disclosed

   in Tables 7 and 17 regarding the effect of calcium chloride or leucine, when used alone, or when

   used together because more than one element changes going from examples that do not contain

   calcium chloride or leucine, to those examples that contain only one of these, to the examples

   that contain both.

          1307.    Examples 9 and 11 are the only example pair in which only one element changes

   between the two examples—the addition of calcium chloride. (See DTX-015 at Table 1.) The

   reported data for the amount of hydrolysis product reported for these two examples shows that

   addition of calcium chloride decreased the amount of linaclotide hydrolysis. (See id. at Table 7

   (0.49 and. 0.41) and Table 17 (0.42 and 0.36) for Examples 9 and 11, respectively.) Therefore,

   on their face, these data do not support unexpected results. They are rather in line with a POSA’s

   reasonable expectations based on the teachings of prior art.

                        2. Acquiesence/Licensing

          1308.         Claims regarding acquiescence/licensing would not apply to the ’573 and

   ’628 patents since applications for those patents had not been filed at the time of the license

   agreement between Ironwood (then Microbia) and Forest in 2007. Plaintiffs have not
                                                   442
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 498 of 669 PageID #: 5936



   demonstrated that a nexus exists between the claimed features of the ’573 and ’628 patents and

   the licenses taken out by their competitors.

                       3. Copying

          1309.        To the extent that Plaintiffs argue that generic ANDA filers, by “copying”

   a brand name pharmaceutical, including the formulation itself, provide evidence of copying or

   non-obviousness, this reasoning is economically incorrect due to economic differences in

   development incentives between branded drugs and generic drugs, as well as the FDA approval

   pathway for generics. The mere existence of suppliers developing generic products does not

   provide evidence of secondary considerations or incentives for other companies to have

   developed the original product or claimed inventions. Branded drug companies incur

   substantial research, regulatory, and approval costs that are not incurred by generic suppliers.

   For example, Reiffen et al., Generic Drug Industry Dynamics, 87(1) THE REVIEW                OF

   ECONOMICS AND STATISTICS 37, 38 (2005) (“Reiffen 2005”) (DTX-199) notes that average

   new drugs in the 1990s required $800 million in development and testing expenditures over

   eight years, compared to ANDA expenditures of $603,000 and a time to generic entry of only

   two to three years. (DTX-199 at 38). The FDA has stated that bioequivalence expedites the

   availability of less costly generic drugs by “permit[ting] FDA to approve applications to market

   generic versions of brand-name drugs without repeating costly and duplicative clinical trials.”

   (FDA     Website,      Abbreviated     New     Drug      Application     (ANDA):      Generics,

   http://www.fda.gov/Drugs/DevelopmentApprovalProcess/How-

   DrugsareDevelopedandApproved/ApprovalApplications/AbbreviatedNewDrugApplicationA

   NDAGenerics/.) (DTX-181) The Federal Circuit has confirmed that potential generic suppliers



                                                  443
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 499 of 669 PageID #: 5937



   do not provide evidence of secondary considerations like commercial success 39, and similar

   economic reasoning applies to other secondary considerations as well.

          1310.       Generic filers additionally do not show the kind of “copying” that might

   suggest that a patented invention is not obvious, since they are merely seeking bioequivalence

   in accordance with FDA regulations. Economically, the question of copying is whether others

   in the market, here pharmaceutical companies developing new drug products, have copied the

   claimed inventions instead of pursuing independent treatments, compositions, and other areas.

   No such evidence of copying exists. To the contrary, at least one branded non-linaclotide IBS-

   C treatment has launched since Linzess®’s approval in 2012, and additional medications to

   treat IBS-C are being investigated. See Press Release, “Synergy Pharmaceuticals Reports

   Fourth Quarter and Full Year 2017 Financial Results and Business Update,” SYNERGY

   PHARMACEUTICALS            (Mar       21,       2018)        https://ir.synergypharma.com/press-

   releases/detail/1864/synergy-pharmaceuticalsreports-fourth-quarter-and-full)          (DTX-201);

   HealthLine, “IBS-C: New Treatments Deliver Promising Management,” (Mar. 13, 2017)

   https://www.healthline.com/health/ibs-c/new-treatments#1 (describing the possible use of bile

   acid modulators, probiotics, targeted bacterial treatments, and fecal transplants in treating IBS-

   C) (DTX-190).


   39
      Galderma Laboratories, L. P. v. Tolmar, Inc., 737 F.3d 731, 740 (Fed. Cir. 2013) (“The mere
   fact that generic pharmaceutical companies seek approval to market a generic version of a drug,
   without more, is not evidence of commercial success that speaks to the non-obviousness of patent
   claims. Plainly, Tolmar believes that it can make a profit selling a generic version of the claimed
   invention. This is likely true in all Hatch-Waxman cases, if not all patent cases generally. However,
   that fact tells us very little about the level of commercial success of the patented invention relative
   to the prior art or the extent to which the commercial success of the branded drug is ‘due to the
   merits of the claimed invention beyond what was readily available in the prior art.’ J.T. Eaton, 106
   F.3d at 1571. As such, it does not support a finding of non-obviousness.”).

                                                    444
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 500 of 669 PageID #: 5938



          1311.




          1312.       From an economic perspective, there is no evidence of copying that is

   relevant to obviousness. The Federal Circuit has confirmed that generic suppliers do not

   provide relevant evidence of copying.40

                      4. Failure of Others

          1313.       Plaintiffs have not demonstrated that skilled workers have tried and failed

   in the past to practice the inventions claimed by the ’573 and ’628 patents. Plaintiffs have not

   demonstrated that any of the ostensible failures they have identified failed because they lacked

   the claimed features of the ’573 and ’628 patents.

                      5. Teaching Away

          1314.    As stated above, and based on the teachings of the prior art, a POSA would not

   have been discouraged from following the path set out in the ’573 and ’628 patents and would

   not have been led in a direction divergent from the path that was taken by the named inventors of

   the ’573 and ’628 patents.

                      6. Blocking patents

          1315.    Secondary considerations may be used to support arguments of nonobviousness


   40
     Bayer Healthcare Pharm., Inc. v. Watson Pharm., Inc., 713 F.3d 1369, 1377 (Fed. Cir. 2013)
   (“Lastly, we reject Bayer’s contention that copying of its COC preparations by the Defendants and
   other generic manufacturers supports its validity position. Such evidence of copying in the ANDA
   context is not probative of nonobviousness because a showing of bioequivalence is required for
   FDA approval. Purdue Pharma Prods. L.P. v. Par Pharm., Inc., 377 Fed.Appx. 978, 983
   (Fed.Cir.2010).”).

                                                  445
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 501 of 669 PageID #: 5939



   of a claimed invention, but that secondary considerations may not be relevant for obviousness in

   the presence of “blocking patents.” (Acorda Therapeutics, Inc. v. Roxane Labs. Inc., 903 F.3d

   1310, 1337 (Fed. Cir. 2018).) The Federal Circuit has explained that blocking patents can exist

   where “practice of a later invention would infringe the earlier patent,” and that the presence of

   blocking patents can deter others from investing, developing, and commercializing a product due

   to the “risk of infringement liability and associated monetary or injunctive remedies.” (Id. at

   1337.) The Federal Circuit has stated that blocking patents may be “relevant to understanding

   why others had not made, developed, or marketed that ‘blocked’ invention and, hence, to

   evaluating objective indicia of the obviousness of the later patent.” (Id.)

          1316.       The ’036 patent family and market exclusivity for Linzess® would have

   economically disincentivized and blocked others from making, developing, and marketing the

   alleged inventions claimed in the ’573 and ’628 patents, based on the following considerations:

   (1) timing, (2) scope, (3) FDA Orange Book, (4) licensing exclusivity, (5) enforcement, (6)

   other linaclotide products, and (7) Safe Harbor provisions. From an economic perspective,

   blocking patents reduce the relevance of any secondary considerations that are based on

   arguments or evidence about others not pursuing the alleged inventions, including at least

   commercial success, long-felt need, skepticism, and failure of others.

                              a. Timing

          1317.       All of the patents in the ’036 patent family have the same or similar priority

   dates, in or around January 2003. The application which later became the ’036 patent was

   published in January 2005, the ’727 patent in November 2006, the ’947 patent in January 2009,

   and the ’526 patent in May 2011. The ’036 patent issued in December 2007, the ’727 patent in

   May 2008, the ’947 patent in April 2010, and the ’526 patent in December 2011. Expected
                                                   446
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 502 of 669 PageID #: 5940



   expiration dates for the ’036 patent family last until at least 2024–2026, well past the priority

   dates of the ’573 and ’628 patents, such that blocking disincentives have been in effect and will

   remain in effect for some time. By comparison, the’628 patent claims priority back to August

   2008 and the ‘573 patent claims priority back to August 2009, well after the priority dates of

   all of the blocking patents, after the publication date of the applications that would become the

   ’036 patent and ’727 patent, and after the issuance of the ’036 patent and ’727 patent.

   Accordingly, leading up to and around the time of the alleged inventions claimed in the ’573

   and ’628 patents, other patents were already filed and/or issued and thus economically

   disincentivized the development of the purported inventions of the ’573 and ’628 patents by

   others. Patents need not be issued to act as economic deterrents, since merely the anticipation

   of possible issuance can be enough to deter development of later patents. Here, both filed

   (including published applications) and already issued patents contributed to economic

   disincentives for developing the alleged inventions of the ’573 and ’628 patents. Similarly, the

   FDA exclusivity period following Linzess®’s FDA approval in December 2012 provided

   further disincentives for development.

                              b. Scope

          1318.       Economically, the ’036 patent family provided disincentives for developing

   later inventions for products that fall within the scope and/or involve the use of those patents.

   The ’573 and ’628 patents involve the use of linaclotide and treatment of gastrointestinal

   disorders—e.g., a method of treating constipation-predominant irritable bowel syndrome with

   a formulation including linaclotide as described in the ’573 patent, and a solid pharmaceutical

   composition containing linaclotide and an amino acid sequence as described in the ’628 patent.

   (DTX-015 cols. 35–37; DTX-013 at cols 111–12.) The alleged inventions of the ’573 and ’628
                                                   447
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 503 of 669 PageID #: 5941



   patents could not be claimed without use of the linaclotide compound and/or related methods

   of treatment. The role of the ’036 patent family as blocking patents is consistent with statements

   made by Ironwood to the SEC and investors on the patent protection provided by the ’036

   patent family. (Ironwood, Form 10-K, 2009, DTX-191 at 3.) For example, in a 2009 SEC

   Annual Report, Ironwood stated: “In addition to five years of exclusivity under the Drug Price

   Competition and Patent Term Restoration Act of 1984, or the Hatch-Waxman Act, that would

   be granted if linaclotide is approved by the FDA, linaclotide is covered by a U.S. composition

   of matter patent that expires in 2025, subject to possible patent term extension.” (Id.) As

   another example, in a 2010-Q2 earnings call, Ironwood stated to investors: “We’re developing

   a convenient, once-daily capsule, and we’ve issued Composition of Matter patents that cover

   Linaclotide until 2025.” (Ironwood, Earnings Call Transcript, 2010-Q2, 8/5/2010, DTX-192 at

   3.) Accordingly, the scope of the ’036 patent family and the ’573 and ’628 patents support the

   economic disincentives created by the blocking patents in this case.

                              c. FDA Orange Book

          1319.       The ’036 patent family has been listed by Plaintiffs in the FDA Orange Book

   for Linzess®. See FDA Orange Book Websites, Patent and Exclusivity for: N202811, Products

   001, 002, and 003, https://www.accessdata.fda.gov, accessed 2/11/2019 _(DTX-185, DTX-

   186, DTX-187). The FDA Orange Book is a publication that allows pharmaceutical companies

   to identify patents that are alleged to cover specific pharmaceutical products. By listing the

   ’036 patent family in the FDA Orange Book, Plaintiffs have deterred competition by making

   others aware of patents that may cover Linzess® and block commercialization efforts within

   their scope. Accordingly, the ’036 patent family being listed in the FDA Orange Book further

   supports the economic disincentives created by the blocking patents in this case.
                                                   448
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 504 of 669 PageID #: 5942



                              d. Licensing Exclusivity

          1320.       Ironwood (while formerly named Microbia) granted a co-exclusive right

   and license (i.e., an exclusive license subject only to rights reserved needed to perform its

   obligations under the agreement) to Forest in 2007 to commercialize a branded linaclotide

   product in North America, including the United States,




                                                              Accordingly, the exclusive licensing

   arrangement shows that others could not pursue development of the alleged inventions without

   a license to existing patents and that at least the ’036 patent family was needed to develop, use,

   and offer for sale linaclotide, which further confirms the blocking disincentives provided by

   the ’036 patent family for any entity besides the patent holder and exclusive licensees.

                              e. Enforcement

          1321.       Plaintiffs have asserted the ’036 patent family against Defendants in this

   case. This shows that Plaintiffs have actively sought to “block” competition by means of the

   ’036 patent family. This threat of legal action and enforcement further supports the blocking

   disincentives provided by the ’036 patent family, since companies pursuing linaclotide



   41




                                                   449
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 505 of 669 PageID #: 5943



   products may face enforcement efforts by Plaintiffs.

                              f. Other Linaclotide Products

           1322.      Plaintiffs have not put forth any evidence that others were pursuing

   significant research, development, or commercialization efforts relating to linaclotide (other

   than Forest who was granted a co-exclusive license to develop the product in coordination with

   Ironwood). (See, e.g., Collaboration Agreement by and between Microbia and Forest,

   9/12/2007, DTX-420 at LINZ_0093885, -93890, -93892, -93894, -93896, -93897, -93898, -

   94070



                                                                            Additionally, the FDA

   database of approved drug products and the FDA Orange Book do not contain any evidence of

   other products using the linaclotide compound, either for treatment of gastrointestinal disorders

   or otherwise. (See FDA Drug Details Website, Search Results for “Linaclotide,”

   https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=BasicSearch.process,

   accessed Feb. 14, 2019 (DTX-182) ; FDA Orange Book, 2018, DTX-180 at 3-257.) Similarly,

   a database of registered clinical trials that is maintained by the National Library of Medicine

   shows no pharmaceutical companies having sponsored trials relating to linaclotide in the

   United States, apart from Ironwood and Forest. (See ClinicalTrials.gov, Search for

   “linaclotide,”

   https://clinicaltrials.gov/ct2/results?cond=&term=linaclotide&cntry=&state=&city=&dist=,

   accessed Feb. 11, 2019 (DTX-179) (Of 40 registered trials, 22 were sponsored by Forest and/or

   Ironwood, and 13 were conducted outside of the United States. The remaining 5 trials were

   sponsored by the University of Virginia, the Mayo Clinic and National Cancer Institute, the
                                                   450
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 506 of 669 PageID #: 5944



   US Department of Defense and Thomas Jefferson University, Texas Tech, and TriHealth Inc.,

   and do not appear to be for developing new linaclotide products).) The lack of other linaclotide

   products further confirms the blocking disincentives provided by the ’036 patent family.

                              g. “Safe Harbor” Provisions

          1323.       U.S. patent law provides certain “Safe Harbor” provisions that allow for

   research and development activities directed towards seeking regulatory approval, without risk

   of infringement of issued patents. (35 U.S.C. § 271(e)(1) (“It shall not be an act of infringement

   to make, use, offer to sell, or sell within the United States or import into the United States a

   patented invention . . . solely for uses reasonably related to the development and submission of

   information under a Federal law which regulates the manufacture, use, or sale of drags or

   veterinary biological products.”).) While certain research and development activities are

   protected from infringement claims, commercialization is not protected. Accordingly, blocking

   patents provide disincentives for development since future sales are subject to claims of

   infringement, even if the development itself is not.

                              h. Economic Relevance of Secondary Considerations

          1324.       In the presence of blocking patents and market exclusivity, secondary

   indicia may provide limited information, if any, on whether a claimed technology is obvious.

   This makes sense, economically, because other entities lack incentives to develop products that

   they would be blocked from commercializing. From an economic perspective, blocking patents

   reduce the relevance of any secondary considerations that are based on arguments or evidence

   about others not pursuing the alleged inventions, including at least commercial success, long-

   felt need, skepticism, and failure of others. To the extent that Plaintiffs’ secondary

   considerations for the ’573 and ’628 patents are based on such arguments or evidence, those

                                                   451
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 507 of 669 PageID #: 5945



   secondary considerations are inconsistent with the economic disincentives created by the

   blocking patents discussed herein, and thus do not support a finding of non-obviousness. Said

   another way, those secondary considerations would have no economic relevance to

   obviousness since there is an alternative explanation (i.e., the blocking patents and market

   exclusivity for Linzess®) for why others did not pursue the alleged inventions.




                                                  452
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 508 of 669 PageID #: 5946




                             EXHIBIT 4
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 509 of 669 PageID #: 5947



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                         )
   ALLERGAN SALES, LLC, FOREST
                                         )
   LABORATORIES HOLDINGS, LTD.,
                                         )
   ALLERGAN USA, INC., and IRONWOOD
                                         )
   PHARMACEUTICALS, INC.
                                         )
                                         )   C.A. No. 16-1114 (RGA)
                    Plaintiffs,
                                         )   Consolidated
                                         )
              v.
                                         )
                                         )
   TEVA PHARMACEUTICALS USA, INC.
                                         )
   and SANDOZ INC.
                                         )
                                         )
                    Defendants.
                                         )


                         PRETRIAL ORDER EXHIBIT 4:
                   PLAINTIFFS' STATEMENT OF ISSUES OF LAW
                        THAT REMAIN TO BE LITIGATED
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 510 of 669 PageID #: 5948



                                                  TABLE OF CONTENTS

   II.    VALIDITY ..........................................................................................................................3

          A.         Presumption of Validity ...........................................................................................3

          B.         Obviousness .............................................................................................................4

                     1.         General Principles of the Obviousness Analysis .........................................4

                                a.         Motivation to Combine ....................................................................6

                                b.         Reasonable Expectation of Success ...............................................10

                     2.         The Obviousness Analysis for New Chemical Compounds ......................11

                     3.         The Obviousness Analysis for New Compositions ...................................16

                     4.         The Obviousness Analysis Involving Ranges............................................18

                     5.         Objective Indicia of Nonobviousness ........................................................18

                                a.         Skepticism ......................................................................................20

                                b.         Unexpected Results ........................................................................21

                                c.         Long-Felt but Unsolved Need ........................................................22

                                d.         Failure of Others ............................................................................22

                                e.         Acquiescence/Licensing ................................................................23

                                f.         Copying ..........................................................................................23

                                g.         Teaching Away ..............................................................................24

                                h.         Praise/Industry Recognition ...........................................................25

          C.         Written Description................................................................................................26

          D.         Enablement ............................................................................................................28

   III.   REMEDIES........................................................................................................................30

   IV.    EXCEPTIONAL CASE .....................................................................................................31




   i
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 511 of 669 PageID #: 5949



                                                TABLE OF AUTHORITIES


                                                               CASES

   Alcon Research Ltd. v. Barr Labs., Inc.,
       745 F.3d 1180 (Fed. Cir. 2014)............................................................................ 26, 27, 28, 30

   Alcon Research, Ltd. v. Watson Labs., Inc.,
       No. 15-1159-GMS, 2018 WL 1115090 (D. Del. Mar. 1, 2018) ................................ 20, 21, 22

   Allergan, Inc. v. Sandoz Inc.,
       796 F.3d 1293 (Fed. Cir. 2015)....................................................................................... passim

   Amerigen Pharms. Ltd. v. UCB Pharma GmbH,
      913 F.3d 1076 (Fed. Cir. 2019).................................................................................. 11, 12, 14

   Amgen Inc. v. F. Hoffman-La Roche Ltd,
      580 F.3d 1340 (Fed. Cir. 2009).............................................................................................. 11

   Amgen Inc. v. Hoechst Marion Roussel, Inc.,
      314 F.3d 1313 (Fed. Cir. 2003).............................................................................................. 26

   Arkie Lures, Inc. v. Gene Larew Tackle, Inc.,
       119 F.3d 953 (Fed. Cir. 1997)................................................................................................ 23

   Atlas Powder Co. v. E.I. du Pont De Nemours & Co.,
       750 F.2d 1569 (Fed. Cir. 1984).............................................................................................. 30

   Bayer Pharma AG v. Watson Labs., Inc.,
      183 F. Supp. 3d 538 (D. Del. 2016)
      rev'd on other grounds, 874 F.3d 1316 (Fed. Cir. 2017) ....................................................... 24

   Capon v. Eshhar,
      418 F.3d 1349 (Fed. Cir. 2005).............................................................................................. 27

   Cephalon, Inc. v. Watson Pharms., Inc.,
      707 F.3d 1330 (Fed. Cir. 2013)........................................................................................ 28, 29

   Circuit Check Inc. v. QXQ Inc.,
       795 F.3d 1331 (Fed. Cir. 2015)................................................................................................ 5

   Cordis Corp. v. Medtronic AVE, Inc.,
      339 F.3d 1352 (Fed. Cir. 2003)........................................................................................ 26, 28

   Creative Compounds, LLC v. Starmark Labs.,
      651 F.3d 1303 (Fed. Cir. 2011)................................................................................................ 3

   Daiichi Sankyo Co., Ltd. v. Matrix Labs., Ltd.,
       619 F.3d 1346 (Fed. Cir. 2010).................................................................................. 12, 14, 24

   DeGeorge v. Bernier,
      768 F.2d 1318 (Fed. Cir. 1985).............................................................................................. 29


                                                                    ii
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 512 of 669 PageID #: 5950



   DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc.,
      567 F.3d 1314 (Fed. Cir. 2009).............................................................................................. 10

   Ecolochem, Inc. v. S. Cal. Edison Co.,
       227 F.3d 1361 (Fed. Cir. 2000), cert. denied, 532 U.S. 974 (2001) ...................................... 24

   Eisai Co. Ltd. v. Dr. Reddy's Labs., Ltd.,
       533 F.3d 1353 (Fed. Cir. 2008).................................................................................. 11, 13, 14

   Eli Lilly v. Zenith Goldline Pharms.,
        471 F.3d 1369 (Fed. Cir. 2006)........................................................................................ 12, 16

   Endo Pharms. Solutions Inc. v. Custopharm, Inc.,
      234 F. Supp. 3d 587 (D. Del. 2017) ..................................................................................... 3, 6

   Endo Pharms. Solutions, Inc. v. Custopharm Inc.,
      894 F.3d 1374 (Fed. Cir. 2018)............................................................................................ 6, 9

   Falko-Gunter Falkner v. Inglis,
       448 F.3d 1357 (Fed. Cir. 2006).................................................................................. 23, 27, 29

   Forest Labs. LLC v. Sigmapharm Labs., LLC,
       918 F.3d 928 (Fed. Cir. 2019).......................................................................................... 4, 6, 8

   Genetics Inst., LLC v. Novartis Vaccines and Diagnostics, Inc.,
      655 F.3d 1291 (Fed. Cir. 2011)........................................................................................ 18, 19

   Genzyme Corp. v. Dr. Reddy's Labs., Ltd.,
      716 F. App'x 1006, 1010 (Fed. Cir. 2017) ............................................................................. 15

   Genzyme Corp. v. Dr. Reddy's Labs., Ltd.,
      No. 13-1506-GMS, 2016 WL 2757689 (D. Del. May 11, 2016)
      aff'd by, 716 F. App'x 1006 (Fed. Cir. 2017) ............................................................... 6, 21, 25

   Graham v. John Deere Co. of Kansas City,
      383 U.S. 1 (1966) ............................................................................................................... 5, 20

   Grunenthal GmbH v. Alkem Labs. Ltd.,
      919 F.3d 1333 (Fed. Cir. 2019)................................................................................................ 9

   HZNP Medicines LLC v. Actavis Labs. UT, Inc.,
      940 F.3d 680 (Fed. Cir. 2019)................................................................................................ 10

   Impax Labs. Inc. v. Lannett Holdings Inc.,
      893 F.3d 1372 (Fed. Cir. 2018).......................................................................................... 5, 23

   In re Armodafinil Patent Litig. Inc. ('722 Patent Litig.),
        939 F. Supp. 2d 456 (D. Del. 2013) ......................................................................................... 7

   In re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig.,
        676 F.3d 1063 (Fed. Cir. 2012)....................................................................................... passim

   In re Dow Chemical Co.,
        837 F.2d 469 (Fed. Cir. 1988)................................................................................................ 21

                                                                      iii
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 513 of 669 PageID #: 5951



   In re Hedges,
        783 F.2d 1038 (Fed. Cir. 1986)................................................................................................ 5

   In re Klein,
        647 F.3d 1343 (Fed. Cir. 2011)............................................................................................ 5, 6

   In re Rosuvastatin Calcium Patent Litig.,
        703 F.3d 511 (Fed. Cir. 2012).......................................................................................... 12, 14

   In re Rosuvastatin Calcium Patent Litig.,
        719 F. Supp. 2d 388 (D. Del. 2010), aff'd, 703 F.3d 511 (Fed. Cir. 2012) ............................ 21

   In re Sullivan,
        498 F.3d 1345 (Fed. Cir. 2007).............................................................................................. 24

   In re Wands,
        858 F.2d 731 (Fed. Cir. 1988)................................................................................................ 29

   Innogenetics, N.V. v. Abbott Labs.,
       512 F.3d 1363 (Fed. Cir. 2008)................................................................................................ 7

   Intelligent Bio-Sys., Inc. v. Illumina Cambridge Ltd.,
        821 F.3d 1359 (Fed. Cir. 2016).......................................................................................... 7, 10

   Karsten Mfg. Corp. v. Cleveland Golf Co.,
      242 F.3d 1376 (Fed. Cir. 2001).............................................................................................. 10

   KSR Int'l Co. v. Teleflex Inc.,
      550 U.S. 398 (2007) ................................................................................................................. 4

   Kubota v. Shibuya,
      999 F.2d 517 (Fed. Cir. 1993)................................................................................................ 29

   Lampi Corp. v. Am. Power Prods, Inc.,
      228 F.3d 1365 (Fed. Cir. 2000).............................................................................................. 26

   Leo Pharm. Prods., Ltd. v. Rea,
       726 F.3d 1346 (Fed. Cir. 2013)........................................................................ 8, 10, 17, 19, 21

   Life Techs., Inc. v. Clontech Labs., Inc.,
        224 F.3d 1320 (Fed. Cir. 2000).............................................................................................. 11

   Lochner Techs., LLC v. Vizio, Inc.,
       567 F. App'x 931 (Fed. Cir. 2014) ......................................................................................... 27

   Merck Sharp & Dohme B.V. v. Warner Chilcott Co., LLC,
      711 F. App'x 633 (Fed. Cir. 2017) ........................................................................................... 6

   Merck Sharp & Dohme Corp. v. Hospira Inc.,
      No. 14-915-RGA, 2016 WL 5872620 (D. Del. July 10, 2016) ............................................. 24

   Merck Sharp & Dohme Pharm., SRL v. Teva Pharms. USA, Inc.,
      No. CIV 07-1596 GEB DEA, 2009 WL 3153316 (D.N.J. Aug. 19, 2009) ..................... 21, 24


                                                                      iv
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 514 of 669 PageID #: 5952



   Microsoft Corp. v. i4i Ltd. P'ship,
      564 U.S. 91 (2011) ................................................................................................................... 3

   Millennium Pharms. Inc. v. Sandoz Inc.,
       862 F.3d 1356 (Fed. Cir. 2017)........................................................................ 6, 14, 19, 21, 22

   Minn. Min. & Mfg. Co. v. Johnson & Johnson Orthopaedics, Inc.,
      976 F.2d 1559 (Fed. Cir. 1992).............................................................................................. 23

   Mintz v. Dietz & Watson, Inc.,
      679 F.3d 1372 (Fed. Cir. 2012).............................................................................................. 19

   Novartis Pharms. Corp. v. Noven Pharms., Inc.,
      125 F. Supp. 3d 474 (D. Del. 2015),
      appeal dismissed, Nos. 15-2051 (Fed. Cir. Nov. 13, 2015)........................................... 8, 9, 17

   Novartis Pharms. Corp. v. Par Pharms., Inc.,
      48 F. Supp. 3d 733 (D. Del. 2014) ......................................................................... 4, 5, 7, 9, 17

   Novartis Pharms. Corp. v. Watson Labs., Inc.,
      611 F. App'x 988 (Fed. Cir. 2015) ................................................................. 3, 4, 5, 7, 8, 9, 17

   Novartis Pharms. Corp. v. West-Ward Pharms. Int'l Ltd,
      287 F. Supp. 3d 505 (D. Del. 2017), aff'd 923 F.3d 1051 (Fed. Cir. 2019) ............... 19, 22, 23

   Novartis Pharms Corp. v. West-Ward Pharm. Int'l Ltd.,
      923 F.3d 1051, 1060 (Fed. Cir. 2019).................................................................................... 16

   Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
       572 U.S. 545 (2014) ............................................................................................................... 31

   Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc.,
       520 F.3d 1358 (Fed. Cir. 2008).......................................................................................... 5, 15

   OSI Pharms, LLC v. Apotex Inc.,
       939 F.3d. 1375 (Fed. Cir. 2019)............................................................................................. 10

   Otsuka Pharm. Co., Ltd. v. Sandoz, Inc.,
       678 F.3d 1280 (Fed. Cir. 2012)....................................................................................... passim

   Pfizer Inc. v. Teva Pharms. USA, Inc.,
       555 F. App'x 961 (Fed. Cir. 2014) ............................................................................. 11, 12, 14

   Procter & Gamble Co. v. Teva Pharms. USA, Inc.,
       566 F.3d 989, 997 (Fed. Cir. 2009)........................................................................................ 15

   Sanofi-Aventis Deutschland GmbH v. Glenmark Pharms. Inc., USA,
       748 F.3d 1354 (Fed. Cir. 2014).............................................................................................. 20

   Sanofi-Aventis U.S., LLC v. Dr. Reddy's Labs., Inc.,
       933 F.3d 1367 (Fed. Cir. 2019).................................................................................. 11, 14, 23

   SRI Intern., Inc. v. Advanced Technology Laboratories, Inc.,
       45 F.3d 443, 1994 WL 712487 (Fed. Cir. 1994) ..................................................................... 3

                                                                       v
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 515 of 669 PageID #: 5953



   Stratoflex, Inc. v. Aeroquip Corp.,
       713 F.2d 1530 (Fed. Cir. 1983).................................................................................. 18, 19, 20

   Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd.,
       492 F.3d 1350 (Fed. Cir. 2007).................................................................................. 11, 13, 15

   Takeda Chem. Indus., Ltd. v. Mylan Labs., Inc.,
       459 F. Supp. 2d 227 (S.D.N.Y. 2006).............................................................................. 32, 33

   Takeda Chem. Indus., Ltd. v. Mylan Labs., Inc.,
       549 F.3d 1381 (Fed. Cir. 2008)........................................................................................ 32, 33

   Teva Pharms. USA, Inc. v. Sandoz, Inc.,
       723 F.3d 1363 (Fed. Cir. 2013),
       aff'd in-part on other grounds, rev'd in part on other grounds, 135 S. Ct. 831 (2015) ......... 20

   Tokai Corp. v. Easton Enters., Inc.,
      632 F.3d 1358 (Fed. Cir. 2011)................................................................................................ 3

   Transmatic, Inc. v. Gulton Indus., Inc.,
       53 F.3d 1270 (Fed. Cir. 1995).................................................................................................. 4

   UCB, Inc. v. Accord Healthcare, Inc.,
      201 F. Supp. 3d 491 (D. Del. 2016), aff'd, 890 F.3d 1313 (Fed. Cir. 2018) ................... passim

   Unigene Labs., Inc. v. Apotex, Inc.,
      655 F.3d 1352 (Fed. Cir. 2011)
      cert. denied, 565 U.S. 1261 (2012) .......................................................................... 5, 6, 16, 17

   Warner-Lambert Co. v. Teva Pharms. USA, Inc.,
      418 F.3d 1326 (Fed. Cir. 2005).............................................................................................. 29

   Windsurfing Int'l, Inc. v. AMF, Inc.,
      782 F.2d 995 (Fed. Cir. 1986)................................................................................................ 23

   Yamanouchi Pharm. Co., Ltd. v. Danbury Pharmacal, Inc.,
      231 F.3d 1339 (Fed. Cir. 2000).................................................................................. 13, 31, 32

                                                  STATUTORY AUTHORITIES

   35 U.S.C. § 103(a)..................................................................................................................... 4, 11

   35 U.S.C. § 271(e)(4) ........................................................................................................ 30, 31, 32

   35 U.S.C. § 271(e)(4)(A) .............................................................................................................. 30

   35 U.S.C. § 271(e)(4)(B)............................................................................................................... 30

   35 U.S.C. § 282 ................................................................................................................................3




                                                                          vi
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 516 of 669 PageID #: 5954



          Pursuant to Local Rule 16.3(c)(5), Plaintiffs Allergan Sales, LLC, Forest Laboratories

   Holdings, Ltd., Allergan USA, Inc., (collectively, "Allergan") and Ironwood Pharmaceuticals,

   Inc. ("Ironwood") (Allergan and Ironwood, collectively, "Plaintiffs") submit the following

   Statement of Issues of Law That Remain to Be Litigated. Each of the asserted Patents-in-Suit is

   presumed by statute to be valid (35 U.S.C. § 282) and stipulated by Defendants to be infringed.

   (D.I. 279.) Accordingly, Plaintiffs do not have the burden of proving any issues of law at trial to

   prevail in this action. Nonetheless, Plaintiffs intend to rely on the issues of law identified herein.

   This Statement is not intended to be exhaustive and, in addition to what is set forth herein,

   Plaintiffs reserve the right to prove any matters identified in the pleadings, fact and expert

   discovery, and any of the accompanying statements of facts and legal issues to be litigated at

   trial. Plaintiffs further reserve the right to dispute and rebut any issues of law asserted by any

   Defendant at trial.

          Plaintiffs' identification of the Issues of Law That Remain to Be Litigated is based in part

   on their current understanding of the arguments Defendants Teva Pharmaceuticals USA, Inc.

   ("Teva") and/or Sandoz Inc. ("Sandoz") (Teva and Sandoz, collectively, "Defendants") are likely

   to make, based upon the pleadings and discovery in the action to date. To the extent Defendants

   attempt to introduce different or additional legal issues to meet their burden of proof or to rebut

   Plaintiffs' burden of proof, Plaintiffs reserve the right to object to and/or contest those issues, and

   to present any and all arguments in response to those legal issues.

          If the Court determines that any issue identified in this list as an issue of law is more

   properly considered an issue of fact, Plaintiffs incorporate such issues by reference into their

   Statement of Issues of Fact That Remain To Be Litigated. Similarly, if the Court decides that




   1
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 517 of 669 PageID #: 5955



   issues that Plaintiffs have designated as issues of fact are issues of law, Plaintiffs incorporate

   those issues by reference into this Statement of Issues of Law That Remain to Be Litigated.




                                                     2
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 518 of 669 PageID #: 5956



          1.      The effective filing date for each of the Patents-in-Suit is before March 16, 2013.

   Therefore, pre-America Invents Act United States patent law governs the action.

   II.    VALIDITY

          A.      Presumption of Validity

          2.      An issued patent is presumed to be valid. 35 U.S.C. § 282; Microsoft Corp. v. i4i

   Ltd. P'ship, 564 U.S. 91, 95 (2011); Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1303 (Fed. Cir.

   2015); Novartis Pharms. Corp. v. Watson Labs., Inc., 611 F. App'x 988, 994 (Fed. Cir. 2015).

          3.      The presumption that an issued patent claim is valid can be overturned only with

   clear and convincing evidence of invalidity. Microsoft Corp. v. i4i Ltd. P'ship, 564 U.S. 91, 95

   (2011); Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1303 (Fed. Cir. 2015).

          4.      "Although the standard of proof does not depart from that of clear and convincing

   evidence, a party challenging validity shoulders an enhanced burden if the invalidity argument

   relies on the same prior art considered during examination by the [PTO]." Creative Compounds,

   LLC v. Starmark Labs., 651 F.3d 1303, 1313 (Fed. Cir. 2011) (quoting Tokai Corp. v. Easton

   Enters., Inc., 632 F.3d 1358, 1367 (Fed. Cir. 2011)); see also Endo Pharms. Solutions Inc. v.

   Custopharm, Inc., 234 F. Supp. 3d 587, 592 (D. Del. 2017).

          5.      Similarly, although the standard of proof does not depart from that of clear and

   convincing evidence, a party challenging validity shoulders an enhanced burden if the invalidity

   argument relies on the same prior art considered by the PTO during reexamination. SRI Intern.,

   Inc. v. Advanced Technology Laboratories, Inc., 45 F.3d 443, 1994 WL 712487, *3 (Fed. Cir.

   1994) (validity upheld where Defendants' prior art had already been considered during

   reexamination). Where a reexamination certificate has been issued "deference is due the Patent

   Office decision to issue the patent with respect to evidence bearing on validity which it

   considered." SRI Intern., Inc. v. Advanced Technology Laboratories, Inc., 45 F.3d 443, 1994


                                                    3
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 519 of 669 PageID #: 5957



   WL 712487, *3 (Fed. Cir. 1994) (citation omitted); Transmatic, Inc. v. Gulton Indus., Inc., 53

   F.3d 1270, 1275 (Fed. Cir. 1995) (affirming validity and noting that the claims had previously

   survived reexamination).

          B.      Obviousness

          6.      Whether Defendants have proven by clear and convincing evidence that one or

   more of the asserted claims of the Patents-in-Suit are invalid as obvious. The applicable law is

   set forth as follows:

                  1.       General Principles of the Obviousness Analysis

          7.      Section 103 provides that: "A patent may not be obtained though the invention is

   not identically disclosed or described as set forth in section 102, if the differences between the

   subject matter sought to be patented and the prior art are such that the subject matter as a whole

   would have been obvious at the time the invention was made to a person having ordinary skill in

   the art to which said subject matter pertains. Patentability shall not be negatived by the manner

   in which the invention was made." 35 U.S.C. § 103(a); see also Novartis Pharms. Corp. v. Par

   Pharms., Inc., 48 F. Supp. 3d 733, 752 (D. Del. 2014), aff'd sub nom, Novartis Pharm. Corp. v.

   Watson Labs., Inc., 611 F. App'x 988 (Fed. Cir. 2015).

          8.      Obviousness is a question of law based on underlying issues of fact. KSR Int'l

   Co. v. Teleflex Inc., 550 U.S. 398, 427 (2007); Forest Labs. LLC v. Sigmapharm Labs., LLC, 918

   F.3d 928, 934 (Fed. Cir. 2019).

          9.      This Court has summarized the obviousness inquiry as follows:

          Obviousness is a question of law that depends on the following factual inquiries: (1) the
          scope and content of the prior art; (2) the differences between the claims and the prior art;
          (3) the level of ordinary skill in the relevant art; and (4) any objective considerations such
          as commercial success, long felt but unsolved need, and the failure of others.




                                                     4
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 520 of 669 PageID #: 5958



   Novartis Pharm. Corp. v. Par Pharm., Inc., 48 F. Supp 3d 733, 752 (D. Del. 2014), aff'd sub

   nom, Novartis Pharm. Corp. v. Watson Labs., Inc., 611 F. App'x 988 (Fed. Cir. 2015); Graham

   v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).

          10.     Whether a claim is invalid for obviousness is determined from the perspective of

   a person of ordinary skill in the art ("POSA" or "PHOSITA"). See, e.g., Unigene Labs., Inc. v.

   Apotex, Inc., 655 F.3d 1352, 1361 (Fed. Cir. 2011) ("A person of ordinary skill at the time of the

   invention interprets the prior art using common sense and appropriate perspective."); Novartis

   Pharms. Corp. v. Par Pharms., Inc., 48 F. Supp. 3d 733, 752 (D. Del. 2014) ("The obviousness

   inquiry must be conducted from the PHOSITA's point of view."), aff'd sub nom, Novartis Pharm.

   Corp. v. Watson Labs., Inc., 611 F. App'x 988 (Fed. Cir. 2015).

          11.     In determining the scope and content of the prior art, the prior art must be

   considered "as a whole." Impax Labs. Inc. v. Lannett Holdings Inc., 893 F.3d 1372, 1379-80

   (Fed. Cir. 2018); Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc., 520 F.3d 1358, 1364 (Fed.

   Cir. 2008). "It is impermissible within the framework of section 103 to pick and choose from

   any one reference only so much of it as will support a given position, to the exclusion of other

   parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary

   skill in the art." In re Hedges, 783 F.2d 1038, 1041 (Fed. Cir. 1986) (citation omitted).

          12.     "A reference qualifies as prior art for an obviousness determination under § 103

   only when it is analogous to the claimed invention." In re Klein, 647 F.3d 1343, 1348 (Fed. Cir.

   2011) (reversible error where Board relied upon nonanalogous art). "Whether a reference is

   analogous art is a question of fact." Circuit Check Inc. v. QXQ Inc., 795 F.3d 1331, 1335 (Fed.

   Cir. 2015) (reversing JMOL because jury had correctly determined that prior art was not

   analogous). Prior art is analogous if it is from the same field of endeavor or if it is reasonably




                                                     5
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 521 of 669 PageID #: 5959



   pertinent to the particular problem the inventor is trying to solve. In re Klein, 617 F.3d 1343,

   1348 (Fed. Cir. 2011); Genzyme Corp. v. Dr. Reddy's Labs., No. 13-1506-GMS, 2016 WL

   2757689, *10 (D. Del. May 11, 2016), aff'd by, 716 F. App'x 1006 (Fed. Cir. 2017).

          13.     "An invention is not obvious simply because all of the claimed limitations were

   known in the prior art at the time of the invention." Forest Labs. LLC v. Sigmapharm Labs.,

   LLC, 918 F.3d 928, 934 (Fed. Cir. 2019); Merck Sharp & Dohme B.V. v. Warner Chilcott Co.,

   LLC, 711 F. App'x 633, 636 (Fed. Cir. 2017) ("it is improper to combine references 'like separate

   pieces of a simple jigsaw puzzle'") (citation omitted); Unigene Labs., Inc. v. Apotex, Inc., 655

   F.3d 1352, 1360 (Fed. Cir. 2011) (obviousness "requires more than a mere showing that the prior

   art includes separate references covering each separate limitation in a claim under examination");

   Endo Pharms. Solutions Inc. v. Custopharm, Inc., 234 F. Supp. 3d 587, 591 (D. Del. 2017) ("A

   patent composed of several elements is not proved obvious merely by demonstrating that each of

   its elements was, independently, known in the prior art.") (citation omitted).

          14.     Where the prior art does not disclose or teach each of the claim limitations, the

   claim is not obvious. See, e.g., Endo Pharms. Solutions, Inc. v. Custopharm Inc., 894 F.3d 1374,

   1379-81 (Fed. Cir. 2018) (prior art did not disclose claim element requiring 750 mg testosterone

   undecanoate); Millennium Pharms., Inc. v. Sandoz Inc., 862 F.3d 1356, 1365-66 (Fed. Cir. 2017)

   (reversing obviousness finding because the prior art did not disclose lyophilization of bortezomib

   or use of mannitol as a bulking agent for bortezomib).

                          a.     Motivation to Combine

          15.     The burden falls on the challenger of the patent to show that a POSA (1) would

   have been motivated to combine the teachings of the prior art references to achieve the claimed

   invention, and (2) that the skilled artisan would have had a reasonable expectation of success in

   doing so. In re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig., 676


                                                    6
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 522 of 669 PageID #: 5960



   F.3d 1063, 1068-69 (Fed. Cir. 2012); Novartis Pharms. Corp. v. Par Pharm., Inc., 48

   F. Supp. 3d 733, 752 (D. Del. 2014) (a party seeking to invalidate a patent claim "must show that

   a PHOSITA would be motivated to combine the claimed combinations with a reasonable

   expectation of success."), aff'd sub nom, Novartis Pharm. Corp. v. Watson Labs., Inc., 611

   F. App'x 988 (Fed. Cir. 2015). This motivation to combine must be demonstrated by clear and

   convincing evidence. In re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent

   Litig., 676 F.3d 1063, 1068-69 (Fed. Cir. 2012).

          16.     "The presence or absence of a motivation to combine references in an

   obviousness determination is a pure question of fact." Intelligent Bio-Systems, Inc. v. Illumina

   Cambridge Ltd., 821 F.3d 1359, 1366 (Fed. Cir. 2016) (citation omitted).

          17.     For an accused infringer "to establish obviousness, it is insufficient to allege a

   general motivation to discover an undefined solution that could take many possible forms." In re

   Armodafinil Patent Litig. Inc. ('722 Patent Litig.), 939 F. Supp. 2d 456, 500 (D. Del. 2013). This

   is because "knowledge of a problem and motivation to solve it are entirely different from

   motivation to combine particular references to reach the particular claimed method." Id.

   (quoting Innogenetics, N.V. v. Abbott Labs., 512 F.3d 1363, 1373-74 (Fed. Cir. 2008)).

          18.     Indeed:

          [T]he Federal Circuit has clarified that "obvious to try" is also not obvious when a
          skilled artisan would have to: (1) "vary all parameters or try each of numerous
          possible choices until one possibly arrived at a successful result, where the prior
          art gave either no indication of which parameters were critical or no direction as
          to which of many possible choices is likely to be successful"; or (2) "explore new
          technology or general approach that seemed to be a promising field of
          experimentation, where the prior art gave only general guidance as to the
          particular form of the claimed invention or how to achieve it."

   In re Armodafinil Patent Litig. Inc. ('722 Patent Litig.), 939 F. Supp. 2d 456, 502 (D. Del. 2013)

   (citations omitted).



                                                      7
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 523 of 669 PageID #: 5961



          19.     Obviousness requires a demonstration that a person of ordinary skill in the art

   would have had knowledge and a motivation to address the problem identified by the invention.

   Novartis Pharm. Corp. v. Watson Labs., Inc., 611 F. App'x 988, 996 (Fed. Cir. 2015) ("Watson

   failed to prove that a rivastigmine formulation was known to be susceptible to oxidative

   degradation. … Without the knowledge of the problem, one of skill in the art would not have

   been motivated to modify GB '040 with antioxidants as purportedly disclosed in the [prior art]");

   Leo Pharm. Prods., Ltd. v. Rea, 726 F.3d 1346, 1353 (Fed. Cir. 2013) ("The inventors of the '013

   patent recognized and solved a problem with the storage stability of certain formulations—a

   problem that the prior art did not recognize and a problem that was not solved for over a

   decade."); Novartis Pharms. Corp. v. Noven Pharms., Inc., 125 F. Supp. 3d 474, 486 (D. Del.

   2015) ("a PHOSITA would not have known that rivastigmine was susceptible to oxidative

   degradation based on the prior art"), appeal dismissed, Nos. 15-2051, 15-2053 (Fed. Cir. Nov.

   13, 2015).

          20.     "Even an obvious solution … does not render an invention obvious if the problem

   solved was previously unknown." Novartis Pharm. Corp. v. Watson Labs., Inc., 611 F. App'x

   988, 995 (Fed. Cir. 2015). Indeed, "an invention can often be the recognition of a problem

   itself." Leo Pharm. Prods., Ltd. v. Rea, 726 F.3d 1346, 1353 (Fed. Cir. 2013).

          21.     If "the problem was not known, the possible approaches to solving the problem

   were not known or finite, and the solution was not predictable, it would not have been obvious

   for a person of ordinary skill to make the claimed invention." Leo Pharm. Prods., Ltd. v. Rea,

   726 F.3d 1346, 1357 (Fed. Cir. 2013); Forest Labs. LLC v. Sigmapharm Labs., LLC, 918 F.3d

   928, 935 (Fed. Cir. 2019) ("We have recognized that where a problem was not known in the art,




                                                   8
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 524 of 669 PageID #: 5962



   the solution to that problem may not be obvious, because 'ordinary artisans would not have

   thought to try at all because they would not have recognized the problem.'") (citation omitted).

           22.     Moreover, "[a] conclusion of obviousness does not follow from merely 'varying

   all the parameters or trying each of numerous possible choices until one possibly arrived at a

   successful result, where the prior art gave either no indication of which parameters were critical

   or no direction as to which of many possible choices is likely to be successful.'" Grunenthal

   GmbH v. Alkem Labs. Ltd., 919 F.3d 1333, 1345 (Fed. Cir. 2019) (citation omitted); Endo

   Pharms. Solutions, Inc. v. Custopharm Inc., 894 F.3d 1374, 1382, 1384 (Fed. Cir. 2018) (no

   motivation to combine when prior art provided "large number of possible co-solvents").

           23.     "Evidence of obviousness, especially when that evidence is proffered in support

   of an 'obvious-to-try' theory, is insufficient unless it indicates that the possible options skilled

   artisans would have encountered were 'finite', 'small', or 'easily traversed', and that skilled

   artisans would have had a reason to select the route that produced the claimed invention." See In

   re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig., 676 F.3d 1063, 1072

   (Fed. Cir. 2012); Novartis Pharms. Corp. v. Par Pharms., Inc., 48 F. Supp. 3d 733, 752-53

   (D. Del. 2014), aff'd sub nom., Novartis Pharm. Corp. v. Watson Labs., Inc., 611 F. App'x 988

   (Fed. Cir. 2015); Novartis Pharms. Corp. v. Noven Pharms., Inc., 125 F. Supp. 3d 474, 478

   (D. Del. 2015).

           24.     "A reference may be said to teach away when a person of ordinary skill, upon

   reading the reference, would be discouraged from following the path set out in the reference, or

   would be led in a direction divergent from the path that was taken by the applicant." Allergan,

   Inc. v. Sandoz, 796 F.3d 1293, 1305 (Fed. Cir. 2015) (citation omitted). "Whether the prior art

   teaches away from the claimed invention is a question of fact." Id. (citation omitted).




                                                      9
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 525 of 669 PageID #: 5963



             25.   When two references provide conflicting teachings, "[s]uch conflicting teachings

   cannot reasonably be viewed as suggesting their combination." Karsten Mfg. Corp. v. Cleveland

   Golf Co., 242 F.3d 1376, 1385 (Fed. Cir. 2001). Similarly, an "inference of nonobviousness is

   especially strong where the prior art's teachings undermine the very reason being proffered as to

   why a person of ordinary skill would have combined the known elements." Allergan, Inc. v.

   Sandoz, 796 F.3d 1293, 1306 (Fed. Cir. 2015) (quoting DePuy Spine, Inc. v. Medtronic Sofamor

   Danek, Inc., 567 F.3d 1314, 1326 (Fed. Cir. 2009)).

                          b.      Reasonable Expectation of Success

             26.   "[E]ven if it was obvious to experiment with [certain] options," it still was not

   obvious to try if "there is nothing to indicate that a skilled artisan would have had a reasonable

   expectation that such an experiment would succeed. … Without a reasonable expectation of

   success or clues pointing to the most promising combinations, an artisan could have spent years

   experimenting without success." Leo Pharm. Prods. Ltd. v. Rea, 726 F.3d 1346, 1357 (Fed. Cir.

   2013) (citation omitted); HZNP Medicines LLC v. Actavis Labs. UT, Inc., 940 F.3d 680, 703-704

   (Fed. Cir. 2019) (no reasonable expectation of success where "a POSITA would be challenged to

   predict relative ratios" of excipients because "components…interact in an unpredictable or

   unexpected way"); OSI Pharms, LLC v. Apotex Inc., 939 F.3d. 1375, 1385 (Fed. Cir. 2019)

   (considering the failure rate of new drug compounds to gain FDA approval; prior art references

   "provide no more than a hope—and hope that a potentially promising drug will treat a particular

   [condition] is not enough to create a reasonable expectation of success in a highly unpredictable

   art.").

             27.   "The presence or absence of a reasonable expectation of success is also a question

   of fact." Intelligent Bio-Sys., Inc. v. Illumina Cambridge Ltd., 821 F.3d 1359, 1366 (Fed. Cir.

   2016) (citation omitted).


                                                    10
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 526 of 669 PageID #: 5964



          28.     Whether a POSA would have had a reasonable expectation of success is measured

   at the date of the invention described in the asserted patent claim. Amgen Inc. v. F. Hoffman-La

   Roche Ltd., 580 F.3d 1340, 1362 (Fed. Cir. 2009).

          29.     "The inventor's own path itself never leads to a conclusion of obviousness; that is

   hindsight. What matters is the path that the person of ordinary skill in the art would have

   followed, as evidenced by the pertinent prior art." Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678

   F.3d 1280, 1296 (Fed. Cir. 2012) (citing 35 U.S.C. § 103(a) ("Patentability shall not be negatived

   by the manner in which the invention was made.")); Cf. Life Techs., Inc. v. Clontech Labs., Inc.,

   224 F.3d 1320, 1326 (Fed. Cir. 2000) ("That the inventors were ultimately successful is

   irrelevant to whether one of ordinary skill in the art, at the time the invention was made, would

   have reasonably expected success.").

                  2.     The Obviousness Analysis for New Chemical Compounds

          30.     Whether a new chemical compound would have been prima facie obvious over a

   prior art compound follows a two-part inquiry referred to as a "lead compound analysis." See

   Sanofi-Aventis U.S., LLC v. Dr. Reddy's Labs., Inc., 933 F.3d 1367, 1375 (Fed. Cir. 2019);

   Amerigen Pharms. Ltd. v. UCB Pharma GmbH, 913 F.3d 1076, 1080, 1086-89 (Fed. Cir. 2019);

   Pfizer Inc. v. Teva Pharms. USA, Inc., 555 F. App'x 961, 969 (Fed. Cir. 2014); Otsuka Pharm.

   Co., Ltd. v. Sandoz, Inc., 678 F.3d 1280, 1291 (Fed. Cir. 2012); Takeda Chem. Indus., Ltd. v.

   Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007); UCB, Inc. v. Accord Healthcare,

   Inc., 201 F. Supp. 3d 491, 541 (D. Del. 2016), aff'd, 890 F.3d 1313 (Fed. Cir. 2018).

          31.     "First, the court determines whether a chemist of ordinary skill in the art would

   have selected the asserted prior art compound as a lead compound, or starting point, for further

   development." Pfizer Inc. v. Teva Pharms. USA, Inc., 555 F. App'x 961, 969 (citing Eisai Co.

   Ltd. v. Dr. Reddy's Labs., Ltd., 533 F.3d 1353, 1359 (Fed. Cir. 2008)); see also Otsuka Pharm.


                                                   11
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 527 of 669 PageID #: 5965



   Co., Ltd. v. Sandoz, Inc., 678 F.3d 1280, 1291 (Fed. Cir. 2012); Daiichi Sankyo Co., Ltd. v.

   Matrix Labs., Ltd., 619 F.3d 1346, 1353-1354 (Fed. Cir. 2010); UCB, Inc. v. Accord Healthcare,

   Inc., 201 F. Supp. 3d 491, 541-42 (D. Del. 2016), aff'd, 890 F.3d 1313 (Fed. Cir. 2018).

          32.     Without a specific reason found within the prior art, "[m]ere structural similarity

   between a prior art compound and the claimed compound does not inform the lead compound

   selection." Pfizer Inc. v. Teva Pharms. USA, Inc., 555 F. App'x 961, 969-970 (Fed. Cir.

   2014) (citing Otsuka Pharm. Co., Ltd. v. Sandoz Inc., 678 F.3d 1280, 1292 (Fed. Cir. 2012));

   Daiichi Sankyo Co. v. Matrix Labs., Ltd., 619 F.3d 1346, 1354 (Fed. Cir. 2010) ("proving a

   reason to select a compound as a lead compound depends on more than just structural similarity,

   but also knowledge in the art of the functional properties and limitations of the prior art

   compounds").

          33.     In determining whether a chemist would have selected a prior art compound as a

   lead for pharmaceutical development, the analysis is guided by evidence of the prior art

   compound's pertinent properties, including positive attributes (such as activity, efficacy, and

   potency), adverse effects (such as toxicity and unwanted side effects), and other relevant

   information (such as FDA approval). See, e.g., Amerigen Pharms. Ltd. v. UCB Pharma GmbH,

   913 F.3d 1076, 1080-81, 1086-87 (Fed. Cir. 2019) (considering bioavailability of prior art

   compounds); Pfizer Inc. v. Teva Pharms. USA, Inc., 555 F. App'x 961, 969 (Fed. Cir. 2014)

   ("The selection analysis may be guided by evidence of the compound's pertinent properties, such

   as chemical activity or potency"); Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678 F.3d 1280, 1291-

   93 (Fed. Cir. 2012) (considering antipsychotic activity, potency, and unwanted side effects of

   prior art compounds); In re Rosuvastatin Calcium Patent Litig., 703 F.3d 511, 517 (Fed. Cir.

   2012) (considering toxicity and potency of prior art compound); Eli Lilly & Co. v. Zenith




                                                    12
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 528 of 669 PageID #: 5966



   Goldline Pharms., Inc., 471 F.3d 1369, 1379 (Fed. Cir. 2006) (considering activity of prior art

   compounds); Yamanouchi Pharm. Co., Ltd. v. Danbury Pharmacal, Inc., 231 F.3d 1339, 1345

   (Fed. Cir. 2000) (considering activity of prior art compounds); Takeda Chem. Indus., Ltd. v.

   Alphapharm Pty., Ltd., 492 F.3d 1350, 1358 (Fed. Cir. 2007) (considering the toxicity and

   activity of prior art compounds); Eisai Co. v. Dr. Reddy's Labs., Ltd., 533 F.3d 1353, 1358

   (Fed. Cir. 2008) (considering a prior art compound's lipophilicity and low molecular weight);

   UCB, Inc. v. Accord Healthcare, Inc., 201 F. Supp. 3d 491, 542 (D. Del. 2016) (rejecting an

   asserted lead compound because "a POSA seeking to develop an AED would have started by

   looking at FDA-approved drugs or at compounds with demonstrated clinical efficacy"), aff'd,

   890 F.3d 1313 (Fed. Cir. 2018).

          34.     The second part of the lead compound analysis requires the factfinder to

   determine "whether the prior art would have supplied one of ordinary skill in the art with a

   reason or motivation to modify a lead compound to make the claimed compound with a

   reasonable expectation of success." Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678 F.3d 1280,

   1292 (Fed. Cir. 2012); Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357

   (Fed. Cir. 2007) ("[I]n cases involving new chemical compounds, it remains necessary to

   identify some reason that would have led a chemist to modify a known compound in a particular

   manner to establish prima facie obviousness of a new claimed compound."); UCB, Inc. v. Accord

   Healthcare, Inc., 201 F. Supp. 3d 491, 541 (D. Del. 2016) ("the Court must next consider

   whether it would have been obvious to move from the prior art compound to the patented

   compound"), aff'd, 890 F.3d 1313 (Fed. Cir. 2018).

          35.     If the alleged infringer fails to provide clear and convincing evidence that the

   prior art would have directed a POSA to make each of the various modifications to the lead




                                                   13
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 529 of 669 PageID #: 5967



   compound to arrive at the claimed compound with a reasonable expectation of success, then the

   claimed compound is not obvious. See, e.g., Sanofi-Aventis U.S., LLC v. Dr. Reddy's Labs., Inc.,

   933 F.3d 1367, 1377 (Fed. Cir. 2019) ("[I]t would not have been obvious to make simultaneous

   methoxy substitutions at the C7 and C10 of docetaxel."); Amerigen Pharms. Ltd. v. UCB Pharma

   GmbH, 913 F.3d 1076, 1080-81, 1086-87 (Fed. Cir. 2019) ("Amerigen did not otherwise meet its

   burden to prove that the specific claimed modifications to 5-HMT would have been obvious.");

   Millennium Pharms., Inc. v. Sandoz Inc., 862 F.3d 1356, 1364 (Fed. Cir. 2017) ("The district

   court clearly erred in its obviousness analysis. There is no teaching or suggestion in the

   references to produce the claimed mannitol ester."); Pfizer Inc. v. Teva Pharms. USA, Inc., 555

   F. App'x 961, 971 (Fed. Cir. 2014) ("Appellants failed to set forth evidence identifying the

   necessary teachings for a skilled artisan to modify alkyl groups at GABA's 3–position to improve

   anticonvulsant activity."); Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678 F.3d 1280, 1296 (Fed.

   Cir. 2012) ("Defendants failed to prove that the prior art would have directed one to make the

   various modifications necessary to convert OPC-4392 into aripiprazole."); In re Rosuvastatin

   Calcium Patent Litig., 703 F.3d 511, 518 (Fed. Cir. 2012) ("Defendants did not demonstrate the

   required motivation for selecting Sandoz Compound 1b as a lead compound, or for making this

   specific sulfonyl change in the Compound 1b molecule."); Daiichi Sankyo Co., Ltd. v. Matrix

   Laboratories, Ltd., 619 F.3d 1346 (Fed. Cir. 2010) ("[O]ne of skill in the art would not have

   been motivated to modify the ARBs disclosed in the '902 patent to obtain olmesartan

   medoxomil."); Eisai Co. Ltd. v. Dr. Reddy's Labs., Ltd., 533 F.3d 1353, 1358 (Fed. Cir. 2008)

   ("The record … shows no discernible reason for a skilled artisan to begin with lansoprazole only

   to drop the very feature, the fluorinated substituent, that gave this advantageous property.");

   UCB, Inc. v. Accord Healthcare, Inc., 201 F. Supp. 3d 491, 543 (D. Del. 2016) ("Defendants




                                                    14
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 530 of 669 PageID #: 5968



   have failed to prove that such a person would have been motivated to change the NHOC3 of

   compound 31 to the CH2OCH3 of lacosamide. The record does not establish that a POSA

   contemplating such a change would have had a reasonable expectation that such a substitution

   would yield a promising result."), aff'd, 890 F.3d 1313 (Fed. Cir. 2018).

          36.     Where proposed modifications of a prior art compound will have unpredictable

   effects, there is no reasonable expectation of success. Takeda Chem. Indus., Ltd. v. Alphapharm

   Pty., Ltd., 492 F.3d 1350, 1360 (Fed. Cir. 2007) (no reasonable expectation of success where

   biological activities of various modifications to prior art were "unpredictable"); Procter &

   Gamble Co. v. Teva Pharms. USA, Inc., 566 F.3d 989, 996-997 (Fed. Cir. 2009) (properties of

   biphosphonates could not be anticipated based on their structure; test results confirmed

   unpredictability of biphosphates); see also Genzyme Corp. v. Dr. Reddy's Labs., Ltd., 716

   F. App'x 1006, 1010 (Fed. Cir. 2017) ("The district court's finding that stem cell mobilization

   was highly unpredictable at the time of the invention also runs counter to an expectation of

   success.")

          37.     If a new chemical compound is not obvious, then claims to compositions

   containing that new compound and methods of using that new and nonobvious compound within

   the same patent are also not obvious. See, e.g., Procter & Gamble Co. v. Teva Pharms. USA,

   Inc., 566 F.3d 989, 992, 997 (Fed. Cir. 2009) (claim 4 (compound claim), claim 16

   (pharmaceutical composition) and claim 23 (method of use) all held not invalid under the lead

   compound analysis); Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc., 520 F.3d 1358, 1365 (Fed.

   Cir. 2008) (holding method of use claims directed to nonobvious compound are not invalid based

   on lead compound analysis); UCB, Inc. v. Accord Healthcare, Inc., 201 F. Supp. 3d 491, 514-15,

   541-44 (D. Del. 2016) (claim 9 (compound claim), claim 10 (therapeutic composition) and claim




                                                   15
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 531 of 669 PageID #: 5969



   13 (method of use) all held not invalid under the lead compound analysis), aff'd, 890 F.3d 1313

   (Fed. Cir. 2018). Cf. Novartis Pharms. Corp. v. West-Ward Pharm. Int'l Ltd., 923 F.3d 1051,

   1060 (Fed. Cir. 2019) (affirming finding of nonobviousness; no reversible error where the

   district court applied the lead compound analysis to a method patent that did not also include

   new compound claims because there was no motivation to modify the prior art).

                   3.     The Obviousness Analysis for New Compositions

          38.      In the context of a patent claiming a new or improved pharmaceutical

   composition of an FDA-approved drug, the obviousness inquiry starts with the identification of a

   prior art "reference composition" rather than a lead compound. Unigene Labs., Inc. v. Apotex,

   Inc., 655 F.3d 1352, 1362 (Fed. Cir. 2011) ("In this case, Miacalcin® serves as the 'reference

   composition' for … development of the claimed composition."), cert. denied, 565 U.S. 1261

   (2012); Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678 F.3d 1280, 1292 (Fed. Cir. 2012) ("[T]he

   term 'reference composition' is more appropriate than 'lead compound' when considering

   obviousness for a chemical composition.") (quoting Unigene Labs., Inc. v. Apotex, Inc., 655 F.3d

   1352, 1362 (Fed. Cir. 2011)).

          39.      A claim to "a new composition or formulation to deliver an FDA-approved active

   ingredient … is not obvious if a person of ordinary skill would not select and combine the prior

   art references to reach the claimed composition or formulation." Unigene Labs., Inc. v. Apotex,

   Inc., 655 F.3d 1352, 1361 (Fed. Cir. 2011) (citing Eli Lilly v. Zenith Goldline Pharms., 471 F.3d

   1369, 1380 (Fed. Cir. 2006).

          40.      As the Federal Circuit has explained in the context of analyzing new

   compositions:

                   Obviousness requires more than a mere showing that the prior art
                   includes separate references covering each separate limitation in a
                   claim under examination. Rather, obviousness requires the


                                                   16
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 532 of 669 PageID #: 5970



                  additional showing that a person of ordinary skill at the time of
                  the invention would have selected and combined those prior art
                  elements in the normal course of research and development to
                  yield the claimed invention.

   Unigene Labs., Inc. v. Apotex, Inc., 655 F.3d 1352, 1360 (Fed. Cir. 2011) (emphasis added;

   internal citation omitted).

          41.     If the alleged infringer fails to provide clear and convincing evidence that the

   prior art would have directed a POSA to make each of the various modifications to the reference

   composition to arrive at the claimed formulation with a reasonable expectation of success, then

   the claimed formulation is not obvious. Unigene Labs., Inc. v. Apotex, Inc., 655 F.3d 1352, 1362

   (Fed. Cir. 2011) (POSA would not have been motivated to include 20 mM citric acid as a

   substitute for benzalkonium chloride in prior art formulation); Novartis Pharms. Corp. v. Watson

   Labs., Inc., 611 F. App'x 988, 996 (Fed. Cir. 2015) (Trial court properly "credited evidence that

   one of skill in the art would not have been motivated to risk incompatibility by including an

   antioxidant in a formulation without evidence of its necessity.").

          42.     In addition, there is no proper motivation to combine prior art references with a

   reasonable expectation of success if the prior art fails to disclose the actual problem to be solved

   by the claimed composition. See, e.g., Leo Pharm. Prods, Ltd. v. Rea, 726 F.3d 1346, 1355 (Fed.

   Cir. 2013) (no motivation to combine references when the prior art did not recognize storage

   stability problem of prior art formulations); Novartis Pharms. Corp. v. Par Pharms., Inc., 48

   F. Supp. 3d 733, 754 (D. Del. 2014) (A POSA "would not have been motivated to include an

   antioxidant in any formulation unless there was evidence of oxidative degradation."), aff'd sub

   nom, Novartis Pharm. Corp. v. Watson Labs., Inc., 611 F. App'x 988 (Fed. Cir. 2015); Novartis

   Pharms. Corp. v. Noven Pharms., Inc., 125 F. Supp. 3d 474, 484-86 (D. Del. 2015) (no

   motivation to combine references where the prior art does not disclose rivastigmine's



                                                    17
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 533 of 669 PageID #: 5971



   susceptibility to oxidative degradation), appeal dismissed, Nos. 15-2051, 15-2053 (Fed. Cir.

   Nov. 13, 2015).

                  4.      The Obviousness Analysis Involving Ranges

          43.     A claimed invention is not obvious simply because it includes a limitation with

   ranges that may be disclosed in the prior art or that overlaps with ranges disclosed in the prior

   art. See, e.g., Genetics Inst., LLC v. Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291,

   1306-1307 (Fed. Cir. 2011) (rejecting argument "that a broad range necessarily renders obvious a

   narrower range falling within that broad range").

          44.     Disclosure of very broad ranges in the prior art may not invite the routine

   optimization that would be necessary to prove obviousness. Genetics Inst., LLC v. Novartis

   Vaccines & Diagnostics, Inc., 655 F.3d 1291, 1306 (Fed. Cir. 2011) (holding that ordinary

   motivation to optimize did not apply where disclosure was 68,000 protein variants including

   2,332 amino acids).

          45.     Even if a claimed invention falls within a range disclosed by the prior art,

   obviousness may negated by showing that (1) the prior art taught away for the claimed

   inventions or (2) that there are unexpected results. See In re Cyclobenzaprine Hydrochloride

   Extended-Release Capsule Patent Litig., 676 F.3d 1063, fn.7 (Fed. Cir. 2012).

                  5.      Objective Indicia of Nonobviousness

          46.     An obviousness determination requires contemporaneous consideration of

   objective indicia of nonobviousness (or secondary considerations) such as failure of others,

   unexpected results, acquiescence, copying, skepticism, and long-felt but unsolved need. See In

   re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig., 676 F.3d 1063, 1075

   (Fed. Cir. 2012) (error to "defer examination of the objective considerations until after the

   factfinder makes an obviousness finding"); Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530,


                                                    18
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 534 of 669 PageID #: 5972



   1538-39 (Fed. Cir. 1983) (secondary considerations are "to be considered as part of all the

   evidence, not just when the decisionmaker remains in doubt after reviewing the art.").

          47.     These objective indicia "may often be the most probative and cogent evidence of

   nonobviousness in the record," and "may often establish that an invention appearing to have been

   obvious in light of the prior art was not." Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1378

   (Fed. Cir. 2012) (internal citations omitted); Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530,

   1538-39 (Fed. Cir. 1983) (citations omitted); Leo Pharm. Prods., Ltd. v. Rea, 726 F.3d 1346,

   1358 (Fed. Cir. 2013) ("Objective indicia 'can be the most probative evidence of nonobviousness

   in the record, and enables the court to avert the trap of hindsight.'") (citation omitted); In re

   Cyclobenzaprine, 676 F.3d at 1079 ("The objective considerations, when considered with the

   balance of the obviousness evidence in the record, guard as a check against hindsight bias.");

   Millennium Pharms., Inc. v. Sandoz Inc., 862 F.3d 1356, 1368 (Fed. Cir. 2017) ("Evidence of

   objective indicia 'can be the most probative evidence of nonobviousness in the record,' and

   objective indicia enable 'the court to avert the trap of hindsight.'") (citation omitted); Novartis

   Pharms. Corp. v. West-Ward Pharms. Int'l Ltd., 287 F. Supp. 3d 505, 510 (D. Del. 2017)

   ("Secondary considerations of nonobviousness are important because they 'serve as insurance

   against the insidious attraction of the siren hindsight.'") (citation omitted), aff'd 923 F.3d 1051

   (Fed. Cir. 2019). Objective indicia of nonobviousness thus "help turn back the clock and place

   the claims in the context that led to their invention." Mintz v. Dietz & Watson, Inc., 679 F.3d

   1372, 1378 (Fed. Cir. 2012).

          48.     Evidence of objective indicia of nonobviousness may include information

   obtained after the filing date of an asserted patent. Genetics Institute, LLC v. Novartis Vaccines

   and Diagnostics, Inc., 655 F.3d 1291, 1307 (Fed. Cir. 2011) ("every property of a claimed




                                                     19
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 535 of 669 PageID #: 5973



   compound need not be fully recognized as of the filing date of the patent application to be

   relevant to nonobviousness"); Sanofi-Aventis Deutschland GmbH v. Glenmark Pharms. Inc.,

   USA, 748 F.3d 1354, 1360 (Fed. Cir. 2014) ("patentability may consider all of the characteristics

   possessed by the claimed invention, whenever those characteristics become manifest").

          49.     Where a commercial embodiment is coextensive with the asserted claims, then a

   nexus is presumed between the objective indicia of nonobviouness based on that embodiment

   and the claimed invention. See, e.g., Teva Pharms. USA, Inc. v. Sandoz, Inc., 723 F.3d 1363,

   1372-73 (Fed. Cir. 2013) (defendants did not rebut the presumption of nexus), aff'd in-part on

   other grounds, rev'd in part on other grounds, 135 S.Ct. 831 (2015); Alcon Research, Ltd. v.

   Watson Labs., Inc., No. 15-1159-GMS, 2018 WL 1115090, at *23, *25 (D. Del. Mar. 1, 2018)

   ("If the marketed product embodies the claimed features, and is coextensive with them, then a

   nexus is presumed and the burden shifts to the party asserting obviousness to present evidence to

   rebut the presumed nexus.") (citation omitted).

          50.     "The objective considerations, when considered with the balance of the

   obviousness evidence in the record, guard as a check against hindsight bias." In re

   Cyclobenzaprine, 676 F.3d 1063, 1079 (Fed. Cir. 2012) (citing Graham v. John Deere Co. of

   Kansas City, 383 U.S. 1, 36 (1966)). Thus, when the patentee comes forward with evidence of

   objective indicia, the defendant must demonstrate that the claims were obvious in light of all the

   evidence by clear and convincing evidence. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530,

   1538-39 (Fed. Cir. 1983).

                         a.      Skepticism

          51.     Skepticism with respect to the claimed invention is a significant consideration

   because it serves to discourage researchers from pursuing that line of investigation and

   development. ''The skepticism of an expert, expressed before these inventors proved him wrong,


                                                     20
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 536 of 669 PageID #: 5974



   is entitled to fair evidentiary weight.'' In re Dow Chemical Co., 837 F.2d 469, 473 (Fed. Cir.

   1988); see also In re Rosuvastatin Calcium Patent Litig., 719 F. Supp. 2d 388, 407 (D. Del.

   2010) ("The evidence demonstrates that there was much skepticism in the industry concerning

   the safety of rosuvastatin."), aff'd, 703 F.3d 511 (Fed. Cir. 2012); Genzyme Corp. v. Dr. Reddy's

   Labs., Ltd., No. 13-1506-GMS, 2016 WL 257689, at *15 (D. Del. May 11, 2016) (crediting

   inventor testimony that he encountered skepticism from colleagues), aff'd by, 716 F. App'x 1006

   (Fed. Cir. 2017); UCB, Inc. v. Accord Healthcare, Inc., 201 F. Supp. 3d 491, 537-38, 543

   (D. Del. 2016) (skepticism supported nonobviousness where "[c]ompanies rejected FAAs

   because the compounds had not yet 'demonstrate[d] a lack of toxicity,' did 'not appear that

   potent,' and did not have a clear mechanism of action."), aff'd, 890 F.3d 1313 (Fed. Cir. 2018).

                         b.      Unexpected Results

          52.     The existence of unexpected results is additional objective evidence of

   nonobviousness. See Leo Pharm. Prods., Ltd. v. Rea, 726 F.3d 1346, 1358 (Fed. Cir. 2013)

   (tests showed "combination of known elements yields more than just predictable results"); UCB,

   Inc. v. Accord Healthcare, Inc., 201 F. Supp. 3d 491, 538, 543 (D. Del. 2016) ("It was

   unexpected … that lacosamide turned out to demonstrate substantial anticonvulsant activity

   without high toxicity values."), aff'd, 890 F.3d 1313 (Fed. Cir. 2018); Millennium Pharms. v.

   Sandoz Inc., 862 F.3d 1356, 1368 (Fed. Cir. 2017) (district court erred in discounting

   "unexpectedly superior stability, solubility, and dissolution"); Alcon Research, Ltd. v. Watson

   Labs., Inc., No. 15-1159-GMS, 2018 WL 1115090, at *24 (D. Del. Mar. 1, 2018) ("The POSA

   would find the further reduction of redness caused by 0.7% olopatadine to be surprising and

   unexpected."). "In order to demonstrate 'unexpected results,' a patentee must show that the 'the

   claimed invention exhibits some superior property or advantage that a person of ordinary skill in

   the relevant art would have found surprising or unexpected.'" Merck Sharp & Dohme Pharm.,


                                                   21
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 537 of 669 PageID #: 5975



   SRL v. Teva Pharms. USA, Inc., No. CIV 07-1596 GEB DEA, 2009 WL 3153316, *52 (D.N.J.

   Aug. 19, 2009) (citations omitted); Alcon Research, Ltd. v. Watson Labs., Inc., No. 15-1159-

   GMS, 2018 WL 1115090, at *24 (D. Del. Mar. 1, 2018) (same).

                          c.      Long-Felt but Unsolved Need

          53.     The existence of a long-felt but unsolved need that is met by the claimed

   invention is further objective evidence of nonobviousness. See, e.g., In re Cyclobenzaprine, 676

   F.3d at 1081-83 (long-felt need for a therapeutically effective, extended-release cyclobenzaprine

   formulation); Millennium Pharms. v. Sandoz Inc., 862 F.3d 1356, 1369 (Fed. Cir. 2017) (long-

   felt need for a product to treat multiple myeloma); Novartis Pharms. Corp. v. West-Ward

   Pharms. Int'l Ltd, 287 F. Supp. 3d 505, 531 (D. Del. 2017) ("long-felt need for new therapies for

   the treatment of advanced PNETs after the failure of cytotoxic chemotherapy"), aff'd 923 F.3d

   1051 (Fed. Cir. 2019); UCB, Inc. v. Accord Healthcare, Inc., 201 F. Supp. 3d 491, 538, 543

   (D. Del. 2016) ("While the record clearly shows that Vimpat® did not solve the problem for all

   people with epilepsy, and, thus, did not fully satisfy the unmet need, it has proven effective at

   controlling seizures in a segment of the population who had previously gone without relief from

   other available AEDs."), aff'd, 890 F.3d 1313 (Fed. Cir. 2018). "Evidence of long-felt need is

   'particularly probative of obviousness when it demonstrates both that a demand existed for the

   patented invention, and that others tried but failed to satisfy that demand'." Millennium Pharms.

   v. Sandoz Inc., 862 F.3d 1356, 1369 (Fed. Cir. 2017) (citation omitted).

                          d.      Failure of Others

          54.     A claimed invention would not have been obvious where evidence demonstrates

   the failure of others to provide a feasible solution to a longstanding problem. In re

   Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig., 676 F.3d 1063, 1082-

   83 (Fed. Cir. 2012) ("ALZA's failure to develop an extended-release formulation strongly


                                                    22
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 538 of 669 PageID #: 5976



   supports a nonobviousness finding"); Novartis Pharms. Corp. v. West-Ward Pharms. Int'l Ltd,

   287 F. Supp. 3d 505, 531 (D. Del. 2017) (nonobviousness supported by "the failure of others to

   develop a treatment for advanced PNETs after the failure of cytotoxic chemotherapy"), aff'd 923

   F.3d 1051 (Fed. Cir. 2019); UCB, Inc. v. Accord Healthcare, Inc., 201 F. Supp. 3d 491, 538, 543

   (D. Del. 2016) (failure of others to develop a safe and effective antiepileptic drugs supported

   finding of nonobviousness), aff'd, 890 F.3d 1313 (Fed. Cir. 2018). "Evidence that others tried

   but failed to develop a claimed invention may carry significant weight in an obviousness

   inquiry." In re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig., 676

   F.3d 1063, 1081 (Fed. Cir. 2012). "This is particularly true when the evidence indicates that

   others found development of the claimed invention difficult and failed to achieve any success."

   Id.; Sanofi-Aventis U.S., LLC v. Dr. Reddy's Labs., Inc., 933 F.3d 1367, 1380 (Fed. Cir. 2019)

   (affirming that "multiple groups around the world tried unsuccessfully to develop taxanes into

   effective therapies" "warrants significant weight in the ultimate obviousness analysis").

                          e.      Acquiescence/Licensing

          55.     Another objective indicia of nonobviousness is the acquiescence of others in the

   industry, generally shown through licensing the patented invention. Impax Labs. Inc. v. Lannett

   Holdings Inc., 893 F.3d 1372, 1381 (Fed. Cir. 2018) (crediting license that was as "at least in

   part attributable to the patents-in-suit"); Arkie Lures, Inc. v. Gene Larew Tackle, Inc., 119 F.3d

   953, 957 (Fed. Cir. 1997) (licenses supported nonobviousness of the invention); Minn. Min. &

   Mfg. Co. v. Johnson & Johnson Orthopaedics, Inc., 976 F.2d 1559, 1575 (Fed. Cir. 1992)

   (company's decision to take a license was "real world" evidence of nonobviousness).

                          f.      Copying

          56.     Copying by others is probative of the nonobviousness of the claimed invention.

   Windsurfing Int'l, Inc. v. AMF, Inc., 782 F.2d 995, 1000 (Fed. Cir. 1986) ("[C]opying the


                                                    23
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 539 of 669 PageID #: 5977



   claimed invention, rather than one within the public domain, is indicative of non-obviousness.");

   Merck Sharp & Dohme Corp. v. Hospira Inc., No. 14-915-RGA, 2016 WL 5872620, *10

   (D. Del. July 10, 2016) ("The generic is not, however, required to copy inactive ingredients or

   the methods used in a manufacturing process. … Defendant's decision to copy Plaintiff's

   formulation and process 'is an indicium of nonobviousness.'") (citation omitted), aff'd on other

   grounds, 874 F.3d 724 (Fed. Cir. 2017); Bayer Pharma AG v. Watson Labs., Inc., 183

   F. Supp. 3d 538, 550 (D. Del. 2016) ("The court agrees with Bayer that Watson's copying is

   evidence of non-obviousness in this case."), rev'd on other grounds, 874 F.3d 1316, 1328 (Fed.

   Cir. 2017) ("Bayer's evidence of copying…weigh in favor of the nonobviousness of the claimed

   combination."); Merck Sharp & Dohme Pharm., SRL v. Teva Pharms. USA, Inc., No. CIV 07-

   1596, 2009 WL 3153316, at *53 (D.N.J. Aug. 19, 2009) (relying on proposed package insert as

   evidence of copying).

                           g.    Teaching Away

          57.     Whether the prior art teaches away from the claimed invention may also serve as

   objective evidence of nonobviousness. Ecolochem, Inc. v. S. Cal. Edison Co., 227 F.3d 1361,

   1379-80 (Fed. Cir. 2000) (district court erred in holding that the prior art did not teach away

   from the claimed invention), cert. denied, 532 U.S. 974 (2001); In re Sullivan, 498 F.3d 1345,

   1351 (Fed. Cir. 2007) (evidence that the prior art teaches away for the claimed invention may

   rebut a prima facie case of obviousness); see also Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678

   F.3d 1280, 1293-1296 (Fed. Cir. 2012) (prior art taught away from asserted lead compounds

   because of known side effects or poor antipsychotic activity); Daiichi Sankyo Co., Ltd. v. Matrix

   Labs., Ltd., 619 F.3d 1346, 1353 (Fed. Cir. 2010) (prior art taught away from asserted lead

   compounds because other prior art compounds "demonstrated greater potency and all had been

   more thoroughly studied"); UCB, Inc. v. Accord Healthcare, Inc., 201 F. Supp. 3d 491, 541-42


                                                    24
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 540 of 669 PageID #: 5978



   (D. Del. 2016) (prior art taught away from asserted lead compound because "literature at the time

   relating to AED [antiepileptic drug] development does not even acknowledge FAAs

   [functionalized amino acids]"), aff'd, 890 F.3d 1313 (Fed. Cir. 2018).

                          h.     Praise/Industry Recognition

          58.     "Appreciation by contemporaries skilled in the field of the invention is a useful

   indicator of whether the invention would have been obvious to such persons at the time it was

   made." Genzyme Corp. v. Dr. Reddy's Labs., Ltd., No. 13-1506-GMS, 2016 WL 2757689, at

   *15 (D. Del. May 11, 2016) (citation omitted), aff'd by, 716 F. App'x 1006 (Fed. Cir. 2017); see

   id., at *15 ("the Plaintiffs have established that Mozobil® received widespread praise in the US

   and Europe and this weighs in favor of nonobviousness"); UCB, Inc. v. Accord Healthcare, Inc.,

   201 F. Supp. 3d 491, 539, 543 (D. Del. 2016) ("While other AEDs have also received praise this

   does not undermine the fact that lacosamide has received a considerable amount of praise—

   something that would have been considerably less likely to have occurred had lacosamide been

   obvious."), aff'd, 890 F.3d 1313 (Fed. Cir. 2018).

          59.     Defendants cannot prove that any of the asserted claims of the Patents-in-Suit are

   prima facie obvious.

          60.     Objective indicia of nonobviousness support the validity of the asserted claims of

   the Patents-In-Suit.

          61.     Defendants cannot prove by clear and convincing evidence that any of the

   asserted claims of the Patents-in-Suit are invalid as obvious.

          62.     The asserted claims of the Patents-in-Suit are not invalid under 35 U.S.C. § 103.




                                                   25
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 541 of 669 PageID #: 5979



            C.    Written Description

            63.   Whether Defendants have proven by clear and convincing evidence that one or

   more of the asserted claims of the Patents-in-Suit are invalid under 35 U.S.C. § 112 for lack of

   written description. The applicable law is set forth as follows:

            64.   Pursuant to 35 U.S.C. § 112, ¶ 1, "[t]he specification shall contain a written

   description of the invention ...." See also Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1307

   (Fed. Cir. 2015).

            65.   Whether a claim is supported by sufficient written description is a question of

   fact. Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1308 (Fed. Cir. 2015); Alcon Research Ltd. v.

   Barr Labs., Inc., 745 F.3d 1180, 1190 (Fed. Cir. 2014). And, because a patent is presumed valid,

   the challenger bears the burden of proving lack of adequate written description by clear and

   convincing evidence. Alcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180, 1188 (Fed. Cir.

   2014).

            66.   For adequate written description there must be sufficient disclosure in the

   specification to show that the inventor possessed the invention at the time of the original filing.

   Amgen Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1330 (Fed. Cir. 2003). The written

   description requirement is assessed from the viewpoint of a POSA. Id. The patent disclosure

   must "allow one skilled in the art to visualize or recognize the identity of the subject matter

   purportedly described." Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1308 (Fed. Cir. 2015);

   Alcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180, 1190 (Fed. Cir. 2014) (same).

            67.   A patent "need not provide in haec verba support for the claimed subject matter at

   issue" to satisfy the written description requirement. Lampi Corp. v. Am. Power Prods, Inc., 228

   F.3d 1365, 1378 (Fed. Cir. 2000) (citation omitted); Cordis Corp. v. Medtronic AVE, Inc., 339

   F.3d 1352, 1365 (Fed. Cir. 2003) (same). Rather, the written description requirement is satisfied


                                                    26
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 542 of 669 PageID #: 5980



   if the disclosure in the application relied upon reasonably conveys to those skilled in the art that

   the inventor had possession of the claimed subject matter as of the filing date. Allergan, Inc. v.

   Sandoz Inc., 796 F.3d 1293, 1308 (Fed. Cir. 2015); Alcon Research Ltd. v. Barr Labs., Inc., 745

   F.3d 1180, 1190-91 (Fed. Cir. 2014).

          68.     The written description requirement does not demand "either examples or an

   actual reduction to practice"; a constructive reduction to practice that in a definite way identifies

   the claimed invention can satisfy the written description requirement. Allergan, Inc. v. Sandoz

   Inc., 796 F.3d 1293, 1308 (Fed. Cir. 2015) (citation omitted); Alcon Research Ltd. v. Barr Labs.,

   Inc., 745 F.3d 1180, 1190-92 (Fed. Cir. 2014); Falko-Gunter Falkner v. Inglis, 448 F.3d 1357,

   1366-67 (Fed. Cir. 2006).

          69.     The level of detail required to satisfy the written description requirement depends,

   in large part, on the nature of the claims and the complexity of the technology. Capon v. Eshhar,

   418 F.3d 1349, 1357 (Fed. Cir. 2005) ("The descriptive text needed to meet these requirements

   varies with the nature and scope of the invention at issue, and with the scientific and technologic

   knowledge already in existence."). To evaluate the adequacy of the written disclosure, courts

   look to "a variety of factors, such as the existing knowledge in the particular field, the extent and

   content of the prior art, the maturity of the science or technology, the predictability of the aspect

   at issue, and other considerations appropriate to the subject matter." Capon v. Eshhar, 418 F.3d

   1349, 1359 (Fed. Cir. 2005).

          70.     "A patent claim is not necessarily invalid for lack of written description just

   because it is broader than the specific examples disclosed." Lochner Techs., LLC v. Vizio, Inc.,

   567 F. App'x 931, 939 (Fed. Cir. 2014) (citation omitted); Capon v. Eshhar, 418 F.3d 1349, 1359

   (Fed. Cir. 2005) ("It is not necessary that every permutation within a generally operable




                                                    27
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 543 of 669 PageID #: 5981



   invention be effective in order for an inventor to obtain a generic claim, provided that the effect

   is sufficiently demonstrated to characterize a generic invention."); Cordis Corp. v. Medtronic

   AVE, Inc., 339 F.3d 1352, 1365 (Fed. Cir. 2003) (patentee cannot be required to disclose every

   possible embodiment).

          71.     Defendants cannot prove by clear and convincing evidence that the asserted

   claims of the Patents-in-Suit are invalid for lack of written description.

          72.     The asserted claims of the Patents-in-Suit have adequate written description.

          73.     The asserted claims of the Patents-in-Suit are not invalid under 35 U.S.C. § 112

   for lack of written description.

          D.      Enablement

          74.     Whether Defendants have proven by clear and convincing evidence that one or

   more of the asserted claims of the Patents-in-Suit are invalid under 35 U.S.C. § 112 for lack of

   enablement. The applicable law is set forth as follows:

          75.     Whether a claim satisfies the enablement requirement is a question of law based

   on underlying questions of fact. Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1309 (Fed. Cir.

   2015); Alcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180, 1188 (Fed. Cir. 2014).

          76.     Because a patent is presumed to be enabled, the challenger bears the burden of

   proving lack of enablement by clear and convincing evidence. Cephalon, Inc. v. Watson

   Pharms., Inc., 707 F.3d 1330, 1337 (Fed. Cir. 2013); Alcon Research Ltd. v. Barr Labs., Inc.,

   745 F.3d 1180, 1188 (Fed. Cir. 2014).

          77.     To be enabling, the patent specification must teach those skilled in the art how to

   make and use the full scope of the claimed invention without "undue experimentation."

   Cephalon, Inc. v. Watson Pharms., Inc., 707 F.3d 1330, 1336 (Fed. Cir. 2013). The specification

   need not "explain every detail" because the patent "is speaking to those skilled in the art."


                                                    28
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 544 of 669 PageID #: 5982



   DeGeorge v. Bernier, 768 F.2d 1318, 1323 (Fed. Cir. 1985) (citation omitted), abrogation on

   other grounds recognized by Kubota v. Shibuya, 999 F.2d 517 (Fed. Cir. 1993). Thus, "[a]

   patent need not teach, and preferably omits, what is well known in the art." Falko-Gunter

   Falkner v. Inglis, 448 F.3d 1357, 1365 (Fed. Cir. 2006) (citation omitted). Otherwise, "patent

   specifications would turn into production specifications, which they were never intended to be."

   DeGeorge v. Bernier, 768 F.2d 1318, 1323 (Fed. Cir. 1985) (citation omitted).

           78.     In assessing whether "undue experimentation" is required, "[t]he key word is

   'undue', not [']experimentation.'" Warner-Lambert Co. v. Teva Pharms. USA, Inc., 418 F.3d

   1326, 1336-37 (Fed. Cir. 2005) (quoting In re Wands, 858 F.2d 731, 736-37 (Fed. Cir. 1988)).

   "[A] reasonable amount of routine experimentation required to practice a claimed invention does

   not violate the enablement requirement." Cephalon, Inc. v. Watson Pharms., Inc., 707 F.3d

   1330, 1336 (Fed. Cir. 2013). That experimentation may have been difficult or time consuming

   does not require a conclusion that such experimentation is "undue." Falko-Gunter Falkner v.

   Inglis, 448 F.3d 1357, 1365 (Fed. Cir. 2006) (affirming enablement where "great expenditures of

   time and money were ordinary in the field"); Cephalon, 707 F.3d at 1338 ("[E]xtensive

   experimentation does not necessarily render the experiments unduly extensive where the

   experiments involve repetition of known or commonly used techniques.")

           79.     Factors that may be considered when determining whether the required

   experimentation is undue include: "(1) the quantity of experimentation necessary, (2) the amount

   of direction or guidance presented, (3) the presence or absence of working examples, (4) the

   nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)

   the predictability or unpredictability of the art, and (8) the breadth of the claims." In re Wands,

   858 F.2d 731, 737 (Fed. Cir. 1988).




                                                       29
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 545 of 669 PageID #: 5983



          80.     However, "a patent does not need to guarantee that the invention works for a

   claim to be enabled." Alcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180, 1189 (Fed. Cir.

   2014); Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1310 (Fed. Cir. 2015) (same). "Nor is it 'a

   requirement of patentability that an inventor correctly set forth, or even know, how or why the

   invention works.'" Alcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180, 1190 (Fed. Cir.

   2014) (citation omitted). Even if some claimed embodiments may be inoperable, the claims are

   not necessarily invalid for lack of enablement. Atlas Powder Co. v. E.I. du Pont De Nemours &

   Co., 750 F.2d 1569, 1576-77 (Fed. Cir. 1984) (claims were enabled even though they

   encompassed inoperable embodiments).

          81.     Defendants cannot prove by clear and convincing evidence that the asserted

   claims of the Patents-in-Suit are invalid for lack of enablement.

          82.     The asserted claims of the Patents-in-Suit are enabled.

          83.     The asserted claims of the Patents-in-Suit are not invalid under 35 U.S.C. § 112

   for lack of enablement.

   III.   REMEDIES

          84.     Pursuant to 35 U.S.C. § 271(e)(4) "[f]or an act of infringement described in

   paragraph (2) — (A) the court shall order the effective date of any approval of the drug …

   involved in the infringement to be a date which is not earlier than the date of the expiration of the

   patent which has been infringed." 35 U.S.C. § 271(e)(4)(A).

          85.     Pursuant to § 271(e)(4) "[f]or an act of infringement described in paragraph (2) —

   … (B) injunctive relief may be granted against an infringer to prevent the commercial

   manufacture, use, offer to sell, or sale within the United States or importation into the United

   States of an approved drug …." 35 U.S.C. § 271(e)(4)(B).




                                                    30
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 546 of 669 PageID #: 5984



   IV.    EXCEPTIONAL CASE

          86.     Whether Plaintiffs have proven by a preponderance of the evidence that this is an

   exceptional case and that Plaintiffs are entitled to attorneys' fees, and whether Defendants have

   proven by a preponderance of the evidence that this is an exceptional case and that Defendants

   are entitled to attorneys' fees. The applicable law is set forth as follows:

          87.     35 U.S.C. § 271(e)(4) provides that "a court may award attorney fees under

   section 285." 35 U.S.C. § 285 authorizes a district court to award attorneys' fees to the

   prevailing party in patent litigation in "exceptional cases."

          88.     Patent litigants bear the burden of establishing exceptional case claims by a

   preponderance of the evidence, not clear and convincing evidence. Octane Fitness, LLC v.

   ICON Health & Fitness, Inc., 572 U.S. 545, 557 (2014).

          89.     As the Supreme Court has explained, "an 'exceptional' case is simply one that

   stands out from others with respect to the substantive strength of a party's litigating position

   (considering both the governing law and the facts of the case) or the unreasonable manner in

   which the case was litigated." Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S.

   545, 554 (2014). The Court instructed district courts to determine whether a case is

   "exceptional" in "the case-by-case exercise of their discretion, considering the totality of the

   circumstances." Id. at 554. A party's unreasonable conduct need not be independently

   sanctionable to justify an award of fees, it need only be "exceptional." Id. at 555. A case may

   sufficiently set itself apart to warrant a fee award by presenting either subjective bad faith or

   exceptionally meritless defenses. Id. at 555.

          90.     "[T]he Hatch-Waxman Act authorizes an award of attorney fees to a prevailing

   party in exceptional cases on the basis of an ANDA filing." Yamanouchi Pharm. Co. v. Danbury

   Pharmacal, Inc., 231 F.3d 1339, 1346 (Fed. Cir. 2000); see also 35 U.S.C. § 271(e)(4). "The


                                                    31
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 547 of 669 PageID #: 5985



   Act also permits an award of attorney fees for infringement by an ANDA filing" … and "does

   not limit an award for attorney fees … to cases involving infringing commercial sales."

   Yamanouchi Pharm. Co. v. Danbury Pharmacal, Inc., 231 F.3d 1339, 1346 (Fed. Cir. 2000)

   (citing 35 U.S.C. § 271(e)(4)). The Federal Circuit has also recognized "many varieties of

   misconduct that make a case exceptional for a fee award" including willful infringement,

   offensive litigation tactics, vexatious or unjustified litigation, or frivolous filings. Yamanouchi

   Pharm. Co. v. Danbury Pharmacal, Inc., 231 F.3d 1339, 1346-47 (Fed. Cir. 2000) (citations

   omitted).

          91.     The Hatch-Waxman Act "imposes a duty of care on an ANDA certifier." Takeda

   Chem. Indus., Ltd. v. Mylan Labs., Inc., 549 F.3d 1381, 1387-88 (Fed. Cir. 2008) (quoting

   Yamanouchi Pharm. Co. v. Danbury Pharmacal, Inc., 231 F.3d 1339, 1347 (Fed. Cir. 2000)).

   Thus, "cases that arise from the filing of an ANDA may become exceptional for the purposes of

   Section 285 'if the ANDA filer makes baseless certifications.'" Takeda Chem. Indus., Ltd. v.

   Mylan Labs., Inc., 459 F. Supp. 2d 227, 232 (S.D.N.Y. 2006) (quoting Yamanouchi Pharm. Co.

   v. Danbury Pharmacal, Inc., 231 F.3d 1339, 1347 (Fed. Cir. 2000)), subsequent determination,

   Nos. 03 CIV. 8253, 04 CIV. 1966, 2007 WL 840368 (S.D.N.Y. Mar. 21, 2007) ("Takeda II"),

   aff'd, 549 F.3d 1381 (Fed. Cir. 2008) ("Takeda III"). "A baseless certification includes the

   failure 'to present even a prima facie case of invalidity in filing [the] paragraph IV certification.'"

   Takeda Chem. Indus., Ltd. v. Mylan Labs., Inc., 459 F. Supp. 2d 227, 232 (S.D.N.Y. 2006)

   (citation omitted). An exceptional case finding is warranted when the alleged infringer has

   pursued meritless and fruitless arguments in its Paragraph IV certification with the FDA and in

   litigation. Yamanouchi Pharm. Co. v. Danbury Pharmacal, Inc., 231 F.3d 1339, 1347-48 (Fed.

   Cir. 2000) ("Danbury's case for obviousness presented at trial contained glaring weaknesses …




                                                     32
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 548 of 669 PageID #: 5986



   When Danbury proceeded in the face of these weaknesses, its certification amounted to baseless

   and unjustified misconduct."); Takeda III, 549 F.3d 1381, 1387-89 (Fed. Cir. 2008) (upholding

   exceptional case finding in light of defendant's "'utter failure' to account for the identification of

   compound b as the lead compound as required under structural obviousness law"); Takeda

   Chem. Indus., Ltd. v. Mylan Labs., Inc., 459 F. Supp. 2d 227, 232 (S.D.N.Y. 2006) ("Filing a

   baseless Paragraph IV certification and proceeding to challenge a patent's validity despite glaring

   weaknesses in the theory of invalidity constitute litigation misconduct.")

          92.     Plaintiffs have proven by a preponderance of the evidence that this is an

   exceptional case and, therefore, Plaintiffs should be awarded attorney fees.

          93.     Defendants have failed to prove by a preponderance of the evidence that this is an

   exceptional case, and Defendants should not be awarded attorney fees.




                                                     33
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 549 of 669 PageID #: 5987




                             EXHIBIT 5
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 550 of 669 PageID #: 5988



                          EXHIBIT 5 TO THE JOINT PRETRIAL ORDER

   DEFENDANTS’ STATEMENT OF ISSUES OF LAW REMAINING TO BE LITIGATED

          The main issues and points of law Defendants intend to prove at trial are set forth below.

   By setting forth specific information herein, Defendants do not intend to waive their right to prove

   information not specifically set forth herein. This statement is not intended to be exhaustive and,

   in addition to what is set out herein, Defendants may prove any matters identified in their

   pleadings, in their interrogatory responses, or in the opening reports, rebuttal reports, reply reports,

   or depositions of their expert witnesses.

          To the extent that Defendants’ statement of issues of fact set forth in Exhibit 3 contain

   issues of law, those issues are incorporated herein by reference. Should the Court determine that

   any issue identified in this Exhibit as an issue of law is more appropriately considered an issue of

   fact, it should be treated as an issue of fact as if listed by Defendants in Exhibit 3.

          Defendants’ identification of the issues of law that remain to be litigated is based, in part,

   on their understanding of the arguments that Plaintiffs Allergan Sales LLC and Allergan USA, Inc.

   (collectively, “Allergan”), Forest Laboratories Holdings, LTD. (“Forest”), and Ironwood

   Pharmaceuticals, Inc. (“Ironwood”) (collectively, “Plaintiffs”) are likely to make in attempting to

   respond to Defendants’ invalidity case and to establish infringement, based upon the pleadings and

   discovery in the action to date. To the extent that Plaintiffs intend or attempt to introduce different

   or additional legal arguments, Defendants reserve their right to contest those legal arguments, and

   to present any and all rebuttal evidence in response to those arguments, and will not be bound by

   this summary of issues of law to be litigated. Defendants further reserve the right to amend or

   revise these issues in view of any amendments or revisions of Plaintiffs’ statements of issues of

   fact and/or law remaining to be litigated.
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 551 of 669 PageID #: 5989



   I.       INVALIDITY

            A.     Issues

            1.     Whether claims 3 and 6 of the ’727 patent; claims 2, 9, 33, 37, 39, 43, and 44 of the

   ’036 patent; claims 2, 4, and 14 of the ’947 patent; claims 1 and 2 of the ’526 patent; claims 1, 16,

   17, 20, and 21 of the ’628 patent; and claims 1, 2, 7, and 8 of the ’573 patent are invalid under 35

   U.S.C. § 103.

            2.     Whether claims 3 and 6 of the ’727 patent, claims 2, 9, 33, 37, 39, 43, and 44 of the

   ’036 patent, and claims 2, 4, and 14 of the ’947 patent are invalid under 35 U.S.C. § 112 for lack

   of a written description.

            3.     Whether claims 33, 37, 39, 43, and 44 of the ’036 patent are invalid under 35 U.S.C.

   § 112 for lack of enablement.

            B.     Applicable Law

            4.     Every issued patent claim is presumed valid. 35 U.S.C. § 282. A patent challenger

   bears the burden of proving its invalidity contentions by clear and convincing evidence. Microsoft

   Corp. v. i4i Ltd. P’ship, 131 S. Ct. 2238, 2242 (2011).

                   1.       Obviousness

                            a.     Standard

            5.     The determination of obviousness under § 103(a) is a question of law based on

   underlying facts. Bayer Schering Pharma AG v. Barr Labs., Inc., 575 F.3d 1341, 1346 (Fed. Cir.

   2009).

                            b.     General Principles

            6.     “Section 103(a) forbids issuance of a patent ‘when the differences between the

   subject matter sought to be patented and the prior art are such that the subject matter as a whole

   would have been obvious at the time the invention was made to a person having ordinary skill in


                                                     2
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 552 of 669 PageID #: 5990



   the art to which said subject matter pertains.’” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406

   (2007).

             7.    The obviousness analysis requires that “the scope and content of the prior art are to

   be determined; differences between the prior art and the claims at issue are to be ascertained; and

   the level of ordinary skill in the pertinent art resolved.” KSR, 550 U.S. at 406 (quoting Graham v.

   John Deere Co., 383 U.S. 1, 17-18 (1966)).

             8.    Secondary considerations, or objective indicia, such as “commercial success, long

   felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances

   surrounding the origin of the subject matter sought to be patented.” KSR, 550 U.S. at 406 (quoting

   Graham, 383 U.S. at 17-18).

             9.    To determine whether a claimed invention would have been obvious, “a court must

   ask whether the improvement is more than the predictable use of prior art elements according to

   their established functions.” KSR, 550 U.S. at 417.

             10.   A determination that a claimed invention would have been obvious “need not seek

   out precise teachings directed to the specific subject matter of the challenged claim, for a court can

   take account of the inferences and creative steps that a person of ordinary skill in the art would

   employ.” KSR, 550 U.S. at 418.

             11.   An obvious combination is no more than the “predictable use of prior art elements

   according to their established functions.” KSR, 550 U.S. at 417.

             12.   Where there are “a finite number of identified, predictable solutions” and “a person

   of ordinary skill has good reason to pursue the known options within his or her technical grasp,”

   those solutions would have been obvious. KSR, 550 U.S. at 421.

                          c.      Person of Ordinary Skill in the Art

             13.   “The person of ordinary skill in the art is a hypothetical person who is presumed to

                                                     3
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 553 of 669 PageID #: 5991



   be aware of all the pertinent prior art.” Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807

   F.2d 955, 962 (Fed. Cir. 1986). The person of ordinary skill in the art (“POSA”) “is also a person

   of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421.

           14.     “While it may be easier to prove obviousness if each limitation of the claimed

   invention is found in the prior art, the level of skill of one of ordinary skill in the art can, at times,

   fill in the gap when limitations of the claimed invention are not specifically found in the prior art.”

   Belden Techs., Inc. v. Superior Essex Commc’ns LP, 802 F. Supp. 2d 555, 563 (D. Del. 2011).

                           d.      Motivation to Combine Prior Art

           15.     The Supreme Court has held that the Federal Circuit’s requirement for some

   teaching, suggestion, or motivation in the art to combine references forming the basis for an

   obviousness contention was too rigid and propounded an “expansive and flexible approach” based

   on the principles laid down in Graham. KSR, 550 U.S. at 415; see also Senju Pharm. Co. Ltd. v.

   Apotex Inc., 836 F. Supp. 2d 196, 208 (D. Del. 2011) (“The Supreme Court has emphasized the

   need for courts to value ‘common sense’ over ‘rigid preventative rules.’”).

           16.     “The combination of familiar elements according to known methods is likely to be

   obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 416.

           17.     As long as a person of ordinary skill in the art would have been motivated to

   combine references by the prior art taken as a whole, it is not necessary that the references be

   combined for the same reasons contemplated by the inventor. In re Kahn, 441 F.3d 977, 990 (Fed.

   Cir. 2006). The obviousness analysis is not limited to the problem that the patentee was trying to

   solve but “[u]nder the correct analysis, any need or problem known in the field of endeavor at the

   time of invention and addressed by the patent can provide a reason for combining the elements in

   the manner claimed.” KSR, 550 U.S. at 420.

           18.     Rather than focus on the “particular motivation” or the “avowed purpose” of the

                                                       4
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 554 of 669 PageID #: 5992



   patentee, what matters to a proper obviousness analysis is “the objective reach of the claim.” KSR,

   550 U.S. at 419. Simply put, “[i]f the claim extends to what is obvious, it is invalid under § 103.”

   Id.

          19.      “One of the ways in which a patent’s subject matter can be proved obvious is by

   noting that there existed at the time of invention a known problem for which there was an obvious

   solution encompassed by the patent’s claim.” KSR, 550 U.S. at 419-20; see also Norgren Inc. v.

   Int’l Trade Comm’n, 699 F.3d 1317, 1324-26 (Fed. Cir. 2012) (affirming invalidity of claims under

   § 103 where the claimed invention solved known problems by the use of an obvious solution).

   Even more, the discovery of a problem does not always result in a patentable invention. Norgren,

   699 F.3d at 1327. For instance, an alleged invention would have been obvious in view of “evidence

   of known problems and an obvious solution.” Id.

          20.     “When the prior art provides the means of making the invention and predicts the

   results, and the patentee merely verifies the expectation through ‘routine testing,’ the claims are

   obvious.” Purdue Pharma Prods. L.P. v. Par Pharm., Inc., 642 F. Supp. 2d 329, 368 (D. Del.

   2009) (citing Pfizer, 480 F.3d at 1367).

          21.     The fact that a reference was previously considered by the PTO merely goes to the

   weight of that reference’s evidence and does not increase the burden of proof or preclude a finding

   of invalidity. See Sciele Pharma, Inc. v. Lupin Ltd., 684 F.3d 1253, 1259-60 (Fed. Cir. 2012);

   Surface Tech., Inc. v. U.S.I.T.C., 801 F.2d 1336, 1340-41 (Fed. Cir. 1986). A finding of invalidity

   may be appropriate where the reference was considered by the PTO, but the Examiner failed to

   give proper consideration to the teachings of that reference. See Pharmastem Therapeutics, Inc. v.

   Viacell, Inc., 491 F.3d 1342, 1366 (Fed. Cir. 2007).

          22.     In fact, “[w]hether a reference was previously considered by the PTO, the burden



                                                    5
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 555 of 669 PageID #: 5993



   of proof is the same: clear and convincing evidence.” Sciele Pharma, 684 F.3d at 1260 (citing

   Microsoft., 131 S. Ct. at 2245-46). “The burden does not suddenly change to something higher—

   ‘extremely clear and convincing evidence’ or ‘crystal clear and convincing evidence’—simply

   because the prior art references were considered by the PTO.” Id. at 1260. “In short, there is no

   heightened or added burden that applies to invalidity defenses that are based upon references that

   were before the Patent Office.” Id. Further, inherency may supply a missing claim limitation in an

   obviousness analysis. Par Pharm., Inc. v. TWi Pharm., Inc., 773 F.3d 1186, 1194-95 (Fed. Cir.

   2014), vacated and remanded, 120 F. Supp. 3d 468, 475 (D. Md. 2015) (finding that defendant

   proved by clear and convincing evidence that particular limitations were inherent in the prior art,

   and thus the asserted claims were invalid as obvious).

                          e.      Reasonable Expectation of Success

          23.     In general, a claim is invalid for obviousness if “a skilled artisan would have been

   motivated to combine the teachings of the prior art references to achieve the claimed invention,”

   and “would have had a reasonable expectation of success in doing so.” Pfizer, Inc. v. Apotex, Inc.,

   480 F.3d 1348, 1361 (Fed. Cir. 2007).

          24.     “While the definition of ‘reasonable expectation’ is somewhat vague, [Federal

   Circuit] case law makes clear that it does not require a certainty of success.” Medichem, SA v.

   Rolabo, SL, 437 F.3d 1157, 1165 (Fed. Cir. 2006). “Obviousness does not require absolute

   predictability of success,” but rather, “[a]ll that is required is a reasonable expectation of success”

   in making the invention. Id.; see also In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986)

   (“Obviousness does not require absolute predictability. Only a reasonable expectation that the

   beneficial result will be achieved is necessary to show obviousness.”). Thus, “obviousness cannot

   be avoided simply by a showing of some degree of unpredictability in the art so long as there was

   a reasonable probability of success.” Pfizer, 480 F.3d at 1364.

                                                     6
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 556 of 669 PageID #: 5994



                            f.    Lead Compound Analysis

          25.     Whether a new chemical compound would have been prima facie obvious over

   prior art involves two steps evaluating: 1) whether a chemist of ordinary skill would have selected

   the prior art compound as a lead compound for development, and 2) whether the prior art would

   have provided a motivation to modify the lead compound to make the claimed compound with a

   reasonable expectation of success. Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1291-92

   (Fed. Cir. 2012).

          26.     The lead compound is the “compound in the prior art that would be most promising

   to modify in order to improve upon its . . . activity and obtain a compound with better activity.”

   Otsuka, 678 F.3d at 1291. Further, “[a]s such, a lead compound is ‘a natural choice for further

   development efforts.’” Id.; see also Altana Pharma AG v. Teva Pharm. USA, Inc., 566 F.3d 999,

   1008 (Fed. Cir. 2009).

          27.     Determining whether a chemist would have selected a compound as the lead

   compound “is guided by evidence of the compound’s pertinent properties,” including activity and

   potency, toxicity, and other relevant characteristics. Otsuka, 678 F.3d at 1292. The party contesting

   the validity of the patent must do more than establish the existence of a lead compound in the prior

   art; it must establish with “clear and convincing evidence” that the compound in question would

   have been selected by a POSA for experimentation. Eli Lilly & Co. v. Zenith Goldline Pharm.,

   Inc., 471 F.3d 1369, 1377 (Fed. Cir. 2006); see also Eisai Co. v. Dr. Reddy’s Labs., Ltd., 533 F.3d

   1353, 1359 (Fed. Cir. 2008) (“[A] prima facie case of obviousness for a chemical compound still,

   in general, begins with the reasoned identification of a lead compound.”); Takeda Chem. Indus.,

   Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1356-57 (Fed. Cir. 2007) (“[I]n cases involving new

   chemical compounds, it remains necessary to identify some reason that would have led a chemist

   to modify a known compound in a particular manner to establish prima facie obviousness of a new

                                                    7
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 557 of 669 PageID #: 5995



   claimed compound.”).

          28.     “While the lead compound analysis must, in keeping with KSR, not rigidly focus

   on the selection of a single, best lead compound . . . the analysis still requires the challenger to

   demonstrate by clear and convincing evidence that one of ordinary skill in the art would have had

   a reason to select a proposed lead compound or compounds over other compounds in the prior art.”

   Daiichi Sankyo Co. v. Matrix Labs., Ltd., 619 F.3d 1346, 1354 (Fed. Cir. 2010),

          29.     The motivation to modify the lead compound “may come from any number of

   sources and need not necessarily be explicit in the prior art.” Otsuka, 678 F.3d at 1292. The

   “pertinent properties guide the analysis” in this step as well. Id.; Aventis Pharma Deutschland

   GmbH v. Lupin, Ltd., 499 F.3d 1293, 1301 (Fed. Cir. 2007) (“The ‘reason or motivation’ need not

   be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to

   show that the claimed and prior art compounds possess a ‘sufficiently close relationship . . . to

   create an expectation,’ in light of the totality of the prior art, that the new compound will have

   ‘similar properties’ to the old.”) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990)); see

   also KSR, 550 U.S. at 417 (“[I]f a technique has been used to improve one device, and a person of

   ordinary skill in the art would recognize that it would improve similar devices in the same way,

   using the technique is obvious unless its actual application is beyond his or her skill.”).

                          g.      Claimed Ranges

          30.     “[W]here there is a range disclosed in the prior art, and the claimed invention falls

   within that range, there is a presumption of obviousness.” Iron Grip Barbell Co. v. USA Sports,

   Inc., 392 F.3d 1317, 1322 (Fed. Cir. 2004).

          31.     “Where a variable is known to affect a particular desirable result, i.e., is what has

   been called a ‘result-effective’ variable, the ‘overlap itself provides sufficient motivation to

   optimize the ranges,’ and ‘it is not inventive to discover the optimum or workable ranges by routine

                                                     8
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 558 of 669 PageID #: 5996



   experimentation,’ because the desire to improve results would motivate skilled artisans to

   experiment with, and improve upon, known conditions in the prior art.” In re Haase, 542 F. App’x

   962, 967 (Fed. Cir. 2013) (citing In re Applied Materials, Inc., 692 F.3d 1289, 1295 (Fed. Cir.

   2012)). “[R]anges that are not especially broad invite routine experimentation to discover optimum

   values, rather than require nonobvious invention.” In re Peterson, 315 F.3d 1325, 1330 n.1 (Fed.

   Cir. 2003).

                          h.      The Inventor’s Path Is Not Relevant

          32.     None of “the length, expense, [or] difficulty of the techniques used are dispositive

   since many techniques that require extensive time, money, and effort to carry out may nevertheless

   be arguably ‘routine’ to one of ordinary skill in the art.” Pfizer, 480 F.3d at 1367.

          33.     A “claim to a product does not become nonobvious simply because the patent

   specification provides a more comprehensive explication of the known relationships between the

   variables and the affected properties.” In re Applied Materials, 692 F.3d at 1297.

          34.     “[T]he path that leads an inventor to the invention is expressly made irrelevant to

   patentability by statute.” Life Techs., Inc. v. Clontech Lab., Inc., 224 F.3d 1320, 1325 (Fed. Cir.

   2000); see also Std. Oil Co. v. Am. Cyanamid Co., 774 F.2d 448, 454 (Fed. Cir. 1985) (“[O]ne

   should not go about determining obviousness under § 103 by inquiring into what patentees . . .

   would have known or would likely have done”). The inquiry into whether prior art teachings would

   have rendered the claimed invention obvious to one of ordinary skill in the art, is, as a matter of

   law, “independent of the motivations that led the inventors to the claimed invention.” Life Techs.,

   224 F.3d at 1325.




                                                     9
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 559 of 669 PageID #: 5997



                          i.      Secondary Considerations1

          35.     The Court also considers in its obviousness analysis secondary considerations of

   non-obviousness that may bear on the issue of whether the claimed invention would have been

   obvious. KSR, 550 U.S. at 406.

          36.     For secondary considerations to be relevant, there must be a nexus between the

   secondary considerations and the claimed invention. See Ormco Corp. v. Align Tech., Inc., 463

   F.3d 1299, 1311–12 (Fed. Cir. 2006) (“Evidence of commercial success, or other secondary

   considerations, is only significant if there is a nexus between the claimed invention and the

   commercial success.”). The patentee bears the burden of demonstrating “a legally and factually

   sufficient connection.” In re Paulson, 30 F.3d 1475, 1482 (Fed. Cir. 1994). If such a connection

   is not shown, the evidence is not entitled to weight. Id.

          37.     Secondary considerations cannot override a strong prima facie showing of

   nonobviousness. See, e.g., Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1334 (Fed. Cir.

   2013) (“Where a claimed invention represents no more than the predictable use of prior art

   elements according to established functions . . . , evidence of secondary indicia are frequently

   deemed inadequate to establish non–obviousness.”); Stone Strong, LLC v. Del Zotto Prods. of Fla.,

   455 F. App’x 964, 971 (Fed. Cir. 2011) (“Where the inventions represent no more than the

   predictable use of prior art elements according to their established functions, the secondary

   considerations are inadequate to establish nonobviousness as a matter of law.” (internal quotation




   1
     Defendants do not concede that evidence of secondary considerations is appropriate, relevant,
   and/or admissible in view of Plaintiffs’ failure to disclose their purported evidence of “objective
   indicia” of nonobviousness during fact and expert discovery, and as set forth in but not limited to
   Defendants’ Motion In Limine to Limit Plaintiffs’ Assertion of Secondary Considerations of
   Nonobviousness and in Defendants’ objections to Plaintiffs’ list of exhibits they intend to offer at
   trial.

                                                    10
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 560 of 669 PageID #: 5998



   marks omitted)); Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Cir. 2008)

   (“[O]bjective evidence of nonobviousness simply cannot overcome . . . a strong prima facie case

   of obviousness.”).

                                i.      Skepticism

          38.       Where the record “does not express any direct skepticism concerning the

   feasibility” of the invention, the “assertion that there was secondary indicia of skepticism that

   rendered the invention of the asserted claims nonobvious is supported only by evidence that is

   irrelevant and not supportive.” Dow Jones & Co. v. Ablaise Ltd., 606 F.3d 1338, 1352 (Fed. Cir.

   2010); see also Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1274–75 (Fed. Cir. 2004) (where the

   record actually “does not show that [the industry] doubted that [the claimed invention] would

   work,” the evidence of “skepticism of experts [i]s weak”).

          39.       Substantiating a claim of skepticism of experts often requires a showing of

   technical infeasibility or manufacturing uncertainty—not economic considerations or other

   companies’ preferences. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed.

   Cir. 1983) (“[T]hat the two disclosed apparatus would not be combined by businessmen for

   economic reasons is not the same as saying that it could not be done because skilled persons in the

   art felt that there was some technological incompatibility that prevented their combination.”):

   Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 1328 (Fed. Cir. 2008) (“[M]arket-force

   skepticism also lacks the requisite nexus to the claimed invention.”); AstraZeneca LP v. Breath

   Ltd., 542 F. App’x 971, 980 (Fed. Cir. 2013) (“evidence of corporate prudence” is not “industry

   skepticism.”).

                               ii.      Unexpected Results

          40.       To be considered as evidence of nonobviousness, “unexpected results must be

   established by factual evidence.” In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). “Mere

                                                   11
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 561 of 669 PageID #: 5999



   argument or conclusory statements” by the patentee “do[] not suffice.” Id.

          41.     “To be particularly probative, evidence of unexpected results must establish that

   there is a difference between the results obtained and those of the closest prior art, and that the

   difference would not have been expected by one of ordinary skill at the time of the invention.”

   Bristol-Myers Squibb Co. v. Teva Pharm. USA, Inc., 752 F.3d 967, 977 (Fed. Cir. 2014) (citations

   omitted); see also Koa Corp. v. Unilever U.S., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006) (“[W]hen

   unexpected results are used as evidence of nonobviousness, the results must be shown to be

   unexpected compared with the closest prior art.”); accord In re Baxter Travenol Labs., 952 F.2d

   388, 392 (Fed. Cir. 1991) (same). Moreover, “in order to properly evaluate whether a superior

   property was unexpected, the court should . . . consider[] what properties were expected.” Pfizer,

   480 F.3d at 1371.

          42.     When a patentee attempts to rely on the unexpected benefits of a claimed invention,

   the patentee must “show that the claimed invention exhibits some superior property or advantage

   that a person of ordinary skill in the relevant art would have found surprising or unexpected.” In

   re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997). “The outcome of optimizing a result-effective

   variable may still be patentable if the claimed ranges are ‘critical’ and ‘produce a new and

   unexpected result which is different in kind and not merely in degree from the results of the prior

   art.’” In re Applied Materials, 692 F.3d at 1297 (citing In re Aller, 220 F.2d 454, 456 (C.C.P.A.

   1955); see also Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 13623 (Fed.

   Cir. 2012) (holding synergies created by combination of agents known to the prior art must be

   “beyond the degree that was already predictable based on the prior art.”).

          43.     As with other secondary considerations, even where a claimed invention “exhibits

   unexpectedly superior results,” “this secondary consideration does not overcome [a] strong



                                                   12
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 562 of 669 PageID #: 6000



   showing of obviousness.” Pfizer, 480 F.3d at 1372. Where “the record establishes such a strong

   case of obviousness,” any “alleged unexpectedly superior results are ultimately insufficient.” Id.

   In particular, “evidence of superior [results] does nothing to undercut the showing that there was

   a reasonable expectation of success . . ., even if the level of success may have turned out to be

   somewhat greater than would have been expected.” Hoffmann-La Roche, Inc. v. Apotex, Inc., 748

   F.3d 1326, 1334 (Fed. Cir. 2014).

                               iii.       Failure of Others

          44.     When asserted as a secondary consideration of nonobviousness, “[t]he purpose of

   evidence of failure of others is to show ‘indirectly the presence of a significant defect in the prior

   art, while serving as simulated laboratory test of the obviousness of the solution to a skilled

   artisan.’” In re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig., 676 F.3d

   1063, 1082 (Fed. Cir. 2012) (quoting Symbol Techs., Inc. v. Opticon, Inc., 935 F.2d 1569, 1578–

   79 (Fed. Cir. 1991)). Failure of others is “inherently limited to events pre-dating issuance of the

   patent.” Eisai Co., Ltd. v. Teva Pharm. USA, Inc., 247 F.R.D. 440, 444 (D.N.J. 2007).

          45.     “[A]n unsolved problem is not evidence of non-obviousness unless skilled workers

   in the art have tried and failed to solve the problem.” Ecolochem, Inc. v. S. Cal. Edison Co., 227

   F.3d 1361, 1378 (Fed. Cir. 2000). Actual evidence of failure of others must be shown, as “the mere

   passage of time without the claimed invention is not evidence of nonobviousness.” Iron Grip

   Barbell Co. v. USA Sports, Inc., 392 F.3d 1317, 1325 (Fed. Cir. 2004).

          46.     Additionally, failure of others requires that the prior attempts failed because they

   lacked the claimed features. See Ormco, 463 F.3d at 1313 (“[T]he evidence does not suggest that

   these prior attempts failed because [they] lacked the claimed features.”).

                               iv.        Long-Felt but Unmet Need

          47.     To show the existence of a long-felt but unmet need, the patent owner must show

                                                    13
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 563 of 669 PageID #: 6001



   recognition of a problem in the relevant field for a considerable time, that the claimed invention

   solved the problem, and that the solution was not dependent on unrelated advances in the field.

   Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1332 (Fed. Cir. 2009).

          48.     When asserted as a secondary consideration of nonobviousness, analysis of a long-

   felt but unmet need begins at the time that an identified problem is articulated and ends at the time

   of filing of the claimed invention. Tex. Instruments Inc. v. U.S. Int’l Trade Comm’n, 988 F.2d

   1165, 1178 (Fed. Cir. 1993) (“Long-felt need is analyzed as of the date of an articulated identified

   problem and evidence of efforts to solve that problem.”); Procter & Gamble Co. v. Teva Pharm.

   USA, Inc., 566 F.3d 989, 998 (Fed. Cir. 2009) (“[W]e look to the filing date of the challenged

   invention to assess the presence of a long-felt and unmet need.”). It is not enough for a patentee to

   identify drawbacks; the patentee must “show that these drawbacks constituted a long-felt unmet

   need alleviated by the patent.” Perfect Web, 587 F.3d at 1332; In re Gardner, 449 F. App’x 914,

   918 (Fed. Cir. 2011) (“[O]nce a long-felt need is established, evidence must show that the claimed

   invention satisfied that need.” (citing In re Cavanagh, 436 F.2d 491, 496 (C.C.P.A. 1971))). Bare

   assertions that a claimed invention made improvements without supporting data are not sufficient

   to show that the claimed invention met any long-felt need. Perfect Web, 587 F.3d at 1333. Thus,

   an assertion of long-felt need must be rejected where the patentee “provided no evidence to explain

   how long [any relevant] need was felt . . . when the problem first arose,” or how the “need [was]

   alleviated by the patent.” Id. at 1332.

          49.     Even if there is evidence that the “claimed [invention] may have been beneficial,”

   that evidence is not probative if “others had previously solved the long-felt need.” In re PepperBall

   Techs., Inc., 469 F. App’x 878, 882 (Fed. Cir. 2012); see also Newell Cos. v. Kenney Mfg. Co.,

   864 F.2d 757, 768 (Fed. Cir. 1988) (“once another supplied the key element, there was no long-



                                                    14
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 564 of 669 PageID #: 6002



   felt need”).

           50.    Furthermore, evidence of long-felt need may be discounted in certain

   circumstances: where there is no actual and present need, but rather a need that has yet to be

   realized; where the long-felt need is part of a niche market; or where the differences between the

   prior art and the claimed invention are minimal. Tokyo Keiso Co. v. SMC Corp., 307 F. App’x 446,

   453 (Fed. Cir. 2009) (Evidence of “long-felt need” is not probative in “a niche market,” where “it

   is not surprising that it took a few years for a company to expand on the prior art.”); Geo. M.

   Martin Co. v. Alliance Mach. Sys. Int’l LLC, 618 F.3d 1294, 1304 (Fed. Cir. 2010) (“Where the

   differences between the prior art and the claimed invention are . . . minimal,” “it cannot be said

   that any long-felt need was unsolved.”).

                               v.       Copying

           51.    When a patentee relies on evidence of copying as evidence of non-obviousness,

   “just as with the commercial success analysis, a nexus between the copying and the novel aspects

   of the claimed invention must exist for evidence of copying to be given significant weight in an

   obviousness analysis.” Wm. Wrigley Jr. Co., 683 F.3d at 1364 (citing Iron Grip Barbell Co. v. USA

   Sports, Inc., 392 F.3d 1317, 1325 (Fed. Cir. 2004) (quotation marks omitted)).

           52.    “[E]vidence of copying [the reference listed drug preparations] in the ANDA

   context is not probative of nonobviousness because a showing of bioequivalence is required for

   FDA approval.” Bayer Healthcare Pharm., Inc. v. Watson Pharm., Inc., 713 F.3d 1369, 1377 (Fed.

   Cir. 2013). In the ANDA context, courts have held that even if copying is established, this is not

   compelling evidence of nonobviousness. See, e.g., Allergan, Inc. v. Watson Labs., Inc.-Florida,

   869 F. Supp. 2d 456, 485 (D. Del.), aff’d, 470 F. App’x 903 (Fed. Cir. 2012) (“as several courts

   have recognized, demonstration that a defendant has copied a patent invention is not compelling

   evidence of non-obviousness in the Hatch-Waxman context due to the unique nature of the ANDA

                                                  15
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 565 of 669 PageID #: 6003



   process.”); Santarus, Inc. v. Par Pharm., Inc., 720 F. Supp. 2d 427, 458 (D. Del. 2010) (“[a]s

   several courts have noted, however, a showing of copying is not compelling evidence of non-

   obviousness in Hatch-Waxman cases due to the nature of the ANDA process . . .. Thus, even

   assuming Par’s conduct in reverse engineering Zegerid amounted to ‘copying’ of the patents-in-

   suit, such conduct is not persuasive objective evidence of nonobviousness.”); Purdue Pharma

   Prods. L.P., 642 F. Supp. 2d at 373 (“a showing of copying, which Plaintiffs have provided here

   [], is not compelling evidence of non-obviousness in the Hatch-Waxman context.”).

                                vi.        Praise

           53.     To support a finding of nonobviousness, “[i]ndustry praise must . . . be linked to

   the patented invention.” Geo. M. Martin, 618 F.3d at 1305; see also Paulsen, 30 F.3d at 1482

   (evidence of praise, while impressive, was not relevant to the claims and was thus entitled to no

   weight); Gardner, 449 F. App’x at 918 (evidence of praise was “properly rejected” where patentee

   did not establish[] the requisite nexus”). A patentee must show that any industry praise is

   “attributable to . . . material difference[s] between [the prior art] and the patented invention.” Asyst,

   544 F.3d at 1316.

           54.     “[S]elf-referential commendation fall[s] well short of demonstrating true industry

   praise.” Bayer, 713 F.3d at 1377.

           55.     Furthermore, industry praise of what was clearly rendered obvious by published

   references is not a persuasive secondary consideration.” Id.

           56.     A statement intended to generate interest in a product also is not evidence of

   industry praise. Richardson-Vicks, 122 F.3d at 1484 n.3 (“This advertisement, according to RVI,

   represents ‘industry acclaim’ of the patented invention that constituted ‘strong objective evidence

   of nonobviousness.’ We fail to appreciate the significance of this statement which is intended to

   generate interest in the product, not prove its superiority.”).

                                                      16
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 566 of 669 PageID #: 6004



                              vii.        Teaching Away

          57.     A reference may be said to teach away “when a person of ordinary skill, upon

   reading the reference, would be discouraged from following the path set out in the reference, or

   would be led in a direction divergent from the path that was taken by the applicant.” Gator Tail,

   LLC v. Mud Buddy, LLC., 618 F. App’x 992, 998-99 (Fed. Cir. 2015) (quoting In re Gurley, 27

   F.3d 551, 553 (Fed. Cir. 1994)). Absent evidence that the prior art “invariably” led to a different

   path, the prior art does not teach away. See Par Pharm., 773 F.3d at 1199.

          58.     “A reference does not teach away . . . if it merely expresses a general preference

   for an alternative invention but does not criticize, discredit, or otherwise discourage investigation

   into the invention claimed.” Gator Tail, 618 F. App’x at 999 (quoting DePuy Spine, Inc. v.

   Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009). Similarly, “[a] teaching

   that a composition may be optimal or standard does not criticize, discredit, or otherwise discourage

   investigation into other compositions.” Galderma Labs., 737 F.3d at 739. Absent evidence that

   the prior art “invariably” led to a different path, the prior art does not teach away. See Par Pharm.,

   773 F.3d at 1199.

          59.     A statement that a particular combination or use is not a preferred embodiment does

   not teach away absent clear discouragement of that combination or use. Galderma Labs., 737 F.3d

   at 739; Syntex, 407 F.3d at 1380 (“A statement that a particular combination is not a preferred

   embodiment does not teach away absent clear discouragement of that combination.” (citation

   omitted)).

          60.     A reference that is silent as to whether an embodiment will work cannot be said to

   teach away from that embodiment. See, e.g., Syntex, 407 F.3d at 1383 (finding district court erred

   “because a prior art reference that does not specifically refer to one element of a combination does

   not, per se, teach away. If it did, only references that anticipate could be used to support an

                                                    17
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 567 of 669 PageID #: 6005



   obviousness analysis [but that is not the law].”).

                               viii.       Licensing

          61.     If a patentee attempts to rely on licensing to show the nonobviousness of the

   inventions, such licensing agreements “must be carefully appraised as to [their] evidentiary value.”

   EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 908 (Fed. Cir. 1985). This is because there

   are many legitimate reasons to take a license which are completely unrelated to the nonobviousness

   of the patented subject matter, i.e., a license may simply be mutually beneficial to the parties

   involved, it may be cheaper to take a license than to defend infringement suits, or any number of

   other business reasons. Id. at 907–08.

          62.     The patentee bears the burden of proving that a nexus exists between the claimed

   features of the invention and the license taken out by the patentee’s competitors, which, for reasons

   noted above, courts frequently find have not been met. See, e.g., Stratoflex, Inc. v. Aeroquip Corp.,

   713 F.2d 1530, 1539 (Fed. Cir. 1983); In re GPAC, 57 F.3d at 1580; EWP Corp., 755 F.2d at 908.

                          j.         Obviousness of the Asserted Claims

          63.     The asserted claims of the ’727 patent are invalid pursuant to 35 U.S.C. § 103

   because they would have been obvious to a person of ordinary skill in the art as of January 28,

   2003, in view of the prior art.

          64.     The asserted claims of the ’036 patent are invalid pursuant to 35 U.S.C. § 103

   because they would have been obvious to a person of ordinary skill in the art as of January 28,

   2003, in view of the prior art.

          65.     The asserted claims of the ’947 patent are invalid pursuant to 35 U.S.C. § 103

   because they would have been obvious to a person of ordinary skill in the art as of January 28,

   2003, in view of the prior art.

          66.     The asserted claims of the ’526 patent are invalid pursuant to 35 U.S.C. § 103

                                                    18
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 568 of 669 PageID #: 6006



   because they would have been obvious to a person of ordinary skill in the art as of January 28,

   2003, in view of the prior art.

           67.     The asserted claims of the ’628 patent are invalid pursuant to 35 U.S.C. § 103

   because they would have been obvious to a person of ordinary skill in the art as of August 15,

   2008, in view of the prior art.

           68.     The asserted claims of the ’573 patent are invalid pursuant to 35 U.S.C. § 103

   because they would have been obvious to a person of ordinary skill in the art as of August 6, 2009,

   in view of the prior art.

                   2.      Written Description and Enablement

           69.     A patent’s specification “shall contain a written description of the invention, and of

   the manner and process of making and using it, in such full, clear, concise, and exact terms as to

   enable any person skilled in the art to which it pertains, or with which it is most nearly connected,

   to make and use the same.” 35 U.S.C. § 112, ¶ 1. The first paragraph of § 112 contains two separate

   requirements: a “written description” and “enablement” requirement. See Ariad Pharm., Inc., v.

   Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).

                           a.        Written Description

           70.     Whether a specification satisfies the written description requirement is a question

   of fact. Nuvo Pharm. (Ir.) Designated Activity Co. v. Dr. Reddy’s Labs. Inc., 923 F.3d 1368, 1376

   (Fed. Cir. 2019).

           71.     “To fulfill the written description requirement, a patent owner must convey with

   reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in

   possession of the invention, and demonstrate that by disclosure in the specification of the

   patent.” Idenix Pharm. LLC v. Gilead Scis. Inc., 941 F.3d 1149, 1162-63 (Fed. Cir. 2019)

   (quotation marks and citations omitted).The “purpose of the written description requirement is to

                                                    19
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 569 of 669 PageID #: 6007



   ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope

   of the inventor’s contribution to the field of art as described in the patent specification.” Ariad,

   598 F.3d at 1354; see also Nuvo, 923 F.3d at 1382 (“The essence of the written description

   requirement is that a patent applicant, as part of the bargain with the public, must describe his or

   her invention so that the public will know what it is that he or she has truly made the claimed

   invention.”). Thus, “[t]he policy behind the written description requirement is to prevent

   overreaching and post hoc claims that were not part of the original invention.” Purdue Pharma

   L.P. v. F.H. Faulding & Co., 48 F. Supp. 2d 420, 427 (Fed. Cir. 1999); see also Agilent Techs.,

   Inc. v. Affymetrix, Inc., 567 F.3d 1366, 1383 (Fed. Cir. 2009) (“[T]he purpose of the written

   description requirement is to prevent an applicant from later asserting that he invented that which

   he did not . . . .”).

           72.      The written description requirement only rewards actual inventions—not “a mere

   wish or plan for obtaining the claimed invention.” Regents of Univ. of Cal. v. Eli Lilly & Co., 119

   F.3d 1559, 1381 (Fed. Cir. 1997). Indeed, a “patent is not a hunting license. It is not a reward for

   the search, but compensation for its successful conclusion.” Univ. of Rochester, 358 F.3d at 929-

   30 & n.10 (affirming summary judgment of invalidity for lack of written description where the

   specification did “not provide any guidance that would steer the skilled practitioner toward

   compounds that can be used to carry out the claimed methods.”). Even if a POSA may have known

   how to test all the possible variants disclosed in a specification to find the claimed invention, this

   is not enough: the question is not “whether one of ordinary skill in the art presented with [the

   application] would have been enabled to take those final steps, but whether [the application]

   discloses the variants to him, specifically, as something [the inventor] actually invented.”

   Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013).



                                                     20
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 570 of 669 PageID #: 6008



           73.     “[T]he hallmark of written description is disclosure,” and “the test requires an

   objective inquiry into the four corners of the specification” to determine whether it “show[s] that

   the inventor actually invented the invention claimed.” Ariad, 598 F.3d at 1351; Idenix, 941 F.3d

   at 1162-63. Whether the specification of the patent-in-suit adequately describes the claimed

   invention for purposes of § 112, is “determined by the text and examples of the specification and

   their meaning to those skilled in the art.” Purdue Pharma, 48 F. Supp. 2d at 432. The written

   description requirement is satisfied only if the inventor “convey[s] with reasonable clarity to those

   skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and

   demonstrate[s] that by disclosure in the specification of the patent.” Centocor Ortho Biotech, Inc.

   v. Abbott Labs., 636 F.3d 1341, 1348 (Fed. Cir. 2011). In other words, the patent specification

   must show “that the inventor actually invented the invention claimed.” Id. For “claims added

   during prosecution,” they too “must find support sufficient to satisfy § 112 in the written

   description of the original priority application.” Novozymes A/S v. DuPont Nutrition Biosciences

   APS, 723 F.3d 1336, 1344 (2013).

           74.     The Federal Circuit has expressly rejected the argument that the written description

   requirement is “necessarily met as a matter of law because the claim language appears ipsis verbis

   in the specification.” Nuvo, 923 F.3d at 1380 (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323

   F.3d 956, 960 (Fed. Cir. 2002)). Indeed, “mere indistinct words” in a specification do not

   necessarily satisfy § 112 where their disclosure does not put others on notice of the scope of the

   claimed invention and demonstrate possession of the invention. Nuvo, 923 F.3d at 1380. Instead,

   the disclosure in the specification of the patent-in-suit must show “that the inventor actually

   invented the invention claimed.” Ariad, 598 F.3d at 1351. This requires some description

   establishing that the inventor was in possession of the . . . claimed invention, including all of the



                                                     21
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 571 of 669 PageID #: 6009



   elements and limitations. Nuvo, 923 F.3d at 1380-81.

          75.     A written description supported by “[w]orking backward from a knowledge of [the

   claims] . . . hindsight” is impermissible. Novozymes, 723 F.3d at 1349. A patent claim must be

   assessed “as an integrated whole rather than as a collection of independent limitations.” Id. Such

   a claim is invalid for inadequate written description when the specification fails to disclose any

   “species that falls within the claims or . . . any ‘blaze marks’ that would lead an ordinarily skilled

   investigator toward such a species among a slew of competing possibilities.” Id.; Idenix, 941 F.3d

   at 1162-63. Indeed, if an inventor possessed the claimed invention at the time of filing, one would

   expect the specifically claimed invention to be disclosed. See Novozymes, 723 F.3d at 1344 (“[I]f

   [patentee] had possessed a working variant substituent at position 239 [as claimed], it surely would

   have disclosed that substitution instead of, or at least along with, the nonfunctional S239W

   substitution in the several pages of [the applications] devoted to listing exemplary substitutions.”).

          76.     The written description requirement is not met where a specification provides broad

   disclosures, with no guidance to the specific claimed invention. Purdue Pharma, 48 F. Supp. 2d

   at 1326-27 (“[O]ne cannot disclose a forest in the original application, and then later pick a tree

   out of the forest and say here is my invention. In order to satisfy the written description

   requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed

   disclosure.”). “[A] ‘laundry list’ disclosure of every possible moiety for every possible position

   [does not] constitute a written description of every species in the genus . . . because such a

   disclosure would not reasonably lead those skilled in the art to any particular species.” Fujikawa

   v. Wattanasin, 93 F.3d 1559, 1571 (Fed. Cir. 1996); see also Biogen MA Inc. v. Forward Pharma

   A/S, Interference No. 106,023 at 24 (P.T.A.B. Mar. 31, 2017) (“The picking and choosing

   necessary for one skilled in the art from [inventor’s] generically described subject matter to arrive



                                                     22
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 572 of 669 PageID #: 6010



   at the invention would, at best, render the claimed subject matter obvious. It does not show

   possession of the specific treatment claimed.”).

          77.     “[T]he level of detail required to satisfy the written description requirement varies

   depending on the nature and scope of the claims and on the complexity and predictability of the

   relevant technology.” Ariad, 598 F.3d at 1351. “While the meaning of terms, phrases, or diagrams

   in a disclosure is to be explained or interpreted from the vantage point of one skilled in the art, all

   the limitations must appear in the specification.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565,

   1572 (Fed. Cir. 1997). “It is not sufficient for purposes of the written description requirement of §

   112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate

   as to modifications that the inventor might have envisioned, but failed to disclose.” Id.; Idenix, 941

   F.3d at 1165. Ultimately, “the specification itself . . . must demonstrate possession.” Novozymes,

   723 F.3d at 1352.

          78.     The Federal Circuit has “repeatedly stated that actual ‘possession’ or reduction to

   practice outside of the specification is not enough.” Ariad, 598 F.3d at 1352; see also Allergan,

   Inc. v. Sandoz Inc., 796 F.3d 1293, 1309 (Fed. Cir. 2015) (holding it was error to rely on clinical

   protocol not disclosed in the specification to show possession “even if it shows that the inventors

   had invented the claimed invention before the time of filing” because the “written

   description requirement requires possession as shown in the specification, not as shown by prior

   experimental work.” (emphasis in original)).

          79.     Descriptions “which render[] obvious a claimed invention [are] not sufficient to

   satisfy the written description requirement of that invention.” Regents of Univ. of Cal., 119 F.3d

   at 1567 (citations omitted); Ariad, 598 F.3d at 1352 (“[A] description that merely renders the

   invention obvious does not satisfy the requirement.”). The written description requirement is not



                                                      23
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 573 of 669 PageID #: 6011



   met for “subject matter which is not disclosed, but would be obvious over what is expressly

   disclosed.” Lockwood, 107 F.3d at 1571-72. “One shows that one is ‘in possession’ of the invention

   by describing the invention, with all its claimed limitations, not that which makes it obvious.” Id.

   at 1572.

          80.     “A written description of an invention involving a chemical genus, like a

   description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or]

   chemical name’ of the claimed subject matter sufficient to distinguish it from other

   materials.” Idenix, 941 F.3d at 1164 (quoting Bos. Sci. Corp. v. Johnson & Johnson, 647 F.3d

   1353, 1363 (Fed. Cir. 2011) (quoting Regents of the Univ. of Cal., 119 F.3d at 1568 (Fed. Cir.

   1997))). Lists or examples of supposedly effective compounds must explain what “makes them

   effective,” otherwise “a POSA is deprived of any meaningful guidance into what compounds

   beyond the examples and formulas, if any, would provide the same result.” Id. “In the absence of

   that guidance, the listed examples and formulas cannot provide adequate written description

   support.” Id. “The written description requirement specifically defends against such attempts to

   cover any compound later actually invented and determined to fall within the claim’s functional

   boundaries.” Id. (quotation marks omitted). If a specification does not identify the specific

   compound in dispute, “a POSA would not visualize or recognize the members of the genus as

   including [the specified compound], and the specification could not demonstrate to a POSA that

   the inventor had possession of that embodiment at the time of filing.” Id. at 1165.

          81.     The asserted claims of the ’036 patent, the asserted claims of the ’727 patent, and

   the asserted claims of the ’947 patent are invalid pursuant to 35 U.S.C. § 112 because the patents’

   specifications do not demonstrate or convey with reasonable clarity to those skilled in the art that,

   as of the filing date sought, the inventors were in possession of the invention. For example, the



                                                    24
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 574 of 669 PageID #: 6012



   claims do not specify the disulfide bonds that provide the peptide with its molecular formation.

   Indeed, a person of ordinary skill in the art would understand that the asserted claims encompass

   peptides having three disulfide bonds, two disulfide bonds, one disulfide bond, no disulfide bonds,

   and variations having alternative covalent cross-links, without identifying the disulfide bonds that

   provide the peptide with its molecular formation. However, the specifications do not demonstrate

   or convey that the inventors were in possession of the full scope of the invention as claimed.

                          b.     Enablement

          82.     “To be enabling, the specification of a patent must teach those skilled in the art how

   to make and use the full scope of the claimed invention without ‘undue experimentation.’” ALZA

   Corp. v. Andrx Pharm., LLC, 603 F.3d 935, 940 (2010) (quoting Genentech Inc. v. Novo Nordisk

   A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997)); see also Idenix, 941 F.3d at 1160 (“An enabling

   disclosure ‘must be commensurate in scope with the claim.’”); Id. at 1162 (enablement “considers

   the scope of the claim as written, not just the subset of the claim that a POSA might practice.”)

   This is “determined as of the effective filing date of the patent’s application.” ALZA Corp., 603

   F.3d at 940; see also Idenix, 941 F.3d at 1154; In re ’318 Patent Infringement Litig., 583 F.3d

   1317, 1323 (2009). Whether undue experimentation would have been required to make and use

   the invention, and thus whether a disclosure is enabling under § 112 is a question of law based on

   underlying factual inquiries. ALZA, 603 F.3d at 940. Courts “analyze the presence of working

   examples and the amount of guidance presented in the specification together.” Idenix, 941 F.3d at

   1161 (“Where . . . working examples are present but are ‘very narrow, despite the wide breadth of

   the claims at issue,’ this factor weighs against enablement.”).

          83.     “[P]atent protection is granted in return for an enabling disclosure of an invention,

   not for vague intimations of general ideas that may or may not be workable . . . . Tossing out the

   mere germ of an idea does not constitute enabling disclosure.” In re ’318 Patent, 583 F.3d at 1324,

                                                   25
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 575 of 669 PageID #: 6013



   1327 (citations omitted) (affirming patent insufficiently enabled where “the specification, even

   read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis

   and propose testing to determine the accuracy of that hypothesis.”); see also Idenix, 941 F.3d at

   1161. “Patent protection is granted in return for an enabling disclosure of an invention, not for

   vague intimations of general ideas that may or may not be workable.” Genentech, 108 F.3d at 1366

   (holding patent claiming method of expressing a DNA encoding a conjugate protein through

   cleavable fusion expression invalid for lack of enablement where “specification [did] not describe

   a specific material to be cleaved or any reaction conditions under which cleavable fusion

   expression would work”). “If mere plausibility were the test for enablement under section 112,

   applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable

   guesses as to the likelihood of their success. When one of the guesses later proved true, the

   ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method

   actually worked. That scenario is not consistent with the statutory requirement that the inventor

   enable an invention rather than merely proposing an unproved hypothesis.” Rasmusson v.

   SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005).

          84.     In In re Wands, the Federal Circuit set forth the following factors that a court may

   consider when determining if a disclosure requires undue experimentation:

                  (1) the quantity of experimentation necessary, (2) the amount of
                  direction or guidance presented, (3) the presence or absence of
                  working examples, (4) the nature of the invention, (5) the state of
                  the prior art, (6) the relative skill of those in the art, (7) the
                  predictability or unpredictability of the art, and (8) the breadth of the
                  claims.

   858 F.2d 731, 737 (Fed. Cir. 1988).

          85.     “Whether undue experimentation is needed is not a single, simple factual

   determination, but rather is a conclusion reached by weighing many factual considerations.” In re


                                                     26
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 576 of 669 PageID #: 6014



   Wands, 858 F.2d at 737.

          86.     “[W]hen there is no disclosure of any specific starting material or of any of the

   conditions under which a process can be carried out, undue experimentation is required; there is a

   failure to meet the enablement requirement that cannot be rectified by asserting that all the

   disclosure related to the process is within the skill of the art. It is the specification, not the

   knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to

   constitute adequate enablement.” Genentech, 108 F.3d at 1336; see also Idenix, 941 F.3d at 1159-

   60 (quoting id.). In such instances, “the “specification provides only a starting point, a direction

   for further research.” Genentech., 108 F.3d at 1336.

          87.     The Federal Circuit has “repeatedly stated[] the rule that a specification need not

   disclose what is well known in the art is merely a rule of supplementation, not a substitute for basic

   enabling disclosure.” ALZA, 603 F.3d at 940-41 (internal quotations omitted) (stating patentee

   “cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the

   missing information in the specification.”); Idenix, 941 F.3d at 1161 (“A patent owner is ‘required

   to provide an enabling disclosure in the specification; it cannot simply rely on the knowledge of a

   person of ordinary skill to serve as a substitute for the missing information in the specification.’”).

   Furthermore, “where there is no indication that one skilled in the art would accept without question

   statements as to the effects of the claimed drug products and no evidence has been presented to

   demonstrate that the claimed products do have those effects, an applicant has failed to demonstrate

   sufficient utility and therefore cannot establish enablement.” Rasmusson, 413 F.3d at 1323

   (affirming PTAB’s finding applications insufficiently enabled method of treatment claims where

   a POSA had no basis to believe a compound treated prostate cancer as of filing date and

   specification failed to provide any data to demonstrate the effects of the compound for such



                                                     27
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 577 of 669 PageID #: 6015



   treatment).

          88.     Where a POSA “would have been required to engage in an iterative, trial-and-error

   process to practice the claimed invention even with the help of the . . . specification,” the invention

   is not sufficiently enabled. Wyeth & Cordis Corp. v. Abbott Labs, 720 F.3d 1380, 1386 (Fed. Cir.

   2013) (affirming summary judgment of invalidity for non-enablement where evaluating claimed

   candidate compounds would “take technicians weeks to complete” and where “specification

   offer[ed] no guidance or predictions about particular substitutions that might preserve” claimed

   method of treatment); see also Idenix, 941 F.3d at 1156-61 (holding that where a patent

   specification disclosed a compound for the treatment of the hepatitis c virus and “many thousands”

   of configurations as principal embodiments, the testing of embodiments for the proverbial “needle

   in a haystack” alone required enough experimentation to “weigh in favor of non-enablement.”).

   This is the case even if the experimentation required is considered “routine.” Idenix, 941 F.3d at

   1162-63 (holding the where the specification discloses thousands of embodiments “many of which

   would require synthesis and each of which would require screening . . . [it] constitutes undue

   experimentation.”).

          89.     Claims 33, 27, 39, 43, and 44 of the ’036 patent are invalid pursuant to 35 U.S.C.

   § 112 because they do not teach a person of ordinary skill how to make and use the full scope of

   the claimed inventions without undue experimentation.

   II.    EQUITABLE RELIEF

          A.      Issue

          90.     Whether Plaintiffs are entitled to a permanent injunction.

          B.      Applicable Law

          91.     A patent holder seeking entitlement to a permanent injunction must satisfy four

   factors before the Court may grant such equitable relief. eBay Inc. v. MercExchange, L.L.C., 547

                                                     28
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 578 of 669 PageID #: 6016



   U.S. 388, 391 (2006). The patent holder must demonstrate:

          (1) that it has suffered an irreparable injury; (2) that remedies available at law, such as
          monetary damages, are inadequate to compensate for that injury; (3) that, considering the
          balance of hardships between the plaintiff and defendant, a remedy in equity is warranted;
          and (4) that the public interest would not be disserved by a permanent injunction.

   Id.

          92.    Because the Patents-in-Suit are invalid, Plaintiffs are not entitled to an injunction.




                                                   29
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 579 of 669 PageID #: 6017




                             EXHIBIT 6
                           Case 1:16-cv-01114-RGA Document          313-1
                                                   Allergan Sales, LLC,             Filed
                                                                        et al. v. Teva       12/27/19
                                                                                       Pharmaceuticals USA, Inc.,Page
                                                                                                                 et al. 580 of 669 PageID #: 6018                                         Confidential
                                                                                          No. 16-cv-01114-RGA
                                                                                          Joint Trial Exhibit List
Joint Ex. No.                                             Description                            Date                    Beg Bates            End Bates           Deposition Ex. No.

                                                                                                                                                                  Barnett Exhibit 3
                                                                                                                                                                  Chang Exhibit 9
                                                                                                                                                                   Chien Exhibit 6
                                                                                                                                                                   Currie Exhibit 4
                                                                                                                                                                    Kent Exhibit 5
  JTX-001       Certified U.S. Patent No. 7,304,036 (Currie et al.)                           12/4/2007                LINZ_0000001         LINZ_0000078       Mahajan-Miklos Exhibit 2

                                                                                                                                                                  Barnett Exhibit 7
                                                                                                                                                                  Chang Exhibit 12
                                                                                                                                                                  Chien Exhibit 10
                                                                                                                                                                   Currie Exhibit 8
                                                                                                                                                                    Kent Exhibit 8
  JTX-002       Certified U.S. Patent No. 8,080,526 (Currie et al.)                           12/20/2011               LINZ_0005222         LINZ_0005285       Mahajan-Miklos Exhibit 4

                                                                                                                                                                  Barnett Exhibit 5
                                                                                                                                                                  Chang Exhibit 10
                                                                                                                                                                   Chien Exhibit 7
                                                                                                                                                                   Currie Exhibit 5
                                                                                                                                                                 Fretzen Exhibit 26
                                                                                                                                                                    Kent Exhibit 6
  JTX-003       Certified U.S. Patent No. 7,371,727 (Currie et al.)                           5/13/2008                LINZ_0001847         LINZ_0001953       Mahajan-Miklos Exhibit 6

                                                                                                                                                                  Barnett Exhibit 6
                                                                                                                                                                  Chang Exhibit 11
                                                                                                                                                                   Chien Exhibit 8
                                                                                                                                                                   Currie Exhibit 6
                                                                                                                                                                 Giannella Exhibit 3
                                                                                                                                                                    Kent Exhibit 7
  JTX-004       Certified U.S. Patent No. 7,704,947 (Currie et al.)                           4/27/2010                LINZ_0003475         LINZ_0003541       Mahajan-Miklos Exhibit 7
                                                                                                                                                                    Block Exhibit 4
                                                                                                                                                                   Chien Exhibit 12
                                                                                                                                                                  Fretzen Exhibit 4
                                                                                                                                                                   Gupta Exhibit 9
                                                                                                                                                                 Klibanov Exhibit 11
  JTX-005       Certified U.S. Patent No. 8,748,573 (Fretzen et al.)                          6/10/2014                LINZ_0007300         LINZ_0007359            Zhao Exhibit 3
                                                                                                                                                                    Block Exhibit 5
  JTX-006       Certified U.S. Patent No. 8,802,628 (Fretzen et al.)                          8/12/2014                LINZ_0169794         LINZ_0169819          Gupta Exhibit 10
                                                                                                                                                                   Block Exhibit 11
  JTX-007       U.S. Patent No. 5,130,298 (Cini et al.)                                       7/14/1992              DEFS-LINA-00000932   DEFS-LINA-00000937      Gupta Exhibit 29
                                                                                                                                                                 Barnett Exhibit 23
                                                                                                                                                                  Barrett Exhibit 15
                                                                                                                                                                  Currie Exhibit 25
                                                                                                                                                                 DeGrado Exhibit 10
  JTX-008       U.S. Patent No. 5,489,670 (Currie et al.)                                      2/6/1996              DEFS-LINA-00000035   DEFS-LINA-00000043     Giannella Exhibit 7
                                                                                                                                                                   Block Exhibit 12
  JTX-009       U.S. Patent No. 5,654,278 (Sørensen)                                           8/5/1997              DEFS-LINA-00000808   DEFS-LINA-00000812      Gupta Exhibit 27
  JTX-010       U.S. Patent No. 6,022,858 (Sørensen et al.)                                    2/8/2000              DEFS-LINA-00001036   DEFS-LINA-00001040      Gupta Exhibit 28

  JTX-011       U.S. Patent Application Publication No. 2008/0124326 A1 (Rehder et al.)       5/29/2008              DEFS-LINA-00000994   DEFS-LINA-00001035       Gupta Exhibit 30
  JTX-012       International Publication No. WO 2002/26248 A1 (Marra)                        4/4/2002               DEFS-LINA-00000938   DEFS-LINA-00000993       Gupta Exhibit 32
  JTX-013       European Patent 0943336 A1 (Yanagawa)                                         9/22/1999              DEFS-LINA-00000813   DEFS-LINA-00000829




                                                                                                     1
                           Case 1:16-cv-01114-RGA Document          313-1
                                                   Allergan Sales, LLC,             Filed
                                                                        et al. v. Teva       12/27/19
                                                                                       Pharmaceuticals USA, Inc.,Page
                                                                                                                 et al. 581 of 669 PageID #: 6019                                                     Confidential
                                                                                                           No. 16-cv-01114-RGA
                                                                                                           Joint Trial Exhibit List
Joint Ex. No.                                          Description                                                Date                    Beg Bates            End Bates        Deposition Ex. No.
                Camilleri, M., "Review article: tegaserod," Ailment Pharmacol. Ther. , Vol. 15, pp. 277-
  JTX-014       289                                                                                             1/1/2001              DEFS-LINA-00002684   DEFS-LINA-00002696   DeGrado Exhibit 5

                Capelle, M., et al., "High Throughput Screening of Protein Formulation Stability:                                                                                Block Exhibit 16
  JTX-015       Practical Considerations," Eur. J. Pharm. Biopharm ., Vol. 65, pp. 131-148 (2007)              9/29/2006              DEFS-LINA-00002383   DEFS-LINA-00002400    Gupta Exhibit 15


                Chen, B., et al., "Influence of Calcium Ions on the Structure and Stability of
                Recombinant Human Deoxyribonuclease I in the Aqueous Lyophilized States," Journal
  JTX-016       of Pharmaceutical Sciences , Vol. 88, No. 4, pp. 477-482 (1999)                                 4/1/1999              DEFS-LINA-00001059   DEFS-LINA-00001064    Gupta Exhibit 31

                Gliński, J., et al., "Surface properties of aqueous solutions of L-leucine," Biophysical
  JTX-017       Chemistry , Vol. 84, pp. 99-103                                                                 1/1/2000              DEFS-LINA-00004939   DEFS-LINA-00004943    Gupta Exhibit 24
                                                                                                                                                                                  Block Exhibit 9
                                                                                                                                                                                 Currie Exhibit 20
                Hirayama, T., "Heat-Stable Enterotoxin of Escherichia coli, " Bacterial Toxins and                                                                               Gupta Exhibit 21
  JTX-018       Virulence Factors in Disease [Handbook of Natural Toxins] , Vol. 8, pp. 281-296                 1/1/1995              DEFS-LINA-00000421   DEFS-LINA-00000438     Kent Exhibit 30

                Sato, T., et al., "Structural Characteristics for Biological Activity of Heat-Stable                                                                            DeGrado Exhibit 17
                Enterotoxin Produced by Enterotoxigenic Escherichia coli : X-ray Crystallography of                                                                              Gupta Exhibit 23
                Weakly Toxic and Nontoxic Analogs," Biochemistry , Vol. 33, No. 29, pp. 8641-8650                                                                                 Kent Exhibit 31
  JTX-019       (1994)                                                                                          1/1/1994              DEFS-LINA-00000669   DEFS-LINA-00000679   Klibanov Exhibit 17

                                                                                                                                                                                 Currie Exhibit 22
                Wolfe, H., Waldman, S., "A Comparative Molecular Field Analysis (COMFA) of the                                                                                  Giannella Exhibit 4
                Structural Determinants of Heat-Stable Enterotoxins Mediating Activation of Guanylyl                                                                              Kent Exhibit 27
  JTX-020       Cyclase C," Journal of Medicinal Chemistry , Vol. 45, No. 8                                     1/1/2002              DEFS-LINA-00000781   DEFS-LINA-00000784     Wolfe Exhibit 6




                                                                                                                      2
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 582 of 669 PageID #: 6020




                             EXHIBIT 7
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 583 of 669 PageID #: 6021



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                         )
   ALLERGAN SALES, LLC, FOREST
                                         )
   LABORATORIES HOLDINGS, LTD.,
                                         )
   ALLERGAN USA, INC., and IRONWOOD
                                         )
   PHARMACEUTICALS, INC.
                                         )
                                         )   C.A. No. 16-1114 (RGA)
                    Plaintiffs,
                                         )   Consolidated
                                         )
              v.
                                         )
                                         )
   TEVA PHARMACEUTICALS USA, INC.
                                         )
   and SANDOZ INC.
                                         )
                                         )
                    Defendants.
                                         )

             PRETRIAL ORDER EXHIBIT 7: PLAINTIFFS' EXHIBIT LIST
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 584 of 669 PageID #: 6022



            Pursuant to D. Del. LR 16.3(c)(6), Plaintiffs Allergan Sales, LLC, Forest Laboratories

   Holdings, Ltd., Allergan USA, Inc., (collectively, "Allergan") and Ironwood Pharmaceuticals,

   Inc. ("Ironwood") (Allergan and Ironwood, collectively, "Plaintiffs") identify exhibits that

   Plaintiffs may use at trial. This exhibit list is not a commitment that Plaintiffs will use any

   particular exhibit at trial.

            The listing of a document on a Plaintiffs' exhibit list, including any alleged prior art

   references relied upon by Defendants, is not an admission that such document is relevant or

   otherwise admissible when offered by Defendants. Nothing herein shall be construed as a

   stipulation or admission that any document is entitled to any weight in deciding the merits of this

   case. Plaintiffs' description of a document on its exhibit list is provided for convenience only

   and shall not be used as an admission or otherwise as evidence regarding the listed document or

   any other listed document.

            Plaintiffs reserve the right to use any exhibit that is listed on Defendants' exhibit list, to

   the same effect as though it were listed on its own exhibit list, subject to all evidentiary

   objections. Plaintiffs reserve the right to use as an exhibit any alleged prior art reference relied

   upon by Defendants or cited within the expert reports of Plaintiffs' expert witnesses. Plaintiffs

   reserve the right to amend this list to add or remove exhibits in response to any issues or conflicts

   that arise, for example, during the exchange of information for submitting the Pretrial Order or at

   trial.




                                                       1
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 585 of 669 PageID #: 6023
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                    Confidential
                                                                                                No. 16-cv-01114-RGA
                                                                                              Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                               Description                              Date                   Beg Bates             End Bates       Deposition Ex. No.      Defendants' Objections
     0001           MOVED TO JOINT EXHIBIT LIST AS JTX-001
     0002           MOVED TO JOINT EXHIBIT LIST AS JTX-002
     0003           MOVED TO JOINT EXHIBIT LIST AS JTX-003
     0004           MOVED TO JOINT EXHIBIT LIST AS JTX-004
     0005           MOVED TO JOINT EXHIBIT LIST AS JTX-005

                                                                                                                                                 Chien Exhibit 13
                                                                                                                                                 Fretzen Exhibit 5
                                                                                                                                                Klibanov Exhibit 12
     0006           Certified U.S. Patent No. 8,802,628 (Fretzen et al.)         8/12/2014             LINZ_0010297            LINZ_0010319        Zhao Exhibit 5
     0007           MOVED TO JOINT EXHIBIT LIST AS JTX-006
     0008           Certified File History for U.S. Patent No. 7,304,036         2/8/2017              LINZ_0000079            LINZ_0001846                                   R, CU, H, U
     0009           Certified File History for U.S. Patent No. 8,080,526         2/2/2017              LINZ_0005286            LINZ_0006927                                   R, CU, H, U
     0010           Certified File History for U.S. Patent No. 7,371,727         1/31/2017             LINZ_0001954            LINZ_0003474                                   R, CU, H, U
     0011           Certified File History for U.S. Patent No. 7,704,947         1/31/2017             LINZ_0003542            LINZ_0004446                                   R, CU, H, U

     0012           File History for U.S. Patent No. 7,704,947 Rexamination      10/31/2007            LINZ_0017345            LINZ_0021015   Chien Exhibit 16A & 16B         R, CU, H, U
     0013           Certified File History for U.S. Patent No. 8,748,573          2/3/2017             LINZ_0007360            LINZ_0010296                                   R, CU, H, U
     0014           Certified File History for U.S. Patent No. 8,802,628          2/3/2017             LINZ_0010320            LINZ_0013218                                   R, CU, H, U
     0015           Certified File History for U.S. Patent No. 8,802,628          2/25/2019            LINZ_0169820            LINZ_0172735                                   R, CU, H, U
     0016           Provisional Application No. 60/443,098                        1/28/2003            LINZ_0021016            LINZ_0021027      Currie Exhibit 10            R, CU, H, U
     0017           Provisional Application No. 60/471,288                        5/16/2003            LINZ_0021028            LINZ_0021057                                   R, CU, H, U
     0018           Certified Provisional Application No. 60/471,288             4/22/2004             LINZ_0106041            LINZ_0107079                                   R, CU, H, U
     0019           Provisional Application No. 60/519,460                       11/12/2003            LINZ_0021058            LINZ_0021108                                   H, R, CU, U
     0020           Provisional Application No. 61/089,422                        8/15/2008            LINZ_0021109            LINZ_0021191                                   H, R, CU, U
     0021           Provisional Application No. 61/231,725                         8/6/2009            LINZ_0021192            LINZ_0021392                                   H, R, CU, U
     0022           Provisional Application No. 61/273,332                         8/3/2009            LINZ_0021393            LINZ_0021488                                   H, R, CU, U
                    Patent Assignment Abstract of Title results for Patent No.
     0023           7,304,036                                                    5/15/2017             LINZ_0017194            LINZ_0017194                              A, R, BE, U, CU, LC, H
                    Patent Assignment Abstract of Title results for Patent No.
     0024           7,373,727                                                    5/15/2017             LINZ_0017195            LINZ_0017195                              A, R, BE, U, CU, LC, H
                    Patent Assignment Abstract of Title results for Patent No.
     0025           7,704,947                                                    5/15/2017             LINZ_0017196            LINZ_0017196                              A, R, BE, U, CU, LC, H
                    Patent Assignment Abstract of Title results for Patent No.
     0026           8,802,628                                                    5/15/2017             LINZ_0017198            LINZ_0017199                              A, R, BE, U, CU, LC, H
                    Patent Assignment Abstract of Title results for Patent No.
     0027           8,748,573                                                    5/15/2017             LINZ_0017200            LINZ_0017201                              A, R, BE, U, CU, LC, H
                    Patent Assignment Abstract of Title results for Patent No.
     0028           8,080,526                                                    5/15/2017             LINZ_0017202            LINZ_0017202                              A, BE, R, CU, H, U, LC,
                    Certified Recordation of patent assignment for patent
     0029           application 10/796,719, dated 9/16/2004                      5/11/2017             LINZ_0017205            LINZ_0017208                                      CU, R
                    Certified Recordation of patent assignment for patent
     0030           application 10/899,806, dated 12/12/2004                     5/11/2017             LINZ_0017209            LINZ_0017215                                      CU, R
                    Certified Recordation of patent assignment for patent
     0031           application 10/899,806, dated 11/7/2005                      5/11/2017             LINZ_0017216            LINZ_0017220                                      CU, R
                    Certified Recordation of patent assignment for patent
     0032           application 10/796,719, dated 11/7/2005                      5/11/2017             LINZ_0017221            LINZ_0017225                                      CU, R




                                                                                                            1
                             Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 586 of 669 PageID #: 6024
                                                    Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                  Confidential
                                                                                                No. 16-cv-01114-RGA
                                                                                              Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                   Description                          Date                   Beg Bates             End Bates     Deposition Ex. No.   Defendants' Objections
                    Certified Recordation of patent assignment for patent
     0033           application 11/930,696, dated 4/3/2008                       5/11/2017             LINZ_0017226            LINZ_0017229                                 CU, R
                    Certified Recordation of patent assignment for patent
     0034           application 11/930,696, dated 4/3/2008                       5/11/2017             LINZ_0017230            LINZ_0017235                                 CU, R
                    Certified Recordation of patent assignment for patent
     0035           application 60/940,269, et al, dated 4/17/2008               5/11/2017             LINZ_0017236            LINZ_0017242                                 CU, R
                    Certified Recordation of patent assignment for patent
     0036           application 11/949,340, dated 7/10/2009                      5/11/2017             LINZ_0017243            LINZ_0017253                                 CU, R
                    Certified Recordation of patent assignment for patent
     0037           application 12/541,410, dated 11/2/2009                      5/11/2017             LINZ_0017254            LINZ_0017262                                 CU, R
                    Certified Recordation of patent assignment for patent
     0038           application 12/541,410, dated 11/2/2009                      5/11/2017             LINZ_0017263            LINZ_0017269                                 CU, R
                    Certified Recordation of patent assignment for patent
     0039           application 12/541,410, dated 11/15/2010                     5/11/2017             LINZ_0017270            LINZ_0017275                                 CU, R
                    Certified Recordation of patent assignment for patent
     0040           application 12/851,330, dated 10/26/2010                     5/11/2017             LINZ_0017276            LINZ_0017288                                 CU, R
                    Certified Recordation of patent assignment for patent
     0041           application 12/851,330, dated 10/29/2010                     5/11/2017             LINZ_0017289            LINZ_0017303                                 CU, R
                    Certified Recordation of patent assignment for patent
     0042           application 12/851,330, dated 11/16/2010                     5/11/2017             LINZ_0017304            LINZ_0017310                                 CU, R
                    Certified Recordation of patent assignment for patent
     0043           application 12/754,138, dated 7/15/2011                      5/11/2017             LINZ_0017311            LINZ_0017314                                 CU, R
                    Certified Recordation of patent assignment for patent
     0044           application 12/754,138, dated 7/15/2011                      5/11/2017             LINZ_0017315            LINZ_0017319                                 CU, R
                    Certified Recordation of patent assignment for patent
     0045           application 12/788,979, dated 7/15/2011                      5/11/2017             LINZ_0017320            LINZ_0017323                                 CU, R
                    Certified Recordation of patent assignment for patent
     0046           application 12/788,979, dated 7/15/2011                      5/11/2017             LINZ_0017324            LINZ_0017328                                 CU, R
                    Certified Recordation of patent assignment for patent
     0047           application 12/788,979, dated 7/15/2011                      5/11/2017             LINZ_0017329            LINZ_0017332                                 CU, R
                    Certified Recordation of patent assignment for patent
     0048           application 12/754,138, dated 7/15/2011                      5/11/2017             LINZ_0017334            LINZ_0017338                                 CU, R
                    Certified Recordation of patent assignment for patent
     0049           application 13/579,685, dated 3/22/2013                      5/11/2017             LINZ_0017339            LINZ_0017344                                 CU, R
                    Certified Recordation of patent assignment for patent
     0050           application 14/239,178, dated 11/20/2014                     10/31/2017            LINZ_0023578            LINZ_0023585                                 CU, R
                    Certified Recordation of patent assignment for patent
     0051           application US2012/051289, dated 2/4/2014                    10/31/2017            LINZ_0023586            LINZ_0023593                                 CU, R
     0052           290 μg Orange Book Listing                                    3/8/2019             LINZ_0172739            LINZ_0172741                           CU, R, U, H, F, BE
     0053           145 μg Orange Book Listing                                    3/8/2019             LINZ_0172736            LINZ_0172738                           CU, R, U, H, F, BE
     0054           72 μg Orange Book Listing                                     3/8/2019             LINZ_0172742            LINZ_0172744                           CU, R, U, H, F, BE
                                                                                                                                              Barnett Exhibit 37
     0055           NDA 202-811 FDA Approval Materials - Medical Review(s)       10/4/2011             LINZ_0022020            LINZ_0022508   McDuff Exhibit 6        A, F, H, R, U, CU
                    NDA 202-811 FDA Approval Materials - Clinical Pharmacology
     0056           and Biopharmaceutics Review(s)                               10/7/2011             LINZ_0021887            LINZ_0021961                           A, F, H, R, U, CU

     0057           NDA 202-811 FDA Approval Materials - Officer/Employee List    1/1/2012             LINZ_0022548            LINZ_0022549                           A, F, H, R, U, CU




                                                                                                            2
                             Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 587 of 669 PageID #: 6025
                                                    Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                      Confidential
                                                                                                 No. 16-cv-01114-RGA
                                                                                               Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                  Description                            Date                   Beg Bates               End Bates       Deposition Ex. No.   Defendants' Objections

     0058           NDA 202-811 FDA Approval Materials - Chemistry Review(s)       4/2/2012             LINZ_0021842              LINZ_0021886                             A, F, H, R, U, CU
                    NDA 202-811 FDA Approval Materials - Pharmacology
     0059           Review(s)                                                      8/1/2012             LINZ_0022678              LINZ_0022964                             A, F, H, R, U, CU
                    NDA 202-811 FDA Approval Materials - Risk Assessment and                                                                       Barnett Exhibit 35
     0060           Risk Mitigation Review(s)                                      8/7/2012             LINZ_0022965              LINZ_0022970     McDuff Exhibit 4        A, F, H, R, U, CU
                    NDA 202-811 FDA Approval Materials - Propriety Name
     0061           Review(s)                                                     8/10/2012             LINZ_0022509              LINZ_0022547                             A, F, H, R, U, CU
                    NDA 202-811 FDA Approval Materials - Administrative and
     0062           Correspondence Documents                                      8/14/2012             LINZ_0021563              LINZ_0021830      Kurtz Exhibit 12       A, F, H, R, U, CU
                    NDA 202-811 FDA Approval Materials - Cross Discipline Team                                                                     Barnett Exhibit 36
     0063           Leader Review                                                 8/15/2012             LINZ_0021962              LINZ_0022000     McDuff Exhibit 5        A, F, H, R, U, CU

     0064           NDA 202-811 FDA Approval Materials - Statistical Review(s)    8/16/2012             LINZ_0022971              LINZ_0023203                             A, F, H, R, U, CU
     0065           NDA 202-811 FDA Approval Materials - Other Review(s)          8/29/2012             LINZ_0022550              LINZ_0022677                             A, F, H, R, U, CU
     0066           NDA 202-811 FDA Approval Materials - Summary Review           8/29/2012             LINZ_0023204              LINZ_0023260     Kurtz Exhibit 11        A, F, H, R, U, CU
                                                                                                                                                    Kurtz Exhibit 2
     0067           NDA 202-811 FDA Approval Materials - Approval Package         8/30/2012            LINZ_0021831               LINZ_0021841     McDuff Exhibit 2        A, F, H, R, U, CU
     0068           NDA 202-811 FDA Approval Materials - Labeling                 8/30/2012            LINZ_0022001               LINZ_0022019                             A, F, H, R, U, CU
     0069           NDA 202-811 Approval Letter                                   8/30/2012          IW_LINZ_00073084           IW_LINZ_00073091                           A, F, H, R, U, CU
                    NDA 202-811/S-003 - Package insert for Linzess capsules 145
     0070           mcg and 290 mcg                                                8/1/2013             LINZ_0023261              LINZ_0023277      Kunka Exhibit 1a       A, F, H, R, U, CU
     0071           NDA 202-811/S-003 - FDA Supplemental Approval Letter           8/8/2013             LINZ_0023278              LINZ_0023280                             A, F, H, R, U, CU
                    NDA 202-811-S004 - Package insert for Linzess capsules 145
     0072           mcg and 290 mcg                                                7/1/2014             LINZ_0023281              LINZ_0023297      Kunka Exhibit 1a       A, F, H, R, U, CU
     0073           NDA 202-811-S004 - FDA Supplemental Approval Letter            7/9/2014             LINZ_0023298              LINZ_0023300                             A, F, H, R, U, CU
                    NDA 202-811-S009 - Package insert for Linzess capsules 145
     0074           mcg and 290 mcg                                                11/1/2015            LINZ_0023323              LINZ_0023341      Kunka Exhibit 1a       A, F, H, R, U, CU
     0075           NDA 202-811-S009 - FDA Supplemental Approval Letter           11/23/2015            LINZ_0023342              LINZ_0023344                             A, F, H, R, U, CU
                    NDA 202-811-S007 - Package insert for Linzess capsules 145
     0076           mcg and 290 mcg                                                4/1/2016             LINZ_0023301              LINZ_0023319      Kunka Exhibit 1a       A, F, H, R, U, CU
     0077           NDA 202-811-S007 - FDA Supplemental Approval Letter            4/6/2016             LINZ_0023320              LINZ_0023322                             A, F, H, R, U, CU
                    NDA 202-811-S011 - Package insert for Linzess capsules 145
     0078           mcg and 290 mcg                                                8/1/2016             LINZ_0023371              LINZ_0023389      Kunka Exhibit 1a       A, F, H, R, U, CU
     0079           NDA 202-811-S011 - FDA Supplemental Approval Letter           8/31/2016             LINZ_0023390              LINZ_0023392                             A, F, H, R, U, CU
                    NDA 202-811-S010 - Package insert for Linzess capsules 72
     0080           mcg, 145 mcg and 290 mcg                                       1/1/2017             LINZ_0023345              LINZ_0023365                             A, F, H, R, U, CU
                    NDA 202-811-S013 - Package insert for Linzess capsules 72
     0081           mcg, 145 mcg and 290 mcg                                       1/1/2017             LINZ_0023393              LINZ_0023413                             A, F, H, R, U, CU
     0082           NDA 202-811-S010 - FDA Supplemental Approval Letter           1/25/2017             LINZ_0023366              LINZ_0023370                             A, F, H, R, U, CU
     0083           NDA 202-811-S013 - FDA Supplemental Approval Letter           3/8/2017              LINZ_0023414              LINZ_0023417                             A, F, H, R, U, CU
                    Rebuttal Expert Report of Kim E. Barrett, Ph.D., including                                                                      Barrett Exhibit 1
     0084           documents cited within                                        1/17/2019                   N/A                     N/A          DeGrado Exhibit 8           F, H, CU
                    Exhibit 2 to Barrett Rebuttal Expert Report - Materials
     0085           Considered as of January 17, 2019                             1/17/2019                  N/A                       N/A          Barrett Exhibit 2          F, H, CU
     0086           Curriculum Vitae of Kim E. Barrett, Ph.D.                     11/1/2019             LINZ_0173238              LINZ_0173282                                 F, H, CU
                    Rebuttal Expert Report of Lin Chang, M.D., including
     0087           documents cited within                                        1/17/2019                   N/A                     N/A           Chang Exhibit 5          F, H, CU, LC



                                                                                                             3
                          Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 588 of 669 PageID #: 6026
                                                 Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                                 Confidential
                                                                                                   No. 16-cv-01114-RGA
                                                                                                 Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                 Description                               Date                  Beg Bates                  End Bates        Deposition Ex. No.    Defendants' Objections
     0088         Curriculum Vitae of Lin Chang, M.D.                               11/1/2019             LINZ_0173142               LINZ_0173237                                   F, H, CU
                  Exhibit 2 to Chang Rebuttal Expert Report - Materials
     0089         Considered as of January 18, 2019                                 1/17/2019                   N/A                      N/A             Chang Exhibit 7           F, H, CU, LC
                  Rebuttal Expert Report of Professor Alexander M. Klibanov,                                                                              Block Exhibit 8
     0090         including documents cited within                                  1/17/2019                   N/A                      N/A            Klibanov Exhibit 2         F, H, CU, LC
                  Exhibit 2 to Klibanov Rebuttal Expert Report - Materials
     0091         Considered as of January 17, 2019                                 1/17/2019                   N/A                      N/A            Klibanov Exhibit 3         F, H, LC, CU
                  Second Rebuttal Expert Report of Professor Alexander M.
     0092         Klibanov, including documents cited within                        9/20/2019                   N/A                      N/A            Klibanov Exhibit 10        F, H, CU, LC
                  Exhibit A to Klibanov Second Rebuttal Expert Report -
     0093         Materials Considered as of September 20, 2019                     9/20/2019                  N/A                        N/A           Klibanov Exhibit 10        F, H, CU, LC
     0094         Curriculum Vitae of Alexander M. Klibanov                         11/1/2019             LINZ_0173099               LINZ_0173141                                    F, H, CU
                  Rebuttal Expert Report of William DeGrado, Ph.D., including
     0095         documents cited within                                            1/18/2019                   N/A                      N/A                                       F, H, CU, LC
                  Exhibit 2 to DeGrado Rebuttal Expert Report - Materials
     0096         Considered as of January 18, 2019                                  1/18/2019                 N/A                          N/A                                    F, H, CU, LC
     0097         Curriculum Vitae of William DeGrado                                11/1/2019            LINZ_0173283                 LINZ_0173313                                  F, H, CU
     0098         Curriculum Vitae of Mark G. Currie                                00/00/0000          IW_LIZ_00000010              IW_LIZ_00000027     Currie Exhibit 2            F, H, CU
     0099         Curriculum Vitae of Ralph A. Giannella, M.D.                      00/00/0000         RG_LINZ_00000404             RG_LINZ_00000445    Giannella Exhibit 1          F, H, CU
     0100         Curriculum Vitae of Henry R. Wolfe, Ph.D.                         00/00/0000         IW_LINZ_00000316             IW_LINZ_00000325     Wolfe Exhibit 5             F, H, CU
     0101         IND 63,290                                                        00/00/0000       IW_LINZ_IND00000001          IW_LINZ_IND00117962                               A, F, H, R
                  Microbia IND Study 10008, In Vitro Proteolytic Stability of MD-
     0102         1100 Acetate                                                      9/20/2004        IW_LINZ_IND00000373          IW_LINZ_IND00000420                            A, R, CU, H, U, F
                  Microbia Study No. 10014 - Effect of MD-1100 Acetate on
                  Inflammation and Stress-Induced Colorectal Hyperalgesia to
     0103         Distention in Rats                                                9/20/2004        IW_LINZ_IND00000694          IW_LINZ_IND00000713                            A, R, CU, H, U, F

     0104       Excerpt to Final Clinical Study Report No. MCP-103-001               6/7/2005        IW_LINZ_IND00005136          IW_LINZ_IND00005141                           I, CU, F, H, U, R, A
                Type-C Meeting Minutes between the Division of
     0105       Gasteroenterology Products and Microbia, Inc.                        6/20/2006       IW_LINZ_IND00009250          IW_LINZ_IND00009258                            H, R, F, A, CU, U
     0106       Microbia Meeting Minutes for Type-C Meeting with FDA                10/27/2005       IW_LINZ_IND00009259          IW_LINZ_IND00009265                            H, R, F, A, CU, U

     0107       Microbia/FDA Meeting Minutes: Type-C Meeting (9/25/2006)            10/4/2006        IW_LINZ_IND00010110          IW_LINZ_IND00010120                            H, R, F, A, CU, U
     0108       Type-C Meeting Briefing Document - Section 6 Synopsis               11/20/2006       IW_LINZ_IND00010365          IW_LINZ_IND00010370                           I, H, R, F, A, CU, U

     0109       Type-C Meeting Briefing Document - Section 7 NC Studies             11/20/2006       IW_LINZ_IND00010371          IW_LINZ_IND00010399                           I, H, R, F, A, CU, U
                Letter from R. Justice (FDA) to W. Begley (Microbia) re: Pre-IND
     0110       Question 3                                                          6/24/2004        IW_LINZ_IND00018793          IW_LINZ_IND00018798                             R, U, F, H, CU

     0111       Microbia/FDA Meeting Minutes: Type-C Meeting (1/11/2007)            1/22/2007        IW_LINZ_IND00018799          IW_LINZ_IND00018826                             R, U, F, H, CU

     0112       Microbia/FDA Meeting Minutes: Type-C Meeting (4/19/2007)             5/2/2007        IW_LINZ_IND00024010          IW_LINZ_IND00024027                             R, U, F, H, CU
                Ironwood/FDA Meeting Minutes: Type-B EOP2 Meeting
     0113       (5/15/2008)                                                          6/9/2008        IW_LINZ_IND00029461          IW_LINZ_IND00029487                             R, U, F, H, CU
                Letter from S. Lieber (Ironwood) to D. Griebel (FDA) re: IND
                63,290 linaclotide/MD-1100, Serial No. 0234, General
                Correspondence: Sponsor Meeting Minutes for Pediatric Type
     0114       C Meeting                                                           5/19/2010        IW_LINZ_IND00049821          IW_LINZ_IND00049839    Kunka Exhibit 7         R, CU, U, H, A, F



                                                                                                               4
                             Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 589 of 669 PageID #: 6027
                                                    Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                           Confidential
                                                                                                   No. 16-cv-01114-RGA
                                                                                                 Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                            Date                   Beg Bates                 End Bates        Deposition Ex. No.   Defendants' Objections
                    Ironwood Pharmaceuticals, Inc. Nonclinical Study Report No.
     0115           MDP-103-056-IAR-01                                              12/15/2009       IW_LINZ_IND00050909          IW_LINZ_IND00050930                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Final Study Report No. MCP-
     0116           103-005 CSR Synopsis                                            2/18/2011        IW_LINZ_IND00064157          IW_LINZ_IND00064161                           R, CU, U, H, A, F
                    Ironwood/FDA Meeting Minutes: Type-B EOP2 Meeting
     0117           (8/7/2008)                                                        8/7/2008       IW_LINZ_IND00065083          IW_LINZ_IND00065094                           R, CU, U, H, A, F
     0118           Meeting minutes, FDA Type A Meeting: linaclotide IBS-C          10/15/2008       IW_LINZ_IND00065095          IW_LINZ_IND00065105    Kunka Exhibit 11       R, CU, U, H, A, F
     0119           Meeting Minutes - Linaclotide EOP2 CMC meeting (FDA)             11/6/2008       IW_LINZ_IND00065106          IW_LINZ_IND00065126                           R, CU, U, H, A, F
     0120           Meeting Minutes for FDA Type C Meeting (1/20/2011)               1/20/2011       IW_LINZ_IND00065127          IW_LINZ_IND00065132                           R, CU, U, H, A, F
                    Meeting Minutes for FDA Type B Meeting; linaclotide Pre-NDA
     0121           (3/22/2011)                                                     3/22/2011        IW_LINZ_IND00065133          IW_LINZ_IND00065144                           R, CU, U, H, A, F
                    Final Clinical Study Report - Protocol No. MCP-103-001,
     0122           Volume 1                                                         6/7/2005        IW_LINZ_IND00005135          IW_LINZ_IND00005509                           R, CU, U, H, A, F
                    Final Clinical Study Report - Protocol No. MCP-103-001,
     0123           Volume 2                                                         6/7/2005        IW_LINZ_IND00005512          IW_LINZ_IND00005869                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Final Study Report No. MCP-
     0124           103-002-CSR-02 -Amendment No. 1                                 9/16/2005        IW_LINZ_IND00007837          IW_LINZ_IND00007840                           R, CU, U, H, A, F

     0125           Microbia, Inc. Final Clinical Study Report No. MDP-103-041      10/11/2006       IW_LINZ_IND00018689          IW_LINZ_IND00018719                           R, CU, U, H, A, F

     0126           Forest Research Institute Study Report No. PRD-RPT-EXP-00031    00/00/0000       IW_LINZ_IND00028590          IW_LINZ_IND00028607                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Study Report No. MNP-103-
     0127           066-IAR-01                                                       7/1/2009        IW_LINZ_IND00050396          IW_LINZ_IND00050429                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Final Validation Report No.
     0128           MNP-103-004-MVR-01                                               8/9/2005        IW_LINZ_IND00051841          IW_LINZ_IND00051928                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Nonclinical Study Report No.
     0129           MDP-103-056-IAR-02                                              9/16/2010        IW_LINZ_IND00063151          IW_LINZ_IND00063171                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Final Study Report No. MCP-
     0130           103-002-CSR-02 - Synopsis                                       10/7/2005        IW_LINZ_IND00064138          IW_LINZ_IND00064143                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Clinical Study Report No. MCP-
     0131           103-103 - Synopsis                                              11/2/2009        IW_LINZ_IND00064144          IW_LINZ_IND00064150                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Clinical Study Report No. MCP-
     0132           103-201-CSR-01 - Synopsis                                        8/7/2009        IW_LINZ_IND00064162          IW_LINZ_IND00064169                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Clinical Study Report No. MCP-
     0133           103-202-CSR-01 - Synopsis                                       9/22/2009        IW_LINZ_IND00064170          IW_LINZ_IND00064177                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Study Report No. MCP-103-
     0134           303-CSR-01 - Synopsis                                           2/18/2011        IW_LINZ_IND00064201          IW_LINZ_IND00064209                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Study Report No. LIN-MD-01 -
     0135           Synopsis                                                        2/18/2011        IW_LINZ_IND00064210          IW_LINZ_IND00064218                           R, CU, U, H, A, F
     0136           Microbia, Inc. Final Report No. BAS-103-005-MRQ-02              2/28/2008        IW_LINZ_IND00068503          IW_LINZ_IND00068539                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Revised Method Validation
     0137           Report No. MNP-103-043-MVR-03                                    2/2/2011        IW_LINZ_IND00068540          IW_LINZ_IND00068639                           R, CU, U, H, A, F

     0138           Forest Research Institute Report No. MDP-103-057-IAR-01         11/8/2009        IW_LINZ_IND00068640          IW_LINZ_IND00068655                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Final Report No. MDP-103-088-
     0139           IAR-01                                                          10/1/2010        IW_LINZ_IND00068656          IW_LINZ_IND00068704                           R, CU, U, H, A, F
                    Solvo Biotechnology Contract Research Report Protocol No.
     0140           SOLVO-Almirall-03-30Sep2010                                     3/15/2011        IW_LINZ_IND00068705          IW_LINZ_IND00068760                           R, CU, U, H, A, F



                                                                                                               5
                         Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 590 of 669 PageID #: 6028
                                                Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                          Confidential
                                                                                              No. 16-cv-01114-RGA
                                                                                            Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                               Description                              Date               Beg Bates                    End Bates       Deposition Ex. No.   Defendants' Objections
     0141         Quotient Bioresearch Study No. AML/21                         3/21/2011       IW_LINZ_IND00068761          IW_LINZ_IND00068840                           R, CU, U, H, A, F

               Ironwood Pharmaceuticals, Inc. Final Clinical Study Report No.
    0142       MCP-103-103 with addendum dated 5/17/2011                        11/2/2009          LINZ_NDA0036025            LINZ_NDA0037677                              R, CU, U, H, A, F
               Final Clinical Study Report - Protocol No. MCP-103-001 with
    0143       addendum dated 5/17/2011                                         6/7/2005           LINZ_NDA0038211            LINZ_NDA0038944                              R, CU, U, H, A, F
               Ironwood Pharmaceuticals, Inc. Final Study Report No. MCP-
    0144       103-002 with addendum dated 5/17/2011                            10/7/2005          LINZ_NDA0038946            LINZ_NDA0040609                              R, CU, U, H, A, F
               Ironwood Pharmaceuticals, Inc. Final Clinical Study Report
    0145       MCP-103-004 with addendum dated 5/17/2011                        12/9/2008          LINZ_NDA0083835            LINZ_NDA0085729                              R, CU, U, H, A, F

               Ironwood Pharmaceuticals, Inc. Final Clinical Study Report No.
    0146       MCP-103-201, with Addendum dated, 5/17/2011, Vol. 1              8/7/2009           LINZ_NDA0085732            LINZ_NDA0088500                              R, CU, U, H, A, F

               Ironwood Pharmaceuticals, Inc. Final Clinical Study Report No.
    0147       MCP-103-201, with Addendum dated, 5/17/2011, Vol. 2              8/7/2009           LINZ_NDA0088501            LINZ_NDA0095271                              R, CU, U, H, A, F

               Ironwood Pharmaceuticals, Inc. Final Clinical Study Report No.
    0148       MCP-103-303 with Addendum dated 5/23/2011, Vol. 1                5/7/2010           LINZ_NDA0095938            LINZ_NDA0099969                              R, CU, U, H, A, F

               Ironwood Pharmaceuticals, Inc. Final Clinical Study Report No.
    0149       MCP-103-303 with Addendum dated 5/23/2011, Vol. 2                5/7/2010           LINZ_NDA0099970            LINZ_NDA0115230                              R, CU, U, H, A, F
               Forest Research Institute, Inc. Study No. LIN-MD-31 with
    0150       Addendum dated 6/1/2011, Vol. 1                                  5/10/2011          LINZ_NDA0144444            LINZ_NDA0148655                              R, CU, U, H, A, F
               Forest Research Institute, Inc. Study No. LIN-MD-31 with
    0151       Addendum dated 6/1/2011, Vol. 2                                  5/10/2011          LINZ_NDA0148656            LINZ_NDA0153114                              R, CU, U, H, A, F
               Forest Research Institute, Inc. Study No. LIN-MD-31 with
    0152       Addendum dated 6/1/2011, Vol. 3                                  5/10/2011          LINZ_NDA0153115            LINZ_NDA0174939                              R, CU, U, H, A, F
               Ironwood Pharmaceuticals, Inc. Clinical Study Report No. MCP-
    0153       103-005 Addendum                                                 6/22/2011          LINZ_NDA0191751            LINZ_NDA0192783                              R, CU, U, H, A, F

               Ironwood Pharmaceuticals, Inc. Final Clinical Study Report No.
    0154       MCP-103-202 with Addendum dated 5/17/2011, Vol. 1                9/22/2009          LINZ_NDA0192786            LINZ_NDA0196660                              R, CU, U, H, A, F

               Ironwood Pharmaceuticals, Inc. Final Clinical Study Report No.
    0155       MCP-103-202 with Addendum dated 5/17/2011, Vol. 2                9/22/2009          LINZ_NDA0196661            LINZ_NDA0210673                              R, CU, U, H, A, F

               Ironwood Pharmaceuticals, Inc. Final Clinical Study Report No.
    0156       MCP-103-302 with Addendum dated 6/24/2011, Vol. 1                6/24/2011          LINZ_NDA0212468            LINZ_NDA0216545                              R, CU, U, H, A, F

               Ironwood Pharmaceuticals, Inc. Final Clinical Study Report No.
    0157       MCP-103-302 with Addendum dated 6/24/2011, Vol. 2                6/24/2011          LINZ_NDA0216546            LINZ_NDA0230013                              R, CU, U, H, A, F

               Ironwood Pharmaceuticals, Inc. Final Clinical Study Report No.
    0158       MCP-103-302 with Addendum dated 6/24/2011, Vol. 3                6/24/2011          LINZ_NDA0230014            LINZ_NDA0241342                              R, CU, U, H, A, F

    0159       Forest Research Institute, Inc. Study No. LIN-MD-02, Vol. 1      11/5/2012          LINZ_NDA0515719            LINZ_NDA0522996                              R, CU, U, H, A, F




                                                                                                          6
                             Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 591 of 669 PageID #: 6029
                                                    Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                         Confidential
                                                                                                     No. 16-cv-01114-RGA
                                                                                                   Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                  Description                                Date                   Beg Bates               End Bates      Deposition Ex. No.   Defendants' Objections

     0160           Forest Research Institute, Inc. Study No. LIN-MD-02, Vol. 2       11/5/2012           LINZ_NDA0522997           LINZ_NDA0548211                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Final Clinical Study Report No.
     0161           MCP-103-305, Vol. 1                                               10/18/2012          LINZ_NDA0548213           LINZ_NDA0554566                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Final Clinical Study Report No.
     0162           MCP-103-305, Vol. 2                                               10/18/2012          LINZ_NDA0554567           LINZ_NDA0562290                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Final Clinical Study Report No.
     0163           MCP-103-305, Vol. 3                                               10/18/2012          LINZ_NDA0562291           LINZ_NDA0574932                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Final Clinical Study Report No.
     0164           MCP-103-309, Vol. 1                                               2/10/2016           LINZ_NDA0671162           LINZ_NDA0674761                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. Final Clinical Study Report No.
     0165           MCP-103-309, Vol. 2                                               2/10/2016           LINZ_NDA0674762           LINZ_NDA0691701                           R, CU, U, H, A, F
     0166           NDA 202811                                                        00/00/0000          LINZ_NDA0000001           LINZ_NDA0713580                           R, CU, U, H, A, F

                    Letter from C. Tran-Zwanetz (FDA) to S. Lieber (Ironwood) re:
     0167           Meeting Preliminary Comments (IND 63,290)                          5/4/2011           LINZ_NDA0000200           LINZ_NDA0000203                           R, CU, U, H, A, F
                    Letter from S. Lieber to D. Griebel re: Original New Drug
     0168           Application No. 202811, Sequence 0000                              8/9/2011           LINZ_NDA0000204           LINZ_NDA0000206                           R, CU, U, H, A, F
                    Letter from A. Pariser (FDA) to C. Pierce (Ironwood) re: IND
     0169           63,290                                                             9/3/2008           LINZ_NDA0000301           LINZ_NDA0000303                           R, CU, U, H, A, F
                    FDA Facsimile attaching 4/17/2007 Executive CAC Meeting
     0170           Minutes                                                           4/23/2007           LINZ_NDA0000306           LINZ_NDA0000309                           R, CU, U, H, A, F
                    Letter from D. Griebel (FDA) to S. Lieber (Ironwood) re:
     0171           Advice/Information Request                                        5/20/2010           LINZ_NDA0000452           LINZ_NDA0000454                           R, CU, U, H, A, F
                    Letter from J. Grewal (FDA) to S. Lieber (Ironwood) re: Meeting
     0172           Preliminary Comments                                              5/14/2010           LINZ_NDA0000490           LINZ_NDA0000494                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 1.6.3 Regulatory History 145-
     0173           290 mcg                                                           00/00/0000          LINZ_NDA0000495           LINZ_NDA0000499                           R, CU, U, H, A, F
                    Letter from S. Lieber (Ironwood) to D. Griebel (FDA) re: IND
                    63,290 linaclotide/MD-1100, Serial No. 0248
                    General Correspondence: Sponsor Response to the FDA Advice
     0174           Regarding IBS-C Trials                                             7/2/2010           LINZ_NDA0000508           LINZ_NDA0000516                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 1.3.1.4 Transfer of Clinical
     0175           Obligations to CRO                                                00/00/0000          LINZ_NDA0000521           LINZ_NDA0000522                           R, CU, U, H, A, F
                    Letter from FDA to Ironwood attaching Memorandum of
     0176           Meeting Minutes re: Linaclotide (MD-1100 Acetate)                 11/20/2008          LINZ_NDA0000523           LINZ_NDA0000531     Kurtz Exhibit 3       R, CU, U, H, A, F

     0177           Memorandum of FDA Meeting Minutes (Type C, 1/20/2011)              2/7/2011           LINZ_NDA0000532           LINZ_NDA0000541                           R, CU, U, H, A, F

     0178           Memorandum of FDA Meeting Minutes (Type C, 1/26/2010)             2/22/2010           LINZ_NDA0000542           LINZ_NDA0000554                           R, CU, U, H, A, F
                    2.3.P Description and Composition of the Drug product
     0179           (Linaclotide Capsules, 145 ug and 290 ug)                         00/00/0000          LINZ_NDA0000597           LINZ_NDA0000642   Fretzen Exhibit 30      R, CU, U, H, A, F

     0180           Ironwood Pharmaceuticals, Inc. 2.3.S Quality Overall Summary      00/00/0000          LINZ_NDA0000643           LINZ_NDA0000675                           R, CU, U, H, A, F

     0181           Ironwood Pharmaceuticals, Inc. 2.4 Non-Clinical Overview          00/00/0000          LINZ_NDA0000676           LINZ_NDA0000709                           R, CU, U, H, A, F
     0182           Ironwood Pharmaceuticals, Inc. 2.5 Clinical Overview              00/00/0000          LINZ_NDA0000710           LINZ_NDA0000768    Kunka Exhibit 1b       R, CU, U, H, A, F




                                                                                                                 7
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 592 of 669 PageID #: 6030
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                          Confidential
                                                                                                     No. 16-cv-01114-RGA
                                                                                                   Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                   Description                               Date                   Beg Bates               End Bates      Deposition Ex. No.   Defendants' Objections
                    Ironwood Pharmaceuticals, Inc. 2.6.3 Non-Clinical
     0183           Pharmacology Tabulated Summary 145-290 mcg                        00/00/0000          LINZ_NDA0000777           LINZ_NDA0000788                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 2.6.5 Non-Clinical
     0184           Pharmacokinetic Tabulated Summary 145-290 mcg                     00/00/0000          LINZ_NDA0000867           LINZ_NDA0000888                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 2.6.7 Non-Clinical Toxicology
     0185           Tabulated Summary 145-290 mcg                                     00/00/0000          LINZ_NDA0000981           LINZ_NDA0001085                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 2.7.1 Summary of
                    Biopharmaceutic Studies and Associated Analytical Methods
     0186           145-290 mcg                                                       00/00/0000          LINZ_NDA0001366           LINZ_NDA0001396                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 2.7.3 Summary Clinical
                    Efficacy, Integrated Summary of Efficacy (Module 5.3.5.3) for
     0187           Irritable Bowel Syndrome with Constipation                        6/30/2011           LINZ_NDA0001397           LINZ_NDA0001533                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 2.7.3 Summary of Clinical
                    Efficacy, Integrated Summary of Effectiveness for Chronic
     0188           Constipation                                                      6/30/2011           LINZ_NDA0001534           LINZ_NDA0001652                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 2.7.2 Summary Clinical
     0189           Pharmacology Studies 145-290 mcg                                  00/00/0000          LINZ_NDA0001653           LINZ_NDA0001695                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 2.7.6 Synopses of Individual
     0190           Clinical Studies 145-290 mcg                                      5/10/2011           LINZ_NDA0001696           LINZ_NDA0001771   Kunka Exhibit 1b        R, CU, U, H, A, F

                    Ironwood Pharmaceuticals, Inc., 3.2.P.1 Description and
     0191           Composition of the Drug Product (Linaclotide Capsules, 145 ug)    00/00/0000          LINZ_NDA0001772           LINZ_NDA0001774                           R, CU, U, H, A, F
                    3.2.P.2.1 Components of the Drug Product (Linaclotide
     0192           Capsules, 145 ug)                                                 00/00/0000          LINZ_NDA0001823           LINZ_NDA0001832   Fretzen Exhibit 20      R, CU, U, H, A, F
     0193           3.2.P.2.2 Drug Product (Linaclotidc Capsules, 145 ug)             00/00/0000          LINZ_NDA0001835           LINZ_NDA0001880   Fretzen Exhibit 21      R, CU, U, H, A, F

                    Ironwood Pharmaceuticals, Inc. Description of Manufacturing
     0194           Process and Controls (Linaclotide Capsules, 145 ug)               00/00/0000          LINZ_NDA0002072           LINZ_NDA0002080    Kunka Exhibit 1c       R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 3.2.P.3.1 Manufacturers
     0195           (Linaclotide Capsules, 145 ug)                                    00/00/0000          LINZ_NDA0002081           LINZ_NDA0002083    Kunka Exhibit 1c       R, CU, U, H, A, F
     0196           Certificate of Analysis for Customer No. 42138                     11/1/2010          LINZ_NDA0002125           LINZ_NDA0002125                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 3.2.P.5.1 Specifications
     0197           (Linaclotide Capsules, 145 ug)                                    00/00/0000          LINZ_NDA0002168           LINZ_NDA0002169                           R, CU, U, H, A, F
                    Forest Research Institute Stability Summary Report: Linaclotide
     0198           Capsules ICH Registration Stability Batches                        7/7/2011           LINZ_NDA0002356           LINZ_NDA0002515                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 3.2.P.8.1 Stability Summary
     0199           and Conclusion (Linaclotide Capsules, 145 ug)                     00/00/0000          LINZ_NDA0002516           LINZ_NDA0002534                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 3.2.P.8.3 Stability Data
     0200           (Linaclotide Capsules, 145 ug)                                    00/00/0000          LINZ_NDA0002535           LINZ_NDA0002536                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc., 3.2.P.1 Description And
                    Composition Of The Drug Product (Linaclotide Capsules, 290
     0201           ug)                                                               00/00/0000          LINZ_NDA0002537           LINZ_NDA0002538                          R, CU, U, H, A, F, I
     0202           Drug Product (Linaclotide Capsules, 290 ug)                       00/00/0000          LINZ_NDA0002539           LINZ_NDA0002539                          R, CU, U, H, A, F, I
                    Ironwood Pharmaceuticals, Inc. 3.2.P.3.2 Batch Formula
     0203           (Linaclotide Capsules, 290 ug)                                    00/00/0000          LINZ_NDA0002543           LINZ_NDA0002543                           R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 3.2.P.3.3 Description of
                    Manufacturing and Process Controls (Linaclotide Capsules, 290
     0204           ug)                                                               00/00/0000          LINZ_NDA0002545           LINZ_NDA0002547    Kunka Exhibit 1c       R, CU, U, H, A, F



                                                                                                                 8
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 593 of 669 PageID #: 6031
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                            Confidential
                                                                                                      No. 16-cv-01114-RGA
                                                                                                    Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                   Description                                Date                   Beg Bates               End Bates      Deposition Ex. No.   Defendants' Objections
                    Ironwood Pharmaceuticals, Inc. 3.2.P.3.1 Manufacture
     0205           (Linaclotide Capsules, 290 ug)                                     00/00/0000          LINZ_NDA0002548           LINZ_NDA0002548    Kunka Exhibit 1c       R, CU, U, H, A, F, I
                    Ironwood Pharmaceuticals, Inc. 3.2.P.5.1 Specifications
     0206           (Linaclotide Capsules, 290 ug)                                     00/00/0000          LINZ_NDA0002560           LINZ_NDA0002561                            R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 3.2.P.8.3 Stability Data
     0207           (Linaclotide Capsules, 290 ug)                                     00/00/0000          LINZ_NDA0002578           LINZ_NDA0002579                            R, CU, U, H, A, F
                    Forest Research Institute, Inc. 3.2.P.8.1 Stability Summary and
     0208           Conclusion (Linaclotide Capsules, 290 ug)                          00/00/0000          LINZ_NDA0002580           LINZ_NDA0002596                            R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 3.2.S.1.3 General Properties
     0209           (Linaclotide, All Manufacturers)                                   00/00/0000          LINZ_NDA0004294           LINZ_NDA0004296                            R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 3.2.S.1.2 Structure (Linaclotidc,
     0210           All Manufacturers)                                                 00/00/0000          LINZ_NDA0004298           LINZ_NDA0004298                            R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 3.2.S.2.2 Description of
                    Manufacturing and Process Controls (Linaclotide, All
     0211           Manufacturers)                                                     00/00/0000          LINZ_NDA0004302           LINZ_NDA0004304    Kunka Exhibit 1c        R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 3.2.S.2.6 Manufacturing
     0212           Process Development (Linaclotidc, All Manufacturers)               00/00/0000          LINZ_NDA0004305           LINZ_NDA0004326    Kunka Exhibit 1c        R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 3.2.S.4.1 Control of Drug
     0213           Substance (Linaclotide, All Manufacturers)                         00/00/0000          LINZ_NDA0004532           LINZ_NDA0004536                            R, CU, U, H, A, F

                    Ironwood Nonclinical Study Report: MDP-103-067-PHR-01
                    titled "The Effect of pH on the Relative Binding Affinities of
                    Linaclotide and Other Related Peptides to the Guanylate
     0214           Cyclase-C Receptor on T84 Cells" (Study number MDP-103-067)        2/16/2011           LINZ_NDA0006850           LINZ_NDA0006874     Kurtz Exhibit 6        R, CU, U, H, A, F

                    Ironwood Nonclinical Study Report: MDP-103-083-PHR-03
                    titled "The Effect ofMM-431343 (cGMP) on Stress-induced
     0215           Visceral Pain in Rats" (Study number MDP-103-083)                  3/14/2011           LINZ_NDA0006980           LINZ_NDA0007000     Kurtz Exhibit 7        R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 5.2 Tabular Listing of All
     0216           Clinical Studies                                                   00/00/0000          LINZ_NDA0036016           LINZ_NDA0036024   Kunka Exhibit 1b         R, CU, U, H, A, F

     0217           Excerpt of Forest Research Institute, Inc. Study No. LIN-MD-01      6/2/2010           LINZ_NDA0040611           LINZ_NDA0040623                           R, CU, U, H, A, F, I
                    Addendum to Ironwood Pharmaceuticals, Inc. Final Clinical
     0218           Study Report MCP-103-004                                           5/17/2011           LINZ_NDA0083835           LINZ_NDA0083843                           R, CU, U, H, A, F, I
                    Addendum to Ironwood Pharmaceuticals, Inc. Clinical Study
     0219           Report No. MCP-103-201                                             5/17/2011           LINZ_NDA0085732           LINZ_NDA0085742                           R, CU, U, H, A, F, I
                    Addendum to Ironwood Pharmaceuticals, Inc. Final Clinical
     0220           Study Report No. MCP-103-303                                       5/17/2011           LINZ_NDA0095938           LINZ_NDA0095952                           R, CU, U, H, A, F, I
                    Clinical Study Report: MC11-103-303-CSR-01, Clinical
     0221           Laboratory Results - Randomized Population                          5/7/2010           LINZ_NDA0112297           LINZ_NDA0112297                          R, CU, U, H, A, F, NL

                    Addendum to PRO Evidence Dossier to Support Labeling for
     0222           Linaclotide for the Treatment of Chronic Constipation              5/19/2011           LINZ_NDA0129328           LINZ_NDA0129387                           R, CU, U, H, A, F, I

     0223           Excerpt of Forest Research Institute, Inc. Study No. LIN-MD-31     5/10/2011           LINZ_NDA0144444           LINZ_NDA0144463                           R, CU, U, H, A, F, I
                    Addendum to Ironwood Pharmaceuticals, Inc. Final Clinical
     0224           Study Report No. MCP-103-202                                       5/17/2011           LINZ_NDA0192786           LINZ_NDA0192796                           R, CU, U, H, A, F, I




                                                                                                                  9
                             Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 594 of 669 PageID #: 6032
                                                    Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                           Confidential
                                                                                                     No. 16-cv-01114-RGA
                                                                                                   Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                   Description                               Date                   Beg Bates               End Bates      Deposition Ex. No.   Defendants' Objections
                    Addendum to Ironwood Pharmaceuticals, Inc. Final Clinical
     0225           Study Report No. MCP-103-202                                      6/24/2011           LINZ_NDA0212468           LINZ_NDA0212482                        R, CU, U, H, A, F, I, MD
                    Addendum to PRO Evidence Dossier to Support Labeling for
                    Linaclotide for the Treatment of Irritable Bowel Syndrome with
     0226           Constipation                                                       6/1/2011           LINZ_NDA0267313           LINZ_NDA0267401                           R, CU, U, H, A, F
                    Forest Research Institute Stability Summary Report: Linaclotide
     0227           Capsules ICH Registration Stability Batches                       11/15/2011          LINZ_NDA0346645           LINZ_NDA0346804                           R, CU, U, H, A, F

     0228           Seq. 0039 - 3.2.P.2.2 Pharmaceutical Development 145 mcg          00/00/0000          LINZ_NDA0512750           LINZ_NDA0512794                          R, CU, U, H, A, F, I

                    Letter from L. Kunka to D. Griebel re: Response to Clinical
     0229           Information Request NDA No. 202811, Sequence 0046                  5/7/2012           LINZ_NDA0513494           LINZ_NDA0513494                           R, CU, U, H, A, F
                    Letter from L. Kunka to D. Griebel re: Response to FDA Labeling
                    Comments dated May 18, 2012 - NDA No. 202811, Sequence
     0230           0048                                                              5/23/2012           LINZ_NDA0513584           LINZ_NDA0513585                           R, CU, U, H, A, F
                    Letter from L. Kunka to D. Griebel re: Response to FDA Labeling
                    Comments received June 11, 2012 - NDA No. 202811,
     0231           Sequence 0050                                                     6/25/2012           LINZ_NDA0513771           LINZ_NDA0513772                           R, CU, U, H, A, F
                    Letter from L. Kunka to D. Griebel re: Response to Information
     0232           Request - NDA No. 202811, Sequence 0052                           7/30/2012           LINZ_NDA0514279           LINZ_NDA0514280                           R, CU, U, H, A, F
                    Letter from L. Kunka to D. Griebel re: Response to Information
                    Request - Agreement to Post Marketing Requirements - NDA
     0233           No. 202811, Sequence 0053                                         8/14/2012           LINZ_NDA0514291           LINZ_NDA0514292                           R, CU, U, H, A, F
                    Letter from L. Kunka to D. Griebel re: Response to Carton and
                    Container Labeling Comments - NDA No. 202811, Sequence
     0234           0055                                                              8/21/2012           LINZ_NDA0514338           LINZ_NDA0514339                           R, CU, U, H, A, F
                    Letter from L. Kunka to D. Griebel re: Response to FDA Labeling
                    Comments received August 24, 2012 - NDA No. 202811,
     0235           Sequence 0056                                                     8/27/2012           LINZ_NDA0514373           LINZ_NDA0514374                           R, CU, U, H, A, F
                    Letter from L. Kunka to D. Griebel re: Response to FDA Labeling
                    Comments Received August 28, 2012 - NDA No. 202811,
     0236           Sequence 0057                                                     8/28/2012           LINZ_NDA0514443           LINZ_NDA0514444                           R, CU, U, H, A, F

                    Letter from L. Kunka to D. Griebel re: Response to Information
                    Request - Agreement to Immunogenicity Testing Post
     0237           Marketing Requirements - NDA No. 202811, Sequence 0058            8/28/2012           LINZ_NDA0514513           LINZ_NDA0514515                           R, CU, U, H, A, F
                    Letter from L. Kunka to D. Griebel re: Response to Information
                    Request - Statistical Programming - NDA No. 202811, Sequence
     0238           0059                                                              8/28/2012           LINZ_NDA0514550           LINZ_NDA0514551                           R, CU, U, H, A, F
                    Letter from L. Kunka to D. Griebel re: Time Sensitive Patent
     0239           Information - NDA No. 202811, Sequence 0060                       9/18/2012           LINZ_NDA0514563           LINZ_NDA0514564                           R, CU, U, H, A, F
                    Letter from L. Kunka to D. Griebel re: Notification of
                    Enrollment in MedWatch-to-Manufacturer Program (MMP)
     0240           NDA No. 202-811, Sequence 0061                                    9/19/2012           LINZ_NDA0514772           LINZ_NDA0514774                           R, CU, U, H, A, F

     0241           Excerpt of Forest Research Institute, Inc. Study No. LIN-MD-02    11/5/2012           LINZ_NDA0515719           LINZ_NDA0515722                          R, CU, U, H, A, F, I
                    Excerpt of Ironwood Pharmaceuticals, Inc. Final Clinical Study
     0242           Report No. MCP-103-305                                            10/18/2012          LINZ_NDA0548213           LINZ_NDA0548216                          R, CU, U, H, A, F, I



                                                                                                                10
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 595 of 669 PageID #: 6033
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                         Confidential
                                                                                                    No. 16-cv-01114-RGA
                                                                                                  Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                   Description                              Date                   Beg Bates               End Bates      Deposition Ex. No.   Defendants' Objections
                    Email from L. Kunka to B. Strongin re: Linzess 202-811 Action
     0243           Items from August 9th Teleconference                             8/10/2012           LINZ_NDA0661857           LINZ_NDA0661858                           R, CU, U, H, A, F
                    Meeting Minutes from July 16, 2012 Teleconference linaclotide
     0244           Labeling Negotiations                                            7/16/2012           LINZ_NDA0661859           LINZ_NDA0661865                           R, CU, U, H, A, F
                    Meeting Minutes from August 6, 2012 Teleconference
     0245           linaclotide Labeling Negotiations                                 8/6/2012           LINZ_NDA0661866           LINZ_NDA0661872                           R, CU, U, H, A, F
                    Meeting Minutes from August 9, 2012 Teleconference
     0246           Linaclotide Labeling Negotiations                                8/9/2012            LINZ_NDA0661873           LINZ_NDA0661880                           R, CU, U, H, A, F
     0247           Memorandum of FDA Meeting Minutes (4/19/2007)                    5/17/2007           LINZ_NDA0661890           LINZ_NDA0661897                           R, CU, U, H, A, F

     0248           Memorandum of FDA Meeting Minutes (Type C, 4/16/2013)            4/23/2013           LINZ_NDA0661898           LINZ_NDA0661905                           R, CU, U, H, A, F
                    Meeting Minutes from April 16, 2013 Type C Meeting
     0249           LINZESS Secondary Endpoints                                      4/16/2013           LINZ_NDA0661906           LINZ_NDA0661918                           R, CU, U, H, A, F
                    Meeting Minutes from December 17, 2013 Face-to-Face
                    Meeting with the GI Division to discuss Secondary Endpoints
     0250           inclusion in the label                                           12/17/2013          LINZ_NDA0661919           LINZ_NDA0661928                           R, CU, U, H, A, F

                    Letter from J. Shay to D. Griebel re: NDA: 202811 Linzess
                    (linaclotide) Capsules, 145 mcg and 290 mcg RE: CMC
                    Supplement: Changes Being Effected in 30 days - to Provide for
     0251           an Alternate Drug Substance Manufacturing Site                   10/21/2014          LINZ_NDA0664644           LINZ_NDA0664646    Kunka Exhibit 1c       R, CU, U, H, A, F
                    Forest Research Institute, Inc. 3.2.S.2.2 Description of
                    Manufacturing and Process Controls (Linaclotide, All
     0252           Manufacturers)                                                   00/00/0000          LINZ_NDA0664694           LINZ_NDA0664695    Kunka Exhibit 1c       R, CU, U, H, A, F
     0253           Ironwood Pharmaceuticals, Inc. 3.2.S.2.1 Manufacturers           00/00/0000          LINZ_NDA0664696           LINZ_NDA0664697    Kunka Exhibit 1c       R, CU, U, H, A, F
                    Ironwood Pharmaceuticals, Inc. 3.2.S.2.6 Manufacturing
     0254           Process Development (Bachem)                                     00/00/0000          LINZ_NDA0664834           LINZ_NDA0664834    Kunka Exhibit 1c       R, CU, U, H, A, F
                    Letter from W. Ishihara (FDA) to C. Pierce (Ironwood) re:
     0255           Meeting Request Granted (IND 063290)                             8/15/2014           LINZ_NDA0667119           LINZ_NDA0667121                           R, CU, U, H, A, F
                    Letter from D. Griebel (FDA) to C. Pierce (Ironwood) re:
     0256           Advice/Information Request                                       11/17/2014          LINZ_NDA0667122           LINZ_NDA0667125                           R, CU, U, H, A, F
                    Letter from W. Ishihara (FDA) to C. Pierce (Ironwood) re:
     0257           Meeting Request - Written Responses (IND 063290)                 10/10/2014          LINZ_NDA0667126           LINZ_NDA0667129                           R, CU, U, H, A, F
                    Letter from L. Kunka to D. Griebel re: Efficacy Supplemental
                    New Drug Application for Chronic Idiopathic Constipation, New
     0258           Dosing Regimen (72 ug)                                            3/25/2016          LINZ_NDA0670127           LINZ_NDA0670129                           R, CU, U, H, A, F
     0259           2.3.P Drug Product (Linaclotide Capsules, 72 ug)                 00/00/0000          LINZ_NDA0670363           LINZ_NDA0670414                          R, CU, U, H, A, F, I

     0260           Forest Research Institute, Inc. 2.5 Clinical Overview 72 mcg     00/00/0000          LINZ_NDA0670415           LINZ_NDA0670447    Kunka Exhibit 1b      R, CU, U, H, A, F, I
     0261           3.2.P.3.1 Manufacturers (Linaclotide Capsules, 145 ug)           00/00/0000          LINZ_NDA0671013           LINZ_NDA0671013    Kunka Exhibit 1c       R, CU, U, H, A, F

     0262           Seq. 0161 - 3.2.P.2.2 Pharmaceutical Development 72 mcg          00/00/0000          LINZ_NDA0671038           LINZ_NDA0671054                          R, CU, U, H, A, F, I
     0263           3.2.P.3.2 Batch Formula (Linaclotide Capsules, 72 ug)            00/00/0000          LINZ_NDA0671067           LINZ_NDA0671067                           R, CU, U, H, A, F
                    3.2.P.3.3 Description of Manufacturing Process and Process
     0264           Controls (Linaclotide Capsules, 72 ug)                           00/00/0000          LINZ_NDA0671069           LINZ_NDA0671077    Kunka Exhibit 1c       R, CU, U, H, A, F
     0265           3.2.P.5.1 Specifications (Linaclotide Capsules, 72 ug)           00/00/0000          LINZ_NDA0671088           LINZ_NDA0671088                           R, CU, U, H, A, F
     0266           3.2.P.8.3 Stability Data, 72 mcg                                 00/00/0000          LINZ_NDA0671129           LINZ_NDA0671134                           R, CU, U, H, A, F
     0267           3.2.P.8.3 Stability Data, 72 mcg                                 00/00/0000          LINZ_NDA0671135           LINZ_NDA0671142                           R, CU, U, H, A, F



                                                                                                               11
                          Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 596 of 669 PageID #: 6034
                                                 Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                            Confidential
                                                                                                   No. 16-cv-01114-RGA
                                                                                                 Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                   Description                              Date                 Beg Bates                 End Bates     Deposition Ex. No.    Defendants' Objections
     0268         3.2.P.8.3 Stability Data (Linaclotide Capsules, 72 ug)            00/00/0000          LINZ_NDA0671143           LINZ_NDA0671145                            R, CU, U, H, A, F
                  3.2.P.8.1 Stability Summary and Conclusion (Linaclotide
     0269         Capsules, 72 ug)                                                  00/00/0000          LINZ_NDA0671146           LINZ_NDA0671158                             R, CU, U, H, A, F
                  Forest Research Institute, Inc. 5.2 Tabular Listing of Clinical
     0270         Studies 72 mcg                                                    00/00/0000          LINZ_NDA0671159           LINZ_NDA0671161    Kunka Exhibit 1b         R, CU, U, H, A, F
                  Excerpt to Ironwood Pharmaceuticals, Inc. Final Clinical Study
     0271         Report No. MCP-103-309                                            2/10/2016           LINZ_NDA0671162           LINZ_NDA0671173    Kunka Exhibit 1b         R, CU, U, H, A, F
                  3.2.P.1 Description and Composition of the Drug Product
     0272         [Linaclotide Capsules, 72 ug]                                     00/00/0000          LINZ_NDA0713481           LINZ_NDA0713481                             R, CU, U, H, A, F
                                                                                                                                                      Block Exhibit 7
                Declaration of Angelika Fretzen for U.S. Patent Application No.                                                                     Fretzen Exhibit 25
     0273       12/851,330                                                          3/15/2013             LINZ_0007765             LINZ_0007773      Gupta Exhibit 12         R, CU, U, H, A, F

     0274       Patent Assignment Abstract of Title and other documents              Various              LINZ_0017194             LINZ_0017338      Chien Exhibit 17     R, CU, U, H, A, F, BE, LC
                Patent Owner's Response to Office Action submitted by A.
     0275       Tridico                                                             10/5/2012             LINZ_0020742             LINZ_0020840      Wolfe Exhibit 4          R, CU, U, H, A, F
                Declaration of S. Falkow Under 37 C.F.R. §1.132 ('947
     0276       Reexamination)                                                      10/4/2012             LINZ_0020793             LINZ_0020808                               R, CU, U, H, A, F
                Declaration of Ralph Giannella Under 37 C.F.R. 1.132 for U.S.
     0277       Patent No. 7,704,947                                                10/8/2012             LINZ_0020809             LINZ_0020830     Giannella Exhibit 2       R, CU, U, H, A, F
                Declaration of H. Wolfe Under 37 C.F.R. §1.132 ('947
     0278       Reexamination)                                                      10/3/2012             LINZ_0020831             LINZ_0020840                               R, CU, U, H, A, F

     0279       Package insert for Linzess capsules (145 mcg and 290 mcg)            8/1/2012             LINZ_0023418             LINZ_0023434      Kunka Exhibit 4          R, CU, U, H, A, F

                Documents presented at Kunka deposition - Topic No. 4:
                Labeling - Package Inserts (Aug. 2012, Aug. 2013, July 2014,
     0280       Nov. 2015, Apr. 2016, Aug. 2016 and Jan. 2017)                       Various              LINZ_0023418             LINZ_0023547      Kunka Exhibit 1a         R, CU, U, H, A, F

                Memoranda attaching Amendment No. 1 (dated Nov. 3, 2009)
                and Amendment No. 2 (dated Jan. 8, 2013) to Master
                Collaboration Agreement by and between Microbia, Inc. and
     0281       Forest Laboratories, Inc., dated September 12, 2007                 4/30/2010             LINZ_0093872             LINZ_0093878      Chien Exhibit 4        R, CU, U, H, A, F, NL


                Memorandum from D. Solomon attaching Collaboration
                Agreement by and between Microbia, Inc. and Forest
     0282       Laboratories, Inc., dated September 12, 2007                        9/25/2007             LINZ_0093879             LINZ_0094081      Chien Exhibit 3        R, CU, U, H, A, F, NL

     0283       Summary Review for Regulatory Action re: 21-908/S005                4/29/2008             LINZ_0103681             LINZ_0103694                               R, CU, U, H, A, F
                Declaration of S. Falkow (EPO Opposition) with curriculum
     0284       vitae                                                               1/10/2014             LINZ_0106627             LINZ_0106664                               R, CU, U, H, A, F
                Declaration of R. Giannella (EPO Opposition) with curriculum
     0285       vitae                                                                1/9/2014             LINZ_0106665             LINZ_0106718                               R, CU, U, H, A, F
     0286       Ironwood presentation, "Linaclotide Pediatric Program"              00/00/0000            LINZ_0115570             LINZ_0115579                               A, F, H, CU, R, U
                Excipient Compatibility Report No. 060106A1 for MD-1100
                Acetate to Support Tablet Formulation Development for
     0287       Microbia, Inc.                                                      12/14/2007            LINZ_0123903             LINZ_0123980                               A, F, H, CU, R, U
     0288       PR&D Meeting: Linaclotide Agenda                                    10/28/2009            LINZ_0129600             LINZ_0129600                               A, F, H, CU, R, U



                                                                                                              12
                         Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 597 of 669 PageID #: 6035
                                                Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                            Confidential
                                                                                                 No. 16-cv-01114-RGA
                                                                                               Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                 Description                              Date                 Beg Bates                 End Bates      Deposition Ex. No.   Defendants' Objections
     0289         Presentation, "Clinical Development Program"                    10/28/2009            LINZ_0129693              LINZ_0129698                             A, F, H, CU, R, U
                  Ironwood Pharmaceuticals, Inc. presentation, "Linaclotide NDA
     0290         - Pediatrics"                                                   10/28/2009            LINZ_0130034              LINZ_0130040                             A, F, H, CU, R, U
     0291         Sec 6.1 FDA Supporting Information                              00/00/0000            LINZ_0138726              LINZ_0138728                            A, F, H, CU, R, U, I
     0292         Sec 5.2 FDA Questions and Positions                             00/00/0000            LINZ_0138729              LINZ_0138730                            A, F, H, CU, R, U, I
     0293         Ironwood Pharmaceuticals, Inc. Type-C Meeting Package           1/12/2010             LINZ_0161186              LINZ_0161204                             A, F, H, CU, R, U
                  Evaluate press release, "Forest Laboratories Announces
                  Agreement With Rotta Research For License Of
     0294         Dexloxiglumide"                                                  8/7/2000             LINZ_0168296              LINZ_0168297                             A, F, H, CU, R, U

               Archived press release, "Forest Laboratories Announces
    0295       Agreement with Rotta Research for License Of Dexloxiglumide"        8/7/2000             LINZ_0168298              LINZ_0168299                             A, F, H, CU, R, U

               Archived press release, "Forest to Discontinue Development in
    0296       U.S. of Dexloxiglumide for Irritable Bowel Syndrome (IBS)"         10/1/2003             LINZ_0168300              LINZ_0168301                             A, F, H, CU, R, U

               Prohealth press release, "Forest to Discontinue Development
    0297       in U.S. of Dexloxiglumide for Irritable Bowel Syndrome (IBS)"      10/2/2003             LINZ_0168302              LINZ_0168303                             A, F, H, CU, R, U
               Pharmabiz press release, "Forest to discontinue development
               in U.S. of dexloxiglumide for irritable
    0298       bowel syndrome"                                                    10/4/2003             LINZ_0168304              LINZ_0168305                             A, F, H, CU, R, U
               DARWIN Study: A Randomization/Withdraw a Efficacy Study of
               Dexloxiglumide in Constipation-Predominant Irritable Bowel
    0299       Syndrome (C-IBS)(Study description)                                5/14/2008             LINZ_0168390              LINZ_0168394                             A, F, H, CU, R, U
               DARWIN Study: A Randomization/Withdraw a Efficacy Study of
               Dexloxiglumide in Constipation-Predominant Irritable Bowel
    0300       Syndrome (C-IBS)(Tracking information)                             5/14/2018             LINZ_0168395              LINZ_0168399                             A, F, H, CU, R, U
               U.S. Patent Application Publication No. 2004/0266989 A1
    0301       (Currie et al.)                                                    12/30/2004            LINZ_0168485              LINZ_0168554                             A, F, H, CU, R, U
               Documents presented at Kunka deposition - Topic No. 9:
    0302       Clinical Studies                                                    Various                  Various                 Various        Kunka Exhibit 1b        A, F, H, CU, R, U
               Documents presented at Kunka deposition - Topic No. 12:
    0303       Manufacturing                                                       Various                  Various                 Various         Kunka Exhibit 1c       A, F, H, CU, R, U
               Email from A. Fretzen to M. Currie re: The big MD-1100
    0304       Formulation Brainstorm                                             6/21/2005          IW_LINZ_00015592           IW_LINZ_00015592                           A, F, H, CU, R, U
               Fretzen Meeting Request to Internal Team re: The big MD-
    0305       1100 Formulation Brainstorm                                        6/27/2005          IW_LINZ_00015613           IW_LINZ_00015613                           A, F, H, CU, R, U
               Email from A. Fretzen to S. Hill, et al., re: analytical method
    0306       development MD-1100                                                8/22/2005          IW_LINZ_00015661           IW_LINZ_00015661    Fretzen Exhibit 7      A, F, H, CU, R, U
               Email from M. Currie to R. Busby, C. Kurtz re: Need input -
               linaclotide degradant qualification question for Type C
    0307       meeting                                                            10/6/2010          IW_LINZ_00025489           IW_LINZ_00025491                           A, F, H, CU, R, U
               C1 Consulting presentation, "Microbia MDS 1100 C-
    0308       IBS/CC/GERD Forecast Model"                                        3/24/2004          IW_LINZ_00027181           IW_LINZ_00027192                           A, F, H, CU, R, U
               Email from A. Fretzen to S. Mahajan-Miklos, M. Currie re:
    0309       formulation proposal revised with attachment                       3/30/2004          IW_LINZ_00027255           IW_LINZ_00027260                           A, F, H, CU, R, U
               Email from A. Fretzen to S. Mahajan-Miklos, M. Currie re: full
    0310       update on formulation                                              6/16/2004          IW_LINZ_00028566           IW_LINZ_00028567                           A, F, H, CU, R, U



                                                                                                            13
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 598 of 669 PageID #: 6036
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                                  Confidential
                                                                                                        No. 16-cv-01114-RGA
                                                                                                      Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                                 Date                   Beg Bates               End Bates         Deposition Ex. No.     Defendants' Objections
                    Email from A. Fretzen to C. Kurtz, et al., re: KMS - Article:
     0311           Moisture-induced aggregation of lyophilized insulin                   7/1/2005          IW_LINZ_00040723           IW_LINZ_00040724                               A, F, H, CU, R, U
                    Email from A. Fretzen to S. Hill, et al., re: proposed
     0312           experiments for MD-1100 with attachment                               7/5/2005          IW_LINZ_00040868           IW_LINZ_00040870                               A, F, H, CU, R, U
                    Email from A. Fretzen to C. Kurtz, et al., attaching PowerPoint
                    re: current status for stable, solid formulation being a capsule
     0313           or tablet                                                            8/15/2005          IW_LINZ_00041305           IW_LINZ_00041308                              A, F, H, CU, R, U, I
                    Feasibility Batch Form from UPM Pharmaceuticals indicating
     0314           current formulation being manufactured                                5/3/2005          IW_LINZ_00044808           IW_LINZ00044811                                A, F, H, CU, R, U
                    Email from A. Fretzen to E. Scholtz, et al., re: Minutes from
     0315           today's conference call                                              10/11/2005         IW_LINZ_00045464           IW_LINZ_00045464                               A, F, H, CU, R, U
     0316           Memorandum of FDA Meeting Minutes (10/20/2005)                       10/27/2005         IW_LINZ_00046438           IW_LINZ_00046448                               A, F, H, CU, R, U
     0317           Consulting Meeting Minutes                                           12/20/2005         IW_LINZ_00047287           IW_LINZ_00047291                               A, F, H, CU, R, U
                    Email from A. Fretzen to C. Kurtz, et al., re: Meeting Minutes
     0318           with attachments                                                     12/19/2005         IW_LINZ_00047239           IW_LINZ_00047265                               A, F, H, CU, R, U
                    Email from S. Mahajan-Miklos to GCCA Strategy re:
     0319           Peptisyntha                                                           7/2/2003          IW_LINZ_00047318           IW_LINZ_00047319                               A, F, H, CU, R, U
                    Email from T. Norman to GCCA Strategy re: drug discovery
     0320           presentation                                                         7/17/2003          IW_LINZ_00047322           IW_LINZ_00047337                               A, F, H, CU, R, U
                    Email from P. Hecht to J. O'Hara, et al., re: Fw: GCCA resource
     0321           requests                                                             10/14/2003         IW_LINZ_00047376           IW_LINZ_00047377                               A, F, H, CU, R, U
                    Email from S. Mahajan-Miklos to GCCA Strategy re: Meetiing
     0322           Minutes from 11.06.03                                                11/6/2003          IW_LINZ_00047428           IW_LINZ_00047431                               A, F, H, CU, R, U

     0323           Email from M. Currie to A. Mahajan-Miklos re: GCCA resources         10/10/2003         IW_LINZ_00047445           IW_LINZ_00047446                               A, F, H, CU, R, U
     0324           Microbia - American Peptide Company Meeting Minutes                  11/27/2007         IW_LINZ_00048781           IW_LINZ_00048781     Fretzen Exhibit 28        A, F, H, CU, R, U
     0325           Email from Fretzen re: presentation for Forest                       12/18/2007         IW_LINZ_00049005           IW_LINZ_00049027                              A, F, H, CU, R, U, I
                    Email from M. Currie to A. Fretzen re: just in case you are
     0326           cruising around on your blackberry                                    1/3/2005          IW_LINZ_00049648           IW_LINZ_00049649                               A, F, H, CU, R, U
     0327           Email from M. Currie to A. Fretzen re: quick update                   5/3/2005          IW_LINZ_00049817           IW_LINZ_00049818                               A, F, H, CU, R, U
                    Email from M. Currie to A. Fretzen re: KMS - Article: Moisture-
     0328           induced aggregation of lyophilized insulin                           6/30/2005          IW_LINZ_00049962           IW_LINZ_00049963                               A, F, H, CU, R, U
     0329           Email from M. Currie to A. Fretzen re: MD1100                        6/15/2007          IW_LINZ_00051397           IW_LINZ_00051398                               A, F, H, CU, R, U
                    Email from M. Currie to A. Fretzen re: Phase III, Set 3, Additives
     0330           Group 1 & 2                                                          7/23/2007          IW_LINZ_00051417           IW_LINZ_00051418                               A, F, H, CU, R, U
                                                                                                                                                            Chien Exhibit 14
                    Email from M. Currie to S. Miklos re: Fw: Microbia Press                                                                              Mahajan-Miklos Exhibit
     0331           Release                                                              9/17/2007          IW_LINZ_00051597           IW_LINZ_00051597           12                  A, F, H, CU, R, U
     0332           End of Phase II Meeting Minutes                                      8/7/2008           IW_LINZ_00055318           IW_LINZ_00055326                               A, F, H, CU, R, U
                    Letter from FDA to Ironwood attaching Memorandum of
     0333           Meeting Minutes re: linaclotide/MD-1100 Acetate                      12/3/2008          IW_LINZ_00055410           IW_LINZ_00055420      Kunka Exhibit 21         A, F, H, CU, R, U
                    Email from M. Taglietti to M. Currie, et al., re: Support for cmc
     0334           issue                                                                10/14/2009         IW_LINZ_00060098           IW_LINZ_00060098                               A, F, H, CU, R, U

                    Email from J. Wescott to L. Kunka, et al., re: NORS (Notice of
     0335           Regulatory Submission) - Linzess - US - 72 mcg sNDA for CIC          3/25/2016          IW_LINZ_00063525           IW_LINZ_00063526      Chien Exhibit 18         A, F, H, CU, R, U
                    Email from A. Grossi to M. Lovell, et al., re: 3 Month Data for
     0336           Additive Study                                                        9/7/2007          IW_LINZ_00068548           IW_LINZ_00068549     Fretzen Exhibit 15        A, F, H, CU, R, U



                                                                                                                   14
                         Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 599 of 669 PageID #: 6037
                                                Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                              Confidential
                                                                                                 No. 16-cv-01114-RGA
                                                                                               Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                 Description                              Date                Beg Bates                  End Bates        Deposition Ex. No.     Defendants' Objections
     0337         UPM Visit for MD-100 Meeting Minutes                            7/28/2007          IW_LINZ_00068577           IW_LINZ_00068582     Fretzen Exhibit 16        A, F, H, CU, R, U
                  Presentation titled "Major Observations II" with handwritten
     0338         notes                                                           4/20/2007          IW_LINZ_00068751           IW_LINZ_00068756     Fretzen Exhibit 11        A, F, H, CU, R, U
                  Draft Phase 3 Linaclotide Capsule Formulation Development
                  Using a Design of Experiment Approach, Development Report:
     0339         CMC-1 03-DP-DTR-003                                             00/00/0000         IW_LINZ_00070196           IW_LINZ_00070250     Fretzen Exhibit 24        A, F, H, CU, R, U
                  Formulations for 100 Lot No. Key spreadsheet and handwritten                                                                        Fretzen Exhibit 8
     0340         notes                                                           1/26/2007          IW_LINZ_00071048           IW_LINZ_00071050       Zhao Exhibit 40       A, F, H, CU, R, U, NL

    0341       MD-1100 Formulation Development Meeting Minutes                     2/5/2007          IW_LINZ_00071052           IW_LINZ_00071060     Fretzen Exhibit 12        A, F, H, CU, R, U

    0342       Microbia Formulation Development Review meeting agenda              1/30/2007         IW_LINZ_00071061           IW_LINZ_00071063     Fretzen Exhibit 18        A, F, H, CU, R, U
    0343       Slide titled "Selection of development candidates"                 00/00/0000         IW_LINZ_00081256           IW_LINZ_00081256      Currie Exhibit 15        A, F, H, CU, R, U
               FDA memorandum from T. Moreno to C. Pierce re: Meeting for
    0344       Linaclotide (IND 63,290) - August 7, 2008                          8/5/2008           IW_LINZ_00115258           IW_LINZ_00115267      Kunka Exhibit 9          A, F, H, CU, R, U
    0345       Memorandum of FDA Meeting Minutes (5/15/2008)                      7/14/2008          IW_LINZ_00115268           IW_LINZ_00115278                               A, F, H, CU, R, U

               Microbia, Inc. Regulatory and Clinical Strategic Plan (GCCA
    0346       peptide for treatment of general constipation)                      9/5/2003          IW_LINZ_00115866           IW_LINZ_00115891      Kurtz Exhibit 4          A, F, H, CU, R, U
                                                                                                                                                     Currie Exhibit 13
               Microbia Report Summary for study titled, "Recombinant                                                                              Mahajan-Miklos Exhibit
    0347       Production of St Peptide and Selected Derivatives"                 2/17/2004          IW_LINZ_00117964           IW_LINZ_00117989             9                 A, F, H, CU, R, U
                                                                                                                                                     Currie Exhibit 21
                                                                                                                                                      Kent Exhibit 25
    0348       Briefing Book to Support Type-C Meeting for IND No. 63,290         11/20/2006         IW_LINZ_00120345           IW_LINZ_00120427      Kurtz Exhibit 8          A, F, H, CU, R, U
               Microbia Pre-IND Meeting on MD-1100 acetate Briefing
    0349       Document (Pre-IND Number 63,290)                                    7/1/2004          IW_LINZ_00120428           IW_LINZ_00120516                               A, F, H, CU, R, U
               Linaclotide Pain MOA Advisory Board Meeting presentation
    0350       materials                                                           9/4/2012          IW_LINZ_00123750           IW_LINZ_00123904       Kurtz Exhibit 9         A, F, H, CU, R, U
    0351       Selection of Endpoints for Linaclotide Trials                      00/00/0000         IW_LINZ_00126596           IW_LINZ_00126598                               A, F, H, CU, R, U

               Guidance for Industry, Irritable Bowel Syndrome - Clinical
    0352       Evaluation of Products for Treatment, Draft Guidance                3/1/2010          IW_LINZ_00134983           IW_LINZ_00134999                               A, F, H, CU, R, U

    0353       Memorandum of FDA Meeting Minutes (Type B, 3/22/2011)              4/21/2011          IW_LINZ_00155675           IW_LINZ_00155697                               A, F, H, CU, R, U
               Meeting invitation from C. Kurtz re: Strategy for Ph3 initiation
    0354       with current formulation                                            3/6/2008          IW_LINZ_00230943           IW_LINZ_00230943                               A, F, H, CU, R, U
    0355       Linaclotide Phase 3 CTM Development Options                         3/6/2008          IW_LINZ_00230944           IW_LINZ_00230945                               A, F, H, CU, R, U
    0356       Microbia presentation, "GI Program Updates"                        10/9/2007          IW_LINZ_00232568           IW_LINZ_00232610     Fretzen Exhibit 13        A, F, H, CU, R, U
               Email from C. Kurtz to A. Fretzen, M. Currie re: Solubility
    0357       summary report                                                     8/14/2006          IW_LINZ_00237199           IW_LINZ_00237200                               A, F, H, CU, R, U
    0358       Microbia Project Weekly Update                                     2/11/2015          IW_LINZ_00248210           IW_LINZ_00248210                               A, F, H, CU, R, U
               Email from A. Fretzen to E. Scholtz, et al., re: MD1100 2 Week
    0359       Stability Results                                                  11/19/2005         IW_LINZ_00278534           IW_LINZ00278535                                A, F, H, CU, R, U
               Email from A. Fretzen to C. Kurtz re: MD-1100's solution
    0360       behavior                                                           12/1/2004          IW_LINZ_00311316           IW_LINZ_00311317                               A, F, H, CU, R, U
               Email from A. Fretzen to M. Currie, et al., re: Formulation with
    0361       attachment                                                         12/16/2004         IW_LINZ_00311964           IW_LINZ_00311966                               A, F, H, CU, R, U



                                                                                                            15
                        Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 600 of 669 PageID #: 6038
                                               Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                              Confidential
                                                                                                    No. 16-cv-01114-RGA
                                                                                                  Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                           Description                                       Date                Beg Bates                  End Bates      Deposition Ex. No.   Defendants' Objections
     0362         Memorandum of FDA Meeting Minutes (9/25/2006)                      10/19/2006         IW_LINZ_00334656           IW_LINZ_00334672                           A, F, H, CU, R, U

    0363      Email from A. Fretzen to C. Kurtz re: Pharmatek stability data         6/1/2006           IW_LINZ_00339140            IW_LINZ00339141                           A, F, H, CU, R, U
    0364      Memorandum of FDA Meeting Minutes (6/5/2006)                           6/26/2006          IW_LINZ_00340951           IW_LINZ_00340957                           A, F, H, CU, R, U
              Microbia presentation, "Quick Formulation Development
    0365      Update"                                                                1/17/2006          IW_LINZ_00347257           IW_LINZ_00347261                           A, F, H, CU, R, U

              Microbia Meeting Minutes/Action Items - Consulting Meeting
    0366      with Michael Lowell (Formulation Development)                          2/28/2006          IW_LINZ_00348284           IW_LINZ_00348286                           A, F, H, CU, R, U

              Forest memorandum from A. Patel/S. Keene to Linaclotide
    0367      Joint Operational Project Team re: Team Meeting Minutes                 1/4/2008          IW_LINZ_00355465           IW_LINZ_00355467                           A, F, H, CU, R, U
              Draft Development Report: Formulation Development, Solid
              Oral Dosage Form Development: Combination of Additives
    0368      Study                                                                  00/00/0000         IW_LINZ_00388251           IW_LINZ_00388270   Fretzen Exhibit 23      A, F, H, CU, R, U

    0369      Email from C. Kurtz to J. Johnston re: Limitless possibilities         11/1/2012          IW_LINZ_00390403           IW_LINZ_00390407                           A, F, H, CU, R, U
              Email from M. Lovell to A. Fretzen, et al., re: Phase III, Additives
    0370      Group 2, T=1M stability                                                7/13/2007          IW_LINZ_00401412           IW_LINZ_00401413                           A, F, H, CU, R, U
    0371      Memorandum of FDA Meeting Minutes (1/11/2007)                           2/8/2007          IW_LINZ_00405497           IW_LINZ_00405508                           A, F, H, CU, R, U
              Email from A. Fretzen to M. Currie, et al., re: strategic off-site:
    0372      Linaclotide                                                            2/28/2007          IW_LINZ_00413785           IW_LINZ_00413785                           A, F, H, CU, R, U
              Email from J. Johnson to C. Kurtz re: Gastroenterology -
    0373      GASTRO-D-07-01104                                                      8/31/2007          IW_LINZ_00416062           IW_LINZ_00416065                           A, F, H, CU, R, U

    0374      Memorandum of FDA Meeting Minutes (Type C, 11/6/2008)                   6/1/2009          IW_LINZ_00448821           IW_LINZ_00448831                           A, F, H, CU, R, U
    0375      JDC Face to Face Meeting minutes                                       11/16/2010         IW_LINZ_00478689           IW_LINZ_00478697                           A, F, H, CU, R, U
    0376      Email from G. Reis to A. Bryant, et al.                                12/21/2010         IW_LINZ_00481083           IW_LINZ_00481085                           A, F, H, CU, R, U

              Presentation, "Results from the Rome Endpoints/Outcomes in
    0377      IBS Working Team - Brennan Spiegel, MD, MSHS"                          00/00/0000         IW_LINZ_00486764           IW_LINZ_00486803                           A, F, H, CU, R, U

    0378      Ironwood Pharmaceuticals, Inc., Summary of Rome conference             00/00/0000         IW_LINZ_00487540           IW_LINZ_00487541                           A, F, H, CU, R, U
    0379      Choice of Parameters for Linaclotide IBS-C Trials                      00/00/0000         IW_LINZ_00578021           IW_LINZ_00578023                           A, F, H, CU, R, U
              Linaclotide Executive Advisory Board Meeting minutes (Top-
    0380      line Take-away Messages)                                                6/6/2011          IW_LINZ_00605814           IW_LINZ_00605820    Kunka Exhibit 15       A, F, H, CU, R, U
              Letter from FDA to Forest Laboratories, Inc. re: Information
    0381      Request                                                                 5/3/2012          IW_LINZ_00633788           IW_LINZ_00633792                           A, F, H, CU, R, U

              Letter from L. Kunka to D. Griebel re: Response to Statistical
    0382      Information Request NDA No. 202811, Sequence 0049                       6/6/2012          IW_LINZ_00635860           IW_LINZ_00635860                           A, F, H, CU, R, U

    0383      Letter from L. Iacono-Connors to M. Taglietti re: 483 Inspection       6/19/2012          IW_LINZ_00638259           IW_LINZ_00638294                           A, F, H, CU, R, U
    0384      Meeting Minutes from August 14, 2012 Teleconference                    8/14/2012          IW_LINZ_00640401           IW_LINZ_00640407                           A, F, H, CU, R, U
    0385      Meeting Minutes from August 20, 2012 Teleconference                    8/20/2012          IW_LINZ_00641960           IW_LINZ_00641964                           A, F, H, CU, R, U
    0386      Presentation, "Linaclotide - JDC/JCC Meeting"                          7/13/2010          IW_LINZ_00678458           IW_LINZ_00678469                           A, F, H, CU, R, U
              Ironwood Pharmaceuticals, Inc. Strategic Leadership Team
    0387      Meeting Minutes                                                        8/18/2010          IW_LINZ_00679715           IW_LINZ_00679720                           A, F, H, CU, R, U



                                                                                                               16
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 601 of 669 PageID #: 6039
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                             Confidential
                                                                                                     No. 16-cv-01114-RGA
                                                                                                   Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                   Description                               Date                   Beg Bates               End Bates         Deposition Ex. No.     Defendants' Objections
                    Email from C. Kurtz to M. Currie re: materials for conversation
     0388           with Marco                                                        12/11/2010         IW_LINZ_00681979           IW_LINZ_00681980                               A, F, H, CU, R, U
     0389           Rationale for RT Formulation                                      00/00/0000         IW_LINZ_00681981           IW_LINZ_00681997                               A, F, H, CU, R, U
     0390           FDA Question 3c                                                   00/00/0000         IW_LINZ_00681998           IW_LINZ_00682016                               A, F, H, CU, R, U
     0391           Introduction to Question 2: To be drafted by Ravi H.              00/00/0000         IW_LINZ_00682017           IW_LINZ_00682035                               A, F, H, CU, R, U
                    Microbia presentation, "Testing Microbia Peptides - Drug                                                                           Mahajan-Miklos Exhibit
     0392           Discovery 071703 JVT, CG, EAC"                                    7/17/2003          IW_LINZ_00704942           IW_LINZ_00704951           10                  A, F, H, CU, R, U
                    Microbia Presentation, "Drug Discovery 09/18/03 - GCCA
     0393           Chymotryspin Sensitivity"                                         9/18/2003          IW_LINZ_00705001           IW_LINZ_00705009      Currie Exhibit 17        A, F, H, CU, R, U
     0394           Microbia presentation, "Experiment Summaries"                     12/31/2003         IW_LINZ_00707339           IW_LINZ_00707351                               A, F, H, CU, R, U
                    Microbia Presentation, "Purified Peptides in GCCA Animal
     0395           Models"                                                           9/18/2003          IW_LINZ_00709120           IW_LINZ_00709138      Currie Exhibit 18        A, F, H, CU, R, U

     0396           Microbia presentatuin, "Wild Type vs. Chy 3 ST Timecourse"        8/21/2003          IW_LINZ_00709199           IW_LINZ_00709209                               A, F, H, CU, R, U
     0397           CMC Analytical Reports Update                                      5/2/2011          IW_LINZ_00716858           IW_LINZ_00716859      Zhao Exhibit 24          A, F, H, CU, R, U
                    MD-1100 Formulation Development Meeting Minutes (January
     0398           30, 2007)                                                          2/5/2007          IW_LINZ_00717281           IW_LINZ_00717288      Zhao Exhibit 14          A, F, H, CU, R, U
     0399           Linaclotide NDA DS Glossary, "For Your Information"                3/4/2011          IW_LINZ_00717639           IW_LINZ_00717652     Fretzen Exhibit 29        A, F, H, CU, R, U
                    Ironwood Development Report: CMC-103-DP-DTR-007,
                    Linaclotide Solid Oral Dosage Form Development: Combination
     0400           Additive Study                                                    6/23/2011          IW_LINZ_00726113           IW_LINZ_00726154      Zhao Exhibit 34          A, F, H, CU, R, U
                    Ironwood Impurity Characterization Report: CMC-103-DS-CZR-
                    019, Final Version 01, "Identification of Linaclotide Impurity
                        5
     0401           Cys -D-Isomer"                                                    7/22/2011          IW_LINZ_00727540           IW_LINZ_00727585      Zhao Exhibit 25          A, F, H, CU, R, U

                    Ironwood Characterization Report: CMC-103-DS-CZR-058, Final
     0402           Version 00, "Identification of Linaclotide Impurity Asp7"         7/21/2011          IW_LINZ_00729214           IW_LINZ_00729254      Zhao Exhibit 27          A, F, H, CU, R, U

                    Ironwood Characterization Report: CMC-103-DS-CZR-059, Final
     0403           Version 00, "Identification of Linaclotide Impurity Des-Tyr14"    7/28/2011          IW_LINZ_00729539           IW_LINZ_00729584      Zhao Exhibit 28          A, F, H, CU, R, U
                    Ironwood Characterization Report: CMC-103-DS-CZR-057, Final
                    Version 00, "Identification of Linaclotide Impurity Cys1-N-
     0404           Acetyl"                                                           7/28/2011          IW_LINZ_00730587           IW_LINZ_00730628      Zhao Exhibit 26          A, F, H, CU, R, U
                    Ironwood Development Report: CMC-103-DS-DTR-0003, Final
                    Version, "Procecure for Generation of Multimer-Enriched
     0405           Linaclotide Solution"                                             4/13/2010          IW_LINZ_00730780           IW_LINZ_00730816      Zhao Exhibit 30          A, F, H, CU, R, U

                    Ironwood Development Report: CMC-103-DS-CZR-056, Final
                    Version, "Characterization of Linaclotide Disulfide-Bonded
     0406           Multimers By Mass Spectrometry, SEC, and HPLC"                     4/1/2010          IW_LINZ_00738360           IW_LINZ_00738402      Zhao Exhibit 29          A, F, H, CU, R, U

                    Ironwood Characterization Report: CMC-103-DP-CZR-004, Final
                    Version 00, "Characterization and Separation of the Cys-
     0407           Ketone Degradation Peak in Linaclotide Drug Product"               8/2/2011          IW_LINZ_00741176           IW_LINZ_00741239      Zhao Exhibit 35          A, F, H, CU, R, U




                                                                                                                17
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 602 of 669 PageID #: 6040
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                            Confidential
                                                                                                      No. 16-cv-01114-RGA
                                                                                                    Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                               Date                   Beg Bates               End Bates       Deposition Ex. No.   Defendants' Objections

                    Ironwood Development Report: CMC-103-DS-DTR-004, Final
                    Version 00, "Evaluation of Ion Exchange Chromatography for
     0408           the Analysis of Disulfide-Bonded Multimers in Linaclotide"          7/5/2011          IW_LINZ_00760080           IW_LINZ_00760125    Zhao Exhibit 31        A, F, H, CU, R, U
                    Email from H. Zhao to A. Fretzen re: solution stability for MD-
     0409           1100                                                               1/25/2007          IW_LINZ_00760846           IW_LINZ_00760847     Zhao Exhibit 8        A, F, H, CU, R, U
                    Email Meeting Invite from S. Hui to A. Fretzen, et al., re: CMC
     0410           Offsite SOP/Development Report meeting                             6/15/2007          IW_LINZ_00772595           IW_LINZ_00772595    Zhao Exhibit 22        A, F, H, CU, R, U

     0411           CMC Development Reports (MD-1100, MD-0727 and MD-3124)             00/00/0000         IW_LINZ_00772596           IW_LINZ_00772596    Zhao Exhibit 23        A, F, H, CU, R, U
                    Email from A. Fretzen to S. Witkowski, H. Zhao re: solution
     0412           stability for MD-1100                                              1/25/2007          IW_LINZ_00773242           IW_LINZ_00773242     Zhao Exhibit 6        A, F, H, CU, R, U

                    Email from A. Fretzen to K. Stith, et al., re: data and desired
     0413           outcome for Tuesday (two additional literature files)              1/25/2007          IW_LINZ_00773251           IW_LINZ_00773252    Zhao Exhibit 10        A, F, H, CU, R, U
     0414           Email from M. Kessler to H. Zhao re: Slide presentations           10/25/2010         IW_LINZ_00785809           IW_LINZ_00785809    Zhao Exhibit 17        A, F, H, CU, R, U
                    Ironwood Presentation, "Structure Characterization of
                                                            1
     0415           linaclotide drug product impurity Cys -imidazolidinone"            9/28/2010          IW_LINZ_00785810           IW_LINZ_00785841    Zhao Exhibit 18        A, F, H, CU, R, U

                    Ironwood Presentation, "Structure Characterization of
     0416           linaclotide drug product impurity MM-448623-α-ketone/diol"         10/13/2010         IW_LINZ_00785843           IW_LINZ_00785868    Zhao Exhibit 20        A, F, H, CU, R, U
                    MD-1100 Formulation Development Meeting Action Items and
     0417           Timeline                                                           10/25/2006         IW_LINZ_00805608           IW_LINZ_0080610                            A, F, H, CU, R, U
                    Email from A. Fretzen to S. Witkowski et al., re: Agenda for
     0418           Tuesday                                                            1/26/2007          IW_LINZ_00805681           IW_LINZ_00805681    Zhao Exhibit 12        A, F, H, CU, R, U

     0419           Microbia Formulation Development Review Meeting Agenda             1/30/2007          IW_LINZ_00805682           IW_LINZ_00805682    Zhao Exhibit 13        A, F, H, CU, R, U
                    Email from A. Fretzen to K. Stith, et al., re: FW: Microbia MD-
     0420           1100: Post Meeting Notes                                           2/7/2007           IW_LINZ_00805694           IW_LINZ_00805696                           A, F, H, CU, R, U
     0421           MD-1100 Formulation Data Review                                    7/19/2007          IW_LINZ_00805957            IW_LINZ_0080959                           A, F, H, CU, R, U

                    Email from H. Zhao to T. Chancellor, et al., re: Last Report for
     0422           Multimer Characterization, CMC-103-DS-DTR-006                       4/1/2011          IW_LINZ_00814187           IW_LINZ_00814188    Zhao Exhibit 32        A, F, H, CU, R, U
                    Ironwood Nonclinical Study Report: CMC-103-DS-DTR-006
                    regarding the Evaluation of Alternative SEC Columns and
                    Detectors for the Analysis of Disulfide-Bonded Multimers in
     0423           Linaclotide                                                        00/00/0000         IW_LINZ_00814189           IW_LINZ_00814230    Zhao Exhibit 33        A, F, H, CU, R, U

                    Linaclotide Solid Oral Dosage Form Development: Single                                                                              Fretzen Exhibit 22
     0424           Additive Study Development Report: CMC-103-DP-DTR-006               7/7/2011          IW_LINZ_00819338           IW_LINZ_00819396    Gupta Exhibit 11       A, F, H, CU, R, U
     0425           GI Program Tactics Meeting Minutes                                 3/1/2004           IW_LINZ_00821145           IW_LINZ_00821148                           A, F, H, CU, R, U
     0426           Microbia presentation, "GCCA Program"                              12/9/2003          IW_LINZ_00848194           IW_LINZ_00848231                           A, F, H, CU, R, U
                    Email from M. Kessler to J. Rennekamp re: LINZESS GDM Story
     0427           with draft brochure                                                6/22/2017          IW_LINZ_00848901           IW_LINZ_00848910                           A, F, H, CU, R, U
                    Appendix 1: Guanylate Cyclase Subtype-C Agonist Project
     0428           (from Board of Directors Meeting)                                  4/22/2003          IW_LINZ_00900106           IW_LINZ_00900116                          A, F, H, CU, R, U, I
                                                                                                                                                        Barnett Exhibit 15
     0429           Microbia presentation, "GCCA Program Board Presentation"            3/1/2003          IW_LINZ_00900317           IW_LINZ_00900340    Kent Exhibit 11        A, F, H, CU, R, U



                                                                                                                 18
                             Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 603 of 669 PageID #: 6041
                                                    Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                          Confidential
                                                                                                    No. 16-cv-01114-RGA
                                                                                                  Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                  Description                               Date                   Beg Bates                End Bates       Deposition Ex. No.   Defendants' Objections

     0430           Microbia presentation, "GCCA Program Board Presentation"         4/22/2003          IW_LINZ_00900341           IW_LINZ_00900377                            A, F, H, CU, R, U

     0431           Board of Directors Meeting Gastrointestinal Program Update       12/16/2003         IW_LINZ_00900437           IW_LINZ_00900453     Currie Exhibit 19      A, F, H, CU, R, U
     0432           Ironwood presentation, "R&D Review 2008"                          4/30/2008         IW_LINZ_00900646           IW_LINZ_00900773     Fretzen Exhibit 6      A, F, H, CU, R, U
                    Microbia presentation, "Gastrointestinal Program -
     0433           Confidential Overview"                                            4/1/2004          IW_LINZ_00902164           IW_LINZ_00902216                            A, F, H, CU, R, U
                    Microbia presentation, "Microbia R&D Review -
     0434           Pharmaceutical Advisory Committee"                               10/14/2005         IW_LINZ_00913207            IW_LINZ_0091274                            A, F, H, CU, R, U
                    Email from M. Currie to J. O'Hara re: IBS backgrounder with
     0435           attachment                                                       9/30/2003          IW_LINZ_00913509           IW_LINZ_00913512                            A, F, H, CU, R, U
                    Email from M. Currie to M. Joyal re: Therapeutics program
     0436           history                                                          7/21/2008          IW_LINZ_00917227           IW_LINZ_00917227     Currie Exhibit 11      A, F, H, CU, R, U
                    Microbia informational, "Guanylate Cyclase Subtype-C (GC-C)
     0437           Super-Agonist Project"                                           00/00/0000         IW_LINZ_00917228           IW_LINZ_00917236     Currie Exhibit 12      A, F, H, CU, R, U
     0438           Microbia Board of Directors Meeting materials                    2/24/2004          IW_LINZ_00929622           IW_LINZ_00929754                            A, F, H, CU, R, U
                    Email from M. Lovell to D. Chapin, et al., re: Follow Up from
     0439           Yesterday's Call with handwritten notes                           4/5/2007          IW_LINZ_00930474           IW_LINZ_00930487    Fretzen Exhibit 9       A, F, H, CU, R, U

                    Ironwood presentation, "Linaclotide : A Novel Peptide in
     0440           Clinical Development for the Treatment of IBS-C and CC"          4/10/2011          IW_LINZ_00931841           IW_LINZ_00931874                            A, F, H, CU, R, U
     0441           FDA Meeting Minutes (Type B, 8/7/2008)                           8/25/2008          IW_LINZ_00960987           IW_LINZ_00960999                            A, F, H, CU, R, U
     0442           Ironwood presentation, "60-Day Plan, Round 1"                     5/4/2010          IW_LINZ_01008533           IW_LINZ_01008588                            A, F, H, CU, R, U

     0443           Presentation, "Linaclotide - Joint Steering Committee Meeting"   7/13/2010          IW_LINZ_01009662           IW_LINZ_010096689                           A, F, H, CU, R, U
                    Microbia presentation, "Gastrointestinal Program -
     0444           Confidential Overview"                                            6/1/2004          IW_LINZ_01042384           IW_LINZ_01042451                            A, F, H, CU, R, U
     0445           Microbia presentation, "GCCA Molecule Selection"                 9/15/2003          IW_LINZ_01044903           IW_LINZ_01044912                            A, F, H, CU, R, U
                                                                                                                                                       Barnett Exhibit 14
     0446           Microbia presentation, "GCCA Project PAC Meeting"                6/26/2003          IW_LINZ_01044939           IW_LINZ_01044964     Kent Exhibit 10        A, F, H, CU, R, U

     0447           MD-1100 Formulation Development Meeting Minutes                  11/1/2006          IW_LINZ_01052264           IW_LINZ_01052269                            A, F, H, CU, R, U
                    Email from A. Fretzen to E. Scholtz, et al., re: Experimental
     0448           Design for Next Set of Experiments                               2/12/2007          IW_LINZ_01052270           IW_LINZ_01052270     Zhao Exhibit 15        A, F, H, CU, R, U
                    Peptide Chart with Scale, Methocel, Additive, Quantity, and
     0449           Comments                                                         00/00/0000         IW_LINZ_01052271           IW_LINZ_01052271     Zhao Exhibit 16        A, F, H, CU, R, U
                    Vancocin® HCl (vancomycin hydrochloride capsules) [package
     0450           insert], Indianapolis, IN: Eli Lilly and Co., 2003                3/5/2003          IW_LINZ_01054641           IW_LINZ_01054646                            A, F, H, CU, R, U

                    Vancomycin Hydrochloride Capsules [product monograph],
     0451           Toronto, ON: Fresenius Kabi Canada Ltd., 2017                    11/22/2017         IW_LINZ_01054647           IW_LINZ_01054670                            A, F, H, CU, R, U
                    Neoral® (cyclosporine) [package insert], East Hanover, NJ:
     0452           Novartis Pharmaceuticals Corp., 2005                              8/1/2005          IW_LINZ_01054581           IW_LINZ_01054611                            A, F, H, CU, R, U
                    Sandimmune® (cyclosporine) [package insert], East Hanover,
     0453           NJ: Novartis Pharmaceuticals Corp., 2006                          3/6/2006          IW_LINZ_01054612           IW_LINZ_01054631                            A, F, H, CU, R, U
     0454           Teva Paragraph IV Notice Letter                                  10/21/2016               N/A                        N/A                                   A, F, H, CU, R, U
                    Teva Paragraph IV Notice Letter re: 72c mcg Linaclotide
     0455           Capsules                                                         12/21/2017                  N/A                     N/A                                   A, F, H, CU, R, U



                                                                                                               19
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 604 of 669 PageID #: 6042
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                               Confidential
                                                                                                        No. 16-cv-01114-RGA
                                                                                                      Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                                 Date                   Beg Bates                End Bates       Deposition Ex. No.   Defendants' Objections
                    Plaintiffs' Notice of Deposition of Teva Pursuant to                                                                                    Domnic Exhibit 2
     0456           Fed.R.Civ.P.30(b)(6)                                                 6/22/2018                   N/A                     N/A             Shah Exhibit 2        A, F, H, CU, R, U
                    1.12.15 Request for Waiver of In Vitro Bioavailability Studies
     0457           [Linoclotide Capsules]                                               00/00/0000         TEVA-LINAC0000263          TEVA-LINAC0000263   Domnic Exhibit 8        A, F, H, CU, R, U
                                                                                                                                                           Domnic Exhibit 9
                    2.3.P Drug Product [Linaclotide Capsules, 145 mcg and 290                                                                               Gawad Exhibit 7
     0458           mcg]                                                                 00/00/0000         TEVA-LINAC0000340          TEVA-LINAC0000415    Shah Exhibit 17        A, F, H, CU, R, U
                    3.2.P.2 Pharmaceutical Development [Linaclotide Capsules,                                                                              Domnic Exhibit 11
     0459           145 mcg and 290 mcg]                                                 8/29/2016          TEVA-LINAC0000832          TEVA-LINAC0000984    Shah Exhibit 16       A, F, H, CU, R, U, I
                    Prescribing Information for Linaclotide Capsules (145 mcg and
     0460           290 mcg)                                                              5/1/2017          TEVA-LINAC0006599          TEVA-LINAC0006617                           A, F, H, CU, R, U
                    Email from M. Giangiulio to D. Merrill, et al., re: Monthly R&D
     0461           Project Review 02-20-14 Notes                                        3/13/2014          TEVA-LINAC0027057          TEVA-LINAC0027062    Shah Exhibit 10        A, F, H, CU, R, U
                    Email from T. Jiao to R. Phull, M. Feng re: Kickoff meeting - ARD
     0462           with attached presentation                                           9/21/2013          TEVA-LINAC0027383          TEVA-LINAC0027435     Shah Exhibit 7        A, F, H, CU, R, U
                    Email from N. Kumaraperumal to A. Tovi, et al., re: Linaclotide -
     0463           For today's mtg (with attachment)                                    9/16/2013          TEVA-LINAC0027719          TEVA-LINAC0027722     Shah Exhibit 5        A, F, H, CU, R, U
                    Email from J. Derstine to J. Clark re: FW: Pre-ANDA Meeting
                    Request/Background Materials - Linaclotide Capsules with                                                                               Domnic Exhibit 3
     0464           attachment                                                            6/8/2015          TEVA-LINAC0029225          TEVA-LINAC0029315    Shah Exhibit 8         A, F, H, CU, R, U
                    Email from E. Gray to V. Kumar re: FW: Monthly Pomona R&D
     0465           Project Review: Sept 2014 Notes                                      10/20/2014         TEVA-LINAC0046507          TEVA-LINAC0046511    Shah Exhibit 12        A, F, H, CU, R, U
                    Email from X. Qi to M. Lopez, et al., re: Linaclotide SLC -
     0466           Material details request                                             3/26/2015          TEVA-LINAC0055970          TEVA-LINAC0055972    Shah Exhibit 14        A, F, H, CU, R, U
                    Email from D. Merrill to Y. Joshi, et al., re: Monthly Pomona
                    R&D Project Review: Face-to-Face Meeting with attached
     0467           Presentation                                                         6/24/2014          TEVA-LINAC0058595          TEVA-LINAC0058630    Shah Exhibit 11        A, F, H, CU, R, U
                    Email from X. Qi to W. Zarycranski, et al., re: FW: weekly
                    project review meeting with attached Linaclotide Formulator
     0468           Forum                                                                11/7/2014          TEVA-LINAC0059420          TEVA-LINAC0059434    Shah Exhibit 13        A, F, H, CU, R, U
                    Email from X. Qi to T. Jiao re: Fw: background of Linaclotide                                                                          Gawad Exhibit 16
     0469           and trial batches                                                    6/18/2013          TEVA-LINAC0059608          TEVA-LINAC0059620     Shah Exhibit 4        A, F, H, CU, R, U

                    Email from T. Jiao to X. Qi re: Linaclotide Trial Formulation with
     0470           attached sample formulation trial capsule                            11/9/2013          TEVA-LINAC0076146          TEVA-LINAC0076148     Shah Exhibit 9        A, F, H, CU, R, U
                    U.S. Pharmacopeial Convention Material Safety Data Sheet for
     0471           L-Leucine                                                             7/1/2007          TEVA-LINAC0088350          TEVA-LINAC0088354                           A, F, H, CU, R, U

                    Email from X. Qi to M. Taleb re: formulation development
     0472           section with attached Formaulation Development                       6/22/2016          TEVA-LINAC0093365          TEVA-LINAC0093378                           A, F, H, CU, R, U
                    1.12.12 Comparison Between Generic Drug and Reference
     0473           Listed Drug [Linaclotide Capsules, 72 mcg)                           00/00/0000         TEVA-LINAC0136942          TEVA-LINAC0136943   Domnic Exhibit 19       A, F, H, CU, R, U
                    1.12.15 Request for Waiver of In Vivo Bioavailability Studies
     0474           [Linaclotide Capsules, 72 mcg)                                       00/00/0000         TEVA-LINAC0137115          TEVA-LINAC0137116   Domnic Exhibit 22       A, F, H, CU, R, U
     0475           2.3.P Drug Product [Linaclotide Capsules, 72 mcg]                    00/00/0000         TEVA-LINAC0137185          TEVA-LINAC0137252                           A, F, H, CU, R, U
                                                                                                                                                           Domnic Exhibit 24
     0476           2.3.P Drug Product [Linaclotide Capsules, 72 mcg]                    00/00/0000         TEVA-LINAC0137253          TEVA-LINAC0137275    Shah Exhibit 26        A, F, H, CU, R, U




                                                                                                                   20
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 605 of 669 PageID #: 6043
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                           Confidential
                                                                                                      No. 16-cv-01114-RGA
                                                                                                    Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                               Date                   Beg Bates                End Bates       Deposition Ex. No.   Defendants' Objections
                    Actavis Product Development Report ANDA #211255,                                                                                     Domnic Exhibit 26
     0477           Linaclotide capsules, 72mcg                                        00/00/0000         TEVA-LINAC0137655          TEVA-LINAC0137781    Shah Exhibit 27        A, F, H, CU, R, U
                    Application to Market a New or Abbreviated New Drug or
                    Biologic for Human Use for Linaclotide Capsules, 72mcg (Seq.
     0478           #0007 - Labeling Amendment)                                         3/9/2018          TEVA-LINAC0141233          TEVA-LINAC0141311   Domnic Exhibit 25       A, F, H, CU, R, U
     0479           Sandoz Paragraph IV Notice Letter                                  11/1/2016                 N/A                        N/A                                A, F, H, CU, R, U, UP
                    Plaintiffs' Notice of Deposition of Sandoz Pursuant to                                                                                Henry Exhibit 1
     0480           Fed.R.Civ.P. 30(b)(6)                                              6/22/2018                   N/A                     N/A            Suchak Exhibit 1       A, F, H, CU, R, U
                    Sandoz - 2.3 Quality Overall Summary - combined (Linaclotide                                                                          Henry Exhibit 8
     0481           145 mcg Capsule, hard)                                              9/30/2016           SDZ.LIN 0026234           SDZ.LIN 0026441    Suchak Exhibit 21       A, F, H, CU, R, U
     0482           Sandoz - 1.12.12 Comparison of Generic Drug and RLD                00/00/0000           SDZ.LIN 0020542           SDZ.LIN 0020544    Henry Exhibit 12        A, F, H, CU, R, U

                    BCS Class 3 Biowaiver for Linaclotide hard gelatin capsules
     0483           (HGC) 145 ug and 290 ug - Justification document                   8/24/2016            SDZ.LIN 0021629           SDZ.LIN 0021664     Henry Exhibit 13       A, F, H, CU, R, U
                    Sandoz - 3.2.P.1 Description and Composition of the Drug
     0484           Product                                                            8/24/2016            SDZ.LIN 0021790           SDZ.LIN 0021800    Henry Exhibit 15        A, F, H, CU, R, U
                    Sandoz - 3.2.P.2. Pharmaceutical Development for Linaclotide                                                                         Henry Exhibit 17
     0485           145 mcg, 290 mcg capsule, Hard                                     8/29/2016            SDZ.LIN 0021801           SDZ.LIN 0022041    Suchak Exhibit 24       A, F, H, CU, R, U
                    Sandoz - 2.3.P Quality Overall Summary - Drug Product
     0486           [Linaclotide]                                                      9/30/2016            SDZ.LIN 0026442           SDZ.LIN 0026600                            A, F, H, CU, R, U
                                                                                                                                                          Henry Exhibit 4
     0487           Package Insert for Linaclotide Capsules (145 mcg and 290 mcg)       5/1/2017            SDZ.LIN 0027635           SDZ.LIN 0027738    Suchak Exhibit 29       A, F, H, CU, R, U
                    Draft Prescribing Information for Linzess capsules (145 mcg
     0488           and 290 mcg)                                                        5/1/2017            SDZ.LIN 0027683           SDZ.LIN 0027708                            A, F, H, CU, R, U
                    Email from R. Suchak to I. Nandi re: FW: PDB Agenda 05/2013
                    with attached Sandoz Product Selection for Pre-Development
     0489           Presentation                                                       5/22/2013            SDZ.LIN 0039804           SDZ.LIN 0039808     Suchak Exhibit 9       A, F, H, CU, R, U
                    Email from M. Verbit to R. Suchak re: Project Order Example
     0490           with attachment                                                    10/2/2013            SDZ.LIN 0040187           SDZ.LIN 0040190     Suchak Exhibit 5       A, F, H, CU, R, U
     0491           Project Order for Linaclotide, 145mcg, 290mcg                       9/1/2013            SDZ.LIN 0040188           SDZ.LIN 0040190      Henry Exhibit 5       A, F, H, CU, R, U

                    Email from R. Weiss to I. Pochic, et al., re: Summary, MS3 Stage
     0492           Gate Meeting Linaclotide HGC with attachment                       12/23/2015           SDZ.LIN 0042602           SDZ.LIN 0042621    Suchak Exhibit 14       A, F, H, CU, R, U
                    Email from M. Seip to M. Henry, et al., re: Project strategy
     0493           Linaclotide US (with attachment)                                   11/11/2014           SDZ.LIN 0049761           SDZ.LIN 0049764     Henry Exhibit 23       A, F, H, CU, R, U
                    Email from G. Perera to M. Henry re: CC to FDA for Linaclotide
     0494           q1/q2 check with attached formulation                              12/21/2015           SDZ.LIN 0051074           SDZ.LIN 0051081                            A, F, H, CU, R, U
                    Sandoz presentation, "PJ-305514 Linaclotide HGC 145 ug, 290
     0495           ug US, EU"                                                         4/28/2015            SDZ.LIN 0062899           SDZ.LIN 0062907     Henry Exhibit 25       A, F, H, CU, R, U

                    Hexal Pharmaceutical Development Test Report GIS 301796 -
     0496           Stabilisation of Linaclotide coated on pellets (part II)           6/16/2015            SDZ.LIN 0087132           SDZ.LIN 0087163    Suchak Exhibit 25       A, F, H, CU, R, U
                    Hexal Pharmaceutical Development Test Report GIS 301796 -
                    Stabilisation of Linaclotide coated on pellets (part
     0497           II)(Excerpted)                                                     6/16/2015            SDZ.LIN 0087132           SDZ.LIN 0087157     Henry Exhibit 24       A, F, H, CU, R, U
                    HEXAL AG - SDC Holzkirchen - Test report Analytics - Draft
                    Summary of Development Stability for Linaclotide HGC 290 ug -
     0498           non-q1/q2 Formulation                                               6/1/2015            SDZ.LIN 0105660           SDZ.LIN 0105670     Henry Exhibit 7        A, F, H, CU, R, U



                                                                                                                 21
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 606 of 669 PageID #: 6044
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                             Confidential
                                                                                                        No. 16-cv-01114-RGA
                                                                                                      Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                   Description                                  Date                   Beg Bates              End Bates       Deposition Ex. No.   Defendants' Objections
                    Sandoz - 2.3.P Quality Overall Summary - Drug product
     0499           [Linaclotide]                                                        8/20/2018            SDZ.LIN 0142619          SDZ.LIN 0142791                           A, F, H, CU, R, U

                    Resubmission Letter from M. Henry (Sandoz) to FDA re: ANDA
     0500           # 209630 Linaclotide Capsules, 145 mcg and 290 mcg                   11/26/2018           SDZ.LIN 0143265          SDZ.LIN 0143332                           A, CU, F, H, R, U
                    Prescribing Information for Linzess capsules (145 mcg and 290
     0501           mcg)                                                                 10/1/2018            SDZ.LIN 0143979          SDZ.LIN 0143999                           A, CU, F, H, R, U
                    Sandoz - 3.2.P.1 Description and Composition of the Drug
     0502           Product                                                              5/17/2018            SDZ.LIN 0145066          SDZ.LIN 0145076                           A, CU, F, H, R, U
     0503           Sandoz - 3.2.P.2. Pharmaceutical Development                         5/17/2018            SDZ.LIN 0145483          SDZ.LIN 0145728                           A, CU, F, H, R, U
                    Letter from M. Parks (FDA) to J. Crimmins (Sanofi-Aventis U.S.
                    LLC) enclosing Package Inserts and Patient Instruction Guide
                    for DDA VP Intranasal, Package Inserts for DDA VP Injection
     0504           and DDA VP Tablets                                                   10/26/2007                  N/A                    N/A           Gupta Exhibit 2        A, CU, F, H, R, U
                    Letter from R. Albrecht (FDA) to I. Kissen (Novartis) enclosing
     0505           Sandimmune® package insert                                            3/6/2006                   N/A                    N/A           Gupta Exhibit 3        A, CU, F, H, R, U
                    Letter from R. Albrecht (FDA) to R. Van Halen (Novartis)
     0506           enclosing Neoral® package insert                                      8/1/2007                   N/A                    N/A           Gupta Exhibit 4        A, CU, F, H, R, U
                    Rome Foundation - Endpoints and Outcomes Conference 2009:
     0507           Optimizing Clinical Trials in FGID                                   4/15/2009                   N/A                    N/A                                A, CU, F, H, R, U, UP
                    Draft Program of Endpoints and Outcomes Conference 2009:
     0508           Optimizing Clinical Trials in FGID                                   4/15/2009                   N/A                    N/A                                A, CU, F, H, R, U, UP
                    Guidance for Industry - Patient-Reported Outcome Measures:
                    Use in Medical Product Development to Support Labeling
     0509           Claims                                                               12/1/2009                   N/A                    N/A           Kunka Exhibit 8        A, CU, F, H, R, U
     0510           Figure 1 from 2010 Lin paper with header "Bacterial STs"              1/1/2010                   N/A                    N/A           Kent Exhibit 24       A, CU, F, H, R, U, I
                    Guidance for Industry - Irritable Bowel Syndrome - Clinical
     0511           Evaluation of Drugs for Treatment                                     5/1/2012                   N/A                    N/A           Kunka Exhibit 10       A, CU, F, H, R, U
                    U.S. Pharmacopeial Convention Safety Data Sheet for Calcium
     0512           Chloride                                                              7/9/2015                   N/A                    N/A                                A, CU, F, H, R, U, UP
                    U.S. Pharmacopeial Convention Safety Data Sheet for L-
     0513           Leucine                                                               9/8/2016                   N/A                    N/A                                A, CU, F, H, R, U, UP
                    ANDA Submissions - Refuse-to-Receive Standards Guidance for
     0514           Industry, Revision 2                                                 12/1/2016                   N/A                    N/A                                A, CU, F, H, R, U, UP
                    Package insert for Linzess capsules (72 mcg, 145 mcg and 290
     0515           mcg)                                                                  1/1/2017                   N/A                    N/A            Kunka Exhibit 5       A, CU, F, H, R, U
     0516           Angelika Fretzen LinkedIn Profile                                     8/2/2018                   N/A                    N/A           Fretzen Exhibit 1      A, CU, F, H, R, U
     0517           Prescribing Information for Trulance                                  2/1/2018                   N/A                    N/A           Currie Exhibit 28      A, CU, F, H, R, U
     0518           Prescribing Information for Trulance                                  5/1/2019                   N/A                    N/A            Gupta Exhibit 5       A, CU, F, H, R, U

                    "How LINZESS Works" (https://www.linzess.com/ibsc-and-cic-
     0519           symptoms/how-linzess-works - last accessed 9/6/18)                    9/6/2018                   N/A                    N/A           Kurtz Exhibit 10       A, CU, F, H, R, U
                    Stipulated Order, Allergan Sales LLC, et al. v. Teva
     0520           Pharmaceuticals USA, et al. , CA. No. 16-1114 (RGA)                   5/1/2019                   N/A                    N/A           Gupta Exhibit 33        CU, F, H, R, U
                                                                                                                                                         Barnett Exhibit 16
     0521           Slide deck, "Irritable Bowel Syndrome, Part 2"                       00/00/0000                  N/A                    N/A          Chang Exhibit 25        A, CU, F, H, R, U

     0522           List of depositions and trials in which Dr. Klibanov has testified   00/00/0000                  N/A                    N/A          Klibanov Exhibit 1      A, CU, F, H, R, U



                                                                                                                   22
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 607 of 669 PageID #: 6045
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                              Confidential
                                                                                                      No. 16-cv-01114-RGA
                                                                                                    Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                               Date                   Beg Bates                End Bates        Deposition Ex. No.     Defendants' Objections
                    Presentation, "Linzess (linaclotide) capsules, 72 mcg, 145 mcg,
     0523           290 mcg"                                                           00/00/0000                  N/A                      N/A            Kunka Exhibit 14         A, CU, F, H, R, U
     0524           MOVED TO JOINT EXHIBIT LIST AS JTX-007
     0525           U.S. Patent No. 5,140,102 (Currie)                                 8/18/1992                   N/A                      N/A            Currie Exhibit 24        A, CU, F, H, R, U
     0526           U.S. Patent No. 5,204,096 (Neurath et al.)                         4/20/1993                   N/A                      N/A             Kent Exhibit 35         A, CU, F, H, R, U
     0527           MOVED TO JOINT EXHIBIT LIST AS JTX-008
     0528           U.S. Patent No. 5,618,539 (Dorval et al.)                           4/8/1997                   N/A                      N/A            Klibanov Exhibit 7       A, CU, F, H, R, U
     0529           MOVED TO JOINT EXHIBIT LIST AS JTX-009
     0530           U.S. Patent No. 5,705,537 (Hartman, Jr. et al.)                    1/6/1998          DEFS-LINA-00001041          DEFS-LINA-00001044   Fretzen Exhibit 14
     0531           U.S. Patent No. 5,874,106 (Adesunloye et al.)                      2/23/1999         DEFS-LINA-00002537          DEFS-LINA-00002542     Block Exhibit 20
                                                                                                                                                          Barnett Exhibit 22
                                                                                                                                                           Barrett Exhibit 14
                                                                                                                                                           Currie Exhibit 26
                                                                                                                                                          DeGrado Exhibit 11
     0532           U.S. Patent No. 5,969,097 (Wiegand et al.)                         10/19/1999        DEFS-LINA-00001618          DEFS-LINA-00001631   Giannella Exhibit 8
     0533           MOVED TO JOINT EXHIBIT LIST AS JTX-010
     0534           U.S. Patent No. 6,383,788 (Chan et al.)                             5/7/2002         DEFS-LINA-00000913          DEFS-LINA-00000931
     0535           U.S. Patent No. 7,118,737 (Kochendoerfer et al.)                   10/10/2006                N/A                         N/A            Kent Exhibit 36         A, CU, F, H, R, U
     0536           U.S. Patent No. 8,618,049 (Kent et al.)                            12/31/2013                N/A                         N/A            Kent Exhibit 37         A, CU, F, H, R, U
     0537           U.S. Patent No. 10,383,919 (Gupta et al.)                          8/20/2019                 N/A                         N/A            Gupta Exhibit 6         A, CU, F, H, R, U
                    U.S. Patent Application Publication No. 2003/0073628
     0538           (Shailubhai et al.)                                                4/17/2003         DEFS-LINA-00000138          DEFS-LINA-00000159    Chang Exhibit 21
                    U.S. Patent Application Publication No. 2005/0020811 A1
     0539           (Currie et al.)                                                    1/27/2005         DEFS-LINA-00000830          DEFS-LINA-00000912   Klibanov Exhibit 13
     0540           MOVED TO JOINT EXHIBIT LIST AS JTX-011
                    U.S. Patent Application Publication No. 2017/0157200 (Mo et
     0541           al.)                                                                6/8/2017                   N/A                      N/A                                   A, CU, F, H, R, U, UP
                                                                                                                                                          Barnett Exhibit 24
                                                                                                                                                          Barrett Exhibit 16
     0542           International Publication No. WO 2001/25266 A1                     4/12/2001         DEFS-LINA-00000083          DEFS-LINA-00000137    Currie Exhibit 27

     0543           MOVED TO JOINT EXHIBIT LIST AS JTX-012
                                                                                                                                                           Fretzen Exhibit 19
     0544           International Publication No. WO 2004/039392 A2 (Bentz)            5/13/2004          IW_LINZ_00773253           IW_LINZ_00773293       Zhao Exhibit 11         A, CU, F, H, R, U

     0545           International Publication No. WO 2006/088418 A1 (Wahren)           8/24/2006         DEFS-LINA-00002717          DEFS-LINA-00002739    Klibanov Exhibit 8
     0546           MOVED TO JOINT EXHIBIT LIST AS JTX-013
     0547           European Patent 1559433 A1 (Iwata)                                  8/3/2005         DEFS-LINA-00002331          DEFS-LINA-00002365     Block Exhibit 21

                    Aimoto, et al., "Chemical Synthesis of a Highly Potent and Heat-                                                                      DeGrado Exhibit 13
                    stable Analog of an Enterotoxin Produced by a Human Strain of                                                                         Giannella Exhibit 12
                    Enterotoxigenic Escherichia coli," Biochemical and Biophysical                                                                          Kent Exhibit 22
     0548           Research Communications, Vol. 112, No. 1                           4/15/1983         DEFS-LINA-00000172          DEFS-LINA-00000178    Wolfe Exhibit 15
                    Albano, F., et al., "Structural and Functional Features of
                    Modified Heat-Stable Toxins Produced by Enteropathogenic
                    Klebsiella Cells," Pediatric Research , Vol. 48, No. 5, pp. 685-
     0549           689 (2000)                                                          1/1/2000         DEFS-LINA-00000160          DEFS-LINA-00000165




                                                                                                                 23
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 608 of 669 PageID #: 6046
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                                  Confidential
                                                                                                        No. 16-cv-01114-RGA
                                                                                                      Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                      Description                               Date                   Beg Bates                End Bates        Deposition Ex. No.    Defendants' Objections
                    Andresen, V., et al., "Effect of 5 Days Linaclotide on Transit and
                    Bowel Function in Females with Constipation Predominant
                    Irritable Bowel Syndrome," Gastroenterology , Vol. 133, No. 3,
     0550           pp. 761-768 (2007)                                                    1/1/2007             LINZ_0156019              LINZ_0156026                                 A, CU, F, H, R, U
                    Andresen, V., et al., "Linaclotide Acetate," Drugs of the Future ,
     0551           Vol. 33, No. 7, pp. 570-576 (2008)                                    7/1/2008         DEFS-LINA-00001046          DEFS-LINA-00001053   Klibanov Exhibit 14
                    Appel, W., "Chymotrypsin: Molecular and Catalytic
     0552           Properties," Clinical Biochemistry, Vol. 19, pp. 317-322             12/1/1986          IW_LINZ_00000109           IW_LINZ_00000114      Wolfe Exhibit 17         A, CU, F, H, R, U
                    Arita, M., et al, "Purification and characterization of a heat-
                    stable enterotoxin of Vibrio mimicus ," FEMS Microbiology
     0553           Letter , Vol. 79, pp. 105-110                                         1/1/1991             LINZ_0105724              LINZ_0105729                                 A, CU, F, H, R, U

                    Atwe, S., Gupta, P., "Development of Albumin-coated
     0554           Nanoparticle Carrier systems for Human Growth Hormone"               00/00/0000        DEFS-LINA-00005379          DEFS-LINA-00005380    Gupta Exhibit 14
                    Barnes, M. and Gray, I., "Amino Acid Properties and
                    Consequences of Substitutions," Chap. 14 in Bioinformation
     0555           for Geneticists (2003)                                                1/1/2003                   N/A                      N/A                                  A, CU, F, H, R, U, UP
                    Barnett, J., "Taking Care of Constipation," Diabetes Forecast ,
     0556           pp. 25-27                                                             5/1/1992                   N/A                      N/A            Barnett Exhibit 9        A, CU, F, H, R, U

                    Barnett, J., Snape, W., "Motor Disorders of the Gastrointestinal
     0557           Tract," Textbook of Internal Medicine , Vol. 1, Chapter 78            1/1/1989                   N/A                      N/A           Barnett Exhibit 28        A, CU, F, H, R, U
                    Barnett, J., Snape, W., "Approach to the Patient with
                    Constipation," Textbook of Internal Medicine , Vol. 1, Chapter
     0558           99                                                                    1/1/1989                   N/A                      N/A           Barnett Exhibit 29        A, CU, F, H, R, U

                    Barnett, J., "Approach to the Patient with Constipation,"
     0559           Textbook of Internal Medicine , Second Edition, Chapter 99            1/1/1992                   N/A                      N/A           Barnett Exhibit 30        A, CU, F, H, R, U
                    Barnett, J., "Approach to the Patient with Constipation and
                    Fecal Incontinence," Textbook of Internal Medicine , Third
     0560           Edition, Chapter 106                                                  1/1/1997                   N/A                      N/A           Barnett Exhibit 31      A, CU, F, H, R, U, NL
                    Barnett, J., "Approach to the Patient with Constipation, Fecal
                    Incontinence, and Gas," Textbook of Internal Medicine , 4th
     0561           ed., Chapter 100                                                      1/1/2000                   N/A                      N/A           Barnett Exhibit 32       A, CU, F, H, R, U, I

                    Barrett, K., Keely, S., "Chloride Secretion by the Intestinal
                    Epithelium: Molecular Basis and Regulatory Aspects," Annu.
     0562           Rev. Physiol. , Vol. 62, pp. 535-572 (2000)                           1/1/2000             LINZ_0168781              LINZ_0168820        Barrett Exhibit 8      A, CU, F, H, R, U, BE

                    Barrett, K., "Endogenous and exogenous control of
                    gastrointestinal epithelial function: building on the legacy of
     0563           Bayliss and Starling," J. Physiol. , Vol. 595, pp. 423–432 (2017)     1/1/2017             LINZ_0168998              LINZ_0169007                                 A, CU, F, H, R, U

                    Barrett, K., "New frontiers in gastrointestinal physiology and
     0564           pathophysiology," J. Physiol. , Vol. 596, pp. 3859-3860 (2018)        1/1/2018             LINZ_0169350              LINZ_0169351                                 A, CU, F, H, R, U




                                                                                                                   24
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 609 of 669 PageID #: 6047
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                                    Confidential
                                                                                                          No. 16-cv-01114-RGA
                                                                                                        Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                                    Date                  Beg Bates                End Bates          Deposition Ex. No.     Defendants' Objections

                    Bauer, C.A., "Active Centers Of Streptomyces griseus Protease
                    1, Streptomyces griseus Protease 3, and α-Chymotrypsin:
                    Enzyme-Substrate Interactions, Biochemistry - Am. Chem. Soc .,
     0565           Vol. 17, No. 2, pp. 375-380 (1978)                                      1/1/1978             LINZ_0169569              LINZ_0169574                                   A, CU, F, H, R, U
                    Beckmann, J., et al., "Preparation Of Chemically 'Mutated'
                    Aprotinin Homologues By Semisynthesis P1 - Substitutions
                    Change Inhibitory Specificity," Eur. J. Biochem ., Vol. 176, pp.
     0566           675-682 (1988)                                                          1/1/1988             LINZ_0169617              LINZ_0169624                                   A, CU, F, H, R, U
                    Beckmann, J., et al., "Semisynthesis of Arg15, Glu15, Met15,
                    and Nle15-Aprotinin Involving Enzymatic Peptide Bond
                    Resynthesis," Journal of Protein Chemistry , Vol. 8, No. 1, pp.
     0567           101-113 (1989)                                                          1/1/1989             LINZ_0169583              LINZ_0169595                                   A, CU, F, H, R, U

                    Beltowski, J., "Guanylin and Related Peptides," J. of Physiology
     0568           and Pharmacology , Vol. 52, pp. 351–375 (2001)                          1/1/2001         DEFS-LINA-00001871          DEFS-LINA-00001895
                    Berezin, I.V., et al., "On the Relationship Between Structure
                    and Reactivity of Chymptrysin Substrates," FEBS Letters , Vol.
     0569           15, No. 2, pp. 125-128                                                  6/1/1971             LINZ_0105730              LINZ_0105733                                   A, CU, F, H, R, U
                    Bergmann, M., Fruton, J., "On Proteolytic Enzymes: XIII.
                    Synthetic Substrates For Chymotrypsin," J. Biol. Chem., Vol.
     0570           118, pp. 405-415 (1937)                                                 1/1/1937             LINZ_0169377              LINZ_0169388                                   A, CU, F, H, R, U
                    Brennan, T., Clarke, S., "Effect of adjacent histidine and
                    cysteine residues on the spontaneous degradation of
                    asparaginyl- and aspartyl-containing peptides," Int. J. Pepride
     0571           Protein Res. , Vol. 45, pp. 547-553                                     7/1/1995                   N/A                      N/A              Gupta Exhibit 18         A, CU, F, H, R, U
                    Bryant, A., et al., "Linaclotide is a potent and selective
                    guanylate cyclase C agonist that elicits pharmacological effects
                    locally in the gastrointestinal tract," Life Science , 86 (2010) 760-
     0572           765                                                                     3/11/2010          LINZ_NDA0035664           LINZ_NDA0035669          Kurtz Exhibit 5         A, CU, F, H, R, U

                    Burks, T., "Gastrointestinal Drugs," Human Pharmacology:
     0573           Molecular to Clinical , Chap. 60, pp. 801-814, (2nd ed. 1994)           1/1/1994         DEFS-LINA-00002543          DEFS-LINA-00002561      Barrett Exhibit 4
                    Busby, R., et al., "Linaclotide, through activation of guanylate
                    cyclase C. acts locally in the gastrointestinal tract to elicit
                    enhanced intestinal secretion and transit," European Journal                                                                              Mahajan-Miklos Exhibit
     0574           of Pharmacology , 649 (2010) 328-335                                    9/7/2010             LINZ_0038075              LINZ_0038082               11                  A, CU, F, H, R, U

                    Busby, R., et al., "Pharmacologic Properties, Metabolism, and
                    Disposition of Linaclotide, a Novel Therapeutic Peptide
                    Approved for the Treatment of Irritable Bowel Syndrome with
                    Constipation and Chronic Idiopathic Constipations," The
                    Journal of Pharmacology and Experimental Therapeutics , Vol.
     0575           334, pp. 196-206                                                        1/1/2013             LINZ_0105758              LINZ_0105767                                   A, CU, F, H, R, U

                    Caballero-Plasencia, A., et al., "Altered Gastric Emptying in
                    Patients with Irritable Bowel Syndrome," Eur. J. Nucl. Med .,
     0576           Vol. 26, No. 4, pp. 404-409 (1999)                                      4/1/1999                   N/A                      N/A                                     A, CU, F, H, R, U, UP



                                                                                                                     25
                         Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 610 of 669 PageID #: 6048
                                                Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                               Confidential
                                                                                                 No. 16-cv-01114-RGA
                                                                                               Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                             Description                                  Date                  Beg Bates                End Bates        Deposition Ex. No.     Defendants' Objections
     0577         MOVED TO JOINT EXHIBIT LIST AS JTX-014

               Camilleri, M., "Management of the Irritable Bowel Syndrome,"
    0578       Gastroenterology , Vol. 120, No. 3, pp. 652-668                     2/1/2001             LINZ_0001165              LINZ_0001181       Barnett Exhibit 19         A, CU, F, H, R, U
               Camilleri, M., "Treating irritable bowel syndrome: overview,
               perspective and future therapies," British Journal of
    0579       Pharmacology , Vol. 141, pp. 1237-1248                              1/1/2004             LINZ_0105779              LINZ_0105790                                  A, CU, F, H, R, U
               Camilleri, M., Chang, L., "Challenges to the Therapeutic
               Pipeline for Irritable Bowel Syndrome: End Points and
               Regulatory Hurdles," Gastroenterology , Vol. 135, No. 8, pp.
    0580       1877-1891                                                           12/1/2008         IW_LINZ_00141686           IW_LINZ_00141700      Chang Exhibit 20          A, CU, F, H, R, U
    0581       MOVED TO JOINT EXHIBIT LIST AS JTX-015

               Rational Design of Stable Protein Formulations: Theory and
    0582       Practice (John F. Carpenter & Mark C. Manning, eds., 2002)          1/1/2002          IW_LINZ_01054243           IW_LINZ_01054464      Gupta Exhibit 16          A, CU, F, H, R, U
               Carpick, B., Gariepy, J., "Structural Characterization of
               Functionally Important Regions of the Escherichia coli Heat-
               Stable Enterotoxin STIb," Biochemistry , Vol. 30, No. 19, pp.
    0583       4803-4809 (1991)                                                    1/1/1991         DEFS-LINA-00000192          DEFS-LINA-00000198

               Carpick, B., Gariepy, J., "The Escherichia coli Heat-Stable
               Enterotoxin Is a Long-Lived Superagonist of Guanylin,"
    0584       Infection and Immunity , Vol. 61, No. 11, pp. 4710-4715 (1993)      11/1/1993                  N/A                      N/A                                   A, CU, F, H, R, U, UP

               Cash, B., Lacy, B., "Systematic Review: FDA-Approved
               Prescription Medications for Adults With Constipation,"
    0585       Gastroenterology & Hepatology , Vol. 2, Issue 10, pp. 736-749       10/1/2006            LINZ_0105791              LINZ_0105804                                A, CU, F, H, R, U, NL
               Cash, B., et al., "Update on the Management of Adults with
               Chronic Idiopathic Constipation," J. of Family Practice , Suppl.
    0586       Vol. 56, No. 6, S13-S20 (2007)                                      6/1/2007                   N/A                      N/A                                   A, CU, F, H, R, U, UP

               Castro, J., et al., "Linaclotide Inhibits Colonic Nociceptors and                                                                     Barnett Exhibit 38 -
               Relieves Abdominal Pain via Guanylate Cyclase-C and                                                                                     (Color Version)
               Extracellular Cyclic Guanosine 3',5'-Monophosphate,"                                                                                   Barrett Exhibit 18
    0587       Gastroenterology , Vol. 145, pp. 1334-1346 (2013)                   12/1/2013                  N/A                      N/A             Kent Exhibit 26          A, CU, F, H, R, U
               Catalan, M., et al., "ClC-2 in guinea pig colon: mRNA,
               immunolabeling, and functional evidence for surface
               epithelium localization," Am. J. Physiol. Gastrointestinal Liver
    0588       Physiol ., Vol. 283, G1004-G1013 (2002)                             1/1/2002             LINZ_0168821              LINZ_0168830                                  A, CU, F, H, R, U
               Chang, L., Drossman, D., "Rome Foundation Endpoints and
               Outcomes Conference 2009: Optimizing Clinical Trials in FGID,"
    0589       Am J Gastroenterol. , Vol. 105                                      4/1/2010                   N/A                      N/A                                   A, CU, F, H, R, U, UP

               Chang, L., et al., "The impact of abdominal pain on global
               measures in patients with chronic idiopathic constipation,
               before and after treatment with linaclotide: a pooled analysis
               of two randomised, double-blind, placebo controlled, phase 3                                                                          Barrett Exhibit 22
    0590       trials," Alimentary Pharmacology and Therapeutics , pp. 1-11        1/1/2014             LINZ_0169762              LINZ_0169772        Chang Exhibit 3           A, CU, F, H, R, U



                                                                                                            26
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 611 of 669 PageID #: 6049
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                               Confidential
                                                                                                       No. 16-cv-01114-RGA
                                                                                                     Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                      Description                               Date                  Beg Bates                End Bates        Deposition Ex. No.     Defendants' Objections
                    Chang, L., et al., "Functional Bowel Disorders: A Roadmap to
                    Guide the Next Generation of Research," Gastroenterology ,
     0591           Vol. 154, No. 3, pp. 723-735                                         2/1/2018                   N/A                      N/A            Chang Exhibit 23         A, CU, F, H, R, U
                    Charney, A., et al., "Effect of E. coli heat-stable enterotoxin on
                    colonic transport in guanylyl cyclase C receptor-deficient
                    mice," Am J Physiol. Gastrointest. Liver Physiol. , Vol. 280, pp.
     0592           G216-221                                                             1/1/2001             LINZ_0105805              LINZ_0105810                                 A, CU, F, H, R, U
     0593           MOVED TO JOINT EXHIBIT LIST AS JTX-016
                    Chen, T., "Formulation Concerns of Protein Drugs," Drug Dev.
     0594           Ind. Pharm ., Vol. 18, pp. 1311-1354 (1992)                          1/1/1992                   N/A                      N/A                                   A, CU, F, H, R, U, UP
                    Chey, W., et al., "Utility of the Rome I and Rome II Criteria for
                    Irritable Bowel Syndrome in U.S. Women," The American
                    Journal of Gastroenterology , Vol. 97, No. 11, pp. 2803-2811
     0595           (2002)                                                               11/1/2002                  N/A                      N/A                                   A, CU, F, H, R, U, UP

                    Clark-Lewis, I., et al., "Structure-Function Studies of Human
                    Granulocyte-Macrophage Colony-Stimulatiing Factor -
                    Identification of Residues Required for Activity," The Journal
     0596           of Immunology , Vol. 141, No. 3, pp. 881-889                         8/1/1988                   N/A                      N/A                                   A, CU, F, H, R, U, UP
                    Clark-Lewis, I., et al., "Role of disulfide bridges in determining
                    the biological activity of interleukin 3," Proc. Natl. Acad. Sci.
     0597           USA , Vol. 85, pp. 7897-7901                                         11/1/1988                  N/A                      N/A                                   A, CU, F, H, R, U, UP
                    Cleland, J., et al., "The Development of Stable Protein
                    Formulations: A Close Look at Protein Aggregation,
                    Deamidation, and Oxidation," Crit. Rev. Ther. Drug Carrier
     0598           Syst., Vol. 10, Issue 4, pp. 307-377 (1993)                          1/1/1993         DEFS-LINA-00000251          DEFS-LINA-00000323     Block Exhibit 13
                    Cohen, M., et al., "Age-Related Differences in Receptors for
                    Escherichia coli Heat-Stable Enterotoxin in the Small and Large
                    Intestine of Children," Gastroenterology , Vol. 94, No. 2, pp.
     0599           367-373 (1988)                                                       1/1/1988                   N/A                      N/A                                   A, CU, F, H, R, U, UP
                    Cohen, M., et al., "Differences in jejunal and ileal response to
                    E. coli enterotoxin: possible mechanisms," Am. J. Physiol. , Vol.
     0600           257, pp. G118-G123                                                   1/1/1989          RG_LINZ_00000182           RG_LINZ_00000187     Giannella Exhibit 11      A, CU, F, H, R, U
                    Cohen, M., et al., "E. Coli Heat-Stable Enterotoxin (STa)
                    Induced Secretion: Differences Between Adult Rat Jejunum
                    and Ileum Correlate with Differences in Metabolic Fate of STa,"
                    Adv. in Res. On Cholera and Related Diarrheas (7th. Ed.), pp. 99-
     0601           104 (1990)                                                           1/1/1990          RG_LINZ_00000176           RG_LINZ_00000181                               A, CU, F, H, R, U
                    Cohen, M., Giannella, R., "Jejunal Toxin Inactivation Regulates
                    Susceptibility of the Immature Rat to STa," Gastroenterology ,
     0602           Vol. 102, pp. 1988–1996 (1992)                                       6/1/1992          RG_LINZ_00000244           RG_LINZ_00000252     DeGrado Exhibit 14        A, CU, F, H, R, U
                    Cohen, M., et al., "Randomized, Controlled Human Challenge
                    Study of the Safety, Immunogenicity, and Protective Efficacy of
                    a Single Dose of Peru-15, a Live Attenuated Oral Cholera
                    Vaccine," Infection and Immunity, Vol. 70, No. 4, pp. 1965-                                                                            Barnett Exhibit 39
     0603           1970                                                                 1/1/2002                   N/A                      N/A           Giannella Exhibit 9       A, CU, F, H, R, U




                                                                                                                  27
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 612 of 669 PageID #: 6050
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                             Confidential
                                                                                                      No. 16-cv-01114-RGA
                                                                                                    Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                                Date                  Beg Bates                End Bates        Deposition Ex. No.   Defendants' Objections

                    Cornette, J., et al., "Hydrophobicity Scales and Computational
                    Techniques for Detecting Amphipathic Structures in Proteins,"
     0604           J Mol. Biol ., Vol. 195, pp. 659-685 (1987)                         7/1/1987             LINZ_0169040              LINZ_0169068                                A, CU, F, H, R, U
                    Costantino, H., et al., "Moisture-Induced Aggregation of
                    Lyophilized Insulin," Pharmaceutical Research , Vol. 11, No. 1,
     0605           pp. 21-29 (1994)                                                    1/1/1994          IW_LINZ_01054538           IW_LINZ_01054546                              A, CU, F, H, R, U

                    Costantino, H., et al., "Solid-Phase Aggregation of Proteins
                    under Pharmaceutically Relevant Conditions," Journal of
     0606           Pharmaceutical Sciences , Vol. 83, No. 12, pp. 1662-1669            12/1/1994         IW_LINZ_01054547           IW_LINZ_01054554     Fretzen Exhibit 17       A, CU, F, H, R, U
                    Costantino, H.R., et al., "Deterioration of Lyophilized
                    Pharmaceutical Proteins," Biochemistry (Moscow) , Vol. 63, No.
     0607           3, pp. 357-363                                                      1/1/1998          IW_LINZ_00103188           IW_LINZ_00103200     Klibanov Exhibit 9    A, CU, F, H, R, U, MD
                    Creighton, T., "Disulfide Bonds as Probes of Protein Folding
                    Pathways," Methods in Enzymology , Vol. 131, pp. 83-106
     0608           (1986)                                                              1/1/1986             LINZ_0169319              LINZ_0169342                                A, CU, F, H, R, U
                    Creighton, T., "Disulphide bonds and protein stability,"
     0609           BioEssays , Vol. 8, No. 2, pp. 57-63 (1988)                         2/1/1988             LINZ_0169343              LINZ_0169349                                A, CU, F, H, R, U
                    Creighton, T., "The disulfide folding pathway of BPTI," Science ,
     0610           Vol. 256, pp. 111-114 (1992)                                        4/3/1992             LINZ_0169069              LINZ_0169071                                A, CU, F, H, R, U
                    Crowley, P., "Excipients as Stabilizers," Pharm. Sci. Technol.
     0611           Today , Vol. 2, No. 6, pp. 237-243 (1999)                           6/1/1999         DEFS-LINA-00001065          DEFS-LINA-00001071

                    Cuppoletti, J., et al., "Recombinant and Native Intestinal Cell
                    ClC-2 Cl-Channels Are Activated by RU-0211,"
     0612           Gastroenterology , Suppl. Vol. 122, No. 4 , A-538 (2002)            4/1/2002             LINZ_0105811              LINZ_0105814                              A, CU, F, H, R, U, NL
                    Cuppoletti, J., et al., "Recombinant and Native Intestinal Cell
                    ClC-2 Cl-Channels Are Activated by RU-0211,"
                    Gastroenterology , Suppl. Vol. 122, No. 4 , A-538 (2002)(Color
     0613           version)                                                            4/1/2002                   N/A                      N/A           Barnett Exhibit 10       A, CU, F, H, R, U

                    Cuppoletti, J., et al., "SPI-0211 activates T84 cell chloride
                    transport and recombinant human CIC-2 chloride currents,"
     0614           Am. J. Physiol Cell Physiol , Vol. 287, C1173-C1183 (2004)          11/1/2004                  N/A                      N/A           Barnett Exhibit 11       A, CU, F, H, R, U
                    Currie, M., et al., "Guanylin: An endogenous activator of
                    intestinal guanylate cyclase," Proc. Natl. Acad. Sci. USA , Vol.
     0615           89, pp. 947-951 (1992)                                              2/1/1992             LINZ_0105826              LINZ_0105830        Kent Exhibit 16         A, CU, F, H, R, U

                    Dahm, L., Jones, D., "Rat Jejunum Controls Luminal Thiol-
     0616           Disulfide Redox," J. Nutr ., Vol. 130 , pp. 2739-2745 (2000)        1/1/2000         DEFS-LINA-00001632          DEFS-LINA-00001638
                    Daugherty, A., R. Mrsny, "Formulation and Delivery Issues for
                    Monoclonal Antibody Therapeutics," Adv. Drug Deliv. Rev .,
     0617           Vol. 58, pp. 686-706 (2006)                                         5/22/2006         IW_LINZ_01054465           IW_LINZ_01054485                              A, CU, F, H, R, U
                    Davis, L., "Botulism Toxin, From Poison to Medicine," West J.
     0618           Med. , Vol. 158, No. 1, pp. 25-29 (1993)                            1/1/1993             LINZ_0169072              LINZ_0169076                                A, CU, F, H, R, U




                                                                                                                 28
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 613 of 669 PageID #: 6051
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                             Confidential
                                                                                                       No. 16-cv-01114-RGA
                                                                                                     Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                     Description                                Date                  Beg Bates                End Bates        Deposition Ex. No.   Defendants' Objections
                    Dayhoff, M., et al., "A Model of Evolutionary Change in
                    Proteins," Atlas of Protein Sequence and Structure , 5 Supp. 3,
     0619           pp. 345-352 (1978)                                                   1/1/1978                   N/A                      N/A                                 A, CU, F, H, R, U, UP
                    del Barrio, M., et al., "Simultaneous Determination of Formic
                    Acid and Formaldehyde in Pharmaceutical Excipients Using
                    Headspace GC/MS," J. Pharm. Biomed. Analysis ., Vol. 41, pp.
     0620           738-743 (2006)                                                       2/7/2006         DEFS-LINA-00001520          DEFS-LINA-00001525    Block Exhibit 18
                    DiFeo, T., "Drug Product Development: A
                    Technical Review of Chemistry, Manufacturing, and Controls
                    Information for the Support of Pharmaceutical Compound
                    Licensing Activities," Drug Development and Industrial
     0621           Pharmacy , Vol. 29, No. 9, pp. 939-958                               1/1/2003         DEFS-LINA-00002697          DEFS-LINA-00002716
                    Dorovska, V.N., et al., "The Influence Of The Geometric
                    Properties Of The Active Centre On The Specificity Of α-
                    Chymotrypsin Catalysis," FEBS Letters , Vol. 23, No. 1, pp. 122-
     0622           124 (1972)                                                           6/1/1972             LINZ_0169517              LINZ_0169519                               A, CU, F, H, R, U
                    Dreyfus, L., Robertson, D., "Solublization and Partial
                    Characterization of the Intestinal Receptor for Escherichia coli
                    Heat-Stable Enterotoxin," Infection and Immunity , Vol. 46, No.
     0623           2, pp. 537-543                                                       11/1/1984        DEFS-LINA-00000324          DEFS-LINA-00000330

                    Drossman, D., "The functional gastrointestinal disorders and
     0624           the Rome II process," Gut , Vol. 45, pp. II1 II5                     1/1/1999         DEFS-LINA-00002059          DEFS-LINA-00002063
                    Eberle, D., et al., "Rapid Oxidation in Vitro of Endogenous and
                    Exogenous Glutathione in Bile of Rats," J. Biol. Chem ., Vol. 256,
     0625           No. 5, pp. 2115-2117 (1981)                                          3/10/1981        DEFS-LINA-00001639          DEFS-LINA-00001641
                    Eisenberg, D., et al., "Analysis of Membrane and Surface
                    Protein Sequences with the Hydrophobic Moment Plot," J.
     0626           Mol. Biol ., Vol. 179, pp. 125-142 (1984)                            1/1/1984             LINZ_0169292              LINZ_0169309                               A, CU, F, H, R, U

                    Eisenberg, S., et al., "Location Of Protease-Inhibitory Region Of
                    Secretory Leukocyte Protease Inhibitor," The Journal of
     0627           Biological Chemistry , Vol. 265, No. 4, pp. 7976-7981 (1990)         5/15/1990            LINZ_0169596              LINZ_0169602                               A, CU, F, H, R, U
                    El-Salhy, M., "Chronic idiopathic slow transit constipation:
                    pathophysiology and management," Colorectal Disease , Vol. 5,
     0628           pp. 288-296                                                          1/1/2003                   N/A                      N/A                                 A, CU, F, H, R, U, UP
                    Engelman, D.M., et al., "Identifying Nonpolar Transbilayer
                    Helices in Amino Acid Sequences of Membrane Proteins,"
                    Annual Review of Biophysics and Biophysical Chemistry , Vol.
     0629           15, pp. 321-352 (1986)                                               1/1/1986             LINZ_0169079              LINZ_0169113                               A, CU, F, H, R, U

                    Eutamene, H., et al., "Guanylate cyclase C-mediated
                    antinociceptive effects of linaclotide in rodent models of
     0630           visceral pain," Neurogastroenterology & Motility, pp. 1-11           1/1/2009          IW_LINZ_00711153           IW_LINZ_00711163                             A, CU, F, H, R, U
                    Ewe, K., "Intestinal Transport in Constipation and Diarrhoea,"                                                                         Barnett Exhibit 20
     0631           Pharmacology , 36 Suppl. 1, pp. 73-84 (1988)                         1/1/1988         DEFS-LINA-00000331          DEFS-LINA-00000345    Barrett Exhibit 3




                                                                                                                  29
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 614 of 669 PageID #: 6052
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                            Confidential
                                                                                                      No. 16-cv-01114-RGA
                                                                                                    Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                   Description                                 Date                  Beg Bates                End Bates        Deposition Ex. No.   Defendants' Objections

                    Fan, X., et al., "Structure and activity of uroguanylin and
     0632           guanylin from the intestine and urine of rats," pp. E957-E964       1/1/1997          IW_LINZ_00118353           IW_LINZ_00118360                             A, CU, F, H, R, U
                    Fleckenstein, P., et al., "Minute Rhythm of Electrical Spike
                    Bursts of the Small Intestine in Different Species," Am. J.
     0633           Physiol. , Vol. 242. No. 6, pp. G654-549 (1982)                     6/1/1982         DEFS-LINA-00000346          DEFS-LINA-00000353
                    Fonteles, M.C., et al., "The lysine-1 analog of guanylin induces
                    intestinal secretion and natriuresis in the isolated perfused
                    kidney," Brazilian Journal of Medical and Biological Research ,
     0634           Vol. 29, pp. 267-271                                                1/1/1996                   N/A                      N/A                                 A, CU, F, H, R, U, UP

                    The Food and Drug Administration's "Guidance for Industry for
                    the Submission of Chemistry, Manufacturing, and Controls
     0635           Information for Synthetic Peptide Substances" (1994)                11/1/1994        DEFS-LINA-00001072          DEFS-LINA-00001087

                    Forte, L., "Guanylin Stimulation of CI Secretion in Human
                    Intestinal T84 Cells via Cyclic Guanosine Monophosphate," The
     0636           Journal of Clinical Investigation , Vol. 91, No. 6, pp. 2423-2428   6/1/1993          IW_LINZ_00123949           IW_LINZ_00123963                             A, CU, F, H, R, U
                                                                                                                                                          Barnett Exhibit 26
                                                                                                                                                          Barrett Exhibit 13
                    Forte, L., "Guanylin regulatory peptides: structures, biological                                                                      Chang Exhibit 19
                    activities mediated by cyclic GMP and pathbiology,"                                                                                    Currie Exhibit 14
     0637           Regulatory Peptide , Vol. 81, pp. 25-39                             1/1/1999         DEFS-LINA-00001642          DEFS-LINA-00001656     Kent Exhibit 19
                    Frantz, J., et al., "Binding of Escherichia coli Heat-Stable
                    Enterotoxin to Rat Intestinal Cells and Brush Border
                    Membranes," Infection and Immunity , Vol. 43, No. 2, pp. 622-
     0638           630 (1984)                                                          2/1/1984         DEFS-LINA-00000370          DEFS-LINA-00000378
                    Gabriel, S.E., et al., "A novel plant-derived inhibitor of cAMP-
                    mediated fluid and chloride secretion," The American
     0639           Physiological Society , pp. G58-G63                                 1/1/1999             LINZ_0105831              LINZ_0105836                               A, CU, F, H, R, U
                    Ganapathy, V., et al., "Protein Digestion and Assimilation,"
                    Textbook of Gastroenterology , Chap. 19, pp. 438-448, (4th ed.
     0640           2003)                                                               1/1/2003             LINZ_0169226              LINZ_0169243                               A, CU, F, H, R, U
                    Gariepy, J., et al., "Structure of the Toxic Domain of the
                    Escherichia coli Heat-Stable Enterotoxin ST I", Biochemistry ,
     0641           Vol. 25, No. 24, pp. 7854-7866 (1986)                               1/1/1986         DEFS-LINA-00000379          DEFS-LINA-00000391

                    Gariepy, J., et al., "Design of a Photoreactive Analogue of the
                    Escherichia coli Heat-Stable Enterotoxin STIb: Use in
                    Identifying Its Receptor on Rat Brush Border Membranes,"
     0642           Proc. Natl. Acad. Sci. USA , Vol. 83, pp. 483-487 (1986)            1/1/1986         DEFS-LINA-00000397          DEFS-LINA-00000401

                    Gariepy, J., et al., "Importance of disulfide bridges in the
                    structure and activity of Escherichia coli enterotoxin ST1b,"
     0643           Proc. Natl. Acad. Sci. USA , Vol. 84, pp. 8907-8911 (1987)          12/1/1987        DEFS-LINA-00000392          DEFS-LINA-00000396   DeGrado Exhibit 12




                                                                                                                 30
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 615 of 669 PageID #: 6053
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                                 Confidential
                                                                                                        No. 16-cv-01114-RGA
                                                                                                      Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                                 Date                   Beg Bates                End Bates        Deposition Ex. No.     Defendants' Objections

                    Gascon, J., et al., "Diarrhea in Children under 5 Years of Age
                    from Ifakara, Tanzania: a Case-Control Study," Journal of
     0644           Clinical Microbiology , Vol. 38, No. 12, pp. 4459-4462               12/1/2000             LINZ_0105842              LINZ_0105845                                  A, CU, F, H, R, U

                    Gershon, M., "Serotonin and Its Implication for the
                    Management of Irritable Bowel Syndrome," Reviews in
     0645           Gastroenterological Disorders , Vol. 3, Suppl. 2, pp. S25-S34         1/1/2003             LINZ_0105846              LINZ_0105855                                  A, CU, F, H, R, U

                    Giannella, R., "Escherichia coli heat-stable enterotoxins,                                                                               Chang Exhibit 22
                    guanylins, and their receptors: What are they and what do                                                                               Giannella Exhibit 5
     0646           they do?," J. Lab. Clinical Medicine , Vol. 125, No. 2                2/1/1995         DEFS-LINA-00000402          DEFS-LINA-00000410    Wolfe Exhibit 11

                    Article presented at the 66th Annual Meeting of the Central
                    Society for Clinical Research written by R. Giannella titled, "E.
                    coli Heat-Stable Enterotoxins, Guanylins, and Their Receptors:
     0647           What are They and what Are They Doing?"                              11/4/1993          RG_LINZ_00000820           RG_LINZ_00000848     Giannella Exhibit 10       A, CU, F, H, R, U
     0648           MOVED TO JOINT EXHIBIT LIST AS JTX-017

                    Goldenberg, D., et al., "Probing the Determinants of Disulfide
                    Stability in Native Pancreatic Trypsin Inhibitor," Biochemistry ,
     0649           Vol. 32, No. 11, pp. 2835-2844 (1993)                                 1/1/1993             LINZ_0169642              LINZ_0169651                                A, CU, F, H, R, U, NL
                    Greenberg, R., et al., "Reduction of the Secretory Response to
                    Escherichia coli Heat-Stable Enterotoxin by Thiol and Disulfide
                    Compounds," Infection and Immunity , Vol. 41, No. 1 pp. 174-
     0650           180 (1983)                                                            7/1/1983         DEFS-LINA-00001657          DEFS-LINA-00001663

                    Greenberg, R., et al., "Comparison of Effects of Uroguanylin,
                    Guanylin, and Escherichia coli Heat-Stable Enterotoxin STa in
                    Mouse Intestine and Kidney: Evidence that Uroguanylin is an
                    Intestinal Natriuretic Hormone," J. of Investigative Medicine ,                                                                         Barnett Exhibit 25
     0651           Vol. 45, No. 5, pp. 276-283 (1997)                                    6/1/1997         DEFS-LINA-00000411          DEFS-LINA-00000420    Kent Exhibit 20

                    Griebenow, K., Klibanov, A., "Lyophilization-induced reversible
                    changes in the secondary structure of proteins," Proc. Natl.
     0652           Acad. Sci. USA , Vol. 92, No. 24, pp. 10969-10976                    11/21/1995            LINZ_0169785              LINZ_0169793        Klibanov Exhibit 4        A, CU, F, H, R, U

                    Gron, H., et al., "Extensive Comparison Of The Substrate
                    Preferences Of Two Subtilisins As Determined With Peptide
                    Substrates Which Are Based On The Principle Of
                    Intramolecular Quenching," Biochemistry , Vol. 31, No. 26, pp.
     0653           6011-6018 (1992)                                                      1/1/1992             LINZ_0169609              LINZ_0169616                                  A, CU, F, H, R, U
                    Gutierrez-Cazarez, Z., et al., "Identification of Enterotoxigenie
                    Escherichia coli Harboring Longus Type IV Pilus Gene by DNA
                    Amplification," Journal of Clinical Microbiology , Vol. 38, No. 5,
     0654           pp. 1767-1771                                                         5/1/2000             LINZ_0105866              LINZ_0105870                                  A, CU, F, H, R, U




                                                                                                                   31
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 616 of 669 PageID #: 6054
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                               Confidential
                                                                                                        No. 16-cv-01114-RGA
                                                                                                      Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                                 Date                   Beg Bates                End Bates        Deposition Ex. No.   Defendants' Objections

                    Gyomorey, K., et al., "Expression of the chloride channel ClC-2
                    in the murine small intestine epithelium," Am. J. Physiol. Cell
     0655           Physiol ., Vol. 279, pp. C1787-C1794 (2000)                           1/1/2000             LINZ_0168836              LINZ_0168843                               A, CU, F, H, R, U
                    Hamra, F.K., et al., "Uroguanylin: Structure and activity of a
                    second endogenous peptide that stimulates intestinal
                    guanylate cyclase," Proc. Natl. Acad. Sci. USA , Vol. 90, pp.                                                                           DeGrado Exhibit 15
     0656           10464-10468 (1993)                                                   11/1/1993             LINZ_0168844              LINZ_0168848         Kent Exhibit 18       A, CU, F, H, R, U
                    Hamra, F.K., et al., "Prouroguanylin and Proguanylin:
                    Purification from Colon, Structure, and Modulation of
                    Bioactivity by Proteases," Endocrinology , Vol. 137, No. 1, pp.
     0657           257-265 (1996)                                                        1/1/1996          IW_LINZ_00841110           IW_LINZ_00841118                              A, CU, F, H, R, U
                    Hamra, F.K., et al., "Regulation of intestinal
                    uroguanylin/guanylin receptor-mediated responses
                    by mucosal acidity," Proc. Natl. Acad. Sci. USA , Vol. 94, pp.                                                                          Barnett Exhibit 27
     0658           2705-2710 (1997)                                                      3/1/1997             LINZ_0168849              LINZ_0168854        Kent Exhibit 21        A, CU, F, H, R, U
                    Handbook of Pharmacuetical Excipients - Hypromellose (R.C.
     0659           Rowe et al., eds., 2006)                                              1/1/2006         DEFS-LINA-00001088          DEFS-LINA-00001091

                    Hannig, G., et al., "Guanylate cyclase-C/cGMP: an emerging
                    pathway in the regulation of visceral pain," Frontiers in
     0660           Molecular Neuroscience , Vol. 7, Article 31                          4/16/2014             LINZ_0034282              LINZ_0034287                               A, CU, F, H, R, U
                    Hansch, C., Coats, E., "α-Chymotrypsin: A Case Study Of
                    Substituent Constants And Regression Analysis In Enzymic
                    Structure-Activity Relationships," J. Pharm. Sciences , Vol. 59,
     0661           No. 6, pp. 731-743 (1970)                                             6/1/1970             LINZ_0169504              LINZ_0169516                              A, CU, F, H, R, U, BE

                    Harper, J.W., et al., "Active Site Mapping of the Serine
                    Proteases Human Leukocyte Elastase, Cathepsin G, Porcine
                    Pancreatic Elastase, Rat Mast Cell Proteases I and II, Bovine
                    Chymotrypsin Aa, and Staphylococcus aureus Protease V-8
                    Using Tripeptide Thiobenzyl Ester Substrates," Biochemistry ,
     0662           Vol. 23, No. 13, pp. 2995-3002 (1984)                                 1/1/1984             LINZ_0169575              LINZ_0169582                               A, CU, F, H, R, U
                    Harris, L., "Chronic Constipation: Mechanisms of Action and
                    Effective Treatment," Advance Srudies in Medicine , Vol. 5, pp.
     0663           S965-S976                                                            11/1/2005             LINZ_0105876              LINZ_0105887                               A, CU, F, H, R, U
                    Harris, L., Crowell, M., "Drug Evaluation: Linaclotide, a New
                    Direction in the Treatment of Irritable Bowel Syndrome and
                    Chronic Constipation," Curr. Opin. Mol. Ther ., Vol. 9, No. 4, pp.
     0664           403-410 (2007)                                                        1/1/2007         DEFS-LINA-00001092          DEFS-LINA-00001099

                    Hasegawa, M., et al., "Identification of a binding region on                                                                            DeGrado Exhibit 16
                    Escherichia coli heat-stable enterotoxin to intestinal guanylyl                                                                           Kent Exhibit 33
     0665           cyclase C," Letters in Peptide Science , Vol. 4 (1997)                1/1/1997          IW_LINZ_00000098           IW_LINZ_00000108      Wolfe Exhibit 16       A, CU, F, H, R, U
                    Hasegawa, M., et al., "Determination of the Binding Site on the
                    Extracellular Domain of Guanylyl Cyclase C to Heat-stable
                    Enterotoxin," The Journal of Biological Chemistry , Vol. 274, No.
     0666           44, pp. 31713-31718                                                  10/29/1999            LINZ_0105899              LINZ_0105905                                A, CU, F, H, R, U



                                                                                                                   32
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 617 of 669 PageID #: 6055
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                             Confidential
                                                                                                       No. 16-cv-01114-RGA
                                                                                                     Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                                 Date                  Beg Bates                End Bates        Deposition Ex. No.   Defendants' Objections
                    Hein, G., Niemann, C., "An Interpretation of the Kinetic
                    Behavior of Model Substrates of Chymotrypsin," Biochemistry,
     0667           Vol. 47, pp. 1341-1355                                               7/24/1961            LINZ_0105906              LINZ_0105920                               A, CU, F, H, R, U
                    Hein, G., Niemann, C., "Steric Course and Specificity of α-
                    Chymotrypsin-Catalyzed Reactions," J. Am. Chem. Soc ., Vol.
     0668           84, pp. 4487-4494 (1962)                                             12/5/1962            LINZ_0169488              LINZ_0169495                               A, CU, F, H, R, U
                    Hepner, F., et al., "Mass Spectrometrical Analysis of
                    Recombinant Human Growth Hormone (Genotropin®) Reveals
                    Amino Acid Substitutions in 2% of the Expressed Protein,"
     0669           Proteome Science , Vol. 3 (2005)                                     2/11/2005        DEFS-LINA-00001100          DEFS-LINA-00001111
     0670           MOVED TO JOINT EXHIBIT LIST AS JTX-018

                    Hofmann, A., et al., "Undergraduate teaching project of the
                    American Gastroenterological Association: a pathophysiology
     0671           resource," Am. J. Physiol ., 260, S1-S5 (1991)                       1/1/1999             LINZ_0168855              LINZ_0168859                               A, CU, F, H, R, U
                    Holzer, P., et al., "Surveillance of the Gastrointestinal Mucosa
                    by Sensory Neuros," J. Physiol. and Pharmacol ., Vol. 52, pp.
     0672           505-521 (2001)                                                       1/1/2001             LINZ_0168860              LINZ_0168876                               A, CU, F, H, R, U
                    Hopp, T., Woods, K., "A Computer Program For Predicting
                    Protein Antigenic Determinants," Molecular Immunology , Vol.
     0673           20, No. 4, pp. 483-489 (1983)                                        1/1/1983             LINZ_0169123              LINZ_0169129                               A, CU, F, H, R, U
                    Hruby, V., "Designing Peptide Receptor Agonists and                                                                                    Barnett Exhibit 21
     0674           Antagonists," Nature Reviews , Vol. 1, pp. 847-858 (2002)            11/1/2002        DEFS-LINA-00001749          DEFS-LINA-00001760    Kent Exhibit 34

                    Hu, H., et al., "B-Sheet Structure Formation of Proteins in Solid
                    State as Revealed by Circular Dichroism Spectroscopy,"
     0675           Shangai Institute of Biochemistry," pp. 15-21                        1/1/2000         DEFS-LINA-00004932          DEFS-LINA-00004938    Block Exhibit 22

                    Huang, X., et al., "Nucleotide sequence of a gene encoding the
                    novel Yersinia enterocolitica heat-stable enterotoxin that
                    includes a pro-region-like sequence in its mature toxin
     0676           molecule," Microbial Pathogenesis , Vol. 22, pp. 89-97               1/1/1997             LINZ_0105940              LINZ_0105948                               A, CU, F, H, R, U

                    Hubbard, S.J., et al, "Modeling studies of the change in
                    conformation required for cleavage of limited proteolytic
     0677           sites," Protein Science , Vol. 3, pp. 757-768 (1994)                 1/1/1994             LINZ_0169130              LINZ_0169141                               A, CU, F, H, R, U
                    Hussar, D., "New Drugs: Lubiprostone, Ranolazine, and
                    Anidulafungin," Journal of the American Pharmacists
     0678           Association , Vol. 46, No. 3, pp. 411-415                            5/1/2006             LINZ_0105949              LINZ_0105953                               A, CU, F, H, R, U
                    Ikemura, H., et al., "Heat-stable Enterotoxin (STh) of Human
                    Enterotoxigenic Escherichia coli (Strain SK-1). Structure-activity
                    Relationship," Bull. Chem. Soc. Jpn ., Vol. 57, No. 9, pp. 2550-
     0679           2556 (1984)                                                          9/1/1984         DEFS-LINA-00000469          DEFS-LINA-00000475

                    Ingles, D.W., Knowles, J.R., "Specificity and Stereospecificity of
     0680           a-Chymotrypsin," Biochem. J. , Vol. 104, pp. 369-376                 1/1/1967             LINZ_0105954              LINZ_0105962                               A, CU, F, H, R, U
                    Janin, J., "Surface and inside volumes in globular proteins,"
     0681           Nature , Vol. 277, pp. 491-492 (1979)                                2/8/1979             LINZ_0169289              LINZ_0169291                               A, CU, F, H, R, U



                                                                                                                  33
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 618 of 669 PageID #: 6056
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                              Confidential
                                                                                                       No. 16-cv-01114-RGA
                                                                                                     Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                                 Date                  Beg Bates                End Bates        Deposition Ex. No.   Defendants' Objections

                    Johanson, J., et al., "Efficacy and Safety of a Novel Compound,                                                                        Barrett Exhibit 10
                    RU-0211, for the Treatment of Constipation,"                                                                                           DeGrado Exhibit 7
     0682           Gastroenterology , Suppl., Vol. 122, No. 4, A-315 (2002)             4/1/2002             LINZ_0105963              LINZ_0105966        Kent Exhibit 13      A, CU, F, H, R, U, NL
                    Johanson, J., et al., "Efficacy and Safety of a Novel Compound,
                    RU-0211, for the Treatment of Constipation,"
                    Gastroenterology , Suppl., Vol. 122, No. 4, A-315 (2002)(Color
     0683           version)                                                             4/1/2002                   N/A                      N/A           Barnett Exhibit 8        A, CU, F, H, R, U
                    Johanson, J., et al., "Phase III Efficacy and Safety of RU-0211, a
                    Novel Chloride Channel Activator for the Treatment of
                    Constipation," Gastroenterology , Vol. 124, No. 7, Abstract no.
     0684           372                                                                  6/1/2003             LINZ_0105967              LINZ_0105969                              A, CU, F, H, R, U, NL

                    Johnston, J., et al., "Linaclotide Improves Abdominal Pain and
                    Bowel Habits in a Phase IIb Study of Patients With Irritable
                    Bowel Syndrome With Constipation," Gastroenterology , Vol.                                                                             Barrett Exhibit 21
     0685           139, No. 6, pp. 1877-1886                                            12/1/2010            LINZ_0169773              LINZ_0169784        Chang Exhibit 4         A, CU, F, H, R, U
                    Kojima, S., "Inhibition Of Subtilisin BPN' By Reaction Site P1
                    Mutants Of Streptomyces Subtilisin Inhibitor," J. Biochem .,
     0686           Vol. 109, No. 3, pp. 377-382 (1991)                                  1/1/1991             LINZ_0169603              LINZ_0169608                                A, CU, F, H, R, U
                    Kyaw, A., et al., "Intracellular Distribution of Radiolabelled
                    Enterotoxigenic Escherichia coli Heat-Stable Toxin (STa) in the
                    Intestine of Suckling Rat," J. Diarrhoel Dis. Res ., Vol. 13, pp.
     0687           232-234 (1995)                                                       12/1/1995        DEFS-LINA-00001701          DEFS-LINA-00001706
                    Kyte, J., Doolittle, R., "A Simple Method for Displaying the
                    Hydropathic Character of a Protein," J. Mol. Biol ., Vol. 157, pp.
     0688           105-132 (1982)                                                       1/1/1982             LINZ_0169142              LINZ_0169169                                A, CU, F, H, R, U
                    Lacy, B., "ACG 2006 – Evaluation and Treatment of IBS and
                    Chronic Constipation," Medscape Gastroenterology , available
     0689           at www.medscape.com (2006)                                           1/1/2006         DEFS-LINA-00001116          DEFS-LINA-00001123
                    Lacy, B., et al., "Bowel Disorders," Gastroenterology , Vol. 150,
     0690           No. 6, pp. 1393-1407 (2016)                                          5/1/2016             LINZ_0168877              LINZ_0168896                                A, CU, F, H, R, U
                    Lacy, B., et al., "Bowel Disorders," Gastroenterology , Vol. 150,
     0691           No. 6, pp. 1393-1407 (2016)(Color Version)                           5/1/2016                   N/A                      N/A                                 A, CU, F, H, R, U, UP
                    Ladunga, I., Smith, R., "Amino acid substitutions preserve
                    protein folding by conserving steric and hydrophobicity
                    properties," Protein Engineering , Vol. 10, No. 3, pp. 187-196
     0692           (1997)                                                               1/1/1997                   N/A                      N/A                                 A, CU, F, H, R, U, UP

                    Learoyd, T., et al., "Chitosan-based Spray-dried
                    Respirable Powders for Sustained Delivery of
                    Terbutaline Sulfate," European Journal of Pharmaceutics and
     0693           Biopharmaceutics , Vol. 68, pp. 224-234                              5/5/2007         DEFS-LINA-00004944          DEFS-LINA-00004954

                    Lembo, A., Camilleri, M., "Chronic Constipation," The New
     0694           England Journal of Medicine , Vol. 349, pp. 1360-1368                10/2/2003                  N/A                      N/A                                 A, CU, F, H, R, U, UP




                                                                                                                  34
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 619 of 669 PageID #: 6057
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                                Confidential
                                                                                                          No. 16-cv-01114-RGA
                                                                                                        Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                                   Date                   Beg Bates                End Bates        Deposition Ex. No.   Defendants' Objections

                    Lembo, A., "The Clinical and Economic Burden of Irritable
     0695           Bowel Syndrome," Practical Gastroenterology , Vol. 31, pp. 3-9          9/1/2007             LINZ_0168620              LINZ_0168626                               A, CU, F, H, R, U
                    Lembo, A., et al., "Two Randomized Trials of Linaclotide for
                    Chronic Constipation," The New England Journal of Medicine ,
     0696           Vol. 365, No. 6                                                        8/11/2011                   N/A                      N/A            Kunka Exhibit 13       A, CU, F, H, R, U
                    Lembo, T., et al., "Sigmoid Afferent Mechanisms in Patients
                    with Irritable Bowel Syndrome," Digestive Diseases and
     0697           Sciences, Vol. 42, No. 6, pp. 1112-1120                                 6/1/1997                   N/A                      N/A                                 A, CU, F, H, R, U, UP
                    Lencer, W. et al., "Induction of epithelial chloride secretion by
                    channel-forming cryptdins 2 and 3," Proc. Natl. Acad. Sci. USA ,
     0698           Vol. 94, pp. 8585-8589 (1997)                                           8/1/1997                   N/A                      N/A            Kent Exhibit 15        A, CU, F, H, R, U
                    Levitt, M., "A Simplified Representation Of Protein
                    Conformations For Rapid Simulation Of Protein Folding," J.
     0699           Mol.. Biol. , Vol. 104, pp. 59-107 (1976)                               1/1/1976             LINZ_0169520              LINZ_0169568                               A, CU, F, H, R, U
                    Lewis, A., Richard, J., "Challenges in the Delivery of Peptide
                    Drugs: An Industry Perspective," Therapeutic Delivery , Vol. 6,
     0700           pp. 149-163 (2015)                                                      1/1/2015          IW_LINZ_01054566           IW_LINZ_01054580                             A, F, CU, H, R, U
                    Li, Z., et al., "Detection and Quantification of Low-Molecular-
                    Weight Aldehydes in Pharmaceutical Excipients by Headspace
                    Gas Chromatography," Journal of Chromatopgraphy A , Vol.
     0701           1104 (2006)                                                             1/1/2006         DEFS-LINA-00001125          DEFS-LINA-00001134    Block Exhibit 19

                    Lin, J., et al., "Bacterial Heat-Stable Enterotoxins: Translation of
                    Pathogenic Peptides into Novel Targeted Diagnostics and
     0702           Therapeutics," Toxins , Vol. 2, pp. 2028-2054 (2010)                    8/5/2010             LINZ_0105970              LINZ_0105996                               A, F, CU, H, R, U
                    Lipecka, J., et al., "Distribution of ClC-2 chloride channel in rat
                    and human epithelial tissues," Am. J. Physiol. Cell Physiol ., Vol.
     0703           282, C805-C816 (2002)                                                   4/1/2002             LINZ_0168897              LINZ_0168908                               A, F, CU, H, R, U

                    Lloyd-Williams, P. et al., Chemical Approaches to the Synthesis
     0704           of Peptides and Proteins (Chaps. 2 and 5)(1997)                         1/1/1997         DEFS-LINA-00000476          DEFS-LINA-00000580
                    Locke, G.R., et al., "AGA Technical Review on Constipation,"
                    American Gastroenterological Association , Vol. 119, No. 6, pp.
     0705           1766-1778                                                               1/1/2000                   N/A                      N/A            Gupta Exhibit 26       A, F, CU, H, R, U
                    Longstreth, G., et al., "Functional Bowel Disorders,"
     0706           Gastroenterology , Vol. 130, pp. 1480-1491 (2006)                       4/1/2006             LINZ_0169630              LINZ_0169641       Chang Exhibit 16        A, F, CU, H, R, U

                    Lovell, R., "Global Prevalence of and Risk Factors for Irritable
                    Bowel Syndrome: A Meta-analysis," Clinical Gastroenterology
     0707           and Hepatology , Vol. 10, No. 7, pp. 712-721                            7/1/2012         DEFS-LINA-00004822          DEFS-LINA-00004835    Chang Exhibit 24
                    Lu, W., et al., "Binding of Amino Acid Side-chains to S Cavities
                    of Serine Proteinases," J. Mol. Biol ., Vol. 266, pp. 441-461
     0708           (1997)                                                                  1/1/1997         DEFS-LINA-00001776          DEFS-LINA-00001796
                    Lu, X., et al., "Deamidation and isomerization liability analysis
                    of 131 clinical-stage antibodies," MABS , Vol. 11, No. 1, pp. 45-
     0709           57                                                                     12/10/2018                  N/A                      N/A            Gupta Exhibit 20       A, F, CU, H, R, U




                                                                                                                     35
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 620 of 669 PageID #: 6058
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                               Confidential
                                                                                                        No. 16-cv-01114-RGA
                                                                                                      Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                                 Date                   Beg Bates                End Bates        Deposition Ex. No.   Defendants' Objections
                    Madara, J., Anderson, J., "Epithelia: Biological Principles of
                    Organization," Textbook of Gastroenterology (4th ed. 2003),
     0710           Chap. 8, pp. 151-165                                                  1/1/2003             LINZ_0169204              LINZ_0169225                               A, F, CU, H, R, U

                    Manning, M., et al., "Stability of Protein Pharmaceuticals,"
     0711           Pharm. Res ., Vol. 6, No. 11, pp. 903-918 (1989)                      1/1/1989         DEFS-LINA-00000581          DEFS-LINA-00000599    Block Exhibit 15

                    Marx, U.C., et al., "One Peptide, Two Topologies: Structure and
                    Interconversion Dynamics of Human Uroguanylin Isomers," J.
     0712           Peptide. Res ., Vol. 52, pp. 229-240 (1998)                           1/1/1998             LINZ_0168986              LINZ_0168997                                 F, CU, H, R, U

                    Matubayasi, N., et al., "Thermodynamic Quantities of Surface
                    Formation of Aqueous Electrolyte Solutions," Journal of
     0713           Colloid and Interface Science , Vol. 250, pp. 431-437                5/15/2002         DEFS-LINA-00004955          DEFS-LINA-00004961

                    Mayer, E., et al., "Evolving Pathophysiological Model of                                                                                Barnett Exhibit 13
                    Functional Gastrointestinal Disorders: Implications for                                                                                 Barrett Exhibit 11
     0714           Treatment," Eur. J. Surg ., Suppl. 587, pp. 3-9 (2002)                1/1/2002             LINZ_0105997              LINZ_0106004         Kent Exhibit 9        A, F, CU, H, R, U

                    McCole, D., et al., "Transactivation of the Epidermal Growth
                    Factor Receptor in Colonic Epithelial Cells by Carbachol
                    Requires Extracellular Release of Transforming Growth Factor-
     0715           α," J. Biol. Chem ., Vol. 277, No. 45, pp. 42603-42612 (2002)        8/28/2002             LINZ_0168909              LINZ_0168919        Barrett Exhibit 7      A, F, CU, H, R, U
                    Menard, L.P., Dubreuil, J.D., "Enteroaggregative Escherichia
                    coli Heat-Stable Enterotoxin 1 (EAST1): A New Toxin with an
                    Old Twist," Critical Reviews in Microbiology , Vol. 28, pp. 43- 60
     0716           (2002)                                                                1/1/2002                   N/A                      N/A            Kent Exhibit 29        A, F, CU, H, R, U

                    Metz, B., et al., "Identification of Formaldehyde-Induced
                    Modifications in Proteins: Reactions with Model Peptides," J.
     0717           Biol. Chem ., Vol. 279, No. 8, pp. 6235-6243 (2004)                  2/20/2004         DEFS-LINA-00001555          DEFS-LINA-00001564    Block Exhibit 17

                    Mezoff, A., et al., "Escherichia coli Enterotoxin (STa) Binds to
                    Receptors, Stimulates Guanyl Cyclase, and Impairs Absorption
     0718           in Rat Colon," Gastroenterology , Vol. 102, pp. 816-822 (1992)        3/1/1992                   N/A                      N/A                                   F, CU, H, R, U, UP

                    Microbia Press Release, "Linaclotide Shown to Improve
     0719           Symptoms of Chronic Constipation in Phase 2A Study"                  10/24/2006        DEFS-LINA-00001135          DEFS-LINA-00001136

                    Microbia Press Release, "Microbia Announces Positive Phase 2
     0720           Results for its Investigational Compound Linaclotide"                5/21/2007         DEFS-LINA-00001137          DEFS-LINA-00001138

                    Motheram, R., "Behavior of Recombinant Human Growth
                    Hormone at Solid / Liquid Interfaces," University of the
     0721           Sciences in Philadelphia (Mar. 2007) (Ph.D. Dissertation)             3/1/2007         DEFS-LINA-00004980          DEFS-LINA-00005159




                                                                                                                   36
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 621 of 669 PageID #: 6059
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                              Confidential
                                                                                                       No. 16-cv-01114-RGA
                                                                                                     Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                                 Date                  Beg Bates                End Bates        Deposition Ex. No.   Defendants' Objections

                    Muller-Lissner, S.A., et al., "Tegaserod, a 5-HT4 receptor partial
                    agonist, relieves symptoms in irritable bowel syndrome
                    patients with abdominal pain, bloating and constipation,"
     0722           Aliment Pharmacol Thcr. , Vol. 15, pp. 1655-1666                     1/1/2001             LINZ_0106024              LINZ_0106035                               A, F, CU, H, R, U

                    Nakazato, M., "Guanylin Family: New Intestinal Peptides                                                                                Barrett Exhibit 17
                    Regulating Electrolyteand Water Homeostasis," J.                                                                                       Chang Exhibit 18
     0723           Gastroenterology , Vol. 36, pp. 219–225 (2001)                       1/1/2001         DEFS-LINA-00000600          DEFS-LINA-00000606   DeGrado Exhibit 9

                    Nataro, J., et al., "Heterogeneity of Enteroaggregative
                    Escherichia coli Virulence Demonstrated in Volunteers," The
     0724           Journal of Infectious Diseases , Vol. 171, pp. 465-468 (1995)        1/1/1995             LINZ_0106036              LINZ_0106039                               A, F, CU, H, R, U

                    Neurath, H., Schwert, G., "The Mode Of Action Of The
     0725           Crystalline Pancreatic Proteolytic Enzymes," pp. 69-153 (1949)       1/1/1949             LINZ_0169389              LINZ_0169473                               A, F, CU, H, R, U
                    Neurath, H., "Some Considerations Of The Multiple Specificity
                    Of Proteolytic Enzymes," Annals New York Academy of
     0726           Science , pp. 11-24 (1957)                                           1/1/1957             LINZ_0169474              LINZ_0169487                               A, F, CU, H, R, U
                    Nicolaou, K.C., et al., "Taxoids: New Weapons Against Cancer,"
     0727           Scientific American, Vol. 6, pp. 94-98 (1996)                        6/1/1996         DEFS-LINA-00000607          DEFS-LINA-00000611

                    Nielsen, K., et al., "An H NMR determination of the three-
                    dimensional structures of mirror-image forms of a Leu-5
                    variant of the trypsin inhibitor from Ecballium elaterium (EETI-
     0728           11), Protein Science , Vol. 3, pp. 291-302                           1/1/1994                   N/A                      N/A                                   F, CU, H, R, U, UP

                    Letter to the Editor titled "An Outbreak of Gastroenteritis in
                    Japan due to Escherichia coli 0166," by Y. Nishikawa, et al.,
     0729           Emerging Infectious Diseases , Vol. 5, No. 2                         3/1/1999             LINZ_0106040              LINZ_0106040                               A, F, CU, H, R, U
                    Niu, C., et al., "FDA Perspective on Peptide Formulation and
                    Stability Issues," J. Pharm. Sciences , Vol. 87, No. 11, pp. 1331-
     0730           1334 (1998)                                                          11/1/1998        DEFS-LINA-00000612          DEFS-LINA-00000615

                    Norimatsu, Y., et al., "Lubiprostone Activates CFTR, but not CIC-
                    2, via the Prostaglandin Receptor (EP4)," Biochem Biophys Res.
     0731           Commun ., Vol. 426, No. 3, pp. 374–379 (2012)                        9/28/2012            LINZ_0169352              LINZ_0169363                               A, F, CU, H, R, U

                    Nostrant, T., Barnett, J., "Management of irritable bowel
     0732           syndrome," Modern Medicine, Vol. 57, No. 5, pp. 100-113              5/1/1989                   N/A                      N/A           Barnett Exhibit 17      A, F, CU, H, R, U

                    Nozaki, Y., Tanford,C., "The Solubility of Amino Acids and Two
                    Glycine Peptides in Aqueous Ethanol and Dioxane Solutions.
                    Establishment of the Hydrophobicity Scale," The Journal of
     0733           Biological Chemistry , Vol. 246, No. 7, pp. 2211-2217                4/10/1971            LINZ_0173074              LINZ_0173081                               A, F, CU, H, R, U




                                                                                                                  37
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 622 of 669 PageID #: 6060
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                                Confidential
                                                                                                         No. 16-cv-01114-RGA
                                                                                                       Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                                  Date                   Beg Bates                End Bates        Deposition Ex. No.   Defendants' Objections

                    O'Donnell, E., et al., "Inhibition of enterotoxin-induced porcine
                    colonic secretion by diarylsulfonylureas in vitro," Am. J.
     0734           Physical Gastrointest Liver Physiol. , Vol. 279, pp. G1104-G1112       1/1/2000                   N/A                      N/A            Kent Exhibit 17        A, F, CU, H, R, U
                    O'Donnell, P., Bokser, A., "Stability of Pharmaceutical Products,
                    " Remington: The Science and Practice of Pharmacy , Chap. 52
     0735           (D.B. Troy et al., eds., 2006)                                         1/1/2006         DEFS-LINA-00001143          DEFS-LINA-00001153
                    Ozaki, H., et al., "Molecular Structure of the Toxic Domain of
                    Heat-stable Enterotoxin Produced by a Pathogenic Strain of
                    Escherichia coli ," The Journal of Biological Chemistry , Vol. 266,
     0736           No. 9, pp. 5934-5941                                                   3/1/1991             LINZ_0107080              LINZ_0107087        Kent Exhibit 32        A, F, CU, H, R, U
                    Payne, R., Manning, M., "Peptide Formaulation: Challenges
                    and Strategies," Innovations in Pharmaceutical Technology ,
     0737           pp. 64-68                                                             00/00/0000                  N/A                      N/A            Gupta Exhibit 19       F, CU, H, R, U, ID
                    Pearlman, R., Nguyen, T.H., "Formulation Strategies for
                    Recombinant Proteins: Human Growth Hormone and Tissue
                    Plasminogen Activator," Therapeutic Peptides and Proteins:
     0738           Formaulations, Delivery, and Targeting                                 1/1/1989             LINZ_0173082              LINZ_0173093                               A, F, CU, H, R, U
                    Pennington, M., et al., "Peptide therapeutics from venom:
                    Current status and potential," Bioorganic & Medicinal
     0739           Chemistry ," Vol. 26, pp. 2738-2758                                    1/1/2018         DEFS-LINA-00002027          DEFS-LINA-00002047
                    Prather, C., et al., "Tegaserod Accelerates Orocecal Transit in
                    Patients With Constipation-Predominant Irritable Bowel
                    Syndrome," Gastroenterology , Vol. 118, No. 3, pp. 463-468
     0740           (2000)                                                                 3/1/2000             LINZ_0168929              LINZ_0168934                               A, F, CU, H, R, U

                    Qadri, F., et al., "Prevalence of Toxin Types and Colonization
                    Factors in Enterotoxigenic Escherichia coli Isolated during a 2-
                    Year Period from Diarrheal Patients in Bangladesh," Journal of
     0741           Clinical Microbiology , Vol. 38, No. 1, pp. 27-31                      1/1/2000             LINZ_0107090              LINZ_0107094                               A, F, CU, H, R, U

                    Qian, X., et al., "Expression of GC-C, a Receptor-Guanylate
                    Cyclase, and Its Endogenous Ligands Uroguanylin and Guanylin
                    along the Rostrocaudal Axis of the Intestine," Endocrinology ,
     0742           Vol. 141, No. 9, pp. 3210-3224 (2000)                                  1/1/2000         DEFS-LINA-00001896          DEFS-LINA-00001910
                    Ratnaike, R., Jones, T., "Mechanisms of Drug-Induced
                    Diarrhoea in the Elderly," Drugs & Aging , Vol. 13, pp. 245-253
     0743           (1998)                                                                 9/1/1998         DEFS-LINA-00002073          DEFS-LINA-00002081    Barrett Exhibit 5

                    Raula, J., et al., "Study of the Dispersion Behaviour of L-Leucine
                    Containing Microparticles Synthesized with an Aerosol Flow
     0744           Reactor Method," Powder Technology , Vol. 177, pp. 125-132            3/16/2007         DEFS-LINA-00004962          DEFS-LINA-00004969
                    Remington: The Science and Practice of Pharmacy 20th ed.
     0745           (Gennaro A. Ed., Lippincott Williams & Wilkins, 2000)                  1/1/2000         DEFS-LINA-00000616          DEFS-LINA-00000662
                    Resta-Lenert, S., Barrett, K., "Enteroinvasive Bacteria Alter
                    Barrier and Transport Properties of Human Intestinal
                    Epithelium: Role of iNOS and COX-2," Gastroenterology , Vol.
     0746           122, No. 4, pp. 1070-1087 (2002)                                       4/1/2002             LINZ_0168935              LINZ_0168952        Barrett Exhibit 9      A, F, CU, H, R, U



                                                                                                                    38
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 623 of 669 PageID #: 6061
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                             Confidential
                                                                                                       No. 16-cv-01114-RGA
                                                                                                     Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                        Description                             Date                  Beg Bates                End Bates        Deposition Ex. No.   Defendants' Objections
                    Rich, C., et al., "Characterization of enteroaggregative
                    Escherichia coli isolates," FEMS Microbiology Letters , Vol. 173,
     0747           pp. 55-61                                                             1/1/1999            LINZ_0107095              LINZ_0107101                               A, F, CU, H, R, U
                    Ringel, Y., et al., "Irritable Bowel Syndrome," Annu. Rev. Med. ,
     0748           Vol. 52, pp. 319-338                                                  1/1/2001            LINZ_0001209              LINZ_0001228       Barnett Exhibit 18      A, F, CU, H, R, U
                    Ritchie, J., "Pain from distension of the pelvic colon by inflating
                    a balloon in the irritable colon syndrome," Gut , Vol. 14, pp.
     0749           125-132                                                               1/1/1973                N/A                         N/A                                A, F, CU, H, R, U, UP
     0750           Rome II: The Functional Gastrointestinal Disorders                    1/1/2000        DEFS-LINA-00002082          DEFS-LINA-00002305   Barnett Exhibit 34
                    Rome II: The Functional Gastrointestinal Disorders (excerpt) -                        DEFS-LINA-00002082          DEFS-LINA-00002087
     0751           Table of Contents                                                     1/1/2000        DEFS-LINA-00002299          DEFS-LINA-00002300    Chang Exhibit 15
                    Roussel, A.J., et al., "Myoelectric Activity of the Small Intestine
                    in Enterotoxin-induced Diarrhea of Calves," Am. J. Vet. Res .,
     0752           Vol. 53, No. 7, pp. 1145-1148 (1992)                                  7/1/1992        DEFS-LINA-00000663          DEFS-LINA-00000668

                    Sack, G., et al., "Gastric acidity in cholera and noncholera
     0753           diarrhoea," Bull. Wld. Health Org , Vol. 47, pp. 31-36 (1972)         1/1/1972        DEFS-LINA-00002306          DEFS-LINA-00002311
                    Sack, R.B., "Enterotoxigenic Escherichia coli : Identification and
                    Characterization," J. Infect. Dis ., Vol. 142, No. 2, pp. 279-286
     0754           (1980)                                                                8/1/1980        DEFS-LINA-00001707          DEFS-LINA-00001714
                    Sandler, R., et al., "The Burden of Selected Digestive Diseases
                    in the United States," Gastroenterology , Vol. 122, pp. 1500-
     0755           1511 (2002)                                                           5/1/2002            LINZ_0168953              LINZ_0168964                               A, F, CU, H, R, U

                    Santos-Neto, M.S., et al., "Comparison of the Actions of
                    Guanylin and Its Lysine-Containing Analog in Perfused Rat
                    Kidney. Interaction with Chymostatin-A Chymotrypsin
     0756           Inhibitor," Hypertension , Vol. 33, Abstract 246                      4/1/1999                  N/A                      N/A                                 A, F, CU, H, R, U, UP
                    Santos-Neto, M.S., et al., "Guanylin and its Lysine-Containing
                    Analogue in the Isolated Perfused Rat Kidney: Interaction with
                    Chymotrypsin Inhibitor," Pharmacology & Toxicology , Vol. 92,
     0757           pp. 114-120                                                           1/1/2003                  N/A                      N/A                                 A, F, CU, H, R, U, UP
     0758           MOVED TO JOINT EXHIBIT LIST AS JTX-019
                    Sato, T. and Shimonishi. Y., et al., "Structural features of
                    Escherichia coli heat-stable enterotoxin that activates
                    membrane-associated guanylyl cyclase," J. Peptide Res. , 2004,
     0759           63, 200-206                                                           1/1/2004         IW_LINZ_00773243           IW_LINZ_00773249       Zhao Exhibit 7         F, CU, H, R, U
                    Savarino, S., et al., "Enteroaggregative Escherichia coli heat
                    stable enterotoxin 1 represents another subfamily of E. coli
                    heat-stable toxin," Proc. Natl. Acad. Sci. USA , Vol. 90, pp. 3093-
     0760           3097 (1993)                                                           4/1/1993            LINZ_0107112              LINZ_0107116        Kent Exhibit 28        A, F, CU, H, R, U
                    Savarino, S., et al., "Enteroaggregative Escherichia coli Heat-
                    Stable Enterotoxin Is Not Restricted to Enteroaggregative E.
                    coli ," The Journal of Infectious Diseases , Vol. 173, pp. 1019-
     0761           1022                                                                  4/1/1996            LINZ_0107117              LINZ_0107120                               A, F, CU, H, R, U
                    Saxena, P., "Serotonin Receptors: Subtypes, Functional
                    Responses and Therapeutic Relevance," Pharm. Ther ., Vol. 66,
     0762           pp. 339-368 (1995)                                                    1/1/1995            LINZ_0169174              LINZ_0169203                               A, F, CU, H, R, U



                                                                                                                  39
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 624 of 669 PageID #: 6062
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                             Confidential
                                                                                                      No. 16-cv-01114-RGA
                                                                                                    Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                     Description                               Date                  Beg Bates                End Bates        Deposition Ex. No.    Defendants' Objections
                    Schellenberger, V., et al., "The specificity of chymotrypsin - A
                    statistical analysis of hydrolysis data," Eur. J. Biochem ., Vol.
     0763           199, pp. 623-636 (1991)                                              1/1/1991        DEFS-LINA-00001843          DEFS-LINA-00001856

                    Schiller, L.R., "Review Article: The Therapy of Constipation,"                                                                         Barrett Exhibit 6
     0764           Aliment Pharmacol. Ther ., Vol. 15, pp. 749–763 (2001)               1/9/2001        DEFS-LINA-00000686          DEFS-LINA-00000700   Giannella Exhibit 6

                    Schmidt, R., "Dose-Finding Studies in Clinical Drug
     0765           Development," Eur. J Clin. Pharmacol , Vol. 34, pp. 15-19 (1988)     1/1/1988        DEFS-LINA-00002048          DEFS-LINA-00002052
                    Schulz, A., et al., "Carboxy-terminal extension stabilizes the
                    topological stereoisomers of guanylin," J. Peptide Res. , Vol. 52,
     0766           pp. 518-525                                                          1/1/1998                  N/A                      N/A                                  A, F, CU, H, R, U, UP
                    Senderoff, R., et al., "Aqueous Stability of Human Epidermal
                    Growth Factor 1-48," Pharmaceutical Research , Vol. 11, No.
     0767           12, pp. 1712-1720 (1994)                                             1/1/1994        DEFS-LINA-00001154          DEFS-LINA-00001162     Block Exhibit 6

                    Serra, J., Caballero, N., "Dexloxiglumide for the treatment of
                    constipation predominant irritable bowel syndrome," Expert
     0768           Opinion on Pharmacology , Vol. 17, No. 14, pp. 1969-1974             9/8/2016            LINZ_0168460              LINZ_0168466                                A, F, CU, H, R, U

                    Shaheen, N., "Best of DDW 2007, Highlights from Digestive
                    Disease Week and the 108th Annual Meeting of the American
                    Gastroenterological Association Institute, Gastroenterology &
     0769           Hepatology , Vol. 3, Issue 8, pp. 620-633 (2007)                     8/1/2007        DEFS-LINA-00001163          DEFS-LINA-00001176
                    Shailubhai, K., "Therapeutic Applications of Guanylate Cyclase-
                    C Receptor Agonists," Current Opinion Drug Discovery Dev .,                                                                           Barrett Exhibit 12
     0770           Vol. 5, No. 2, pp. 261-268 (2002)                                    1/1/2002        DEFS-LINA-00000701          DEFS-LINA-00000708   Chang Exhibit 17

                    Shekhar, C., Whorwell, P., "Emerging drugs for irritable bowel
     0771           syndrome," Expert Opin. Emerging Drugs , Vol. 14, pp. 673-685        1/1/2009            LINZ_0168599              LINZ_0168611                                A, F, CU, H, R, U

                    Shimonishi, Y., et al., "Mode of disulfide bond formation of a
                    heat-stable enterotoxin (STh) produced by a human strain of
     0772           enterotoxigenic Escherichia coli ," FEBS Letters , Vol. 215, No. 1   5/1/1987         IW_LINZ_00000065           IW_LINZ_00000070      Wolfe Exhibit 10         F, CU, H, R, U
                    Shiraki, K., et al., "Biophysical Effect of Amino Acids on the
                    Prevention of Protein Aggregation," J. Biochem. , Vol. 132, No.
     0773           4, pp. 591-595                                                       1/1/2002            LINZ_0173094              LINZ_0173098        Gupta Exhibit 25        A, F, CU, H, R, U

                    Silberstein S.. et al., "Botulinum Toxin Type A as a Migraine
     0774           Preventive Treatment," Headache , Vol. 40, pp. 445-450 (2000)        6/1/2000        DEFS-LINA-00000680          DEFS-LINA-00000685

                    Simon, B., Kather, H., "Interaction of laxatives with enzymes of
                    cyclic AMP metabolism from human colonic mucosa,"
     0775           European Journal of Clinical Investigation , Vol. 10, pp. 231-234    1/1/1980        DEFS-LINA-00002768          DEFS-LINA-00002771   Barrett Exhibit 20

                    Sjolund, K., et al., "Motilin in Chronic Idiopathic Constipation,"
     0776           Scandinavian J. Gastroenterology , Vol. 21, pp. 914-918 (1986)       1/1/1986            LINZ_0168965              LINZ_0168970                                A, F, CU, H, R, U




                                                                                                                 40
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 625 of 669 PageID #: 6063
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                              Confidential
                                                                                                        No. 16-cv-01114-RGA
                                                                                                      Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                                 Date                   Beg Bates                End Bates        Deposition Ex. No.   Defendants' Objections

                    So, M., "Nucleotide sequence of the bacterial transposon
                    Tn1681 encoding a heat-stable (ST) toxin and its identification
                    in enterotoxigenic Escherichia coli strains," Proc. Natl. Acad.
     0777           Sci. USA , Vol. 77, No. 7, pp. 4011-4015                              7/1/1980             LINZ_0107150              LINZ_0107154                               A, F, CU, H, R, U
                    Sobel, J., "Botulism," Clinical Infectious Diseases , Vol. 41, pp.
     0778           1167-73 (2005)                                                       10/15/2005            LINZ_0169652              LINZ_0169658                               A, F, CU, H, R, U

                    Sohma, Y., et al., "Contribution of Residue B5 to the Folding
                    and Function of Insulin and IGF-I," The Journal of Biological
     0779           Chemistry , Vol. 285, No. 7, pp. 5040-5055                           2/12/2010                   N/A                      N/A                                 A, F, CU, H, R, U, UP
                    Stahl, P.H., et al., "Monographs on Acids and Bases,"
                    Handbook of Pharmaceutical Salts (P. Stahl and C. Wermuth
     0780           eds., 2002), Chap. 12, pp. 265-327                                    1/1/2002         DEFS-LINA-00000715          DEFS-LINA-00000779
     0781           Biochemistry (L. Stryer, et al., 3ed 1988)                            1/1/1988         DEFS-LINA-00002401          DEFS-LINA-00002531

                    Szenczi, A., et al., "The Effect of Solvent Environment on the
                    Conformation and Stability of Human Polyclonal IgG in
     0782           Solution," Biologicals , Vol. 34, pp. 5-14                            1/1/2006         DEFS-LINA-00004970          DEFS-LINA-00004979

                    Tabb, J.S., et al., "Characterization of p-Azidophenylalanine as
                    a System L Substrate and a Photoaffinity Probe," Federation
     0783           Proc ., Vol. 45, p. 1940 (1986)                                       1/1/1986         DEFS-LINA-00000780          DEFS-LINA-00000780

                    Tajima, M., et al., "Role of Calcium Ions in the Thermostability
                    of Thermolysin and Bacillus subtilis var. amylosacchariticus
     0784           Neutral Protease, Eur. J. Biochem ., Vol. 64, pp. 243-247 (1976)      1/1/1976         DEFS-LINA-00002532          DEFS-LINA-00002536

                    Takao, T., et al., "Isolation, primary structure and synthesis of
                    heat-stable enterotoxin produced by Yersinia enterocolitica ,"
     0785           Eur. J. Biochem. , Vol. 152, pp. 199-206                              1/1/1985             LINZ_0107159              LINZ_0107166                               A, F, CU, H, R, U
                    Takao, T., et al., "Amino acid sequence of heat-stable
                    enterotoxin produced by Vibrio cholerae non-01," FEBS
     0786           Letters , Vol. 193, No. 2, pp. 250-254                               12/1/1985             LINZ_0107167              LINZ_0107171                               A, F, CU, H, R, U
                    Takeda, T., et al., "Epitope Mapping and Characterization of
                    Antigenic Determinants of Heat-Stable Enterotoxin (STh) of
                    Enterotoxigenic Escherichia coli by Using Monoclonal
                    Antibodies," Infection and Immunity , Vol. 61, No. 1, pp. 289-
     0787           294                                                                   1/1/1993             LINZ_0107172              LINZ_0107177                               A, F, CU, H, R, U

                    Talley, N., "Serotoninergic neuroenteric modulators," The
     0788           Lancet , Vol. 358, No. 929B, pp. 2061-2068                           12/15/2001                  N/A                      N/A           DeGrado Exhibit 6       A, F, CU, H, R, U

                    Tanford, C., "Contribution Of Hydrophobic Interactions To The
                    Stability Of The Globular Conformation Of Proteins," J. Am.
     0789           Chem. Soc ., Vol. 84, pp. 4240-4247 (1962)                           11/20/1962            LINZ_0169496              LINZ_0169503                               A, F, CU, H, R, U




                                                                                                                   41
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 626 of 669 PageID #: 6064
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                            Confidential
                                                                                                      No. 16-cv-01114-RGA
                                                                                                    Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                      Description                             Date                   Beg Bates                End Bates        Deposition Ex. No.   Defendants' Objections
                    Tchernychev, B., et al., "MRP4 Modulation of the Guanylate
                    Cyclase-C/cGMP Pathway: Effects on Linaclotide-Induced
                    Electrolyte Secretion and cGMP Efflux," J. Pharmacol. Exp.
     0790           Ther. , Vol. 355, pp. 48-56                                        10/1/2015                   N/A                      N/A                                 A, F, CU, H, R, U, UP
                    Tian, X., "STa Peptide Analogs For Probing Guanylyl Cyclase C,"
     0791           Biopolymers , Vol. 90, No. 5, pp. 713-723                          00/00/0000            LINZ_0168467              LINZ_0168484                               A, F, CU, H, R, U
                    Tillisch, K., Chang, L., "Diagnosis and Treatment of Irritable
                    Bowel Syndrome: State of the Art," Current Gastroenterology
     0792           Reports , Vol. 7, pp. 249-256 (2005)                                1/1/2005             LINZ_0168971              LINZ_0168978                               A, F, CU, H, R, U
                    "The United States Pharmacopeia (USP 23): The National
     0793           Formulary (NF18)" pp. 1942-1943 (1995)                              1/1/1995         DEFS-LINA-00001181          DEFS-LINA-00001184
                    Uzzau, S., Fasano, A., "Cross-talk between enteric pathogens
                    and the intestine," Cellular Microbiology , Vol. 2, pp. 83-89
     0794           (2000)                                                              1/1/2000                   N/A                      N/A                                 A, F, CU, H, R, U, UP
                    Videlock, E., Chang, L., "Irritable bowel syndrome," Yamada's
                    Textbook of Gastroenterology (6th ed. 2015), Chap. 75, pp.
     0795           1495-1521                                                           1/1/2016             LINZ_0169244              LINZ_0169270                               A, F, CU, H, R, U
                    Volkin, D., et al., "Degradative Covalent Reactions Important to
                    Protein Stability," Molecular Biotech ., Vol. 8, pp. 105-122
     0796           (1997)                                                              1/1/1997         DEFS-LINA-00001194          DEFS-LINA-00001211    Block Exhibit 14
                    Wald, "Constipation, Advances in Diagnosis and Treatment,"
     0797           JAMA , Vol. 315, No. 2, pp. 185-191 (2016)                         1/12/2016             LINZ_0168979              LINZ_0168985                               A, F, CU, H, R, U
                    Wang, W., et al., "Antibody Structure, Instability, and
     0798           Formulation," J. Pharm. Sci. , Vol. 96, No. 1 (2007)                1/1/2007          IW_LINZ_01054486           IW_LINZ_01054511                             A, F, CU, H, R, U

                    Weinberg, D., et al., "American Gastroenterological
                    Association Institute Guideline on the Pharmacological
                    Management of Irritable Bowel Syndrome," Gastroenterology,
     0799           Vol. 147, No. 5, pp. 1146-1148                                     11/1/2014             LINZ_0034905              LINZ_0034907       Barnett Exhibit 40      A, F, CU, H, R, U
                    Weissman, J., Kim, P., "Reexamination of the Folding of BPTI:
                    Predominance of Native Intermediates," Science , Vol. 253, pp.
     0800           1386-93 (1991)                                                     9/20/1991             LINZ_0169310              LINZ_0169318                               A, F, CU, H, R, U

                    White, W.C., Chan, P.D., Chaps. 2-4 - "Basic principles, Basic
                    procedures, and Preparation and handling of peptides
                    containing methionine and cysteine," pp. 9-40, Fmoc solid
     0801           phase peptide synthesis - A Pratical Approach (2000)                1/1/2000         DEFS-LINA-00001911          DEFS-LINA-00002026
                    Williams, M., "Drug Design and Development: A Perspective",
                    Foye's Principles of Medicinal Chemistry , (Williams and Lemke
     0802           eds., 5th Ed. 2002)                                                 1/1/2002             LINZ_0169729              LINZ_0169761                               A, F, CU, H, R, U
     0803           MOVED TO JOINT EXHIBIT LIST AS JTX-020
                    Wolfe, H., Waldman, S., "A Comparative Molecular Field
                    Analysis (COMFA) of the Structural Determinants of Heat-
                    Stable Enterotoxins Mediating Activation of Guanylyl Cyclase
                    C," Journal of Medicinal Chemistry, Vol. 45, No. 8 (Color                                                                              Currie Exhibit 23
     0804           version)                                                            1/1/2002                   N/A                      N/A             Wolfe Exhibit 7        F, CU, H, R, U




                                                                                                                 42
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 627 of 669 PageID #: 6065
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                              Confidential
                                                                                                        No. 16-cv-01114-RGA
                                                                                                      Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                    Description                                  Date                  Beg Bates                End Bates        Deposition Ex. No.   Defendants' Objections

                    Woodworth, T., Nicols, J. "Recombinant Fusion Toxins - A New
                    Class of Targeted Biological Therapeutics," lmmunoconjugate
     0805           Therapy of Hematologic Malignancies , (1993)                          1/1/1993         DEFS-LINA-00000785          DEFS-LINA-00000802
                    Wu, S. et al., "The formation and mechanism of
                    multimerization in a freeze-dried peptide," International
     0806           Journal of Pharmaceutics , 200 (2000) 1-16                            1/1/2000          IW_LINZ_00760848           IW_LINZ_00760863       Zhao Exhibit 9        A, F, CU, H, R, U

                    Wu, Y., et al., "Reactive Impurities in Excipients: Profiling,
                    Identification and Mitigation of Drug-Excipient
     0807           Incompatibility," AAPS PharmSciTech , Vol. 12, No. 4                  12/1/2011         IW_LINZ_00723097           IW_LINZ_00723112      Zhao Exhibit 21       A, F, CU, H, R, U, LP
                    Wu, Y., et al., "Reactive Impurities in Excipients: Profiling,
                    Identification and Mitigation of Drug-Excipient
                    Incompatibility," AAPS PharmSciTech , Vol. 12, No. 4
     0808           (Highlighted version of Zhao Exhibit 21)                              4/11/2011                  N/A                      N/A            Zhao Exhibit 21a      A, F, CU, H, R, U, LP

                    Yamamoto, T., et al., "Comparison of the nucleotide sequence
                    of enteroaggregative Escherichia coli heat-stable enterotoxin
                    1 genes among diarrhea-associated Escherichia coli ," FEMS
     0809           Microbiology Letters, Vol. 147, pp. 89-95                             1/1/1997             LINZ_0107185              LINZ_0107191                               A, F, CU, H, R, U
                    Yamamoto, T., Taneike, I., "The sequences of
                    enterohemorrhagic Escherichia coli and Yersinia pestis that
                    are homologous to the enteroaggregative E. coli heat stable
                    enterotoxin gene: cross-species transfer in evolution," FEBS
     0810           Letters, Vol. 472, pp. 22-26                                          1/1/2000             LINZ_0107192              LINZ_0107196                               A, F, CU, H, R, U

                    Yamanaka, H., et al., "Involvement of glutamic acid residue at
                    position 7 in the formation of the intramolecular disulfide
                    bond of Escherichia coli heat-stable enterotoxin Ip in vivo,"
     0811           Microbial Pathogenesis , Vol. 24, pp. 145-154                         1/1/1998                   N/A                      N/A            Gupta Exhibit 22       A, F, CU, H, R, U
                    Yamasaki, S., et al., "Structural Requirements for the Spatial
                    Structure and Toxicity of Heat-Stable Enterotoxin (STh) of
                    Enterotoxigenic Escherichia coli ," Bull. Chem. Soc. Jpn , Vol. 61,
     0812           No. 5, pp. 1701-1706 (1988)                                           5/1/1988             LINZ_0169278              LINZ_0169283                               A, F, CU, H, R, U

                    Yang, H., Ma, T., "Luminally Acting Agents For Constipation
                    Treatment: A Review Based On Literatures and Patents,"
     0813           Frontiers in Pharmacology , Vol. 8, Article 418, pp. 1-13             6/30/2017            LINZ_0169364              LINZ_0169376                               A, F, CU, H, R, U
                    Yoshimura, S., et al., "Essential structure for full
                    enterotoxigenic activity of heat-stable enterotoxin produced
                    by enterotoxigenic Escherichia coli ," FEBS Letters, Vol. 181,
     0814           No. 1                                                                 2/1/1985          IW_LINZ_00000060           IW_LINZ_00000064      Wolfe Exhibit 9          F, CU, H, R, U
                    Zalewski, "Cisapride Withdrawal Requires Alternative
                    Therapy," Cleveland Clinic Pharmacotherapy Update , Vol. III,
     0815           No. 2                                                                 6/1/2000                   N/A                      N/A                                 A, F, CU, H, R, U, UP
                                                                                                                                                            Barnett Exhibit 12
                                                                                                                                                            Chang Exhibit 14
     0816           Amitiza Prescribing Information                                       1/31/2006            LINZ_0104744              LINZ_0104757        Kent Exhibit 14        A, F, CU, H, R, U



                                                                                                                   43
                             Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 628 of 669 PageID #: 6066
                                                    Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                 Confidential
                                                                                                No. 16-cv-01114-RGA
                                                                                              Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                   Description                            Date                Beg Bates               End Bates    Deposition Ex. No.   Defendants' Objections
     0817           Prescribing Information for Amitiza (8 mcg and 24 mcg)       11/1/2012             LINZ_0104758            LINZ_0104774                            A, F, CU, H, R, U
     0818           NDA 21-908 Adminstrative Documents/Correspondence             2/1/2006             LINZ_0102101            LINZ_0102223                         A, F, CU, H, R, U, MD
     0819           NDA 21-908 Approval Letter                                    1/31/2006            LINZ_0102096            LINZ_0102099                            A, F, CU, H, R, U
     0820           NDA 21-908 FDA Approval Letter                               00/00/0000            LINZ_0102224            LINZ_0102227                            A, F, CU, H, R, U
     0821           NDA 21-908 FDA Approved Labeling                             1/31/2006             LINZ_0102745            LINZ_0102759                            A, F, CU, H, R, U
     0822           NDA 21-908 FDA Chemistry Review                              1/25/2006             LINZ_0104242            LINZ_0104265                            A, F, CU, H, R, U
                    NDA 21-908 FDA Clinical Pharmacology and Biopharmaceutics
     0823           Review(s)                                                     1/5/2006             LINZ_0102228            LINZ_0102261                           A, F, CU, H, R, U
     0824           NDA 21-908 FDA Medical Review(s)                              1/30/2006            LINZ_0102262            LINZ_0102484                           A, F, CU, H, R, U
     0825           NDA 21-908 FDA Microbiology Review(s)                        10/3/2005             LINZ_0102485            LINZ_0102490                           A, F, CU, H, R, U
     0826           NDA 21-908 FDA Pharmacology Review(s)                         1/13/2006            LINZ_0102491            LINZ_0102744                           A, F, CU, H, R, U
     0827           NDA 21-908 FDA Statistical Review(s)                         12/16/2005            LINZ_0102760            LINZ_0102864                           A, F, CU, H, R, U
     0828           NDA 21-908/S-004 Amitiza Label                                 5/1/2007            LINZ_0104775            LINZ_0104787                           A, F, CU, H, R, U
     0829           NDA 21-908/S-004 Approval Letter                              5/16/2007            LINZ_0103658            LINZ_0103660                           A, F, CU, H, R, U

     0830           NDA 21-908/S-005 Amitiza Package Insert (8 mcg and 24 mcg)    4/1/2008             LINZ_0103661            LINZ_0103676                           A, F, CU, H, R, U
     0831           NDA 21-908/S-005 Approval Letter                             4/29/2008             LINZ_0103765            LINZ_0103769                           A, F, CU, H, R, U
                    NDA 21-908/S-005 FDA Administrative and Correspondence
     0832           Documents                                                    4/29/2008             LINZ_0103695            LINZ_0103764                         A, F, CU, H, R, U, MD
     0833           NDA 21-908/S-005 FDA Chemistry Review(s)                     4/22/2008             LINZ_0103770            LINZ_0103772                            A, F, CU, H, R, U

     0834           NDA 21-908/S-005 FDA Cross Discipline Team Leader Review     4/25/2008             LINZ_0103773            LINZ_0103782                           A, F, CU, H, R, U
     0835           NDA 21-908/S-005 FDA Labeling                                4/29/2008             LINZ_0104014            LINZ_0104036                           A, F, CU, H, R, U
     0836           NDA 21-908/S-005 FDA Medical Review(s)                       4/11/2008             LINZ_0103783            LINZ_0103992                           A, F, CU, H, R, U
     0837           NDA 21-908/S-005 FDA Officer/Employee List                   4/29/2008             LINZ_0103993            LINZ_0103994                           A, F, CU, H, R, U
     0838           NDA 21-908/S-005 FDA Other Review(s)                          4/8/2008             LINZ_0103995            LINZ_0104007                           A, F, CU, H, R, U
     0839           NDA 21-908/S-005 FDA Pharmacology Review(s)                  4/18/2008             LINZ_0104008            LINZ_0104013                           A, F, CU, H, R, U
     0840           NDA 21-908/S-005 FDA Statistical Review(s)                   4/25/2008             LINZ_0104037            LINZ_0104110                           A, F, CU, H, R, U
     0841           NDA 21-908/S-005 FDA Summary Review                          4/29/2008             LINZ_0104111            LINZ_0104125                           A, F, CU, H, R, U

     0842           NDA 21-908/S-008 Amitiza Package Insert (8 mcg and 24 mcg)     2/1/2011            LINZ_0104126            LINZ_0104142                           A, F, CU, H, R, U
     0843           NDA 21-908/S-008 Approval Letter                              2/24/2011            LINZ_0104143            LINZ_0104146                           A, F, CU, H, R, U
     0844           NDA 21-908/S-008 FDA Approval Package                        2/24/2011             LINZ_0104147            LINZ_0104241                           A, F, CU, H, R, U
     0845           NDA 21-908/S-010 Approval Letter                             11/26/2012            LINZ_0102866            LINZ_0102868                           A, F, CU, H, R, U
     0846           NDA 21-908/S-010 FDA Approval Package                        11/26/2012            LINZ_0102869            LINZ_0102902                           A, F, CU, H, R, U

     0847           NDA 21-908/S-011 Amitiza Package Insert (8 mcg and 24 mcg)     4/1/2013            LINZ_0102903            LINZ_0102921                           A, F, CU, H, R, U
     0848           NDA 21-908/S-011 Approval Letter                             4/19/2013             LINZ_0102922            LINZ_0102925                           A, F, CU, H, R, U
     0849           NDA 21-908/S-011 Approval Package                             4/19/2013            LINZ_0102926            LINZ_0103613                           A, F, CU, H, R, U
     0850           NDA 21-908/S-013 Amitiza Package Insert                       9/1/2016             LINZ_0103614            LINZ_0103632                           A, F, CU, H, R, U
     0851           NDA 21-908/S-013 Approval Letter                             10/11/2016            LINZ_0103633            LINZ_0103635                           A, F, CU, H, R, U
     0852           NDA 21-908/S-015 Amitiza Package Insert                       8/1/2017             LINZ_0103636            LINZ_0103654                           A, F, CU, H, R, U
     0853           NDA 21-908/S-015 Approval Letter                              8/1/2017             LINZ_0103655            LINZ_0103657                           A, F, CU, H, R, U
     0854           NDA 21-200 FDA Approval Letter                               7/24/2002             LINZ_0104789            LINZ_0104798                           A, F, CU, H, R, U
                                                                                                                                              DeGrado Exhibit 4
     0855           Zelnorm Label                                                7/24/2002             LINZ_0105608            LINZ_0105623    Kent Exhibit 12         A, F, CU, H, R, U
     0856           NDA 21-200 Administrative Documents                          7/24/2002             LINZ_0104816            LINZ_0104914                         A, F, CU, H, R, U, MD




                                                                                                           44
                             Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 629 of 669 PageID #: 6067
                                                    Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                      Confidential
                                                                                                 No. 16-cv-01114-RGA
                                                                                               Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                 Description                             Date                   Beg Bates               End Bates       Deposition Ex. No.   Defendants' Objections
                                                                                                                                                    Barnett Exhibit 4
     0857           NDA 21-200 Approved Zelnorm Label                             7/24/2002             LINZ_0104799              LINZ_0104815      Chang Exhibit 13       A, F, CU, H, R, U
     0858           NDA 21-200 FDA Chemistry Review                               6/27/2002             LINZ_0104915              LINZ_0104943                             A, F, CU, H, R, U
                    NDA 21-200 FDA Clinical Pharmacology and Biopharmaceutics
     0859           Review(s)                                                      2/11/2000            LINZ_0104944              LINZ_0104996                             A, F, CU, H, R, U
     0860           NDA 21-200 FDA Correspondence                                  7/10/2002            LINZ_0104997              LINZ_0105135                             A, F, CU, H, R, U
     0861           NDA 21-200 FDA Medical Review(s)                               6/17/2002            LINZ_0105136              LINZ_0105353                             A, F, CU, H, R, U
     0862           NDA 21-200 FDA Pharmacology Review(s)                          5/23/2001            LINZ_0105354              LINZ_0105566                             A, F, CU, H, R, U
     0863           NDA 21-200 FDA Statistical Review(s)                          4/27/2001             LINZ_0105567              LINZ_0105607                             A, F, CU, H, R, U
     0864           Zelnorm Label                                                  12/1/2003            LINZ_0105624              LINZ_0105634                             A, F, CU, H, R, U
     0865           Zelnorm Label                                                   4/1/2004            LINZ_0105655              LINZ_0105669      Henry Exhibit 3        A, F, CU, H, R, U
     0866           NDA 21-200/S-005 Zelnorm Package Insert                         8/1/2004            LINZ_0105670              LINZ_0105687                             A, F, CU, H, R, U
     0867           NDA 21-200/S-014 Zelnorm Package Insert                         7/1/2006            LINZ_0105688              LINZ_0105704                             A, F, CU, H, R, U
     0868           Zelnorm Label and sample cartons                              00/00/0000            LINZ_0105635              LINZ_0105654                             A, F, CU, H, R, U
                    FDA Public Health Advisory: Tegaserod maleate (marketed as
     0869           Zelnorm)                                                      3/30/2007             LINZ_0107088              LINZ_0107089                             A, F, CU, H, R, U
                    Press release, "FDA Permits Restricted Use of Zelnorm for
     0870           Qualifying Patients"                                          7/27/2007             LINZ_0107207              LINZ_0107208                             A, F, CU, H, R, U
     0871           Zelnorm® Single Patient IND Packet                             2/1/2018             LINZ_0107209              LINZ_0107215                             A, F, CU, H, R, U

                    Alosetron - withdrawn: severe adverse reactions, Essential
                    Drugs in Brief No. 003-2001: Regulatory Matters,
                    http://apps.who.int/medicinedocs/en/p/printable.html (last
     0872           visited 1/5/2019)                                             11/28/2000                  N/A                     N/A                                A, F, CU, H, R, U, UP

                    Drugs@FDA Entry for NDA 019955 (DDAVP® tablets),
                    DRUGS@FDA, https://www.accessdata.fda.gov/scripts/cder/d
                    af/index.cfm?event=overview.process&ApplNo=019955 (last
     0873           visited January 14, 2019)                                     1/14/2019          IW_LINZ_01054557           IW_LINZ_01054559                           A, F, CU, H, R, U
                    Drugs@FDA Entry for NDA 050108 (Coly-Mycin M® for
                    injection), DRUGS@FDA,
                    https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?e
                    vent=overview.process&ApplNo=050108 (last visited January
     0874           14, 2019)                                                     1/14/2019          IW_LINZ_01054536           IW_LINZ_01054536                           A, F, CU, H, R, U
                    Drugs@FDA Entry for NDA 050355 (Coly-Mycin S® oral
                    suspension), DRUGS@FDA,
                    https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?e
                    vent=overview.process&ApplNo=050355 (last visited January
     0875           14, 2019)                                                     1/14/2019          IW_LINZ_01054537           IW_LINZ_01054537                           A, F, CU, H, R, U

                    Product Names Beginning with “C,” DRUGS@FDA, page 7,
                    https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?e
                    vent=browseByLetter.page&productLetter=C (last visited
     0876           January 14, 2019)                                             1/14/2019          IW_LINZ_01054555           IW_LINZ_01054556                           A, F, CU, H, R, U
                    Product Names Beginning with “C,” Drugs@FDA, page 1,
                    https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?e
                    vent=browseByLetter.page&productLetter=C (last visited
     0877           January 14, 2019)                                             1/14/2019          IW_LINZ_01054518           IW_LINZ_01054523                           A, F, CU, H, R, U



                                                                                                            45
                             Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 630 of 669 PageID #: 6068
                                                    Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                      Confidential
                                                                                                 No. 16-cv-01114-RGA
                                                                                               Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                 Description                              Date                  Beg Bates               End Bates       Deposition Ex. No.   Defendants' Objections

                    Product Names Beginning with “C,” DRUGS@FDA, pages 2,
                    https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?e
                    vent=browseByLetter.page&productLetter=C (last visited
     0878           January 14, 2019)                                              1/14/2019         IW_LINZ_01054524           IW_LINZ_01054529                           A, F, CU, H, R, U

                    Product Names Beginning with “C,” DRUGS@FDA, pages 3,
                    https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?e
                    vent=browseByLetter.page&productLetter=C (last visited
     0879           January 14, 2019)                                              1/14/2019         IW_LINZ_01054530           IW_LINZ_01054535                           A, F, CU, H, R, U

                    Product Names Beginning with “A,” DRUGS@FDA, page 5,
                    https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?e
                    vent=browseByLetter.page&productLetter=A (last visited
     0880           January 14, 2019)                                              1/14/2019         IW_LINZ_01054512           IW_LINZ_01054517                           A, F, CU, H, R, U

                    Product Names Beginning with “G,” DRUGS@FDA, page 1,
                    https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?e
                    vent=browseByLetter.page&productLetter=G (last visited
     0881           January 14, 2019)                                              1/14/2019         IW_LINZ_01054560           IW_LINZ_01054565                           A, F, CU, H, R, U

                    Product Names Beginning with “T,” DRUGS@FDA, page 1,
                    https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?e
                    vent=browseByLetter.page&productLetter=T (last visited
     0882           January 14, 2019)                                              1/14/2019         IW_LINZ_01054632           IW_LINZ_01054637                           A, F, CU, H, R, U

                    Product Names Beginning with “T,” DRUGS@FDA, page 6,
                    https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?e
                    vent=browseByLetter.page&productLetter=T (last visited
     0883           January 14, 2019)                                               1/14/2019        IW_LINZ_01054638           IW_LINZ_01054640                           A, F, CU, H, R, U
                                                                                   9/5/2002 -
     0884           Microbia Lab Notebook No. 189 assigned to Steve Lai            9/19/2003         IW_LINZ_00000345           IW_LINZ_00000571                           A, F, CU, H, R, U
                                                                                  11/20/2006 -
     0885           Microbia Lab Notebook No. 436 assigned to Angelika Fretzen     8/25/2009         IW_LINZ_00000244           IW_LINZ_00000344   Fretzen Exhibit 10     A, F, CU, H, R, U, LP
                                                                                   5/7/2003 -
     0886           Microbia Lab Notebook No. 227 assigned to Thea Norman           3/9/2004         IW_LINZ_00001049           IW_LINZ_00001276                           A, F, CU, H, R, U
                                                                                   6/18/2003-
     0887           Microbia Lab Notebook No. 242 assigned to Etchell Cordero      10/27/2003        IW_LINZ_00001499           IW_LINZ_00001723                           A, F, CU, H, R, U
                                                                                   9/8/2003 -
     0888           Microbia Lab Notebook No. 249 assigned to Thea Norman           3/9/2004         IW_LINZ_00001941           IW_LINZ_00002002                           A, F, CU, H, R, U
                                                                                  7/20/2004 -
     0889           Microbia Lab Notebook No. 300 assigned to Peter Germano        7/29/2009         IW_LINZ_00004477           IW_LINZ_00004552                           A, F, CU, H, R, U
                                                                                  8/31/2005 -
     0890           Microbia Lab Notebook No. 348 assigned to Wakefield            3/15/2007         IW_LINZ_00006444           IW_LINZ_00006658                           A, F, CU, H, R, U
                                                                                   9/2/2005 -
     0891           Microbia Lab Notebook No. 350 assigned to Marco Kessler        11/4/2005         IW_LINZ_00006659           IW_LINZ_00006876                           A, F, CU, H, R, U
                                                                                  6/18/2007 -
     0892           Microbia Lab Notebook No. 491 assigned to Elizabeth Powers     6/15/2015         IW_LINZ_00012432           IW_LINZ_00012650                           A, F, CU, H, R, U



                                                                                                            46
                              Case 1:16-cv-01114-RGA Document          313-1 Filed 12/27/19 Page 631 of 669 PageID #: 6069
                                                     Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                                              Confidential
                                                                                                      No. 16-cv-01114-RGA
                                                                                                    Plaintiffs' Trial Exhibit List
Plaintiffs' Trial
    Ex. No.                                   Description                                 Date                  Beg Bates               End Bates         Deposition Ex. No.     Defendants' Objections
                                                                                      1/10/2007 -
     0893           Microbia Lab Notebook No. 449 assigned to H. Zhao                  8/22/2007          IW_LINZ_00013852           IW_LINZ_00014075      Zhao Exhibit 36         A, F, CU, H, R, U, LP
                    Microbia Lab Notebook No. 509 assigned to H. Zhao on              9/10/2007 -
     0894           9/10/2007                                                           6/3/2008          IW_LINZ_00014076           IW_LINZ_00014293      Zhao Exhibit 37         A, F, CU, H, R, U, LP
                    Microbia Lab Notebook No. 574 assigned to H. Zhao on              6/13/2008 -
     0895           6/13/2008                                                          12/3/2008          IW_LINZ_00014294           IW_LINZ_00014513      Zhao Exhibit 38         A, F, CU, H, R, U, LP
                                                                                       1/4/2010 -
     0896           Ironwood Pharmaceuticals Lab Notebook No. 677                      7/25/2010          IW_LINZ_00014514           IW_LINZ_00014623      Zhao Exhibit 39         A, F, CU, H, R, U, LP
                                                                                       9/4/2002 -
     0897           Microbia Lab Notebook No. 188 assigned to Mark Currie              9/13/2007          IW_LINZ_00066870           IW_LINZ_00066916                               A, F, CU, H, R, U
                                                                                      2/13/2002 -                                                       Mahajan-Miklos Exhibit
     0898           Microbia Lab Notebook No. 141 assigned to Thea C. Norman            3/9/2004          IW_LINZ_00709766           IW_LINZ_00710019            8                 A, F, CU, H, R, U, LP
                    Kita, T., et al., "Characterization of human uroguanylin: a
                    member of the guanylin peptide family," The American
     0899           Psychological Society , pp. F342-48                                1/1/1994           IW_LINZ_00117934           IW_LINZ_00117940                               A, F, CU, H, R, U

                    Hungin, A.P.S., et al., "Irritable bowel syndrome in the United
                    States: prevalence, symptom patterns and impact," Aliment.
     0900           Pharmacol Ther. , Vol. 21, pp. 1365-1375                           1/1/2005                    N/A                     N/A                                    A, F, CU, H, R, U, UP




                                                                                                                 47
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 632 of 669 PageID #: 6070



   Exhibits


    Obj.         Description
    A            Authenticity; Fed. R. Evid. 901
    BE           Best Evidence Rule; Fed. R. Evid. 1002
    CU           Misleading, Confusing and/or Cumulative/Waste of time; Fed. R. Evid. 403
    F            No foundation or assumes facts not in evidence; Fed. R. Evid. 104, 602, 703, 901
    FL           Foreign Language
    H            Hearsay if offered for the truth of the matter asserted; Fed. R. Evid. 801, 802, 803,
                 805
    I            Incomplete designation; Fed. R. Evid. 106, 403
    ID           Incorrect Description
    LC           Incomplete designation; Fed. R. Evid. 701
    LP           Admissible for Limited Purpose; Fed. R. Evid. 105
    MD           Multiple Documents
    NL           Not Legible
    R            Not relevant; Fed. R. Evid. 401, 402
    SRM          Subsequent Remedial Measure; Fed. R. Evid. 407
    SO           Settlement Offer; Fed. R. Evid. 408
    U            Unfairly prejudicial; Fed. R. Evid. 403
    UP           Untimely Production
    UT           Untimely Translated
    F.R.C.P.26   Outside the scope of the expert report
    Unelected    Unelected references
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 633 of 669 PageID #: 6071




                             EXHIBIT 8
                        Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 634 of 669 PageID #: 6072
                                             Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                           D.N.J. C.A. No. 16-1114 (RGA)
                                                                         Defendants' Joint Trial Exhibit List


     DTX          Beg Bates            End Bates        Date                                Description                                     Dep Ex. No.                    Plaintiffs' Objections
                                                                                                                                  Chien 6; Chang 9; Currie 4;
                                                                                                                                  Mahajan-Miklos 2; Kent 5;
   DTX-001 LINZ_0000001           LINZ_0000078          12/4/2007 U.S. Patent No. 7,304,036 (Currie, et al.)                      Barnett 3
                                                                  Certified File History for U.S. Patent 7,304,036 (Currie, et
   DTX-002 LINZ_0000079           LINZ_0001846           3/9/2004 al.)
                                                                                                                                  Chien 7; Fretzen 26; Mahajan-
                                                                                                                                  Miklos 6; Chang 10; Currie 5;
   DTX-003 LINZ_0001847           LINZ_0001953          5/13/2008 Certified U.S. Patent 7,371,727 (Currie, et al.)                Kent 6; Barnett 5
                                                                  Certified File History for U.S. Patent 7,371,727 (Currie, et
   DTX-004 LINZ_0001954           LINZ_0003474          7/27/2004 al.)
                                                                                                                                  Chien 8; Giannella 3; Chang 11;
                                                                                                                                  Currie 6; Mahajan-Miklos 7;
   DTX-005 LINZ_0003475           LINZ_0003541          4/27/2010 Certified U.S. Patent 7,704,947 (Currie, et al.)                Kent 7; Barnett 6
                                                                  Certified File History for U.S. Patent 7,704,947 (Currie, et
   DTX-006 LINZ_0003542           LINZ_0004446         10/31/2007 al.)
                                                                                                                                  Chien 9; Currie 7; Mahajan-
   DTX-007 LINZ_0004447           LINZ_0004522          6/29/2010 Certified U.S. Patent 7,745,409 (Currie, et al.)                Miklos 3                          R, P
                                                                  Certified File History for U.S. Patent 7,745,409 (Currie, et
   DTX-008 LINZ_0004523           LINZ_0005221          12/3/2007 al.)                                                                                              R, P
                                                                                                                                  Chien 10; Chang 12; Currie 8;
                                                                                                                                  Mahajan-Miklos 4; Kent 8,
   DTX-009 LINZ_0005222           LINZ_0005285         12/20/2011 Certified U.S. Patent 8,080,526 (Currie, et al.)                Barnett 7
                                                                  Certified File History for U.S. Patent 8,080,526 (Currie, et
   DTX-010 LINZ_0005286           LINZ_0006927           4/5/2010 al.)
                                                                                                                                  Chien 11; Currie 9; Mahajan-
   DTX-011 LINZ_0006928           LINZ_0007002           2/7/2012 Certified U.S. Patent 8,110,553 (Currie, et al.)                Miklos 5                          R, P
                                                                  Certified File History for U.S. Patent 8,110,553 (Currie, et
   DTX-012 LINZ_0007003           LINZ_0007299          5/27/2010 al.)                                                                                              R, P
                                                                                                                                  Chien 12; Fretzen 4; Zhao 3;
   DTX-013 LINZ_0007300           LINZ_0007359          6/10/2014 Certified U.S. Patent 8,748,573 (Fretzen, et al.)               Block 4; Gupta 9; Klibanov 11
                                                                  Certified File History for U.S. Patent 8,748,573 (Fretzen, et
   DTX-014 LINZ_0007360           LINZ_0010296           8/5/2010 al.)
                                                                                                                                  Chien 13; Fretzen 5; Zhao 5;
   DTX-015 LINZ_0010297           LINZ_0010319          8/12/2014 Certified U.S. Patent 8,802,628 (Fretzen, et al.)               Klibanov 12                       I
                                                                  Certified File History for U.S. Patent 8,802,628 (Fretzen, et
   DTX-016 LINZ_0010320           LINZ_0013218          8/14/2009 al.)
   DTX-017 LINZ_0013219           LINZ_0013249          1/13/2015 Certified U.S. Patent 8,933,030 (Fretzen, et al.)                                                 R, P
                                                                  Certified File History for U.S. Patent 8,933,030 (Fretzen, et
   DTX-018   LINZ_0013250         LINZ_0017193          3/29/2013 al.)                                                                                              R, P
   DTX-019   LINZ_0023418         LINZ_0023434           8/1/2012 Linzess August 2012 Prescribing Information                     Kunka 4
   DTX-020   LINZ_0023393         LINZ_0023413           1/1/2017 Linzess January 2017 Prescribing Information                    Kunka 5
   DTX-021   DEFS-LINA-00000001   DEFS-LINA-00000034    10/8/1985 U.S. Patent 4,545,931 (Houghten)                                                                  R, P
                                                                                                                                  Currie 25; Giannella 7; Barrett
   DTX-022 DEFS-LINA-00000035     DEFS-LINA-00000043     2/6/1996 U.S. Patent 5,489,670 (Currie, et al.)                          15; DeGrado 10; Barnett 23
   DTX-023 DEFS-LINA-00000044     DEFS-LINA-00000081    5/21/1996 U.S. Patent 5,518,888 (Waldman)                                                                   R, P


CONFIDENTIAL                                                                          Page 1 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 635 of 669 PageID #: 6073
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                        D.N.J. C.A. No. 16-1114 (RGA)
                                                                      Defendants' Joint Trial Exhibit List


     DTX         Beg Bates           End Bates       Date                                 Description                              Dep Ex. No.                    Plaintiffs' Objections
                                                               International Publication WO 01/25266 A1 (Shailubhai &    Currie 27; Barrett 16; Barnett
   DTX-024 DEFS-LINA-00000083   DEFS-LINA-00000137   4/12/2001 Currie)                                                   24                                R, P
                                                               U.S. Patent Application Publication 2003/0073628 A1
   DTX-025 DEFS-LINA-00000138   DEFS-LINA-00000159   4/17/2003 (Shailubhai, et al.)                                      Chang 21                          R, P
                                                               Albano, et al. Structural and Functional Features of
                                                               Modified Heat-Stable Toxins Produced by Enteropathogenic
                                                               Klebsiella Cells. Pediatric Research 48(5):685-689 (2000)
   DTX-026 DEFS-LINA-00000160   DEFS-LINA-00000165   6/21/2000 ("Albano")                                                                                  R, P

                                                               Appel, A. Chymotrypsin: Molecular and Catalytic Properties.
   DTX-027 DEFS-LINA-00000166   DEFS-LINA-00000171   12/1/1986 Clinical Biochemistry 19:317-322 (1986) ("Appel")           Wolfe - 17                      R, P

                                                               Aimoto, et al. Chemical Synthesis of a Highly Potent and
                                                               Heat-stable Analog of an Enterotoxin Produced by a Human
                                                               Strain of Enterotoxigenic Escherichia coli. Biochem. Biophy.    Giannella 12; DeGrado 13;
   DTX-028 DEFS-LINA-00000172   DEFS-LINA-00000178   4/15/1983 Res. Commun. 112(1):320-326 (1983) ("Aimoto")                   Wolfe - 15; Kent 22         R, P
                                                               Caballero-Plasencia, et al. Altered Gastric Emptying in
                                                               Patients with Irritable Bowel Syndrome. Eur. J. Nucl. Med.
   DTX-029 DEFS-LINA-00000179   DEFS-LINA-00000184    4/1/1999 26:404-409 (1999) ("Caballero-Plasencia")                                                   R, P
                                                               Camilleri, M. Efficacy and Safety of Alosetron in Women
                                                               with Irritable Bowel Syndrome: a Randomized, Placebo-
                                                               controlled Trial. Gastroenterology 120:652-668 (2000)
   DTX-030 DEFS-LINA-00000185   DEFS-LINA-00000191   3/25/2000 ("Camilleri")
                                                               Carpick, et al. Structural Characterization of Functionally
                                                               Important Regions of the Escherichia coli Heat-Stable
                                                               Enterotoxin STIb. Biochemistry 30:4803-4809 (1991)
   DTX-031 DEFS-LINA-00000192   DEFS-LINA-00000198   1/22/1991 ("Carpick 1991")                                                                            R, P
                                                               Carpick & Gariepy, The Escherichia coli Heat-Stable
                                                               Enterotoxin is a Long- Lived Superagonist of Guanylin.
                                                               Infection & Immunity 61(11):4710-4715 (1993) ("Carpick
   DTX-032 DEFS-LINA-00000199   DEFS-LINA-00000204   11/1/1993 1993")                                                                                      R, P
                                                               Chen, T. Formulation Concerns of Protein Drugs. Drug Dev.
   DTX-033 DEFS-LINA-00000205   DEFS-LINA-00000250    1/1/1992 Ind. Pharm. 18 (11 & 12):1311-1354 (1992) ("Chen").                                         R, P
                                                               Cleland, et al. The Development of Stable Protein
                                                               Formulations: A Close Look at Protein Aggregation,
                                                               Deamidation, and Oxidation. Crit. Rev. Ther. Drug Carrier
   DTX-034 DEFS-LINA-00000251   DEFS-LINA-00000323    1/1/1993 Syst. 10(4):307-377 (1993) ("Cleland")                          Block 13                    R, P
                                                               Dreyfus & Robertson, Solubilization and Partial
                                                               Characterization of the Intestinal Receptor for Escherichia
                                                               coli Heat- Stable Enterotoxin. Infection and Immunity
   DTX-035 DEFS-LINA-00000324   DEFS-LINA-00000330   11/1/1984 46(2):537-543 (1984) ("Dreyfus")                                                            R, P
                                                               Ewe K., Intestinal Transport in Constipation and Diarrhoea.
   DTX-036 DEFS-LINA-00000331   DEFS-LINA-00000345    1/1/1988 Pharmacology 36 (Suppl. 1):73-84 (1988) ("Ewe")                 Barrett 3; Barnett 20       R, P
                                                               Fleckenstein, et al. Minute Rhythm of Electrical Spike Bursts
                                                               of the Small Intestine in Different Species. Am. J. Physiol.
   DTX-037 DEFS-LINA-00000346   DEFS-LINA-00000353    6/1/1982 242(6):G654-659 (1982) ("Fleckenstein")                                                     R, P
CONFIDENTIAL                                                                      Page 2 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 636 of 669 PageID #: 6074
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                        D.N.J. C.A. No. 16-1114 (RGA)
                                                                      Defendants' Joint Trial Exhibit List


     DTX         Beg Bates           End Bates       Date                                 Description                                      Dep Ex. No.                Plaintiffs' Objections
                                                               Frantz, et al. Binding of Escherichia coli Heat-Stable
                                                               Enterotoxin to Rat Intestinal Cells and Brush Border
                                                               Membranes. Infection and Immunity 43(2):622-630 (1984)
   DTX-038 DEFS-LINA-00000370   DEFS-LINA-00000378    2/1/1984 ("Frantz")                                                                                      R, P
                                                               Gariepy, et al. Structure of the Toxic Domain of the
                                                               Escherichia coli Heat- Stable Enterotoxin ST I. Biochemistry
   DTX-039 DEFS-LINA-00000379   DEFS-LINA-00000391   7/21/1986 25:7854-7866 (1986) ("Gariepy I")                                                               R, P

                                                               Gariepy, et al. Importance of Disulfide Bridges in the
                                                               Structure and Activity of Escherichia coli Enterotoxin ST1b.
   DTX-040 DEFS-LINA-00000392   DEFS-LINA-00000396   12/1/1987 Proc. Natl. Acad. Sci. USA 84:8907-8911 (1987) ("Gariepy II")    DeGrado 12                     R, P
                                                               Gariepy & Schoolnik, Design of a Photoreactive Analogue of
                                                               the Escherichia coli Heat-Stable Enterotoxin STIb: Use in
                                                               Identifying Its Receptor on Rat Brush Border Membranes.
                                                               Proc. Natl. Acad. Sci. USA 83:483-487 (1986) ("Gariepy &
   DTX-041 DEFS-LINA-00000397   DEFS-LINA-00000401    1/1/1986 Schoolnik")                                                                                     R, P
                                                               Giannella, Escherichia coli Heatstable Enterotoxins,
                                                               Guanylins, and Their Receptors: What Are They and What
                                                               Do They Do? J. Lab. Clin. Med.125(2):173-181 (1995)              Giannella 5; Chang 22; Wolfe -
   DTX-042 DEFS-LINA-00000402   DEFS-LINA-00000410    2/1/1995 ("Giannella")                                                    11                             R, P
                                                               Greenberg, et al. Comparison of Effects of Uroguanylin,
                                                               Guanylin and Escherichia coli Heat-Enterotoxin STa in
                                                               Mouse Intestine and Kidney: Evidence that Uroguanylin Is
                                                               an Intestinal Natriuretic Hormone. J. Inv. Medicine 45(5):
   DTX-043 DEFS-LINA-00000411   DEFS-LINA-00000420    6/1/1997 276-283 (1997) ("Greenberg")                                     Kent 20; Barnett 25            R, P
                                                               Hirayama. Heat-Stable Enterotoxin of Escherichia coli.
                                                               Handbook of Natural Toxins: Bacterial Toxins and Virulence
                                                               Factors in Disease Vol. 8 (Moss, et al. eds. 1995) Ch. 12, pp.   Currie 20; Block 9; Kent 30;
   DTX-044 DEFS-LINA-00000421   DEFS-LINA-00000438    1/1/1995 281-296 ("Handbook of Natural Toxins")                           Gupta 21
                                                               Hasegawa, et al. Identification of a Binding Region on
                                                               Escherichia coli Heatstable Enterotoxin to Intestinal
                                                               Guanylyl Cyclase C. Letters in Peptide Science 4(1):1-11         DeGrado 16; Wolfe - 16; Kent
   DTX-045 DEFS-LINA-00000439   DEFS-LINA-00000449   1/28/1997 (1997) ("Hasegawa")                                              33                             R, P
                                                               Ikemura, et al. Heat-stable Enterotoxin (STh) of Human
                                                               Enterotoxigenic Escherichia coli (Strain SK-1). Structure-
                                                               activity Relationship. Bull. Chem. Soc. Jpn. 57:2550-2556
   DTX-046 DEFS-LINA-00000469   DEFS-LINA-00000475    9/1/1984 (1984) ("Ikemura")                                                                              R, P
                                                               Lloyd-Williams, et al. Chemical Approaches to the Synthesis
                                                               of Peptides and Proteins (Chapters 2 and 5). CRC Press LLC
   DTX-047 DEFS-LINA-00000476   DEFS-LINA-00000580    1/1/1997 (1997) ("Lloyd-Williams")                                                                       R, P
                                                               Manning, et al. Stability of Protein Pharmaceuticals. Pharm.
   DTX-048 DEFS-LINA-00000581   DEFS-LINA-00000599    7/1/1989 Res. 6 (11):903-918 (1989) ("Manning")                           Block 15                       R, P
                                                               Nakazato, M. Guanylin Family: New Intestinal Peptides
                                                               Regulating Electrolyte and Water Homeostasis. J.                 Barrett 17; DeGrado 9; Chang
   DTX-049 DEFS-LINA-00000600   DEFS-LINA-00000606    1/1/2001 Gastroenterology 36: 219-225 (2001) ("Nakazato")                 18                             R, P


CONFIDENTIAL                                                                       Page 3 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 637 of 669 PageID #: 6075
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                        D.N.J. C.A. No. 16-1114 (RGA)
                                                                      Defendants' Joint Trial Exhibit List


     DTX         Beg Bates           End Bates       Date                                 Description                                        Dep Ex. No.                   Plaintiffs' Objections
                                                               Nicolaou, at al. Taxoids: New Weapons Against Cancer. Sci.
   DTX-050 DEFS-LINA-00000607   DEFS-LINA-00000611    6/1/1996 Am. 274(6):94-98 (1996) ("Nicolaou")                                                                 R, P
                                                               Niu, et al. FDA Perspective on Peptide Formulation and
                                                               Stability Issues. J. Pharm. Sciences 87(11):1331-34 (1998)
   DTX-051 DEFS-LINA-00000612   DEFS-LINA-00000615   9/16/1998 ("Niu")                                                                                              R, P
                                                               Remington: The Science and Practice of Pharmacy. 20th ed.
                                                               (Gennaro A. Ed., Lippincott Williams & Wilkins, 2000)
   DTX-052 DEFS-LINA-00000616   DEFS-LINA-00000662    1/1/2000 ("Remington 2000")                                                                                   R, P
                                                               Roussel, et al. Myoelectric Activity of the Small Intestine in
                                                               Enterotoxin-induced Diarrhea of Calves. Am. J. Vet. Res.
   DTX-053 DEFS-LINA-00000663   DEFS-LINA-00000668    7/1/1992 53(7):1145-1148 (1992) ("Roussel")                                                                   R, P
                                                               Sato, et al. Structural Characteristics for Biological Activity
                                                               of Heat-Stable Enterotoxin Produced by Enterotoxigenic
                                                               Escherichia coli: X-ray Crystallography of Weakly Toxic and
                                                               Nontoxic Analogs. Biochemistry 33:8641-8650 (1994)                DeGrado 17; Kent 31; Gupta
   DTX-054 DEFS-LINA-00000669   DEFS-LINA-00000679   7/26/1994 ("Sato")                                                          23; Klibanov 17
                                                               Silberstein, et al. Botulinum Toxin Type A as a Migraine
                                                               Preventive Treatment. Headache 40(6):445-450 (2000).
   DTX-055 DEFS-LINA-00000680   DEFS-LINA-00000685    6/1/2000 ("Silberstein")                                                                                      R, P
                                                               Schiller, L.R.The Therapy of Constipation. Aliment.
   DTX-056 DEFS-LINA-00000686   DEFS-LINA-00000700    1/9/2001 Pharmacol. Ther. 15:749-763 (2001) ("Schiller")                   Giannella 6; Barrett 6             R, P
                                                               Shailubhai, K. Therapeutic Applications of Guanylate
                                                               Cyclase-C Receptor Agonists. Current Opinion Drug
   DTX-057 DEFS-LINA-00000701   DEFS-LINA-00000708    1/1/2002 Discovery Dev. 5(2):261 (2002) ("Shailubhai")                     Barrett 12; Chang 17               R, P
                                                               Shimonishi, et al. Mode of Disulfide Bond Formation of a
                                                               Heat-Stable Enterotoxin (STh) Produced by a Human Strain
                                                               of Enterotoxigenic Escherichia coli. FEBS Letters 215(1):165-
   DTX-058 DEFS-LINA-00000709   DEFS-LINA-00000714    5/1/1987 170 (1987) ("Shimonishi")                                         Wolfe - 10                         R, P
                                                               Stahl, et al. Monographs on Acids and Bases. Handbook of
                                                               Pharmaceutical Salts pp. 265-327 (P. Heinrich Stahl &
   DTX-059 DEFS-LINA-00000715   DEFS-LINA-00000779    1/1/2003 Camille G. Wermuth eds., 2002) ("Stahl & Wermuth")                                                   R, P
                                                               Tabb, et al. Characterization of p-Azidophenylalanine as a
                                                               System L Substrate and a Photoaffinity Probe. Federation
   DTX-060 DEFS-LINA-00000780   DEFS-LINA-00000780    1/1/1986 Proc. 45:1940 (1986) ("Tabb")                                                                        R, P
                                                               Wolfe, et al. A Comparative Molecular Field Analysis
                                                               (COMFA) of the Structural Determinants of Heat-Stable
                                                               Enterotoxins Mediating Activation of Guanylyl Cyclase C. J.       Wolfe - 6; Wolfe - 7; Giannella
   DTX-061 DEFS-LINA-00000781   DEFS-LINA-00000784   3/13/2002 Medicinal Chemistry 45: 1731-1734 (2002) ("Wolfe")                4; Currie 22; Currie 23; Kent 27
                                                               Woodworth, et al. Recombinant Fusion Toxins - A New Class
                                                               of Targeted Biological Therapeutics. Immunoconjugate
                                                               Therapy of Hematologic Malignancies. (Rosen, et. al. eds.
   DTX-062 DEFS-LINA-00000785   DEFS-LINA-00000802    1/1/1993 1993) ("Woodworth")                                                                                  R, P
                                                               Yoshimura, et al. Essential Structure for Full Enterotoxigenic
                                                               Activity of Heat-stable Enterotoxin Produced by
                                                               Enterotoxigenic Escherichia coli. FEBS 181(1): 138- 142
   DTX-063 DEFS-LINA-00000803   DEFS-LINA-00000807    2/1/1985 (1985) ("Yoshimura")                                              Wolfe - 9                          R, P
CONFIDENTIAL                                                                       Page 4 of 35
                        Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 638 of 669 PageID #: 6076
                                             Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                         D.N.J. C.A. No. 16-1114 (RGA)
                                                                       Defendants' Joint Trial Exhibit List


     DTX         Beg Bates              End Bates       Date                                Description                                  Dep Ex. No.          Plaintiffs' Objections
   DTX-064 DEFS-LINA-00000808     DEFS-LINA-00000812    8/5/1997 U.S. Patent 5,654,278 (Sorensen)                              Block 12; Gupta 27
   DTX-065 DEFS-LINA-00000813     DEFS-LINA-00000829   9/22/1999 European Patent Application EP 0 943 336 A1 (Yanagawa)
                                                                 U.S. Patent Application Publication US 2005/0020811 A1
   DTX-066   DEFS-LINA-00000830   DEFS-LINA-00000912   1/27/2005 (Currie, et al.) ("The '811 Publication")                     Klibanov 13             R, P
   DTX-067   DEFS-LINA-00000913   DEFS-LINA-00000931    5/7/2002 U.S. Patent 6,383,788 (Chan)                                                          R, P
   DTX-068   DEFS-LINA-00000932   DEFS-LINA-00000937   7/14/1992 U.S. Patent 5,130,298 (Cini)                                  Block 11; Gupta 29
   DTX-069   DEFS-LINA-00000938   DEFS-LINA-00000993    4/4/2002 International Application WO 02/26248 A1 (Marra, et al.)      Gupta 32
                                                                 U.S. Patent Application Publication US 2008/0124326 A1
   DTX-070 DEFS-LINA-00000994     DEFS-LINA-00001035   5/29/2008 (Rehder, et al.)                                              Gupta 30
   DTX-071 DEFS-LINA-00001036     DEFS-LINA-00001040    2/8/2000 U.S. Patent 6,022,858 (Sorenson, et al.)                      Gupta 28
   DTX-072 DEFS-LINA-00001041     DEFS-LINA-00001044    1/6/1998 U.S. Patent 5,705,537 (Hartman, et al.) ("The '537 patent")   Fretzen 14              R, P
                                                                 Andresen, et al. Linaclotide Acetate. Drugs of the Future
   DTX-073 DEFS-LINA-00001046     DEFS-LINA-00001053    7/1/2008 33(7):570-576 (July 2008) ("Andresen 2008")                   Klibanov 14             R, P

                                                                 Bodmeier, et al. Spherical Agglomerates of Water-Insoluble
   DTX-074 DEFS-LINA-00001054     DEFS-LINA-00001058   11/1/1989 Drugs. J Pharm Sci. 78(11):964-67 (1989) ("Bodmeier")                                 R, P
                                                                 Chen, et al. Influence of Calcium Ions on the Structure and
                                                                 Stability of Recombinant Human Deoxyribonuclease I in the
                                                                 Aqueous Lyophilized States. J. Pharmac. Sci. 88(4):477-482
   DTX-075 DEFS-LINA-00001059     DEFS-LINA-00001064    4/1/1999 (1999) ("Chen 1999")                                         Gupta 31
                                                                 Crowley, P.J. Excipients as Stabilizers. PSTT 2(6): 237-243
   DTX-076 DEFS-LINA-00001065     DEFS-LINA-00001071    6/1/1999 (June 1999) ("Crowley")                                                               R, P
                                                                 Guidance for Industry for the Submission of Chemistry,
                                                                 Manufacturing, and Controls Information for Synthetic
                                                                 Peptide Substances. The Food and Drug Administration
   DTX-077 DEFS-LINA-00001072     DEFS-LINA-00001087   11/1/1994 (1994) ("FDA Guidance")                                                               R, P
                                                                 Handbook of Pharmaceutical Excipients, 5th ed. (Rowe, R.C.
   DTX-078 DEFS-LINA-00001088     DEFS-LINA-00001091    1/1/2006 et al., eds., Pharmaceutical Press 2006) ("HPE")                                      R, P
                                                                 Harris, et al. Drug Evaluation: Linaclotide, a New Direction
                                                                 in the Treatment of Irritable Bowel Syndrome and Chronic
                                                                 Constipation. Current Opinion Molecular Therapeutics
   DTX-079 DEFS-LINA-00001092     DEFS-LINA-00001099             9(4):403-410 (2007) ("Harris")                                                        R, P
                                                                 Hepner, et al. Mass Spectrometrical Analysis of
                                                                 Recombinant Human Growth Hormone (Genotropin®)
                                                                 Reveals Amino Acid Substitutions in 2% of the Expressed
   DTX-080 DEFS-LINA-00001100     DEFS-LINA-00001111   2/11/2005 Protein. Proteome Science 3(1):1-12 (2005) ("Hepner")                                 R, P
                                                                 Jacob, et al. The Sulfinic Acid Switch in Proteins. Org.
   DTX-081 DEFS-LINA-00001112     DEFS-LINA-00001115   6/29/2004 Biomol. Chem. 2: 1953-1556 (2004) ("Jacob")                                           R, P
                                                                 Lacy, Brian E. ACG 2006 – Evaluation and Treatment of IBS
                                                                 and Chronic Constipation. Medscape Gastroenterology,
   DTX-082 DEFS-LINA-00001116     DEFS-LINA-00001123             available at www.medscape.com (2006) ("Lacy")                                         R, P
                                                                 Lembo, et al. Linaclotide Significantly Improved Bowel
                                                                 Habits and Relieved Abdominal Symptoms in Adults with
                                                                 Chronic Constipation: Data from a Large 4-Week,
                                                                 Randomized, Double-Blind, Placebo Controlled Study.
   DTX-083 DEFS-LINA-00001124     DEFS-LINA-00001124    6/1/2008 Gastroenterology, 135(1):295 (2008) ("Lembo")                                         R, P
CONFIDENTIAL                                                                        Page 5 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 639 of 669 PageID #: 6077
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                         D.N.J. C.A. No. 16-1114 (RGA)
                                                                       Defendants' Joint Trial Exhibit List


     DTX         Beg Bates           End Bates        Date                                  Description                                 Dep Ex. No.          Plaintiffs' Objections
                                                                Li, et al. Detection and Quantification of Low- Molecular-
                                                                Weight Aldehydes in Pharmaceutical Excipients by
                                                                Headspace Gas Chromatography. J. Chromatography A
   DTX-084 DEFS-LINA-00001125   DEFS-LINA-00001134     1/1/2006 1104:1-10 (2006) ("Li")                                        Block 19               R, P
                                                                Press Release, Microbia: Linaclotide Shown to Improve
                                                                Symptoms of Chronic Constipation in Phase 2A Study (Oct.
                                                                24, 2006), available at
                                                                https://www.ironwoodpharma.com/newsPDF/2006_10.24.
                                                                Microbia.LinaclotidePh2aResults.pdf ("Microbia Press
   DTX-085 DEFS-LINA-00001135   DEFS-LINA-00001136   10/24/2006 Release 2006")                                                                        R, P
                                                                Press Release, Microbia: Microbia Announces Positive
                                                                Phase 2 Results for its Investigational Compound
                                                                Linaclotide (May 21, 2007), available at
                                                                https://www.ironwoodpharma.com/newsPDF/2
                                                                007_05.21.Microbia.LinaclotidePh2.Results.pdf ("Microbia
   DTX-086 DEFS-LINA-00001137   DEFS-LINA-00001138    5/21/2007 Press Release 2007")                                                                  R, P
                                                                Press Release, Microbia: Microbia and Forest Laboratories
                                                                Announce Preliminary Results of Linaclotide Phase 2B
                                                                Studies (March 4, 2008), available at
                                                                https://www.ironwoodpharma.com/newsPDF/L
                                                                inaclotide.Phase.2b.03.04.08.FINAL.pdf ("Microbia Press
   DTX-087 DEFS-LINA-00001139   DEFS-LINA-00001142     3/4/2008 Release 2008")                                                                        R, P
                                                                Remington: The Science and Practice of Pharmacy, 21st ed.
                                                                (Troy, D.B., et al., eds., Lippincott Williams & Wilkins 2006)
   DTX-088 DEFS-LINA-00001143   DEFS-LINA-00001153     1/1/2006 ("Remington 2006")                                                                    R, P
                                                                Senderoff, et al. Aqueous Stability of Human Epidermal
                                                                Growth Factor 1-48. Pharm. Res. 11(12):1712-1720 (1994)
   DTX-089 DEFS-LINA-00001154   DEFS-LINA-00001162     6/8/1994 ("Senderoff")                                                  Block 6                R, P
                                                                Shaheen, Nicholas J. Best of DDW 2007, Highlights from
                                                                Digestive Disease Week and the 108th Annual Meeting of
                                                                the American Gastroenterological Association Institute,
                                                                May 19-24, 2007, Washington D.C. Gastroenterology &
   DTX-090 DEFS-LINA-00001163   DEFS-LINA-00001176     8/1/2007 Hepatology 3(8):620-633 (2007) ("Shaheen")                                            R, P
                                                                Son, et al. Stabilization of Human Epidermal Growth Factor
                                                                (hEGF) in Aqueous Formulation. Pharm. Res. 12(3):451-454
   DTX-091 DEFS-LINA-00001177   DEFS-LINA-00001180     1/1/1995 (1995) ("Son")                                                                        R, P
                                                                The United States Pharmacopeia (USP 23): The National
                                                                Formulary (NF18). United States Pharmacopeia (1995)
   DTX-092 DEFS-LINA-00001181   DEFS-LINA-00001184     1/1/1995 ("USP 23")                                                                            R, P
                                                                van den Eijnden, et al. Disulfide bonds determine growth
                                                                hormone receptor folding, dimerisation and ligand binding.
   DTX-093 DEFS-LINA-00001185   DEFS-LINA-00001193     5/3/2006 J. of Cell Science 119: 3078-86 (2006) ("van den Eijnden")                            R, P
                                                                Volkin, Degradative Covalent Reactions Important to
                                                                Protein Stability. Molecular Biotech. 8:105-122 (1997)
   DTX-094 DEFS-LINA-00001194   DEFS-LINA-00001211     1/1/1997 ("Volkin")                                                     Block 14               R, P
   DTX-095 DEFS-LINA-00001289   DEFS-LINA-00001293    11/9/1999 U.S. Patent 5,980,945 (Ruiz)                                                          R, P
CONFIDENTIAL                                                                       Page 6 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 640 of 669 PageID #: 6078
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                         D.N.J. C.A. No. 16-1114 (RGA)
                                                                       Defendants' Joint Trial Exhibit List


     DTX         Beg Bates            End Bates        Date                               Description                                   Dep Ex. No.                    Plaintiffs' Objections
   DTX-096 DEFS-LINA-00001294   DEFS-LINA-00001306    9/30/1997 U.S. Patent 5,672,359 (Digenis, et al.)                                                         R, P
   DTX-097 DEFS-LINA-00001307   DEFS-LINA-00001388    2/18/2010 International Application Publication WO 2010/019266                                            R, P
   DTX-098 DEFS-LINA-00001389   DEFS-LINA-00001508   12/11/2008 International Application Publication WO 2008/151257                                            R, P
                                                                Rasmussen & Bundgaard, Prodrugs of Peptides. 15. 4-
                                                                Imidazolidinone Prodrug Derivatives of Enkephalins to
                                                                Prevent Aminopeptidase- Catalyzed Metabolism in Plasma
                                                                and Absorptive Mucosae. Int’l J. of Pharmaceutics 76:113-
   DTX-099 IW_LINZ_00098579     IW_LINZ_00098588      4/22/1991 122 (1991) ("Bundgaard")                                                                        R, P
                                                                del Barrio, et al. Simultaneous Determination of Formic
                                                                Acid and Formaldehyde in Pharmaceutical Excipients Using
                                                                Headspace GC/MS. J. Pharm. Biomed. Analysis 41:738-743
   DTX-100 DEFS-LINA-00001520   DEFS-LINA-00001525     2/7/2006 (2006) ("del Barrio")                                         Block 18                          R, P
                                                                Fyfe, et al. An ~140-kb Deletion Associated with Feline
                                                                Spinal Muscular Atrophy Implies an Essential LIX1 Function
                                                                for Motor Neuron Survival. Genome Research 16(9):1084-
   DTX-101 DEFS-LINA-00001526   DEFS-LINA-00001533     9/1/2006 1090 (Sept. 2006) ("Fyfe")                                                                      R, P
                                                                Fujita, et al. Generation of Formaldehyde by
                                                                Pharmaceutical Excipients and Its Absorption by
                                                                Meglumine. Chem. Pharm. Bull. 57:1096-1099 (2009)
   DTX-102 DEFS-LINA-00001534   DEFS-LINA-00001537    10/1/2009 ("Fujita")                                                                                      R, P
                                                                Heck, et al. Modification and Inhibition of Vancomycin
                                                                Group Antibiotics by Formaldehyde and Acetaldehyde.
   DTX-103 DEFS-LINA-00001538   DEFS-LINA-00001546    2/16/2001 Chem. Eur. J., 7(4):910-916 (2001) ("Heck")                                                     R, P
                                                                Mandake, et al. Kinetic Study of Catalyzed and Uncatalyzed
                                                                Esterification Reaction of Acetic Acid with Methanol.
                                                                American International Journal of Research in Formal,
                                                                Applied & Natural Sciences 3:1114-1121 (2013)
   DTX-104 DEFS-LINA-00001547   DEFS-LINA-00001554     6/1/2013 ("Mandake")                                                                                     R, P
                                                                Metz, et al. Identification of Formaldehyde-Induced
                                                                Modifications in Proteins: Reactions with Model Peptides. J.
   DTX-105 DEFS-LINA-00001555   DEFS-LINA-00001564    2/20/2004 Biol. Chem. 279:6235-6243 (2004) ("Metz")                     Block 17                          R, P
                                                                Oliyai & Stella, Prodrugs of Peptides and Proteins for
                                                                Improved Formulation and Delivery. Ann. Rev. Pharmacol.
   DTX-106 DEFS-LINA-00001565   DEFS-LINA-00001590     1/1/1993 Toxicol. 32:521-544 (1993) ("Oliyai")                                                           R, P
                                                                Rasmussen, et al. Prodrugs of Peptides. 10. Protection of Di-
                                                                and Tripeptides Against Aminopeptidase by Formation of
                                                                Bioreversible 4- Imidazolidinone Derivatives. Int’l J. of
   DTX-107 DEFS-LINA-00001591   DEFS-LINA-00001601    4/22/1991 Pharmaceutics 71:45-53 (1991) ("Rasmussen")                                                     R, P
                                                                Wu, et al. Reactive Impurities in Excipients: Profiling,
                                                                Identification and Mitigation of Drug–Excipient
                                                                Incompatibility. AAPS PharmSciTech 12(4):1248-1263 (2011)
   DTX-108 DEFS-LINA-00001602   DEFS-LINA-00001617    12/1/2011 ("Wu")                                                        Zhao 21                           R, P
                                                                                                                              Currie 26; Giannella 8; Barrett
   DTX-109 DEFS-LINA-00001618   DEFS-LINA-00001631   10/19/1999 U.S. Patent 5,969,097 (Weigand, et al.)                       14; DeGrado 11; Barnett 22        R, P



CONFIDENTIAL                                                                        Page 7 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 641 of 669 PageID #: 6079
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                        D.N.J. C.A. No. 16-1114 (RGA)
                                                                      Defendants' Joint Trial Exhibit List


     DTX         Beg Bates           End Bates       Date                                  Description                                 Dep Ex. No.                 Plaintiffs' Objections
                                                               Dahm and Jones, Rat Jejunum Controls Luminal Thiol-
                                                               Disulfide Redox, American Society for Nutritional Sciences
   DTX-110 DEFS-LINA-00001632   DEFS-LINA-00001638   7/12/2000 (2000) 2739-2745 (“Dahm & Jones”)                                                            R, P
                                                               Eberle et al., Rapid Oxidation in Vitro of Endogenous and
                                                               Exogenous Glutathione in Bile of Rats, The Journal of
   DTX-111 DEFS-LINA-00001639   DEFS-LINA-00001641   3/10/1981 Biological Chemistry 256(5):2115-2117 (1981) (“Eberle”)                                      R, P
                                                               Forte, L.R. Guanylin Regulatory Peptides: Structures,
                                                               Biological Activities Mediated by Cyclic GMP and
                                                               Pathobiology. Regulatory Peptides 81:25–39 (1999) (“Forte Barrett 13; Chang 19; Currie 14;
   DTX-112 DEFS-LINA-00001642   DEFS-LINA-00001656   2/16/1999 1999”)                                                        Barnett 26; Kent 19            R, P
                                                               Greenberg, et al., Reduction of the Secretory Response to
                                                               Escherichia coli Heat-Stable Enterotoxin by Thiol and
                                                               Disulfide Compounds. Infection and Immunity 41(1): 174-
   DTX-113 DEFS-LINA-00001657   DEFS-LINA-00001663    7/1/1983 180 (July 1983) (“Greenberg 1983”)                            Kent 30                        R, P
                                                               Hirayama, et al. Heat-Stable Enterotoxin of Escherichia coli.
                                                               Handbook of Experimental Pharmacology, Bacterial Protein
                                                               Toxins 145:577-593 (K. Aktories & I. Just eds., 2000)
   DTX-114 DEFS-LINA-00001682   DEFS-LINA-00001700    1/1/2000 ("Hirayama")                                                                                 R, P
                                                               Aye-Kyaw et al., Intracellular Distribution of Radio-labelled
                                                               Enterotoxigenic Escherichia coli Heat-Stable Toxin (STa) in
                                                               the Intestine of Suckling Rat. J. Diarrhoeal Dis.
   DTX-115 DEFS-LINA-00001701   DEFS-LINA-00001706   12/1/1995 Res.13(4):232–234 (Dec. 1995) (“Aye-Kyaw 1995”)                                              R, P
                                                               Sack, Enterotoxigenic Escherichia coli: Identification and
                                                               Characterization, The Journal of Infectious Diseases 42(2):
   DTX-116 DEFS-LINA-00001707   DEFS-LINA-00001714    8/1/1980 279-286 (August 1980) (“Sack”)                                                               R, P
                                                               Jain et al., Sildenafil-induced peripheral analgesia and
                                                               activation of the nitric oxide-cyclic GMP pathway, Brain
   DTX-117 DEFS-LINA-00001715   DEFS-LINA-00001723   5/22/2001 Research 909:170-178 (2001)                                                                  R, P
                                                               Nzegwu and Levin, Luminal Capsaicin Inhibits Fluid
                                                               Secretion Induced by Enterotoxin E. coli STa, but not by
                                                               Carbachol, in Vivo in Rat Small and Large Intestine,
   DTX-118 DEFS-LINA-00001724   DEFS-LINA-00001726   1/22/1996 Experimental Physiology 81: 313-315 (1996)                                                   R, P
                                                               Rolfe and Levin, Vagotomy inhibits the jejunal fluid
                                                               secretion activated by the luminal ideal Escherichia coli STa
   DTX-119 DEFS-LINA-00001727   DEFS-LINA-00001731    1/1/1999 in the rat in vivo, Gut 44: 615-619 (1999)                                                   R, P

                                                               Rolfe and Levin, Enterotoxin Escherichia coli STa activates a
                                                               nitric oxidedependent myentreric plexus secretory reflex in
   DTX-120 DEFS-LINA-00001732   DEFS-LINA-00001738    1/1/1994 the rat ileum, Journal of Physiology 475.3: 531-537 (1994)                                   R, P
                                                               Soares and Duarte, Dibutyryl-cyclic GMP induces peripheral
                                                               antinociception via activation of ATP-sensitive K+ channels
                                                               in the rag PGE2-induced hyperalgesic paw, British Journal of
   DTX-121 DEFS-LINA-00001739   DEFS-LINA-00001743   6/12/2001 Pharmacology 134: 127-131 (2001)                                                             R, P




CONFIDENTIAL                                                                      Page 8 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 642 of 669 PageID #: 6080
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                         D.N.J. C.A. No. 16-1114 (RGA)
                                                                       Defendants' Joint Trial Exhibit List


     DTX         Beg Bates           End Bates        Date                                Description                                     Dep Ex. No.          Plaintiffs' Objections
                                                                Amarante and Duarte, The K-opiod agonist (±)-bremazocine
                                                                elicits peripheral antinociception by activation of the
                                                                Largine/nitric oxide/cyclic GMP pathway, European Journal
   DTX-122 DEFS-LINA-00001744   DEFS-LINA-00001748    8/13/2002 of Pharmacology 454: 19-23 (2002)                                                       R, P
                                                                Hruby, Designing peptide receptor agonists and
                                                                antagonists, Nature Reviews Drug Discovery 1(11): 847-858
   DTX-123 DEFS-LINA-00001749   DEFS-LINA-00001760    11/1/2002 (Nov 2002) (“Hruby”)                                            Kent 34; Barnett 21     R, P
                                                                Boudier, et al., Importance of Secondary Enzyme-Substrate
                                                                Interactions in Human Cathepsin G and Chymotrypsin II
                                                                Catalysis, Archives of Biochemistry and Biophysics 210(2):
   DTX-124 DEFS-LINA-00001761   DEFS-LINA-00001764     9/1/1981 790-793 (September 1981)                                                                R, P
                                                                Krondahl, et al., Investigations of the In-vitro Metabolism of
                                                                Three Opiod Tetrapeptides by Pancreatic and Intestinal
   DTX-125 DEFS-LINA-00001765   DEFS-LINA-00001775     3/9/2000 Enzymes, J. Pharm. Pharmacol. 52: 785-795 (2000)                                        R, P
                                                                Lu, et al., Binding of Amino Acid Side-chains to S1 Cavities of
   DTX-126 DEFS-LINA-00001776   DEFS-LINA-00001776     1/1/1997 Serine Proteinases, J. Mol. Biol. 266:441-461 (1997)                                    R, P
                                                                Reseland et al., A Novel Human Chymotrypsin-like Digestive
                                                                Enzyme, The Journal of Biological Chemistry 272(12):
   DTX-127 DEFS-LINA-00001797   DEFS-LINA-00001802    3/21/1997 8099–8104 (March 21, 1997)                                                              R, P

                                                                Terada, et al., Expression of pancreatic digestive enzymes in
                                                                normal and pathologic epithelial cells of the human
   DTX-128 DEFS-LINA-00001803   DEFS-LINA-00001811    3/25/1997 gastrointestinal system. Virchows Arch. 431:195–203 (1997)                              R, P
                                                                Walker, G. Activity of pancreatic endopeptidases towards
                                                                luteinizing hormone-releasing hormones, International
   DTX-129 DEFS-LINA-00001812   DEFS-LINA-00001820    3/23/2001 Journal of Pharmaceutics 216(1-2): 77-82 (2001)                                         R, P
                                                                Circu and Aw, Redox biology of the intestine, Free Radical
   DTX-130 DEFS-LINA-00001821   DEFS-LINA-00001842    11/1/2011 Research 45(11-12): 1245-1266 (Nov.-Dec. 2011)                                          R, P
                                                                Schellenberger, et al. The specificity of chymotrypsin, A
                                                                statistical analysis of hydrolysis data. Eur. J. Biochem. 199:
   DTX-131 DEFS-LINA-00001843   DEFS-LINA-00001856    4/10/1991 623-636 (1991)                                                                          R, P
   DTX-132 DEFS-LINA-00001857   DEFS-LINA-00001870   11/19/1985 U.S. Patent 4,554,101 (Hopp)                                                            R, P
                                                                Beltowski, J. Guanylin and Related Peptides. 52(3) J. of
                                                                Physiology and Pharmacology 351–375 (2001) (“Beltowski
   DTX-133 DEFS-LINA-00001871   DEFS-LINA-00001895    7/18/2001 2001”)                                                                                  R, P
                                                                Qian et al., Expression of GC-C, a Receptor-Guanylate
                                                                Cyclase, and Its Endogenous Ligands Uroguanylin and
                                                                Guanylin along the Rostrocaudal Axis of the Intestine.
   DTX-134 DEFS-LINA-00001896   DEFS-LINA-00001910    1/21/2000 Endocrinology 141(9): 3210–3224 (2000) (“Qian 2000”)                                    R, P
                                                                Fmoc Solid Phase Peptide Synthesis: A Practical Approach. 9-
   DTX-135 DEFS-LINA-00001911   DEFS-LINA-00002026     1/1/2000 114 (Chan and White, eds., 2000)                                                        R, P
                                                                Pennington, et al. Peptide therapeutics from venom:
                                                                Current status and potential. Bioorganic & Medicinal
   DTX-136 DEFS-LINA-00002027   DEFS-LINA-00002047     1/1/2018 Chemistry 26: 2738–2758 (2018)                                                          R, P



CONFIDENTIAL                                                                        Page 9 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 643 of 669 PageID #: 6081
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                        D.N.J. C.A. No. 16-1114 (RGA)
                                                                      Defendants' Joint Trial Exhibit List


     DTX         Beg Bates           End Bates       Date                               Description                                        Dep Ex. No.          Plaintiffs' Objections
                                                               Schmidt, R. Dose-finding studies in clinical drug
                                                               development, Eur J Clin Pharmacol. 34:15-19 (1988)
   DTX-137 DEFS-LINA-00002048   DEFS-LINA-00002052    1/1/1988 (“Schmidt 1988”)                                                                          R, P
                                                               Amadesi and Bunnett, Protease-Activated Receptors:
                                                               Protease Signaling in the Gastrointestinal Tract. Current
   DTX-138 DEFS-LINA-00002053   DEFS-LINA-00002058   10/7/2004 Opinion in Pharmacology 4:551–556 (2004) (“Amadesi”)                                      R, P
                                                               Drossman, The Functional Gastrointestinal Disorders and
                                                               the Rome II Process. Gut 45 (Suppl II):II1–II5 (1999)
   DTX-139 DEFS-LINA-00002059   DEFS-LINA-00002063    9/1/1999 (“Drossman 1999”)                                                                         R, P
                                                               Evans, et al. Measurement of Gastrointestinal pH Profiles in
                                                               Normal Ambulant Human Subjects. Gut 29:1035–1041
   DTX-140 DEFS-LINA-00002064   DEFS-LINA-00002070   2/19/1988 (1988) (“Evans 1988”)                                                                     R, P

                                                               Ruiz, A., Overview of the Digestive System. Merck Manual
   DTX-141 DEFS-LINA-00002071   DEFS-LINA-00002072   10/1/2017 Consumer Version. (Last full review/revision October 2017)                                R, P
                                                               Ratnaike and Jones, Mechanisms of Drug-Induced Diarrhea
                                                               in the Elderly. Drug Aging 13:245–253 (1998) (“Ratnaike
   DTX-142 DEFS-LINA-00002073   DEFS-LINA-00002081    9/1/1998 1998”)                                                          Barrett 5                 R, P
                                                               Drossman, D., ed. Rome II: The Functional Gastrointestinal
                                                               Disorders: Diagnosis, Pathophysiology and Treatment: A
   DTX-143 DEFS-LINA-00002082   DEFS-LINA-00002305    1/1/2000 Multinational Consensus (2nd ed. 2000) (“Rome II”)              Chang 15; Barnett 34      R, P
                                                               Sack, et al., Gastric acidity in cholera and noncholera
                                                               diarrhoea. Bull. Wld. Hlth. Org. 47:31–36 (1972) (“Sack
   DTX-144 DEFS-LINA-00002306   DEFS-LINA-00002311    1/1/1972 1972”)                                                                                    R, P
                                                               Bretz, et al. Practical considerations for optimal designs in
                                                               clinical dose finding studies. Statist. Med. 00:1–6 (2000)
   DTX-145 DEFS-LINA-00002312   DEFS-LINA-00002330    1/1/2000 (“Bretz 2000”)                                                                            R, P
   DTX-146 DEFS-LINA-00002331   DEFS-LINA-00002365    8/3/2005 European Patent Application EP 1 559 433 A1 (Iwata, et al.)     Block 21                  R, P
                                                               International Council on Harmonization of Technical
                                                               Requirements for the Registration of Pharmaceuticals for
                                                               Human Use (“ICH-E4”), “Guidelines for industry: Dose-
                                                               response information to support drug registration” (1994)
   DTX-147 DEFS-LINA-00002366   DEFS-LINA-00002382   11/1/1994 (“Industry Guidelines 1994”)                                                              R, P
                                                               Capelle, et al. High throughput screening of protein
                                                               formulation stability: Practical considerations. European
                                                               Journal of Pharmaceutics and Biopharmaceutics 65:
   DTX-148 DEFS-LINA-00002383   DEFS-LINA-00002400    1/1/2007 131–148 (2006) (“Martinus 2006”)                                Block 16; Gupta 15
                                                               Stryer, L. Biochemistry, 3d. Ed. W. H. Freeman and
   DTX-149 DEFS-LINA-00002401   DEFS-LINA-00002531    1/1/1988 Company, New York (1988) (“Stryer 1988”)                                                  R, P
                                                               Tajima, et al. Role of Calcium Ions in the Thermostability of
                                                               Thermolysin and Bacillus subtilis var. amylosacchariticus
                                                               Neutral Protease. Eur. J. Biochecm. 64: 243-247 (1976)
   DTX-150 DEFS-LINA-00002532   DEFS-LINA-00002536   1/23/1976 (“Tajima 1976”)                                                                           R, P
   DTX-151 DEFS-LINA-00002537   DEFS-LINA-00002542   2/23/1999 U.S. Patent 5,874,106 (Adesunloye, et al.)                      Block 20                  R, P



CONFIDENTIAL                                                                      Page 10 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 644 of 669 PageID #: 6082
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                        D.N.J. C.A. No. 16-1114 (RGA)
                                                                      Defendants' Joint Trial Exhibit List


     DTX         Beg Bates           End Bates       Date                               Description                                        Dep Ex. No.          Plaintiffs' Objections
                                                               Burks, T. Gastrointestinal Drugs (Chapter 60, pp. 801–814)
                                                               in Human Pharmacology: Molecular to Clinical (2nd ed.
   DTX-152 DEFS-LINA-00002543   DEFS-LINA-00002561    1/1/1994 1994)                                                           Barrett 4                 R, P
                                                               National Institutes of Health, “Digestive Diseases Statistics
                                                               for the United States – Glossary,” available at
                                                               https://www.niddk.nih.gov/health-
   DTX-153 DEFS-LINA-00002562   DEFS-LINA-00002568             information/healthstatistics/digestive-diseases                                           R, P

                                                               Dürr et al., Fecal Chymotrypsin: Study on Some
   DTX-154 DEFS-LINA-00002569   DEFS-LINA-00002576    1/1/1978 Characteristics of the Enzyme, Digestion 17:396–403 (1978)                                R, P
                                                               Hayden et al., Role of prostaglandins and enteric nerves in
                                                               Escherichia coli heat-stable enterotoxin (STa)-induced
                                                               intestinal secretion in pigs, American Journal of Veterinaty
   DTX-155 DEFS-LINA-00002577   DEFS-LINA-00002583    2/1/1996 Research 57(2): 211-215 (February 1996)                                                   R, P
                                                               Hitotsubashi, et al. Some Properties of Purified Escherichia
                                                               coli Heat-Stable Enterotoxin II. INfection and Immunity
   DTX-156 DEFS-LINA-00002584   DEFS-LINA-00002590   8/11/1992 60(11): 4468-4474 (1992)                                                                  R, P
                                                               Lau and Dunn, Therapeutic peptides: Historical
                                                               perspectives, current development trends, and future
                                                               directions, Bioorganic & Medicinal Chemistry 26: 2700-2707
   DTX-157 DEFS-LINA-00002591   DEFS-LINA-00002598    7/1/2017 (2018)                                                                                    R, P
                                                               Lucas, et al. Guanylyl Cyclases and Signaling by Cyclic GMP,
   DTX-158 DEFS-LINA-00002599   DEFS-LINA-00002637    1/1/2000 Pharmacological Reviews 52(3): 375-413 (2000)                                             R, P
                                                               Poulopoulou and Nowak, Extracellular 3',5' Cyclic
                                                               Guanosine Monophosphate Inhibits Kainate-Activated
                                                               Responses in Cultured Mouse Cerebellar Neurons, The
                                                               Journal of Pharmacology and Experimental Therapeutics
   DTX-159 DEFS-LINA-00002638   DEFS-LINA-00002648   3/31/1998 286(1): 99-109 (1998)                                                                     R, P
                                                               Rabenstein and Yeo, Kinetics and Equilibria of the
                                                               Formation and Reduction of the Disulfide Bonds in the
                                                               Arginine-Vasopressin and Oxytocin by Thiol/Disulfide
                                                               Interchange with Glutathione and Cysteine, J. Org. Chem.
   DTX-160 DEFS-LINA-00002650   DEFS-LINA-00002656   7/29/1994 59(15): 4223-4229 (1994)                                                                  R, P
                                                               Schellenberger, et al. Role of the S’ Substitutes in Serine
                                                               Protease Catalysis. Active-Site Mapping of Rat
                                                               Chymotrypsin, Rat Trypsin, ?-Lytic Protease, and Cercarial
                                                               Protease from Schistosoma mansoni. Biochemistry 33(14):
   DTX-161 DEFS-LINA-00002657   DEFS-LINA-00002663    2/4/1994 4251-4257 (1994)                                                                          R, P
                                                               Silos-Santiago, et al. Gastrointestinal pain: Unraveling a
                                                               novel endogenous pathway through uroguanylin/guanylate
   DTX-162 DEFS-LINA-00002664   DEFS-LINA-00002674   5/29/2013 cyclase-C/cGMP activation. Pain 154: 1820-1830 (2013)                                     R, P
                                                               Baillie, et al. Contemporary issues in Toxicology: Drug
                                                               Metabolites in Safety Testing. Toxicology and Applied
   DTX-163 DEFS-LINA-00002675   DEFS-LINA-00002683   4/17/2002 Pharmacology 182: 188-196 (2002)                                                          R, P
                                                               Camilleri, M. Review article: tegaserod. Aliment Pharmacol
   DTX-164 DEFS-LINA-00002684   DEFS-LINA-00002696    1/1/2001 Ther 15: 277-289 (2001)                                      DeGrado 5
CONFIDENTIAL                                                                      Page 11 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 645 of 669 PageID #: 6083
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                        D.N.J. C.A. No. 16-1114 (RGA)
                                                                      Defendants' Joint Trial Exhibit List


     DTX         Beg Bates           End Bates        Date                               Description                                 Dep Ex. No.          Plaintiffs' Objections
                                                                DiFeo, T. Drug Product Development: A Technical Review of
                                                                Chemistry, Manufacturing, and Controls Information for the
                                                                Support of Pharmaceutical Compound Licensing Activities,
                                                                29(9) Drug Dev. & Indus. Pharmacy 29(9): 939-958 (2003)
   DTX-165 DEFS-LINA-00002697   DEFS-LINA-00002716     1/1/2003 (“DiFeo 2003”)                                                                     R, P
                                                                International Publication WO 2006/088418 A1 (Wahren, et
   DTX-166 DEFS-LINA-00002717   DEFS-LINA-00002739    8/24/2006 al.)                                                       Klibanov 8              R, P
   DTX-167 DEFS-LINA-00002740   DEFS-LINA-00002758    10/1/2018 Amitiza October 2018 Prescribing Information
                                                                Imodium FAQs about Diarrhea Symptoms & Treatment,
                                                                https://www.imodium.com/faq (last accessed February 14,
   DTX-168 DEFS-LINA-00002759   DEFS-LINA-00002763              2019)                                                                              R, P
   DTX-169 DEFS-LINA-00002764   DEFS-LINA-00002767     1/1/2002 Physicians’ Desk Reference 56th Ed., pp. 1007–1008 (2002)                          R, P

                                                                Simon & Kather, Interactions of laxatives with enzymes of
                                                                cyclic AMP metabolism from human colonic mucosa.
   DTX-170 DEFS-LINA-00002768   DEFS-LINA-00002771     1/8/1980 European Journal of Clinical Investigation 10:231-234 (1980) Barrett 20            R, P
   DTX-171 DEFS-LINA-00002772   DEFS-LINA-00002798     3/1/2014 Lotronex March 2014 Prescribing Information
                                                                WebMD Health News, IBS Drug Withdrawn After Less Than
                                                                a Year on the Market.
                                                                https://www.webmd.com/ibs/news/20001128/ibs-
                                                                drugwithdrawn-after-less-than-year-on-market#1
   DTX-172 DEFS-LINA-00002799   DEFS-LINA-00002799   11/28/2000 (November 28, 2000)                                                                R, P
                                                                Bharucha, et al., American Gastroenterological Association
                                                                Technical Review on Constipation. Gastroenterology 144(1):
   DTX-173 DEFS-LINA-00002802   DEFS-LINA-00002839     1/1/2014 218-238 (2013)                                                                     R, P
   DTX-174 DEFS-LINA-00002840   DEFS-LINA-00002843              35 U.S.C. § 271, Infringement of patent                                            R, P, LA, NE
                                                                Credit Suisse, “Ironwood Pharmaceuticals, Inc.”
   DTX-175 DEFS-LINA-00002844   DEFS-LINA-00002852   11/27/2017 11/27/2017.                                                                        R, P
                                                                Acorda Therapeutics, Inc. v. Roxane Laboratories Inc., 903
   DTX-176 DEFS-LINA-00002853   DEFS-LINA-00002932    9/10/2018 F.3d 1310 (Fed. Cir. 2018)                                                         R, P, LA, NE
                                                                Bayer Healthcare Pharm., Inc. v. Watson Pharm., Inc., 713
   DTX-177 DEFS-LINA-00002933   DEFS-LINA-00002939    4/16/2013 F.3d 1369 (Fed. Cir. 2013)                                                         R, P, LA, NE
                                                                Native spreadsheet, ClinicalTrials.gov, Search for
                                                                “linaclotide,”
                                                                https://clinicaltrials.gov/ct2/results?cond=&term=linaclotid
                                                                e&cntry=&state=&city=&dist=, accessed 2/11/2019 (Excel
   DTX-178 DEFS-LINA-00002940   DEFS-LINA-00002940              output of the search results)                                                      R, P
                                                                ClinicalTrials.gov, Search for “linaclotide,”
                                                                https://clinicaltrials.gov/ct2/results?cond=&term=linaclotid
   DTX-179 DEFS-LINA-00002941   DEFS-LINA-00002952              e&cntry=&state=&city=&dist=, accessed 2/11/2019                                    R,P
   DTX-180 DEFS-LINA-00002953   DEFS-LINA-00004451     1/1/2018 FDA Orange Book, 2018.                                                             R, P
                                                                FDA Website, Abbreviated New Drug Application (ANDA),
                                                                http://www.fda.gov/Drugs/DevelopmentApprovalProcess/
                                                                HowDrugsareDevelopedandApproved/ApprovalApplication
                                                                s/AbbreviatedNewDrugApplicationANDAGenerics/,
   DTX-181 DEFS-LINA-00004452   DEFS-LINA-00004454              accessed February 15, 2019                                                         R, P, LA, NE
CONFIDENTIAL                                                                      Page 12 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 646 of 669 PageID #: 6084
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                        D.N.J. C.A. No. 16-1114 (RGA)
                                                                      Defendants' Joint Trial Exhibit List


     DTX         Beg Bates           End Bates        Date                              Description                                   Dep Ex. No.          Plaintiffs' Objections
                                                                FDA Drug Details Website, Search Results for “Linaclotide,”
                                                                https://www.accessdata.fda.gov/scripts/cder/daf/index.cf
   DTX-182 DEFS-LINA-00004455   DEFS-LINA-00004456              m?event=BasicSearch.process, accessed 2/14/2019.                                    R, P
                                                                FDA Website, Approved Drug Products with Therapeutic
                                                                Equivalence Evaluations (Orange Book),
                                                                https://www.fda.gov/drugs/informationondrugs/ucm12966
   DTX-183 DEFS-LINA-00004457   DEFS-LINA-00004459              2.htm, accessed 2/11/2019.                                                          R, P

                                                                FDA Orange Book Website, Search Results for “Linaclotide,”
                                                                https://www.accessdata.fda.gov/scripts/cder/ob/search_pr
   DTX-184 DEFS-LINA-00004462   DEFS-LINA-00004462              oduct.cfm, accessed 2/14/2019.                                                      IC, R, P
                                                                FDA Orange Book Websites, Patent and Exclusivity for:
                                                                N202811, Product 001, https://www.accessdata.fda.gov,
   DTX-185 DEFS-LINA-00004463   DEFS-LINA-00004464              accessed 2/11/2019.
                                                                FDA Orange Book Websites, Patent and Exclusivity for:
                                                                N202811, Product 002, https://www.accessdata.fda.gov,
   DTX-186 DEFS-LINA-00004465   DEFS-LINA-00004466              accessed 2/11/2019.
                                                                FDA Orange Book Websites, Patent and Exclusivity for:
                                                                N202811, Product 003, https://www.accessdata.fda.gov,
   DTX-187 DEFS-LINA-00004467   DEFS-LINA-00004468              accessed 2/11/2019.
   DTX-188 DEFS-LINA-00004469   DEFS-LINA-00004592    3/31/2014 Forest Laboratories, 10-K, 2014                                                     R, P
                                                                Galderma Laboratories, L. P. v. Tolmar, Inc., 737 F.3d 731
   DTX-189 DEFS-LINA-00004593   DEFS-LINA-00004605   12/11/2013 (Fed. Cir. 2013)                                                                    R, P, LA, NE
                                                                HealthLine, IBS-C: New Treatments Deliver Promising
                                                                Management, 3/13/2017.
                                                                https://www.healthline.com/health/ibs?c/new?treatments
   DTX-190 DEFS-LINA-00004606   DEFS-LINA-00004617    3/13/2017 #1.                                                                                 R, P
   DTX-191 DEFS-LINA-00004618   DEFS-LINA-00004787   12/31/2009 Ironwood, Form 10-K, 2009                                                           R, P
   DTX-192 DEFS-LINA-00004788   DEFS-LINA-00004794     8/5/2010 Ironwood Earnings Call Transcript, 2010-Q2, 8/5/2010                                R, P
                                                                Linzess Website, What is CIC?,
                                                                https://www.linzess.com/ibsc?and?cic?information/cic?sy
   DTX-193 DEFS-LINA-00004795   DEFS-LINA-00004797              mptoms (accessed 1/8/2019)                                                          R, P, I
                                                                Linzess Website, What is IBS?C?,
                                                                https://www.linzess.com/ibsc?and?cic?information/ibscsy
   DTX-194 DEFS-LINA-00004798   DEFS-LINA-00004800              mptoms (accessed 1/7/2019).                                                         R, P, I
                                                                Lovell and Ford, Global Prevalence of and Risk Factors for
                                                                Irritable Bowel Syndrome: A Meta-analysis. Clinical
   DTX-195 DEFS-LINA-00004822   DEFS-LINA-00004835     7/1/2012 Gastroenterology and Hepatology 10(7): 712-721 (2012).     Chang 24                 R, P
                                                                Mayo Clinic Website, Irritable Bowel Syndrome, Diagnosis,
                                                                https://www.mayoclinic.org/diseases?conditions/irritable?
                                                                bowel?syndrome/diagnosis-treatment/drc?20360064,
   DTX-196 DEFS-LINA-00004836   DEFS-LINA-00004845              accessed 2/14/2019.                                                                 R, P, H
                                                                Memorial Hermann Website, Irritable Bowel Syndrome
                                                                (IBS),
                                                                http://www.memorialhermann.org/digestive/irritable?bow
   DTX-197 DEFS-LINA-00004846   DEFS-LINA-00004848              el?syndrome/, accessed 2/14/2019                                                    R, P, H
CONFIDENTIAL                                                                     Page 13 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 647 of 669 PageID #: 6085
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                      D.N.J. C.A. No. 16-1114 (RGA)
                                                                    Defendants' Joint Trial Exhibit List


     DTX         Beg Bates           End Bates       Date                             Description                         Dep Ex. No.          Plaintiffs' Objections
                                                              Microbia Press Release, “Microbia Announces Name
                                                              Change to Ironwood Pharmaceuticals,” 4/7/2008,
                                                              https://www.ironwoodpharma.com/newsPDF/microbia.na
   DTX-198 DEFS-LINA-00004849   DEFS-LINA-00004849   4/7/2008 me.change.pdf.                                                            R, P
                                                              Reiffen and Ward, Generic Drug Industry Dynamics. The
   DTX-199 DEFS-LINA-00004850   DEFS-LINA-00004862   2/1/2005 Review of Economics and Statistics 87(1): 37–49 (2005).                   R, P
                                                              Sandler, R., The Burden of Selected Digestive Diseases in
   DTX-200 DEFS-LINA-00004863   DEFS-LINA-00004874   5/1/2002 the United States, Gastroenterology 122:1500-1511 (2002)                  R, P

                                                              Synergy Pharmaceuticals Press Release, “Synergy
                                                              Pharmaceuticals Reports Fourth Quarter and Full Year 2017
                                                              Financial Results and Business Update,” 3/1/2018,
                                                              https://ir.synergypharma.com/press?releases/detail/1864/
   DTX-201 DEFS-LINA-00004875   DEFS-LINA-00004881   3/1/2018 synergy?pharmaceuticals?reportsfourth?quarter?and?full.                   R, P
                                                              USPTO PAIR Website, Continuity Data for 13/579,685,
                                                              https://portal.uspto.gov/pair/PublicPair, accessed
   DTX-202 DEFS-LINA-00004882   DEFS-LINA-00004882            2/11/2019.                                                                R, P
                                                              USPTO PAIR Website, Continuity Data for 10/796,719,
                                                              https://portal.uspto.gov/pair/PublicPair, accessed
   DTX-203 DEFS-LINA-00004883   DEFS-LINA-00004884            2/11/2019                                                                 R, P
                                                              USPTO PAIR Website, Continuity Data for 14/239,178,
                                                              https://portal.uspto.gov/pair/PublicPair, accessed
   DTX-204 DEFS-LINA-00004885   DEFS-LINA-00004885            2/11/2019                                                                 R, P
                                                              USPTO PAIR Website, Continuity Data for 11/949,340,
                                                              https://portal.uspto.gov/pair/PublicPair, accessed
   DTX-205 DEFS-LINA-00004886   DEFS-LINA-00004886            2/11/2019                                                                 R, P
                                                              USPTO PAIR Website, Continuity Data for 12/754,138,
                                                              https://portal.uspto.gov/pair/PublicPair, accessed
   DTX-206 DEFS-LINA-00004887   DEFS-LINA-00004888            2/11/2019                                                                 R, P
                                                              USPTO PAIR Website, Continuity Data for 12/788,979,
                                                              https://portal.uspto.gov/pair/PublicPair, accessed
   DTX-207 DEFS-LINA-00004889   DEFS-LINA-00004889            2/11/2019                                                                 R, P
                                                              USPTO PAIR Website, Continuity Data for 12/851,330,
                                                              https://portal.uspto.gov/pair/PublicPair, accessed
   DTX-208 DEFS-LINA-00004890   DEFS-LINA-00004890            2/11/2019                                                                 R, P
                                                              USPTO PAIR Website, Continuity Data for 12/541,410,
                                                              https://portal.uspto.gov/pair/PublicPair, accessed
   DTX-209 DEFS-LINA-00004891   DEFS-LINA-00004892            2/11/2019                                                                 R, P
                                                              USPTO PAIR Website, Continuity Data for 10/899,806,
                                                              https://portal.uspto.gov/pair/PublicPair, accessed
   DTX-210 DEFS-LINA-00004893   DEFS-LINA-00004893            2/11/2019                                                                 R, P
                                                              USPTO PAIR Website, Continuity Data for 11/930,696,
                                                              https://portal.uspto.gov/pair/PublicPair, accessed
   DTX-211 DEFS-LINA-00004894   DEFS-LINA-00004895            2/11/2019                                                                 R, P



CONFIDENTIAL                                                                   Page 14 of 35
                       Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 648 of 669 PageID #: 6086
                                            Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                        D.N.J. C.A. No. 16-1114 (RGA)
                                                                      Defendants' Joint Trial Exhibit List


     DTX          Beg Bates          End Bates        Date                               Description                                      Dep Ex. No.          Plaintiffs' Objections
                                                                VeryWellHealth Website, Chronic Idiopathic Constipation
                                                                Symptoms and Diagnosis,
                                                                https://www.verywellhealth.com/chronic?idiopathic?const
   DTX-212 DEFS-LINA-00004896   DEFS-LINA-00004907   11/11/2018 ipation?1944861 (accessed 1/8/2019).                                                    R, P, H
                                                                VeryWellHealth Website, Constipation Predominant IBS
                                                                (IBS?C),
                                                                https://www.verywellhealth.com/constipation?predomina
   DTX-213 DEFS-LINA-00004908   DEFS-LINA-00004919   10/30/2008 nt?1944883 (accessed 1/7/2019)                                                          R, P, H
                                                                VeryWellHealth Website, Medications for Chronic
                                                                Idiopathic Constipation and IBS?C,
                                                                https://www.verywellhealth.com/prescription?medicine?fo
   DTX-214 DEFS-LINA-00004920   DEFS-LINA-00004931   10/30/2008 r?constipation?and?ibs?c?1944781 (accessed 1/7/2019)                                    R, P, H
                                                                Hu, Hong-Yu, et al. B-Sheet Structure Formation of Protein
                                                                in Solid State as Revealed by Circular Dichroism
                                                                Spectroscopy, Biopolymers (Biospectroscopy) 62: 15–21
   DTX-215 DEFS-LINA-00004932   DEFS-LINA-00004938     1/1/2001 (2001)                                                       Block - 22                 R, P
                                                                Email from H. Wolfe to M. Pennington re Combimab
                                                                analogs attaching powerpoint titled Design of a novel GCC
   DTX-216 HW_LINZ_00000127     HW_LINZ_00000158      9/16/2009 Agonist                                                      Wolfe - 8                  R, P, H
                                                                Document titled Third Generation GCCR agonists for
                                                                constipation and irritable bowel syndrom, A unique drug
                                                                development opportunity (Supplemental Information for
   DTX-217 HW_LINZ_00000198     HW_LINZ_00000315     11/10/2009 Due Diligence)                                               Wolfe - 14                 R, P, H
   DTX-218 HW_LINZ_00000316     HW_LINZ_00000325                CV of Henry Wolfe, Ph.D.                                     Wolfe - 5                  R, P, H
                                                                Email from P. Lindell to A. Tamiz and others re MHCPDC
                                                                material attaching executive summary titled "A Better
                                                                Linaclotide", CombiMab's Guanylate Cyclase C Receptor
                                                                Agonist Program for Chronic Idiopathic Constipation and
   DTX-219 HW_LINZ_00000413     HW_LINZ_00000420      12/2/2009 Constipation Dominant Irritable Bowel Syndrome               Wolfe - 12                 R, P, H
                                                                Powerpoint Presentation to MHCPDC titled Third
                                                                Generation GCCR agonistas for constipation and irritable
   DTX-220 HW_LINZ_00000421     HW_LINZ_00000449      12/2/2009 bowel syndrome                                               Wolfe - 13                 R, P, H
   DTX-221 IW_LINZ_00000005     IW_LINZ_00000009                CV of Hong Zhao, Ph.D.                                       Zhao 2
   DTX-222 IW_LINZ_00000010     IW_LINZ_00000027                CV of Mark G. Currie                                         Currie 2
                                                                Microbia Lab Notebook No. 436 assigned to Angelika
   DTX-223   IW_LINZ_00000244   IW_LINZ_00000344     11/20/2006 Fretzen                                                      Fretzen 10
   DTX-224   IW_LINZ_00013852   IW_LINZ_00014075      1/10/2007 Microbia Lab Notebook 449 assigned to Hong Zhao              Zhao 36
   DTX-225   IW_LINZ_00014076   IW_LINZ_00014293      9/10/2007 Microbia Lab Notebook 509 assigned to Hong Zhao              Zhao 37
   DTX-226   IW_LINZ_00014294   IW_LINZ_00014513      6/13/2008 Microbia Lab Notebook 574 assigned to Hong Zhao              Zhao 38
   DTX-227   IW_LINZ_00014514   IW_LINZ_00014623      8/10/2010 Microbia Lab Notebook 677 assigned to Hong Zhao              Zhao 39
   DTX-228   IW_LINZ_00014694   IW_LINZ_00014797       1/1/2012 Linzess 2012-2013 U.S. Brand Plan                            Kunka 16                   R, P
   DTX-229   IW_LINZ_00014922   IW_LINZ_00014947       9/1/2017 Linzess POA Workshops Document                               Kunka 14                   R, P
                                                                Email from A. Fretzen to S. Hill and others re analytical
   DTX-230 IW_LINZ_00015661     IW_LINZ_00015661      8/22/2005 method development MD-1100                                   Fretzen 7                  R, P



CONFIDENTIAL                                                                      Page 15 of 35
                     Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 649 of 669 PageID #: 6087
                                          Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                     D.N.J. C.A. No. 16-1114 (RGA)
                                                                   Defendants' Joint Trial Exhibit List


     DTX        Beg Bates          End Bates      Date                                Description                                    Dep Ex. No.                Plaintiffs' Objections
                                                            Fretzen, et al. The Discovery of Linaclotide for the
                                                            Treatment of Functional Gastrointestinal Disorders. Draft
   DTX-231 IW_LINZ_00017573   IW_LINZ_00017599              Book Chapter in Successful Drug Discoveries (Volume 1)         Fretzen 27                    R, P, H
                                                            Meeting Minutes, Microbia - American Peptide Company
   DTX-232 IW_LINZ_00048781   IW_LINZ_00048781   11/27/2007 conference call                                                Fretzen 28                    R, P
                                                            Email from M. Currie to smmiklos@yahoo.com forwarding
   DTX-233 IW_LINZ_00051597   IW_LINZ_00051597    9/17/2007 Microbia Press Release                                         Chien 14; Mahajan-Miklos 12
   DTX-234 IW_LINZ_00055410   IW_LINZ_00055420    12/3/2008 Memorandum of Type C Meeting Minutes                           Kunka 21
                                                            Email from J. Wescott to L. Kunka and others re NORS
                                                            (Notice of Regulatory Submission) - Linzess - US - 72mcg
   DTX-235 IW_LINZ_00063525   IW_LINZ_00063526    3/25/2016 sNDA for CIC                                                   Chien 18                      R, P
                                                            Email from A. Grossi to M. Lovell and others re 3 Month
   DTX-236 IW_LINZ_00068548   IW_LINZ_00068549     9/7/2007 Data for Additive Study                                        Fretzen 15
   DTX-237 IW_LINZ_00068577   IW_LINZ_00068582    7/25/2007 UPM visit for MD-1100 Meeting Notes and Follow-up              Fretzen 16                    R, P, H
                                                            Email from A. Fretzen to S. Hui and others re Tablet Review
   DTX-238 IW_LINZ_00068751   IW_LINZ_00068756    4/20/2007 and attaching powerpoint slides re stability data              Fretzen 11                    R, P, H
                                                            Phase 3 Linaclotide Capsule Formulation Development
                                                            Using a Design or Experiment Approach, Development
   DTX-239 IW_LINZ_00070196   IW_LINZ_00070250              Report: CMC-103-DP-DTR-003                                     Fretzen 24                    R, P, I
                                                            Spreadsheet entitled Formulation Summary as of 1-26-07
   DTX-240 IW_LINZ_00071048   IW_LINZ_00071050    1/26/2007 with handwritten notes and chemical structure diagram          Fretzen 8; Zhao 40            R, P
                                                            MD-1100 Formulation Development Meeting Minutes:
   DTX-241 IW_LINZ_00071052   IW_LINZ_00071060     2/5/2007 January 30, 2007                                               Fretzen 12
   DTX-242 IW_LINZ_00071061   IW_LINZ_00071063    1/30/2007 Microbia Formulation Development Review Minutes                Fretzen 18                    R, P
                                                            Costantino, et al. Solid-Phase Aggregation of Proteins under
                                                            Pharmaceutically Relevant Conditions. Journal of
                                                            Pharmaceutical Sciences Vol. 83(12): 1662-1669 (December
   DTX-243 IW_LINZ_00071220   IW_LINZ_00071227    12/1/1994 1994)                                                          Fretzen 17                    R, P
   DTX-244 IW_LINZ_00081256   IW_LINZ_00081256              Selection of development candidates                            Currie 15                     R, P
                                                            Costantino et al. Deterioration of Lyophilized
                                                            Pharmaceutical Proteins. Biochemistry (Moscow) 63(3): 357-
   DTX-245 IW_LINZ_00103188   IW_LINZ_00103200     1/1/1998 363 (1998)                                                     Klibanov 9                    R, P
                                                            Microbia, Inc. Regulatory and Clinical Strategic Plan (9/5/03,
   DTX-246 IW_LINZ_00115866   IW_LINZ_00115891   10/28/2003 rev. 10/28/03)                                                 Kurtz 4                       R, P, H
                                                            Report Summary: Recombinant Production of ST Peptide
   DTX-247 IW_LINZ_00117964   IW_LINZ_00117989    2/17/2004 and Selected Derivative                                        Currie 13; Mahajan-Miklos 9   R, P
   DTX-248 IW_LINZ_00120345   IW_LINZ_00120427   10/19/2006 Briefing Book to Support Type-C Meeting, Volume 1 of 8         Currie 21; Kurtz 8; Kent 25
                                                            Linaclotide Pain MOA Advisory Board Meeting Agenda and
   DTX-249 IW_LINZ_00123750   IW_LINZ_00123904     9/4/2012 powerpoint presentations                                       Kurtz 9                       R, P
                                                            Microbia GI Program Updates Presentation , PAC October
   DTX-250 IW_LINZ_00232568   IW_LINZ_00232610    10/9/2007 9th, 2007                                                      Fretzen 13                    R, P
                                                            Study Development Report: Formulation Development,
                                                            Version 0.1, Linaclotide Solid Oral Dosage Form
   DTX-251 IW_LINZ_00388251   IW_LINZ_00388270              Development: Combination of Additives Study                    Fretzen 23                    R, P, I
                                                            Linaclotide Executive Advisory Board Meeting: Top-line
   DTX-252 IW_LINZ_00605814   IW_LINZ_00605820     6/6/2011 Take-away Messages Submitted June 6, 2011                      Kunka 15                      R, P, H
CONFIDENTIAL                                                                  Page 16 of 35
                       Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 650 of 669 PageID #: 6088
                                            Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                       D.N.J. C.A. No. 16-1114 (RGA)
                                                                     Defendants' Joint Trial Exhibit List


     DTX           Beg Bates          End Bates     Date                                Description                                    Dep Ex. No.          Plaintiffs' Objections
   DTX-253   IW_LINZ_00703503   IW_LINZ_00703503              Native Spreadsheet                                             Currie 16               R, P
   DTX-254   IW_LINZ_00704942   IW_LINZ_00704951              Testing Microbia Peptides, Drug Discovery                      Mahajan-Miklos 10       R, P
   DTX-255   IW_LINZ_00705001   IW_LINZ_00705009    9/18/2003 Drug Discovery 09/18/03: GCCA Chymotrypsin Sensitivity         Currie 17               R, P
   DTX-256   IW_LINZ_00709120   IW_LINZ_00709138    9/18/2003 Purified Peptides in GCCA Animal Models                        Currie 18               R, P
   DTX-257   IW_LINZ_00709766   IW_LINZ_00710019    2/13/2002 Microbia Lab Notebook 141                                      Mahajan-Miklos 8
   DTX-258   IW_LINZ_00716858   IW_LINZ_00716859     5/2/2011 CMC Analytical Reports Update                                  Zhao 24                 R, P
                                                              MD-1100 Formulation Development Meeting: January 30,
   DTX-259   IW_LINZ_00717281   IW_LINZ_00717288     2/5/2007 2007                                                           Zhao 14
   DTX-260   IW_LINZ_00717639   IW_LINZ_00717652     3/4/2011 Linaclotide NDA DS Glossary - "For Your Information"           Fretzen 29              R, P
   DTX-261   IW_LINZ_00726113   IW_LINZ_00726154    6/23/2011 Development Report: CMC-103-DP-DTR-007                         Zhao 34
   DTX-262   IW_LINZ_00727540   IW_LINZ_00727585    7/22/2011 Impurity Characterization Report: CMC-103-DS-CZR-019           Zhao 25                 R, P
   DTX-263   IW_LINZ_00729214   IW_LINZ_00729254    7/21/2011 Characterization Report: CMC-103-DS-CZR-058                    Zhao 27                 R, P
   DTX-264   IW_LINZ_00729539   IW_LINZ_00729584    7/28/2011 Characterization Report: CMC-103-DS-CZR-059 (7/28/11)          Zhao 28                 R, P
   DTX-265   IW_LINZ_00730780   IW_LINZ_00730816    4/13/2010 Development Report: CMC-103-DS-DTR-003                         Zhao 30                 R, P
   DTX-266   IW_LINZ_00738360   IW_LINZ_00738402     4/1/2010 Development Report: CMC-103-DS-CZR-056                         Zhao 29                 R, P
   DTX-267   IW_LINZ_00741176   IW_LINZ_00741239     8/2/2011 Characterization Report: CMC-103-DP-CZR-004                    Zhao 35                 R, P
   DTX-268   IW_LINZ_00760080   IW_LINZ_00760125     7/5/2011 Development Report: CMC-103-DS-DTR-004                         Zhao 31                 R, P
                                                              Email from H. Zhao to A. Fretzen re solution stability for MD-
   DTX-269 IW_LINZ_00760846     IW_LINZ_00760847    1/25/2007 1100                                                           Zhao 8                  R, P, H
                                                              Wu, S., The formation and mechanism of multimerization in
                                                              a freeze-dried peptide. International Journal of
   DTX-270 IW_LINZ_00760848     IW_LINZ_00760863     1/1/2000 Pharmaceutics 200:1-16 (2000)                                  Zhao 9                  R, P
                                                              CMC Offsite SOP/Development report meeting outlook
   DTX-271 IW_LINZ_00772595     IW_LINZ_00772595    6/15/2007 invitation                                                     Zhao 22                 R, P
   DTX-272 IW_LINZ_00772596     IW_LINZ_00772596              Native Spreadhseet: CMC Development Reports                    Zhao 23                 R, P
                                                              Email from A. Fretzen to S. Witkowski and H. Zhao re
   DTX-273 IW_LINZ_00773242     IW_LINZ_00773242    1/25/2007 solution stability for MD-1100                                 Zhao 6                  R, P
                                                              Sato and Shimonishi, Structural features of Escherichia coli
                                                              heat –stable enterotoxin that activates membrane-
                                                              associated guanylyl cyclase. J. Peptide Res. 63: 200-206
   DTX-274 IW_LINZ_00773243     IW_LINZ_00773249     1/1/2004 (2004)                                                         Zhao 7                  R, P
                                                              Email A. Fretzen to K. Stith and others re data and desired
   DTX-275 IW_LINZ_00773251     IW_LINZ_00773252    1/25/2007 outcome for Tuesday (two additional literature files)          Zhao 10                 R, P
   DTX-276 IW_LINZ_00773253     IW_LINZ_00773293    5/13/2004 International Publication WO 2004/039392 (Bentz, et al.)       Zhao 11; Fretzen 19     R, P
   DTX-277 IW_LINZ_00785809     IW_LINZ_00785809   10/25/2010 Email from M. Kessler to H. Zhao re Slide presentations        Zhao 17                 R, P
                                                              Structure characterization of linaclotide drug product
   DTX-278 IW_LINZ_00785810     IW_LINZ_00785841    9/28/2010 impurity Cys1-imidazolidinone                                  Zhao 18                 R, P
   DTX-279 IW_LINZ_00785842     IW_LINZ_00785842    9/28/2010 Peptide chart                                                  Zhao 19                 R, P
                                                              Structure characterization of linaclotide drug product
   DTX-280 IW_LINZ_00785843     IW_LINZ_00785868   10/13/2010 impurity MM-448623-α-ketone/diol                               Zhao 20                 R, P

   DTX-281 IW_LINZ_00805681     IW_LINZ_00805681    1/26/2007 A. Fretzen to S. Witowski and others re Agenda for Tuesday Zhao 12                     R, P
   DTX-282 IW_LINZ_00805682     IW_LINZ_00805682    1/30/2007 Formulation Development Review                              Zhao 13                    R, P
                                                              Email from H. Zhao to T. Chancellor, A. Fretzen, and others
                                                              re last report for multimer characterization (CMMC-103-DS-
   DTX-283 IW_LINZ_00814187     IW_LINZ_00814188     4/1/2011 DTR-006)                                                    Zhao 32                    R, P
CONFIDENTIAL                                                                     Page 17 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 651 of 669 PageID #: 6089
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                         D.N.J. C.A. No. 16-1114 (RGA)
                                                                       Defendants' Joint Trial Exhibit List


     DTX         Beg Bates           End Bates         Date                              Description                                    Dep Ex. No.                   Plaintiffs' Objections
   DTX-284 IW_LINZ_00814189    IW_LINZ_00814230        4/1/2011 Draft Nonclinical Study Report: CMC-103-DS-DTR-006            Zhao 33                          R, P, I
   DTX-285 IW_LINZ_00819338    IW_LINZ_00819396        7/7/2011 Linaclotide Development Report CMC-103-DPDTR- 006             Fretzen 22; Gupta 11
                                                                Board of Directors Meeting, December 16, 2003,
   DTX-286 IW_LINZ_00900437    IW_LINZ_00900453      12/16/2003 Gastrointestinal Program Update                               Currie 19                        R, P
   DTX-287 IW_LINZ_00900646    IW_LINZ_00900773       4/30/2008 Ironwood Presentation: R&D Review 2008                        Fretzen 6                        R, P
                                                                Email from M. Currie to M. Joyal re Therapeutics program
   DTX-288 IW_LINZ_00917227    IW_LINZ_00917227       7/21/2008 history                                                       Currie 11                        R, P
   DTX-289 IW_LINZ_00917228    IW_LINZ_00917236                 Guanylate Cyclase Subtype-C (GC-C) Super-Agonist Project      Currie 12                        R, P

                                                                Email from M. Lovell to D. Chapin, L. Hazen, A. Fretzen, and
   DTX-290 IW_LINZ_00930474    IW_LINZ_00930487        4/5/2007 others re Follow Up from Yesterday's Call with attachment Fretzen 9                            R, P, H
                                                                Email from A. Fretzen to E. Schultz and others re
   DTX-291 IW_LINZ_01052270    IW_LINZ_01052270       2/12/2007 experimental design for next set of experiments                Zhao 15                         R, P
   DTX-292 IW_LINZ_01052271    IW_LINZ_01052271       2/12/2007 Native Spreadsheet: Design_Capsules_3_AF.xls                   Zhao 16                         R, P
                                                                Rational Design of Stable Protein Formulations (John F.
   DTX-293 IW_LINZ_01054243    IW_LINZ_01054464        1/1/2002 Carpenter et al., eds., 2002) (“Carpenter 2002”)               Gupta 16
                                                                Daugherty, et al., Formulation and Delivery Issues for
                                                                Monoclonal Antibody Therapeutics. Advanced Drug
   DTX-294 IW_LINZ_01054465    IW_LINZ_01054485       5/22/2006 Delivery Rev. 58: 686-706 (2006) (“Daugherty 2006”)                                            R, P
                                                                Wang et al., Antibody Structure, Instability, and
                                                                Formulation. J. Pharmaceutical Sci. 96(1): 1-26 (January
   DTX-295 IW_LINZ_01054486    IW_LINZ_01054511        1/1/2007 2007) (“Wang 2007”)                                                                            R, P
                                                                Linzess IND Study 10008, In Vitro Proteolytic Stability of MD-
   DTX-296 IW_LINZ_IND00000373 IW_LINZ_IND00000420    9/20/2004 1100 Acetate, Final Version                                                                    R, P
                                                                IND No. 63290 Sponsor Meeting Minutes for Pediatric Type
   DTX-297 IW_LINZ_IND00049821 IW_LINZ_IND00049839    5/19/2010 C Meeting                                                      Kunka 7                         R, P
   DTX-298 IW_LINZ_IND00065095 IW_LINZ_IND00065105   10/15/2008 Minutes, FDA Type A Meeting : linaclotide IBS-C                Kunka 11
                                                                Memo from T. Moreno to C. Pierce re Meeting for
   DTX-299 IW_LINZ_IND00115258 IW_LINZ_IND00115267     8/5/2008 Linaclotide (IND 39290) - August 7, 2008                       Kunka 9
   DTX-300 IW-LINZ_00730587    IW-LINZ_00730628       7/28/2011 Characterization Report: CMC-103-DS-CZR-057                    Zhao 26                         R, P
                                                                Inventor Declaration from File History of 8,748,573
   DTX-301 LINZ_0007579        LINZ_0007587          11/12/2010 (Application No. 12/851,330)                                   Zhao 4                          R, P, I
                                                                Angelika Fretzen Declaration Under 37 C.F.R. §1.132, U.S.
   DTX-302 LINZ_0007765        LINZ_0007773           3/15/2013 Patent Application No. 12/851,330                              Fretzen 25; Block 7; Gupta 12
                                                                USPTO Patent Assignment Abstract of Title and certified
                                                                assignments for U.S. Patents 7,304,036, 7,373,727,
                                                                7,704,947, 7,745,409, 8,802,628, 8,748,573, 8,080,526,
   DTX-303 LINZ_0017194        LINZ_0017338                     8,110,553, 8,933,030                                           Chien 17
   DTX-304 LINZ_0017345        LINZ_0021015           5/15/2012 Reexamination file history for U.S. Patent 7,704,947           Chien 16
                                                                Falkow Declaration to '947 Patent Reexam ("Falkow Decl.")
                                                                (Exhibit 28 to Rebuttal Expert Report of Kim E. Barrett,
   DTX-305 LINZ_0020793        LINZ_0020808           10/4/2012 Ph.D.)
                                                                Declaration of Ralph Gianella, M.D., In re Inter Parties
                                                                Reexamination Application of: U.S. Patent No. 7,704,947
   DTX-306                                            10/3/2012 (Control No. 95/001,990)                                       Giannella 2
   DTX-307 LINZ_0021016        LINZ_0021027           1/28/2003 U.S. Provisional Application 60/443098 (Currie)                Currie 10
CONFIDENTIAL                                                                       Page 18 of 35
                        Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 652 of 669 PageID #: 6090
                                             Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                              D.N.J. C.A. No. 16-1114 (RGA)
                                                                            Defendants' Joint Trial Exhibit List


     DTX           Beg Bates            End Bates           Date                            Description                                            Dep Ex. No.                Plaintiffs' Objections
                                                                    CDER Administrative and Correspondence Documents for
   DTX-308   LINZ_0021563         LINZ_0021830                      NDA 202811                                                         Kurtz 12
   DTX-309   LINZ_0021831         LINZ_0021841            8/30/2012 CDER Approval Package for NDA 202811                               Kurtz 2; McDuff 2
   DTX-310   LINZ_0023204         LINZ_0023260            8/29/2012 CDER Summary Review for NDA 202811                                 Kurtz 11
   DTX-311   LINZ_0023418         LINZ_0023547                      Group Exhibit - Topic No. 4: Labeling                              Kunka 1a
   DTX-312   LINZ_0027929LINZ_0027LINZ_0027930LINZ_0027938LINZ_00280Group Exhibit - Topic No. 22: Marketing Materials                  Kunka 1d                        R, P

   DTX-313 LINZ_0030996           LINZ_0030996             1/31/2013 Linzess Marketing Bulletin: LINZESS Instant Savings Program Kunka 20                              R, P
                                                                     Hanning, et al. Guanylate cyclase-C/cGMP: and emerging
                                                                     pathway in the regulation of visceral pain. Frontiers in
                                                                     Molecular Neuroscience Volume 7, Article 31: pp. 1-6 (April
   DTX-314 LINZ_0034282           LINZ_0034287             4/16/2014 2014)
   DTX-315 LINZ_0034990           LINZ_0035026                       Linzess Launch Plan                                             Kunka 18                          R, P
                                                                     Busby, et al. Linaclotide, through activation of guanylate
                                                                     cyclase C, acts locally in the gastrointestinal tract to elicit
                                                                     enhanced intestinal secretion and transit. European Journal
   DTX-316 LINZ_0038075           LINZ_0038082             9/20/2010 of Parmacology 649: 328-335 (2010)                              Mahajan-Miklos 11

                                                                     Reprinted Article: Chey, et al. Linaclotide for Irritable Bowel
                                                                     Syndrome With Constipation: A 26-Week, Randomized,
                                                                     Double-blind, Placebo-Controlled Trial to Evaluate Efficacy
   DTX-317 LINZ_0042702           LINZ_0042719             9/18/2012 and Safety. AM J Gastroenterol 107:1702-1712 (2012)               Kunka 12                        R, P
                                                                     Marketing Material: When treating Irritable Bowel
                                                                     Syndrome with Constipation (IBS-C) and Chronic Idiopathic
                                                                     Constipation (CIC), Identify appropriate Medicare Part D
   DTX-318   LINZ_0051657         LINZ_0051658                       patients                                                          Kunka 19                        R, P
   DTX-319   LINZ_0093872         LINZ_0093878             11/3/2009 Amendment No. 1 to Master Collaboration Agreement                 Chien 4
   DTX-320   LINZ_0094084         LINZ_0094144             10/1/2015 Linzess IBS Franchise 2016 Business Plan                          Kunka 17                        R, P
   DTX-321   LINZ_0094236         LINZ_0094256              1/1/2014 Presentation: Linzess 2015 Business Plan                          Kunka 6                         R, P
   DTX-322   LINZ_0095414         LINZ_0095420              1/1/2016 Allergan GI 2016 Presentation                                     Chien 15                        R, P
   DTX-323   LINZ_0104744         LINZ_0104757             1/31/2006 Amatiza (lubiprostone) Prescribing Information                    Chang 14; Kent 14; Barnett 12
   DTX-324   LINZ_0104789         LINZ_0104798             7/24/2002 Zelnorm Approval Letter
   DTX-325   LINZ_0104799         LINZ_104815              7/24/2002 Zelnorm (tegaserod maleate) Prescribing Information               Chang 13; Barnett 4
   DTX-326   LINZ_0105608         LINZ_0105623             7/24/2002 Zelnorm Package Insert                                            DeGrado 4; Kent 12
                                                                     FDA Public Health Advisory: Tegaserod maleate (marketed
   DTX-327 LINZ_0107088           LINZ_0107089             3/30/2007 as Zelnorm) (March, 30, 2017)
                                                                     Andresen, et al. Effect of 5 Days Linaclotide on Transit and
                                                                     Bowel Function in Females with Constipation-Predominant
                                                                     Irritable Bowel Syndrome. Gastroenterology 133(3):761-768
   DTX-328 LINZ_0156019           LINZ_0156026              9/1/2007 (2007) (“Andresen 2007”)
                                                                     Barrett and Keely, Chloride Secretion by the Intestinal
                                                                     Epithelium: Molecular Basis and Regulatory Aspects, Annu.
   DTX-329 LINZ_0168781           LINZ_0168820              1/1/2000 Rev. Physiol. 62: 535-572 (2000) ("Barrett and Keely")            Barrett 8                       R, P




CONFIDENTIAL                                                                            Page 19 of 35
                         Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 653 of 669 PageID #: 6091
                                              Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                                D.N.J. C.A. No. 16-1114 (RGA)
                                                                              Defendants' Joint Trial Exhibit List


     DTX           Beg Bates              End Bates            Date                          Description                                        Dep Ex. No.          Plaintiffs' Objections
                                                                   McCole et al. Transactivation of the Epidermal Growth
                                                                   Factor Receptor in Colonic Epithelial Cells by Carbachol
                                                                   Requires Extracellular Release of Transforming Growth
                                                                   Factor-α. J. Biol. Chem. 277(45): 42603-42612 (2002)
   DTX-330   LINZ_0168909         LINZ_168919            11/8/2002 ("McCole 2002")                                                  Barrett 7                 R, P
                                                                   Chang et al. The impact of abdominal pain on global
                                                                   measures in patients with chronic idiopathic constipation,
                                                                   before and after treatment with linaclotide: a pooled
                                                                   analysis of two randomized, double-blind, placebo-
                                                                   controlled, phase 3 trials. Aliment Pharmacol Ther. 40(11-
   DTX-331   LINZ_0169762         LINZ_0169772           12/1/2014 12):1302-12.                                                     Barrett 22; Chang 3
                                                                   Johnson et al. Linaclotide Improves Abdominal Pain and
                                                                   Bowel Habits in a Phase IIb Study of Patients With Irritable
                                                                   Bower Syndrome With Constipation. Gastroenterology 139:
   DTX-332   LINZ_0169773         LINZ_0169784           12/1/2010 1877-1886 (2010)                                                 Barrett 21; Chang 4
   DTX-333   LINZ_NDA0000523      LINZ_NDA0000531       10/15/2008 FDA Memorandum of Type A Meeting Minutes                         Kurtz 3
                                                                   NDA, 2.3.P Description and Composition of the Drug
   DTX-334   LINZ_NDA0000597      LINZ_NDA0000642                  Product (Linaclotide Capsules 145 ug and 290ug)                  Fretzen 30                R, P
   DTX-335   LINZ_NDA0000710LINZ_ LINZ_NDA0000768LINZ_NDA0001771LINGroup Exhibit - Topic No. 9: Clinical Studies                    Kunka 1b
                                                                   3.2.P.2.1 Components of the Drug Product (Linaclotide
   DTX-336   LINZ_NDA0001823      LINZ_NDA0001832                  Capsules, 145 μg)                                                Fretzen 20                R, P
   DTX-337   LINZ_NDA0001835      LINZ_NDA0001880                  NDA, 3.2.P.2.2 Drug Product (Linaclotide Capsules 145 mg)        Fretzen 21                R, P
   DTX-338   LINZ_NDA0004302LINZ_ LINZ_NDA0004326LINZ_NDA0664646LINGroup Exhibit - Topic No. 12: Manufacturing                      Kunka 1c
   DTX-339   LINZ_NDA0006850      LINZ_NDA0006874        2/16/2011 Nonclinical Study Report: MDP-103-067-PHR-01                     Kurtz 6                   R, P
   DTX-340   LINZ_NDA0006980      LINZ_NDA0007000        3/14/2011 Nonclinical Study Report: MDP-103-083-PHR-03                     Kurtz 7
                                                                   Bryant, et al. Linaclotide is a potent and selective guanylate
                                                                   cyclase C agonist that elicits pharmacological effects locally
                                                                   in the gastrointestinal tract. Life Sciences 86: 760-765
   DTX-341   LINZ_NDA0035664      LINZ_NDA0035669        3/11/2010 (2010)                                                           Kurtz 5
                                                                   3.2.P.1 Description and Composition of the Drug Product
   DTX-342   LINZ_NDA0713481      LINZ_NDA0713481                  (Linaclotide Capsules, 72 μg)                                                              R, P
                                                                   Cohen et al., The Immature Rat Small Intestine Exhibits an
                                                                   Increased Sensitivity and Response to Escherichia coli Heat-
                                                                   Stable Enterotoxin, Pediatric Research 20(6):555-560 (1986)
   DTX-343   RG_LINZ_00000143     RG_LINZ_00000148        2/4/1986 (“Cohen 1986”)                                                                             R, P
                                                                   Cohen, et al., E. Coli Heat-Stable Enterotoxin (STa) Induced
                                                                   Secretion: Differences Between Adult Rat Jejunum and
                                                                   Ileum Correlate with Differences in Metabolic Fate of STa. 7
                                                                   Advances in Research on Cholera and Related Diarrheas
   DTX-344   RG_LINZ_00000176     RG_LINZ_00000181        1/1/1990 99–104 (1990) (“Cohen 1990”)                                                               R, P
                                                                   Cohen, et al., Differences in jejunal and ileal response to E.
                                                                   coli enterotoxin: possible mechanisms, American Journal of
                                                                   Physiology Gastrointestinal and Liver Physiology 257(1):
   DTX-345   RG_LINZ_00000182     RG_LINZ_00000187        7/1/1989 G118-G123 (July 1989) (“Cohen 1989”)                             Giannella 11              R, P



CONFIDENTIAL                                                                              Page 20 of 35
                       Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 654 of 669 PageID #: 6092
                                            Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                       D.N.J. C.A. No. 16-1114 (RGA)
                                                                     Defendants' Joint Trial Exhibit List


     DTX          Beg Bates          End Bates      Date                               Description                                        Dep Ex. No.           Plaintiffs' Objections
                                                              Cohen, et al., Age-Related Differences in Receptors for
                                                              Escherichia coli Heat-Stable Enterotoxin in the Small and
                                                              Large Intestine of Children. Gastroenterology 94:367–73
   DTX-346 RG_LINZ_00000210     RG_LINZ_00000216     2/1/1988 (1988) (“Cohen 1988”)                                                                      R, P
                                                              Mezoff et al., Escherichia coli Enterotoxin (STa) Binds to
                                                              Receptors, Stimulates Guanyl Cyclase, and Impairs
                                                              Absorption in Rat Colon. Gastroenterology 102:816–822
   DTX-347 RG_LINZ_00000237     RG_LINZ_00000243     3/1/1992 (1992) (“Mezoff 1992”)                                                                     R, P

                                                              Cohen and Giannella, Jejunal Toxin Inactivation Regulates
                                                              Susceptibility of the Immature Rat to STa. Gastroenterology
   DTX-348 RG_LINZ_00000244     RG_LINZ_00000252     6/1/1992 102(6):1988–1996 (1992) (“Cohen & Giannella 1992”)               DeGrado 14                R, P
                                                              Giannella, E. Coli Heat-Stable Enterotoxins and Related
                                                              Intestinal Peptides, The Regulatory Peptide Letter Vol.
   DTX-349 RG_LINZ_00000289     RG_LINZ_00000307     9/1/2000 VIII(3):33-47 (2000)                                                                       R, P
   DTX-350 RG_LINZ_00000404     RG_LINZ_00000445              CV of Ralph A. Giannella, M.D.                                   Giannella 1
                                                              Dayhoff et al., A Model of Evolutionary Change in Proteins,
                                                              Atlas of Protein Sequence and Structure 345-352 (1978)
   DTX-351 RG_LINZ_00000597     RG_LINZ_00000604     1/1/1978 (“Dayhoff”)                                                                                R, P
                                                              Ladunga and Smith, Amino acid substitutions preserve
                                                              protein folding by conserving steric and hydrophobicity
                                                              properties, Protein Engineering 10(3):187-196 (1997)
   DTX-352 RG_LINZ_00000611     RG_LINZ_00000620     1/1/1997 (“Ladunga”)                                                                                R, P
                                                              Giannella, R., E. coli Heat-Stable Enterotoxins, Guanylins,
                                                              and Their Receptors: What are They and what Are They
                                                              Doing? Presented in part as a state-of-the-art lecture at the
                                                              Sixty-sixth Annual Meeting of the Central Society for Clinical
   DTX-353   RG_LINZ_00000820   RG_LINZ_00000848    11/4/1993 Research, Nov. 4, 1993, Chicago, IL                              Giannella 10              R, P
   DTX-354   SDZ.LIN 0017194    SDZ.LIN 0018476     1/28/2004 Certified File History for Application No. 10/766,735
   DTX-355   SDZ.LIN 0018477    SDZ.LIN 0020034     5/14/2004 Certified File History for Application No. 10/845,895
   DTX-356   SDZ.LIN 0020035    SDZ.LIN 0020054     1/28/2003 Certified File History for Application No. 60/443,098
   DTX-357   SDZ.LIN 0020055    SDZ.LIN 0020087     5/15/2003 Certified File History for Application No. 60/471,288
   DTX-358   SDZ.LIN 0020088    SDZ.LIN 0020139    11/12/2003 Certified File History for Application No. 60/519,460
   DTX-359   SDZ.LIN 0020140    SDZ.LIN 0020164     8/12/2008 Certified File History for Application No. 61/089,722                                      R, P
   DTX-360   SDZ.LIN 0020165    SDZ.LIN 0020366      8/6/2009 Certified File History for Application No. 61/231,725
   DTX-361   SDZ.LIN 0020367    SDZ.LIN 0020463      8/3/2009 Certified File History for Application No. 61/273,332
   DTX-362   SDZ.LIN 0020464    SDZ.LIN 0020538     2/17/2010 Certified File History for Application No. 61/305,465                                      R, P
                                                              Cohen, et al., Randomized, Controlled Human Challenge
                                                              Study of the Safety, Immunogenicity, and Protective
                                                              Efficacy of a Single Dose of Peru-, a Live Attenuated Oral
                                                              Cholera Vaccine. Infection and Immunity 70(4):1965-1970
   DTX-363                                           4/1/2002 (Apr. 2002)                                                      Giannella 9; Barnett 39   R,P
                                                              Linzess.com: How LINZESS Works
                                                              (https://www.linzess.com/ibsc-and-cic-symptoms/how-
   DTX-364                                                    linzess-works) (accessed 9/6/18)                                 Kurtz 10                  R, P


CONFIDENTIAL                                                                     Page 21 of 35
                    Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 655 of 669 PageID #: 6093
                                         Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                              D.N.J. C.A. No. 16-1114 (RGA)
                                                            Defendants' Joint Trial Exhibit List


     DTX       Beg Bates      End Bates    Date                               Description                                        Dep Ex. No.                  Plaintiffs' Objections

                                                     Johanson et al., Efficacy and Safety of a Novel Compound,
                                                     RU-0211, for the Treatment of Constipation, Supplement to       Barrett 10; DeGrado 7; Kent 13;
   DTX-365                                  4/1/2002 Gastroenterology 122(4): A-315 (2002) ("Johanson 2002")         Barnett 8
                                                     Mayer et al., Evolving Pathophysiological Model of
                                                     Functional Gastrointestinal Disorders: Implications for
   DTX-366                                  1/1/2002 Treatment, Eur. J. Surg. Supp. 587: 3-9 (2002) ("Mayer")        Barrett 11; Kent 9; Barnett 13
                                                     Castro et al., Linaclotide Inhibits Colonic Nociceptors and
                                                     Relieves Abdominal Pain via Guanylate Cyclase-C and
                                                     Extracellular Cyclic Guanosine 30,50-Monophosphate.
                                                     Gastroenterology 145: 1334-1346 (2013) ("Blackshaw and
   DTX-367                                 12/1/2013 Brierley")                                                      Barrett 18; Kent 26; Barnett 38
                                                     Resta-Lenert and Barrett, Enteroinvasive Bacteria Alter
                                                     Barrier and Transport Properties of Human Intestinal
                                                     Epithelium: Role of iNOS and COX-2, Gastroenterology
   DTX-368                                  4/1/2002 122:1070-1087 (2002) ("Resta-Lenert")                           Barrett 9                         R, P
                                                     Longstreth, G. Functional Bowel Disorders.
   DTX-369                                  4/1/2006 Gastroenterology 130: 1480-1491 (2006)                          Chang 16
                                                     Hofmann et al., Undergraduate teaching project of the
                                                     American Gastroenterological Association: a
                                                     pathophysiology resource, Am. J. Physiol. 260: S1-S5 (1991)
                                                     ("Hofmann") (Exhibit 15 to Rebuttal Expert Report of Kim E.
   DTX-370                                  1/1/1991 Barrett, Ph.D.)
                                                     Sjolund et al., Motilin in Chronic Idiopathic Constipation,
                                                     Scandinavian J. Gastroenterology 21(8):914-918 (1986)
                                                     ("Sjolund") (Exhibit 16 to Rebuttal Expert Report of Kim E.
   DTX-371                                  7/8/2009 Barrett, Ph.D.)
                                                     Cuppoletti et al., Recombinant and Native Intestinal
                                                     Cell ClC-2 Cl Channels Are Activated by RU-0211, Suppl.
                                                     122:4 GASTROENTEROLOGY A-538 (2002) ("Cuppoletti
                                                     2002") (Exhibit 18 to Rebuttal Expert Report of Kim E.
   DTX-372                                  4/1/2002 Barrett, Ph.D.)                                                 Barnett 10
                                                     Cuppoletti et al., SPI-0211 activates T84 cell chloride
                                                     transport and recombinant human ClC-2 chloride currents,
                                                     287 AM. J. PHYSIOL. C1173-C1183 (2004) ("Cuppoletti
                                                     2004") (Exhibit 19 to Rebuttal Expert Report of Kim E.
   DTX-373                                 11/1/2004 Barrett, Ph.D.)                                                 Barnett 11
                                                     Lipecka et al., Distribution of ClC-2 chloride channel in rat
                                                     and human epithelial tissues, 282 AM. J. PHYSIOL. C805-
                                                     C816 (2002) ("Lipecka") (Exhibit 20 to Rebuttal Expert
   DTX-374                                  4/1/2002 Report of Kim E. Barrett, Ph.D.)
                                                     Gyomorey et al., Expression of the chloride channel ClC-2 in
                                                     the murine small intestine epithelium, 270 AM. J. PHYSIOL.
                                                     C1787-C1794 (2000) ("Gyomorey") (Exhibit 21 to Rebuttal
   DTX-375                                 7/27/2000 Expert Report of Kim E. Barrett, Ph.D.)


CONFIDENTIAL                                                            Page 22 of 35
                    Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 656 of 669 PageID #: 6094
                                         Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                             D.N.J. C.A. No. 16-1114 (RGA)
                                                           Defendants' Joint Trial Exhibit List


     DTX       Beg Bates      End Bates    Date                                 Description                                  Dep Ex. No.   Plaintiffs' Objections
                                                     Catalan et al., ClC-2 in guinea pig colon: mRNA,
                                                     immunolabeling, and functional evidence for surface
                                                     epithelium localization, 283 AM. J. PHYSIOL.
                                                     GASTROINTESTINAL LIVER PHYSIOL G1004-G1013 (2002)
                                                     ("Catalan") (Exhibit 22 to Rebuttal Expert Report of Kim E.
   DTX-376                                 10/1/2002 Barrett, Ph.D.)
                                                     O'Donnell et al., Inhibition of enterotoxin-induced porcine
                                                     colonic secretion by diarylsulfonylureas in vitro, 279 AM. J.
                                                     PHYSIOL. G1104-G1112 (2000) (Exhibit 23 to Rebuttal Expert
   DTX-377                                 5/12/2000 Report of Kim E. Barrett, Ph.D.)                              Kent 17
                                                     Hamra et al., Regulation of intestinal uroguanylin/guanylin
                                                     receptor-mediated responses by mucosal acidity,
   DTX-378                                  3/1/1997 Pharmacology 94: 2705-2710 (1997) ("Hamra 1997")              Kent 21; Barnett 27
                                                     Holzer et al., Surveillance of the Gastrointestinal Mucosa by
                                                     Sensory Neuros, 52 J. PHYSIOL. AND PHARMACOL. 505-521
                                                     (2001) ("Holzer") (Exhibit 35 to Rebuttal Expert Report of
   DTX-379                                  1/1/2001 Kim E. Barrett, Ph.D.)
                                                     Ganapathy et al., Protein Digestion and
                                                     Assimilation, Chap. 19, pp. 438-448, Textbook of
                                                     Gastroenterology (4th ed. 2003) ("Ganapathy")
                                                     (Exhibit 36 to Rebuttal Expert Report of Kim E.
   DTX-380                                  1/1/2003 Barrett, Ph.D.)
                                                     Madara and Anderson, Epithelia: biological principles of
                                                     organization, Chap. 8, pp. 151-165, Textbook of
                                                     Gastroenterology (4th ed. 2003) ("Madara") (Exhibit 37 to
   DTX-381                                  1/1/2003 Rebuttal Expert Report of Kim E. Barrett, Ph.D.)
                                                     Lacy et al., Bowel Disorder, 150 GASTROENTEROLOGY 1393-
                                                     1407 (2016) ("Lacy") (Exhibit 8 to Rebuttal Expert Report of
   DTX-382                                  5/1/2016 Lin Chang, M.D.)
                                                     Videlock and Chang, Irritable bowel syndrome, Chap. 75,
                                                     pp. 1495-1521, Yamada's Textbook of Gastroenterology
                                                     (6th ed. 2015) ("Videlock") (Exhibit 9 to Rebuttal Expert
   DTX-383                                  1/1/2015 Report of Lin Chang, M.D.)
                                                     Cash et al., Update On The Management Of Adults
                                                     With Chronic Idiopathic Constipation, 56(2)
                                                     SUPPLEMENT TO THE JOURNAL OF FAMILY PRACTICE
                                                     S13-S20 (2007) ("Cash") (Exhibit 10 to Rebuttal
   DTX-384                                  6/1/2007 Expert Report of Lin Chang, M.D.)
                                                     Tillisch and Chang, Diagnosis And Treatment of
                                                     Irritable Bowel Syndrome: State Of The Art, 7
                                                     CURRENT GASTROENTEROLOGY REPORTS 249-256
                                                     (2005) ("Tillisch") (Exhibit 13 to Rebuttal Expert
   DTX-385                                  1/1/2005 Report of Lin Chang, M.D.)
                                                     AGA Educational Slide Set on IBS (Exhibit 17 to
   DTX-386                                           Rebuttal Expert Report of Lin Chang, M.D.)


CONFIDENTIAL                                                           Page 23 of 35
                    Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 657 of 669 PageID #: 6095
                                         Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                              D.N.J. C.A. No. 16-1114 (RGA)
                                                            Defendants' Joint Trial Exhibit List


     DTX       Beg Bates      End Bates    Date                               Description                             Dep Ex. No.   Plaintiffs' Objections
                                                     Zalewski, Cisapride Withdrawal Requires Alternative
                                                     Therapy, 3:2 CLEVELAND CLINIC
                                                     PHARMACOTHERAPY UPDATE (May/June 2000),
                                                     http://www.clevelandclinicmeded.com/medicalpubs/phar
                                                     macy/mayjune2000/cisapride.htm (last visited
                                                     1/5/2019) (Exhibit 18 to Rebuttal Expert Report of Lin
   DTX-387                                  5/1/2000 Chang, M.D.)

                                                     Alosetron - withdrawn: severe adverse reactions, Essential
                                                     Drugs in Brief No. 003-2001: REGULATORY MATTERS (2001),
                                                     http://apps.who.int/medicinedocs/en/p/printable.html
                                                     (last visited 1/5/2019) (Exhibit 19 to Rebuttal Expert Report
   DTX-388                                  1/1/2001 of Lin Chang, M.D.)
                                                     Marx et al., One Peptide, Two Topologies: Structure
                                                     and Interconversion Dynamics of Human
                                                     Uroguanylin Isomers, 52 J. PEPT. RES. 229-240
                                                     (1998) ("Marx") (Exhibit 17 to Rebuttal Expert
   DTX-389                                 3/21/1998 Report of William DeGrado, Ph.D.)
                                                     Knittel and Zavod, Drug Design and Relationship of
                                                     Functional Groups to Pharmacologic Activity, in
                                                     FOYE'S PRINCIPLES OF MEDICINAL CHEMISTRY
                                                     (Williams and Lemke eds., 5th Ed. 2002) ("Lemke")
                                                     (Exhibit 19 to Rebuttal Expert Report of William
   DTX-390                                  1/1/2002 DeGrado, Ph.D.)
                                                     Hamra et al., Prouroguanylin and Proguanylin:
                                                     Purification from Colon, Structure, and Modulation
                                                     of Bioactivity by Proteases, 107:1 ENDOCRINOLOGY
                                                     257-265 (1996) ("Hamra 1996") (Exhibit 23 to
   DTX-391                                  1/1/1996 Rebuttal Expert Report of William DeGrado, Ph.D.)
                                                     Creighton, Disulfide bonds as probes of protein
                                                     folding pathways, 131 METHODS ENZYMOL. 83-106
                                                     (1986) ("Creighton 1986") (Exhibit 24 to Rebuttal
   DTX-392                                  1/1/1986 Expert Report of William DeGrado, Ph.D.)
                                                     Creighton, Disulphide bonds and protein stability, 8
                                                     BIOESSAYS 57-63 (1988) ("Creighton 1988")
                                                     (Exhibit 25 to Rebuttal Expert Report of William
   DTX-393                                  2/1/1988 DeGrado, Ph.D.)
                                                     Creighton, The disulfide folding pathway of BPTI,
                                                     256 SCIENCE 111-114 (1992) ("Creighton 1992")
                                                     (Exhibit 26 to Rebuttal Expert Report of William
   DTX-394                                  4/3/1992 DeGrado, Ph.D.)
                                                     Goldenberg, Probing the Determinants of Disuklfide
                                                     Stability in Native Pancreatic Trypsin Inhibitor. Biochemistry
                                                     32:2835-2844 (1993)
                                                     (Exhibit 27 to Rebuttal Expert Report of William
   DTX-395                                  1/1/1993 DeGrado, Ph.D.)
CONFIDENTIAL                                                            Page 24 of 35
                    Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 658 of 669 PageID #: 6096
                                         Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                             D.N.J. C.A. No. 16-1114 (RGA)
                                                           Defendants' Joint Trial Exhibit List


     DTX       Beg Bates      End Bates    Date                                 Description                          Dep Ex. No.   Plaintiffs' Objections
                                                     Nataro et al., Heterogeneity of Enteroaggregative
                                                     Escherichia coli Virulence Demonstrated in
                                                     Volunteers, 171:2 THE JOURNAL OF INFECTIOUS
                                                     DISEASES 465-468 (1995) ("Nataro 1995") (Exhibit
                                                     29 to Rebuttal Expert Report of William DeGrado,
   DTX-396                                  2/1/1995 Ph.D.)
                                                     Menard and Dubreuil, Enteroaggregative
                                                     Escherichia coli Heat-Stable Enterotoxin 1
                                                     (EAST1): A New Toxin with an Old Twist, 28:1
                                                     CRITICAL REVIEWS IN MICROBIOLOGY 43-60 (2002)
                                                     ("Menard 2002") (Exhibit 30 to Rebuttal Expert
   DTX-397                                  1/1/2002 Report of William DeGrado, Ph.D.)                     Kent 29
                                                     Lin et al., Bacterial Heat-Stable Enterotoxins:
                                                     Translation of Pathogenic Peptides into Novel
                                                     Targeted Diagnostics and Therapeutics, 2 TOXINS
                                                     2028-2054 (2010) (Exhibit 31 to Rebuttal Expert
   DTX-398                                  8/5/2010 Report of William DeGrado, Ph.D.)
                                                     Yamasaki et al., "Structural Requirements for the
                                                     Spatial Structure and Toxicity of Heat-Stable
                                                     Enterotoxin (STh) of Enterotoxigenic Escherichia
                                                     coli," 61 BULL. CHEM. SOC. JPN. 1701-1706 (1988)
                                                     (Exhibit 33 to Rebuttal Expert Report of William
   DTX-399                                  5/1/1988 DeGrado, Ph.D.)
                                                     Barnes and Gray, Amino Acid Properties and
                                                     Consequences of Substitutions, Chap. 14, pp. 289-
                                                     316, Bioinformatics for Geneticists (2003) (Exhibit
                                                     37 to Rebuttal Expert Report of William DeGrado,
   DTX-400                                  1/1/2003 Ph.D.)
                                                     Kyte and Doolittle, A simple method for displaying
                                                     the hydropathic character of a protein, 157:1 J MOL
                                                     BIOL 105-132 (1982) (Exhibit 39 to Rebuttal Expert
   DTX-401                                 1/25/1982 Report of William DeGrado, Ph.D.)
                                                     Hopp and Woods, A computer program for
                                                     predicting protein antigenic determinants, 20:4 MOL
                                                     IMMUNOL 483-489 (1983) (Exhibit 40 to Rebuttal
   DTX-402                                  1/1/1983 Expert Report of William DeGrado, Ph.D.)
                                                     Cornette et al., Hydrophobicity scales and
                                                     computational techniques for detecting amphipathic
                                                     structures in proteins, 195:3 J MOL BIOL 659-685
                                                     (1987) (Exhibit 41 to Rebuttal Expert Report of
   DTX-403                                  7/1/1987 William DeGrado, Ph.D.)
                                                     Eisenberg et al., Analysis of membrane and surface
                                                     protein sequences with the hydrophobic moment
                                                     plot, 179:1 J MOL BIOL 125-142 (1984) (Exhibit 42
                                                     to Rebuttal Expert Report of William DeGrado,
   DTX-404                                 6/11/1984 Ph.D.)
CONFIDENTIAL                                                          Page 25 of 35
                    Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 659 of 669 PageID #: 6097
                                         Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                             D.N.J. C.A. No. 16-1114 (RGA)
                                                           Defendants' Joint Trial Exhibit List


     DTX       Beg Bates      End Bates    Date                               Description                                     Dep Ex. No.        Plaintiffs' Objections
                                                     Janin, Surface and inside volumes in globular
                                                     proteins, 277 NATURE 491-492 (1979) (Exhibit 43 to
   DTX-405                                  2/8/1979 Rebuttal Expert Report of William DeGrado, Ph.D.)
                                                     Engelman et al., Identifying nonpolar transbilayer
                                                     helices in amino acid sequences of membrane
                                                     proteins, 15 ANNU REV BIOPHYS BIOPHYS CHEM
                                                     321-352 (1986) (Exhibit 44 to Rebuttal Expert
   DTX-406                                  1/1/1986 Report of William DeGrado, Ph.D.)
                                                     Sobel, Botulism, 41 CLINICAL INFECTIOUS DISEASES
                                                     1167-73 (2005) ("Sobel") (Exhibit 47 to Rebuttal
   DTX-407                                10/15/2005 Expert Report of William DeGrado, Ph.D.)
                                                     Hubbard et al., Modeling studies of the change in
                                                     conformation required for cleavage of limited
                                                     proteolytic sites, 3 PROTEIN SCIENCE 757-768 (1994)
                                                     (Exhibit 49 to Rebuttal Expert Report of William
   DTX-408                                 3/14/1994 DeGrado, Ph.D.)
                                                     Weissman and Kim, Reexamination of the folding of
                                                     BPTI: predominance of native intermediates, 253
                                                     SCIENCE 1386-93 (1991) ("Weissman") (Exhibit 51
                                                     to Rebuttal Expert Report of William DeGrado,
   DTX-409                                 9/20/1991 Ph.D.)
                                                     FDA Drug Details Website, FDA Approved Drug Products,
                                                     NDA 202811,
                                                     https://www.accessdata.fda.gov/scripts/cder/daf/index.cf
                                                     m?event=overview.process&ApplNo=202811 (accessed
   DTX-410                                           4/18/2019).

   DTX-411                                 1/17/2019 Rebuttal Expert Report of Lin Chang, M.D. with Exhibits 1-20 Chang 1

   DTX-412                                 1/17/2019 List of Exhibits to Rebuttal Expert Report of Lin Chang, M.D. Chang 2

                                                     Camilleri and Chang. Challenges to the Therapeutic Pipeline
                                                     for Irritable Bowel Syndrome: End Points and Regulatory
   DTX-415                                 12/1/2008 Hurdles. Gastroenterology 135: 1877-1891 (2008)               Chang 20
                                                     Chang et al. Functional Bowel Disorders: A Roadmap to
                                                     Guide the Next Generation of Research. Gastroenterology
   DTX-416                                  2/1/2018 154(3): 723-735 (2018)                                        Chang 23
                                                     Irritable Bowel Syndrome Part 2 (AGA Educational Slide Set
   DTX-417                                           on IBS)                                                       Chang 25
                                                     Materials Considered by Lin Chang, M.D. as of January 18,
   DTX-413                                 1/18/2019 2019                                                          Chang 7
                                                     Dollars for Docs: Lin Chang.
                                                     https://projects.propublica.org/docdollars/doctors/pid/
   DTX-414                                           262152                                                        Chang 8                  R, P, H



CONFIDENTIAL                                                           Page 26 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 660 of 669 PageID #: 6098
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                 D.N.J. C.A. No. 16-1114 (RGA)
                                                               Defendants' Joint Trial Exhibit List


     DTX        Beg Bates        End Bates    Date                                Description                                       Dep Ex. No.                   Plaintiffs' Objections
                                                        Plaintiff's Objections and Responses to Defendants' Notices
                                                        of Rule 30(b)(6) Deposition of Allergan Sales, LLC, Forest
                                                        Laboratories Holdings, Ltd., Allergan USA, Inc., and             Chien 1; Currie 3; Fretzen 3;
   DTX-418                                    7/26/2018 Ironwood Pharmaceuticals Inc.                                    Kunka 3                          NE
                                                        Defendants' Notice of Rule 30(b)(1) Deposition of Andrew
   DTX-419                                    9/14/2018 Chien                                                            Chien 2                          NE
                                                        Collaboration Agreement by and between Microbia, Inc.
   DTX-420 LINZ_0093879     LINZ_0094081      9/12/2007 and Forest Laboratories, Inc. dated September 12, 2007           Chien 3
                                                        Plaintiffs' Supplemental Objections and Responses to
                                                        Defendants' First Set of Joint Interrogatories (Nos. 1-2, 5-6,
   DTX-421                                    9/17/2018 and 9-10                                                         Chien 5                          NE
   DTX-422                                    6/29/2018 Defendants' Notice of Deposition of Mark G. Currie               Currie 1                         NE
   DTX-423                                    8/18/1992 U.S. Patent 5,140,102 (Currie)                                   Currie 24
   DTX-424                                     2/1/2018 Trulance Product Label (Rev. 02/2018)                            Currie 28 (also used at Kurtz)
                                                        Rebuttal Expert Report of William Degrado, Ph.D. (1/18/19)
   DTX-425                                    1/18/2019 with Exhibits 1-51                                               DeGrado 1
                                                        Hamra, et al. Uroguanylin: Structure and activity of a
                                                        second endogenous peptide that stimulates intestinal
                                                        guanylate cyclase. Proc. Natl. Acad. Sci. USA 90: 10464-
   DTX-426                                    11/1/1993 10468 (November 1993)                                            DeGrado 15; Kent 18
                                                        List of Exhibits to Rebuttal Expert Report of William
   DTX-427                                    1/18/2019 Degrado, Ph.D.                                                   DeGrado 2
                                                        Talley, N. Serotoninergic neuroenteric modulators. The
   DTX-428                                   12/15/2001 Lancet 358: 2061-2068 (2001)                                     DeGrado 6
   DTX-429                                              Angelika Fretzen LinkedIn profile, accessed August 2, 2018       Fretzen 1
                                                        Defendants' Notice of Deposition of Angelika Fretzen
   DTX-430                                    6/29/2019 pursuant to Federal Rule of Civil Procedure 30(b)(1)             Fretzen 2                        P, NE
   DTX-431                                              List of matters for which Klibanov has provided testimony        Klibanov 1
                                                        Griebenow and Klibanov, Lyophilization-induced reversible
                                                        changes in the secondary structure of proteins. Proc. Natl.
   DTX-432                                    11/1/1995 Acad. Sci. 92(24): 10969-10976 (November 1995)                   Klibanov 4
   DTX-433                                     4/8/1997 U.S. Patent 5,618,539 (Dorval, et al.)                           Klibanov 7                       R, P
                                                        Guidance for Industry, Irritable Bowel Syndrome - Clinical
   DTX-434                                     5/1/2012 Evaluation of Drugs for Treatment                                Kunka 10                         R, P
                                                        Lembo, et al. Two Randomized Trials of Linaclotide for
                                                        Chronic Constipation. N Engl J Med 365(6): 527-536 (August
   DTX-435                                    8/11/2011 11, 2011)                                                        Kunka 13
                                                        Defendants' Notice of Rule 30(b)(1) Deposition of Linda
   DTX-436                                    9/14/2018 Kunka                                                            Kunka 2                          P, NE
                                                        Guidance for Industry, Patient-Reported Outcome
                                                        Measures: Use in Medical Product Development to Support
   DTX-437                                    12/1/2009 Labeling Claims                                                  Kunka 8                          R, P
                                                        Defendants’ Notice of Deposition of Caroline Kurtz
   DTX-438                                    6/29/2018 Pursuant to Federal Rule of Civil Procedure 30(b)(1)             Kurtz 1                          P, NE
                                                        Defendants' Notice of Deposition of Shalina Mahajan-
   DTX-439                                    6/29/2018 Miklos Pursuant To Federal Rule of Civil Procedure 30(b)(1)      Mahajan-Miklos 1                 P, NE
CONFIDENTIAL                                                               Page 27 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 661 of 669 PageID #: 6099
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                        D.N.J. C.A. No. 16-1114 (RGA)
                                                                      Defendants' Joint Trial Exhibit List


     DTX         Beg Bates           End Bates       Date                                  Description                                       Dep Ex. No.           Plaintiffs' Objections
                                                               Defendants’ Notice of Deposition Subpoena of Henry R.
   DTX-440                                            7/9/2018 Wolfe                                                             Wolfe - 1                 P, NE
                                                               Non-Party Henry Wolfe’s Objections and Responses to
   DTX-441                                           7/20/2018 Defendants’ Document Subpoena                                     Wolfe - 2                 P, NE
                                                               Plaintiffs’ Objections and Responses to Defendants’
   DTX-442                                           7/20/2018 Document Subpoena to Henry Wolfe                                  Wolfe - 3                 P, NE
                                                               Patent Owners’ Response to Office Action, Reexamination
   DTX-443                                           10/5/2012 of U.S. Patent 7,704,947 (Control No. 95/001,990)                 Wolfe - 4
                                                               Defendants’ Notice of Deposition of Hong Zhao Pursuant to
   DTX-444                                           6/29/2018 Federal Rule of Civil Procedure 30(b)(1)                          Zhao 1                    P, NE
                                                               Marked up copy - Wu et al., Reactive Impurities in
                                                               Excipients: Profiling, Identification and Mitigation of Drug-
                                                               Excipient Incompatibility. AAPS PharmSciTech 12(4): 1248-
   DTX-445                                           12/1/2011 1263 (2011)                                                       Zhao 21a                  R, P
                                                               Gliński, Jacek, et al., Surface Properties of Aqueous
   DTX-446 DEFS-LINA-00004939   DEFS-LINA-00004943    1/1/2000 Solutions of L-Leucine, 84 Chemistry 99 (2000) (“Glinski”)        Gupta 24
                                                               Learoyd, Tristan P., et al. Chitosan-Based Spray-Dried
                                                               Respirable Powders for Sustained Delivery of Terbutaline
                                                               Sulfate, 68 Eur. J. Pharmaceutics & Biopharmaceutics 224
   DTX-447 DEFS-LINA-00004944   DEFS-LINA-00004954    5/5/2007 (2008) (“Learoyd”)                                                                          R, P
                                                               Matubayasi, Norihiro, et al., Thermodynamic Quantities of
                                                               Surface Formation of Aqueous Electrolyte Solutions, 250 J.
   DTX-448 DEFS-LINA-00004955   DEFS-LINA-00004961    5/5/2002 Colloid & Interface Sci. 431 (2002) (“Matubayasi 2002”).                                    R, P
                                                               Raula, Janne, et al., Study of the Dispersion Behaviour of L-
                                                               Leucine Containing Microparticles Synthesized with an
                                                               Aerosol Flow Reactor Metho, 177 Powder Tech. 125 (2007)
   DTX-449 DEFS-LINA-00004962   DEFS-LINA-00004969   3/16/2007 (“Raula 2007”).                                                                             R, P
                                                               Scenczi, Árápad, et al., The Effect of Solvent Environment
                                                               on the Conformation and Stability of Human Polyclonal IgG
   DTX-450 DEFS-LINA-00004970   DEFS-LINA-00004979    1/1/2006 in Solution, 34 Biologicals 5 (2006) (“Szenczi 2006”).                                      R, P
                                                               Rajeshwar Motheram, Behavior of Recombinant Human
                                                               Growth Hormone at Solid / Liquid Interfaces, University of
                                                               the Sciences in Philadelphia (Mar. 2007) (Dissertation)
   DTX-451 DEFS-LINA-00004980   DEFS-LINA-00005159    3/1/2007 (“Motheram 2007”).                                                                          R, P
                                                               Original New Drug Application No. 202811, Linaclotide
   DTX-452 LINZ_NDA0000001      LINZ_NDA0713580                (LINZESS)
                                                               FDA Guidance for Industry, Q1A(R2) Stability Testing of New
   DTX-453                                           11/1/2003 Drug Substances and Products, Revision 2                          Klibanov 16               R, P
   DTX-454                                                     Chart of amino acid sequence in disulfide bonds                   Klibanov 18               R, P, NE
                                                               Small Intestine Anatomy, available at
   DTX-455                                                     https://visualsonline.cancer.gov/details.cfm?imageid-9441                                   R, P, H
   DTX-456 LINZ_0169794         LINZ_0169819         8/12/2014 Certified U.S. Patent 8,802,628 (Fretzen, et al.)                 Block 5; Gupta 10
   DTX-457                                            5/9/2006 U.S. Patent No. 7,041,786                                                                   R, P
                                                               Ralph A. Giannella et al., Binding of Escherichia coli heat-
                                                               stable enterotoxin to receptors on rat intestinal cells, Am. J.
   DTX-458 RG_LINZ_00000059     RG_LINZ_00000065     4/29/1983 Physiol. 245 (1983) G492-G498                                                               R, P
CONFIDENTIAL                                                                      Page 28 of 35
                     Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 662 of 669 PageID #: 6100
                                          Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                   D.N.J. C.A. No. 16-1114 (RGA)
                                                                 Defendants' Joint Trial Exhibit List


     DTX        Beg Bates         End Bates     Date                                  Description                          Dep Ex. No.           Plaintiffs' Objections
                                                          Yuji Hidaka et al., Disulfide Linkages in a Heat-Stable
                                                          Enterotoxin (ST p) Produced by a Porcine Strain of
                                                          Enterotoxigenic Escherichia coli, Bull. Chern. Soc. ]pn., 61,
   DTX-459                                       4/1/1988 (1988) 1265-1271                                                               R, P
                                                          Binyamin Feibush & Bradley C. Snyder, Oxidation of the N-
                                                          Terminal Gly-Residue of Peptides: Stress Study of Pexiganan
                                                          Acetate in a Drug Formulation, Pharmaceutical Research
   DTX-460 LINZ_NDA0006245   LINZ_NDA0006252    11/5/1999 Vol. 17, No. 2 (2000) 197-204                                                  R, P
   DTX-461                                      9/18/2017 Defendants' Joint Invalidity Contentions                                       P, NE
   DTX-462                                      12/5/2017 Defendants' Joint Amended Invalidity Contentions                               P, NE
   DTX-463                                     10/10/2018 Defendants' Joint Amended Invalidity Contentions                               P, NE
                                                          Defendants' Joint Amended Invalidity Contentions Pursuant
   DTX-464                                       8/5/2019 to the Default Standard for Discovery                                          P, NE
   DTX-465                                       6/5/2017 Plaintiffs' Initial Disclosures                                                P, NE
   DTX-466                                       6/5/2017 Sandoz' Initial Disclosures                                                    P, NE
   DTX-467                                       6/5/2017 Teva's Initial Disclosures                                                     P, NE
   DTX-468                                      6/19/2017 Plaintiffs' Paragraph 4(a) Disclosures                                         P, NE
                                                          Plaintiffs' Initial Disclosures Pursuant to Paragraph 3 of the
   DTX-469                                      6/26/2017 default Standard For Discovery                                                 P, NE
                                                          Sandoz's Initial Disclosures Pursuant to Paragraph 3 of the
   DTX-470                                      6/26/2017 default Standard For Discovery                                                 P, NE
                                                          Defendant Teva Pharmaceuticals USA, Inc.'s Initial
   DTX-471                                      6/26/2017 Disclosure of Electronically Stored Information                                P, NE
   DTX-472                                      10/5/2017 Plaintiffs' Supplemental Paragraph 4(a) Disclosures                            P, NE
   DTX-473                                     12/21/2017 Plaintiffs' Second Supplemental Paragraph 4(a) Disclosures                     P, NE
   DTX-474                                      1/18/2018 Plaintiffs' Third Supplemental Paragraph 4(a) Disclosures                      P, NE
                                                          Defendant Teva Pharmaceuticals USA, Inc.'s Amended
   DTX-475                                      2/22/2018 Initial Disclosure of Electronically Stored Information                        P, NE
                                                          Plaintiffs' Supplemental Initial Disclosures Pursuant to
   DTX-476                                      5/14/2018 Paragraph 3 of the default Standard For Discovery                              P, NE
   DTX-477                                      5/14/2018 Plaintiffs' Fourth Supplemental Paragraph 4(a) Disclosures                     P, NE
                                                          Defendant Teva Pharmaceuticals USA, Inc.'s Initial
                                                          Disclosure of Electronically Stored Information Regarding
                                                          the Accused Generic Capsule Products containing 72MG of
   DTX-478                                      5/14/2018 Linaclotide                                                                    P, NE
   DTX-479                                      6/21/2018 Plaintiffs' Fifth Supplemental Paragraph 4(a) Disclosures                      P, NE
   DTX-480                                      7/12/2018 Plaintiffs' Sixth Supplemental Paragraph 4(a) Disclosures                      P, NE
                                                          Defendant Teva Pharmaceuticals USA, Inc.'s Amended
   DTX-481                                      7/17/2018 Initial Disclosures                                                            P, NE
   DTX-482                                       9/7/2018 Plaintiffs' Seventh Supplemental Paragraph 4(a) Disclosures                    P, NE
                                                          Defendants' First Set of Joint Request for the Production of
   DTX-483                                      8/29/2017 Documents and Things to Plaintiffs (Nos. 1-119)                                P, NE
                                                          Plaintiffs' Objections and Responses to Defendants' First Set
                                                          of Joint Requests for the Production of Documents and
   DTX-484                                      9/28/2017 Things to Plaintiffs (Nos. 1-119)                                              P, NE


CONFIDENTIAL                                                                 Page 29 of 35
                    Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 663 of 669 PageID #: 6101
                                         Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                              D.N.J. C.A. No. 16-1114 (RGA)
                                                            Defendants' Joint Trial Exhibit List


     DTX       Beg Bates      End Bates    Date                                  Description                            Dep Ex. No.           Plaintiffs' Objections
                                                     Defendants' Corrected First Set of Joint Request for the
                                                     Production of Documents and Things to Plaintiffs (Nos. 1-
   DTX-485                                 1/23/2018 119)                                                                             P, NE
                                                     Plaintiffs' Objections and Responses to Defendants'
                                                     Corrected First Set of Joint Requests for the Production of
   DTX-486                                 2/22/2018 Documents and Things to Plaintiffs (Nos. 1-119)                                  P, NE
                                                     Defendants' Second Set of Joint Requests For the
                                                     Production of Documents and Things to Plaintiffs (Nos. 120-
   DTX-487                                 6/29/2018 121)                                                                             P, NE
                                                     Plaintiffs' Objections and Responses to Defendants' Second
                                                     Set of Joint Requests for the Productions of Documents and
   DTX-488                                 7/30/2018 Things to Plaintiffs (Nos. 120-121)                                              P, NE
                                                     Plaintiffs First Set of Request for the Production of
   DTX-489                                  5/3/2017 Documents and Things to All Defendants (Nos. 1-71)                               P, NE
                                                     Defendant Sandoz Inc.'s Responses and Objections to
                                                     Plaintiffs' First Set of Requests for the Production of
   DTX-490                                  6/2/2017 Documents and Things (Nos. 1-71)                                                 P, NE
                                                     Defendant Teva Pharmaceuticals USA, Inc.'s Response to
                                                     Plaintiffs' First Set of Requests for the Production of
   DTX-491                                  6/2/2017 Documents and Things to All Defendants (Nos. 1-71)                               P, NE
                                                     Defendant Teva Pharmaceuticals USA, Inc.'s Response to
                                                     Plaintiffs' Second Set of Requests for the Production of
   DTX-492                                 4/25/2018 Documents and Things to Teva (Nos. 72-109)                                       P, NE
                                                     Plaintiffs Third Set of Requests for the Production of
   DTX-493                                 6/11/2018 Documents and Things to All Defendants (Nos. 110-111)                            P, NE
                                                     Defendant Sandoz Inc.'s Responses and Objections to
                                                     Plaintiffs' Third Set of Requests for the Production of
   DTX-494                                 7/10/2018 Documents and Things (Nos. 110-111)                                              P, NE
                                                     Defendant Teva Pharmaceuticals USA, Inc.'s Response to
                                                     Plaintiffs' Third Set of Requests for the Procution of
   DTX-495                                 7/10/2018 Documents and Things to All Defendants (Nos. 110-111)                            P, NE
                                                     Defendants' First Set of Joint Interrogatories to Plaintiffs
   DTX-496                                 8/29/2017 (Nos. 1-11)                                                                      P, NE
                                                     Plaintiffs Objections and Responses to Defendants First Set
   DTX-497                                 9/28/2017 of Joint Interrogatories to Plaintiffs (Nos. 1-11)                               P, NE
                                                     Plaintiffs Objections and Responses to Defendants First Set
                                                     of Joint Interrogatories to Plaintiffs (Nos. 1-2, 5-6, 9-10) (to
   DTX-498                                 9/17/2018 Sandoz)                                                                          P, NE
                                                     Plaintiffs' Supplemental Objections and Responses to
                                                     Defendants' First Set of Joint Interrogatories (to Teva) (Nos.
   DTX-499                                 9/17/2018 1-2, 5-6, and 9-10)                                                              P, NE
                                                     Plaintiffs' First Set of Interrogatories to All Defendants (Nos.
   DTX-500                                  5/3/2017 1-4)                                                                             P, NE
                                                     Sandoz's Answer and Objections to Plaintiffs' First Set of
   DTX-501                                  6/2/2017 Interrogatories to All Defendants (Nos. 1-4)                                     P, NE


CONFIDENTIAL                                                             Page 30 of 35
                        Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 664 of 669 PageID #: 6102
                                             Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                   D.N.J. C.A. No. 16-1114 (RGA)
                                                                 Defendants' Joint Trial Exhibit List


     DTX          Beg Bates        End Bates    Date                                Description                                    Dep Ex. No.           Plaintiffs' Objections
                                                          Defendant Teva Pharmaceuticals USA, Inc.'s Responses and
                                                          Objections to Plaintiffs' First Set of Interrogatories (Nos. 1-
   DTX-502                                       6/2/2017 4)                                                                                     P, NE
   DTX-503   LINZ_0172745     LINZ_0172746      6/15/2006 6/15/2006 L. Chang Agreement                                                           R, P
   DTX-504   LINZ_0172747     LINZ_0172756       7/1/2006 7/1/2006 L. Chang Agreement                                                            R, P
   DTX-505   LINZ_0172757     LINZ_0172757      4/30/2008 4/30/2008 L. Chang Agreement                                                           R, P
   DTX-506   LINZ_0172758     LINZ_0172759      4/19/2018 4/19/2018 L. Chang Agreement Amendment                                                 R, P
   DTX-507   LINZ_0172760     LINZ_0172764      4/20/2018 4/20/2018 L. Chang Certificate of Completion                                           R, P
   DTX-508   LINZ_0172765     LINZ_0172785      2/19/2015 2/19/2015 L. Chang Agreement                                                           R, P
   DTX-509   LINZ_0172786     LINZ_0172791      2/19/2015 2/19/2015 Letter to L. Chang re Agreement                                              R, P
   DTX-510   LINZ_0172792     LINZ_0172803     11/25/2015 11/25/2015 L. Chang Agreement                                                          R, P
   DTX-511   LINZ_0172804     LINZ_0172820      2/29/2016 2/29/2016 L. Chang Agreement                                                           R, P
   DTX-512   LINZ_0172821     LINZ_0172829     12/13/2005 12/13/2005 L. Chang Agreement                                                          R, P
   DTX-513   LINZ_0172830     LINZ_0172838      2/15/2007 2/15/2007 L. Chang Agreement                                                           R, P
   DTX-514   LINZ_0172839     LINZ_0172847      2/15/2007 2/15/2007 L. Chang Agreement                                                           R, P
   DTX-515   LINZ_0172848     LINZ_0172855      4/15/2010 4/15/2010 L. Chang Agreement                                                           R, P
   DTX-516   LINZ_0172856     LINZ_0172861      9/22/2010 9/22/2010 L. Chang Agreement                                                           R, P
   DTX-517   LINZ_0172862     LINZ_0172868      9/22/2010 9/22/2010 L. Chang Agreement                                                           R, P
   DTX-518   LINZ_0172869     LINZ_0172870      11/4/2010 11/4/2010 L. Chang Agreement                                                           R, P
   DTX-519   LINZ_0172871     LINZ_0172878       3/9/2011 3/9/2011 L. Chang Agreement                                                            R, P
   DTX-520   LINZ_0172879     LINZ_0172883       4/4/2011 4/4/2011 L. Chang Agreement                                                            R, P
   DTX-521   LINZ_0172884     LINZ_0172893      5/24/2011 5/24/2011 L. Chang Agreement                                                           R, P
   DTX-522   LINZ_0172894     LINZ_0172912      7/19/2011 7/19/2011 L. Chang Agreement                                                           R, P
   DTX-523   LINZ_0172913     LINZ_0172933      7/19/2011 7/19/2011 L. Chang Agreement                                                           R, P
   DTX-524   LINZ_0172934     LINZ_0172955     12/28/2011 12/28/2011 L. Chang Agreement                                                          R, P
   DTX-525   LINZ_0172956     LINZ_0172977     12/28/2011 12/28/2011 L. Chang Agreement                                                          R, P
   DTX-526   LINZ_0172978     LINZ_0172979       2/3/2012 2/3/2012 L. Chang Agreement                                                            R, P
   DTX-527   LINZ_0172980     LINZ_0172982      4/23/2012 4/23/2012 L. Chang Agreement                                                           R, P
   DTX-528   LINZ_0172983     LINZ_0172986       6/1/2012 6/1/2012 L. Chang Agreement                                                            R, P
   DTX-529   LINZ_0172987     LINZ_0172994       8/8/2012 8/8/2012 L. Chang Agreement                                                            R, P
   DTX-530   LINZ_0172995     LINZ_0172997      8/27/2012 8/27/2012 L. Chang Agreement                                                           R, P
   DTX-531   LINZ_0172998     LINZ_0173013     11/29/2012 11/29/2012 L. Chang Agreement                                                          R, P
   DTX-532   LINZ_0173014     LINZ_0173015       5/8/2013 5/8/2013 L. Chang Agreement                                                            R, P
   DTX-533   LINZ_0173016     LINZ_0173033     10/29/2013 10/29/2013 L. Chang Agreement                                                          R, P
   DTX-534   LINZ_0173034     LINZ_0173044      9/24/2014 9/24/2014 L. Chang Agreement                                                           R, P
   DTX-535   LINZ_0173045     LINZ_0173048      9/24/2014 9/24/2014 L. Chang Agreement                                                           R, P
   DTX-536   LINZ_0173049     LINZ_0173057      4/15/2016 4/15/2016 L. Chang Agreement                                                           R, P
   DTX-537   LINZ_0173058     LINZ_0173058      5/12/2016 5/12/2016 L. Chang Agreement                                                           R, P
   DTX-538   LINZ_0173059     LINZ_0173059       8/8/2016 8/8/2016 L. Chang Agreement                                                            R, P
   DTX-539   LINZ_0173060     LINZ_0173072     10/12/2018 10/12/2018 L. Chang Agreement                                                          R, P
   DTX-540   LINZ_0173073     LINZ_0173073      1/25/2019 1/25/2019 L. Chang Agreement                                                           R, P
   DTX-541                                                CV of Jeffrey L. Barnett, M.D.
   DTX-542                                                CV of Lawrence H. Block, Ph.D. FAPRS, FAAPS
   DTX-543                                                CV of Stephen Brian Henry Kent, Ph.D. (Acedemic)                Kent 2
   DTX-544                                                CV of Stephen Brian Henry Kent, Ph.D. (Professional)
   DTX-545                                                CV of DeForest McDuff, Ph.D.
CONFIDENTIAL                                                                 Page 31 of 35
                    Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 665 of 669 PageID #: 6103
                                         Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                             D.N.J. C.A. No. 16-1114 (RGA)
                                                           Defendants' Joint Trial Exhibit List


     DTX       Beg Bates      End Bates    Date                                Description                                    Dep Ex. No.        Plaintiffs' Objections
   DTX-546                                           CV of Kim E. Barrett, Ph.D.                                    Barrett 19              I
   DTX-547                                           CV of Lin Chang, M.D.                                          Chang 6                 I
   DTX-548                                           CV of William Degrado, Ph.D                                                            I
   DTX-549                                           CV of Alexander M. Klibanov                                    Klibanov 6              I
                                                     CV of Pardeep K. Gupta (Exhibit 1 to the Expert Report of
   DTX-550                                           Pardeep K. Gupta, Ph.D.)
                                                     Opening Expert Report of Jeffrey L. Barnett, M.D. in Support
   DTX-551                                 11/9/2018 of Invalidity of the Patents In Suit                                                   ER, P, H
                                                     Materials Considered by Jeffrey L. Barnett, M.D. (Exhibit B
                                                     to Opening Expert Report of Jeffrey L. Barnett, M.D. in
   DTX-552                                 11/9/2018 Support of Invalidity of the Patents In Suit)                                          ER, P, H
                                                     Reply Expert Report of Jeffrey L. Barnett, M.D. in Regarding
   DTX-553                                 2/15/2019 Invalidity                                                                             ER, P, H
                                                     Materials Considered by Jeffrey L. Barnett, M.D.
                                                     (Attachment A to Reply Expert Report of Jeffrey L. Barnett,
   DTX-554                                 2/15/2019 M.D. in Regarding Invalidity)                                                          ER, P, H
                                                     Opening Expert Report of Lawrence H. Block, Ph.D, FAPRS,
   DTX-555                                 11/9/2018 FAAPS                                                          Block 1                 ER, P, H
                                                     Materials Considered by Lawrence H. Block, Ph.D. (Exhibit 2
                                                     to Opening Expert Report of Lawrence H. Block, Ph.D,
   DTX-556                                 11/9/2018 FAPRS, FAAPS)                                                                          ER, P, H
                                                     Reply Expert Report of Lawrence H. Block, Ph.D, FAPRS,
   DTX-557                                 2/15/2019 FAAPS                                                          Klibanov 5; Block 2     ER, P, H
                                                     Materials Considered by Lawrence H. Block, Ph.D. (Exhibit A
                                                     to Reply Expert Report of Lawrence H. Block, Ph.D, FAPRS,
   DTX-558                                 2/15/2019 FAAPS)                                                                                 ER, P, H
   DTX-559                                 11/9/2018 Opening Expert Report of Stephen Brian Henry Kent, Ph.D.       Degrado 3; Kent 1       ER, P, H
                                                     Materials Considered by Stephen Brian Henry Kent,
                                                     Ph.D.(Exhibit 2 to Opening Expert Report of Opening Expert
   DTX-560                                 11/9/2018 Report of Stephen Brian Henry Kent, Ph.D.)                     Kent 3                  ER, P, H
   DTX-561                                 2/15/2019 Reply Expert Report of Stephen Brian Henry Kent, Ph.D.         Kent 4                  ER, P, H
                                                     Supplemental Materials Considered by Stephen Brian Henry
                                                     Kent, Ph.D.(Exhibit A to Reply Expert Report of Opening
   DTX-562                                 2/15/2019 Expert Report of Stephen Brian Henry Kent, Ph.D.)                                      ER, P, H
   DTX-563                                 2/15/2019 Expert Report of DeForest McDuff, Ph.D.                                                ER, P, H
                                                     Materials Considered by DeForest McDuff, Ph.D.
                                                     (Attachment A-2 to Expert Report of DeForest McDuff,
   DTX-564                                 2/15/2019 Ph.D.)                                                                                 ER, P, H
   DTX-565                                 1/18/2018 Rebuttal Expert Report of Kim E. Barrett, Ph.D.                Barrett 1; DeGrado 8
                                                     Materials Considered by Kim E. Barrett, Ph.D. (Exhibit 2 to
   DTX-566                                 1/18/2018 Rebuttal Expert Report of Kim E. Barrett, Ph.D.)               Barrett 2
   DTX-567                                 1/18/2018 Rebuttal Expert Report of Lin Chang, M.D.                      Chang 5
                                                     Materials Considered by Lin Chang, M.D. (Exhibit 2 to
   DTX-568                                 1/18/2018 Rebuttal Expert Report of Lin Chang, M.D.)
   DTX-569                                 1/18/2018 Rebuttal Expert Report of William DeGrado, Ph.D.


CONFIDENTIAL                                                           Page 32 of 35
                    Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 666 of 669 PageID #: 6104
                                         Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                             D.N.J. C.A. No. 16-1114 (RGA)
                                                           Defendants' Joint Trial Exhibit List


     DTX       Beg Bates      End Bates    Date                                Description                                    Dep Ex. No.        Plaintiffs' Objections
                                                     Materials Considered by William DeGrado, Ph.D. (Exhibit 2
   DTX-570                                 1/18/2018 to Rebuttal Expert Report of William DeGrado, Ph.D.)
   DTX-571                                 1/18/2018 Rebuttal Expert Report of Professor Alexander M. Klibanov     Klibanov 2; Block 8
                                                     Materials Considered by Professor Alexander M. Klibanov
                                                     (Exhibit B to Rebuttal Expert Report of Professor Alexander
   DTX-572                                 1/18/2018 M. Klibanov)                                                  Klibanov 3
   DTX-573                                  8/9/2019 Expert Report of Pardeep K. Gupta                                                      ER, P, H
                                                     Materials Considered by Pardeep K. Gupta (Exhibit 2 to the
   DTX-574                                  8/9/2019 Expert Report of Pardeep K. Gupta, Ph.D.)                                              ER, P, H
                                                     Second Rebuttal Expert Report of Professor Alexander M.
   DTX-575                                 9/20/2019 Klibanov
                                                     Second Rebuttal Expert Report of Professor Alexander M.
   DTX-576                                 9/20/2019 Klibanov: List of Materials Considered
   DTX-577                                  8/8/2018 Mark Currie Deposition Transcript                                                      R, P, H
   DTX-578                                 8/16/2018 Angelika Fretzen Deposition Transcript                        Klibanov 15              R, P
   DTX-579                                 8/23/2018 Hong Zhao Deposition Transcript                                                        R, P
   DTX-580                                  9/7/2018 Caroline Kurtz Deposition Transcript                                                   R, P
   DTX-581                                 9/13/2018 Shalina Mahajan-Miklos Deposition Transcript                                           R, P
   DTX-582                                 9/14/2018 Ralph Giannella Deposition Transcript                                                  R, P, H
   DTX-583                                 9/20/2018 Andrew Chien Deposition Transcript                                                     R, P
   DTX-584                                 9/26/2018 Linda Kunka Deposition Transcript                                                      R, P
   DTX-585                                 9/27/2018 Henry Wolfe Deposition Transcript                                                      R, P, H
   DTX-586                                  3/8/2019 Alexander M. Klibanov Deposition Transcript                                            ER, P, H
   DTX-587                                 3/14/2019 Kim E. Barrett, Ph.D. Deposition Transcript                                            ER, P, H
   DTX-588                                  4/8/2019 William DeGrado, Ph.D. Deposition Transcript                                           ER, P, H
   DTX-589                                 4/10/2019 Lin Chang, M.D. Deposition Transcript                                                  ER, P, H
                                                     Lawrence H. Block, Ph.D, FAPRS, FAAPS Deposition
   DTX-590                                 3/20/2019 Transcript                                                    Gupta 13                 ER, P, H
   DTX-591                                 3/27/2019 Stephen Brian Henry Kent, Ph.D. Deposition Transcript                                  ER, P, H
   DTX-592                                 3/29/2019 Jeffrey L. Barnett, M.D. Deposition Transcript                                         ER, P, H
   DTX-593                                  4/3/2019 DeForest McDuff, Ph.D. Deposition Transcript                                           ER, P, H
   DTX-594                                10/17/2019 Pardeep K. Gupta, Ph.D. Deposition Transcript                                          ER, P, H
   DTX-595                                10/23/2019 Alexander Klibanov, Ph.D. Deposition Transcript                                        ER, P, H
                                                     Errata for deposition of Jeffrey Barnett, M.D. dated March
   DTX-596                                 3/29/2019 29, 2019                                                                               ER, P, H
                                                     Errata for deposition of Dr. Kim Barrett, Ph.D. dated March
   DTX-597                                 4/17/2019 14, 2019                                                                               ER, P, H
                                                     Errata for deposition of Dr. Lawrence Block, Ph.D. dated
   DTX-598                                 4/17/2019 March 20, 2019                                                                         ER, P, H
                                                     Errata for deposition of Andrew Chien dated September 20,
   DTX-599                                10/25/2018 2018                                                                                   ER, P, H
                                                     Errata for deposition of Angelika Fretzen, Ph.D. dated
   DTX-600                                 9/25/2018 August 16, 2018                                                                        ER, P, H
                                                     Errata for deposition of Ralph Giannella, M.D. dated
   DTX-601                                10/24/2018 September 14, 2018                                                                     ER, P, H


CONFIDENTIAL                                                           Page 33 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 667 of 669 PageID #: 6105
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                D.N.J. C.A. No. 16-1114 (RGA)
                                                              Defendants' Joint Trial Exhibit List


     DTX        Beg Bates        End Bates    Date                                Description                                 Dep Ex. No.          Plaintiffs' Objections
                                                        Errata for deposition of Pardeep K. Gupta, Ph.D. dated
   DTX-602                                   10/17/2019 October 17, 2019                                                                    ER, P, H
                                                        Errata for deposition of Stephen Brian Henry Kent dated
   DTX-603                                    4/30/2019 March 27, 2019                                                                      ER, P, H
                                                        Errata for deposition of Professor Alexander Klibanov dated
   DTX-604                                     4/6/2019 March 8, 2019                                                                       ER, P, H
                                                        Errata for deposition of Professor Alexander Klibanov dated
   DTX-605                                   11/22/2019 October 23, 2019                                                                    ER, P, H
                                                        Ozaki et al., Molecular Structure of the Toxic Domain of
                                                        Heat-stable Enterotoxin Produced by a Pathogenic Strain of
   DTX-606 LINZ_0107080     LINZ_0107087      3/25/1991 Excherichia Coli, 266(9) J. Biological Chem. 5934 (1991)      Kent 32               R, P
                                                        Errata Sheet for the Deposition Transcript of Dr. Lin Chang,
   DTX-607                                    6/14/2019 M.D. dated April 10, 2019                                                           ER, P, H
                                                        Errata Sheet for the Deposition Transcript of Mark G.
   DTX-608                                    9/19/2018 Currie, Ph.D. dated August 8, 2018                                                  R, P
                                                        Errata Sheet for the Deposition Transcript of Dr. William F.
   DTX-609                                    6/16/2019 Degrado, Ph.D. dated April 8, 2019                                                  ER, P, H
                                                        Errata for the Deposition Transcript of Linda Kunka dated
   DTX-610                                   11/12/2018 September 26, 2018                                                                  R, P
                                                        Errata Sheet for the Deposition Transcript of Caroline Kurtz,
   DTX-611                                   10/20/2018 Ph.D. dated September 7, 2018                                                       R, P
                                                        Errata Sheet for the Deposition Transcript of Henry Wolfe,
   DTX-612                                    11/7/2018 Ph.D. dated September 27, 2018                                                      R, P, H
                                                        Errata Sheet for the Deposition of Hong Zhao, Ph.D., dated
   DTX-613                                    10/5/2018 August 23, 2018                                                                     R, P
                                                        Academic CV & Bibliography of Stephen Brian Henry Kent
   DTX-614                                    11/1/2019 (November 2019)
   DTX-615                                    11/1/2019 Professional Curriculum Vitae of Stephen B. H. Kent
   DTX-616                                    11/1/2019 Curriculum Vitae of Jeffrey L. Barnett
   DTX-617                                    11/1/2019 Curriculum Vitae of DeForest McDuff, Ph.D.
   DTX-618                                    7/18/2017 U.S. Patent 9,708,371                                                               R, P
                                                        Palsson, et al. IBS Patients Show Frequent Fluctuations
                                                        between Loose/Watery and Hard/Lumpy Stools;
                                                        Implications for Treatment. Am J Gastroenterol. 107(2): 286-
   DTX-619                                     2/1/2012 95 (2012)
   DTX-620                                     8/9/2019 Expert Report of Pardeep K. Gupta, Ph.D. with Exhibits 1-2 Gupta 1                  ER, P, H
                                                        FDA correspondence to sanofi-aventis and package inserts
                                                        for DDAVP Nasal Spray, DDAVP Rhinal Tube, DDAVP
   DTX-621                                   10/26/2007 Injection, and DDAVP Tablets                                  Gupta 2
                                                        FDA correspondence to Novartis Pharmaceuticals
   DTX-622                                     3/6/2006 Corporation and package insert for Sandimmune                 Gupta 3
                                                        Opening Expert Report of Lawrence H. Block, Ph.D, FAPRS,
   DTX-623                                    11/9/2018 FAAPS with CV and Materials Considered                        Gupta 7               ER, P, H
                                                        Reply Expert Report of Lawrence H. Block, Ph.D, FAPRS,
   DTX-624                                    2/15/2019 FAAPS with Exhibit A                                          Gupta 8               ER, P, H


CONFIDENTIAL                                                              Page 34 of 35
                      Case 1:16-cv-01114-RGA    Document 313-1 Filed 12/27/19 Page 668 of 669 PageID #: 6106
                                           Allergan Sales, LLC, et al. v. Teva Pharmaceuticals and Sandoz Inc.
                                                                     D.N.J. C.A. No. 16-1114 (RGA)
                                                                   Defendants' Joint Trial Exhibit List


     DTX        Beg Bates           End Bates      Date                               Description                                  Dep Ex. No.        Plaintiffs' Objections
                                                             Opening Expert Report of Stephen Brian Henry Kent, Ph.D.
   DTX-625                                         11/9/2018 with Exhibits 1-2                                          Gupta 17                 ER, P, H
                                                             Email from J. Dertine to J. Clark attaching Pre-ANDA
   DTX-626 TEVA-LINAC0029225   TEVA-LINAC0029315    6/8/2015 Meeting Request/Package                                    Shah 8
   DTX-627 TEVA-LINAC0000232   TEVA-LINAC0000235   11/5/2015 Pre-ANDA Meeting teleconference minutes                    Shah 15
                                                             Teva ANDA No. 211255 Sequence 0001, 2.3.P Drug Product
   DTX-628 TEVA-LINAC0137117   TEVA-LINAC0137184   11/7/2017 (23p1-23p4) [Linaclotide Capsules, 72 mcg]                 Shah 25
                                                             Teva ANDA No. 211255 Sequence 0001, 2.3.P Drug Product
   DTX-629 TEVA-LINAC0137253   TEVA-LINAC0137275   11/7/2017 (23p5-23p8) [Linaclotide Capsules, 72 mcg]                 Shah 26

                                                             Teva ANDA No. 211255 Sequence 0001, 3.2.P.2 Product
   DTX-630 TEVA-LINAC0137655   TEVA-LINAC0137781   11/7/2017 Development Report, 3.2.P.2 [Linaclotide Capsules, 72 mcg] Shah 27
                                                             Teva ANDA No. 211255 Sequence 0001, 3.2.P.3
   DTX-631 TEVA-LINAC0137782   TEVA-LINAC0137783   11/7/2017 Manufacture [Linaclotide Capsules, 72 mcg]                 Shah 28




CONFIDENTIAL                                                                  Page 35 of 35
Case 1:16-cv-01114-RGA Document 313-1 Filed 12/27/19 Page 669 of 669 PageID #: 6107
